
	
		I
		112th CONGRESS
		2d Session
		H. R. 14
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2012
			Mr. Bishop of New
			 York (for himself, Mr.
			 Rahall, Mr. DeFazio,
			 Ms. Brown of Florida,
			 Mr. Ackerman,
			 Mr. Rangel,
			 Mr. Filner,
			 Mr. Sires,
			 Ms. Richardson,
			 Mr. Cummings,
			 Ms. Norton,
			 Mr. Ruppersberger,
			 Mr. Larsen of Washington,
			 Mr. Welch,
			 Mr. Holden,
			 Mrs. Napolitano,
			 Ms. Hirono,
			 Mr. Holt, Mr. Van Hollen, Ms.
			 Edwards, Mr. Boswell,
			 Ms. Hahn, Mr. Thompson of California,
			 Mr. Israel,
			 Mr. Higgins,
			 Mr. Cicilline,
			 Ms. Wilson of Florida,
			 Mr. Richmond,
			 Ms. Moore,
			 Mr. Moran,
			 Mr. Blumenauer,
			 Ms. Speier,
			 Mr. Owens,
			 Mr. Jackson of Illinois,
			 Mr. Doyle,
			 Ms. Linda T. Sánchez of California,
			 Mr. Lewis of Georgia,
			 Mr. Larson of Connecticut,
			 Mr. Berman,
			 Mr. Connolly of Virginia,
			 Mr. Lipinski,
			 Ms. Tsongas,
			 Mr. Michaud,
			 Mr. Price of North Carolina,
			 Mr. Langevin,
			 Mr. Altmire,
			 Mr. Clay, Mr. McNerney, Mr.
			 Walz of Minnesota, Mr.
			 Honda, Ms. Eddie Bernice Johnson of
			 Texas, Mr. Crowley,
			 Mrs. Lowey,
			 Ms. DeGette,
			 Mr. Towns,
			 Mr. Courtney,
			 Mr. Quigley,
			 Mr. Stark,
			 Mr. Carnahan,
			 Mr. Smith of Washington,
			 Ms. McCollum,
			 Ms. Slaughter,
			 Ms. Zoe Lofgren of California,
			 Mr. Thompson of Mississippi,
			 Mr. Hoyer,
			 Mr. Luján,
			 Ms. Roybal-Allard,
			 Mr. McGovern,
			 Mr. Sherman,
			 Ms. Schwartz,
			 Ms. Clarke of New York,
			 Mr. Clarke of Michigan,
			 Mr. Andrews,
			 Mr. Costello,
			 Ms. Velázquez,
			 Mr. Conyers,
			 Mr. Tonko,
			 Mr. Garamendi,
			 Mr. Scott of Virginia,
			 Mr. Faleomavaega,
			 Mr. Costa,
			 Ms. DeLauro,
			 Mr. Cohen,
			 Mr. Lynch,
			 Mr. Rush, Ms. Pingree of Maine,
			 Mr. Waxman,
			 Mr. Shuler,
			 Ms. Wasserman Schultz,
			 Ms. Chu, Mr. Chandler, Mr.
			 Critz, and Mr. George Miller of
			 California) introduced the following bill; which was referred to
			 the Committee on Transportation and
			 Infrastructure, and in addition to the Committees on
			 Ways and Means,
			 Natural Resources,
			 Energy and Commerce,
			 Agriculture,
			 Science, Space, and
			 Technology, the
			 Budget, Oversight and
			 Government Reform, Financial Services,
			 Education and the
			 Workforce, and Foreign
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To reauthorize Federal-aid highway and highway safety
		  construction programs, and for other purposes.
	
	
		1.Short title; organization of
			 Act into divisions; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Moving Ahead for Progress in
			 the 21st Century Act or the MAP–21.
			(b)DivisionsThis
			 Act is organized into 8 divisions as follows:
				(1)Division
			 A–Federal-aid Highways and Highway Safety Construction Programs.
				(2)Division B–Public
			 Transportation.
				(3)Division
			 C–Transportation Safety and Surface Transportation Policy.
				(4)Division
			 D–Finance.
				(5)Division
			 E–Research and Education.
				(6)Division
			 F–Miscellaneous.
				(7)Division G–Air
			 Transportation.
				(8)Division
			 H–Budgetary Effects.
				(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; organization of Act into divisions; table
				of contents.
					Sec. 2.
				Definitions.
					Division A—Federal-aid
				highways and highway safety construction programs
					TITLE I—Federal-aid highways
					Subtitle A—Authorizations and
				programs
					Sec. 1101. Authorization of
				appropriations.
					Sec. 1102. Obligation ceiling.
					Sec. 1103. Definitions.
					Sec. 1104. National highway
				system.
					Sec. 1105. Apportionment.
					Sec. 1106. National highway performance
				program.
					Sec. 1107. Emergency relief.
					Sec. 1108. Transportation mobility
				program.
					Sec. 1109. Workforce
				development.
					Sec. 1110. Highway use tax evasion
				projects.
					Sec. 1111. National bridge and tunnel
				inventory and inspection standards.
					Sec. 1112. Highway safety improvement
				program.
					Sec. 1113. Congestion mitigation and air
				quality improvement program.
					Sec. 1114. Territorial and Puerto Rico
				highway program.
					Sec. 1115. National freight
				program.
					Sec. 1116. Federal lands and tribal
				transportation programs.
					Sec. 1117. Alaska Highway.
					Sec. 1118. Projects of national
				and regional significance.
					Sec. 1119. Construction of ferry boats and ferry terminal
				facilities.
					Subtitle B—Performance
				management
					Sec. 1201. Metropolitan transportation
				planning.
					Sec. 1202. Statewide and nonmetropolitan
				transportation planning.
					Sec. 1203. National goals.
					Subtitle C—Acceleration of project
				delivery
					Sec. 1301. Project delivery
				initiative.
					Sec. 1302. Clarified eligibility for early
				acquisition activities prior to completion of NEPA review.
					Sec. 1303. Efficiencies in
				contracting.
					Sec. 1304. Innovative project delivery
				methods.
					Sec. 1305. Assistance to affected State
				and Federal agencies.
					Sec. 1306. Application of categorical
				exclusions for multimodal projects.
					Sec. 1307. State assumption of
				responsibilities for categorical exclusions.
					Sec. 1308. Surface transportation project
				delivery program.
					Sec. 1309. Categorical exclusion for
				projects within the right-of-way.
					Sec. 1310. Programmatic agreements and
				additional categorical exclusions.
					Sec. 1311. Accelerated decisionmaking in
				environmental reviews.
					Sec. 1312. Memoranda of agency agreements
				for early coordination.
					Sec. 1313. Accelerated
				decisionmaking.
					Sec. 1314. Environmental procedures
				initiative.
					Sec. 1315. Alternative relocation payment
				demonstration program.
					Sec. 1316. Review of Federal project and
				program delivery.
					Subtitle D—Highway safety
					Sec. 1401. Jason’s Law.
					Sec. 1402. Open container
				requirements.
					Sec. 1403. Minimum penalties for repeat
				offenders for driving while intoxicated or driving under the
				influence.
					Sec. 1404. Adjustments to penalty
				provisions.
					Sec. 1405. Highway worker
				safety.
					Subtitle E—Miscellaneous
					Sec. 1501. Program
				efficiencies.
					Sec. 1502. Project approval and
				oversight.
					Sec. 1503. Standards.
					Sec. 1504. Construction.
					Sec. 1505. Maintenance.
					Sec. 1506. Federal share
				payable.
					Sec. 1507. Transferability of Federal-aid
				highway funds.
					Sec. 1508. Special permits during periods
				of national emergency.
					Sec. 1509. Electric vehicle charging
				stations.
					Sec. 1510. HOV facilities.
					Sec. 1511. Construction equipment and
				vehicles.
					Sec. 1512. Use of debris from demolished
				bridges and overpasses.
					Sec. 1513. Extension of public transit
				vehicle exemption from axle weight restrictions.
					Sec. 1514. Uniform Relocation Assistance
				Act amendments.
					Sec. 1515. Use of youth service and
				conservation corps.
					Sec. 1516. Consolidation of programs;
				repeal of obsolete provisions.
					Sec. 1517. Rescissions.
					Sec. 1518. State autonomy for culvert pipe
				selection.
					Sec. 1519. Effective and significant
				performance measures.
					Sec. 1520. Requirements for eligible
				bridge projects.
					Sec. 1521. Idle reduction
				technology.
					Sec. 1522. Report on Highway Trust Fund
				expenditures.
					Sec. 1523. Evacuation routes.
					Sec. 1524. Defense access road program
				enhancements to address transportation infrastructure in the vicinity of
				military installations.
					Sec. 1525. Express lanes demonstration
				program.
					Sec. 1526. Treatment of
				historic signs.
					Sec. 1527. Consolidation of
				grants.
					Sec. 1528. Buy America provisions.
					Sec. 1529. Exemptions from requirements for certain farm
				vehicles.
					Sec. 1530. Appalachian development highway system.
					Sec. 1531. Denali Commission.
					Sec. 1532. Updated corrosion control and prevention
				report.
					Sec. 1533. Harbor Maintenance trust fund.
					Sec. 1534. Enrichment technology and intellectual
				property.
					Sec. 1535. Sense of
				Senate concerning expenditious completion of environmental reviews, approvals,
				licensing, and permit requirements.
					Subtitle F—Gulf Coast Restoration
					Sec. 1601. Short title.
					Sec. 1602. Gulf Coast Restoration Trust Fund.
					Sec. 1603. Gulf Coast natural resources restoration and
				economic recovery.
					Sec. 1604. Gulf Coast Ecosystem Restoration Science,
				Observation, Monitoring, and Technology Program.
					Sec. 1605. Effect.
					Subtitle G—Land and water conservation fund
					Sec. 1701. Land and water conservation fund.
					Subtitle H—Offsets
					Sec. 1801. Delay in application of worldwide
				interest.
					TITLE II—America fast forward financing
				innovation
					Sec. 2001. Short title.
					Sec. 2002. Transportation Infrastructure
				Finance and Innovation Act amendments.
					Sec. 2003. State infrastructure
				banks.
					TITLE III—Highway spending
				controls
					Sec. 3001. Highway spending
				controls.
					DIVISION B—Public
				transportation
					Sec. 20001. Short title.
					Sec. 20002. Repeals.
					Sec. 20003. Policies, purposes, and
				goals.
					Sec. 20004. Definitions.
					Sec. 20005. Metropolitan transportation
				planning.
					Sec. 20006. Statewide and nonmetropolitan
				transportation planning.
					Sec. 20007. Public Transportation
				Emergency Relief Program.
					Sec. 20008. Urbanized area formula
				grants.
					Sec. 20009. Clean fuel grant
				program.
					Sec. 20010. Fixed guideway capital
				investment grants.
					Sec. 20011. Formula grants for the
				enhanced mobility of seniors and individuals with disabilities.
					Sec. 20012. Formula grants for other than
				urbanized areas.
					Sec. 20013. Research, development,
				demonstration, and deployment projects.
					Sec. 20014. Technical assistance and
				standards development.
					Sec. 20015. Bus testing
				facilities.
					Sec. 20016. Public transportation
				workforce development and human resource programs.
					Sec. 20017. General
				provisions.
					Sec. 20018. Contract
				requirements.
					Sec. 20019. Transit asset
				management.
					Sec. 20020. Project management
				oversight.
					Sec. 20021. Public transportation
				safety.
					Sec. 20022. Alcohol and controlled
				substances testing.
					Sec. 20023. Nondiscrimination.
					Sec. 20024. Labor standards.
					Sec. 20025. Administrative
				provisions.
					Sec. 20026. National transit
				database.
					Sec. 20027. Apportionment of
				appropriations for formula grants.
					Sec. 20028. State of good repair
				grants.
					Sec. 20029. Authorizations.
					Sec. 20030. Apportionments based on
				growing States and high density States formula factors.
					Sec. 20031. Technical and conforming
				amendments.
					DIVISION C—TRANSPORTATION SAFETY AND
				SURFACE TRANSPORTATION POLICY
					TITLE I—Motor Vehicle and Highway Safety
				Improvement Act of 2012
					Sec. 31001. Short title.
					Sec. 31002. Definition.
					Subtitle A—Highway safety
					Sec. 31101. Authorization of
				appropriations.
					Sec. 31102. Highway safety
				programs.
					Sec. 31103. Highway safety research and
				development.
					Sec. 31104. National driver
				register.
					Sec. 31105. Combined occupant protection
				grants.
					Sec. 31106. State traffic safety
				information system improvements.
					Sec. 31107. Impaired driving
				countermeasures.
					Sec. 31108. Distracted driving
				grants.
					Sec. 31109. High visibility enforcement
				program.
					Sec. 31110. Motorcyclist
				safety.
					Sec. 31111. Driver alcohol detection
				system for safety research.
					Sec. 31112. State graduated driver
				licensing laws.
					Sec. 31113. Agency
				accountability.
					Sec. 31114. Emergency medical
				services.
					Subtitle B—Enhanced safety
				authorities
					Sec. 31201. Definition of motor vehicle
				equipment.
					Sec. 31202. Permit reminder system for
				non-use of safety belts.
					Sec. 31203. Civil penalties.
					Sec. 31204. Motor vehicle safety research
				and development.
					Sec. 31205. Odometer
				requirements.
					Sec. 31206. Increased penalties and
				damages for odometer fraud.
					Sec. 31207. Extend prohibitions on
				importing noncompliant vehicles and equipment to defective vehicles and
				equipment.
					Sec. 31208. Financial responsibility
				requirements for importers.
					Sec. 31209. Conditions on importation of
				vehicles and equipment.
					Sec. 31210. Port inspections; samples for
				examination or testing.
					Subtitle C—Transparency and
				accountability
					Sec. 31301. Improved National Highway
				Traffic Safety Administration vehicle safety database.
					Sec. 31302. National Highway Traffic
				Safety Administration hotline for manufacturer, dealer, and mechanic
				personnel.
					Sec. 31303. Consumer notice of software
				updates and other communications with dealers.
					Sec. 31304. Public availability of early
				warning data.
					Sec. 31305. Corporate responsibility for
				National Highway Traffic Safety Administration reports.
					Sec. 31306. Passenger motor vehicle
				information program.
					Sec. 31307. Promotion of vehicle defect
				reporting.
					Sec. 31308. Whistleblower protections for
				motor vehicle manufacturers, part suppliers, and dealership
				employees.
					Sec. 31309. Anti-revolving
				door.
					Sec. 31310. Study of crash data
				collection.
					Sec. 31311. Update means of providing
				notification; improving efficacy of recalls.
					Sec. 31312. Expanding choices of remedy
				available to manufacturers of replacement equipment.
					Sec. 31313. Recall obligations and
				bankruptcy of manufacturer.
					Sec. 31314. Repeal of insurance reports
				and information provision.
					Sec. 31315. Monroney sticker to permit
				additional safety rating categories.
					Subtitle D—Vehicle Electronics and Safety
				Standards
					Sec. 31401. National Highway Traffic
				Safety Administration electronics, software, and engineering
				expertise.
					Sec. 31402. Vehicle stopping distance and
				brake override standard.
					Sec. 31403. Pedal placement
				standard.
					Sec. 31404. Electronic systems performance
				standard.
					Sec. 31405. Pushbutton ignition systems
				standard.
					Sec. 31406. Vehicle event data
				recorders.
					Sec. 31407. Prohibition on electronic
				visual entertainment in driver’s view.
					Sec. 31408. Commercial motor vehicle
				rollover prevention and crash mitigation.
					Subtitle E—Child Safety
				Standards
					Sec. 31501. Child safety
				seats.
					Sec. 31502. Child restraint anchorage
				systems.
					Sec. 31503. Rear seat belt
				reminders.
					Sec. 31504. Unattended passenger
				reminders.
					Sec. 31505. New deadline.
					Subtitle F—Improved daytime and nighttime
				visibility of agricultural equipment 
					Sec. 31601. Rulemaking on visibility of
				agricultural equipment.
					TITLE II—Commercial Motor Vehicle Safety
				Enhancement Act of 2012
					Sec. 32001. Short title.
					Sec. 32002. References to title 49, United
				States Code.
					Subtitle A—Commercial motor vehicle
				registration
					Sec. 32101. Registration of motor
				carriers.
					Sec. 32102. Safety fitness of new
				operators.
					Sec. 32103. Reincarnated
				carriers.
					Sec. 32104. Financial responsibility
				requirements.
					Sec. 32105. USDOT number registration
				requirement.
					Sec. 32106. Registration fee
				system.
					Sec. 32107. Registration
				update.
					Sec. 32108. Increased penalties for
				operating without registration.
					Sec. 32109. Revocation of registration for
				imminent hazard.
					Sec. 32110. Revocation of registration and
				other penalties for failure to respond to subpoena.
					Sec. 32111. Fleetwide out of service order
				for operating without required registration.
					Sec. 32112. Motor carrier and officer
				patterns of safety violations.
					Sec. 32113. Federal successor
				standard.
					Subtitle B—Commercial motor vehicle
				safety
					Sec. 32201. Repeal of commercial
				jurisdiction exception for brokers of motor carriers of passengers.
					Sec. 32202. Bus rentals and definition of
				employer.
					Sec. 32203. Crashworthiness
				standards.
					Sec. 32204. Canadian safety rating
				reciprocity.
					Sec. 32205. State reporting of foreign
				commercial driver convictions.
					Sec. 32206. Authority to disqualify
				foreign commercial drivers.
					Sec. 32207. Revocation of foreign motor
				carrier operating authority for failure to pay civil penalties.
					Sec. 32208. Rental truck accident study.
					Subtitle C—Driver safety
					Sec. 32301. Electronic on-board recording
				devices.
					Sec. 32302. Safety fitness.
					Sec. 32303. Driver medical
				qualifications.
					Sec. 32304. Commercial driver's license
				notification system.
					Sec. 32305. Commercial motor vehicle
				operator training.
					Sec. 32306. Commercial driver's license
				program.
					Sec. 32307. Commercial driver's license
				requirements.
					Sec. 32308. Commercial motor vehicle
				driver information systems.
					Sec. 32309. Disqualifications based on
				non-commercial motor vehicle operations.
					Sec. 32310. Federal driver
				disqualifications.
					Sec. 32311. Employer
				responsibilities.
					Sec. 32312. Improving and expediting
				safety assessments in the commercial driver's license application process for
				members and former members of the Armed Forces.
					Subtitle D—Safe Roads Act of
				2012
					Sec. 32401. Short title.
					Sec. 32402. National clearinghouse for
				controlled substance and alcohol test results of commercial motor vehicle
				operators.
					Sec. 32403. Drug and alcohol violation
				sanctions.
					Sec. 32404. Authorization of
				appropriations.
					Subtitle E—Enforcement
					Sec. 32501. Inspection demand and display
				of credentials.
					Sec. 32502. Out of service penalty for
				denial of access to records.
					Sec. 32503. Penalties for violation of
				operation out of service orders.
					Sec. 32504. Minimum prohibition on
				operation for unfit carriers.
					Sec. 32505. Minimum out of service
				penalties.
					Sec. 32506. Impoundment and immobilization
				of commercial motor vehicles for imminent hazard.
					Sec. 32507. Increased penalties for
				evasion of regulations.
					Sec. 32508. Failure to pay civil penalty
				as a disqualifying offense.
					Sec. 32509. Violations relating to
				commercial motor vehicle safety regulation and operators.
					Sec. 32510. Emergency disqualification for
				imminent hazard.
					Sec. 32511. Intrastate operations of
				interstate motor carriers.
					Sec. 32512. Enforcement of safety laws and
				regulations.
					Sec. 32513. Disclosure to State and local
				law enforcement agencies.
					Sec. 32514. Grade crossing safety regulations.
					Subtitle F—Compliance, safety,
				accountability
					Sec. 32601. Compliance, safety,
				accountability.
					Sec. 32602. Performance and registration
				information systems management program.
					Sec. 32603. Commercial motor vehicle
				defined.
					Sec. 32604. Driver safety fitness
				ratings.
					Sec. 32605. Uniform electronic clearance
				for commercial motor vehicle inspections.
					Sec. 32606. Authorization of
				appropriations.
					Sec. 32607. High risk carrier
				reviews.
					Sec. 32608. Data and technology
				grants.
					Sec. 32609. Driver safety
				grants.
					Sec. 32610. Commercial vehicle information
				systems and networks.
					Subtitle G—Motorcoach Enhanced Safety Act
				of 2012
					Sec. 32701. Short title.
					Sec. 32702. Definitions.
					Sec. 32703. Regulations for improved
				occupant protection, passenger evacuation, and crash avoidance.
					Sec. 32704. Standards for improved fire
				safety.
					Sec. 32705. Occupant protection, collision
				avoidance, fire causation, and fire extinguisher research and
				testing.
					Sec. 32706. Motorcoach
				registration.
					Sec. 32707. Improved oversight of
				motorcoach service providers.
					Sec. 32708. Report on feasibility,
				benefits, and costs of establishing a system of certification of training
				programs.
					Sec. 32709. Report on driver's license
				requirements for 9- to 15-passenger vans.
					Sec. 32710. Event data
				recorders.
					Sec. 32711. Safety inspection program for
				commercial motor vehicles of passengers.
					Sec. 32712. Distracted
				driving.
					Sec. 32713. Regulations.
					Subtitle H—Safe Highways and
				Infrastructure Preservation
					Sec. 32801. Comprehensive truck size and
				weight limits study.
					Sec. 32802. Compilation of existing State
				truck size and weight limit laws.
					Subtitle I—Miscellaneous
					PART I—Miscellaneous
					Sec. 32911. Detention time
				study.
					Sec. 32912. Prohibition of
				coercion.
					Sec. 32913. Motor carrier safety advisory
				committee.
					Sec. 32914. Waivers, exemptions, and pilot
				programs.
					Sec. 32915. Registration
				requirements.
					Sec. 32916. Additional motor carrier
				registration requirements.
					Sec. 32917. Registration of freight
				forwarders and brokers.
					Sec. 32918. Effective periods of
				registration.
					Sec. 32919. Financial security of brokers
				and freight forwarders.
					Sec. 32920. Unlawful brokerage
				activities.
					PART II—Household goods
				transportation
					Sec. 32921. Additional registration
				requirements for household goods motor carriers.
					Sec. 32922. Failure to give up possession
				of household goods.
					Sec. 32923. Settlement
				authority.
					Sec. 32924. Household goods transportation
				assistance program.
					Sec. 32925. Household goods consumer
				education program.
					PART III—Technical Amendments
					Sec. 32931. Update of obsolete
				text.
					Sec. 32932. Correction of interstate
				commerce commission references.
					Sec. 32933. Technical and conforming
				amendments.
					TITLE III—Surface Transportation and Freight
				Policy Act of 2012
					Sec. 33001. Short title.
					Sec. 33002. Establishment of a national
				surface transportation and freight policy.
					Sec. 33003. Surface transportation and
				freight strategic plan.
					Sec. 33004. Transportation investment data
				and planning tools.
					Sec. 33005. Port infrastructure
				development initiative.
					Sec. 33006. Safety for motorized and
				nonmotorized users.
					Sec. 33007. Buy America waiver requirements.
					Sec. 33008. Make it in America Initiative.
					Sec. 33009. Capacity-building for natural disasters and extreme
				weather.
					Sec. 33010. Toll fairness study.
					TITLE IV—Hazardous Materials Transportation
				Safety Improvement Act of 2012
					Sec. 34001. Short title.
					Sec. 34002. Definition.
					Sec. 34003. References to title 49, United
				States Code.
					Sec. 34004. Training for emergency
				responders.
					Sec. 34005. Paperless Hazard
				Communications Pilot Program.
					Sec. 34006. Improving data collection,
				analysis, and reporting.
					Sec. 34007. Loading and unloading of
				hazardous materials.
					Sec. 34008. Hazardous material technical
				assessment, research and development, and analysis program.
					Sec. 34009. Hazardous Material Enforcement
				Training Program.
					Sec. 34010. Inspections.
					Sec. 34011. Civil penalties.
					Sec. 34012. Reporting of fees.
					Sec. 34013. Special permits, approvals,
				and exclusions.
					Sec. 34014. Highway routing
				disclosures.
					Sec. 34015. Authorization of
				appropriations.
					TITLE V—National Rail System Preservation,
				Expansion, and Development Act of 2012
					Sec. 35001. Short title.
					Sec. 35002. References to title 49, United
				States Code.
					Subtitle A—Federal and State roles in
				rail planning and development tools
					Sec. 35101. Rail plans.
					Sec. 35102. Improved data on
				delay.
					Sec. 35103. Data and modeling.
					Sec. 35104. Shared-use corridor
				study.
					Sec. 35105. Cooperative equipment
				pool.
					Sec. 35106. Project management oversight
				and planning.
					Sec. 35107. Improvements to the Capital
				Assistance Programs.
					Sec. 35108. Liability.
					Sec. 35109. Disadvantaged business
				enterprises.
					Sec. 35110. Workforce
				development.
					Sec. 35111. Veterans
				employment.
					Subtitle B—Amtrak
					Sec. 35201. State-supported
				routes.
					Sec. 35202. Northeast corridor
				infrastructure and operations advisory commission.
					Sec. 35203. Northeast corridor high-speed
				rail improvement plan.
					Sec. 35204. Northeast corridor
				environmental review process.
					Sec. 35205. Delegation
				authority.
					Sec. 35206. Amtrak inspector
				general.
					Sec. 35207. Compensation for
				private-sector use of Federally-funded assets.
					Sec. 35208. On-time
				performance.
					Sec. 35209. Board of
				directors.
					Sec. 35210. Amtrak.
					Subtitle C—Rail safety
				improvements
					Sec. 35301. Positive train
				control.
					Sec. 35302. Additional eligibility for
				railroad rehabilitation and improvement financing.
					Sec. 35303. FCC study of spectrum
				availability.
					Subtitle D—Freight rail
					Sec. 35401. Rail line
				relocation.
					Sec. 35402. Compilation of
				complaints.
					Sec. 35403. Maximum relief in certain rate
				cases.
					Sec. 35404. Rate review
				timelines.
					Sec. 35405. Revenue adequacy
				study.
					Sec. 35406. Quarterly reports.
					Sec. 35407. Workforce review.
					Sec. 35408. Railroad rehabilitation and
				improvement financing.
					Subtitle E—Technical
				corrections
					Sec. 35501. Technical
				corrections.
					Sec. 35502. Condemnation
				authority.
					Subtitle F—Licensing and insurance
				requirements for passenger rail carriers
					Sec. 35601. Certification of passenger
				rail carriers.
					TITLE VI—Sport Fish Restoration and
				Recreational Boating Safety Act of 2012
					Sec. 36001. Short title.
					Sec. 36002. Amendment of Federal Aid in
				Sport Fish Restoration Act.
					TITLE VII—Miscellaneous
					Sec. 37001. Aircraft noise
				abatement.
					DIVISION D—Finance
					Sec. 40001. Short title.
					TITLE I—Extension of Highway Trust Fund
				Expenditure Authority and Related Taxes
					Sec. 40101. Extension of trust fund
				expenditure authority.
					Sec. 40102. Extension of highway-related
				taxes.
					TITLE II—Other provisions
					Sec. 40201. Temporary increase in small
				issuer exception to tax-exempt interest expense allocation rules for financial
				institutions.
					Sec. 40202. Temporary modification of
				alternative minimum tax limitations on tax-exempt bonds.
					Sec. 40203. Issuance of TRIP bonds by
				State infrastructure banks.
					Sec. 40204. Extension of parity for
				exclusion from income for employer-provided mass transit and parking
				benefits.
					Sec. 40205. Exempt-facility bonds for
				sewage and water supply facilities.
					TITLE III—Revenue provisions
					Sec. 40301. Transfer from Leaking
				Underground Storage Tank Trust Fund to Highway Trust Fund.
					Sec. 40302. Portion of Leaking Underground
				Storage Tank Trust Fund financing rate transferred to Highway Trust
				Fund.
					Sec. 40303. Transfer of gas guzzler taxes
				to Highway Trust Fund.
					Sec. 40304. Revocation or denial of
				passport in case of certain unpaid taxes.
					Sec. 40305. 100 percent continuous levy on
				payments to Medicare providers and suppliers.
					Sec. 40306. Transfer of amounts
				attributable to certain duties on imported vehicles into the Highway Trust
				Fund.
					Sec. 40307. Treatment of securities of a
				controlled corporation exchanged for assets in certain
				reorganizations.
					Sec. 40308. Internal Revenue Service
				levies and Thrift Savings Plan Accounts.
					Sec. 40309. Depreciation and amortization
				rules for highway and related property subject to long-term leases.
					Sec. 40310. Extension for transfers of
				excess pension assets to retiree health accounts.
					Sec. 40311. Transfer of excess pension
				assets to retiree group term life insurance accounts.
					Sec. 40312. Pension funding stabilization.
					Sec. 40313. Additional transfers to Highway Trust
				Fund.
					Sec. 40314. Transfers to Federal Old-Age and Survivors
				Insurance Trust Fund and Federal Disability Insurance Trust Fund.
					DIVISION E—Research and education
					Sec. 50001. Short title.
					TITLE I—Funding
					Sec. 51001. Authorization of appropriations.
					TITLE II—Research, technology, and education
					Sec. 52001. Research, technology, and education.
					Sec. 52002. Surface transportation research, development, and
				technology.
					Sec. 52003. Research and technology development and
				deployment.
					Sec. 52004. Training and education.
					Sec. 52005. State planning and research.
					Sec. 52006. International highway transportation
				program.
					Sec. 52007. Surface transportation environmental cooperative
				research program.
					Sec. 52008. National cooperative freight research.
					Sec. 52009. Prize authority.
					Sec. 52010. University transportation centers
				program.
					Sec. 52011. Bureau of transportation statistics.
					Sec. 52012. Administrative authority.
					Sec. 52013. Transportation research and development strategic
				planning.
					TITLE III—Intelligent transportation systems research
					Sec. 53001. Use of funds for its activities.
					Sec. 53002. Goals and purposes.
					Sec. 53003. General authorities and requirements.
					Sec. 53004. Research and development.
					Sec. 53005. National architecture and standards.
					Sec. 53006. Vehicle-to-vehicle and vehicle-to-infrastructure
				communications systems deployment.
					DIVISION F—Miscellaneous
					TITLE I—Reauthorization of certain programs
					Subtitle A—Secure rural schools and community
				self-determination program
					Sec. 100101. Secure Rural Schools and Community
				Self-Determination Program.
					Subtitle B—Payment in lieu of taxes program
					Sec. 100111. Payments in lieu of taxes.
					Subtitle C—Offsets
					Sec. 100112. Tax reporting for life settlement
				transactions.
					Sec. 100113. Clarification of tax basis of life insurance
				contracts.
					Sec. 100114. Exception to transfer for valuable consideration
				rules.
					Sec. 100115. Phased retirement authority.
					Sec. 100116. Roll-your-own cigarette machines.
					TITLE II—Stop tax haven abuse
					Sec. 100201. Authorizing special measures against foreign
				jurisdictions, financial institutions, and others that significantly impede
				United States tax enforcement.
					DIVISION G—Air transportation
					Sec. 100301. Technical corrections relating to overflights of
				National Parks.
					DIVISION H—Budgetary effects
					Sec. 100401. Budgetary effects.
				
			2.DefinitionsIn this Act, the following definitions
			 apply:
			(1)DepartmentThe
			 term Department means the Department of Transportation.
			(2)SecretaryThe
			 term Secretary means the Secretary of Transportation.
			AFederal-aid
			 highways and highway safety construction programs
			IFederal-aid
			 highways
				AAuthorizations and
			 programs
					1101.Authorization
			 of appropriations
						(a)In
			 generalThe following sums are authorized to be appropriated out
			 of the Highway Trust Fund (other than the Mass Transit Account):
							(1)Federal-aid
			 highway programFor the national highway performance program
			 under section 119 of title 23, United States Code, the transportation mobility
			 program under section 133 of that title, the highway safety improvement program
			 under section 148 of that title, the congestion mitigation and air quality
			 improvement program under section 149 of that title, the national freight
			 program under section 167 of that title, and to carry out section 134 of that
			 title—
								(A)$39,143,000,000
			 for fiscal year 2012; and
								(B)$39,806,000,000
			 for fiscal year 2013.
								(2)Transportation
			 infrastructure finance and innovation programFor credit
			 assistance under the transportation infrastructure finance and innovation
			 program under chapter 6 of title 23, United States Code, $1,000,000,000 for
			 each of fiscal years 2012 and 2013.
							(3)Federal lands
			 and tribal transportation programs
								(A)Tribal
			 transportation programFor the tribal transportation program
			 under section 202 of title 23, United States Code, $450,000,000 for each of
			 fiscal years 2012 and 2013.
								(B)Federal lands
			 transportation programFor the Federal lands transportation
			 program under section 203 of title 23, United States Code, $300,000,000 for
			 each of fiscal years 2012 and 2013, of which $260,000,000 of the amount made
			 available for each fiscal year shall be the amount for the National Park
			 Service and the United States Fish and Wildlife Service.
								(C)Federal lands
			 access programFor the Federal lands access program under section
			 204 of title 23, United States Code, $250,000,000 for each of fiscal years 2012
			 and 2013.
								(4)Territorial and
			 Puerto Rico highway programFor the territorial and Puerto Rico
			 highway program under section 165 of title 23, United States Code, $180,000,000
			 for each of fiscal years 2012 and 2013.
							(b)Disadvantaged
			 business enterprises
							(1)DefinitionsIn
			 this subsection, the following definitions apply:
								(A)Small business
			 concern
									(i)In
			 generalThe term small business concern means a
			 small business concern (as the term is used in section 3 of the Small Business
			 Act (15 U.S.C. 632)).
									(ii)ExclusionsThe
			 term small business concern does not include any concern or group
			 of concerns controlled by the same socially and economically disadvantaged
			 individual or individuals that have average annual gross receipts during the
			 preceding 3 fiscal years in excess of $22,410,000, as adjusted annually by the
			 Secretary for inflation.
									(B)Socially and
			 economically disadvantaged individualsThe term socially
			 and economically disadvantaged individuals means—
									(i)women; and
									(ii)any
			 other socially and economically disadvantaged individuals (as the term is used
			 in section 8(d) of the Small Business Act (15 U.S.C. 637(d)) and relevant
			 subcontracting regulations promulgated pursuant to that Act).
									(2)Amounts for
			 small business concernsExcept to the extent that the Secretary
			 determines otherwise, not less than 10 percent of the amounts made available
			 for any program under divisions A and B of this Act and section 403 of title
			 23, United States Code, shall be expended through small business concerns owned
			 and controlled by socially and economically disadvantaged individuals.
							(3)Annual listing
			 of disadvantaged business enterprisesEach State shall
			 annually—
								(A)survey and compile
			 a list of the small business concerns referred to in paragraph (2) in the
			 State, including the location of the small business concerns in the State;
			 and
								(B)notify the
			 Secretary, in writing, of the percentage of the small business concerns that
			 are controlled by—
									(i)women;
									(ii)socially and
			 economically disadvantaged individuals (other than women); and
									(iii)individuals who
			 are women and are otherwise socially and economically disadvantaged
			 individuals.
									(4)Uniform
			 certification
								(A)In
			 generalThe Secretary shall establish minimum uniform criteria
			 for use by State governments in certifying whether a concern qualifies as a
			 small business concern for the purpose of this subsection.
								(B)InclusionsThe
			 minimum uniform criteria established under subparagraph (A) shall include, with
			 respect to a potential small business concern—
									(i)on-site
			 visits;
									(ii)personal
			 interviews with personnel;
									(iii)issuance or
			 inspection of licenses;
									(iv)analyses of stock
			 ownership;
									(v)listings of
			 equipment;
									(vi)analyses of
			 bonding capacity;
									(vii)listings of work
			 completed;
									(viii)examination of
			 the resumes of principal owners;
									(ix)analyses of
			 financial capacity; and
									(x)analyses of the
			 type of work preferred.
									(5)ReportingThe
			 Secretary shall establish minimum requirements for use by State governments in
			 reporting to the Secretary—
								(A)information
			 concerning disadvantaged business enterprise awards, commitments, and
			 achievements; and
								(B)such other
			 information as the Secretary determines to be appropriate for the proper
			 monitoring of the disadvantaged business enterprise program.
								(6)Compliance with
			 court ordersNothing in this subsection limits the eligibility of
			 an individual or entity to receive funds made available under divisions A and B
			 of this Act and section 403 of title 23, United States Code, if the entity or
			 person is prevented, in whole or in part, from complying with paragraph (2)
			 because a Federal court issues a final order in which the court finds that a
			 requirement or the implementation of paragraph (2) is unconstitutional.
							1102.Obligation
			 ceiling
						(a)General
			 limitationSubject to subsection (e), and notwithstanding any
			 other provision of law, the obligations for Federal-aid highway and highway
			 safety construction programs shall not exceed—
							(1)$41,564,000,000
			 for fiscal year 2012; and
							(2)$42,227,000,000
			 for fiscal year 2013.
							(b)ExceptionsThe
			 limitations under subsection (a) shall not apply to obligations under or
			 for—
							(1)section 125 of
			 title 23, United States Code;
							(2)section 147 of the
			 Surface Transportation Assistance Act of 1978 (23 U.S.C. 144 note; 92 Stat.
			 2714);
							(3)section 9 of the
			 Federal-Aid Highway Act of 1981 (95 Stat. 1701);
							(4)subsections (b)
			 and (j) of section 131 of the Surface Transportation Assistance Act of 1982 (96
			 Stat. 2119);
							(5)subsections (b)
			 and (c) of section 149 of the Surface Transportation and Uniform Relocation
			 Assistance Act of 1987 (101 Stat. 198);
							(6)sections 1103
			 through 1108 of the Intermodal Surface Transportation Efficiency Act of 1991
			 (105 Stat. 2027);
							(7)section 157 of
			 title 23, United States Code (as in effect on June 8, 1998);
							(8)section 105 of
			 title 23, United States Code (as in effect for fiscal years 1998 through 2004,
			 but only in an amount equal to $639,000,000 for each of those fiscal
			 years);
							(9)Federal-aid
			 highway programs for which obligation authority was made available under the
			 Transportation Equity Act for the 21st Century (112 Stat. 107) or subsequent
			 Acts for multiple years or to remain available until expended, but only to the
			 extent that the obligation authority has not lapsed or been used;
							(10)section 105 of
			 title 23, United States Code (but, for each of fiscal years 2005 through 2011,
			 only in an amount equal to $639,000,000 for each of those fiscal years);
							(11)section 1603 of
			 the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy
			 for Users (119 Stat. 1248), to the extent that funds obligated in accordance
			 with that section were not subject to a limitation on obligations at the time
			 at which the funds were initially made available for obligation; and
							(12)section 119 of
			 title 23, United States Code (but, for each of fiscal years 2012 through 2013,
			 only in an amount equal to $639,000,000 for each of those fiscal years).
							(c)Distribution of
			 obligation authorityFor each of fiscal years 2012 through 2013,
			 the Secretary—
							(1)shall not
			 distribute obligation authority provided by subsection (a) for the fiscal year
			 for—
								(A)amounts authorized
			 for administrative expenses and programs by section 104(a) of title 23, United
			 States Code; and
								(B)amounts authorized
			 for the Bureau of Transportation Statistics;
								(2)shall not
			 distribute an amount of obligation authority provided by subsection (a) that is
			 equal to the unobligated balance of amounts—
								(A)made available
			 from the Highway Trust Fund (other than the Mass Transit Account) for
			 Federal-aid highway and highway safety construction programs for previous
			 fiscal years the funds for which are allocated by the Secretary (or apportioned
			 by the Secretary under sections 202 or 204 of title 23, United States Code);
			 and
								(B)for which
			 obligation authority was provided in a previous fiscal year;
								(3)shall determine
			 the proportion that—
								(A)the obligation
			 authority provided by subsection (a) for the fiscal year, less the aggregate of
			 amounts not distributed under paragraphs (1) and (2) of this subsection; bears
			 to
								(B)the total of the
			 sums authorized to be appropriated for the Federal-aid highway and highway
			 safety construction programs (other than sums authorized to be appropriated for
			 provisions of law described in paragraphs (1) through (11) of subsection (b)
			 and sums authorized to be appropriated for section 119 of title 23, United
			 States Code, equal to the amount referred to in subsection (b)(12) for the
			 fiscal year), less the aggregate of the amounts not distributed under
			 paragraphs (1) and (2) of this subsection;
								(4)shall distribute
			 the obligation authority provided by subsection (a), less the aggregate amounts
			 not distributed under paragraphs (1) and (2), for each of the programs (other
			 than programs to which paragraph (1) applies) that are allocated by the
			 Secretary under this Act and title 23, United States Code, or apportioned by
			 the Secretary under sections 202 or 204 of that title, by multiplying—
								(A)the proportion
			 determined under paragraph (3); by
								(B)the amounts
			 authorized to be appropriated for each such program for the fiscal year;
			 and
								(5)shall distribute
			 the obligation authority provided by subsection (a), less the aggregate amounts
			 not distributed under paragraphs (1) and (2) and the amounts distributed under
			 paragraph (4), for Federal-aid highway and highway safety construction programs
			 that are apportioned by the Secretary under title 23, United States Code (other
			 than the amounts apportioned for the national highway performance program in
			 section 119 of title 23, United States Code, that are exempt from the
			 limitation under subsection (b)(12) and the amounts apportioned under section
			 204 of that title) in the proportion that—
								(A)amounts authorized
			 to be appropriated for the programs that are apportioned under title 23, United
			 States Code, to each State for the fiscal year; bears to
								(B)the total of the
			 amounts authorized to be appropriated for the programs that are apportioned
			 under title 23, United States Code, to all States for the fiscal year.
								(d)Redistribution
			 of unused obligation authorityNotwithstanding subsection (c),
			 the Secretary shall, after August 1 of each of fiscal years 2012 through
			 2013—
							(1)revise a
			 distribution of the obligation authority made available under subsection (c) if
			 an amount distributed cannot be obligated during that fiscal year; and
							(2)redistribute
			 sufficient amounts to those States able to obligate amounts in addition to
			 those previously distributed during that fiscal year, giving priority to those
			 States having large unobligated balances of funds apportioned under sections
			 144 (as in effect on the day before the date of enactment of this Act) and 104
			 of title 23, United States Code.
							(e)Applicability of
			 obligation limitations to transportation research programs
							(1)In
			 generalExcept as provided in paragraph (2), obligation
			 limitations imposed by subsection (a) shall apply to contract authority for
			 transportation research programs carried out under—
								(A)chapter 5 of title
			 23, United States Code; and
								(B)division E of this
			 Act.
								(2)ExceptionObligation
			 authority made available under paragraph (1) shall—
								(A)remain available
			 for a period of 4 fiscal years; and
								(B)be in addition to
			 the amount of any limitation imposed on obligations for Federal-aid highway and
			 highway safety construction programs for future fiscal years.
								(f)Redistribution
			 of certain authorized funds
							(1)In
			 generalNot later than 30 days after the date of distribution of
			 obligation authority under subsection (c) for each of fiscal years 2012 through
			 2013, the Secretary shall distribute to the States any funds (excluding funds
			 authorized for the program under section 202 of title 23, United States Code)
			 that—
								(A)are authorized to
			 be appropriated for the fiscal year for Federal-aid highway programs;
			 and
								(B)the Secretary
			 determines will not be allocated to the States (or will not be apportioned to
			 the States under section 204 of title 23, United States Code), and will not be
			 available for obligation, for the fiscal year because of the imposition of any
			 obligation limitation for the fiscal year.
								(2)RatioFunds
			 shall be distributed under paragraph (1) in the same proportion as the
			 distribution of obligation authority under subsection (c)(5).
							(3)AvailabilityFunds
			 distributed to each State under paragraph (1) shall be available for any
			 purpose described in section 133(c) of title 23, United States Code.
							1103.Definitions
						(a)DefinitionsSection
			 101(a) of title 23, United States Code, is amended—
							(1)by striking
			 paragraphs (6), (7), (9), (12), (19), (20), (24), (25), (26), (28), (38), and
			 (39);
							(2)by redesignating
			 paragraphs (2), (3), (4), (5), (8), (13), (14), (15), (16), (17), (18), (21),
			 (22), (23), (27), (29), (30), (31), (32), (33), (34), (35), (36), and (37) as
			 paragraphs (3), (4), (5), (6), (9), (12), (13), (14), (15), (16), (17), (18),
			 (19), (20), (21), (22), (23), (24), (25), (26), (28), (29), (33), and (34),
			 respectively;
							(3)by inserting after
			 paragraph (1) the following:
								
									(2)Asset
				managementThe term asset management means a
				strategic and systematic process of operating, maintaining, and improving
				physical assets, with a focus on both engineering and economic analysis based
				upon quality information, to identify a structured sequence of maintenance,
				preservation, repair, rehabilitation, and replacement actions that will achieve
				and sustain a desired state of good repair over the lifecycle of the assets at
				minimum practicable
				cost.
									;
							(4)in paragraph (4)
			 (as redesignated by paragraph (2))—
								(A)in the matter
			 preceding subparagraph (A), by inserting or any project eligible for
			 assistance under this title after of a highway;
								(B)by striking
			 subparagraph (A) and inserting the following:
									
										(A)preliminary
				engineering, engineering, and design-related services directly relating to the
				construction of a highway project, including engineering, design, project
				development and management, construction project management and inspection,
				surveying, mapping (including the establishment of temporary and permanent
				geodetic control in accordance with specifications of the National Oceanic and
				Atmospheric Administration), and architectural-related
				services;
										;
								(C)in subparagraph
			 (B)—
									(i)by
			 inserting reconstruction, before resurfacing;
			 and
									(ii)by
			 striking and rehabilitation and inserting rehabilitation,
			 and preservation;
									(D)in subparagraph
			 (E) by striking railway and inserting
			 railway-highway; and
								(E)in subparagraph
			 (F) by striking obstacles and inserting
			 hazards.
								(5)in paragraph (6)
			 (as so redesignated)—
								(A)by inserting
			 public before highway eligible; and
								(B)by inserting
			 functionally before classified;
								(6)by inserting after
			 paragraph (6) (as so redesignated) the following:
								
									(7)Federal lands
				access transportation facilityThe term Federal Lands
				access transportation facility means a public highway, road, bridge,
				trail, or transit system that is located on, is adjacent to, or provides access
				to Federal lands for which title or maintenance responsibility is vested in a
				State, county, town, township, tribal, municipal, or local government.
									(8)Federal lands
				transportation facilityThe term Federal lands
				transportation facility means a public highway, road, bridge, trail, or
				transit system that is located on, is adjacent to, or provides access to
				Federal lands for which title and maintenance responsibility is vested in the
				Federal Government, and that appears on the national Federal lands
				transportation facility inventory described in section
				203(c).
									;
							(7)in paragraph
			 (11)(B) by inserting including public roads on dams after
			 drainage structure;
							(8)in paragraph (14)
			 (as so redesignated)—
								(A)by striking
			 as a and inserting as an air quality; and
								(B)by inserting
			 air quality before attainment area;
								(9)in paragraph (18)
			 (as so redesignated) by striking an undertaking to construct a
			 particular portion of a highway, or if the context so implies, the particular
			 portion of a highway so constructed or any other undertaking and
			 inserting any undertaking;
							(10)in paragraph (19)
			 (as so redesignated)—
								(A)by striking
			 the State transportation department and; and
								(B)by inserting
			 and the recipient after Secretary;
								(11)by striking
			 paragraph (23) (as so redesignated) and inserting the following:
								
									(23)Safety
				improvement projectThe term safety improvement
				project means a strategy, activity, or project on a public road that is
				consistent with the State strategic highway safety plan and corrects or
				improves a roadway feature that constitutes a hazard to road users or addresses
				a highway safety
				problem.
									;
							(12)by inserting
			 after paragraph (26) (as so redesignated) the following:
								
									(27)State strategic
				highway safety planThe term State strategic highway safety
				plan has the same meaning given such term in section
				148(a).
									;
							(13)by striking
			 paragraph (29) (as so redesignated) and inserting the following:
								
									(29)Transportation
				enhancement activityThe term transportation enhancement
				activity means any of the following activities when carried out as part
				of any program or project authorized or funded under this title, or as an
				independent program or project related to surface transportation:
										(A)Provision of
				facilities for pedestrians and bicycles.
										(B)Provision of
				safety and educational activities for pedestrians and bicyclists.
										(C)Acquisition of
				scenic easements and scenic or historic sites.
										(D)Scenic or historic
				highways and bridges.
										(E)Vegetation
				management practices in transportation rights-of-way and other activities
				eligible under section 319.
										(F)Historic
				preservation, rehabilitation, and operation of historic transportation
				buildings, structures, or facilities.
										(G)Preservation of
				abandoned railway corridors, including the conversion and use of the corridors
				for pedestrian or bicycle trails.
										(H)Inventory,
				control, and removal of outdoor advertising.
										(I)Archaeological
				planning and research.
										(J)Any environmental
				mitigation activity, including pollution prevention and pollution abatement
				activities and mitigation to—
											(i)address stormwater
				management, control, and water pollution prevention or abatement related to
				highway construction or due to highway runoff, including activities described
				in sections 133(b)(11), 328(a), and 329; or
											(ii)reduce
				vehicle-caused wildlife mortality or to restore and maintain connectivity among
				terrestrial or aquatic habitats.
											;
				and
							(14)by inserting
			 after paragraph (29) (as so redesignated) the following:
								
									(30)Transportation
				systems management and operations
										(A)In
				generalThe term transportation systems management and
				operations means integrated strategies to optimize the performance of
				existing infrastructure through the implementation of multimodal and
				intermodal, cross-jurisdictional systems, services, and projects designed to
				preserve capacity and improve security, safety, and reliability of the
				transportation system.
										(B)InclusionsThe
				term transportation systems management and operations
				includes—
											(i)actions such as
				traffic detection and surveillance, corridor management, freeway management,
				arterial management, active transportation and demand management, work zone
				management, emergency management, traveler information services, congestion
				pricing, parking management, automated enforcement, traffic control, commercial
				vehicle operations, freight management, and coordination of highway, rail,
				transit, bicycle, and pedestrian operations; and
											(ii)coordination of
				the implementation of regional transportation system management and operations
				investments (such as traffic incident management, traveler information
				services, emergency management, roadway weather management, intelligent
				transportation systems, communication networks, and information sharing
				systems) requiring agreements, integration, and interoperability to achieve
				targeted system performance, reliability, safety, and customer service
				levels.
											(31)Tribal
				transportation facilityThe term tribal transportation
				facility means a public highway, road, bridge, trail, or transit system
				that is located on or provides access to tribal land and appears on the
				national tribal transportation facility inventory described in section
				202(b)(1).
									(32)Truck stop
				electrification systemThe term truck stop electrification
				system means a system that delivers heat, air conditioning, electricity,
				or communications to a heavy-duty
				vehicle.
									.
							(b)Sense of
			 CongressSection 101(c) of title 23, United States Code, is
			 amended by striking system and inserting
			 highway.
						1104.National
			 highway system
						(a)In
			 generalSection 103 of title 23, United States Code, is amended
			 to read as follows:
							
								103.National
				highway system
									(a)In
				generalFor the purposes of this title, the Federal-aid system is
				the National Highway System, which includes the Interstate System.
									(b)National highway
				system
										(1)DescriptionThe
				National Highway System consists of the highway routes and connections to
				transportation facilities that shall—
											(A)serve major
				population centers, international border crossings, ports, airports, public
				transportation facilities, and other intermodal transportation facilities and
				other major travel destinations;
											(B)meet national
				defense requirements; and
											(C)serve interstate
				and interregional travel and commerce.
											(2)ComponentsThe
				National Highway System described in paragraph (1) consists of the
				following:
											(A)The National
				Highway System depicted on the map submitted by the Secretary of Transportation
				to Congress with the report entitled Pulling Together: The National
				Highway System and its Connections to Major Intermodal Terminals and
				dated May 24, 1996, and modifications approved by the Secretary before the date
				of enactment of the MAP–21.
											(B)Other urban and
				rural principal arterial routes, and border crossings on those routes, that
				were not included on the National Highway System before the date of enactment
				of the MAP–21.
											(C)Other connector
				highways (including toll facilities) that were not included in the National
				Highway System before the date of enactment of the
				MAP–21 but that provide motor
				vehicle access between arterial routes on the National Highway System and a
				major intermodal transportation facility.
											(D)A strategic
				highway network that—
												(i)consists of a
				network of highways that are important to the United States strategic defense
				policy, that provide defense access, continuity, and emergency capabilities for
				the movement of personnel, materials, and equipment in both peacetime and
				wartime, and that were not included on the National Highway System before the
				date of enactment of the MAP–21;
												(ii)may include
				highways on or off the Interstate System; and
												(iii)shall be
				designated by the Secretary, in consultation with appropriate Federal agencies
				and the States.
												(E)Major strategic
				highway network connectors that—
												(i)consist of
				highways that provide motor vehicle access between major military installations
				and highways that are part of the strategic highway network but were not
				included on the National Highway System before the date of enactment of the
				MAP–21; and
												(ii)shall be
				designated by the Secretary, in consultation with appropriate Federal agencies
				and the States.
												(3)Modifications to
				NHS
											(A)In
				generalThe Secretary may make any modification, including any
				modification consisting of a connector to a major intermodal terminal, to the
				National Highway System that is proposed by a State if the Secretary determines
				that the modification—
												(i)meets the criteria
				established for the National Highway System under this title after the date of
				enactment of the MAP–21;
				and
												(ii)enhances the
				national transportation characteristics of the National Highway System.
												(B)Cooperation
												(i)In
				generalIn proposing a modification under this paragraph, a State
				shall cooperate with local and regional officials.
												(ii)Urbanized
				areasIn an urbanized area, the local officials shall act through
				the metropolitan planning organization designated for the area under section
				134.
												(c)Interstate
				system
										(1)Description
											(A)In
				generalThe Dwight D. Eisenhower National System of Interstate
				and Defense Highways within the United States (including the District of
				Columbia and Puerto Rico) consists of highways designed, located, and selected
				in accordance with this paragraph.
											(B)Design
												(i)In
				generalExcept as provided in clause (ii), highways on the
				Interstate System shall be designed in accordance with the standards of section
				109(b).
												(ii)ExceptionHighways
				on the Interstate System in Alaska and Puerto Rico shall be designed in
				accordance with such geometric and construction standards as are adequate for
				current and probable future traffic demands and the needs of the locality of
				the highway.
												(C)LocationHighways
				on the Interstate System shall be located so as—
												(i)to
				connect by routes, as direct as practicable, the principal metropolitan areas,
				cities, and industrial centers;
												(ii)to serve the
				national defense; and
												(iii)to the maximum
				extent practicable, to connect at suitable border points with routes of
				continental importance in Canada and Mexico.
												(D)Selection of
				routesTo the maximum extent practicable, each route of the
				Interstate System shall be selected by joint action of the State transportation
				departments of the State in which the route is located and the adjoining
				States, in cooperation with local and regional officials, and subject to the
				approval of the Secretary.
											(2)Maximum
				mileageThe mileage of highways on the Interstate System shall
				not exceed 43,000 miles, exclusive of designations under paragraph (4).
										(3)ModificationsThe
				Secretary may approve or require modifications to the Interstate System in a
				manner consistent with the policies and procedures established under this
				subsection.
										(4)Interstate
				system designations
											(A)AdditionsIf
				the Secretary determines that a highway on the National Highway System meets
				all standards of a highway on the Interstate System and that the highway is a
				logical addition or connection to the Interstate System, the Secretary may,
				upon the affirmative recommendation of the State or States in which the highway
				is located, designate the highway as a route on the Interstate System.
											(B)Designations as
				future interstate system routes
												(i)In
				generalSubject to clauses (ii) through (vi), if the Secretary
				determines that a highway on the National Highway System would be a logical
				addition or connection to the Interstate System and would qualify for
				designation as a route on the Interstate System under subparagraph (A) if the
				highway met all standards of a highway on the Interstate System, the Secretary
				may, upon the affirmative recommendation of the State or States in which the
				highway is located, designate the highway as a future Interstate System
				route.
												(ii)Written
				agreementA designation under clause (i) shall be made only upon
				the written agreement of each State described in that clause that the highway
				will be constructed to meet all standards of a highway on the Interstate System
				by not later than the date that is 25 years after the date of the
				agreement.
												(iii)Failure to
				complete constructionIf a State described in clause (i) has not
				substantially completed the construction of a highway designated under this
				subparagraph by the date specified in clause (ii), the Secretary shall remove
				the designation of the highway as a future Interstate System route.
												(iv)Effect of
				removalRemoval of the designation of a highway under clause
				(iii) shall not preclude the Secretary from designating the highway as a route
				on the Interstate System under subparagraph (A) or under any other provision of
				law providing for addition to the Interstate System.
												(v)Retroactive
				effectAn agreement described in clause (ii) that is entered into
				before August 10, 2005, shall be deemed to include the 25-year time limitation
				described in that clause, regardless of any earlier construction completion
				date in the agreement.
												(vi)ReferencesNo
				law, rule, regulation, map, document, or other record of the United States, or
				of any State or political subdivision of a State, shall refer to any highway
				designated as a future Interstate System route under this subparagraph, and no
				such highway shall be signed or marked, as a highway on the Interstate System,
				until such time as the highway—
													(I)is constructed to
				the geometric and construction standards for the Interstate System; and
													(II)has been
				designated as a route on the Interstate System.
													(C)Financial
				responsibilityExcept as provided in this title, the designation
				of a highway under this paragraph shall create no additional Federal financial
				responsibility with respect to the highway.
											(5)Exemption of
				interstate system
											(A)In
				generalExcept as provided in subparagraph (B), the Interstate
				System shall not be considered to be a historic site under section 303 of title
				49 or section 138 of this title, regardless of whether the Interstate System or
				portions or elements of the Interstate System are listed on, or eligible for
				listing on, the National Register of Historic Places.
											(B)Individual
				elementsSubject to subparagraph (C)—
												(i)the Secretary
				shall determine, through the administrative process established for exempting
				the Interstate System from section 106 of the National Historic Preservation
				Act (16 U.S.C. 470f), those individual elements of the Interstate System that
				possess national or exceptional historic significance (such as a historic
				bridge or a highly significant engineering feature); and
												(ii)those elements
				shall be considered to be historic sites under section 303 of title 49 or
				section 138 of this title, as applicable.
												(C)Construction,
				maintenance, restoration, and rehabilitation
				activitiesSubparagraph (B) does not prohibit a State from
				carrying out construction, maintenance, preservation, restoration, or
				rehabilitation activities for a portion of the Interstate System referred to in
				subparagraph (B) upon compliance with section 303 of title 49 or section 138 of
				this title, as applicable, and section 106 of the National Historic
				Preservation Act (16 U.S.C. 470f).”.
											
						(b)Inclusion of
			 certain route segments on Interstate System
							(1)In
			 generalSection 1105(e)(5)(A) of the Intermodal Surface
			 Transportation Efficiency Act of 1991 (105 Stat. 2031; 109 Stat. 597; 115 Stat.
			 872) is amended—
								(A)in the first
			 sentence, by striking and in subsections (c)(18) and (c)(20) and
			 inserting , in subsections (c)(18) and (c)(20), and in subparagraphs
			 (A)(iii) and (B) of subsection (c)(26); and
								(B)in the second
			 sentence, by striking that the segment and all that follows
			 through the period and inserting that the segment meets the Interstate
			 System design standards approved by the Secretary under section 109(b) of title
			 23, United States Code, and is planned to connect to an existing Interstate
			 System segment by the date that is 25 years after the date of enactment of the
			 MAP–21..
								(2)Route
			 designationSection 1105(e)(5)(C)(i) of the Intermodal Surface
			 Transportation Efficiency Act of 1991 (105 Stat. 2032; 109 Stat. 598) is
			 amended by adding at the end the following: The routes referred to
			 subparagraphs (A)(iii) and (B)(i) of subsection (c)(26) are designated as
			 Interstate Route I–11..
							(c)Conforming
			 amendments
							(1)AnalysisThe
			 analysis for chapter 1 of title 23, United States Code, is amended by striking
			 the item relating to section 103 and inserting the following:
								
									
										103. National highway
				system.
									
									.
							(2)Section
			 113Section 113 of title 23, United States Code, is
			 amended—
								(A)in subsection (a)
			 by striking the Federal-aid systems and inserting
			 Federal-aid highways; and
								(B)in subsection (b),
			 in the first sentence, by striking of the Federal-aid systems
			 and inserting Federal-aid highway.
								(3)Section
			 123Section 123(a) of title 23, United States Code, is amended in
			 the first sentence by striking Federal-aid system and inserting
			 Federal-aid highway.
							(4)Section
			 217Section 217(b) of title 23, United States Code, is amended in
			 the subsection heading by striking National Highway System and inserting
			 national highway
			 performance program.
							(5)Section
			 304Section 304 of title 23, United States Code, is amended in
			 the first sentence by striking the Federal-aid highway systems
			 and inserting Federal-aid highways.
							(6)Section
			 317Section 317(d) of title 23, United States Code is amended by
			 striking system and inserting highway.
							1105.Apportionment
						(a) In
			 generalSection 104 of title 23, United States Code, is amended
			 to read as follows:
							
								104.Apportionment
									(a)Administrative
				expenses
										(1)In
				generalThere are authorized to be appropriated from the Highway
				Trust Fund (other than the Mass Transit Account) to be made available to the
				Secretary for administrative expenses of the Federal Highway Administration
				$480,000,000 for each of fiscal years 2012 and 2013.
										(2)PurposesThe
				amounts authorized to be appropriated by this subsection shall be used—
											(A)to administer the
				provisions of law to be funded from appropriations for the Federal-aid highway
				program and programs authorized under chapter 2;
											(B)to make transfers
				of such sums as the Secretary determines to be appropriate to the Appalachian
				Regional Commission for administrative activities associated with the
				Appalachian development highway system; and
											(C)to reimburse, as
				appropriate, the Office of Inspector General of the Department of
				Transportation for the conduct of annual audits of financial statements in
				accordance with section 3521 of title 31.
											(3)AvailabilityThe
				amounts made available under paragraph (1) shall remain available until
				expended.
										(b)Division of
				State apportionments among programsThe Secretary shall
				distribute the amount apportioned to a State for a fiscal year under subsection
				(c) among the national highway performance program, the transportation mobility
				program, the highway safety improvement program, the congestion mitigation and
				air quality improvement program, and the national freight program, and to carry
				out section 134 as follows:
										(1)National highway
				performance programFor the national highway performance program,
				58 percent of the amount remaining after distributing amounts under paragraphs
				(4) and (6).
										(2)Transportation
				mobility programFor the transportation mobility program, 29.3
				percent of the amount remaining after distributing amounts under paragraphs (4)
				and (6).
										(3)Highway safety
				improvement programFor the highway safety improvement program, 7
				percent of the amount remaining after distributing amounts under paragraphs (4)
				and (6).
										(4)Congestion
				mitigation and air quality improvement programFor the congestion
				mitigation and air quality improvement program, an amount determined by
				multiplying the amount determined for the State under subsection (c) by the
				proportion that—
											(A)the amount
				apportioned to the State for the congestion mitigation and air quality
				improvement program for fiscal year 2009, plus 10 percent of the amount
				apportioned to the State for the surface transportation program for that fiscal
				year; bears to
											(B)the total amount
				of funds apportioned to the State for that fiscal year for the programs
				referred to in section 105(a)(2) (except for the high priority projects program
				referred to in section 105(a)(2)(H)), as in effect on the day before the date
				of enactment of the MAP–21.
											(5)National freight
				programFor the national freight program, 5.7 percent of the
				amount remaining after distributing amounts under paragraphs (4) and
				(6).
										(6)Metropolitan
				planningTo carry out section 134, an amount determined by
				multiplying the amount determined for the State under subsection (c) by the
				proportion that—
											(A)the amount
				apportioned to the State to carry out section 134 for fiscal year 2009; bears
				to
											(B)the total amount
				of funds apportioned to the State for that fiscal year for the programs
				referred to in section 105(a)(2) (except for the high priority projects program
				referred to in section 105(a)(2)(H)), as in effect on the day before the date
				of enactment of the MAP–21.
											(c)Calculation of
				State amounts
										(1)State
				shareThe amount for each State of combined apportionments for
				the national highway performance program under section 119, the transportation
				mobility program under section 133, the highway safety improvement program
				under section 148, the congestion mitigation and air quality improvement
				program under section 149, the national freight program under section 167, and
				to carry out section 134 shall be determined as follows:
											(A)Initial
				amountThe initial amount for each State shall be determined by
				multiplying the total amount available for apportionment by the share for each
				State which shall be equal to the proportion that—
												(i)the amount of
				apportionments and allocations that the State received for fiscal years 2005
				through 2009; bears to
												(ii)the amount of
				those apportionments and allocations received by all States for those fiscal
				years.
												(B)Adjustments to
				amountsThe initial amounts resulting from the calculation under
				subparagraph (A) shall be adjusted to ensure that, for each State, the amount
				of combined apportionments for the programs shall not be less than 95 percent
				of the estimated tax payments attributable to highway users in the State paid
				into the Highway Trust Fund (other than the Mass Transit Account) in the most
				recent fiscal year for which data are available.
											(C)Further
				adjustment for privatized highways
												(i)Definition of
				privatized highwayIn this subparagraph:
													(I)In
				generalThe term privatized highway means a highway
				that was formerly a publically operated toll road that is subject to an
				agreement giving a private entity—
														(aa)control over the
				operation of the highway; and
														(bb)ownership over
				the toll revenues collected from the operation of the highway.
														(II)ExclusionThe
				term privatized highway does not include any highway or toll road
				that was originally—
														(aa)financed and
				constructed using private funds; and
														(bb)operated by a
				private entity.
														(ii)AdjustmentAfter
				making the adjustments to the apportionment of a State under subparagraphs (A)
				and (B), the Secretary shall further adjust the amount to be apportioned to the
				State by reducing the apportionment by an amount equal to the product obtained
				by multiplying—
													(I)the amount to be
				apportioned to the State, as so adjusted under those subparagraphs; and
													(II)the percentage
				described in clause (iii).
													(iii)PercentageThe
				percentage referred to in clause (ii) is the percentage equal to the sum
				obtained by adding—
													(I)the product
				obtained by multiplying—
														(aa)1/2;
				and
														(bb)the
				proportion that—
															(AA)the total number
				of lane miles on privatized highway lanes on National Highway System routes in
				a State; bears to
															(BB)the total number
				of all lane miles on National Highway System routes in the State; and
															(II)the product
				obtained by multiplying—
														(aa)1/2;
				and
														(bb)the
				proportion that—
															(AA)the total number
				of vehicle miles traveled on privatized highway lanes on National Highway
				System routes in the State; bears to
															(BB)the total number
				of vehicle miles traveled on all lanes on National Highway System routes in the
				State.
															(iv)ReapportionmentAn
				amount withheld from apportionment to a State under clause (ii) shall be
				reapportioned among all other States based on the proportions calculated under
				subparagraph (A).
												(2)State
				apportionmentOn October 1 of each fiscal year, the Secretary
				shall apportion the sum authorized to be appropriated for expenditure on the
				national highway performance program under section 119, the transportation
				mobility program under section 133, the highway safety improvement program
				under section 148, the congestion mitigation and air quality improvement
				program under section 149, the national freight program under section 167, and
				to carry out section 134 in accordance with paragraph (1).
										(d)Metropolitan
				planning
										(1)Use of
				amounts
											(A)Use
												(i)In
				generalExcept as provided in clause (ii), the amounts
				apportioned to a State under subsection (b)(6) shall be made available by the
				State to the metropolitan planning organizations responsible for carrying out
				section 134 in the State.
												(ii)States
				receiving minimum apportionmentA State that received the minimum
				apportionment for use in carrying out section 134 for fiscal year 2009 may,
				subject to the approval of the Secretary, use the funds apportioned under
				subsection (b)(6) to fund transportation planning outside of urbanized
				areas.
												(B)Unused
				fundsAny funds that are not used to carry out section 134 may be
				made available by a metropolitan planning organization to the State to fund
				activities under section 135.
											(2)Distribution of
				amounts within States
											(A)In
				generalThe distribution within any State of the planning funds
				made available to organizations under paragraph (1) shall be in accordance with
				a formula that—
												(i)is
				developed by each State and approved by the Secretary; and
												(ii)takes into
				consideration, at a minimum, population, status of planning, attainment of air
				quality standards, metropolitan area transportation needs, and other factors
				necessary to provide for an appropriate distribution of funds to carry out
				section 134 and other applicable requirements of Federal law.
												(B)ReimbursementNot
				later than 15 business days after the date of receipt by a State of a request
				for reimbursement of expenditures made by a metropolitan planning organization
				for carrying out section 134, the State shall reimburse, from amounts
				distributed under this paragraph to the metropolitan planning organization by
				the State, the metropolitan planning organization for those
				expenditures.
											(3)Determination of
				population figuresFor the purpose of determining population
				figures under this subsection, the Secretary shall use the latest available
				data from the decennial census conducted under section 141(a) of title 13,
				United States Code.
										(e)Certification of
				apportionments
										(1)In
				generalThe Secretary shall—
											(A)on October 1 of
				each fiscal year, certify to each of the State transportation departments the
				amount that has been apportioned to the State under this section for the fiscal
				year; and
											(B)to permit the
				States to develop adequate plans for the use of amounts apportioned under this
				section, advise each State of the amount that will be apportioned to the State
				under this section for a fiscal year not later than 90 days before the
				beginning of the fiscal year for which the sums to be apportioned are
				authorized.
											(2)Notice to
				StatesIf the Secretary has not made an apportionment under this
				section for a fiscal year beginning after September 30, 1998, by not later than
				the date that is the twenty-first day of that fiscal year, the Secretary shall
				submit, by not later than that date, to the Committee on Transportation and
				Infrastructure of the House of Representatives and the Committee on Environment
				and Public Works of the Senate, a written statement of the reason for not
				making the apportionment in a timely manner.
										(3)Apportionment
				calculations
											(A)In
				generalThe calculation of official apportionments of funds to
				the States under this title is a primary responsibility of the Department and
				shall be carried out only by employees (and not contractors) of the
				Department.
											(B)Prohibition on
				use of funds to hire contractorsNone of the funds made available
				under this title shall be used to hire contractors to calculate the
				apportionments of funds to States.
											(f)Transfer of
				highway and transit funds
										(1)Transfer of
				highway funds for transit projects
											(A)In
				generalSubject to subparagraph (B), amounts made available for
				transit projects or transportation planning under this title may be transferred
				to and administered by the Secretary in accordance with chapter 53 of title
				49.
											(B)Non-Federal
				shareThe provisions of this title relating to the non-Federal
				share shall apply to the amounts transferred under subparagraph (A).
											(2)Transfer of
				transit funds for highway projects
											(A)In
				generalSubject to subparagraph (B), amounts made available for
				highway projects or transportation planning under chapter 53 of title 49 may be
				transferred to and administered by the Secretary in accordance with this
				title.
											(B)Non-Federal
				shareThe provisions of chapter 53 of title 49 relating to the
				non-Federal share shall apply to amounts transferred under subparagraph
				(A).
											(3)Transfer of
				funds among States or to Federal highway administration
											(A)In
				generalSubject to subparagraph (B), the Secretary may, at the
				request of a State, transfer amounts apportioned or allocated under this title
				to the State to another State, or to the Federal Highway Administration, for
				the purpose of funding 1 or more projects that are eligible for assistance with
				amounts so apportioned or allocated.
											(B)ApportionmentThe
				transfer shall have no effect on any apportionment of amounts to a State under
				this section.
											(C)Funds
				suballocated to urbanized areasAmounts that are apportioned or
				allocated to a State under subsection (b)(3) (as in effect on the day before
				the date of enactment of the MAP–21) or subsection (b)(2) and attributed
				to an urbanized area of a State with a population of more than 200,000
				individuals under section 133(d) may be transferred under this paragraph only
				if the metropolitan planning organization designated for the area concurs, in
				writing, with the transfer request.
											(4)Transfer of
				obligation authorityObligation authority for amounts transferred
				under this subsection shall be transferred in the same manner and amount as the
				amounts for the projects that are transferred under this
				section.
										
							
								(g)Report to
				CongressFor each fiscal year, the Secretary shall make available
				to the public, in a user-friendly format via the Internet, a report that
				describes—
									(1)the amount
				obligated, by each State, for Federal-aid highways and highway safety
				construction programs during the preceding fiscal year;
									(2)the balance, as of
				the last day of the preceding fiscal year, of the unobligated apportionment of
				each State by fiscal year under this section;
									(3)the balance of
				unobligated sums available for expenditure at the discretion of the Secretary
				for such highways and programs for the fiscal year; and
									(4)the rates of
				obligation of funds apportioned or set aside under this section, according
				to—
										(A)program;
										(B)funding category
				of subcategory;
										(C)type of
				improvement;
										(D)State; and
										(E)sub-State
				geographical area, including urbanized and rural areas, on the basis of the
				population of each such
				area.
										.
						(b)Conforming
			 amendmentSection 146(a) of title 23, United States Code, is
			 amended by striking sections 104(b)(l) and 104(b)(3) and
			 inserting section 104(b)(2).
						1106.National
			 highway performance program
						(a)In
			 generalSection 119 of title 23, United States Code, is amended
			 to read as follows:
							
								119.National
				highway performance program
									(a)EstablishmentThe
				Secretary shall establish and implement a national highway performance program
				under this section.
									(b)PurposesThe
				purposes of the national highway performance program shall be—
										(1)to provide support
				for the condition and performance of the National Highway System; and
										(2)to ensure that
				investments of Federal-aid funds in highway construction are directed to
				support progress toward the achievement of performance targets for
				infrastructure condition and performance.
										(c)Eligible
				facilitiesExcept as provided in subsection (d), to be eligible
				for funding apportioned under section 104(b)(1) to carry out this section, a
				facility shall be located on the National Highway System, as defined in section
				103.
									(d)Eligible
				projectsFunds apportioned to a State to carry out the national
				highway performance program may be obligated only for a project on an eligible
				facility that is—
										(1)a project, or is
				part of a program of projects, supporting progress toward the achievement of
				national performance goals for improving infrastructure condition, safety,
				mobility, or freight movement on the National Highway System and consistent
				with sections 134 and 135; and
										(2)for 1 or more of
				the following purposes:
											(A)Construction,
				reconstruction, resurfacing, restoration, rehabilitation, preservation, or
				operational improvement of segments of the National Highway System.
											(B)Construction,
				replacement (including replacement with fill material), rehabilitation,
				preservation, and protection (including scour countermeasures, seismic
				retrofits, impact protection measures, security countermeasures, and protection
				against extreme events) of bridges on the National Highway System.
											(C)Construction,
				replacement (including replacement with fill material), rehabilitation,
				preservation, and protection (including impact protection measures, security
				countermeasures, and protection against extreme events) of tunnels on the
				National Highway System.
											(D)Inspection and
				evaluation, as described in section 144, of bridges and tunnels on the National
				Highway System, and inspection and evaluation of other highway infrastructure
				assets on the National Highway System, including signs and sign structures,
				earth retaining walls, and drainage structures.
											(E)Training of bridge
				and tunnel inspectors, as described in section 144.
											(F)Construction,
				rehabilitation, or replacement of existing ferry boats and ferry boat
				facilities, including approaches, that connect road segments of the National
				Highway System.
											(G)Construction,
				reconstruction, resurfacing, restoration, rehabilitation, and preservation of,
				and operational improvements for, a Federal-aid highway not on the National
				Highway System, and construction of a transit project eligible for assistance
				under chapter 53 of title 49, if—
												(i)the highway
				project or transit project is in the same corridor as, and in proximity to, a
				fully access-controlled highway designated as a part of the National Highway
				System;
												(ii)the construction
				or improvements will reduce delays or produce travel time savings on the fully
				access-controlled highway described in clause (i) and improve regional traffic
				flow; and
												(iii)the construction
				or improvements are more cost-effective, as determined by benefit-cost
				analysis, than an improvement to the fully access-controlled highway described
				in clause (i).
												(H)Bicycle
				transportation and pedestrian walkways in accordance with section 217.
											(I)Highway safety
				improvements for segments of the National Highway System.
											(J)Capital and
				operating costs for traffic and traveler information monitoring, management,
				and control facilities and programs.
											(K)Development and
				implementation of a State asset management plan for the National Highway System
				in accordance with this section, including data collection, maintenance, and
				integration and the cost associated with obtaining, updating, and licensing
				software and equipment required for risk-based asset management and
				performance-based management.
											(L)Infrastructure-based
				intelligent transportation systems capital improvements.
											(M)Environmental
				restoration and pollution abatement in accordance with section 328.
											(N)Control of noxious
				weeds and aquatic noxious weeds and establishment of native species in
				accordance with section 329.
											(O)In accordance with
				all applicable Federal law (including regulations), participation in natural
				habitat and wetlands mitigation efforts relating to projects funded under this
				title, which may include participation in natural habitat and wetlands
				mitigation banks, contributions to statewide and regional efforts to conserve,
				restore, enhance, and create natural habitats and wetlands, and development of
				statewide and regional natural habitat and wetlands conservation and mitigation
				plans, including any such banks, efforts, and plans developed in accordance
				with applicable Federal law (including regulations), on the conditions
				that—
												(i)contributions to
				those mitigation efforts may—
													(I)take place
				concurrent with or in advance of project construction; and
													(II)occur in advance
				of project construction only if the efforts are consistent with all applicable
				requirements of Federal law (including regulations) and State transportation
				planning processes; and
													(ii)with respect to
				participation in a natural habitat or wetland mitigation effort relating to a
				project funded under this title that has an impact that occurs within the
				service area of a mitigation bank, preference is given, to the maximum extent
				practicable, to the use of the mitigation bank if the bank contains sufficient
				available credits to offset the impact and the bank is approved in accordance
				with applicable Federal law (including regulations).
												(P)Replacement
				(including replacement with fill material), rehabilitation, preservation, and
				protection (including scour countermeasures, seismic retrofits, impact
				protection measures, security countermeasures, and protection against extreme
				events) of bridges on Federal-aid highways (other than on the National Highway
				System).
											(e)Limitation on
				new capacity
										(1)In
				generalExcept as provided in paragraph (2), the maximum amount
				that a State may obligate under this section for projects under subparagraphs
				(G) and (P) of subsection (d)(2) and that is attributable to the portion of the
				cost of any project undertaken to expand the capacity of eligible facilities on
				the National Highway System, in a case in which the new capacity consists of 1
				or more new travel lanes that are not high-occupancy vehicle lanes, shall not,
				in total, exceed 40 percent of the combined apportionments of a State under
				section 104(b)(1) for the most recent 3 consecutive years.
										(2)ExceptionParagraph
				(1) shall not apply to a project for the construction of auxiliary lanes and
				turning lanes or widening of a bridge during rehabilitation or replacement to
				meet current geometric, construction, and structural standards for the types
				and volumes of projected traffic over the design life of the project.
										(f)State
				performance management
										(1)In
				generalA State shall develop a risk-based asset management plan
				for the National Highway System to improve or preserve asset condition and
				system performance.
										(2)Performance
				driven planA State asset management plan shall include
				strategies leading to a program of projects that would make progress toward
				achievement of the State targets for asset condition and performance of the
				National Highway System in accordance with paragraph (5) and supporting the
				progress toward the achievement of the national goals identified in section
				150.
										(3)Plan
				contentsA State asset management plan shall, at a minimum, be in
				a form that the Secretary determines to be appropriate and include—
											(A)a summary listing
				of the pavement and bridge assets on the National Highway System in the State,
				including a description of the condition of those assets;
											(B)asset management
				objectives and measures;
											(C)performance gap
				identification;
											(D)lifecycle cost and
				risk management analysis;
											(E)a financial plan;
				and
											(F)investment
				strategies.
											(4)Standards and
				measures
											(A)In
				generalSubject to subparagraph (B), not later than 18 months
				after the date of enactment of the MAP–21, the Secretary shall, in consultation
				with State departments of transportation and other stakeholders,
				establish—
												(i)minimum standards
				for States to use in developing and operating pavement management systems and
				bridge management systems;
												(ii)measures for
				States to use to assess—
													(I)the condition of
				pavements on the Interstate system;
													(II)the condition of
				pavements on the National Highway System (excluding the Interstate);
													(III)the condition of
				bridges on the National Highway System;
													(IV)the performance
				of the Interstate System; and
													(V)the performance of
				the National Highway System (excluding the Interstate System);
													(iii)the data
				elements that are necessary to collect and maintain data, and a standardized
				process for collection and sharing of data with appropriate governmental
				entities at the Federal, State, and local levels (including metropolitan
				planning organizations), to carry out paragraph (5); and
												(iv)minimum levels
				for—
													(I)the condition of
				pavement on the Interstate System; and
													(II)the condition of
				bridges on the National Highway System.
													(B)State
				participationIn carrying out subparagraph (A), the Secretary
				shall—
												(i)provide States not
				less than 90 days to comment on any regulation proposed by the Secretary under
				that subparagraph; and
												(ii)take into
				consideration any comments of the States relating to a proposed regulation
				received during that comment period.
												(5)State
				performance targets
											(A)Establishment of
				targetsNot later than 1 year after the date on which the
				Secretary promulgates final regulations under paragraph (4), each State, in
				consultation with metropolitan planning organizations, shall establish targets
				that address each of the performance measures identified in paragraph
				(4)(A)(ii).
											(B)Periodic
				updatesEach State shall periodically update the targets
				established under subparagraph (A).
											(6)Requirement for
				planTo obligate funding apportioned under section 104(b)(1),
				each State shall have in effect—
											(A)a risk-based asset
				management plan for the National Highway System in accordance with this
				section, developed through a process defined and approved by the Secretary;
				and
											(B)State targets that
				address the performance measures identified in paragraph (4)(B).
											(7)Certification of
				plan development process
											(A)In
				generalNot later than 90 days after the date on which a State
				submits a request for approval of the process used by the State to develop the
				State asset management plan for the National Highway System, the Secretary
				shall—
												(i)review the
				process; and
												(ii)(I)certify that the process
				meets the requirements established by the Secretary; or
													(II)deny certification and specify actions
				necessary for the State to take to correct deficiencies in the State
				process.
													(B)RecertificationNot
				less often than every 4 years, the Secretary shall review and recertify that
				the process used by a State to develop and maintain the State asset management
				plan for the National Highway System meets the requirements for the process, as
				established by the Secretary.
											(C)Opportunity to
				cureIf the Secretary denies certification under subparagraph
				(A), the Secretary shall provide the State with—
												(i)not less than 90
				days to cure the deficiencies of the plan, during which time period all
				penalties and other legal impacts of a denial of certification shall be stayed;
				and
												(ii)a
				written statement of the specific actions the Secretary determines to be
				necessary for the State to cure the plan.
												(8)Performance
				reports
											(A)In
				generalNot later than 4 years after the date of enactment of the
				MAP–21 and biennially
				thereafter, a State shall submit to the Secretary a report that
				describes—
												(i)the condition and
				performance of the National Highway System in the State;
												(ii)progress in
				achieving State targets for each of the performance measures for the National
				Highway System; and
												(iii)the
				effectiveness of the investment strategy documented in the State asset
				management plan for the National Highway System.
												(B)Failure to
				achieve targetsA State that does not achieve or make significant
				progress toward achieving the targets of the State for performance measures
				described in subparagraph (A)(ii) for 2 consecutive reports submitted under
				this paragraph shall include in the next report submitted a description of the
				actions the State will undertake to achieve the targets.
											(9)ProcessNot
				later than 18 months after the date of enactment of the MAP–21, the Secretary
				shall, by regulation and in consultation with State departments of
				transportation, establish the process to develop the State asset management
				plan described in paragraph (1) and establish the standards and measures
				described in paragraph (4).
										(g)Interstate
				system and NHS bridge conditions
										(1)Condition of
				Interstate System
											(A)PenaltyIf,
				during 2 consecutive reporting periods, the condition of the Interstate System,
				excluding bridges on the Interstate System, in a State falls below the minimum
				condition level established by the Secretary under subsection (f)(4)(A)(iv),
				the State shall be required, during the following fiscal year—
												(i)to
				obligate, from the amounts apportioned to the State under section 104(b)(1), an
				amount that is not less than the amount of funds apportioned to the State for
				fiscal year 2009 under the Interstate maintenance program for the purposes
				described in this section (as in effect on the day before the date of enactment
				of the MAP–21), except that for
				each year after fiscal year 2013, the amount required to be obligated under
				this clause shall be increased by 2 percent over the amount required to be
				obligated in the previous fiscal year; and
												(ii)to transfer, from
				the amounts apportioned to the State under section 104(b)(2) (other than
				amounts suballocated to metropolitan areas and other areas of the State under
				section 133(d)) to the apportionment of the State under section 104(b)(1), an
				amount equal to 10 percent of the amount of funds apportioned to the State for
				fiscal year 2009 under the Interstate maintenance program for the purposes
				described in this section (as in effect on the day before the date of enactment
				of the MAP–21).
												(B)RestorationThe
				obligation requirement for the Interstate System in a State required by
				subparagraph (A) for a fiscal year shall remain in effect for each subsequent
				fiscal year until such time as the condition of the Interstate System in the
				State exceeds the minimum condition level established by the Secretary under
				subsection (f)(4)(A)(iv).
											(2)Condition of NHS
				bridges
											(A)PenaltyIf,
				during 2 consecutive reporting periods, the condition of bridges on the
				National Highway System in a State falls below the minimum condition level
				established by the Secretary under subsection (f)(4)(A)(iv), the State shall be
				required, during the following fiscal year—
												(i)to
				obligate, from the amounts apportioned to the State under section 104(b)(1), an
				amount for bridges on the National Highway System that is not less than 50
				percent of the amount of funds apportioned to the State for fiscal year 2009
				under the highway bridge program for the purposes described in section 144 (as
				in effect on the day before the date of enactment of the
				MAP–21), except that for each
				year after fiscal year 2013, the amount required to be obligated under this
				clause shall be increased by 2 percent over the amount required to be obligated
				in the previous fiscal year; and
												(ii)to transfer, from
				the amounts apportioned to the State under section 104(b)(2) (other than
				amounts suballocated to metropolitan areas and other areas of the State under
				section 133(d)) to the apportionment of the State under section 104(b)(1), an
				amount equal to 10 percent of the amount of funds apportioned to the State for
				fiscal year 2009 under the highway bridge program for the purposes described in
				section 144 (as in effect on the day before the date of enactment of the
				MAP–21).
												(B)RestorationThe
				obligation requirement for bridges on the National Highway System in a State
				required by subparagraph (A) for a fiscal year shall remain in effect for each
				subsequent fiscal year until such time as the condition of bridges on the
				National Highway System in the State exceeds the minimum condition level
				established by the Secretary under subsection
				(f)(4)(A)(iv).
											.
						(b)Transition
			 period
							(1)In
			 generalExcept as provided in paragraph (2), until such date as a
			 State has in effect an approved asset management plan and has established
			 performance targets as described in section 119 of title 23, United States
			 Code, that will contribute to achieving the national goals for the condition
			 and performance of the National Highway System, but not later than 18 months
			 after the date on which the Secretary promulgates final regulations required
			 under section 119(f)(4) of that title, the Secretary shall approve obligations
			 of funds apportioned to a State to carry out the national highway performance
			 program under section 119 of that title, for projects that otherwise meet the
			 requirements of that section.
							(2)ExtensionThe
			 Secretary may extend the transition period for a State under paragraph (1) if
			 the Secretary determines that the State has made a good faith effort to
			 establish an asset management plan and performance targets referred to in that
			 paragraph.
							(c)Conforming
			 amendmentThe analysis for chapter 1 of title 23, United States
			 Code, is amended by striking the item relating to section 119 and inserting the
			 following:
							
								
									119. National highway performance
				program.
								
								.
						1107.Emergency
			 reliefSection 125 of title
			 23, United States Code, is amended to read as follows:
						
							125.Emergency
				relief
								(a)In
				generalSubject to this section and section 120, an emergency
				fund is authorized for expenditure by the Secretary for the repair or
				reconstruction of highways, roads, and trails, in any area of the United
				States, including Indian reservations, that the Secretary finds have suffered
				serious damage as a result of—
									(1)a natural disaster
				over a wide area, such as by a flood, hurricane, tidal wave, earthquake, severe
				storm, or landslide; or
									(2)catastrophic
				failure from any external cause.
									(b)Restriction on
				eligibility
									(1)Definition of
				construction phaseIn this subsection, the term
				construction phase means the phase of physical construction of a
				highway or bridge facility that is separate from any other identified phases,
				such as planning, design, or right-of-way phases, in the State transportation
				improvement program.
									(2)RestrictionIn
				no case shall funds be used under this section for the repair or reconstruction
				of a bridge—
										(A)that has been
				permanently closed to all vehicular traffic by the State or responsible local
				official because of imminent danger of collapse due to a structural deficiency
				or physical deterioration; or
										(B)if a construction
				phase of a replacement structure is included in the approved Statewide
				transportation improvement program at the time of an event described in
				subsection (a).
										(c)Funding
									(1)In
				generalSubject to the limitations described in paragraph (2),
				there are authorized to be appropriated from the Highway Trust Fund (other than
				the Mass Transit Account) such sums as are necessary to establish the fund
				authorized by this section and to replenish that fund on an annual
				basis.
									(2)LimitationsThe
				limitations referred to in paragraph (1) are that—
										(A)not more than
				$100,000,000 is authorized to be obligated in any 1 fiscal year commencing
				after September 30, 1980, to carry out this section, except that, if for any
				fiscal year the total of all obligations under this section is less than the
				amount authorized to be obligated for the fiscal year, the unobligated balance
				of that amount shall—
											(i)remain available
				until expended; and
											(ii)be in addition to
				amounts otherwise available to carry out this section for each year; and
											(B)(i)pending such
				appropriation or replenishment, the Secretary may obligate from any funds
				appropriated at any time for obligation in accordance with this title,
				including existing Federal-aid appropriations, such sums as are necessary for
				the immediate prosecution of the work herein authorized; and
											(ii)funds obligated under this
				subparagraph shall be reimbursed from the appropriation or
				replenishment.
											(d)Eligibility
									(1)In
				generalThe Secretary may expend funds from the emergency fund
				authorized by this section only for the repair or reconstruction of highways on
				Federal-aid highways in accordance with this chapter, except that—
										(A)no funds shall be
				so expended unless an emergency has been declared by the Governor of the State
				with concurrence by the Secretary, unless the President has declared the
				emergency to be a major disaster for the purposes of the Robert T. Stafford
				Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) for which
				concurrence of the Secretary is not required; and
										(B)the Secretary has
				received an application from the State transportation department that includes
				a comprehensive list of all eligible project sites and repair costs by not
				later than 2 years after the natural disaster or catastrophic failure.
										(2)Cost
				limitation
										(A)Definition of
				comparable facilityIn this paragraph, the term comparable
				facility means a facility that meets the current geometric and
				construction standards required for a facility of comparable capacity and
				character to the destroyed facility, except a bridge facility which may be
				constructed for the type and volume of traffic that the bridge will carry over
				its design life.
										(B)LimitationThe
				total cost of a project funded under this section may not exceed the cost of
				repair or reconstruction of a comparable facility.
										(3)TerritoriesThe
				total obligations for projects under this section for any fiscal year in the
				Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern
				Mariana Islands shall not exceed $20,000,000.
									(4)Substitute
				trafficNotwithstanding any other provision of this section,
				actual and necessary costs of maintenance and operation of ferryboats or
				additional transit service providing temporary substitute highway traffic
				service, less the amount of fares charged for comparable service, may be
				expended from the emergency fund authorized by this section for Federal-aid
				highways.
									(e)Tribal
				transportation facilities, Federal lands transportation facilities, and public
				roads on federal lands
									(1)Definition of
				open to public travelIn this subsection, the term open to
				public travel means, with respect to a road, that, except during
				scheduled periods, extreme weather conditions, or emergencies, the road is open
				to the general public for use with a standard passenger vehicle, without
				restrictive gates or prohibitive signs or regulations, other than for general
				traffic control or restrictions based on size, weight, or class of
				registration.
									(2)Expenditure of
				fundsNotwithstanding subsection (d)(1), the Secretary may expend
				funds from the emergency fund authorized by this section, independently or in
				cooperation with any other branch of the Federal Government, a State agency, a
				tribal government, an organization, or a person, for the repair or
				reconstruction of tribal transportation facilities, Federal lands
				transportation facilities, and other federally owned roads that are open to
				public travel, whether or not those facilities are Federal-aid highways.
									(3)Reimbursement
										(A)In
				generalThe Secretary may reimburse Federal and State agencies
				(including political subdivisions) for expenditures made for projects
				determined eligible under this section, including expenditures for emergency
				repairs made before a determination of eligibility.
										(B)TransfersWith
				respect to reimbursements described in subparagraph (A)—
											(i)those
				reimbursements to Federal agencies and Indian tribal governments shall be
				transferred to the account from which the expenditure was made, or to a similar
				account that remains available for obligation; and
											(ii)the budget
				authority associated with the expenditure shall be restored to the agency from
				which the authority was derived and shall be available for obligation until the
				end of the fiscal year following the year in which the transfer occurs.
											(f)Treatment of
				territoriesFor purposes of this section, the Virgin Islands,
				Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands
				shall be considered to be States and parts of the United States, and the chief
				executive officer of each such territory shall be considered to be a Governor
				of a State.
								(g)Protecting public safety and maintaining
				roadwaysThe Secretary may
				use amounts from the emergency fund authorized by this section to carry out
				projects that the Secretary determines are necessary to protect public safety
				or to maintain or protect roadways that have been included within the scope of
				a prior emergency declaration in order to maintain the continuation of roadway
				services on roads that are threatened by continuous or frequent
				flooding.
								.
					1108.Transportation
			 mobility program
						(a)In
			 generalSection 133 of title 23, United States Code, is amended
			 to read as follows:
							
								133.Transportation
				mobility program
									(a)EstablishmentThe
				Secretary shall establish and implement a transportation mobility program under
				this section.
									(b)PurposeThe
				purpose of the transportation mobility program shall be to assist States and
				localities in improving the conditions and performance on Federal-aid highways
				and on bridges on any public road.
									(c)Eligible
				projectsFunds apportioned under section 104(b)(2) to carry out
				the transportation mobility program may be obligated for any of following
				purposes:
										(1)Construction,
				reconstruction, rehabilitation, resurfacing, restoration, preservation, or
				operational improvements for highways, including construction of designated
				routes of the Appalachian development highway system and local access roads
				under section 14501 of title 40, United States Code.
										(2)Replacement
				(including replacement with fill material), rehabilitation, preservation,
				protection (including painting, scour countermeasures, seismic retrofits,
				impact protection measures, security countermeasures, and protection against
				extreme events) and application of calcium magnesium acetate, sodium
				acetate/formate, or other environmentally acceptable, minimally corrosive
				anti-icing and deicing compositions for bridges (and approaches to bridges and
				other elevated structures) and tunnels on public roads of all functional
				classifications, including any such construction or reconstruction necessary to
				accommodate other transportation modes.
										(3)Construction of a
				new bridge or tunnel on a new location on a highway, including any such
				construction necessary to accommodate other transportation modes.
										(4)Inspection and
				evaluation (within the meaning of section 144) of bridges and tunnels on public
				roads of all functional classifications and inspection and evaluation of other
				highway infrastructure assets, including signs and sign structures, retaining
				walls, and drainage structures.
										(5)Training of bridge
				and tunnel inspectors (within the meaning of section 144).
										(6)Capital costs for
				transit projects eligible for assistance under chapter 53 of title 49,
				including vehicles and facilities, whether publicly or privately owned, that
				are used to provide intercity passenger service by bus.
										(7)Carpool projects,
				fringe and corridor parking facilities and programs, including electric vehicle
				infrastructure in accordance with section 137, bicycle transportation and
				pedestrian walkways in accordance with section 217, and the modification of
				public sidewalks to comply with the Americans with Disabilities Act of 1990 (42
				U.S.C. 12101 et seq.).
										(8)Highway and
				transit safety infrastructure improvements and programs, installation of safety
				barriers and nets on bridges, hazard eliminations, projects to mitigate hazards
				caused by wildlife, and railway-highway grade crossings.
										(9)Highway and
				transit research and development and technology transfer programs.
										(10)Capital and
				operating costs for traffic and traveler information monitoring, management,
				and control facilities and programs, including truck stop electrification
				systems.
										(11)Projects and
				strategies designed to support congestion pricing, including electronic toll
				collection and travel demand management strategies and programs.
										(12)Surface
				transportation planning.
										(13)Transportation
				enhancement activities.
										(14)Recreational
				trails projects eligible for funding under section 206.
										(15)Construction of
				ferry boats and ferry terminal facilities eligible for funding under section
				129(c).
										(16)Border
				infrastructure projects eligible for funding under section 1303 of the
				SAFETEA–LU (Public Law 109–59).
										(17)Projects,
				programs, and technical assistance associated with National Scenic Byways,
				All-American Roads, and America’s Byways eligible for funding under section
				162.
										(18)Truck parking
				facilities eligible for funding under section 1401 of the
				MAP–21.
										(19)Safe routes to
				school projects eligible for funding under section 1404 of the SAFETEA–LU (23
				U.S.C. 402 note; Public Law 109–59).
										(20)Transportation
				control measures described in section 108(f)(1)(A) of the Clean Air Act (42
				U.S.C. 7408(f)(1)(A)), other than section 108(f)(1)(A)(xvi) of that Act.
										(21)Development and
				implementation of a State asset management plan for the National Highway System
				in accordance with section 119, including data collection, maintenance, and
				integration and the costs associated with obtaining, updating, and licensing
				software and equipment required for risk-based asset management and
				performance-based management, and for similar activities relating to the
				development and implementation of a performance-based management program for
				other public roads.
										(22)In accordance
				with all applicable Federal law (including regulations), participation in
				natural habitat and wetlands mitigation efforts relating to projects funded
				under this title, which may include participation in natural habitat and
				wetlands mitigation banks, contributions to statewide and regional efforts to
				conserve, restore, enhance, and create natural habitats and wetlands, and
				development of statewide and regional natural habitat and wetlands conservation
				and mitigation plans, including any such banks, efforts, and plans developed in
				accordance with applicable Federal law (including regulations), on the
				conditions that—
											(A)contributions to
				those mitigation efforts may—
												(i)take place
				concurrent with or in advance of project construction; and
												(ii)occur in advance
				of project construction only if the efforts are consistent with all applicable
				requirements of Federal law (including regulations) and State transportation
				planning processes; and
												(B)with respect to
				participation in a natural habitat or wetland mitigation effort relating to a
				project funded under this title that has an impact that occurs within the
				service area of a mitigation bank, preference is given, to the maximum extent
				practicable, to the use of the mitigation bank if the bank contains sufficient
				available credits to offset the impact and the bank is approved in accordance
				with applicable Federal law (including regulations).
											(23)Infrastructure-based
				intelligent transportation systems capital improvements.
										(24)Environmental
				restoration and pollution abatement in accordance with section 328.
										(25)Control of
				noxious weeds and aquatic noxious weeds and establishment of native species in
				accordance with section 329.
										(26)Improvements to a
				freight railroad, marine highway, or intermodal facility, but only to the
				extent that the Secretary concurs with the State that—
											(A)the project will
				make significant improvement to freight movements on the national freight
				network;
											(B)the public benefit
				of the project exceeds the Federal investment; and
											(C)the project
				provides a better return than a highway project on a segment of the primary
				freight network, except that a State may not obligate in excess of 5 percent of
				funds apportioned to the State under section 104(b)(2) to carry out this
				section for that purpose.
											(27)Maintenance of
				and improvements to all public roads, including non-State-owned public roads
				and roads on tribal land—
											(A)that are located
				within 10 miles of the international border between the United States and
				Canada or Mexico; and
											(B)on which federally
				owned vehicles comprise more than 50 percent of the traffic.
											(28)Construction,
				reconstruction, resurfacing, restoration, rehabilitation, and preservation of,
				and operational improvements for, any public road if—
											(A)the public road,
				and the highway project to be carried out with respect to the public road, are
				in the same corridor as, and in proximity to—
												(i)a
				fully access-controlled highway designated as a part of the National Highway
				System; or
												(ii)in areas with a
				population of less than 200,000, a federal-aid highway designated as part of
				the National Highway System;
												(B)the construction
				or improvements will enhance the level of service on the highway described in
				subparagraph (A) and improve regional traffic flow; and
											(C)the construction
				or improvements are more cost-effective, as determined by benefit-cost
				analysis, than an improvement to the highway described in subparagraph
				(A).
											(d)Allocations of
				apportioned funds to areas based on population
										(1)CalculationOf
				the funds apportioned to a State under section 104(b)(2)—
											(A)50 percent for a
				fiscal year shall be obligated under this section, in proportion to their
				relative shares of the population of the State—
												(i)in
				urbanized areas of the State with an urbanized area population of over
				200,000;
												(ii)in areas of the
				State other than urban areas with a population greater than 5,000; and
												(iii)in other areas
				of the State; and
												(B)50 percent may be
				obligated in any area of the State.
											(2)Metropolitan
				areasFunds attributed to an urbanized area under subparagraph
				(A)(i) may be obligated in the metropolitan area established under section 134
				that encompasses the urbanized area.
										(3)Distribution
				among urbanized areas of over 200,000 population
											(A)In
				generalExcept as provided in subparagraph (B), the amount of
				funds that a State is required to obligate under paragraph (1)(A)(i) shall be
				obligated in urbanized areas described in paragraph (1)(A)(i) based on the
				relative population of the areas.
											(B)Other
				factorsThe State may obligate the funds described in
				subparagraph (A) based on other factors if the State and the relevant
				metropolitan planning organizations jointly apply to the Secretary for the
				permission to base the obligation on other factors and the Secretary grants the
				request.
											(e)Location of
				projectsExcept as provided in subsection (g) and for projects
				described in paragraphs (2), (4), (7), (8), (13), (14), and (19) of subsection
				(c), for local access roads under section 14501 of title 40, United States
				Code, transportation mobility program projects may not be undertaken on roads
				functionally classified as local or rural minor collectors.
									(f)Applicability of
				planning requirementsProgramming and expenditure of funds for
				projects under this section shall be consistent with sections 134 and
				135.
									(g)Bridges not on
				Federal-aid highways
										(1)Definition of
				off-system bridgeThe term off-system bridge means
				a highway bridge located on a public road, other than a bridge on a Federal-aid
				highway.
										(2)Special
				rule
											(A)Set-asideOf
				the amounts apportioned to a State for fiscal year 2012 and each fiscal year
				thereafter under this section, the State shall obligate for activities
				described in subsection (c)(2) for off-system bridges an amount that is not
				less than 15 percent of the amount of funds apportioned to the State for the
				highway bridge program for fiscal year 2009.
											(B)Reduction of
				expendituresThe Secretary, after consultation with State and
				local officials, may reduce the requirement for expenditures for off-system
				bridges under subparagraph (A) with respect to the State if the Secretary
				determines that the State has inadequate needs to justify the
				expenditure.
											(3)Credit for
				bridges not on Federal-aid highwaysNotwithstanding any other
				provision of law, with respect to any project not on a Federal-aid highway for
				the replacement of a bridge or rehabilitation of a bridge that is wholly funded
				from State and local sources, is eligible for Federal funds under this section,
				is noncontroversial, is certified by the State to have been carried out in
				accordance with all standards applicable to such projects under this section,
				and is determined by the Secretary upon completion to be no longer a deficient
				bridge—
											(A)any amount
				expended after the date of enactment of this subsection from State and local
				sources for the project in excess of 20 percent of the cost of construction of
				the project may be credited to the non-Federal share of the cost of other
				bridge projects in the State that are eligible for Federal funds under this
				section; and
											(B)that crediting
				shall be conducted in accordance with procedures established by the
				Secretary.
											
							
								(h)Administration
									(1)Submission of
				project agreementFor each fiscal year, each State shall submit a
				project agreement that—
										(A)certifies that the
				State will meet all the requirements of this section; and
										(B)notifies the
				Secretary of the amount of obligations needed to carry out the program under
				this section.
										(2)Request for
				adjustments of amountsEach State shall request from the
				Secretary such adjustments to the amount of obligations referred to in
				paragraph (1)(B) as the State determines to be necessary.
									(3)Effect of
				approval by the SecretaryApproval by the Secretary of a project
				agreement under paragraph (1) shall be deemed a contractual obligation of the
				United States to pay transportation mobility program funds made available under
				this title.
									(i)Obligation
				authority
									(1)In
				generalA State that is required to obligate, in an urbanized
				area with an urbanized area population of over 200,000 individuals under
				subsection (d), funds apportioned to the State under section 104(b)(2) shall
				make available during the fiscal year an amount of obligation authority
				distributed to the State for Federal-aid highways and highway safety
				construction programs for use in the area that is equal to the product obtained
				by multiplying—
										(A)the aggregate
				amount of funds that the State is required to obligate in the area under
				subsection (d) during the period; and
										(B)the ratio
				that—
											(i)the aggregate
				amount of obligation authority distributed to the State for Federal-aid
				highways and highway safety construction programs during the period; bears
				to
											(ii)the total of the
				sums apportioned to the State for Federal-aid highways and highway safety
				construction programs (excluding sums not subject to an obligation limitation)
				during the period.
											(2)Joint
				responsibilityEach State, each affected metropolitan planning
				organization, and the Secretary shall jointly ensure compliance with paragraph
				(1).
									.
						(b)Conforming
			 amendmentThe analysis for chapter 1 of title 23, United States
			 Code, is amended by striking the item relating to section 133 and inserting the
			 following:
							
								
									133. Transportation mobility
				program.
								
								.
						1109.Workforce
			 development
						(a)On-the-job
			 trainingSection 140(b) of title 23, United States Code, is
			 amended—
							(1)by striking
			 Whenever apportionments are made under section 104(b)(3), and
			 inserting From administrative funds made available under section
			 104(a),; and
							(2)by striking
			 the surface transportation program under section 104(b) and the bridge
			 program under section 144 and inserting the transportation
			 mobility program under section 104(b).
							(b)Disadvantaged
			 business enterpriseSection 140(c) of title 23, United States
			 Code, is amended by striking Whenever apportionments are made under
			 section 104(b)(3), and inserting From administrative funds made
			 available under section 104(a),.
						1110.Highway use
			 tax evasion projectsSection
			 143 of title 23, United States Code, is amended—
						(1)in subsection
			 (b)—
							(A)by striking
			 paragraph (2) and inserting the following:
								
									(2)Funding
										(A)In
				generalFrom administrative funds made available under section
				104(a), the Secretary shall deduct such sums as are necessary, not to exceed
				$10,000,000 for each of fiscal years 2012 and 2013, to carry out this
				section.
										(B)Allocation of
				fundsFunds made available to carry out this section may be
				allocated to the Internal Revenue Service and the States at the discretion of
				the Secretary, except that of funds so made available for each fiscal year,
				$2,000,000 shall be available only to carry out intergovernmental enforcement
				efforts, including research and
				training.
										;
				and
							(B)in paragraph
			 (8)—
								(i)in
			 the paragraph heading by striking surface transportation program and
			 inserting transportation
			 mobility program; and
								(ii)by
			 striking section 104(b)(3) and inserting section
			 104(b)(2); and
								(2)in subsection
			 (c)(3) by striking for each of fiscal years 2005 through 2009,
			 and inserting for each fiscal year,.
						1111.National
			 bridge and tunnel inventory and inspection standards
						(a)In
			 generalSection 144 of title 23, United States Code, is amended
			 to read as follows:
							
								144.National bridge
				and tunnel inventory and inspection standards
									(a)Findings and
				declarations
										(1)FindingsCongress
				finds that—
											(A)the condition of
				the bridges of the United States has improved since the date of enactment of
				the Transportation Equity Act for the 21st Century (Public Law 105–178; 112
				Stat. 107), yet continued improvement to bridge conditions is essential to
				protect the safety of the traveling public and allow for the efficient movement
				of people and goods on which the economy of the United States relies;
				and
											(B)the systematic
				preventative maintenance of bridges, and replacement and rehabilitation of
				deficient bridges, should be undertaken through an overall asset management
				approach to transportation investment.
											(2)DeclarationsCongress
				declares that it is in the vital interest of the United States—
											(A)to inventory,
				inspect, and improve the condition of the highway bridges and tunnels of the
				United States;
											(B)to use a
				data-driven, risk-based approach and cost-effective strategy for systematic
				preventative maintenance, replacement, and rehabilitation of highway bridges
				and tunnels to ensure safety and extended service life;
											(C)to use
				performance-based bridge management systems to assist States in making timely
				investments;
											(D)to ensure
				accountability and link performance outcomes to investment decisions;
				and
											(E)to ensure
				connectivity and access for residents of rural areas of the United States
				through strategic investments in National Highway System bridges and bridges on
				all public roads.
											(b)National bridge
				and tunnel inventories
										(1)In
				generalThe Secretary, in consultation with the States,
				shall—
											(A)inventory all
				highway bridges on public roads that are bridges over waterways, other
				topographical barriers, other highways, and railroads;
											(B)classify the
				bridges according to serviceability, safety, and essentiality for public use,
				including the potential impacts to emergency evacuation routes and to regional
				and national freight and passenger mobility if the serviceability of the bridge
				is restricted or diminished; and
											(C)based on that
				classification, assign each a risk-based priority for systematic preventative
				maintenance, replacement, or rehabilitation.
											(2)Tribally owned
				and federally owned bridgesAs part of the activities carried out
				under paragraph (1), the Secretary, in consultation with the Secretaries of
				appropriate Federal agencies, shall—
											(A)inventory all
				tribally owned and Federally owned highway bridges that are open to the public,
				over waterways, other topographical barriers, other highways, and
				railroads;
											(B)classify the
				bridges according to serviceability, safety, and essentiality for public use;
				and
											(C)based on the
				classification, assign each a risk-based priority for systematic preventative
				maintenance, replacement, or rehabilitation.
											(3)TunnelsThe
				Secretary shall establish a national inventory of highway tunnels reflecting
				the findings of the most recent highway tunnel inspections conducted by States
				under this section.
										(c)General bridge
				authority
										(1)In
				generalExcept as provided in paragraph (2) and notwithstanding
				any other provision of law, the General Bridge Act of 1946 (33 U.S.C. 525 et
				seq.) shall apply to bridges authorized to be replaced, in whole or in part, by
				this title.
										(2)ExceptionSection
				502(b) of the General Bridge Act of 1946 (33 U.S.C. 525(b)) and section 9 of
				the Act of March 3, 1899 (33 U.S.C. 401), shall not apply to any bridge
				constructed, reconstructed, rehabilitated, or replaced with assistance under
				this title, if the bridge is over waters that—
											(A)are not used and
				are not susceptible to use in the natural condition of the bridge or by
				reasonable improvement as a means to transport interstate or foreign commerce;
				and
											(B)are—
												(i)not tidal;
				or
												(ii)if tidal, used
				only by recreational boating, fishing, and other small vessels that are less
				than 21 feet in length.
												(d)Inventory
				updates and reports
										(1)In
				generalThe Secretary shall—
											(A)annually revise
				the inventories authorized by subsection (b); and
											(B)submit to the
				Committee on Transportation and Infrastructure of the House of Representatives
				and the Committee on Environment and Public Works of the Senate a report on the
				inventories.
											(2)Inspection
				reportNot later than 1 year after the date of enactment of the
				MAP–21, each State and appropriate Federal agency shall report element level
				data to the Secretary, as each bridge is inspected pursuant to this section,
				for all highway bridges on the National Highway System.
										(3)GuidanceThe
				Secretary shall provide guidance to States and Federal agencies for
				implementation of this subsection, while respecting the existing inspection
				schedule of each State.
										(4)Bridges not on
				national highway systemThe Secretary shall—
											(A)conduct a study on
				the benefits, cost-effectiveness, and feasibility of requiring element-level
				data collection for bridges not on the National Highway System; and
											(B)submit to the
				Committee on Transportation and Infrastructure of the House of Representatives
				and the Committee on Environment and Public Works of the Senate a report on the
				results of the study.
											(e)Bridges without
				taxing powers
										(1)In
				generalNotwithstanding any other provision of law, any bridge
				that is owned and operated by an agency that does not have taxing powers and
				whose functions include operating a federally assisted public transit system
				subsidized by toll revenues shall be eligible for assistance under this title,
				but the amount of such assistance shall in no event exceed the cumulative
				amount which such agency has expended for capital and operating costs to
				subsidize such transit system.
										(2)Insufficient
				assetsBefore authorizing an expenditure of funds under this
				subsection, the Secretary shall determine that the applicant agency has
				insufficient reserves, surpluses, and projected revenues (over and above those
				required for bridge and transit capital and operating costs) to fund the bridge
				project or activity eligible for assistance under this title.
										(3)Crediting of
				non-Federal fundsAny non-Federal funds expended for the seismic
				retrofit of the bridge may be credited toward the non-Federal share required as
				a condition of receipt of any Federal funds for seismic retrofit of the bridge
				made available after the date of the expenditure.
										(f)Replacement of
				destroyed bridges and ferry boat service
										(1)In
				generalNotwithstanding any other provision of law, a State may
				use the funds apportioned under section 104(b)(2) to construct any bridge that
				replaces—
											(A)any low water
				crossing (regardless of the length of the low water crossing);
											(B)any bridge that
				was destroyed prior to January 1, 1965;
											(C)any ferry that was
				in existence on January 1, 1984; or
											(D)any road bridge
				that is rendered obsolete as a result of a Corps of Engineers flood control or
				channelization project and is not rebuilt with funds from the Corps of
				Engineers.
											(2)Federal
				shareThe Federal share payable on any bridge construction
				carried out under paragraph (1) shall be 80 percent of the cost of the
				construction.
										(g)Historic
				bridges
										(1)Definition of
				historic bridgeIn this subsection, the term historic
				bridge means any bridge that is listed on, or eligible for listing on,
				the National Register of Historic Places.
										(2)CoordinationThe
				Secretary shall, in cooperation with the States, encourage the retention,
				rehabilitation, adaptive reuse, and future study of historic bridges.
										(3)State
				inventoryThe Secretary shall require each State to complete an
				inventory of all bridges on and off Federal-aid highways to determine the
				historic significance of the bridges.
										(4)Eligibility
											(A)In
				generalSubject to subparagraph (B), reasonable costs associated
				with actions to preserve, or reduce the impact of a project under this chapter
				on, the historic integrity of a historic bridge shall be eligible as
				reimbursable project costs under section 133 if the load capacity and safety
				features of the historic bridge are adequate to serve the intended use for the
				life of the historic bridge.
											(B)Bridges not used
				for vehicle trafficIn the case of a historic bridge that is no
				longer used for motorized vehicular traffic, the costs eligible as reimbursable
				project costs pursuant to this chapter shall not exceed the estimated cost of
				demolition of the historic bridge.
											(5)PreservationAny
				State that proposes to demolish a historic bridge for a replacement project
				with funds made available to carry out this section shall first make the
				historic bridge available for donation to a State, locality, or responsible
				private entity if the State, locality, or responsible entity enters into an
				agreement—
											(A)to maintain the
				bridge and the features that give the historic bridge its historic
				significance; and
											(B)to assume all
				future legal and financial responsibility for the historic bridge, which may
				include an agreement to hold the State transportation department harmless in
				any liability action.
											(6)Costs
				incurred
											(A)In
				generalCosts incurred by the State to preserve a historic bridge
				(including funds made available to the State, locality, or private entity to
				enable it to accept the bridge) shall be eligible as reimbursable project costs
				under this chapter in an amount not to exceed the cost of demolition.
											(B)Additional
				fundingAny bridge preserved pursuant to this paragraph shall not
				be eligible for any other funds authorized pursuant to this title.
											(h)National bridge
				and tunnel inspection standards
										(1)Requirement
											(A)In
				generalThe Secretary shall establish and maintain inspection
				standards for the proper inspection and evaluation of all highway bridges and
				tunnels for safety and serviceability.
											(B)UniformityThe
				standards under this subsection shall be designed to ensure uniformity of the
				inspections and evaluations.
											(2)Minimum
				requirements of inspection standardsThe standards established
				under paragraph (1) shall, at a minimum—
											(A)specify, in
				detail, the method by which the inspections shall be carried out by the States,
				Federal agencies, and tribal governments;
											(B)establish the
				maximum time period between inspections;
											(C)establish the
				qualifications for those charged with carrying out the inspections;
											(D)require each
				State, Federal agency, and tribal government to maintain and make available to
				the Secretary on request—
												(i)written reports on
				the results of highway bridge and tunnel inspections and notations of any
				action taken pursuant to the findings of the inspections; and
												(ii)current inventory
				data for all highway bridges and tunnels reflecting the findings of the most
				recent highway bridge and tunnel inspections conducted; and
												(E)establish a
				procedure for national certification of highway bridge inspectors and tunnel
				inspectors.
											(3)State compliance
				with inspection standardsThe Secretary shall, at a
				minimum—
											(A)establish, in
				consultation with the States, and interested and knowledgeable private
				organizations and individuals, procedures to conduct reviews of State
				compliance with—
												(i)the standards
				established under this subsection; and
												(ii)the calculation
				or reevaluation of bridge load ratings; and
												(B)establish, in
				consultation with the States, and interested and knowledgeable private
				organizations and individuals, procedures for States to follow in reporting to
				the Secretary—
												(i)critical findings
				relating to structural or safety-related deficiencies of highway bridges;
				and
												(ii)monitoring
				activities and corrective actions taken in response to a critical
				finding.
												(4)Reviews of State
				compliance
											(A)In
				generalThe Secretary shall annually review State compliance with
				the standards established under this section.
											(B)NoncomplianceIf
				an annual review in accordance with subparagraph (A) identifies noncompliance
				by a State, the Secretary shall—
												(i)issue a report
				detailing the issues of the noncompliance by December 31 of the calendar year
				in which the review was made; and
												(ii)provide the State
				an opportunity to address the noncompliance by—
													(I)developing a
				corrective action plan to remedy the noncompliance; or
													(II)resolving the
				issues of noncompliance not later than 45 days after the date of
				notification.
													(5)Penalty for
				noncompliance
											(A)In
				generalIf a State fails to satisfy the requirements of paragraph
				(4)(B) by August 1 of the calendar year following the year of a finding of
				noncompliance, the Secretary shall, on October 1 of that year, and each year
				thereafter as may be necessary, require the State to dedicate funds apportioned
				to the State under sections 119 and 133 after the date of enactment of the
				MAP–21 to correct the
				noncompliance with the minimum inspection standards established under this
				subsection.
											(B)AmountThe
				amount of the funds to be directed to correcting noncompliance in accordance
				with subparagraph (A) shall—
												(i)be
				determined by the State based on an analysis of the actions needed to address
				the noncompliance; and
												(ii)require approval
				by the Secretary.
												(6)Update of
				standardsNot later than 3 years after the date of enactment of
				the MAP–21, the Secretary shall
				update inspection standards to cover—
											(A)the methodology,
				training, and qualifications for inspectors; and
											(B)the frequency of
				inspection.
											(7)Risk-based
				approachIn carrying out the revisions required by paragraph (6),
				the Secretary shall consider a risk-based approach to determining the frequency
				of bridge inspections.
										(i)Training program
				for bridge and tunnel inspectors
										(1)In
				generalThe Secretary, in cooperation with the State
				transportation departments, shall maintain a program designed to train
				appropriate personnel to carry out highway bridge and tunnel
				inspections.
										(2)RevisionsThe
				training program shall be revised from time to time to take into account new
				and improved techniques.
										(j)Availability of
				fundsTo carry out this section, the Secretary may use funds made
				available under sections 104(a), 119, 133, and
				503.
									.
						(b)Conforming
			 amendmentThe analysis for chapter 1 of title 23, United States
			 Code, is amended by striking the item relating to section 144 and inserting the
			 following:
							
								
									144. National bridge and tunnel
				inventory and inspection
				standards.
								
								.
						1112.Highway safety
			 improvement programSection
			 148 of title 23, United States Code, is amended to read as follows:
						
							148.Highway safety
				improvement program
								(a)DefinitionsIn
				this section, the following definitions apply:
									(1)High risk rural
				roadThe term high risk rural road means any roadway
				functionally classified as a rural major or minor collector or a rural local
				road with significant safety risks, as defined by a State in accordance with an
				updated State strategic highway safety plan.
									(2)Highway
				basemapThe term highway basemap means a
				representation of all public roads that can be used to geolocate attribute data
				on a roadway.
									(3)Highway safety
				improvement programThe term highway safety improvement
				program means projects, activities, plans, and reports carried out under
				this section.
									(4)Highway safety
				improvement project
										(A)In
				generalThe term highway safety improvement project
				means strategies, activities, and projects on a public road that are consistent
				with a State strategic highway safety plan and—
											(i)correct or improve
				a hazardous road location or feature; or
											(ii)address a highway
				safety problem.
											(B)InclusionsThe
				term highway safety improvement project includes, but is not
				limited to, a project for 1 or more of the following:
											(i)An
				intersection safety improvement.
											(ii)Pavement and
				shoulder widening (including addition of a passing lane to remedy an unsafe
				condition).
											(iii)Installation of
				rumble strips or another warning device, if the rumble strips or other warning
				devices do not adversely affect the safety or mobility of bicyclists and
				pedestrians, including persons with disabilities.
											(iv)Installation of a
				skid-resistant surface at an intersection or other location with a high
				frequency of crashes.
											(v)An
				improvement for pedestrian or bicyclist safety or safety of persons with
				disabilities.
											(vi)Construction and
				improvement of a railway-highway grade crossing safety feature, including
				installation of protective devices.
											(vii)The conduct of a
				model traffic enforcement activity at a railway-highway crossing.
											(viii)Construction of
				a traffic calming feature.
											(ix)Elimination of a
				roadside hazard.
											(x)Installation,
				replacement, and other improvement of highway signage and pavement markings, or
				a project to maintain minimum levels of retroreflectivity, that addresses a
				highway safety problem consistent with a State strategic highway safety
				plan.
											(xi)Installation of a
				priority control system for emergency vehicles at signalized
				intersections.
											(xii)Installation of
				a traffic control or other warning device at a location with high crash
				potential.
											(xiii)Transportation
				safety planning.
											(xiv)Collection,
				analysis, and improvement of safety data.
											(xv)Planning
				integrated interoperable emergency communications equipment, operational
				activities, or traffic enforcement activities (including police assistance)
				relating to work zone safety.
											(xvi)Installation of
				guardrails, barriers (including barriers between construction work zones and
				traffic lanes for the safety of road users and workers), and crash
				attenuators.
											(xvii)The addition or
				retrofitting of structures or other measures to eliminate or reduce crashes
				involving vehicles and wildlife.
											(xviii)Installation
				of yellow-green signs and signals at pedestrian and bicycle crossings and in
				school zones.
											(xix)Construction and
				operational improvements on high risk rural roads.
											(xx)Geometric
				improvements to a road for safety purposes that improve safety.
											(xxi)A road safety
				audit.
											(xxii)Roadway safety
				infrastructure improvements consistent with the recommendations included in the
				publication of the Federal Highway Administration entitled Highway
				Design Handbook for Older Drivers and Pedestrians (FHWA–RD–01–103),
				dated May 2001 or as subsequently revised and updated.
											(xxiii)Truck parking
				facilities eligible for funding under section 1401 of the
				MAP–21.
											(xxiv)Systemic safety
				improvements.
											(5)Model inventory
				of roadway elementsThe term model inventory of roadway
				elements means the listing and standardized coding by the Federal
				Highway Administration of roadway and traffic data elements critical to safety
				management, analysis, and decisionmaking.
									(6)Project to
				maintain minimum levels of retroreflectivityThe term
				project to maintain minimum levels of retroreflectivity means a
				project that is designed to maintain a highway sign or pavement marking
				retroreflectivity at or above the minimum levels prescribed in Federal or State
				regulations.
									(7)Road safety
				auditThe term road safety audit means a formal
				safety performance examination of an existing or future road or intersection by
				an independent multidisciplinary audit team.
									(8)Road
				usersThe term road user means a motorist,
				passenger, public transportation operator or user, truck driver, bicyclist,
				motorcyclist, or pedestrian, including a person with disabilities.
									(9)Safety
				data
										(A)In
				generalThe term safety data means crash, roadway,
				and traffic data on a public road.
										(B)InclusionThe
				term safety data includes, in the case of a railway-highway grade
				crossing, the characteristics of highway and train traffic, licensing, and
				vehicle data.
										(10)Safety project
				under any other Section
										(A)In
				generalThe term safety project under any other
				section means a project carried out for the purpose of safety under any
				other section of this title.
										(B)InclusionThe
				term safety project under any other section includes—
											(i)a
				project consistent with the State strategic highway safety plan that promotes
				the awareness of the public and educates the public concerning highway safety
				matters (including motorcycle safety);
											(ii)a
				project to enforce highway safety laws; and
											(iii)a project to
				provide infrastructure and infrastructure-related equipment to support
				emergency services.
											(11)State highway
				safety improvement programThe term State highway safety
				improvement program means a program of highway safety improvement
				projects, activities, plans and reports carried out as part of the Statewide
				transportation improvement program under section 135(g).
									(12)State strategic
				highway safety planThe term State strategic highway safety
				plan means a comprehensive plan, based on safety data, developed by a
				State transportation department that—
										(A)is developed after
				consultation with—
											(i)a
				highway safety representative of the Governor of the State;
											(ii)regional
				transportation planning organizations and metropolitan planning organizations,
				if any;
											(iii)representatives
				of major modes of transportation;
											(iv)State and local
				traffic enforcement officials;
											(v)a
				highway-rail grade crossing safety representative of the Governor of the
				State;
											(vi)representatives
				conducting a motor carrier safety program under section 31102, 31106, or 31309
				of title 49;
											(vii)motor vehicle
				administration agencies;
											(viii)county
				transportation officials;
											(ix)State
				representatives of nonmotorized users; and
											(x)other major
				Federal, State, tribal, and local safety stakeholders;
											(B)analyzes and makes
				effective use of State, regional, local, or tribal safety data;
										(C)addresses
				engineering, management, operation, education, enforcement, and emergency
				services elements (including integrated, interoperable emergency
				communications) of highway safety as key factors in evaluating highway
				projects;
										(D)considers safety
				needs of, and high-fatality segments of, all public roads, including
				non-State-owned public roads and roads on tribal land;
										(E)considers the
				results of State, regional, or local transportation and highway safety planning
				processes;
										(F)describes a
				program of strategies to reduce or eliminate safety hazards;
										(G)is approved by the
				Governor of the State or a responsible State agency;
										(H)is consistent with
				section 135(g); and
										(I)is updated and
				submitted to the Secretary for approval as required under subsection
				(d)(2).
										(13)Systemic safety
				improvementThe term systemic safety improvement
				means an improvement that is widely implemented based on high-risk roadway
				features that are correlated with particular crash types, rather than crash
				frequency.
									(b)Program
									(1)In
				generalThe Secretary shall carry out a highway safety
				improvement program.
									(2)PurposeThe
				purpose of the highway safety improvement program shall be to achieve a
				significant reduction in traffic fatalities and serious injuries on all public
				roads, including non-State-owned public roads and roads on tribal land.
									(c)Eligibility
									(1)In
				generalTo obligate funds apportioned under section 104(b)(3) to
				carry out this section, a State shall have in effect a State highway safety
				improvement program under which the State—
										(A)develops,
				implements, and updates a State strategic highway safety plan that identifies
				and analyzes highway safety problems and opportunities as provided in
				subsections (a)(12) and (d);
										(B)produces a program
				of projects or strategies to reduce identified safety problems; and
										(C)evaluates the
				strategic highway safety plan on a regularly recurring basis in accordance with
				subsection (d)(1) to ensure the accuracy of the data and priority of proposed
				strategies.
										(2)Identification
				and analysis of highway safety problems and opportunitiesAs part
				of the State highway safety improvement program, a State shall—
										(A)have in place a
				safety data system with the ability to perform safety problem identification
				and countermeasure analysis—
											(i)to
				improve the timeliness, accuracy, completeness, uniformity, integration, and
				accessibility of the safety data on all public roads, including non-State-owned
				public roads and roads on tribal land in the State;
											(ii)to evaluate the
				effectiveness of data improvement efforts;
											(iii)to link State
				data systems, including traffic records, with other data systems within the
				State;
											(iv)to improve the
				compatibility and interoperability of safety data with other State
				transportation-related data systems and the compatibility and interoperability
				of State safety data systems with data systems of other States and national
				data systems;
											(v)to
				enhance the ability of the Secretary to observe and analyze national trends in
				crash occurrences, rates, outcomes, and circumstances; and
											(vi)to improve the
				collection of data on nonmotorized crashes;
											(B)based on the
				analysis required by subparagraph (A)—
											(i)identify hazardous
				locations, sections, and elements (including roadside obstacles,
				railway-highway crossing needs, and unmarked or poorly marked roads) that
				constitute a danger to motorists (including motorcyclists), bicyclists,
				pedestrians, and other highway users;
											(ii)using such
				criteria as the State determines to be appropriate, establish the relative
				severity of those locations, in terms of crashes (including crash rates),
				fatalities, serious injuries, traffic volume levels, and other relevant
				data;
											(iii)identify the
				number of fatalities and serious injuries on all public roads by location in
				the State;
											(iv)identify highway
				safety improvement projects on the basis of crash experience, crash potential,
				crash rate, or other data-supported means; and
											(v)consider which
				projects maximize opportunities to advance safety;
											(C)adopt strategic
				and performance-based goals that—
											(i)address traffic
				safety, including behavioral and infrastructure problems and opportunities on
				all public roads;
											(ii)focus resources
				on areas of greatest need; and
											(iii)are coordinated
				with other State highway safety programs;
											(D)advance the
				capabilities of the State for safety data collection, analysis, and integration
				in a manner that—
											(i)complements the
				State highway safety program under chapter 4 and the commercial vehicle safety
				plan under section 31102 of title 49;
											(ii)includes all
				public roads, including public non-State-owned roads and roads on tribal
				land;
											(iii)identifies
				hazardous locations, sections, and elements on all public roads that constitute
				a danger to motorists (including motorcyclists), bicyclists, pedestrians,
				persons with disabilities, and other highway users;
											(iv)includes a means
				of identifying the relative severity of hazardous locations described in clause
				(iii) in terms of crashes (including crash rate), serious injuries, fatalities,
				and traffic volume levels; and
											(v)improves the
				ability of the State to identify the number of fatalities and serious injuries
				on all public roads in the State with a breakdown by functional classification
				and ownership in the State;
											(E)(i)determine priorities for
				the correction of hazardous road locations, sections, and elements (including
				railway-highway crossing improvements), as identified through safety data
				analysis;
											(ii)identify opportunities for
				preventing the development of such hazardous conditions; and
											(iii)establish and implement a
				schedule of highway safety improvement projects for hazard correction and
				hazard prevention; and
											(F)(i)establish an evaluation
				process to analyze and assess results achieved by highway safety improvement
				projects carried out in accordance with procedures and criteria established by
				this section; and
											(ii)use the information obtained under
				clause (i) in setting priorities for highway safety improvement
				projects.
											(d)Updates to
				strategic highway safety plans
									(1)Establishment of
				requirements
										(A)In
				generalNot later than 1 year after the date of enactment of the
				MAP–21, the Secretary shall
				establish requirements for regularly recurring State updates of strategic
				highway safety plans.
										(B)Contents of
				updated strategic highway safety plansIn establishing
				requirements under this subsection, the Secretary shall ensure that States take
				into consideration, with respect to updated strategic highway safety
				plans—
											(i)the findings of
				road safety audits;
											(ii)the locations of
				fatalities and serious injuries;
											(iii)the locations
				that do not have an empirical history of fatalities and serious injuries, but
				possess risk factors for potential crashes;
											(iv)rural roads,
				including all public roads, commensurate with fatality data;
											(v)motor vehicle
				crashes that include fatalities or serious injuries to pedestrians and
				bicyclists;
											(vi)the
				cost-effectiveness of improvements;
											(vii)improvements to
				rail-highway grade crossings; and
											(viii)safety on all
				public roads, including non-State-owned public roads and roads on tribal
				land.
											(2)Approval of
				updated strategic highway safety plans
										(A)In
				generalEach State shall—
											(i)update the
				strategic highway safety plans of the State in accordance with the requirements
				established by the Secretary under this subsection; and
											(ii)submit the
				updated plans to the Secretary, along with a detailed description of the
				process used to update the plan.
											(B)Requirements for
				approvalThe Secretary shall not approve the process for an
				updated strategic highway safety plan unless—
											(i)the updated
				strategic highway safety plan is consistent with the requirements of this
				subsection and subsection (a)(12); and
											(ii)the process used
				is consistent with the requirements of this subsection.
											(3)Penalty for
				failure to have an approved updated strategic highway safety
				planIf a State does not have an updated strategic highway safety
				plan with a process approved by the Secretary by August 1 of the fiscal year
				beginning after the date of establishment of the requirements under paragraph
				(1)—
										(A)the State shall
				not be eligible to receive any additional limitation pursuant to the
				redistribution of the limitation on obligations for Federal-aid highway and
				highway safety construction programs that occurs after August 1 for each
				succeeding fiscal year until the fiscal year during which the plan is approved;
				and
										(B)the Secretary
				shall, on October 1 of each fiscal year thereafter, transfer from funds
				apportioned to the State under section 104(b)(2) (other than amounts
				suballocated to metropolitan areas and other areas of the State under section
				133(d)) an amount equal to 10 percent of the funds so apportioned for the
				fiscal year for use under the highway safety improvement program under this
				section to the apportionment of the State under section 104(b)(3) until the
				fiscal year in which the plan is approved.
										(e)Eligible
				projects
									(1)In
				generalFunds apportioned to the State under section 104(b)(3)
				may be obligated to carry out—
										(A)any highway safety
				improvement project on any public road or publicly owned bicycle or pedestrian
				pathway or trail; or
										(B)as provided in
				subsection (f), other safety projects.
										(2)Use of other
				funding for safety
										(A)Effect of
				SectionNothing in this section prohibits the use of funds made
				available under other provisions of this title for highway safety improvement
				projects.
										(B)Use of other
				fundsStates are encouraged to address the full scope of the
				safety needs and opportunities of the States by using funds made available
				under other provisions of this title (except a provision that specifically
				prohibits that use).
										(f)Flexible funding
				for States with a strategic highway safety plan
									(1)In
				generalTo further the implementation of a State strategic
				highway safety plan, a State may use up to 10 percent of the amount of funds
				apportioned to the State under section 104(b)(3) for a fiscal year to carry out
				safety projects under any other section as provided in the State strategic
				highway safety plan if the State certifies that—
										(A)the State has met
				needs in the State relating to railway-highway crossings for the preceding
				fiscal year; and
										(B)the funds are
				being used for the most effective projects to make progress toward achieving
				the safety performance targets of the State.
										(2)Other
				transportation and highway safety plansNothing in this
				subsection requires a State to revise any State process, plan, or program in
				effect on the date of enactment of the MAP–21.
									(g)Data
				improvement
									(1)Definition of
				data improvement activitiesIn this subsection:
										(A)In
				generalThe term data improvement activities means a
				project or activity to further the capacity of a State to make more informed
				and effective safety infrastructure investment decisions.
										(B)InclusionsThe
				term data improvement activities includes a project or
				activity—
											(i)to
				create, update, or enhance a highway basemap of all public roads in a
				State;
											(ii)to collect safety
				data, including data identified as part of the model inventory of roadway
				elements, for creation of or use on a highway basemap of all public roads in a
				State;
											(iii)to store and
				maintain safety data in an electronic manner;
											(iv)to develop
				analytical processes for safety data elements;
											(v)to
				acquire and implement roadway safety analysis tools; and
											(vi)to support the
				collection, maintenance, and sharing of safety data on all public roads and
				related systems associated with the analytical usage of that data.
											(2)ApportionmentOf
				the funds apportioned to a State under section 104(b)(3) for a fiscal
				year—
										(A)not less than 8
				percent of the funds apportioned for each of fiscal years 2012 through 2013
				shall be available only for data improvement activities under this subsection;
				and
										(B)not less than 4
				percent of the funds apportioned for fiscal year 2014 and each fiscal year
				thereafter shall be available only for data improvement activities under this
				subsection.
										(3)Special
				ruleA State may use funds apportioned to the State pursuant to
				this subsection for any project eligible under this section if the State
				demonstrates to the satisfaction of the Secretary that the State has met all of
				the State needs for data collection to support the State strategic highway
				safety plan and sufficiently addressed the data improvement activities
				described in paragraph (1).
									(4)Model inventory
				of roadway elementsThe Secretary shall—
										(A)establish a subset
				of the model inventory of roadway elements that are useful for the inventory of
				roadway safety; and
										(B)ensure that States
				adopt and use the subset to improve data collection.
										(h)Performance
				measures and targets for State highway safety improvement programs
									(1)Establishment of
				performance measuresNot later than 1 year after the date of
				enactment of the MAP–21, the
				Secretary shall issue guidance to States on the establishment, collection, and
				reporting of performance measures that reflect—
										(A)serious injuries
				and fatalities per vehicle mile traveled;
										(B)serious injuries
				and fatalities per capita; and
										(C)the number of
				serious injuries and fatalities
										(2)Establishment of
				State performance targetsNot later than 1 year after the
				Secretary has issued guidance to States on the establishment, collection, and
				reporting of performance measures, each State shall set performance targets
				that reflect—
										(A)serious injuries
				and fatalities per vehicle mile traveled;
										(B)serious injuries
				and fatalities per capita; and
										(C)the number of
				serious injuries and fatalities.
										(i)Special
				rules
									(1)High-risk rural
				road safetyIf the fatality rate on rural roads in a State
				increases over the most recent 2-year period for which data are available, that
				State shall be required to obligate in the next fiscal year for projects on
				high risk rural roads an amount equal to at least 200 percent of the amount of
				funds the State received for fiscal year 2009 for high risk rural roads under
				subsection (f) of this section, as in effect on the day before the date of
				enactment of the MAP–21.
									(2)Rail-highway
				grade crossingsIf the average number of fatalities at
				rail-highway grade crossings in a State over the most recent 2-year period for
				which data are available increases over the average number of fatalities during
				the preceding 2-year period, that State shall be required to obligate in the
				next fiscal year for projects on rail-highway grade crossings an amount equal
				to 120 percent of the amount of funds the State received for fiscal year 2009
				for rail-highway grade crossings under section 130(f) (as in effect on the day
				before the date of enactment of the MAP–21).
									(3)Older
				driversIf traffic fatalities and serious injuries per capita for
				drivers and pedestrians over the age of 65 in a State increases during the most
				recent 2-year period for which data are available, that State shall be required
				to include, in the subsequent Strategic Highway Safety Plan of the State,
				strategies to address the increases in those rates, taking into account the
				recommendations included in the publication of the Federal Highway
				Administration entitled ‘Highway Design Handbook for Older Drivers and
				Pedestrians’ (FHWA–RD–01–103), and dated May 2001, or as subsequently revised
				and updated.
									(j)Reports
									(1)In
				generalA State shall submit to the Secretary a report
				that—
										(A)describes the
				progress being made to achieve the performance targets established under
				subsection (h);
										(B)describes progress
				being made to implement highway safety improvement projects under this
				section;
										(C)assesses the
				effectiveness of those improvements; and
										(D)describes the
				extent to which the improvements funded under this section have contributed to
				reducing—
											(i)the number and
				rate of fatalities on all public roads with, to the maximum extent practicable,
				a breakdown by functional classification and ownership in the State;
											(ii)the number and
				rate of serious injuries on all public roads with, to the maximum extent
				practicable, a breakdown by functional classification and ownership in the
				State; and
											(iii)the occurrences
				of fatalities and serious injuries at railway-highway crossings.
											(2)Contents;
				scheduleThe Secretary shall establish the content and schedule
				for the submission of the report under paragraph (1).
									(3)TransparencyThe
				Secretary shall make strategic highway safety plans submitted under subsection
				(d) and reports submitted under this subsection available to the public
				through—
										(A)the website of the
				Department; and
										(B)such other means
				as the Secretary determines to be appropriate.
										(4)Discovery and
				admission into evidence of certain reports, surveys, and
				informationNotwithstanding any other provision of law, reports,
				surveys, schedules, lists, or data compiled or collected for any purpose
				relating to this section, shall not be subject to discovery or admitted into
				evidence in a Federal or State court proceeding or considered for other
				purposes in any action for damages arising from any occurrence at a location
				identified or addressed in the reports, surveys, schedules, lists, or other
				data.
									(k)State
				performance targetsIf the Secretary determines that a State has
				not met or made significant progress toward meeting the performance targets of
				the State established under subsection (h) by the date that is 2 years after
				the date of the establishment of the performance targets, the State
				shall—
									(1)use obligation
				authority equal to the apportionment of the State for the prior year under
				section 104(b)(3) only for highway safety improvement projects under this
				section until the Secretary determines that the State has met or made
				significant progress toward meeting the performance targets of the State;
				and
									(2)submit annually to
				the Secretary, until the Secretary determines that the State has met or made
				significant progress toward meeting the performance targets of the State, an
				implementation plan that—
										(A)identifies roadway
				features that constitute a hazard to road users;
										(B)identifies highway
				safety improvement projects on the basis of crash experience, crash potential,
				or other data-supported means;
										(C)describes how
				highway safety improvement program funds will be allocated, including projects,
				activities, and strategies to be implemented;
										(D)describes how the
				proposed projects, activities, and strategies funded under the State highway
				safety improvement program will allow the State to make progress toward
				achieving the safety performance targets of the State; and
										(E)describes the
				actions the State will undertake to meet the performance targets of the
				State.
										(l)Federal share of
				highway safety improvement projectsExcept as provided in
				sections 120 and 130, the Federal share of the cost of a highway safety
				improvement project carried out with funds apportioned to a State under section
				104(b)(3) shall be 90
				percent.
								.
					1113.Congestion
			 mitigation and air quality improvement programSection 149 of title 23, United States Code,
			 is amended to read as follows:
						
							149.Congestion
				mitigation and air quality improvement program
								(a)EstablishmentThe
				Secretary shall establish and implement a congestion mitigation and air quality
				improvement program in accordance with this section.
								(b)Eligible
				projects
									(1)In
				generalExcept as provided in subsection (c), a State may
				obligate funds apportioned to the State for the congestion mitigation and air
				quality improvement program under section 104(b)(4) that are not reserved under
				subsection (l) only for a transportation project or program if the project or
				program is for an area in the State that is or was designated as a
				nonattainment area for ozone, carbon monoxide, or particulate matter under
				section 107(d) of the Clean Air Act (42 U.S.C. 7407(d)) and classified pursuant
				to section 181(a), 186(a), 188(a), or 188(b) of the Clean Air Act (42 U.S.C.
				7511(a), 7512(a), 7513(a), or 7513(b)) or is or was designated as a
				nonattainment area under section 107(d) of that Act after December 31, 1997, or
				is required to prepare, and file with the Administrator of the Environmental
				Protection Agency, maintenance plans under the Clean Air Act (42 U.S.C. 7401 et
				seq.); and
										(A)(i)(I)if the Secretary, after
				consultation with the Administrator determines, on the basis of information
				published by the Environmental Protection Agency pursuant to subparagraph (A)
				of section 108(f)(1) of the Clean Air Act (other than clause (xvi) of that
				subparagraph) (42 U.S.C. 7408(f)(1)) that the project or program is likely to
				contribute to—
													(aa)the attainment of a national ambient air
				quality standard; or
													(bb)the maintenance of a national ambient
				air quality standard in a maintenance area; and
													(II)there exists a high level of
				effectiveness in reducing air pollution, in cases of projects or programs where
				sufficient information is available in the database established pursuant to
				subsection (h) to determine the relative effectiveness of such projects or
				programs; or
												(ii)in any case in which such
				information is not available, if the Secretary, after such consultation,
				determines that the project or program is part of a program, method, or
				strategy described in such section 108(f)(1)(A);
											(B)if the project or
				program is included in a State implementation plan that has been approved
				pursuant to the Clean Air Act and the project will have air quality
				benefits;
										(C)to establish or
				operate a traffic monitoring, management, and control facility or program,
				including truck stop electrification systems, if the Secretary, after
				consultation with the Administrator, determines that the facility or program is
				likely to contribute to the attainment of a national ambient air quality
				standard;
										(D)if the program or
				project improves traffic flow, including projects to improve signalization,
				construct high-occupancy vehicle lanes, improve intersections, add turning
				lanes, improve transportation systems management and operations that mitigate
				congestion and improve air quality, and implement intelligent transportation
				system strategies and such other projects that are eligible for assistance
				under this section on the day before the date of enactment of the
				MAP–21, including programs or
				projects to improve incident and emergency response or improve mobility, such
				as through real-time traffic, transit, and multimodal traveler
				information;
										(E)if the project or
				program involves the purchase of integrated, interoperable emergency
				communications equipment;
										(F)if the project or
				program is for—
											(i)the purchase of
				diesel retrofits that are—
												(I)for motor vehicles
				(as defined in section 216 of the Clean Air Act (42 U.S.C. 7550)); or
												(II)verified
				technologies (as defined in section 791 of the Energy Policy Act of 2005 (42
				U.S.C. 16131)) for nonroad vehicles and nonroad engines (as defined in section
				216 of the Clean Air Act (42 U.S.C. 7550)) that are used in construction
				projects that are—
													(aa)located in
				nonattainment or maintenance areas for ozone, PM10, or
				PM2.5 (as defined under the Clean Air Act (42 U.S.C.
				7401 et seq.)); and
													(bb)funded, in whole
				or in part, under this title; or
													(ii)the conduct of
				outreach activities that are designed to provide information and technical
				assistance to the owners and operators of diesel equipment and vehicles
				regarding the purchase and installation of diesel retrofits;
											(G)if the project
				involves the installation of battery charging or replacement facilities for
				electric-drive vehicles, or refueling facilities for alternative-fuel
				vehicles;
										(H)if the project or
				program shifts traffic demand to nonpeak hours or other transportation modes,
				increases vehicle occupancy rates, or otherwise reduces demand for roads
				through such means as telecommuting, ridesharing, carsharing, alternative work
				hours, and pricing; or
										(I)if the Secretary,
				after consultation with the Administrator, determines that the project or
				program is likely to contribute to the attainment of a national ambient air
				quality standard, whether through reductions in vehicle miles traveled, fuel
				consumption, or through other factors.
										(2)LimitationsFunds
				apportioned to a State under section 104(b)(4) and not reserved under
				subsection (l) may not be obligated for a project that will result in the
				construction of new capacity available to single-occupant vehicles unless the
				project consists of a high-occupancy vehicle facility available to
				single-occupant vehicles only at other than peak travel times or such use by
				single-occupant vehicles at peak travel times is subject to a toll.
									(3)Use of funds for
				other activitiesNotwithstanding paragraph (1) and subsection
				(c), the Secretary may permit a State to use amounts apportioned to the State
				for each of fiscal years 2012 and 2013 for the congestion mitigation and air
				quality improvement program under section 104(b)(4) to carry out any activity
				on a system that was eligible for funding under that program as in effect on
				December 31, 2010.
									(c)States
				flexibility
									(1)States without a
				nonattainment areaIf a State does not have, and never has had, a
				nonattainment area designated under the Clean Air Act (42 U.S.C. 7401 et seq.)
				for ozone, carbon monoxide, or PM2.5, the State may use
				funds apportioned to the State under section 104(b)(4) (excluding the amount of
				funds reserved under subsection (l)) for any project in the State that—
										(A)would otherwise be
				eligible under subsection (b) as if the project were carried out in a
				nonattainment or maintenance area; or
										(B)is eligible under
				the transportation mobility program under section 133.
										(2)States with a
				nonattainment area
										(A)In
				generalIf a State has a nonattainment area or maintenance area
				and received funds in fiscal year 2009 under section 104(b)(2)(D), as in effect
				on the day before the date of enactment of the
				MAP–21, above the amount of
				funds that the State would have received based on the nonattainment and
				maintenance area population of the State under subparagraphs (B) and (C) of
				section 104(b)(2), as in effect on the day before the date of enactment of the
				MAP–21, the State may use for
				any project that is eligible under the transportation mobility program under
				section 133 an amount of funds apportioned to such State under section
				104(b)(4) (excluding the amount of funds reserved under subsection (l)) that is
				equal to the product obtained by multiplying—
											(i)the amount
				apportioned to such State under section 104(b)(4) (excluding the amount of
				funds reserved under subsection (l)); by
											(ii)the ratio
				calculated under paragraph (B).
											(B)RatioFor
				purposes of this paragraph, the ratio shall be calculated as—
											(i)the amount for
				fiscal year 2009 such State was permitted by section 149(c)(2), as in effect on
				the day before the date of enactment of the MAP–21, to obligate in any area of the State
				for projects eligible under section 133, as in effect on the day before the
				date of enactment of the MAP–21; bears to
											(ii)the total
				apportionment to such State for fiscal year 2009 under section 104(b)(2), as in
				effect on the day before the date of enactment of the
				MAP–21.
											(3)Changes in
				designationIf a new nonattainment area is designated or a
				previously designated nonattainment area is redesignated as an attainment area
				in a State under the Clean Air Act (42 U.S.C. 7401 et seq.), the Secretary
				shall modify the amount such State is permitted to obligate in any area of the
				State for projects eligible under section 133.
									(d)Applicability of
				planning requirementsProgramming and expenditure of funds for
				projects under this section shall be consistent with the requirements of
				sections 134 and 135.
								(e)Partnerships
				with nongovernmental entities
									(1)In
				generalNotwithstanding any other provision of this title and in
				accordance with this subsection, a metropolitan planning organization, State
				transportation department, or other project sponsor may enter into an agreement
				with any public, private, or nonprofit entity to cooperatively implement any
				project carried out with funds apportioned under section 104(b)(4).
									(2)Forms of
				participation by entitiesParticipation by an entity under
				paragraph (1) may consist of—
										(A)ownership or
				operation of any land, facility, vehicle, or other physical asset associated
				with the project;
										(B)cost sharing of
				any project expense;
										(C)carrying out of
				administration, construction management, project management, project operation,
				or any other management or operational duty associated with the project;
				and
										(D)any other form of
				participation approved by the Secretary.
										(3)Allocation to
				entitiesA State may allocate funds apportioned under section
				104(b)(4) to an entity described in paragraph (1).
									(4)Alternative fuel
				projectsIn the case of a project that will provide for the use
				of alternative fuels by privately owned vehicles or vehicle fleets, activities
				eligible for funding under this subsection—
										(A)may include the
				costs of vehicle refueling infrastructure, including infrastructure that would
				support the development, production, and use of emerging technologies that
				reduce emissions of air pollutants from motor vehicles, and other capital
				investments associated with the project;
										(B)shall include only
				the incremental cost of an alternative fueled vehicle, as compared to a
				conventionally fueled vehicle, that would otherwise be borne by a private
				party; and
										(C)shall apply other
				governmental financial purchase contributions in the calculation of net
				incremental cost.
										(5)Prohibition on
				Federal participation with respect to required activitiesA
				Federal participation payment under this subsection may not be made to an
				entity to fund an obligation imposed under the Clean Air Act (42 U.S.C. 7401 et
				seq.) or any other Federal law.
									(f)Priority
				considerationStates and metropolitan planning organizations
				shall give priority in areas designated as nonattainment or maintenance for
				PM2.5 under the Clean Air Act (42 U.S.C. 7401 et seq.)
				in distributing funds received for congestion mitigation and air quality
				projects and programs from apportionments under section 104(b)(4) not required
				to be reserved under subsection (l) to projects that are proven to reduce
				PM2.5, including diesel retrofits.
								(g)Interagency
				consultationThe Secretary shall encourage States and
				metropolitan planning organizations to consult with State and local air quality
				agencies in nonattainment and maintenance areas on the estimated emission
				reductions from proposed congestion mitigation and air quality improvement
				programs and projects.
								(h)Evaluation and
				assessment of projects
									(1)Database
										(A)In
				generalUsing appropriate assessments of projects funded under
				the congestion mitigation and air quality program and results from other
				research, the Secretary shall maintain and disseminate a cumulative database
				describing the impacts of the projects, including specific information about
				each project, such as the project name, location, sponsor, cost, and, to the
				extent already measured by the project sponsor, cost-effectiveness, based on
				reductions in congestion and emissions.
										(B)AvailabilityThe
				database shall be published or otherwise made readily available by the
				Secretary in electronically accessible format and means, such as the Internet,
				for public review.
										(2)Cost
				effectiveness
										(A)In
				generalThe Secretary, in consultation with the Administrator of
				the Environmental Protection Agency, shall evaluate projects on a periodic
				basis and develop a table or other similar medium that illustrates the
				cost-effectiveness of a range of project types eligible for funding under this
				section as to how the projects mitigate congestion and improve air
				quality.
										(B)ContentsThe
				table described in subparagraph (A) shall show measures of cost-effectiveness,
				such as dollars per ton of emissions reduced, and assess those measures over a
				variety of timeframes to capture impacts on the planning timeframes outlined in
				section 134.
										(C)Use of
				tableStates and metropolitan planning organizations shall
				consider the information in the table when selecting projects or developing
				performance plans under subsection (k).
										(i)Optional
				programmatic eligibility
									(1)In
				generalAt the discretion of a metropolitan planning
				organization, a technical assessment of a selected program of projects may be
				conducted through modeling or other means to demonstrate the emissions
				reduction projection required under this section.
									(2)ApplicabilityIf
				an assessment described in paragraph (1) successfully demonstrates an emissions
				reduction, all projects included in such assessment shall be eligible for
				obligation under this section without further demonstration of emissions
				reduction of individual projects included in such assessment.
									(j)Suballocation to
				nonattainment and maintenance areas
									(1)In
				generalAn amount equal to 50 percent of the amount of funds
				apportioned to each State under section 104(b)(4) (excluding the amount of
				funds reserved under subsection (l)) shall be suballocated for projects within
				each area designated as nonattainment or maintenance for the pollutants
				described in subsection (b).
									(2)Distribution of
				fundsThe distribution within any State of funds required to be
				suballocated under paragraph (1) to each nonattainment or maintenance area
				shall be in accordance with a formula developed by each State and approved by
				the Secretary, which shall consider the population of each such nonattainment
				or maintenance area and shall be weighted by the severity of pollution in the
				manner described in paragraph (6).
									(3)Project
				selectionProjects under this subsection shall be selected by a
				State and shall be consistent with the requirements of sections 134 and
				135.
									(4)Priority for use
				of suballocated funds in PM2.5 areas
										(A)In
				generalAn amount equal to 50 percent of the funds suballocated
				under paragraph (1) for a nonattainment or maintenance area that are based all
				or in part on the weighted population of such area in fine particulate matter
				nonattainment shall be obligated to projects that reduce such fine particulate
				matter emissions in such area, including diesel retrofits.
										(B)Construction
				equipmentAn amount equal to 30 percent of the funds required to
				be set aside under subparagraph (A) shall be obligated to carry out the
				objectives of section 330.
										(C)Obligation
				process
											(i)In
				generalEach State or metropolitan planning organization required
				to obligate funds in accordance with this paragraph shall develop a process to
				provide funding directly to eligible entities (as defined under section 330) in
				order to achieve the objectives of such section and ensure that the bid
				proceeding and award of the contract for any covered highway construction
				project carried out under that section will be—
												(I)made without
				regard to the particulate matter emission levels of the fleet of the eligible
				entity; and
												(II)consistent with
				existing requirements for full and open competition under section 112.
												(ii)ObligationA State may obligate suballocated funds
				designated under this paragraph without regard to any process or other
				requirement established under this section.
											(5)Funds not
				suballocatedExcept as provided in subsection (c), funds
				apportioned to a State under section 104(b)(4) (excluding the amount of funds
				reserved under subsection (l)) and not suballocated under paragraph (1) shall
				be made available to such State for programming in any nonattainment or
				maintenance area in the State.
									(6)Factors for
				calculation of suballocation
										(A)In
				generalFor the purposes of paragraph (2), each State shall
				weight the population of each such nonattainment or maintenance area by a
				factor of—
											(i)1.0 if, at the
				time of the apportionment, the area is a maintenance area for ozone or carbon
				monoxide;
											(ii)1.0 if, at the
				time of the apportionment, the area is classified as a marginal ozone
				nonattainment area under subpart 2 of part D of title I of the Clean Air Act
				(42 U.S.C. 7511 et seq.);
											(iii)1.1 if, at the
				time of the apportionment, the area is classified as a moderate ozone
				nonattainment area under subpart 2 of part D of title I of the Clean Air Act
				(42 U.S.C. 7511 et seq.);
											(iv)1.2 if, at the
				time of the apportionment, the area is classified as a serious ozone
				nonattainment area under subpart 2 of part D of title I of the Clean Air Act
				(42 U.S.C. 7511 et seq.);
											(v)1.3 if, at the
				time of the apportionment, the area is classified as a severe ozone
				nonattainment area under subpart 2 of part D of title I of the Clean Air Act
				(42 U.S.C. 7511 et seq.);
											(vi)1.5 if, at the
				time of the apportionment, the area is classified as an extreme ozone
				nonattainment area under subpart 2 of part D of title I of the Clean Air Act
				(42 U.S.C. 7511 et seq.);
											(vii)1.0 if, at the
				time of the apportionment, the area is not a nonattainment or maintenance area
				for ozone as described in section 149(b), but is designated under section 107
				of the Clean Air Act (42 U.S.C. 7407) as a nonattainment area for carbon
				monoxide;
											(viii)1.0 if, at the
				time of the apportionment, the area is designated as nonattainment for ozone
				under section 107 of the Clean Air Act (42 U.S.C. 7407); or
											(ix)1.2 if, at the
				time of the apportionment, the area is not a nonattainment or maintenance area
				as described in section 149(b) for ozone, but is designated as a nonattainment
				or maintenance area for fine particulate matter, 2.5 micrometers or less, under
				section 107 of the Clean Air Act (42 U.S.C. 7407).
											(B)Other
				factorsIf, in addition to being designated as a nonattainment or
				maintenance area for ozone as described in section 149(b), any county within
				the area was also designated under section 107 of the Clean Air Act (42 U.S.C.
				7407) as a nonattainment or maintenance area for carbon monoxide, or was
				designated under section 107 of the Clean Air Act (42 U.S.C. 7407) as a
				nonattainment or maintenance area for particulate matter, 2.5 micrometers or
				less, or both, the weighted nonattainment or maintenance area population of the
				county, as determined under clauses (i) through (vi), or clause (viii), of
				subparagraph (A), shall be further multiplied by a factor of 1.2, or a second
				further factor of 1.2 if the area is designated as a nonattainment or
				maintenance area for both carbon monoxide and particulate matter, 2.5
				micrometers or less.
										(7)Exceptions for
				certain States
										(A)A State without a
				nonattainment or maintenance area shall not be subject to the requirements of
				this subsection.
										(B)The amount of
				funds required to be set aside under paragraph (1) in a State that received a
				minimum apportionment for fiscal year 2009 under section 104(b)(2)(D), as in
				effect on the day before the date of enactment of the
				MAP–21, shall be based on the
				amount of funds such State would otherwise have been apportioned under section
				104(b)(4) (excluding the amount of funds reserved under subsection (l)) but for
				the minimum apportionment in fiscal year 2009.
										(k)Performance
				plan
									(1)In
				generalEach tier I metropolitan planning organization (as
				defined in section 134) representing a nonattainment or maintenance area shall
				develop a performance plan that—
										(A)includes an area
				baseline level for traffic congestion and on-road mobile source emissions for
				which the area is in nonattainment or maintenance;
										(B)identifies air
				quality and traffic congestion target levels based on measures established by
				the Secretary; and
										(C)includes a
				description of projects identified for funding under this section and a
				description of how such projects will contribute to achieving emission and
				traffic congestion reduction targets.
										(2)Updated
				plans
										(A)In
				generalPerformance plans shall be updated on the schedule
				required under paragraph (3).
										(B)ContentsAn
				updated plan shall include a separate report that assesses the progress of the
				program of projects under the previous plan in achieving the air quality and
				traffic congestion targets of the previous plan.
										(3)RulemakingNot
				later than 18 months after the date of enactment of the
				MAP–21, the Secretary shall
				promulgate regulations to implement this subsection that identify performance
				measures for traffic congestion and on-road mobile source emissions, timelines
				for performance plans, and requirements under this section for assessing the
				implementation of projects carried out under this section.
									(l)Additional
				activities
									(1)Reservation of
				fundsOf the funds apportioned to a State under section
				104(b)(4), a State shall reserve the amount of funds attributable to the
				inclusion of the 10 percent of surface transportation program funds apportioned
				to such State for fiscal year 2009 in the formula under section 104(b)(4) for
				projects under this subsection.
									(2)Eligible
				projectsA State may obligate the funds reserved under this
				subsection for any of the following projects or activities:
										(A)Transportation
				enhancements, as defined in section 101.
										(B)The recreational
				trails program under section 206.
										(C)The safe routes to
				school program under section 1404 of the SAFETEA–LU (23 U.S.C. 402 note; Public
				Law 109–59).
										(D)Planning,
				designing, or constructing boulevards and other roadways largely in the
				right-of-way of former Interstate System routes or other divided
				highways.
										(3)Allocations of
				funds
										(A)CalculationOf
				the funds reserved in a State under this subsection—
											(i)50
				percent for a fiscal year shall be obligated under this subsection to any
				eligible entity in proportion to their relative shares of the population of the
				State—
												(I)in urbanized areas
				of the State with an urbanized area population of over 200,000;
												(II)in areas of the
				State other than urban areas with a population greater than 5,000; and
												(III)in other areas
				of the State; and
												(ii)50 percent shall
				be obligated in any area of the State.
											(B)Metropolitan
				areasFunds attributed to an urbanized area under subparagraph
				(A)(i)(I) may be obligated in the metropolitan area established under section
				134 that encompasses the urbanized area.
										(C)Distribution
				among urbanized areas of over 200,000 population
											(i)In
				generalExcept as provided in subparagraph (A)(ii), the amount of
				funds that a State is required to obligate under subparagraph (A)(i)(I) shall
				be obligated in urbanized areas described in subparagraph (A)(i)(I) based on
				the relative population of the areas.
											(ii)Other
				factorsThe State may obligate the funds described in clause (i)
				based on other factors if the State and the relevant metropolitan planning
				organizations jointly apply to the Secretary for the permission to base the
				obligation on other factors and the Secretary grants the request.
											(D)Access to
				funds
											(i)In
				generalEach State or metropolitan planning organization required
				to obligate funds in accordance with subparagraph (A) shall develop a
				competitive process to allow eligible entities to submit projects for funding
				that achieve the objectives of this subsection.
											(ii)Definition of
				eligible entityIn this subsection, the term eligible
				entity means—
												(I)a local
				government;
												(II)a regional
				transportation authority;
												(III)a transit
				agency;
												(IV)a natural
				resource or public land agency;
												(V)a school district,
				local education agency, or school;
												(VI)a tribal
				government; and
												(VII)any other local
				or regional governmental entity with responsibility for or oversight of
				transportation or recreational trails (other than a tier I metropolitan
				planning organization or a State agency) that the State determines to be
				eligible, consistent with the goals of this subsection.
												(E)Selection of
				projectsEach tier I and tier II metropolitan planning
				organization shall select projects carried out within the boundaries of the
				applicable metropolitan planning area, in consultation with the relevant State,
				for funds reserved in a State under this subsection and suballocated to the
				metropolitan planning area under subparagraph (A)(i).
										(4)Flexibility of
				excess reserved fundingBeginning in the second fiscal year after
				the date of enactment of the MAP–21, if on August 1 of that fiscal year
				the unobligated balance of available funds apportioned to a State under section
				104(b)(4) and reserved by a State under this subsection exceeds 150 percent of
				such reserved amount in such fiscal year, the State may thereafter obligate the
				amount of excess funds for any activity—
										(A)that is eligible
				to receive funding under this subsection; or
										(B)for which the
				Secretary has approved the obligation of funds for any State under this
				section.
										(5)Provision of
				adequate data, modeling, and supportIn any case in which a State
				requests reasonable technical support or otherwise requests data (including
				planning models and other modeling), clarification, or guidance regarding the
				content of any final rule or applicable regulation material to State actions
				under this section, the Secretary and any other agency shall provide that
				support, clarification, or guidance in a timely manner.
									(6)Treatment of
				projectsNotwithstanding any other provision of law, projects
				funded under this subsection shall be treated as projects on a Federal-aid
				highway under this chapter.
									(7)Continuation of
				certain recreational trails projectsEach State that does not opt
				out of this paragraph shall—
										(A)obligate an amount
				of funds reserved under this section equal to the amount of the funds
				apportioned to the State for fiscal year 2009 under section 104(h)(2) for
				projects relating to recreational trails under section 206;
										(B)return 1 percent
				of those funds to the Secretary for the administration of that program;
				and
										(C)comply with the
				provisions of the administration of the recreational trails program under
				section 206, including the use of apportioned funds described under subsection
				(d)(3)(A) of that section.
										(8)State
				flexibilityA State may opt out of the recreational trails
				program under paragraph (7) if the Governor of the State notifies the Secretary
				not later than 30 days prior to apportionments being made for any fiscal
				year.
									.
					1114.Territorial
			 and Puerto Rico highway program
						(a)In
			 generalSection 165 of title 23, United States Code, is amended
			 to read as follows:
							
								165.Territorial and
				Puerto Rico highway program
									(a)Division of
				fundsOf funds made available in a fiscal year for the
				territorial and Puerto Rico highway program—
										(1)75 percent shall
				be for the Puerto Rico highway program under subsection (b); and
										(2)25 percent shall
				be for the territorial highway program under subsection (c).
										(b)Puerto rico
				highway program
										(1)In
				generalThe Secretary shall allocate funds made available to
				carry out this subsection to the Commonwealth of Puerto Rico to carry out a
				highway program in the Commonwealth.
										(2)Treatment of
				fundsAmounts made available to carry out this subsection for a
				fiscal year shall be administered as follows:
											(A)Apportionment
												(i)In
				generalFor the purpose of imposing any penalty under this title
				or title 49, the amounts shall be treated as being apportioned to Puerto Rico
				under sections 104(b) and 144 (as in effect for fiscal year 1997) for each
				program funded under those sections in an amount determined by
				multiplying—
													(I)the aggregate of
				the amounts for the fiscal year; by
													(II)the proportion
				that—
														(aa)the
				amount of funds apportioned to Puerto Rico for each such program for fiscal
				year 1997; bears to
														(bb)the
				total amount of funds apportioned to Puerto Rico for all such programs for
				fiscal year 1997.
														(ii)ExceptionFunds
				identified under clause (i) as having been apportioned for the national highway
				system, the surface transportation program, and the Interstate maintenance
				program shall be deemed to have been apportioned 50 percent for the national
				highway performance program and 50 percent for the transportation mobility
				program for purposes of imposing such penalties.
												(B)PenaltyThe
				amounts treated as being apportioned to Puerto Rico under each section referred
				to in subparagraph (A) shall be deemed to be required to be apportioned to
				Puerto Rico under that section for purposes of the imposition of any penalty
				under this title or title 49.
											(C)Eligible uses of
				fundsOf amounts allocated to Puerto Rico for the Puerto Rico
				Highway Program for a fiscal year—
												(i)at
				least 50 percent shall be available only for purposes eligible under section
				119;
												(ii)at least 25
				percent shall be available only for purposes eligible under section 148;
				and
												(iii)any remaining
				funds may be obligated for activities eligible under chapter 1.
												(3)Effect on
				apportionmentsExcept as otherwise specifically provided, Puerto
				Rico shall not be eligible to receive funds apportioned to States under this
				title.
										(c)Territorial
				highway program
										(1)Territory
				definedIn this subsection, the term territory means
				any of the following territories of the United States:
											(A)American
				Samoa.
											(B)The Commonwealth
				of the Northern Mariana Islands.
											(C)Guam.
											(D)The United States
				Virgin Islands.
											(2)Program
											(A)In
				generalRecognizing the mutual benefits that will accrue to the
				territories and the United States from the improvement of highways in the
				territories, the Secretary may carry out a program to assist each government of
				a territory in the construction and improvement of a system of arterial and
				collector highways, and necessary inter-island connectors, that is—
												(i)designated by the
				Governor or chief executive officer of each territory; and
												(ii)approved by the
				Secretary.
												(B)Federal
				shareThe Federal share of Federal financial assistance provided
				to territories under this subsection shall be in accordance with section
				120(g).
											(3)Technical
				assistance
											(A)In
				generalTo continue a long-range highway development program, the
				Secretary may provide technical assistance to the governments of the
				territories to enable the territories, on a continuing basis—
												(i)to
				engage in highway planning;
												(ii)to conduct
				environmental evaluations;
												(iii)to administer
				right-of-way acquisition and relocation assistance programs; and
												(iv)to design,
				construct, operate, and maintain a system of arterial and collector highways,
				including necessary inter-island connectors.
												(B)Form and terms
				of assistanceTechnical assistance provided under subparagraph
				(A), and the terms for the sharing of information among territories receiving
				the technical assistance, shall be included in the agreement required by
				paragraph (5).
											(4)Nonapplicability
				of certain provisions
											(A)In
				generalExcept to the extent that provisions of this chapter are
				determined by the Secretary to be inconsistent with the needs of the
				territories and the intent of this subsection, this chapter (other than
				provisions of this chapter relating to the apportionment and allocation of
				funds) shall apply to funds made available under this subsection.
											(B)Applicable
				provisionsThe agreement required by paragraph (5) for each
				territory shall identify the sections of this chapter that are applicable to
				that territory and the extent of the applicability of those sections.
											(5)Agreement
											(A)In
				generalExcept as provided in subparagraph (D), none of the funds
				made available under this subsection shall be available for obligation or
				expenditure with respect to any territory until the chief executive officer of
				the territory has entered into an agreement (including an agreement entered
				into under section 215 as in effect on the day before the enactment of this
				section) with the Secretary providing that the government of the territory
				shall—
												(i)implement the
				program in accordance with applicable provisions of this chapter and paragraph
				(4);
												(ii)design and
				construct a system of arterial and collector highways, including necessary
				inter-island connectors, in accordance with standards that are—
													(I)appropriate for
				each territory; and
													(II)approved by the
				Secretary;
													(iii)provide for the
				maintenance of facilities constructed or operated under this subsection in a
				condition to adequately serve the needs of present and future traffic;
				and
												(iv)implement
				standards for traffic operations and uniform traffic control devices that are
				approved by the Secretary.
												(B)Technical
				assistanceThe agreement required by subparagraph (A)
				shall—
												(i)specify the kind
				of technical assistance to be provided under the program;
												(ii)include
				appropriate provisions regarding information sharing among the territories;
				and
												(iii)delineate the
				oversight role and responsibilities of the territories and the
				Secretary.
												(C)Review and
				revision of agreementThe agreement entered into under
				subparagraph (A) shall be reevaluated and, as necessary, revised, at least
				every 2 years.
											(D)Existing
				agreementsWith respect to an agreement under this subsection or
				an agreement entered into under section 215 of this title as in effect on the
				day before the date of enactment of this subsection—
												(i)the agreement
				shall continue in force until replaced by an agreement entered into in
				accordance with subparagraph (A); and
												(ii)amounts made
				available under this subsection under the existing agreement shall be available
				for obligation or expenditure so long as the agreement, or the existing
				agreement entered into under subparagraph (A), is in effect.
												(6)Eligible uses of
				funds
											(A)In
				generalFunds made available under this subsection may be used
				only for the following projects and activities carried out in a
				territory:
												(i)Eligible
				transportation mobility program projects described in section 133(c).
												(ii)Cost-effective,
				preventive maintenance consistent with section 116(d).
												(iii)Ferry boats,
				terminal facilities, and approaches, in accordance with subsections (b) and (c)
				of section 129.
												(iv)Engineering and
				economic surveys and investigations for the planning, and the financing, of
				future highway programs.
												(v)Studies of the
				economy, safety, and convenience of highway use.
												(vi)The regulation
				and equitable taxation of highway use.
												(vii)Such research
				and development as are necessary in connection with the planning, design, and
				maintenance of the highway system.
												(B)Prohibition on
				use of funds for routine maintenanceNone of the funds made
				available under this subsection shall be obligated or expended for routine
				maintenance.
											(7)Location of
				projectsTerritorial highway program projects (other than those
				described in paragraphs (2), (4), (7), (8), (14), and (19) of section 133(c))
				may not be undertaken on roads functionally classified as
				local.
										.
						(b)Conforming
			 amendments
							(1)Clerical
			 amendmentThe analysis for chapter 1 of title 23, United States
			 Code, is amended by striking the item relating to section 165 and inserting the
			 following:
								
									
										165. Territorial and Puerto
				Rico highway
				program.
									
									.
							(2)Obsolete
			 textSection 215 of that title, and the item relating to that
			 section in the analysis for chapter 2, are repealed.
							1115.National
			 freight program
						(a)In
			 generalChapter 1 of title 23, United States Code, is amended by
			 adding at the end the following:
							
								167.National
				freight program
									(a)National freight
				programIt is the policy of the United States to improve the
				condition and performance of the national freight network to ensure that the
				national freight network provides the foundation for the United States to
				compete in the global economy and achieve each goal described in subsection
				(b).
									(b)GoalsThe
				goals of the national freight program are—
										(1)to invest in
				infrastructure improvements and to implement operational improvements
				that—
											(A)strengthen the
				contribution of the national freight network to the economic competitiveness of
				the United States;
											(B)reduce congestion;
				and
											(C)increase
				productivity, particularly for domestic industries and businesses that create
				high-value jobs;
											(2)to reduce the
				environmental impacts of freight movement on the national freight
				network;
										(3)to improve the
				safety, security, and resilience of freight transportation;
										(4)to improve the
				state of good repair of the national freight network;
										(5)to use advanced
				technology to improve the safety and efficiency of the national freight
				network;
										(6)to incorporate
				concepts of performance, innovation, competition, and accountability into the
				operation and maintenance of the national freight network; and
										(7)to improve the
				economic efficiency of the national freight network.
										(c)Establishment of
				program
										(1)In
				generalThe Secretary shall establish and implement a national
				freight program in accordance with this section to strategically direct Federal
				resources toward improved system performance for efficient movement of freight
				on highways, including national highway system freight intermodal connectors
				and aerotropolis transportation systems.
										(2)Network
				componentsThe national freight network shall consist of—
											(A)the primary
				freight network, as designated by the Secretary under subsection (f) (referred
				to in this section as the primary freight network) as most
				critical to the movement of freight;
											(B)the portions of
				the Interstate System not designated as part of the primary freight network;
				and
											(C)critical rural
				freight corridors established under subsection (g).
											(d)Use of
				apportioned funds
										(1)Projects on the
				national freight networkAt a minimum, following designation of
				the primary freight network under subsection (f), a State shall obligate funds
				apportioned under section 104(b)(5) to improve the movement of freight on the
				national freight network.
										(2)Location of
				projectsA project carried out using funds apportioned under
				paragraph (1) shall be located—
											(A)on the primary
				freight network as described under subsection (f);
											(B)on a portion of
				the Interstate System not designated as primary freight network;
											(C)on roads off of
				the Interstate System or primary freight network, if that use of funds will
				provide—
												(i)a
				more significant improvement to freight movement on the Interstate System or
				the primary freight network;
												(ii)critical freight
				access to the Interstate System or the primary freight network; or
												(iii)mitigation of
				the congestion impacts from freight movement;
												(D)on a national
				highway system freight intermodal connector;
											(E)on critical rural
				freight corridors, as designated under subsection (g) (except that not more
				than 20 percent of the total anticipated apportionment of a State under section
				104(b)(5) during fiscal years 2012 and 2013 may be used for projects on
				critical rural freight corridors); or
											(F)within the
				boundaries of public and private intermodal facilities, but shall only include
				surface infrastructure necessary to facilitate direct intermodal interchange,
				transfer, and access into and out of the facility.
											(3)Primary freight
				network fundingBeginning for each fiscal year after the
				Secretary designates the primary freight network, a State shall obligate from
				funds apportioned under section 104(b)(5) for the primary freight network the
				lesser of—
											(A)an amount equal to
				the product obtained by multiplying—
												(i)an
				amount equal to 110 percent of the apportionment of the State for the fiscal
				year under section 104(b)(5); and
												(ii)the proportion
				that—
													(I)the total
				designated primary freight network mileage of the State; bears to
													(II)the sum of the
				designated primary freight network mileage of the State and the total
				Interstate system mileage of the State that is not designated as part of the
				primary freight network; or
													(B)an amount equal to
				the total apportionment of the State under section 104(b)(5).
											(e)Eligibility
										(1)Eligible
				projectsTo be eligible for funding under this section, a project
				shall demonstrate the improvement made by the project to the efficient movement
				of freight on the national freight network.
										(2)Freight rail and
				maritime projects
											(A)In
				generalA State may obligate an amount equal to not more than 10
				percent of the total apportionment to the State under section 104(b)(5) over
				the period of fiscal years 2012 and 2013 for public or private freight rail or
				maritime projects.
											(B)EligibilityFor
				a State to be eligible to obligate funds in the manner described in
				subparagraph (A), the Secretary shall concur with the State that—
												(i)the project for
				which the State seeks to obligate funds under this paragraph would make freight
				rail improvements to enhance cross-border commerce within 5 miles of the
				international border between the United States and Canada or Mexico or make
				significant improvement to freight movements on the national freight network;
				and
												(ii)the public
				benefit of the project—
													(I)exceeds the
				Federal investment; and
													(II)provides a better
				return than a highway project on a segment of the primary freight
				network.
													(3)Eligible project
				costsA State may obligate funds apportioned to the State under
				section 104(b)(5) for the national freight program for any of the following
				costs of an eligible project:
											(A)Development phase
				activities, including planning, feasibility analysis, revenue forecasting,
				environmental review, preliminary engineering and design work, and other
				preconstruction activities.
											(B)Construction,
				reconstruction, rehabilitation, acquisition of real property (including land
				relating to the project and improvements to land), construction contingencies,
				acquisition of equipment, and operational improvements directly relating to
				improving system performance, including but not limited to any segment of the
				primary freight network that falls below the minimum level established pursuant
				to section 119(f).
											(C)Intelligent
				transportation systems and other technology to improve the flow of
				freight.
											(D)Efforts to reduce
				the environmental impacts of freight movement on the national freight
				network.
											(E)Environmental
				mitigation.
											(F)Railway-highway
				grade separation.
											(G)Geometric
				improvements to interchanges and ramps.
											(H)Truck-only
				lanes.
											(I)Climbing and
				runaway truck lanes.
											(J)Adding or widening
				of shoulders.
											(K)Truck parking
				facilities eligible for funding under section 1401 of the
				MAP–21.
											(L)Real-time traffic,
				truck parking, roadway condition, and multimodal transportation information
				systems.
											(M)Electronic
				screening and credentialing systems for vehicles, including weigh-in-motion
				truck inspection technologies.
											(N)Traffic signal
				optimization including synchronized and adaptive signals.
											(O)Work zone
				management and information systems.
											(P)Highway ramp
				metering.
											(Q)Electronic cargo
				and border security technologies that improve truck freight movement.
											(R)Intelligent
				transportation systems that would increase truck freight efficiencies inside
				the boundaries of intermodal facilities.
											(S)Any other
				activities to improve the flow of freight on the national freight
				network.
											(4)Other eligible
				costsIn addition to eligible project costs, a State may use
				funds apportioned under section 104(b)(5) for—
											(A)carrying out
				diesel retrofit or alternative fuel projects defined in section 149 for class 8
				vehicles; or
											(B)the necessary
				costs of—
												(i)conducting
				analyses and data collection;
												(ii)developing and
				updating performance targets to carry out this section; or
												(iii)reporting to the
				Secretary to comply with subsection (i).
												(5)Eligible project
				costs prior to designation of the primary freight networkPrior
				to the date of designation of the primary freight network, a State may obligate
				funds apportioned to the State under section 104(b)(5) to improve freight
				movement on the Interstate System for—
											(A)construction,
				reconstruction, resurfacing, restoration, and rehabilitation of segments of the
				Interstate System;
											(B)operational
				improvements for segments of the Interstate System;
											(C)construction of,
				and operational improvements for, a Federal-aid highway not on the Interstate
				System, and construction of a transit project eligible for assistance under
				chapter 53 of title 49, United States Code, if—
												(i)the highway or
				transit project is in the same corridor as, and in proximity to a highway
				designated as a part of, the Interstate System;
												(ii)the construction
				or improvements would improve the level of service on the Interstate System
				described in subparagraph (A) and improve freight traffic flow; and
												(iii)the construction
				or improvements are more cost-effective for freight movement than an
				improvement to the Interstate System described in subparagraph (A);
												(D)highway safety
				improvements for segments of the Interstate System;
											(E)transportation
				planning in accordance with sections 134 and 135;
											(F)the costs of
				conducting analysis and data collection to comply with this section;
											(G)truck parking
				facilities eligible for funding under section 1401 of the
				MAP–21;
											(H)infrastructure-based
				intelligent transportation systems capital improvements;
											(I)environmental
				restoration and pollution abatement in accordance with section 328; and
											(J)in accordance with
				all applicable Federal law (including regulations), participation in natural
				habitat and wetlands mitigation efforts relating to projects funded under this
				title, which may include participation in natural habitat and wetlands
				mitigation banks, contributions to statewide and regional efforts to conserve,
				restore, enhance, and create natural habitats and wetlands, and development of
				statewide and regional natural habitat and wetlands conservation and mitigation
				plans, including any such banks, efforts, and plans developed in accordance
				with applicable Federal law (including regulations), on the conditions
				that—
												(i)contributions to
				those mitigation efforts may—
													(I)take place
				concurrent with or in advance of project construction; and
													(II)occur in advance
				of project construction only if the efforts are consistent with all applicable
				requirements of Federal law (including regulations) and State transportation
				planning processes; and
													(ii)with respect to
				participation in a natural habitat or wetland mitigation effort relating to a
				project funded under this title that has an impact that occurs within the
				service area of a mitigation bank, preference is given, to the maximum extent
				practicable, to the use of the mitigation bank if the bank contains sufficient
				available credits to offset the impact and the bank is approved in accordance
				with applicable Federal law (including regulations).
												(f)Designation of
				primary freight network
										(1)Initial
				designation of primary freight network
											(A)DesignationNot
				later than 1 year after the date of enactment of this section, the Secretary
				shall designate a primary freight network—
												(i)based on an
				inventory of national freight volume conducted by the Administrator of the
				Federal Highway Administration, in consultation with stakeholders, including
				system users, transport providers, and States; and
												(ii)that shall be
				comprised of not more than 27,000 centerline miles of existing roadways that
				are most critical to the movement of freight.
												(B)Factors for
				designationIn designating the primary freight network, the
				Secretary shall consider—
												(i)the origins and
				destinations of freight movement in the United States;
												(ii)the total freight
				tonnage and value of freight moved by all modes of transportation;
												(iii)the percentage
				of annual average daily truck traffic in the annual average daily traffic on
				principal arterials;
												(iv)the annual
				average daily truck traffic on principal arterials;
												(v)land and maritime
				ports of entry;
												(vi)population
				centers; and
												(vii)network
				connectivity.
												(2)Additional miles
				on primary freight networkIn addition to the miles initially
				designated under paragraph (1), the Secretary may increase the number of miles
				designated as part of the primary freight network by not more than 3,000
				additional centerline miles of roadways (which may include existing or planned
				roads) critical to future efficient movement of goods on the primary freight
				network.
										(3)Redesignation of
				primary freight networkDuring calendar year 2015 and every 10
				years thereafter, using the designation factors described in paragraph (1), the
				Secretary shall redesignate the primary freight network (including additional
				mileage described in subsection (f)(2)).
										(g)Critical rural
				freight corridorsA State may designate a road within the borders
				of the State as a critical rural freight corridor if the road—
										(1)is a rural
				principal arterial roadway and has a minimum of 25 percent of the annual
				average daily traffic of the road measured in passenger vehicle equivalent
				units from trucks (FHWA vehicle class 8 to 13); or
										(2)connects the primary freight network, a
				roadway described in paragraph (1), or Interstate System to facilities that
				handle more than—
											(A)50,000 20-foot
				equivalent units per year; or
											(B)500,000 tons per
				year of bulk commodities.
											(h)National freight
				strategic plan
										(1)Initial
				development of national freight strategic planNot later than 3
				years after the date of enactment of this section, the Secretary shall, in
				consultation with appropriate public and private transportation stakeholders,
				develop and post on the Department of Transportation public website a national
				freight strategic plan that shall include—
											(A)an assessment of
				the condition and performance of the national freight network;
											(B)an identification
				of highway bottlenecks on the national freight network that create significant
				freight congestion problems, based on a quantitative methodology developed by
				the Secretary, which shall, at a minimum, include information from the Freight
				Analysis Network of the Federal Highway Administration;
											(C)forecasts of
				freight volumes for the 20-year period beginning in the year during which the
				plan is issued;
											(D)an identification
				of major trade gateways and national freight corridors that connect major
				population centers, trade gateways, and other major freight generators for
				current and forecasted traffic and freight volumes, the identification of which
				shall be revised, as appropriate, in subsequent plans;
											(E)an assessment of
				statutory, regulatory, technological, institutional, financial, and other
				barriers to improved freight transportation performance (including
				opportunities for overcoming the barriers);
											(F)best practices for
				improving the performance of the national freight network;
											(G)best practices to
				mitigate the impacts of freight movement on communities;
											(H)a process for
				addressing multistate projects and encouraging jurisdictions to collaborate;
				and
											(I)strategies to
				improve maritime, freight rail, and freight intermodal connectivity.
											(2)Updates to
				national freight strategic planNot later than 5 years after the
				date of completion of the first national freight strategic plan under paragraph
				(1), and every 5 years thereafter, the Secretary shall update and repost on the
				Department of Transportation public website a revised national freight
				strategic plan.
										(i)Freight
				performance targets
										(1)RulemakingNot
				later than 2 years after the date of enactment of this section, the Secretary,
				in consultation with State departments of transportation and other appropriate
				public and private transportation stakeholders, shall publish a rulemaking that
				establishes performance measures for freight movement on the primary freight
				network.
										(2)State targets
				and reportingNot later than 1 year after the date on which the
				Secretary publishes the rulemaking under paragraph (1), each State
				shall—
											(A)develop and
				periodically update State performance targets for freight movement on the
				primary freight network—
												(i)in
				consultation with appropriate public and private stakeholders; and
												(ii)using measures
				determined by the Secretary; and
												(B)for every 2-year
				period, submit to the Secretary a report that contains a description of—
												(i)the progress of
				the State toward meeting the targets; and
												(ii)the ways in which
				the State is addressing congestion at freight bottlenecks within the
				State.
												(3)Compliance
											(A)Performance
				targetsTo obligate funding apportioned under section 104(b)(5),
				each State shall develop performance targets in accordance with paragraph
				(2).
											(B)Determination of
				SecretaryIf the Secretary determines that a State has not met or
				made significant progress toward meeting the performance targets of the State
				by the date that is 2 years after the date of establishment of the performance
				targets, until the date on which the Secretary determines that the State has
				met (or has made significant progress towards meeting) the State performance
				targets, the State shall submit to the Secretary, on a biennial basis, a
				freight performance improvement plan that includes—
												(i)an
				identification of significant freight system trends, needs, and issues within
				the State;
												(ii)a
				description of the freight policies and strategies that will guide the
				freight-related transportation investments of the State;
												(iii)an inventory of
				freight bottlenecks within the State and a description of the ways in which the
				State is allocating funds to improve those bottlenecks; and
												(iv)a
				description of the actions the State will undertake to meet the performance
				targets of the State.
												(j)Freight
				transportation conditions and performance reportsNot later than
				2 years after the date of enactment of this section, and biennially thereafter,
				the Secretary shall prepare a report that contains a description of the
				conditions and performance of the national freight network in the United
				States.
									(k)Transportation
				investment data and planning tools
										(1)In
				generalNot later than 1 year after the date of enactment of this
				section, the Secretary shall—
											(A)begin development
				of new tools and improvement of existing tools or improve existing tools to
				support an outcome-oriented, performance-based approach to evaluate proposed
				freight-related and other transportation projects, including—
												(i)methodologies for
				systematic analysis of benefits and costs;
												(ii)tools for
				ensuring that the evaluation of freight-related and other transportation
				projects could consider safety, economic competitiveness, environmental
				sustainability, and system condition in the project selection process;
				and
												(iii)other elements
				to assist in effective transportation planning;
												(B)identify
				transportation-related model data elements to support a broad range of
				evaluation methods and techniques to assist in making transportation investment
				decisions; and
											(C)at a minimum, in
				consultation with other relevant Federal agencies, consider any improvements to
				existing freight flow data collection efforts that could reduce identified
				freight data gaps and deficiencies and help improve forecasts of freight
				transportation demand.
											(2)ConsultationThe
				Secretary shall consult with Federal, State, and other stakeholders to develop,
				improve, and implement the tools and collect the data in paragraph (1).
										(l)Definition of
				aerotropolis transportation systemFor the purposes of this
				section, the term aerotropolis transportation system means a
				planned and coordinated multimodal freight and passenger transportation network
				that, as determined by the Secretary, provides efficient, cost-effective,
				sustainable, and intermodal connectivity to a defined region of economic
				significance centered around a major airport.
									(m)Treatment of
				projectsNotwithstanding any other provision of law, projects
				funded under this section shall be treated as projects on a Federal-aid highway
				under this
				chapter.
									.
						(b)Conforming
			 amendmentThe analysis for chapter 1 of title 23, United States
			 Code, is amended by adding at the end the following:
							
								167. National freight
				program..
							
						1116.Federal lands
			 and tribal transportation programs
						(a)In
			 generalChapter 2 of title 23, United States Code, is amended by
			 striking sections 201 through 204 and inserting the following:
							
								201.Federal lands
				and tribal transportation programs
									(a)PurposeRecognizing
				the need for all public Federal and tribal transportation facilities to be
				treated under uniform policies similar to the policies that apply to
				Federal-aid highways and other public transportation facilities, the Secretary
				of Transportation, in collaboration with the Secretaries of the appropriate
				Federal land management agencies, shall coordinate a uniform policy for all
				public Federal and tribal transportation facilities that shall apply to Federal
				lands transportation facilities, tribal transportation facilities, and Federal
				lands access transportation facilities.
									(b)Availability of
				funds
										(1)AvailabilityFunds
				authorized for the tribal transportation program, the Federal lands
				transportation program, and the Federal lands access program shall be available
				for contract upon apportionment, or on October 1 of the fiscal year for which
				the funds were authorized if no apportionment is required.
										(2)Amount
				remainingAny amount remaining unexpended for a period of 3 years
				after the close of the fiscal year for which the funds were authorized shall
				lapse.
										(3)ObligationsThe
				Secretary of the department responsible for the administration of funds under
				this subsection may incur obligations, approve projects, and enter into
				contracts under such authorizations, which shall be considered to be
				contractual obligations of the United States for the payment of the cost
				thereof, the funds of which shall be considered to have been expended when
				obligated.
										(4)Expenditure
											(A)In
				generalAny funds authorized for any fiscal year after the date
				of enactment of this section under the Federal lands transportation program,
				the Federal lands access program, and the tribal transportation program shall
				be considered to have been expended if a sum equal to the total of the sums
				authorized for the fiscal year and previous fiscal years have been
				obligated.
											(B)Credited
				fundsAny funds described in subparagraph (A) that are released
				by payment of final voucher or modification of project authorizations shall
				be—
												(i)credited to the
				balance of unobligated authorizations; and
												(ii)immediately
				available for expenditure.
												(5)ApplicabilityThis
				section shall not apply to funds authorized before the date of enactment of
				this paragraph.
										(6)Contractual
				obligation
											(A)In
				generalNotwithstanding any other provision of law (including
				regulations), the authorization by the Secretary, or the Secretary of the
				appropriate Federal land management agency if the agency is the contracting
				office, of engineering and related work for the development, design, and
				acquisition associated with a construction project, whether performed by
				contract or agreement authorized by law, or the approval by the Secretary of
				plans, specifications, and estimates for construction of a project, shall be
				considered to constitute a contractual obligation of the Federal Government to
				pay the total eligible cost of—
												(i)any project funded
				under this title; and
												(ii)any project
				funded pursuant to agreements authorized by this title or any other
				title.
												(B)EffectNothing
				in this paragraph—
												(i)affects the
				application of the Federal share associated with the project being undertaken
				under this section; or
												(ii)modifies the
				point of obligation associated with Federal salaries and expenses.
												(7)Federal
				share
											(A)Tribal and
				Federal lands transportation programThe Federal share of the
				cost of a project carried out under the Federal lands transportation program or
				the tribal transportation program shall be 100 percent.
											(B)Federal lands
				access programThe Federal share of the cost of a project carried
				out under the Federal lands access program shall be determined in accordance
				with section 120.
											(c)Transportation
				planning
										(1)Transportation
				planning proceduresIn consultation with the Secretary of each
				appropriate Federal land management agency, the Secretary shall implement
				transportation planning procedures for Federal lands and tribal transportation
				facilities that are consistent with the planning processes required under
				sections 134 and 135.
										(2)Approval of
				transportation improvement programThe transportation improvement
				program developed as a part of the transportation planning process under this
				section shall be approved by the Secretary.
										(3)Inclusion in
				other plansEach regionally significant tribal transportation
				program, Federal lands transportation program, and Federal lands access program
				project shall be—
											(A)developed in
				cooperation with State and metropolitan planning organizations; and
											(B)included in
				appropriate tribal transportation program plans, Federal lands transportation
				program plans, Federal lands access program plans, State and metropolitan
				plans, and transportation improvement programs.
											(4)Inclusion in
				State programsThe approved tribal transportation program,
				Federal lands transportation program, and Federal lands access program
				transportation improvement programs shall be included in appropriate State and
				metropolitan planning organization plans and programs without further action on
				the transportation improvement program.
										(5)Asset
				managementThe Secretary and the Secretary of each appropriate
				Federal land management agency shall, to the extent appropriate, implement
				safety, bridge, pavement, and congestion management systems for facilities
				funded under the tribal transportation program and the Federal lands
				transportation program in support of asset management.
										(6)Data
				collection
											(A)Data
				collectionThe Secretaries of the appropriate Federal land
				management agencies shall collect and report data necessary to implement the
				Federal lands transportation program, the Federal lands access program, and the
				tribal transportation program, including—
												(i)inventory and
				condition information on Federal lands transportation facilities and tribal
				transportation facilities; and
												(ii)bridge inspection
				and inventory information on any Federal bridge open to the public.
												(B)StandardsThe
				Secretary, in coordination with the Secretaries of the appropriate Federal land
				management agencies, shall define the collection and reporting data
				standards.
											(7)Administrative
				expensesTo implement the activities described in this
				subsection, including direct support of transportation planning activities
				among Federal land management agencies, the Secretary may use not more than 5
				percent for each fiscal year of the funds authorized for programs under
				sections 203 and 204.
										(d)Reimbursable
				agreementsIn carrying out work under reimbursable agreements
				with any State, local, or tribal government under this title, the
				Secretary—
										(1)may, without
				regard to any other provision of law (including regulations), record
				obligations against accounts receivable from the entity; and
										(2)shall credit
				amounts received from the entity to the appropriate account, which shall occur
				not later than 90 days after the date of the original request by the Secretary
				for payment.
										(e)Transfers
										(1)In
				generalTo enable the efficient use of funds made available for
				the Federal lands transportation program and the Federal lands access program,
				the funds may be transferred by the Secretary within and between each program
				with the concurrence of, as appropriate—
											(A)the
				Secretary;
											(B)the affected
				Secretaries of the respective Federal land management agencies;
											(C)State departments
				of transportation; and
											(D)local government
				agencies.
											(2)CreditThe
				funds described in paragraph (1) shall be credited back to the loaning entity
				with funds that are currently available for obligation at the time of the
				credit.
										202.Tribal
				transportation program
									(a)Use of
				funds
										(1)In
				generalFunds made available under the tribal transportation
				program shall be used by the Secretary of Transportation and the Secretary of
				the Interior to pay the costs of—
											(A)(i)transportation planning,
				research, maintenance, engineering, rehabilitation, restoration, construction,
				and reconstruction of tribal transportation facilities;
												(ii)adjacent vehicular parking
				areas;
												(iii)interpretive signage;
												(iv)acquisition of necessary scenic
				easements and scenic or historic sites;
												(v)provisions for pedestrians and
				bicycles;
												(vi)environmental mitigation in or
				adjacent to tribal land—
													(I)to improve public safety and reduce
				vehicle-caused wildlife mortality while maintaining habitat connectivity;
				and
													(II)to mitigate the damage to wildlife,
				aquatic organism passage, habitat, and ecosystem connectivity, including the
				costs of constructing, maintaining, replacing, or removing culverts and
				bridges, as appropriate;
													(vii)construction and reconstruction
				of roadside rest areas, including sanitary and water facilities; and
												(viii)other appropriate public road
				facilities as determined by the Secretary;
												(B)operation and
				maintenance of transit programs and facilities that are located on, or provide
				access to, tribal land, or are administered by a tribal government; and
											(C)any transportation
				project eligible for assistance under this title that is located within, or
				that provides access to, tribal land, or is associated with a tribal
				government.
											(2)ContractIn
				connection with an activity described in paragraph (1), the Secretary and the
				Secretary of the Interior may enter into a contract or other appropriate
				agreement with respect to the activity with—
											(A)a State (including
				a political subdivision of a State); or
											(B)an Indian
				tribe.
											(3)Indian
				laborIndian labor may be employed, in accordance with such rules
				and regulations as may be promulgated by the Secretary of the Interior, to
				carry out any construction or other activity described in paragraph (1).
										(4)Federal
				employmentNo maximum limitation on Federal employment shall be
				applicable to the construction or improvement of tribal transportation
				facilities.
										(5)Funds for
				construction and improvementAll funds made available for the
				construction and improvement of tribal transportation facilities shall be
				administered in conformity with regulations and agreements jointly approved by
				the Secretary and the Secretary of the Interior.
										(6)Tribal technical
				assistance centersThe Secretary of the Interior may reserve
				amounts from administrative funds of the Bureau of Indian Affairs that are
				associated with the tribal transportation program to fund tribal technical
				assistance centers under section 504(b).
										(7)Maintenance
											(A)Use of
				fundsNotwithstanding any other provision of this title, of the
				amount of funds allocated to an Indian tribe from the tribal transportation
				program, for the purpose of maintenance (excluding road sealing, which shall
				not be subject to any limitation), the Secretary shall not use an amount more
				than the greater of—
												(i)an
				amount equal to 25 percent; or
												(ii)$500,000.
												(B)Responsibility
				of bureau of indian affairs and Secretary of the interior
												(i)Bureau of indian
				affairsThe Bureau of Indian Affairs shall retain primary
				responsibility, including annual funding request responsibility, for Bureau of
				Indian Affairs road maintenance programs on Indian reservations.
												(ii)Secretary of
				the interiorThe Secretary of the Interior shall ensure that
				funding made available under this subsection for maintenance of tribal
				transportation facilities for each fiscal year is supplementary to, and not in
				lieu of, any obligation of funds by the Bureau of Indian Affairs for road
				maintenance programs on Indian reservations.
												(C)Tribal-State
				road maintenance agreements
												(i)In
				generalAn Indian tribe and a State may enter into a road
				maintenance agreement under which an Indian tribe shall assume the
				responsibility of the State for—
													(I)tribal
				transportation facilities; and
													(II)roads providing
				access to tribal transportation facilities.
													(ii)RequirementsAgreements
				entered into under clause (i) shall—
													(I)be negotiated
				between the State and the Indian tribe; and
													(II)not require the
				approval of the Secretary.
													(8)Cooperation
											(A)In
				generalThe cooperation of States, counties, or other local
				subdivisions may be accepted in construction and improvement.
											(B)Funds
				receivedAny funds received from a State, county, or local
				subdivision shall be credited to appropriations available for the tribal
				transportation program.
											(9)Competitive
				bidding
											(A)Construction
												(i)In
				generalSubject to clause (ii) and subparagraph (B), construction
				of each project shall be performed by contract awarded by competitive
				bidding.
												(ii)ExceptionClause
				(i) shall not apply if the Secretary or the Secretary of the Interior
				affirmatively finds that, under the circumstances relating to the project, a
				different method is in the public interest.
												(B)ApplicabilityNotwithstanding
				subparagraph (A), section 23 of the Act of June 25, 1910 (25 U.S.C. 47) and
				section 7(b) of the Indian Self-Determination and Education Assistance Act (25
				U.S.C. 450e(b)) shall apply to all funds administered by the Secretary of the
				Interior that are appropriated for the construction and improvement of tribal
				transportation facilities.
											(b)Funds
				distribution
										(1)National tribal
				transportation facility inventory
											(A)In
				generalThe Secretary of the Interior, in cooperation with the
				Secretary, shall maintain a comprehensive national inventory of tribal
				transportation facilities that are eligible for assistance under the tribal
				transportation program.
											(B)Transportation
				facilities included in the inventoryFor purposes of identifying
				the tribal transportation system and determining the relative transportation
				needs among Indian tribes, the Secretary shall include, at a minimum,
				transportation facilities that are eligible for assistance under the tribal
				transportation program that an Indian tribe has requested, including facilities
				that—
												(i)were included in
				the Bureau of Indian Affairs system inventory prior to October 1, 2004;
												(ii)are owned by an
				Indian tribal government;
												(iii)are owned by the
				Bureau of Indian Affairs;
												(iv)were constructed
				or reconstructed with funds from the Highway Account of the Transportation
				Trust Fund under the Indian reservation roads program since 1983;
												(v)are public roads
				or bridges within the exterior boundary of Indian reservations, Alaska Native
				villages, and other recognized Indian communities (including communities in
				former Indian reservations in the State of Oklahoma) in which the majority of
				residents are American Indians or Alaska Natives;
												(vi)are public roads
				within or providing access to an Indian reservation or Indian trust land or
				restricted Indian land that is not subject to fee title alienation without the
				approval of the Federal Government, or Indian or Alaska Native villages,
				groups, or communities in which Indians and Alaska Natives reside, whom the
				Secretary of the Interior has determined are eligible for services generally
				available to Indians under Federal laws specifically applicable to Indians;
				or
												(vii)are primary
				access routes proposed by tribal governments, including roads between villages,
				roads to landfills, roads to drinking water sources, roads to natural resources
				identified for economic development, and roads that provide access to
				intermodal terminals, such as airports, harbors, or boat landings.
												(C)Limitation on
				primary access routesFor purposes of this paragraph, a proposed
				primary access route is the shortest practicable route connecting 2 points of
				the proposed route.
											(D)Additional
				facilitiesNothing in this paragraph precludes the Secretary from
				including additional transportation facilities that are eligible for funding
				under the tribal transportation program in the inventory used for the national
				funding allocation if such additional facilities are included in the inventory
				in a uniform and consistent manner nationally.
											(E)BridgesAll
				bridges in the inventory shall be recorded in the national bridge inventory
				administered by the Secretary under section 144.
											(2)RegulationsNotwithstanding
				sections 563(a) and 565(a) of title 5, the Secretary of the Interior shall
				maintain any regulations governing the tribal transportation program.
										(3)Basis for
				funding formula
											(A)Basis
												(i)In
				generalAfter making the set asides authorized under subsections
				(c), (d), and (e) on October 1 of each fiscal year, the Secretary shall
				distribute the remainder authorized to be appropriated for the tribal
				transportation program under this section among Indian tribes as
				follows:
													(I)For fiscal year
				2012—
														(aa)for
				each Indian tribe, 80 percent of the total relative need distribution factor
				and population adjustment factor for the fiscal year 2011 funding amount made
				available to that Indian tribe; and
														(bb)the
				remainder using tribal shares as described in subparagraphs (B) and (C).
														(II)For fiscal year
				2013—
														(aa)for
				each Indian tribe, 60 percent of the total relative need distribution factor
				and population adjustment factor for the fiscal year 2011 funding amount made
				available to that Indian tribe; and
														(bb)the
				remainder using tribal shares as described in subparagraphs (B) and (C).
														(III)For fiscal year
				2014—
														(aa)for
				each Indian tribe, 40 percent of the total relative need distribution factor
				and population adjustment factor for the fiscal year 2011 funding amount made
				available to that Indian tribe; and
														(bb)the
				remainder using tribal shares as described in subparagraphs (B) and (C).
														(IV)For fiscal year
				2015—
														(aa)for
				each Indian tribe, 20 percent of the total relative need distribution factor
				and population adjustment factor for the fiscal year 2011 funding amount made
				available to that Indian tribe; and
														(bb)the
				remainder using tribal shares as described in subparagraphs (B) and (C).
														(V)For fiscal year
				2016 and thereafter, using tribal shares as described in subparagraphs (B) and
				(C).
													(ii)Tribal high
				priority projectsThe High Priority Projects program as included
				in the Tribal Transportation Allocation Methodology of part 170 of title 25,
				Code of Federal Regulations (as in effect on the date of enactment of the
				MAP–21), shall not continue in
				effect.
												(B)Tribal
				sharesTribal shares under this program shall be determined using
				the national tribal transportation facility inventory as calculated for fiscal
				year 2012, and the most recent data on American Indian and Alaska Native
				population within each Indian tribe’s American Indian/Alaska Native Reservation
				or Statistical Area, as computed under the Native American Housing Assistance
				and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.), in the following
				manner:
												(i)30
				percent in the ratio that the total eligible lane mileage in each tribe bears
				to the total eligible lane mileage of all American Indians and Alaskan Natives.
				For the purposes of this calculation—
													(I)eligible lane
				mileage shall be computed based on the inventory described in paragraph (1),
				using only facilities included in the inventory described in clause (i), (ii),
				or (iii) of paragraph (1)(B); and
													(II)paved roads and
				gravel surfaced roads are deemed to equal 2 lane miles per mile of inventory,
				and earth surfaced roads and unimproved roads shall be deemed to equal 1 lane
				mile per mile of inventory.
													(ii)35 percent in the
				ratio that the total population in each tribe bears to the total population of
				all American Indians and Alaskan Natives.
												(iii)35 percent shall
				be divided equally among each Bureau of Indian Affairs region for distribution
				of tribal shares as follows:
													(I)1/4
				of 1 percent shall be distributed equally among Indian tribes with populations
				of 1 to 25.
													(II)3/4
				of 1 percent shall be distributed equally among Indian tribes with populations
				of 26 to 100.
													(III)33/4
				percent shall be distributed equally among Indian tribes with populations of
				101 to 1,000.
													(IV)20 percent shall
				be distributed equally among Indian tribes with populations of 1,001 to
				10,000.
													(V)743/4
				percent shall be distributed equally among Indian tribes with populations of
				10,001 to 60,000 where 3 or more Indian tribes occupy this category in a single
				Bureau of Indian Affairs region, and Bureau of Indian Affairs regions
				containing less than 3 Indian tribes in this category shall receive funding in
				accordance with subclause (IV) and clause (iv).
													(VI)1/2
				of 1 percent shall be distributed equally among Indian tribes with populations
				of 60,001 or more.
													(iv)For a Bureau of
				Indian Affairs region that has no Indian tribes meeting the population criteria
				under 1 or more of subclauses (I) through (VI) of clause (iii), the region
				shall redistribute any funds subject to such clause or clauses among any such
				clauses for which the region has Indian tribes meeting such criteria
				proportionally in accordance with the percentages listed in such clauses until
				such funds are completely distributed.
												(C)Tribal
				supplemental funding
												(i)Tribal
				supplemental funding amountOf funds made available for each
				fiscal year for the tribal transportation program, the Secretary shall set
				aside the following amount for a tribal supplemental program:
													(I)If the amount made
				available for the tribal transportation program is less than or equal to
				$275,000,000, 30 percent of such amount.
													(II)If the amount
				made available for the tribal transportation program exceeds
				$275,000,000—
														(aa)$82,500,000;
				plus
														(bb)12.5 percent of
				the amount made available for the tribal transportation program in excess of
				$275,000,000.
														(ii)Tribal
				supplemental allocationThe Secretary shall distribute tribal
				supplemental funds as follows:
													(I)Distribution
				among regionsOf the amounts set aside under clause (i), the
				Secretary shall distribute to each region of the Bureau of Indian Affairs a
				share of tribal supplemental funds in proportion to the regional total of
				tribal shares based on the cumulative tribal shares of all Indian tribes within
				such region under subparagraph (B).
													(II)Distribution
				within a regionOf the amount that a region receives under
				subclause (I), the Secretary shall distribute tribal supplemental funding among
				Indian tribes within such region as follows:
														(aa)Tribal
				supplemental amountsThe Secretary shall determine—
															(AA)which such Indian
				tribes would be entitled under subparagraph (A) to receive in a fiscal year
				less funding than they would receive in fiscal year 2011 pursuant to the Tribal
				Transportation Allocation Methodology described in subpart C of part 170 of
				title 25, Code of Federal Regulations (as in effect on the date of enactment of
				the MAP–21); and
															(BB)the combined
				amount that such Indian tribes would be entitled to receive in fiscal year 2011
				pursuant to such Tribal Transportation Allocation Methodology in excess of the
				amount that they would be entitled to receive in the fiscal year under
				subparagraph (B); and
															(bb)Subject to
				subclause (III), distribute to each Indian tribe that meets the criteria
				described in item (aa)(AA) a share of funding under this subparagraph in
				proportion to the share of the combined amount determined under item (aa)(BB)
				attributable to such Indian tribe.
														(III)CeilingAn
				Indian tribe may not receive under subclause (II) and based on its tribal share
				under subparagraph (A) a combined amount that exceeds the amount that such
				Indian tribe would be entitled to receive in fiscal year 2011 pursuant to the
				Tribal Transportation Allocation Methodology described in subpart C of part 170
				of title 25, Code of Federal Regulations (as in effect on the date of enactment
				of the MAP–21).
													(IV)Other
				amountsIf the amount made available for a region under subclause
				(I) exceeds the amount distributed among Indian tribes within that region under
				subclause (II), the Secretary shall distribute the remainder of such region’s
				funding under such subclause among all Indian tribes in that region in
				proportion to the combined amount that each such Indian tribe received under
				subparagraph (A) and subclauses (I), (II), and (III).
													(4)Transferred
				funds
											(A)In
				generalNot later than 30 days after the date on which funds are
				made available to the Secretary of the Interior under this paragraph, the funds
				shall be distributed to, and made available for immediate use by, eligible
				Indian tribes, in accordance with the formula for distribution of funds under
				the tribal transportation program.
											(B)Use of
				fundsNotwithstanding any other provision of this section, funds
				made available to Indian tribes for tribal transportation facilities shall be
				expended on projects identified in a transportation improvement program
				approved by the Secretary.
											(5)Health and
				safety assurancesNotwithstanding any other provision of law, an
				Indian tribal government may approve plans, specifications, and estimates and
				commence road and bridge construction with funds made available from the tribal
				transportation program through a contract or agreement under
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.), if the Indian tribal
				government—
											(A)provides
				assurances in the contract or agreement that the construction will meet or
				exceed applicable health and safety standards;
											(B)obtains the
				advance review of the plans and specifications from a State-licensed civil
				engineer that has certified that the plans and specifications meet or exceed
				the applicable health and safety standards; and
											(C)provides a copy of
				the certification under subparagraph (A) to the Deputy Assistant Secretary for
				Tribal Government Affairs, Department of Transportation, or the Assistant
				Secretary for Indian Affairs, Department of the Interior, as
				appropriate.
											(6)Contracts and
				agreements with indian tribes
											(A)In
				generalNotwithstanding any other provision of law or any
				interagency agreement, program guideline, manual, or policy directive, all
				funds made available through the Secretary of the Interior under this chapter
				and section 125(e) for tribal transportation facilities to pay for the costs of
				programs, services, functions, and activities, or portions of programs,
				services, functions, or activities, that are specifically or functionally
				related to the cost of planning, research, engineering, and construction of any
				tribal transportation facility shall be made available, upon request of the
				Indian tribal government, to the Indian tribal government for contracts and
				agreements for such planning, research, engineering, and construction in
				accordance with Indian Self-Determination and
				Education Assistance Act (25 U.S.C. 450 et seq.).
											(B)Exclusion of
				agency participationAll funds, including contract support costs,
				for programs, functions, services, or activities, or portions of programs,
				services, functions, or activities, including supportive administrative
				functions that are otherwise contractible to which subparagraph (A) applies,
				shall be paid in accordance with subparagraph (A), without regard to the
				organizational level at which the Department of the Interior has previously
				carried out such programs, functions, services, or activities.
											(7)Contracts and
				agreements with indian tribes
											(A)In
				generalNotwithstanding any other provision of law or any
				interagency agreement, program guideline, manual, or policy directive, all
				funds made available through the Secretary of the Interior to an Indian tribal
				government under this chapter for a tribal transportation facility program or
				project shall be made available, on the request of the Indian tribal
				government, to the Indian tribal government for use in carrying out, in
				accordance with the Indian Self-Determination and Education Assistance Act (25
				U.S.C. 450 et seq.), contracts and agreements for the planning, research,
				design, engineering, construction, and maintenance relating to the program or
				project.
											(B)Exclusion of
				agency participationIn accordance with subparagraph (A), all
				funds, including contract support costs, for a program or project to which
				subparagraph (A) applies shall be paid to the Indian tribal government without
				regard to the organizational level at which the Department of the Interior has
				previously carried out, or the Department of Transportation has previously
				carried out under the tribal transportation program, the programs, functions,
				services, or activities involved.
											(C)ConsortiaTwo
				or more Indian tribes that are otherwise eligible to participate in a program
				or project to which this chapter applies may form a consortium to be considered
				as a single Indian tribe for the purpose of participating in the project under
				this section.
											(D)Secretary as
				signatoryNotwithstanding any other provision of law, the
				Secretary is authorized to enter into a funding agreement with an Indian tribal
				government to carry out a tribal transportation facility program or project
				under subparagraph (A) that is located on an Indian reservation or provides
				access to the reservation or a community of the Indian tribe.
											(E)FundingThe
				amount an Indian tribal government receives for a program or project under
				subparagraph (A) shall equal the sum of the funding that the Indian tribal
				government would otherwise receive for the program or project in accordance
				with the funding formula established under this subsection and such additional
				amounts as the Secretary determines equal the amounts that would have been
				withheld for the costs of the Bureau of Indian Affairs for administration of
				the program or project.
											(F)Eligibility
												(i)In
				generalSubject to clause (ii) and the approval of the Secretary,
				funds may be made available under subparagraph (A) to an Indian tribal
				government for a program or project in a fiscal year only if the Indian tribal
				government requesting such funds demonstrates to the satisfaction of the
				Secretary financial stability and financial management capability during the 3
				fiscal years immediately preceding the fiscal year for which the request is
				being made.
												(ii)ConsiderationsAn
				Indian tribal government that had no uncorrected significant and material audit
				exceptions in the required annual audit of the contracts or self-governance
				funding agreements made by the Indian tribe with any Federal agency under the
				Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.)
				during the 3-fiscal year period referred in clause (i) shall be conclusive
				evidence of the financial stability and financial management capability of the
				Indian tribe for purposes of clause (i).
												(G)Assumption of
				functions and dutiesAn Indian tribal government receiving
				funding under subparagraph (A) for a program or project shall assume all
				functions and duties that the Secretary of the Interior would have performed
				with respect to a program or project under this chapter, other than those
				functions and duties that inherently cannot be legally transferred under the
				Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et
				seq.).
											(H)PowersAn
				Indian tribal government receiving funding under subparagraph (A) for a program
				or project shall have all powers that the Secretary of the Interior would have
				exercised in administering the funds transferred to the Indian tribal
				government for such program or project under this section if the funds had not
				been transferred, except to the extent that such powers are powers that
				inherently cannot be legally transferred under the Indian Self-Determination
				and Education Assistance Act (25 U.S.C. 450 et seq.).
											(I)Dispute
				resolutionIn the event of a disagreement between the Secretary
				or the Secretary of the Interior and an Indian tribe over whether a particular
				function, duty, or power may be lawfully transferred to the Indian tribe under
				the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et
				seq.), the Indian tribe shall have the right to pursue all alternative dispute
				resolution and appeal procedures authorized by that Act, including regulations
				issued to carry out the Act.
											(J)Termination of
				contract or agreementOn the date of the termination of a
				contract or agreement under this section by an Indian tribal government, the
				Secretary shall transfer all funds that would have been allocated to the Indian
				tribal government under the contract or agreement to the Secretary of the
				Interior to provide continued transportation services in accordance with
				applicable law.
											(c)Planning
										(1)In
				generalFor each fiscal year, not more than 2 percent of the
				funds made available for the tribal transportation program shall be allocated
				among Indian tribal governments that apply for transportation planning pursuant
				to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et
				seq.).
										(2)RequirementAn
				Indian tribal government, in cooperation with the Secretary of the Interior
				and, as appropriate, with a State, local government, or metropolitan planning
				organization, shall carry out a transportation planning process in accordance
				with section 201(c).
										(3)Selection and
				approval of projectsA project funded under this section shall
				be—
											(A)selected by the
				Indian tribal government from the transportation improvement program;
				and
											(B)subject to the
				approval of the Secretary of the Interior and the Secretary.
											(d)Tribal
				transportation facility bridges
										(1)Nationwide
				priority programThe Secretary shall maintain a nationwide
				priority program for improving deficient bridges eligible for the tribal
				transportation program.
										(2)FundingBefore
				making any distribution under subsection (b), the Secretary shall set aside not
				more than 2 percent of the funds made available under the tribal transportation
				program for each fiscal year to be allocated—
											(A)to carry out any
				planning, design, engineering, preconstruction, construction, and inspection of
				a project to replace, rehabilitate, seismically retrofit, paint, apply calcium
				magnesium acetate, sodium acetate/formate, or other environmentally acceptable,
				minimally corrosive anti-icing and deicing composition; or
											(B)to implement any
				countermeasure for deficient tribal transportation facility bridges, including
				multiple-pipe culverts.
											(3)Eligible
				bridgesTo be eligible to receive funding under this subsection,
				a bridge described in paragraph (1) shall—
											(A)have an opening of
				not less than 20 feet;
											(B)be classified as a
				tribal transportation facility; and
											(C)be structurally
				deficient or functionally obsolete.
											(4)Approval
				requirementThe Secretary may make funds available under this
				subsection for preliminary engineering, construction, and construction
				engineering activities after approval of required documentation and
				verification of eligibility in accordance with this title.
										(e)Safety
										(1)FundingBefore
				making any distribution under subsection (b), the Secretary shall set aside not
				more than 2 percent of the funds made available under the tribal transportation
				program for each fiscal year to be allocated based on an identification and
				analysis of highway safety issues and opportunities on tribal land, as
				determined by the Secretary, on application of the Indian tribal governments
				for eligible projects described in section 148(a)(4).
										(2)Project
				selectionAn Indian tribal government, in cooperation with the
				Secretary of the Interior and, as appropriate, with a State, local government,
				or metropolitan planning organization, shall select projects from the
				transportation improvement program, subject to the approval of the Secretary
				and the Secretary of the Interior.
										(f)Federal-aid
				eligible projectsBefore approving as a project on a tribal
				transportation facility any project eligible for funds apportioned under
				section 104 in a State, the Secretary shall, for projects on tribal
				transportation facilities, determine that the obligation of funds for the
				project is supplementary to and not in lieu of the obligation of a fair and
				equitable share of funds apportioned to the State under section 104.
									203.Federal lands
				transportation program
									(a)Use of
				funds
										(1)In
				generalFunds made available under the Federal lands
				transportation program shall be used by the Secretary of Transportation and the
				Secretary of the appropriate Federal land management agency to pay the costs
				of—
											(A)program
				administration, transportation planning, research, preventive maintenance,
				engineering, rehabilitation, restoration, construction, and reconstruction of
				Federal lands transportation facilities, and—
												(i)adjacent vehicular
				parking areas;
												(ii)acquisition of
				necessary scenic easements and scenic or historic sites;
												(iii)provision for
				pedestrians and bicycles;
												(iv)environmental
				mitigation in or adjacent to Federal land open to the public—
													(I)to improve public
				safety and reduce vehicle-caused wildlife mortality while maintaining habitat
				connectivity; and
													(II)to mitigate the
				damage to wildlife, aquatic organism passage, habitat, and ecosystem
				connectivity, including the costs of constructing, maintaining, replacing, or
				removing culverts and bridges, as appropriate;
													(v)construction and
				reconstruction of roadside rest areas, including sanitary and water
				facilities;
												(vi)congestion
				mitigation; and
												(vii)other
				appropriate public road facilities, as determined by the Secretary;
												(B)operation and
				maintenance of transit facilities; and
											(C)any transportation
				project eligible for assistance under this title that is on a public road
				within or adjacent to, or that provides access to, Federal lands open to the
				public.
											(2)ContractIn
				connection with an activity described in paragraph (1), the Secretary and the
				Secretary of the appropriate Federal land management agency may enter into a
				contract or other appropriate agreement with respect to the activity
				with—
											(A)a State (including
				a political subdivision of a State); or
											(B)an Indian
				tribe.
											(3)AdministrationAll
				appropriations for the construction and improvement of Federal lands
				transportation facilities shall be administered in conformity with regulations
				and agreements jointly approved by the Secretary and the Secretary of the
				appropriate Federal land managing agency.
										(4)Cooperation
											(A)In
				generalThe cooperation of States, counties, or other local
				subdivisions may be accepted in construction and improvement.
											(B)Funds
				receivedAny funds received from a State, county, or local
				subdivision shall be credited to appropriations available for the class of
				Federal lands transportation facilities to which the funds were
				contributed.
											(5)Competitive
				bidding
											(A)In
				generalSubject to subparagraph (B), construction of each project
				shall be performed by contract awarded by competitive bidding.
											(B)ExceptionSubparagraph
				(A) shall not apply if the Secretary or the Secretary of the appropriate
				Federal land management agency affirmatively finds that, under the
				circumstances relating to the project, a different method is in the public
				interest.
											(b)Agency program
				distributions
										(1)In
				generalOn October 1, 2011, and on October 1 of each fiscal year
				thereafter, the Secretary shall allocate the sums authorized to be appropriated
				for the fiscal year for the Federal lands transportation program on the basis
				of applications of need, as determined by the Secretary—
											(A)in consultation
				with the Secretaries of the applicable Federal land management agencies;
				and
											(B)in coordination
				with the transportation plans required under section 201 of the respective
				transportation systems of—
												(i)the National Park
				Service;
												(ii)the Forest
				Service;
												(iii)the United
				States Fish and Wildlife Service;
												(iv)the Corps of
				Engineers; and
												(v)the Bureau of Land
				Management.
												(2)Applications
											(A)RequirementsEach
				application submitted by a Federal land management agency shall include
				proposed programs at various potential funding levels, as defined by the
				Secretary following collaborative discussions with applicable Federal land
				management agencies.
											(B)Consideration by
				SecretaryIn evaluating an application submitted under
				subparagraph (A), the Secretary shall consider the extent to which the programs
				support—
												(i)the transportation
				goals of—
													(I)a state of good
				repair of transportation facilities;
													(II)a reduction of
				bridge deficiencies, and
													(III)an improvement
				of safety;
													(ii)high-use Federal
				recreational sites or Federal economic generators; and
												(iii)the resource and
				asset management goals of the Secretary of the respective Federal land
				management agency.
												(C)Permissive
				contentsApplications may include proposed programs the duration
				of which extend over a multiple-year period to support long-term transportation
				planning and resource management initiatives.
											(c)National Federal
				lands transportation facility inventory
										(1)In
				generalThe Secretaries of the appropriate Federal land
				management agencies, in cooperation with the Secretary, shall maintain a
				comprehensive national inventory of public Federal lands transportation
				facilities.
										(2)Transportation
				facilities included in the inventoriesTo identify the Federal
				lands transportation system and determine the relative transportation needs
				among Federal land management agencies, the inventories shall include, at a
				minimum, facilities that—
											(A)provide access to
				high-use Federal recreation sites or Federal economic generators, as determined
				by the Secretary in coordination with the respective Secretaries of the
				appropriate Federal land management agencies; and
											(B)are owned by 1 of
				the following agencies:
												(i)The National Park
				Service.
												(ii)The Forest
				Service.
												(iii)The United
				States Fish and Wildlife Service.
												(iv)The Bureau of
				Land Management.
												(v)The Corps of
				Engineers.
												(3)AvailabilityThe
				inventories shall be made available to the Secretary.
										(4)UpdatesThe
				Secretaries of the appropriate Federal land management agencies shall update
				the inventories of the appropriate Federal land management agencies, as
				determined by the Secretary after collaborative discussions with the
				Secretaries of the appropriate Federal land management agencies.
										(5)ReviewA
				decision to add or remove a facility from the inventory shall not be considered
				a Federal action for purposes of review under the National Environmental Policy
				Act of 1969 (42 U.S.C. 4321 et seq.).
										(d)Bicycle
				safetyThe Secretary of the appropriate Federal land management
				agency shall prohibit the use of bicycles on each federally owned road that has
				a speed limit of 30 miles per hour or greater and an adjacent paved path for
				use by bicycles within 100 yards of the road unless the Secretary determines
				that the bicycle level of service on that roadway is rated B or higher.
									204.Federal lands
				access program
									(a)Use of
				funds
										(1)In
				generalFunds made available under the Federal lands access
				program shall be used by the Secretary of Transportation and the Secretary of
				the appropriate Federal land management agency to pay the cost of—
											(A)transportation
				planning, research, engineering, preventive maintenance, rehabilitation,
				restoration, construction, and reconstruction of Federal lands access
				transportation facilities located on or adjacent to, or that provide access to,
				Federal land, and—
												(i)adjacent vehicular
				parking areas;
												(ii)acquisition of
				necessary scenic easements and scenic or historic sites;
												(iii)provisions for
				pedestrians and bicycles;
												(iv)environmental
				mitigation in or adjacent to Federal land—
													(I)to improve public
				safety and reduce vehicle-caused wildlife mortality while maintaining habitat
				connectivity; and
													(II)to mitigate the
				damage to wildlife, aquatic organism passage, habitat, and ecosystem
				connectivity, including the costs of constructing, maintaining, replacing, or
				removing culverts and bridges, as appropriate;
													(v)construction and
				reconstruction of roadside rest areas, including sanitary and water facilities;
				and
												(vi)other appropriate
				public road facilities, as determined by the Secretary;
												(B)operation and
				maintenance of transit facilities; and
											(C)any transportation
				project eligible for assistance under this title that is within or adjacent to,
				or that provides access to, Federal land.
											(2)ContractIn
				connection with an activity described in paragraph (1), the Secretary and the
				Secretary of the appropriate Federal land management agency may enter into a
				contract or other appropriate agreement with respect to the activity
				with—
											(A)a State (including
				a political subdivision of a State); or
											(B)an Indian
				tribe.
											(3)AdministrationAll
				appropriations for the construction and improvement of Federal lands access
				transportation facilities shall be administered in conformity with regulations
				and agreements approved by the Secretary.
										(4)Cooperation
											(A)In
				generalThe cooperation of States, counties, or other local
				subdivisions may be accepted in construction and improvement.
											(B)Funds
				receivedAny funds received from a State, county, or local
				subdivision for a Federal lands access transportation facility project shall be
				credited to appropriations available under the Federal lands access
				program.
											(5)Competitive
				bidding
											(A)In
				generalSubject to subparagraph (B), construction of each project
				shall be performed by contract awarded by competitive bidding.
											(B)ExceptionSubparagraph
				(A) shall not apply if the Secretary or the Secretary of the appropriate
				Federal land management agency affirmatively finds that, under the
				circumstances relating to the project, a different method is in the public
				interest.
											(b)Program
				Distributions
										(1)In
				generalFunding made available to carry out the Federal lands
				access program shall be allocated among those States that have Federal land, in
				accordance with the following formula:
											(A)80 percent of the
				available funding for use in those States that contain at least 1
				1/2 percent of the total public land in the United States
				managed by the agencies described in paragraph (2), to be distributed as
				follows:
												(i)30
				percent in the ratio that—
													(I)recreational
				visitation within each such State; bears to
													(II)the recreational
				visitation within all such States.
													(ii)5
				percent in the ratio that—
													(I)the Federal land
				area within each such State; bears to
													(II)the Federal land
				area in all such States.
													(iii)55 percent in
				the ratio that—
													(I)the Federal public
				road miles within each such State; bears to
													(II)the Federal
				public road miles in all such States.
													(iv)10 percent in the
				ratio that—
													(I)the number of
				Federal public bridges within each such State; bears to
													(II)the number of
				Federal public bridges in all such States.
													(B)20 percent of the
				available funding for use in those States that do not contain at least
				11/2 percent of the total public land in the United States
				managed by the agencies described in paragraph (2), to be distributed as
				follows:
												(i)30
				percent in the ratio that—
													(I)recreational
				visitation within each such State; bears to
													(II)the recreational
				visitation within all such States.
													(ii)5
				percent in the ratio that—
													(I)the Federal land
				area within each such State; bears to
													(II)the Federal land
				area in all such States.
													(iii)55 percent in
				the ratio that—
													(I)the Federal public
				road miles within each such State; bears to
													(II)the Federal
				public road miles in all such States.
													(iv)10 percent in the
				ratio that—
													(I)the number of
				Federal public bridges within each such State; bears to
													(II)the number of
				Federal public bridges in all such States.
													(2)Data
				sourceData necessary to distribute funding under paragraph (1)
				shall be provided by the following Federal land management agencies:
											(A)The National Park
				Service.
											(B)The Forest
				Service.
											(C)The United States
				Fish and Wildlife Service.
											(D)The Bureau of Land
				Management.
											(E)The Corps of
				Engineers.
											(c)Programming
				decisions committee
										(1)In
				generalProgramming decisions shall be made within each State by
				a committee comprised of—
											(A)a representative
				of the Federal Highway Administration;
											(B)a representative
				of the State Department of Transportation; and
											(C)a representative
				of any appropriate political subdivision of the State.
											(2)Consultation
				requirementThe committee described in paragraph (1) shall
				consult with each applicable Federal agency in each State before any joint
				discussion or final programming decision.
										(3)Project
				preferenceIn making a programming decision under paragraph (1),
				the committee shall give preference to projects that provide access to, are
				adjacent to, or are located within high-use Federal recreation sites or Federal
				economic generators, as identified by the Secretaries of the appropriate
				Federal land management
				agencies.
										.
						(b)Public lands
			 development roads and trailsSection 214 of title 23, United
			 States Code, is repealed.
						(c)Conforming
			 amendments
							(1)Chapter 2
			 analysisThe analysis for chapter 2 of title 23, United States
			 Code, is amended:
								(A)By striking the
			 items relating to sections 201 through 204 and inserting the following:
									
										
											201. Federal lands and tribal transportation
				programs.
											202. Tribal transportation program.
											203. Federal lands transportation program.
											204. Federal lands access
				program.
										
										.
								(B)By striking the
			 item relating to section 214.
								(2)DefinitionSection
			 138(a) of title 23, United States Code, is amended in the third sentence by
			 striking park road or parkway under section 204 of this title
			 and inserting Federal lands transportation facility.
							(3)Rules,
			 regulations, and recommendationsSection 315 of title 23, United
			 States Code, is amended by striking 204(f) and inserting
			 202(a)(5), 203(a)(3),.
							1117.Alaska
			 HighwaySection 218 of title
			 23, United States Code, is amended to read as follows:
						
							218.Alaska
				Highway
								(a)Definition of
				Alaska Marine Highway SystemIn this section, the term
				Alaska Marine Highway System includes each existing or planned
				transportation facility and equipment in the State of Alaska relating to the
				ferry system of the State, including the lease, purchase, or construction of
				vessels, terminals, docks, floats, ramps, staging areas, parking lots, bridges,
				and approaches thereto, and necessary roads.
								(b)Authorization of
				Secretary
									(1)In
				generalRecognizing the benefits that will accrue to the State of
				Alaska and to the United States from the reconstruction of the Alaska Highway
				from the Alaskan border to Haines Junction in Canada and the Haines Cutoff
				Highway from Haines Junction in Canada to Haines, the Secretary is authorized,
				upon agreement with the State of Alaska, to expend on such highway or the
				Alaska Marine Highway System any Federal-aid highway funds apportioned to the
				State of Alaska under this title to provide for necessary reconstruction of
				such highway.
									(2)LimitationNo
				expenditures shall be made for the construction of the portion of the highways
				that are in located in Canada until the date on which an agreement has been
				reached by the Government of Canada and the Government of the United States,
				which shall provide in part, that the Canadian Government—
										(A)will provide,
				without participation of funds authorized under this title, all necessary
				right-of-way for the construction of the highways;
										(B)will not impose
				any highway toll, or permit any toll to be charged for the use of the highways
				by vehicles or persons;
										(C)will not levy or
				assess, directly or indirectly, any fee, tax, or other charge for the use of
				the highways by vehicles or persons from the United States that does not apply
				equally to vehicles or persons of Canada;
										(D)will continue to
				grant reciprocal recognition of vehicle registration and drivers’ licenses in
				accordance with agreements between the United States and Canada; and
										(E)will maintain the
				highways after the date of completion of the highways in proper condition
				adequately to serve the needs of present and future traffic.
										(c)Supervision of
				SecretaryThe survey and construction work undertaken in Canada
				pursuant to this section shall be under the general supervision of the
				Secretary.
								.
					1118.Projects of
			 national and regional significance
						(a)Establishment of
			 programThe Secretary shall establish a program in accordance
			 with this section to provide grants for projects of national and regional
			 significance.
						(b)Purpose of
			 programThe purpose of the projects of national and regional
			 significance program shall be to fund critical high-cost surface transportation
			 infrastructure projects that are difficult to complete with existing Federal,
			 State, local, and private funds and that will—
							(1)generate national
			 and regional economic benefits and increase global economic
			 competitiveness;
							(2)reduce congestion
			 and its impacts;
							(3)improve roadways
			 vital to national energy security;
							(4)improve movement
			 of freight and people; and
							(5)improve
			 transportation safety.
							(c)DefinitionsIn
			 this section:
							(1)Eligible
			 applicantThe term eligible applicant means a State
			 department of transportation or a group of State departments of transportation,
			 a local government, a tribal government or consortium of tribal governments, a
			 transit agency, a port authority, a metropolitan planning organization, other
			 political subdivisions of State or local governments, or a multi-State or
			 multi-jurisdictional group of the aforementioned entities.
							(2)Eligible
			 projectThe term eligible project means a surface
			 transportation project or a program of integrated surface transportation
			 projects closely related in the function they perform that—
								(A)is a capital
			 project or projects—
									(i)eligible for
			 Federal financial assistance under title 23, United States Code, or under
			 chapter 53 of title 49, United States Code; or
									(ii)for
			 surface transportation infrastructure to facilitate intermodal interchange,
			 transfer, and access into and out of intermodal facilities, including ports;
			 and
									(B)has eligible
			 project costs that are reasonably anticipated to equal or exceed the lesser
			 of—
									(i)$500,000,000;
									(ii)for
			 a project located in a single State, 30 percent of the amount of Federal-aid
			 highway funds apportioned for the most recently completed fiscal year to the
			 State; or
									(iii)for a project
			 located in more than 1 State, 75 percent of the amount of Federal-aid highway
			 funds apportioned for the most recently completed fiscal year to the State in
			 which the project is located that has the largest apportionment.
									(3)Eligible project
			 costsThe term eligible project costs means the
			 costs of—
								(A)development phase
			 activities, including planning, feasibility analysis, revenue forecasting,
			 environmental review, preliminary engineering and design work, and other
			 preconstruction activities;
								(B)construction,
			 reconstruction, rehabilitation, and acquisition of real property (including
			 land related to the project and improvements to land), environmental
			 mitigation, construction contingencies, acquisition of equipment directly
			 related to improving system performance, and operational improvements;
			 and
								(C)all financing
			 costs, including subsidy costs under the Transportation Infrastructure Finance
			 and Innovation Act program.
								(d)Solicitations
			 and applications
							(1)Grant
			 solicitationsThe Secretary shall establish criteria for project
			 evaluation and conduct a transparent and competitive national solicitation
			 process to select projects for funding to carry out the purposes of this
			 section.
							(2)Applications
								(A)In
			 generalAn eligible applicant seeking a grant under this section
			 for an eligible project shall submit an application to the Secretary in such
			 form and in accordance with such requirements as the Secretary shall
			 establish.
								(B)ContentsAn
			 application under this subsection shall, at a minimum, include data on current
			 system performance and estimated system improvements that will result from
			 completion of the eligible project, including projections for 2, 7, and 15
			 years after completion.
								(C)Resubmission of
			 applicationsAn eligible applicant whose project is not selected
			 by the Secretary may resubmit an application in any subsequent
			 solicitation.
								(e)Criteria for
			 project evaluation and selection
							(1)In
			 generalThe Secretary may select a project only if the Secretary
			 determines that the project—
								(A)will significantly
			 improve the performance of the national surface transportation network,
			 nationally or regionally;
								(B)is based on the
			 results of preliminary engineering;
								(C)cannot be readily
			 and efficiently completed without Federal support from this program;
								(D)is justified based
			 on the ability of the project—
									(i)to
			 generate national economic benefits that reasonably exceed its costs, including
			 increased access to jobs, labor, and other critical economic inputs;
									(ii)to
			 reduce long-term congestion, including impacts in the State, region, and
			 Nation, and increase speed, reliability, and accessibility of the movement of
			 people or freight; and
									(iii)to
			 improve transportation safety, including reducing transportation accidents, and
			 serious injuries and fatalities; and
									(E)is supported by an
			 acceptable degree of non-Federal financial commitments, including evidence of
			 stable and dependable financing sources to construct, maintain, and operate the
			 infrastructure facility.
								(2)Additional
			 considerationsIn evaluating a project under this section, in
			 addition to the criteria in paragraph (1), the Secretary shall consider the
			 extent to which the project—
								(A)leverages Federal
			 investment by encouraging non-Federal contributions to the project, including
			 contributions from public-private partnerships;
								(B)is able to begin
			 construction within 18 months of being selected;
								(C)incorporates
			 innovative project delivery and financing where practical;
								(D)stimulates
			 collaboration between States and among State and local governments;
								(E)helps maintain or
			 protect the environment;
								(F)improves roadways
			 vital to national energy security;
								(G)uses innovative
			 technologies, including intelligent transportation systems, that enhance the
			 efficiency of the project; and
								(H)contributes to an
			 equitable geographic distribution of funds under this section and an
			 appropriate balance in addressing the needs of urban and rural
			 communities.
								(f)Grant
			 requirements
							(1)In
			 generalA grant for a project under this section shall be subject
			 to the following requirements:
								(A)A qualifying
			 highway project eligible for funding under title 23, United States Code, or
			 public transportation project eligible under chapter 53 of title 49, United
			 States Code, shall comply with all applicable requirements of such title or
			 chapter except that, if the project contains elements or activities that are
			 not eligible for funding under such title or chapter but are eligible for
			 funding under this section, the elements or activities shall comply with the
			 requirements described in subparagraph (B).
								(B)A qualifying
			 surface transportation project not eligible under title 23, United States Code,
			 or chapter 53 of title 49, United States Code, shall comply with the
			 requirements of subchapter IV of chapter 31 of title 40, United States Code,
			 section 10a–d of title 41, United States Code, and such other terms,
			 conditions, and requirements as the Secretary determines are necessary and
			 appropriate for the type of project.
								(2)Determination of
			 applicable modal requirementsIn the event that a project has
			 cross-modal components, the Secretary shall have the discretion to designate
			 the requirements that shall apply to the project based on predominant
			 components.
							(3)Other terms and
			 conditionsThe Secretary shall require that all grants under this
			 section be subject to all terms, conditions, and requirements that the
			 Secretary decides are necessary or appropriate for purposes of this section,
			 including requirements for the disposition of net increases in value of real
			 property resulting from the project assisted under this section.
							(g)Federal share of
			 project cost
							(1)In
			 generalIf a project funded under this section is to construct or
			 improve a privately owned facility or would primarily benefit a private entity,
			 the Federal share shall be the lesser of 50 percent of the total project cost
			 or the quantified public benefit of the project. For all other projects funded
			 under this section—
								(A)the Federal share
			 of funds under this section shall be up to 50 percent of the project cost;
			 and
								(B)the project
			 sponsor may use other eligible Federal transportation funds to cover up to an
			 additional 30 percent of the project costs.
								(2)Pre-approval
			 costsThe Secretary may allow costs incurred prior to project
			 approval to be used as a credit toward the non-Federal share of the cost of the
			 project. Such costs must be adequately documented, necessary, reasonable, and
			 allocable to the current phase of the project and such costs may not be
			 included as a cost or used to meet cost-sharing or matching requirements of any
			 other federally-financed project.
							(h)Report to the
			 SecretaryFor each project funded under this section, the project
			 sponsor shall reassess system performance and report to the Secretary 2, 7, and
			 15 years after completion of the project to assess if the project outcomes have
			 met pre-construction projections.
						(i)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section, to remain available until expended, $1,000,000,000 for fiscal
			 year 2013.
						(j)Treatment of
			 projectsNotwithstanding any other provision of law, projects
			 funded under this section shall be treated as projects on a Federal-aid highway
			 under chapter 1 of title 23, United States Code.
						(k)Reports
							(1)Secretary
								(A)In
			 generalNot later than 30 days after the date on which the
			 Secretary selects a project for funding under this section, the Secretary shall
			 submit to the Committee on Environment and Public Works of the Senate and the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 a report that describes the reasons for selecting the project, based on the
			 criteria described in subsection (e).
								(B)InclusionsThe
			 report submitted under subparagraph (A) shall specify each criteria described
			 in subsection (e) that the project meets.
								(C)AvailabilityThe
			 Secretary shall make available on the website of the Department the report
			 submitted under subparagraph (A).
								(2)Comptroller
			 general
								(A)AssessmentThe
			 Comptroller General of the United States shall conduct an assessment of the
			 establishment, solicitation, selection, and justification process with respect
			 to the funding of projects under this section.
								(B)ReportNot
			 later than 3 years after the date of enactment of this Act, the Comptroller
			 General of the United States shall submit to the Committee on Environment and
			 Public Works of the Senate and the Committee on Transportation and
			 Infrastructure of the House of Representatives a report that describes—
									(i)the process by
			 which each project was selected;
									(ii)the factors that
			 went into the selection of each project; and
									(iii)the
			 justification for the selection of each project based on the criteria described
			 in subsection (e).
									(3)Inspector
			 general
								(A)AssessmentThe
			 Inspector General of the Department shall conduct an assessment of the
			 establishment, solicitation, selection, and justification process with respect
			 to the funding of projects under this section.
								(B)Initial
			 ReportNot later than 2 years after the date of enactment of this
			 Act, the Inspector General of the Department shall submit to the Committee on
			 Environment and Public Works of the Senate and the Committee on Transportation
			 and Infrastructure of the House of Representatives a report that describes the
			 initial results of the assessment conducted under subparagraph (A).
								(C)Final
			 ReportNot later than 4 years after the date of enactment of this
			 Act, the Inspector General of the Department shall submit to the Committee on
			 Environment and Public Works of the Senate and the Committee on Transportation
			 and Infrastructure of the House of Representatives a final report that
			 describes the findings of the Inspector General of the Department with respect
			 to the assessment conducted under subparagraph (A).
								(l)Regulations
							(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall promulgate final regulations implementing the program
			 authorized under this section.
							(2)Interim
			 provisionsUntil the date on which the Secretary promulgates
			 final regulations under paragraph (1), any amounts made available under
			 subsection (i) to carry out this section shall be distributed in accordance
			 with—
								(A)the guidance and
			 policies developed for the distribution of grants under the program using the
			 notice of funding availability entitled Notice of Funding Availability
			 for the Department of Transportation’s National Infrastructure Investments
			 Under the Full-Year Continuing Appropriations, 2012; and Request for
			 Comments (77 Fed. Reg. 4863 (January 31, 2012)); or
								(B)such guidance and
			 policies as subsequently revised and updated.
								1119.Construction
			 of ferry boats and ferry terminal facilities
						(a)Construction of
			 ferry boats and ferry terminal facilitiesSection 147 of title
			 23, United States Code, is amended—
							(1)by striking
			 subsections (c), (d), and (e);
							(2)by redesignating
			 subsection (f) as subsection (g); and
							(3)by inserting after
			 subsection (b) the following:
								
									(c)Distribution of
				fundsOf the amounts made available to ferry systems and public
				entities responsible for developing ferries under this section for a fiscal
				year, 100 percent shall be allocated in accordance with the formula set forth
				in subsection (d).
									(d)FormulaOf
				the amounts allocated pursuant to subsection (c)—
										(1)20 percent shall
				be allocated among eligible entities in the proportion that—
											(A)the number of
				ferry passengers carried by each ferry system in the most recent fiscal year;
				bears to
											(B)the number of
				ferry passengers carried by all ferry systems in the most recent fiscal
				year;
											(2)50 percent shall
				be allocated among eligible entities in the proportion that—
											(A)the number of
				vehicles carried by each ferry system in the most recent fiscal year; bears
				to
											(B)the number of
				vehicles carried by all ferry systems in the most recent fiscal year;
				and
											(3)30 percent shall
				be allocated among eligible entities in the proportion that—
											(A)the total route
				miles serviced by each ferry system; bears to
											(B)the total route
				miles serviced by all ferry systems.
											(e)Ferry boat
				coordination team
										(1)EstablishmentThe
				Secretary shall establish within the Federal Highway Administration a Ferry
				Boat Coordination Team to carry out paragraph (2).
										(2)PurposesThe
				purposes of the ferry boat coordination team shall be—
											(A)to coordinate
				Federal programs affecting ferry and ferry facility construction, maintenance,
				operations, and security; and
											(B)to promote
				transportation by ferry as a component of the United States transportation
				system.
											(3)FunctionsThe
				ferry boat coordination team shall—
											(A)coordinate
				programs relating to ferry transportation carried out by—
												(i)the Department of
				Transportation, including programs carried out by the Federal Highway
				Administration, the Federal Transit Administration, the Maritime
				Administration, and the Research and Innovative Technology
				Administration;
												(ii)the Department of
				Homeland Security; and
												(iii)other Federal
				and State agencies, as appropriate;
												(B)ensure resource
				accountability for programs carried out by the Secretary relating to ferry
				transportation;
											(C)provide strategic
				leadership for research, development, testing, and deployment of technologies
				relating to ferry transportation; and
											(D)promote ferry
				transportation as a means to reduce costs associated with traffic
				congestion.
											(f)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $67,000,000 for each of fiscal years 2012 and
				2013.
									.
							(b)National ferry
			 databaseSection 1801(e) of
			 the SAFETEA–LU (23 U.S.C. 129 note; Public Law 109–59) is amended—
							(1)in paragraph (2),
			 by inserting , including any Federal, State, and local government
			 funding sources, after sources; and
							(2)in paragraph
			 (4)—
								(A)in subparagraph
			 (B), by striking and at the end;
								(B)by redesignating
			 subparagraph (C) as subparagraph (D);
								(C)by inserting after
			 subparagraph (B), the following:
									
										(C)ensure that the
				database is consistent with the national transit database maintained by the
				Federal Transit Administration; and
										;
				and
								(D)in subparagraph
			 (D) (as redesignated by subparagraph (B)), by striking 2009 and
			 inserting 2013.
								BPerformance
			 management
					1201.Metropolitan
			 transportation planningSection 134 of title 23, United States Code,
			 is amended to read as follows:
						
							134.Metropolitan
				transportation planning
								(a)PolicyIt
				is in the national interest—
									(1)to encourage and
				promote the safe, cost-effective, and efficient management, operation, and
				development of surface transportation systems that will serve efficiently the
				mobility needs of individuals and freight, reduce transportation-related
				fatalities and serious injuries, and foster economic growth and development
				within and between States and urbanized areas, while fitting the needs and
				complexity of individual communities, maximizing value for taxpayers,
				leveraging cooperative investments, and minimizing transportation-related fuel
				consumption and air pollution through the metropolitan and statewide
				transportation planning processes identified in this title;
									(2)to encourage the
				continued improvement, evolution, and coordination of the metropolitan and
				statewide transportation planning processes by and among metropolitan planning
				organizations, State departments of transportation, regional planning
				organizations, interstate partnerships, and public transportation and intercity
				service operators as guided by the planning factors identified in subsection
				(h) of this section and section 135(d);
									(3)to encourage and
				promote transportation needs and decisions that are integrated with other
				planning needs and priorities; and
									(4)to maximize the
				effectiveness of transportation investments.
									(b)DefinitionsIn
				this section and section 135, the following definitions shall apply:
									(1)Existing
				MPOThe term existing MPO means a metropolitan
				planning organization that was designated as a metropolitan planning
				organization on the day before the date of enactment of the
				MAP–21.
									(2)Local
				officialThe term local official means any elected
				or appointed official of general purpose local government with responsibility
				for transportation in a designated area.
									(3)Maintenance
				areaThe term maintenance area means an area that
				was designated as an air quality nonattainment area, but was later redesignated
				by the Administrator of the Environmental Protection Agency as an air quality
				attainment area, under section 107(d) of the Clean Air Act (42 U.S.C.
				7407(d)).
									(4)Metropolitan
				planning areaThe term metropolitan planning area
				means a geographical area determined by agreement between the metropolitan
				planning organization for the area and the applicable Governor under subsection
				(c).
									(5)Metropolitan
				planning organizationThe term metropolitan planning
				organization means the policy board of an organization established
				pursuant to subsection (c).
									(6)Metropolitan
				transportation planThe term metropolitan transportation
				plan means a plan developed by a metropolitan planning organization
				under subsection (i).
									(7)Nonattainment
				areaThe term nonattainment area has the meaning
				given the term in section 171 of the Clean Air Act (42 U.S.C. 7501).
									(8)Nonmetropolitan
				area
										(A)In
				generalThe term nonmetropolitan area means a
				geographical area outside the boundaries of a designated metropolitan planning
				area.
										(B)InclusionsThe
				term nonmetropolitan area includes—
											(i)a
				small urbanized area with a population of more than 50,000, but fewer than
				200,000, individuals, as calculated according to the most recent decennial
				census; and
											(ii)a
				nonurbanized area.
											(9)Nonmetropolitan
				planning organizationThe term nonmetropolitan planning
				organization means an organization that—
										(A)was designated as
				a metropolitan planning organization as of the day before the date of enactment
				of the MAP–21; and
										(B)is not designated
				as a tier I MPO or tier II MPO.
										(10)Regionally
				significantThe term regionally significant, with
				respect to a transportation project, program, service, or strategy, means a
				project, program, service, or strategy that—
										(A)serves regional
				transportation needs (such as access to and from the area outside of the
				region, major activity centers in the region, and major planned developments);
				and
										(B)would normally be
				included in the modeling of a transportation network of a metropolitan
				area.
										(11)Rural planning
				organizationThe term ‘rural planning organization’ means an
				organization that—
										(A)is responsible for
				the planning, coordination, and implementation of statewide transportation
				plans and programs outside of a metropolitan area, with an emphasis on
				addressing the needs of rural areas of the State; and
										(B)is not designated
				as a tier I or tier II metropolitan planning organization or a nonmetropolitan
				planning organization.
										(12)Statewide
				transportation improvement programThe term statewide
				transportation improvement program means a statewide transportation
				improvement program developed by a State under section 135(g).
									(13)Statewide
				transportation planThe term statewide transportation
				plan means a plan developed by a State under section 135(f).
									(14)Tier I
				MPOThe term ‘tier I MPO’ means a metropolitan planning
				organization designated as a tier I MPO under subsection (e)(4)(A).
									(15)Tier II
				MPOThe term ‘tier II MPO’ means a metropolitan planning
				organization designated as a tier I MPO under subsection (e)(4)(B).
									(16)Transportation
				improvement programThe term transportation improvement
				program means a program developed by a metropolitan planning
				organization under subsection (j).
									(17)Urbanized
				areaThe term urbanized area means a geographical
				area with a population of 50,000 or more individuals, as calculated according
				to the most recent decennial census.
									(c)Designation of
				metropolitan planning organizations
									(1)In
				generalTo carry out the metropolitan transportation planning
				process under this section, a metropolitan planning organization shall be
				designated for each urbanized area with a population of 200,000 or more
				individuals, as calculated according to the most recent decennial
				census—
										(A)by agreement
				between the applicable Governor and local officials that, in the aggregate,
				represent at least 75 percent of the affected population (including the largest
				incorporated city (based on population), as calculated according to the most
				recent decennial census); or
										(B)in accordance with
				procedures established by applicable State or local law.
										(2)Small urbanized
				areasTo carry out the metropolitan transportation planning
				process under this section, a metropolitan planning organization may be
				designated for any urbanized area with a population of 50,000 or more
				individuals, but fewer than 200,000 individuals, as calculated according to the
				most recent decennial census—
										(A)by agreement
				between the applicable Governor and local officials that, in the aggregate,
				represent at least 75 percent of the affected population (including the largest
				incorporated city (based on population), as calculated according to the most
				recent decennial census); and
										(B)with the consent
				of the Secretary, based on a finding that the resulting metropolitan planning
				organization has met the minimum requirements under subsection
				(e)(4)(B).
										(3)StructureNot
				later than 1 year after the date of enactment of the MAP–21, a metropolitan
				planning organization shall consist of—
										(A)elected local
				officials in the relevant metropolitan area;
										(B)officials of
				public agencies that administer or operate major modes of transportation in the
				relevant metropolitan area, including providers of public transportation;
				and
										(C)appropriate State
				officials.
										(4)Effect of
				subsectionNothing in this subsection interferes with any
				authority under any State law in effect on December 18, 1991, of a public
				agency with multimodal transportation responsibilities—
										(A)to develop the
				metropolitan transportation plans and transportation improvement programs for
				adoption by a metropolitan planning organization; or
										(B)to develop capital
				plans, coordinate public transportation services and projects, or carry out
				other activities pursuant to State law.
										(5)Continuing
				designation
										(A)Population of
				200,000 or moreA designation of an existing MPO for an urbanized
				area with a population of 200,000 or more individuals, as calculated according
				to the most recent decennial census, shall remain in effect—
											(i)for the period
				during which the structure of the existing MPO complies with the requirements
				of paragraph (1); or
											(ii)until the date on
				which the existing MPO is redesignated under paragraph (6); and
											(B)Population of
				fewer than 200,000
											(i)In
				generalA designation of an existing MPO for an urbanized area
				with a population of fewer than 200,000 individuals, as calculated according to
				the most recent decennial census, shall remain in effect until the date on
				which the existing MPO is redesignated under paragraph (6) unless—
												(I)the existing MPO
				requests that its planning responsibilities be transferred to the State or to
				another planning organization designated by the State; or
												(II)the Secretary
				determines 3 years after the date on which the Secretary issues a rule pursuant
				to subsection (e)(4)(B)(i), that the existing MPO is not meeting the minimum
				requirements established by the rule.
												(ii)JustificationThe
				Secretary shall, in a timely manner, provide a substantive written
				justification to each metropolitan planning organization that is the subject of
				a negative determination of the Secretary under clause (i)(II).
											(C)ExtensionIf
				a metropolitan planning organization for an urbanized area with a population of
				less than 200,000 that would otherwise be terminated under subparagraph (B),
				requests a probationary continuation before the termination of the metropolitan
				planning organization, the Secretary shall—
											(i)delay the
				termination of the metropolitan planning organization under subparagraph (B)
				for a period of 1 year;
											(ii)provide
				additional technical assistance to all metropolitan planning organizations
				provided an extension under this paragraph to assist the metropolitan planning
				organization in meeting the minimum requirements under subsection (e)(4)(B)(i);
				and
											(iii)make a
				determination not later than 1 year after the date on which the Secretary
				issues an extension, regardless of whether the metropolitan planning
				organization has met the minimum requirements established under subsection
				(e)(4)(B)(ii).
											(D)Designation as
				tier ii mpoIf the Secretary determines that the existing MPO has
				met the minimum requirements under the rule issued under subsection
				(e)(4)(B)(i), the Secretary shall designate the existing MPO as a tier II
				MPO.
										(6)Redesignation
										(A)In
				generalThe designation of a metropolitan planning organization
				under this subsection shall remain in effect until the date on which the
				metropolitan planning organization is redesignated, as appropriate, in
				accordance with the requirements of this subsection pursuant to an agreement
				between—
											(i)the applicable
				Governor; and
											(ii)affected local
				officials who, in the aggregate, represent at least 75 percent of the existing
				metropolitan planning area population (including the largest incorporated city
				(based on population), as calculated according to the most recent decennial
				census).
											(B)RestructuringA
				metropolitan planning organization may be restructured to meet the requirements
				of paragraph (3) without undertaking a redesignation.
										(7)Absence of
				designation
										(A)In
				generalA metropolitan planning organization that is the subject
				of a negative determination of the Secretary under paragraph (5)(B)(ii) shall
				submit to the State in which the metropolitan planning organization is located,
				or to a planning organization designated by the State, by not later than 180
				days after the date on which a notice of the negative determination is
				received, a 6-month plan that includes a description of a method—
											(i)to
				transfer the responsibilities of the metropolitan planning organization to the
				State; and
											(ii)to dissolve the
				metropolitan planning organization.
											(B)Action on
				dissolutionOn submission of a plan under subparagraph (A), the
				metropolitan planning area served by the applicable metropolitan planning
				organization shall—
											(i)continue to
				receive metropolitan transportation planning funds until the earlier of—
												(I)the date of
				dissolution of the metropolitan planning organization; and
												(II)the date that is
				4 years after the date of enactment of the MAP–21; and
												(ii)be treated by the
				State as a nonmetropolitan area for purposes of this title.
											(8)Designation of
				multiple MPOs
										(A)In
				generalMore than 1 metropolitan planning organization may be
				designated within an existing metropolitan planning area only if the applicable
				Governor and an existing MPO determine that the size and complexity of the
				existing metropolitan planning area make the designation of more than 1
				metropolitan planning organization for the metropolitan planning area
				appropriate.
										(B)Service
				jurisdictionsIf more than 1 metropolitan planning organization
				is designated for an existing metropolitan planning area under subparagraph
				(A), the existing metropolitan planning area shall be split into multiple
				metropolitan planning areas, each of which shall be served by the existing MPO
				or a new metropolitan planning organization.
										(C)Tier
				designationThe tier designation of each metropolitan planning
				organization subject to a designation under this paragraph shall be determined
				based on the size of each respective metropolitan planning area, in accordance
				with subsection (e)(4).
										(d)Metropolitan
				planning area boundaries
									(1)In
				generalFor purposes of this section, the boundaries of a
				metropolitan planning area shall be determined by agreement between the
				applicable metropolitan planning organization and the Governor of the State in
				which the metropolitan planning area is located.
									(2)Included
				areaEach metropolitan planning area—
										(A)shall encompass at
				least the relevant existing urbanized area and any contiguous area expected to
				become urbanized within a 20-year forecast period under the applicable
				metropolitan transportation plan; and
										(B)may encompass the
				entire relevant metropolitan statistical area, as defined by the Office of
				Management and Budget.
										(3)Identification
				of new urbanized areasThe designation by the Bureau of the
				Census of a new urbanized area within the boundaries of an existing
				metropolitan planning area shall not require the redesignation of the relevant
				existing MPO.
									(4)Nonattainment
				and maintenance areas
										(A)Existing
				metropolitan planning areas
											(i)In
				generalExcept as provided in clause (ii), notwithstanding
				paragraph (2), in the case of an urbanized area designated as a nonattainment
				area or maintenance area as of the date of enactment of the
				MAP–21, the boundaries of the
				existing metropolitan planning area as of that date of enactment shall remain
				in force and effect.
											(ii)ExceptionNotwithstanding
				clause (i), the boundaries of an existing metropolitan planning area described
				in that clause may be adjusted by agreement of the applicable Governor and the
				affected metropolitan planning organizations in accordance with paragraph
				(1).
											(B)New metropolitan
				planning areasIn the case of an urbanized area designated as a
				nonattainment area or maintenance area after the date of enactment of the
				MAP–21, the boundaries of the
				applicable metropolitan planning area—
											(i)shall be
				established in accordance with subsection (c)(1);
											(ii)shall encompass
				the areas described in paragraph (2)(A);
											(iii)may encompass
				the areas described in paragraph (2)(B); and
											(iv)may address any
				appropriate nonattainment area or maintenance area.
											(e)Requirements
									(1)Development of
				plans and TIPsTo accomplish the policy objectives described in
				subsection (a), each metropolitan planning organization, in cooperation with
				the applicable State and public transportation operators, shall develop
				metropolitan transportation plans and transportation improvement programs for
				metropolitan planning areas of the State through a performance-driven,
				outcome-based approach to metropolitan transportation planning consistent with
				subsection (h).
									(2)ContentsThe
				metropolitan transportation plans and transportation improvement programs for
				each metropolitan area shall provide for the development and integrated
				management and operation of transportation systems and facilities (including
				accessible pedestrian walkways, bicycle transportation facilities, and
				intermodal facilities that support intercity transportation) that will function
				as—
										(A)an intermodal
				transportation system for the metropolitan planning area; and
										(B)an integral part
				of an intermodal transportation system for the applicable State and the United
				States.
										(3)Process of
				developmentThe process for developing metropolitan
				transportation plans and transportation improvement programs shall—
										(A)provide for
				consideration of all modes of transportation; and
										(B)be continuing,
				cooperative, and comprehensive to the degree appropriate, based on the
				complexity of the transportation needs to be addressed.
										(4)Tiering
										(A)Tier I
				MPOs
											(i)In
				generalA metropolitan planning organization shall be designated
				as a tier I MPO if—
												(I)as certified by
				the Governor of each applicable State, the metropolitan planning organization
				operates within, and primarily serves, a metropolitan planning area with a
				population of 1,000,000 or more individuals, as calculated according to the
				most recent decennial census; and
												(II)the Secretary
				determines the metropolitan planning organization—
													(aa)meets the minimum
				technical requirements under clause (iv); and
													(bb)not
				later than 2 years after the date of enactment of the
				MAP–21, will fully implement
				the processes described in subsections (h) though (j).
													(ii)Absence of
				designationIn the absence of designation as a tier I MPO under
				clause (i), a metropolitan planning organization shall operate as a tier II MPO
				until the date on which the Secretary determines the metropolitan planning
				organization can meet the minimum technical requirements under clause
				(iv).
											(iii)Redesignation
				as tier IA metropolitan planning organization operating within a
				metropolitan planning area with a population of 200,000 or more and fewer than
				1,000,000 individuals and primarily within urbanized areas with populations of
				200,000 or more individuals, as calculated according to the most recent
				decennial census, that is designated as a tier II MPO under subparagraph (B)
				may request, with the support of the applicable Governor, a redesignation as a
				tier I MPO on a determination by the Secretary that the metropolitan planning
				organization has met the minimum technical requirements under clause
				(iv).
											(iv)Minimum
				technical requirementsNot later than 1 year after the date of
				enactment of the MAP–21, the
				Secretary shall issue a rule that establishes the minimum technical
				requirements necessary for a metropolitan planning organization to be
				designated as a tier I MPO, including, at a minimum, modeling, data, staffing,
				and other technical requirements.
											(B)Tier II
				MPOs
											(i)In
				generalNot later than 1 year after the date of enactment of the
				MAP–21, the Secretary shall issue a rule that establishes minimum requirements
				necessary for a metropolitan planning organization to be designated as a tier
				II MPO.
											(ii)RequirementsThe
				minimum requirements established under clause (i) shall—
												(I)be limited to
				ensuring that each metropolitan planning organization has the capabilities
				necessary to develop the metropolitan transportation plan and transportation
				improvement program under this section; and
												(II)include—
													(aa)only the staffing
				capabilities necessary to operate the metropolitan planning organization;
				and
													(bb)a
				requirement that the metropolitan planning organization has the technical
				capacity to conduct the travel demand model and forecasting necessary, as
				appropriate based on the size and resources of the metropolitan planning
				organization, to fulfill the requirements of this section, except that in cases
				in which a metropolitan planning organization has a formal agreement with a
				State to conduct the modeling on behalf of the metropolitan planning
				organization, the metropolitan planning organization shall be exempt from the
				technical capacity requirement.
													(iii)LimitationThe
				rule issued pursuant to this subparagraph shall only include the minimum
				requirements established under clause (ii).
											(iv)InclusionA
				metropolitan planning organization operating primarily within an urbanized area
				with a population of 200,000 or more individuals, as calculated according to
				the most recent decennial census, and that does not qualify as a tier I MPO
				under subparagraph (A)(i), shall—
												(I)be designated as a
				tier II MPO; and
												(II)follow the
				processes under subsection (k).
												(C)Consolidation
											(i)In
				generalMetropolitan planning organizations operating within
				contiguous, adjacent, or geographically linked urbanized areas may elect to
				consolidate in order to meet the population thresholds required to achieve
				designation as a tier I or tier II MPO under this paragraph.
											(ii)Effect of
				subsectionNothing in this subsection requires or prevents
				consolidation among multiple metropolitan planning organizations located within
				a single urbanized area.
											(f)Coordination in
				multistate areas
									(1)In
				generalThe Secretary shall encourage each Governor with
				responsibility for a portion of a multistate metropolitan area and the
				appropriate metropolitan planning organizations to provide coordinated
				transportation planning for the entire metropolitan area.
									(2)Coordination
				along designated transportation corridorsThe Secretary shall
				encourage each Governor with responsibility for a portion of a multistate
				metropolitan area and the appropriate metropolitan planning organizations to
				provide coordinated transportation planning for the entire designated
				transportation corridor.
									(3)Coordination
				with interstate compactsThe Secretary shall encourage
				metropolitan planning organizations to take into consideration, during the
				development of metropolitan transportation plans and transportation improvement
				programs, any relevant transportation studies concerning planning for regional
				transportation (including high-speed and intercity rail corridor studies,
				commuter rail corridor studies, intermodal terminals, and interstate highways)
				in support of freight, intercity, or multistate area projects and services that
				have been developed pursuant to interstate compacts or agreements, or by
				organizations established under section 135.
									(g)Engagement in
				metropolitan transportation plan and TIP development
									(1)Nonattainment
				and maintenance areasIf more than 1 metropolitan planning
				organization has authority within a metropolitan area, nonattainment area, or
				maintenance area, each metropolitan planning organization shall consult with
				all other metropolitan planning organizations designated for the metropolitan
				area, nonattainment area, or maintenance area and the State in the development
				of metropolitan transportation plans and transportation improvement programs
				under this section.
									(2)Transportation
				improvements located in multiple metropolitan planning areasIf a
				transportation improvement project funded under this title or chapter 53 of
				title 49 is located within the boundaries of more than 1 metropolitan planning
				area, the affected metropolitan planning organizations shall coordinate
				metropolitan transportation plans and transportation improvement programs
				regarding the project.
									(3)Coordination of
				adjacent planning organizations
										(A)In
				generalA metropolitan planning organization that is adjacent or
				located in reasonably close proximity to another metropolitan planning
				organization shall coordinate with that metropolitan planning organization with
				respect to planning processes, including preparation of metropolitan
				transportation plans and transportation improvement programs, to the maximum
				extent practicable.
										(B)Nonmetropolitan
				planning organizationsA metropolitan planning organization that
				is adjacent or located in reasonably close proximity to a nonmetropolitan
				planning organization shall consult with that nonmetropolitan planning
				organization with respect to planning processes, to the maximum extent
				practicable.
										(4)Relationship
				with other planning officials
										(A)In
				generalThe Secretary shall encourage each metropolitan planning
				organization to cooperate with Federal, tribal, State, and local officers and
				entities responsible for other types of planning activities that are affected
				by transportation in the relevant area (including planned growth, economic
				development, infrastructure services, housing, other public services,
				nonmotorized users, environmental protection, airport operations, high-speed
				and intercity passenger rail, freight rail, port access, and freight
				movements), to the maximum extent practicable, to ensure that the metropolitan
				transportation planning process, metropolitan transportation plans, and
				transportation improvement programs are developed in cooperation with other
				related planning activities in the area.
										(B)InclusionCooperation
				under subparagraph (A) shall include the design and delivery of transportation
				services within the metropolitan area that are provided by—
											(i)recipients of
				assistance under sections 202, 203, and 204;
											(ii)recipients of
				assistance under chapter 53 of title 49;
											(iii)government
				agencies and nonprofit organizations (including representatives of the agencies
				and organizations) that receive Federal assistance from a source other than the
				Department of Transportation to provide nonemergency transportation services;
				and
											(iv)sponsors of
				regionally significant programs, projects, and services that are related to
				transportation and receive assistance from any public or private source.
											(5)Coordination of
				other federally required planning programsThe Secretary shall
				encourage each metropolitan planning organization to coordinate, to the maximum
				extent practicable, the development of metropolitan transportation plans and
				transportation improvement programs with other relevant federally required
				planning programs.
									(h)Scope of
				planning process
									(1)In
				generalThe metropolitan transportation planning process for a
				metropolitan planning area under this section shall provide for consideration
				of projects and strategies that will—
										(A)support the
				economic vitality of the metropolitan area, especially by enabling global
				competitiveness, travel and tourism (where applicable), productivity, and
				efficiency;
										(B)increase the
				safety of the transportation system for motorized and nonmotorized
				users;
										(C)increase the
				security of the transportation system for motorized and nonmotorized
				users;
										(D)increase the
				accessibility and mobility of individuals and freight;
										(E)protect and
				enhance the environment, promote energy conservation, improve the quality of
				life, and promote consistency between transportation improvements and State and
				local planned growth and economic development patterns;
										(F)enhance the
				integration and connectivity of the transportation system, across and between
				modes, for individuals and freight;
										(G)increase efficient
				system management and operation; and
										(H)emphasize the
				preservation of the existing transportation system.
										(2)Performance-based
				approach
										(A)In
				generalThe metropolitan transportation planning process shall
				provide for the establishment and use of a performance-based approach to
				transportation decisionmaking to support the national goals described in
				section 150(b) of this title and in section 5301(c) of title 49.
										(B)Performance
				targets
											(i)Surface
				transportation performance targets
												(I)In
				generalEach metropolitan planning organization shall establish
				performance targets that address the performance measures described in sections
				119(f), 148(h), 149(k), where applicable, and 167(i) to use in tracking
				attainment of critical outcomes for the region of the metropolitan planning
				organization.
												(II)CoordinationSelection
				of performance targets by a metropolitan planning organization shall be
				coordinated with the relevant State to ensure consistency, to the maximum
				extent practicable.
												(ii)Public
				transportation performance targetsEach metropolitan planning
				organization shall adopt the performance targets identified by providers of
				public transportation pursuant to sections 5326(c) and 5329(d) of title 49, for
				use in tracking attainment of critical outcomes for the region of the
				metropolitan planning organization.
											(C)TimingEach
				metropolitan planning organization shall establish the performance targets
				under subparagraph (B) not later than 90 days after the date on which the
				relevant State or provider of public transportation establishes the performance
				targets.
										(D)Integration of
				other performance-based plansA metropolitan planning
				organization shall integrate in the metropolitan transportation planning
				process, directly or by reference, the goals, objectives, performance measures,
				and targets described in other State plans and processes, as well as asset
				management and safety plans developed by providers of public transportation,
				required as part of a performance-based program, including plans such
				as—
											(i)the State National
				Highway System asset management plan;
											(ii)asset management
				plans developed by providers of public transportation;
											(iii)the State
				strategic highway safety plan;
											(iv)safety plans
				developed by providers of public transportation;
											(v)the congestion
				mitigation and air quality performance plan, where applicable;
											(vi)the national
				freight strategic plan; and
											(vii)the statewide
				transportation plan.
											(E)Use of
				performance measures and targetsThe performance measures and
				targets established under this paragraph shall be used, at a minimum, by the
				relevant metropolitan planning organization as the basis for development of
				policies, programs, and investment priorities reflected in the metropolitan
				transportation plan and transportation improvement program.
										(3)Failure to
				consider factorsThe failure to take into consideration 1 or more
				of the factors specified in paragraphs (1) and (2) shall not be subject to
				review by any court under this title, chapter 53 of title 49, subchapter II of
				chapter 5 of title 5, or chapter 7 of title 5 in any matter affecting a
				metropolitan transportation plan, a transportation improvement program, a
				project or strategy, or the certification of a planning process.
									(4)Participation by
				interested parties
										(A)In
				generalEach metropolitan planning organization shall provide to
				affected individuals, public agencies, and other interested parties (including
				State representatives of nonmotorized users) notice and a reasonable
				opportunity to comment on the metropolitan transportation plan and
				transportation improvement program and any relevant scenarios.
										(B)Contents of
				participation planEach metropolitan planning organization shall
				establish a participation plan that—
											(i)is
				developed in consultation with interested parties and local officials;
				and
											(ii)provides that
				interested parties and local officials shall have reasonable opportunities to
				comment on the contents of the metropolitan transportation plan of the
				metropolitan planning organization.
											(C)MethodsIn
				carrying out subparagraph (A), the metropolitan planning organization shall, to
				the maximum extent practicable—
											(i)develop the
				metropolitan transportation plan and transportation improvement program in
				consultation with interested parties, as appropriate, including by the
				formation of advisory groups representative of the community and interested
				parties (including State representatives of nonmotorized users) that
				participate in the development of the metropolitan transportation plan and
				transportation improvement program;
											(ii)hold any public
				meetings at times and locations that are, as applicable—
												(I)convenient;
				and
												(II)in compliance
				with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et
				seq.);
												(iii)employ
				visualization techniques to describe metropolitan transportation plans and
				transportation improvement programs; and
											(iv)make public
				information available in appropriate electronically accessible formats and
				means, such as the Internet, to afford reasonable opportunity for consideration
				of public information under subparagraph (A).
											(i)Development of
				metropolitan transportation plan
									(1)Development
										(A)In
				generalExcept as provided in subparagraph (B), not later than 5
				years after the date of enactment of the MAP–21, and not less frequently than once
				every 5 years thereafter, each metropolitan planning organization shall prepare
				and update, respectively, a metropolitan transportation plan for the relevant
				metropolitan planning area in accordance with this section.
										(B)ExceptionsA
				metropolitan planning organization shall prepare or update, as appropriate, the
				metropolitan transportation plan not less frequently than once every 4 years if
				the metropolitan planning organization is operating within—
											(i)a
				nonattainment area; or
											(ii)a
				maintenance area.
											(2)Other
				requirementsA metropolitan transportation plan under this
				section shall—
										(A)be in a form that
				the Secretary determines to be appropriate;
										(B)have a term of not
				less than 20 years; and
										(C)contain, at a
				minimum—
											(i)an
				identification of the existing transportation infrastructure, including
				highways, local streets and roads, bicycle and pedestrian facilities, public
				transportation facilities and services, commuter rail facilities and services,
				high-speed and intercity passenger rail facilities and services, freight
				facilities (including freight railroad and port facilities), multimodal and
				intermodal facilities, and intermodal connectors that, evaluated in the
				aggregate, function as an integrated metropolitan transportation system;
											(ii)a
				description of the performance measures and performance targets used in
				assessing the existing and future performance of the transportation system in
				accordance with subsection (h)(2);
											(iii)a description of
				the current and projected future usage of the transportation system, including
				a projection based on a preferred scenario, and further including, to the
				extent practicable, an identification of existing or planned transportation
				rights-of-way, corridors, facilities, and related real properties;
											(iv)a
				system performance report evaluating the existing and future condition and
				performance of the transportation system with respect to the performance
				targets described in subsection (h)(2) and updates in subsequent system
				performance reports, including—
												(I)progress achieved
				by the metropolitan planning organization in meeting the performance targets in
				comparison with system performance recorded in previous reports;
												(II)an accounting of
				the performance of the metropolitan planning organization on outlay of
				obligated project funds and delivery of projects that have reached substantial
				completion in relation to—
													(aa)the
				projects included in the transportation improvement program; and
													(bb)the
				projects that have been removed from the previous transportation improvement
				program; and
													(III)when
				appropriate, an analysis of how the preferred scenario has improved the
				conditions and performance of the transportation system and how changes in
				local policies, investments, and growth have impacted the costs necessary to
				achieve the identified performance targets;
												(v)recommended
				strategies and investments for improving system performance over the planning
				horizon, including transportation systems management and operations strategies,
				maintenance strategies, demand management strategies, asset management
				strategies, capacity and enhancement investments, State and local economic
				development and land use improvements, intelligent transportation systems
				deployment, and technology adoption strategies, as determined by the projected
				support of the performance targets described in subsection (h)(2);
											(vi)recommended
				strategies and investments to improve and integrate disability-related access
				to transportation infrastructure, including strategies and investments based on
				a preferred scenario, when appropriate;
											(vii)investment
				priorities for using projected available and proposed revenues over the short-
				and long-term stages of the planning horizon, in accordance with the financial
				plan required under paragraph (4);
											(viii)a description
				of interstate compacts entered into in order to promote coordinated
				transportation planning in multistate areas, if applicable;
											(ix)an optional
				illustrative list of projects containing investments that—
												(I)are not included
				in the metropolitan transportation plan; but
												(II)would be so
				included if resources in addition to the resources identified in the financial
				plan under paragraph (4) were available;
												(x)a
				discussion (developed in consultation with Federal, State, and tribal wildlife,
				land management, and regulatory agencies) of types of potential environmental
				and stormwater mitigation activities and potential areas to carry out those
				activities, including activities that may have the greatest potential to
				restore and maintain the environmental functions affected by the metropolitan
				transportation plan; and
											(xi)recommended
				strategies and investments, including those developed by the State as part of
				interstate compacts, agreements, or organizations, that support intercity
				transportation.
											(3)Scenario
				development
										(A)In
				generalWhen preparing the metropolitan transportation plan, the
				metropolitan planning organization may, while fitting the needs and complexity
				of its community, develop multiple scenarios for consideration as a part of the
				development of the metropolitan transportation plan, in accordance with
				subparagraph (B).
										(B)Components of
				scenariosThe scenarios—
											(i)shall include
				potential regional investment strategies for the planning horizon;
											(ii)shall include
				assumed distribution of population and employment;
											(iii)may include a
				scenario that, to the maximum extent practicable, maintains baseline conditions
				for the performance measures identified in subsection (h)(2);
											(iv)may include a
				scenario that improves the baseline conditions for as many of the performance
				measures identified in subsection (h)(2) as possible;
											(v)shall be revenue
				constrained based on the total revenues expected to be available over the
				forecast period of the plan; and
											(vi)may include
				estimated costs and potential revenues available to support each
				scenario.
											(C)MetricsIn
				addition to the performance measures identified in subsection (h)(2), scenarios
				developed under this paragraph may be evaluated using locally-developed metrics
				for the following categories:
											(i)Congestion and
				mobility, including transportation use by mode.
											(ii)Freight
				movement.
											(iii)Safety.
											(iv)Efficiency and
				costs to taxpayers.
											(4)Financial
				planA financial plan referred to in paragraph (2)(C)(vii)
				shall—
										(A)be prepared by
				each metropolitan planning organization to support the metropolitan
				transportation plan; and
										(B)contain a
				description of each of the following:
											(i)Projected resource
				requirements for implementing projects, strategies, and services recommended in
				the metropolitan transportation plan, including existing and projected system
				operating and maintenance needs, proposed enhancement and expansions to the
				system, projected available revenue from Federal, State, local, and private
				sources, and innovative financing techniques to finance projects and
				programs.
											(ii)The projected
				difference between costs and revenues, and strategies for securing additional
				new revenue (such as by capture of some of the economic value created by any
				new investment).
											(iii)Estimates of
				future funds, to be developed cooperatively by the metropolitan planning
				organization, any public transportation agency, and the State, that are
				reasonably expected to be available to support the investment priorities
				recommended in the metropolitan transportation plan.
											(iv)Each applicable
				project only if full funding can reasonably be anticipated to be available for
				the project within the time period contemplated for completion of the
				project.
											(5)Coordination
				with Clean Air Act agenciesThe metropolitan planning
				organization for any metropolitan area that is a nonattainment area or
				maintenance area shall coordinate the development of a transportation plan with
				the process for development of the transportation control measures of the State
				implementation plan required by the Clean Air Act (42 U.S.C. 7401 et
				seq.).
									(6)PublicationOn
				approval by the relevant metropolitan planning organization, a metropolitan
				transportation plan involving Federal participation shall be, at such times and
				in such manner as the Secretary shall require—
										(A)published or
				otherwise made readily available by the metropolitan planning organization for
				public review, including (to the maximum extent practicable) in electronically
				accessible formats and means, such as the Internet; and
										(B)submitted for
				informational purposes to the applicable Governor.
										(7)Consultation
										(A)In
				generalIn each metropolitan area, the metropolitan planning
				organization shall consult, as appropriate, with Federal, tribal, State, and
				local agencies responsible for land use management, natural resources,
				environmental protection, conservation, and historic preservation concerning
				the development of a metropolitan transportation plan.
										(B)IssuesThe
				consultation under subparagraph (A) shall involve, as available, consideration
				of—
											(i)metropolitan
				transportation plans with Federal, tribal, State, and local conservation plans
				or maps; and
											(ii)inventories of
				natural or historic resources.
											(8)Selection of
				projects from illustrative listNotwithstanding paragraph (4), a
				State or metropolitan planning organization shall not be required to select any
				project from the illustrative list of additional projects included in the
				metropolitan transportation plan under paragraph (2)(C)(ix).
									(j)Transportation
				improvement program
									(1)Development
										(A)In
				generalIn cooperation with the applicable State and any affected
				public transportation operator, the metropolitan planning organization
				designated for a metropolitan area shall develop a transportation improvement
				program for the metropolitan planning area that—
											(i)contains projects
				consistent with the current metropolitan transportation plan;
											(ii)reflects the
				investment priorities established in the current metropolitan transportation
				plan; and
											(iii)once
				implemented, will make significant progress toward achieving the performance
				targets established under subsection (h)(2).
											(B)Opportunity for
				participationIn developing the transportation improvement
				program, the metropolitan planning organization, in cooperation with the State
				and any affected public transportation operator, shall provide an opportunity
				for participation by interested parties, in accordance with subsection
				(h)(4).
										(C)Updating and
				approvalThe transportation improvement program shall be—
											(i)updated not less
				frequently than once every 4 years, on a cycle compatible with the development
				of the relevant statewide transportation improvement program under section 135;
				and
											(ii)approved by the
				applicable Governor.
											(2)Contents
										(A)Priority
				listThe transportation improvement program shall include a
				priority list of proposed federally supported projects and strategies to be
				carried out during the 4-year period beginning on the date of adoption of the
				transportation improvement program, and each 4-year period thereafter, using
				existing and reasonably available revenues in accordance with the financial
				plan under paragraph (3).
										(B)DescriptionsEach
				project described in the transportation improvement program shall include
				sufficient descriptive material (such as type of work, termini, length, and
				other similar factors) to identify the project or phase of the project and the
				effect that the project or project phase will have in addressing the targets
				described in subsection (h)(2).
										(C)Performance
				target achievementThe transportation improvement program shall
				include, to the maximum extent practicable, a description of the anticipated
				effect of the transportation improvement program on attainment of the
				performance targets established in the metropolitan transportation plan,
				linking investment priorities to those performance targets.
										(D)Illustrative
				list of projectsIn developing a transportation improvement
				program, an optional illustrative list of projects may be prepared containing
				additional investment priorities that—
											(i)are not included
				in the transportation improvement program; but
											(ii)would be so
				included if resources in addition to the resources identified in the financial
				plan under paragraph (3) were available.
											(3)Financial
				planA financial plan referred to in paragraph (2)(D)(ii)
				shall—
										(A)be prepared by
				each metropolitan planning organization to support the transportation
				improvement program; and
										(B)contain a
				description of each of the following:
											(i)Projected resource
				requirements for implementing projects, strategies, and services recommended in
				the transportation improvement program, including existing and projected system
				operating and maintenance needs, proposed enhancement and expansions to the
				system, projected available revenue from Federal, State, local, and private
				sources, and innovative financing techniques to finance projects and
				programs.
											(ii)The projected
				difference between costs and revenues, and strategies for securing additional
				new revenue (such as by capture of some of the economic value created by any
				new investment).
											(iii)Estimates of
				future funds, to be developed cooperatively by the metropolitan planning
				organization, any public transportation agency, and the State, that are
				reasonably expected to be available to support the investment priorities
				recommended in the transportation improvement program.
											(iv)Each applicable
				project, only if full funding can reasonably be anticipated to be available for
				the project within the time period contemplated for completion of the
				project.
											(4)Included
				projects
										(A)Projects under
				this title and chapter 53 of title 49A transportation
				improvement program developed under this subsection for a metropolitan area
				shall include a description of the projects within the area that are proposed
				for funding under chapter 1 of this title and chapter 53 of title 49.
										(B)Projects under
				chapter 2
											(i)Regionally
				significantEach regionally significant project proposed for
				funding under chapter 2 shall be identified individually in the transportation
				improvement program.
											(ii)Nonregionally
				significantA description of each project proposed for funding
				under chapter 2 that is not determined to be regionally significant shall be
				contained in 1 line item or identified individually in the transportation
				improvement program.
											(5)Opportunity for
				participationBefore approving a transportation improvement
				program, a metropolitan planning organization, in cooperation with the State
				and any affected public transportation operator, shall provide an opportunity
				for participation by interested parties in the development of the
				transportation improvement program, in accordance with subsection
				(h)(4).
									(6)Selection of
				projects
										(A)In
				generalEach tier I MPO and tier II MPO shall select projects
				carried out within the boundaries of the applicable metropolitan planning area
				from the transportation improvement program, in consultation with the relevant
				State and on concurrence of the affected facility owner, for funds apportioned
				to the State under section 104(b)(2) and suballocated to the metropolitan
				planning area under section 133(d).
										(B)Projects under
				chapter 53 of title 49In the case of projects under chapter 53
				of title 49, the selection of federally funded projects in metropolitan areas
				shall be carried out, from the approved transportation improvement program, by
				the designated recipients of public transportation funding in cooperation with
				the metropolitan planning organization.
										(C)CMAQ
				projectsEach tier I MPO shall select projects carried out within
				the boundaries of the applicable metropolitan planning area from the
				transportation improvement program, in consultation with the relevant State and
				on concurrence of the affected facility owner, for funds apportioned to the
				State under section 104(b)(4) and suballocated to the metropolitan planning
				area under section 149(j).
										(D)Modifications to
				project priorityNotwithstanding any other provision of law,
				approval by the Secretary shall not be required to carry out a project included
				in a transportation improvement program in place of another project in the
				transportation improvement program.
										(7)Publication
										(A)In
				generalA transportation improvement program shall be published
				or otherwise made readily available by the applicable metropolitan planning
				organization for public review in electronically accessible formats and means,
				such as the Internet.
										(B)Annual list of
				projectsAn annual list of projects, including investments in
				pedestrian walkways, bicycle transportation facilities, and intermodal
				facilities that support intercity transportation, for which Federal funds have
				been obligated during the preceding fiscal year shall be published or otherwise
				made available by the cooperative effort of the State, public transportation
				operator, and metropolitan planning organization in electronically accessible
				formats and means, such as the Internet, in a manner that is consistent with
				the categories identified in the relevant transportation improvement
				program.
										(k)Planning
				requirements for tier II MPOs
									(1)In
				generalThe Secretary may provide for the performance-based
				development of a metropolitan transportation plan and transportation
				improvement program for the metropolitan planning area of a tier II MPO, as the
				Secretary determines to be appropriate, taking into account—
										(A)the complexity of
				transportation needs in the area; and
										(B)the technical
				capacity of the metropolitan planning organization.
										(2)Evaluation of
				performance-based planningIn reviewing a tier II MPO under
				subsection (m), the Secretary shall take into consideration the effectiveness
				of the tier II MPO in implementing and maintaining a performance-based planning
				process that—
										(A)addresses the
				performance targets described in subsection (h)(2); and
										(B)demonstrates
				progress on the achievement of those performance targets.
										(l)Certification
									(1)In
				generalThe Secretary shall—
										(A)ensure that the
				metropolitan transportation planning process of a metropolitan planning
				organization is being carried out in accordance with applicable Federal law;
				and
										(B)subject to
				paragraph (2), certify, not less frequently than once every 4 years, that the
				requirements of subparagraph (A) are met with respect to the metropolitan
				transportation planning process.
										(2)Requirements for
				certificationThe Secretary may make a certification under
				paragraph (1)(B) if—
										(A)the metropolitan
				transportation planning process complies with the requirements of this section
				and other applicable Federal law;
										(B)representation on
				the metropolitan planning organization board includes officials of public
				agencies that administer or operate major modes of transportation in the
				relevant metropolitan area, including providers of public transportation;
				and
										(C)a transportation
				improvement program for the metropolitan planning area has been approved by the
				relevant metropolitan planning organization and applicable Governor.
										(3)Delegation of
				authorityThe Secretary may—
										(A)delegate to the
				appropriate State fact-finding authority regarding the certification of a tier
				II MPO under this subsection; and
										(B)make the
				certification under paragraph (1) in consultation with the State.
										(4)Effect of
				failure to certify
										(A)Withholding of
				project fundsIf a metropolitan transportation planning process
				of a metropolitan planning organization is not certified under paragraph (1),
				the Secretary may withhold up to 20 percent of the funds attributable to the
				metropolitan planning area of the metropolitan planning organization for
				projects funded under this title and chapter 53 of title 49.
										(B)Restoration of
				withheld fundsAny funds withheld under subparagraph (A) shall be
				restored to the metropolitan planning area on the date of certification of the
				metropolitan transportation planning process by the Secretary.
										(5)Public
				involvementIn making a determination regarding certification
				under this subsection, the Secretary shall provide for public involvement
				appropriate to the metropolitan planning area under review.
									(m)Performance-based
				planning processes evaluation
									(1)In
				generalThe Secretary shall establish criteria to evaluate the
				effectiveness of the performance-based planning processes of metropolitan
				planning organizations under this section, taking into consideration the
				following:
										(A)The extent to
				which the metropolitan planning organization has achieved, or is currently
				making substantial progress toward achieving, the performance targets specified
				in subsection (h)(2), taking into account whether the metropolitan planning
				organization developed meaningful performance targets.
										(B)The extent to
				which the metropolitan planning organization has used proven best practices
				that help ensure transportation investment that is efficient and
				cost-effective.
										(C)The extent to
				which the metropolitan planning organization—
											(i)has developed an
				investment process that relies on public input and awareness to ensure that
				investments are transparent and accountable; and
											(ii)provides regular
				reports allowing the public to access the information being collected in a
				format that allows the public to meaningfully assess the performance of the
				metropolitan planning organization.
											(2)Report
										(A)In
				generalNot later than 5 years after the date of enactment of the
				MAP–21, the Secretary shall
				submit to Congress a report evaluating—
											(i)the overall
				effectiveness of performance-based planning as a tool for guiding
				transportation investments; and
											(ii)the effectiveness
				of the performance-based planning process of each metropolitan planning
				organization under this section.
											(B)PublicationThe
				report under subparagraph (A) shall be published or otherwise made available in
				electronically accessible formats and means, including on the Internet.
										(n)Additional
				requirements for certain nonattainment areas
									(1)In
				generalNotwithstanding any other provision of this title or
				chapter 53 of title 49, Federal funds may not be advanced in any metropolitan
				planning area classified as a nonattainment area or maintenance area for any
				highway project that will result in a significant increase in the carrying
				capacity for single-occupant vehicles, unless the owner or operator of the
				project demonstrates that the project will achieve or make substantial progress
				toward achieving the performance targets described in subsection (h)(2).
									(2)ApplicabilityThis
				subsection applies to any nonattainment area or maintenance area within the
				boundaries of a metropolitan planning area, as determined under subsection
				(c).
									(o)Effect of
				sectionNothing in this section provides to any metropolitan
				planning organization the authority to impose any legal requirement on any
				transportation facility, provider, or project not subject to the requirements
				of this title or chapter 53 of title 49.
								(p)FundingFunds
				apportioned under section 104(b)(6) of this title and set aside under section
				5305(g) of title 49 shall be available to carry out this section.
								(q)Continuation of
				current review practice
									(1)In
				generalIn consideration of the factors described in paragraph
				(2), any decision by the Secretary concerning a metropolitan transportation
				plan or transportation improvement program shall not be considered to be a
				Federal action subject to review under the National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.).
									(2)Description of
				factorsThe factors referred to in paragraph (1) are that—
										(A)metropolitan
				transportation plans and transportation improvement programs are subject to a
				reasonable opportunity for public comment;
										(B)the projects
				included in metropolitan transportation plans and transportation improvement
				programs are subject to review under the National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.); and
										(C)decisions by the
				Secretary concerning metropolitan transportation plans and transportation
				improvement programs have not been reviewed under the National Environmental
				Policy Act of 1969 (42 U.S.C. 4321 et seq.) as of January 1, 1997.
										(r)Schedule for
				implementationThe Secretary shall issue guidance on a schedule
				for implementation of the changes made by this section, taking into
				consideration the established planning update cycle for metropolitan planning
				organizations. The Secretary shall not require a metropolitan planning
				organization to deviate from its established planning update cycle to implement
				changes made by this section. Metropolitan planning organizations shall reflect
				changes made to their transportation plan or transportation improvement program
				updates by not later than 2 years after the date of issuance of guidance by the
				Secretary.
								.
					1202.Statewide and
			 nonmetropolitan transportation planning
						(a)In
			 generalSection 135 of title 23, United States Code, is amended
			 to read as follows:
							
								135.Statewide and
				nonmetropolitan transportation planning
									(a)Statewide
				transportation plans and STIPs
										(1)Development
											(A)In
				generalTo accomplish the policy objectives described in section
				134(a), each State shall develop a statewide transportation plan and a
				statewide transportation improvement program for all areas of the State in
				accordance with this section.
											(B)Incorporation of
				metropolitan transportation plans and TIPsEach State shall
				incorporate in the statewide transportation plan and statewide transportation
				improvement program, without change or by reference, the metropolitan
				transportation plans and transportation improvement programs, respectively, for
				each metropolitan planning area in the State.
											(C)Nonmetropolitan
				areasEach State shall consult with local officials in small
				urbanized areas with a population of 50,000 or more individuals, but fewer than
				200,000 individuals, as calculated according to the most recent decennial
				census, and nonurbanized areas of the State in preparing the nonmetropolitan
				portions of statewide transportation plans and statewide transportation
				improvement programs.
											(2)ContentsThe
				statewide transportation plan and statewide transportation improvement program
				developed for each State shall provide for the development and integrated
				management and operation of transportation systems and facilities (including
				accessible pedestrian walkways, bicycle transportation facilities, and
				intermodal facilities that support intercity transportation) that will function
				as—
											(A)an intermodal
				transportation system for the State; and
											(B)an integral part
				of an intermodal transportation system for the United States.
											(3)ProcessThe
				process for developing the statewide transportation plan and statewide
				transportation improvement program shall—
											(A)provide for
				consideration of all modes of transportation; and
											(B)be continuing,
				cooperative, and comprehensive to the degree appropriate, based on the
				complexity of the transportation needs to be addressed.
											(b)Coordination and
				consultation
										(1)In
				generalEach State shall—
											(A)coordinate
				planning carried out under this section with—
												(i)the transportation
				planning activities carried out under section 134 for metropolitan areas of the
				State; and
												(ii)statewide trade
				and economic development planning activities and related multistate planning
				efforts;
												(B)coordinate
				planning carried out under this section with the transportation planning
				activities carried out by each nonmetropolitan planning organization in the
				State, as applicable;
											(C)consult on
				planning carried out under this section with the transportation planning
				activities carried out by each rural planning organization in the State, as
				applicable; and
											(D)develop the
				transportation portion of the State implementation plan as required by the
				Clean Air Act (42 U.S.C. 7401 et seq.).
											(2)Multistate
				areas
											(A)In
				generalThe Secretary shall encourage each Governor with
				responsibility for a portion of a multistate metropolitan planning area and the
				appropriate metropolitan planning organizations to provide coordinated
				transportation planning for the entire metropolitan area.
											(B)Coordination
				along designated transportation corridorsThe Secretary shall
				encourage each Governor with responsibility for a portion of a multistate
				transportation corridor to provide coordinated transportation planning for the
				entire designated corridor.
											(C)Interstate
				compactsFor purposes of this section, any 2 or more
				States—
												(i)may enter into
				compacts, agreements, or organizations not in conflict with any Federal law for
				cooperative efforts and mutual assistance in support of activities authorized
				under this section, as the activities relate to interstate areas and localities
				within the States;
												(ii)may establish
				such agencies (joint or otherwise) as the States determine to be appropriate
				for ensuring the effectiveness of the agreements and compacts; and
												(iii)are encouraged
				to enter into such compacts, agreements, or organizations as are appropriate to
				develop planning documents in support of intercity or multistate area projects,
				facilities, and services, the relevant components of which shall be reflected
				in statewide transportation improvement programs and statewide transportation
				plans.
												(D)Reservation of
				rightsThe right to alter, amend, or repeal any interstate
				compact or agreement entered into under this subsection is expressly
				reserved.
											(c)Relationship
				with other planning officials
										(1)In
				generalThe Secretary shall encourage each State to cooperate
				with Federal, tribal, State, and local officers and entities responsible for
				other types of planning activities that are affected by transportation in the
				relevant area (including planned growth, economic development, infrastructure
				services, housing, other public services, environmental protection, airport
				operations, high-speed and intercity passenger rail, freight rail, port access,
				and freight movements), to the maximum extent practicable, to ensure that the
				statewide and nonmetropolitan planning process, statewide transportation plans,
				and statewide transportation improvement programs are developed with due
				consideration for other related planning activities in the State.
										(2)InclusionCooperation
				under paragraph (1) shall include the design and delivery of transportation
				services within the State that are provided by—
											(A)recipients of
				assistance under sections 202, 203, and 204;
											(B)recipients of
				assistance under chapter 53 of title 49;
											(C)government
				agencies and nonprofit organizations (including representatives of the agencies
				and organizations) that receive Federal assistance from a source other than the
				Department of Transportation to provide nonemergency transportation services;
				and
											(D)sponsors of
				regionally significant programs, projects, and services that are related to
				transportation and receive assistance from any public or private source.
											(d)Scope of
				planning process
										(1)In
				generalThe statewide transportation planning process for a State
				under this section shall provide for consideration of projects, strategies, and
				services that will—
											(A)support the
				economic vitality of the United States, the State, nonmetropolitan areas, and
				metropolitan areas, especially by enabling global competitiveness, travel and
				tourism (where applicable), productivity, and efficiency;
											(B)increase the
				safety of the transportation system for motorized and nonmotorized
				users;
											(C)increase the
				security of the transportation system for motorized and nonmotorized
				users;
											(D)increase the
				accessibility and mobility of individuals and freight;
											(E)protect and
				enhance the environment, promote energy conservation, improve the quality of
				life, and promote consistency between transportation improvements and State and
				local planned growth and economic development patterns;
											(F)enhance the
				integration and connectivity of the transportation system, across and between
				modes, for individuals and freight;
											(G)increase efficient
				system management and operation; and
											(H)emphasize the
				preservation of the existing transportation system.
											(2)Performance-based
				approach
											(A)In
				generalThe statewide transportation planning process shall
				provide for the establishment and use of a performance-based approach to
				transportation decisionmaking to support the national goals described in
				section 150(b) of this title and section 5301(c) of title 49.
											(B)Surface
				transportation performance targets
												(i)In
				generalEach State shall establish performance targets that
				address the performance measures described in sections 119(f), 148(h), and
				167(i) to use in tracking attainment of critical outcomes for the region of the
				State.
												(ii)CoordinationSelection
				of performance targets by a State shall be coordinated with relevant
				metropolitan planning organizations to ensure consistency, to the maximum
				extent practicable.
												(C)Public
				transportation performance targetsFor providers of public
				transportation operating in urbanized areas with a population of fewer than
				200,000 individuals, as calculated according to the most recent decennial
				census, and not represented by a metropolitan planning organization, each State
				shall adopt the performance targets identified by such providers of public
				transportation pursuant to sections 5326(c) and 5329(d) of title 49 for use in
				tracking attainment of critical outcomes for the region of the metropolitan
				planning organization.
											(D)Integration of
				other performance-based plansA State shall integrate into the
				statewide transportation planning process, directly or by reference, the goals,
				objectives, performance measures, and performance targets described in this
				paragraph in other State plans and processes, and asset management and safety
				plans developed by providers of public transportation in urbanized areas with a
				population of fewer than 200,000 individuals, as calculated according to the
				most recent decennial census, and not represented by a metropolitan planning
				organization, required as part of a performance-based program, including plans
				such as—
												(i)the State National
				Highway System asset management plan;
												(ii)asset management
				plans developed by providers of public transportation;
												(iii)the State
				strategic highway safety plan;
												(iv)a
				congestion mitigation and air quality performance plan developed under section
				149(k) by a tier I metropolitan planning organization (as defined in section
				134) representing a nonattainment or maintenance area;
												(v)safety plans
				developed by providers of public transportation; and
												(vi)the national
				freight strategic plan.
												(E)Use of
				performance measures and targetsThe performance measures and
				targets established under this paragraph shall be used, at a minimum, by a
				State as the basis for development of policies, programs, and investment
				priorities reflected in the statewide transportation plan and statewide
				transportation improvement program.
											(3)Failure to
				consider factorsThe failure to take into consideration 1 or more
				of the factors specified in paragraphs (1) and (2) shall not be subject to
				review by any court under this title, chapter 53 of title 49, subchapter II of
				chapter 5 of title 5, or chapter 7 of title 5 in any matter affecting a
				statewide transportation plan, a statewide transportation improvement program,
				a project or strategy, or the certification of a planning process.
										(4)Participation by
				interested parties
											(A)In
				generalEach State shall provide to—
												(i)nonmetropolitan
				local elected officials an opportunity to participate in accordance with
				subparagraph (B)(i); and
												(ii)affected
				individuals, public agencies, and other interested parties notice and a
				reasonable opportunity to comment on the statewide transportation plan and
				statewide transportation improvement program.
												(B)MethodsIn
				carrying out this paragraph, the State shall—
												(i)develop and
				document a consultative process to carry out subparagraph (A)(i) that is
				separate and discrete from the public involvement process developed under
				clause (ii);
												(ii)develop the
				statewide transportation plan and statewide transportation improvement program
				in consultation with interested parties, as appropriate, including by the
				formation of advisory groups representative of the State and interested parties
				that participate in the development of the statewide transportation plan and
				statewide transportation improvement program;
												(iii)hold any public
				meetings at times and locations that are, as applicable—
													(I)convenient;
				and
													(II)in compliance
				with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et
				seq.);
													(iv)employ
				visualization techniques to describe statewide transportation plans and
				statewide transportation improvement programs; and
												(v)make public
				information available in appropriate electronically accessible formats and
				means, such as the Internet, to afford reasonable opportunity for consideration
				of public information under subparagraph (A).
												(e)Coordination and
				consultation
										(1)Metropolitan
				areas
											(A)In
				generalEach State shall develop a statewide transportation plan
				and statewide transportation improvement program for each metropolitan area in
				the State by incorporating, without change or by reference, at a minimum, as
				prepared by each metropolitan planning organization designated for the
				metropolitan area under section 134—
												(i)all regionally
				significant projects to be carried out during the 10-year period beginning on
				the effective date of the relevant existing metropolitan transportation plan;
				and
												(ii)all projects to
				be carried out during the 4-year period beginning on the effective date of the
				relevant transportation improvement program.
												(B)Projected
				costsEach metropolitan planning organization shall provide to
				each applicable State a description of the projected costs of implementing the
				projects included in the metropolitan transportation plan of the metropolitan
				planning organization for purposes of metropolitan financial planning and
				fiscal constraint.
											(2)Nonmetropolitan
				areasWith respect to nonmetropolitan areas in a State, the
				statewide transportation plan and statewide transportation improvement program
				of the State shall be developed in consultation with affected nonmetropolitan
				local officials with responsibility for transportation, including providers of
				public transportation.
										(3)Indian tribal
				areasWith respect to each area of a State under the jurisdiction
				of an Indian tribe, the statewide transportation plan and statewide
				transportation improvement program of the State shall be developed in
				consultation with—
											(A)the tribal
				government; and
											(B)the Secretary of
				the Interior.
											(4)Federal land
				management agenciesWith respect to each area of a State under
				the jurisdiction of a Federal land management agency, the statewide
				transportation plan and statewide transportation improvement program of the
				State shall be developed in consultation with the relevant Federal land
				management agency.
										(5)Consultation,
				comparison, and consideration
											(A)In
				generalA statewide transportation plan shall be developed, as
				appropriate, in consultation with Federal, tribal, State, and local agencies
				responsible for land use management, natural resources, infrastructure
				permitting, environmental protection, conservation, and historic
				preservation.
											(B)Comparison and
				considerationConsultation under subparagraph (A) shall involve
				the comparison of statewide transportation plans to, as available—
												(i)Federal, tribal,
				State, and local conservation plans or maps; and
												(ii)inventories of
				natural or historic resources.
												(f)Statewide
				transportation plan
										(1)Development
											(A)In
				generalEach State shall develop a statewide transportation plan,
				the forecast period of which shall be not less than 20 years for all areas of
				the State, that provides for the development and implementation of the
				intermodal transportation system of the State.
											(B)Initial
				periodA statewide transportation plan shall include, at a
				minimum, for the first 10-year period of the statewide transportation plan, the
				identification of existing and future transportation facilities that will
				function as an integrated statewide transportation system, giving emphasis to
				those facilities that serve important national, statewide, and regional
				transportation functions.
											(C)Subsequent
				periodFor the second 10-year period of the statewide
				transportation plan (referred to in this subsection as the outer years
				period), a statewide transportation plan—
												(i)may include
				identification of future transportation facilities; and
												(ii)shall describe
				the policies and strategies that provide for the development and implementation
				of the intermodal transportation system of the State.
												(D)Other
				requirementsA statewide transportation plan shall—
												(i)include, for the
				20-year period covered by the statewide transportation plan, a description
				of—
													(I)the projected
				aggregate cost of projects anticipated by a State to be implemented; and
													(II)the revenues
				necessary to support the projects;
													(ii)include, in such
				form as the Secretary determines to be appropriate, a description of—
													(I)the existing
				transportation infrastructure, including an identification of highways, local
				streets and roads, bicycle and pedestrian facilities, public transportation
				facilities and services, commuter rail facilities and services, high-speed and
				intercity passenger rail facilities and services, freight facilities (including
				freight railroad and port facilities), multimodal and intermodal facilities,
				and intermodal connectors that, evaluated in the aggregate, function as an
				integrated transportation system;
													(II)the performance
				measures and performance targets used in assessing the existing and future
				performance of the transportation system described in subsection (d)(2);
													(III)the current and
				projected future usage of the transportation system, including, to the maximum
				extent practicable, an identification of existing or planned transportation
				rights-of-way, corridors, facilities, and related real properties;
													(IV)a system
				performance report evaluating the existing and future condition and performance
				of the transportation system with respect to the performance targets described
				in subsection (d)(2) and updates to subsequent system performance reports,
				including—
														(aa)progress achieved
				by the State in meeting performance targets, as compared to system performance
				recorded in previous reports; and
														(bb)an
				accounting of the performance by the State on outlay of obligated project funds
				and delivery of projects that have reached substantial completion, in relation
				to the projects currently on the statewide transportation improvement program
				and those projects that have been removed from the previous statewide
				transportation improvement program;
														(V)recommended
				strategies and investments for improving system performance over the planning
				horizon, including transportation systems management and operations strategies,
				maintenance strategies, demand management strategies, asset management
				strategies, capacity and enhancement investments, land use improvements,
				intelligent transportation systems deployment and technology adoption
				strategies as determined by the projected support of performance targets
				described in subsection (d)(2);
													(VI)recommended
				strategies and investments to improve and integrate disability-related access
				to transportation infrastructure;
													(VII)investment
				priorities for using projected available and proposed revenues over the short-
				and long-term stages of the planning horizon, in accordance with the financial
				plan required under paragraph (2);
													(VIII)a description
				of interstate compacts entered into in order to promote coordinated
				transportation planning in multistate areas, if applicable;
													(IX)an optional
				illustrative list of projects containing investments that—
														(aa)are
				not included in the statewide transportation plan; but
														(bb)would be so
				included if resources in addition to the resources identified in the financial
				plan under paragraph (2) were available;
														(X)a discussion
				(developed in consultation with Federal, State, and tribal wildlife, land
				management, and regulatory agencies) of types of potential environmental and
				stormwater mitigation activities and potential areas to carry out those
				activities, including activities that may have the greatest potential to
				restore and maintain the environmental functions affected by the statewide
				transportation plan; and
													(XI)recommended
				strategies and investments, including those developed by the State as part of
				interstate compacts, agreements, or organizations, that support intercity
				transportation; and
													(iii)be updated by
				the State not less frequently than once every 5 years.
												(2)Financial
				planA financial plan referred to in paragraph (1)(D)(ii)(VII)
				shall—
											(A)be prepared by
				each State to support the statewide transportation plan; and
											(B)contain a
				description of each of the following:
												(i)Projected resource
				requirements during the 20-year planning horizon for implementing projects,
				strategies, and services recommended in the statewide transportation plan,
				including existing and projected system operating and maintenance needs,
				proposed enhancement and expansions to the system, projected available revenue
				from Federal, State, local, and private sources, and innovative financing
				techniques to finance projects and programs.
												(ii)The projected
				difference between costs and revenues, and strategies for securing additional
				new revenue (such as by capture of some of the economic value created by any
				new investment).
												(iii)Estimates of
				future funds, to be developed cooperatively by the State, any public
				transportation agency, and relevant metropolitan planning organizations, that
				are reasonably expected to be available to support the investment priorities
				recommended in the statewide transportation plan.
												(iv)Each applicable
				project, only if full funding can reasonably be anticipated to be available for
				the project within the time period contemplated for completion of the
				project.
												(v)For the outer
				years period of the statewide transportation plan, a description of the
				aggregate cost ranges or bands, subject to the condition that any future
				funding source shall be reasonably expected to be available to support the
				projected cost ranges or bands.
												(3)Coordination
				with Clean Air Act agenciesFor any nonmetropolitan area that is
				a nonattainment area or maintenance area, the State shall coordinate the
				development of the statewide transportation plan with the process for
				development of the transportation control measures of the State implementation
				plan required by the Clean Air Act (42 U.S.C. 7401 et seq.).
										(4)PublicationA
				statewide transportation plan involving Federal and non-Federal participation
				programs, projects, and strategies shall be published or otherwise made readily
				available by the State for public review, including (to the maximum extent
				practicable) in electronically accessible formats and means, such as the
				Internet, in such manner as the Secretary shall require.
										(5)Selection of
				projects from illustrative listNotwithstanding paragraph (2), a
				State shall not be required to select any project from the illustrative list of
				additional projects included in the statewide transportation plan under
				paragraph (1)(D)(ii)(IX).
										(6)Use of policy
				plansNotwithstanding any other provision of this section, a
				State that has in effect, as of the date of enactment of the MAP–21, a
				statewide transportation plan that follows a policy plan approach—
											(A)may, for 4 years
				after the date of enactment of the MAP–21, continue to use a policy plan
				approach to the statewide transportation plan; and
											(B)shall be subject
				to the requirements of this subsection only to the extent that such
				requirements were applicable under this section (as in effect on the day before
				the date of enactment of the MAP–21).
											(g)Statewide
				transportation improvement programs
										(1)Development
											(A)In
				generalIn consultation with nonmetropolitan officials with
				responsibility for transportation and affected public transportation operators,
				the State shall develop a statewide transportation improvement program for the
				State that—
												(i)includes projects
				consistent with the statewide transportation plan;
												(ii)reflects the
				investment priorities established in the statewide transportation plan;
				and
												(iii)once
				implemented, makes significant progress toward achieving the performance
				targets described in subsection (d)(2).
												(B)Opportunity for
				participationIn developing a statewide transportation
				improvement program, the State, in cooperation with affected public
				transportation operators, shall provide an opportunity for participation by
				interested parties (including State representatives of nonmotorized users) in
				the development of the statewide transportation improvement program, in
				accordance with subsection (e).
											(C)Other
				requirements
												(i)In
				generalA statewide transportation improvement program
				shall—
													(I)cover a period of
				not less than 4 years; and
													(II)be updated not
				less frequently than once every 4 years, or more frequently, as the Governor
				determines to be appropriate.
													(ii)Incorporation
				of TIPsA statewide transportation improvement program shall
				incorporate any relevant transportation improvement program developed by a
				metropolitan planning organization under section 134, without change.
												(iii)ProjectsEach
				project included in a statewide transportation improvement program shall
				be—
													(I)consistent with
				the statewide transportation plan developed under this section for the
				State;
													(II)identical to a
				project or phase of a project described in a relevant transportation
				improvement program; and
													(III)for any project
				located in a nonattainment area or maintenance area, carried out in accordance
				with the applicable State air quality implementation plan developed under the
				Clean Air Act (42 U.S.C. 7401 et seq.).
													(2)Contents
											(A)Priority
				listA statewide transportation improvement program shall include
				a priority list of proposed federally supported projects and strategies, to be
				carried out during the 4-year period beginning on the date of adoption of the
				statewide transportation improvement program, and during each 4-year period
				thereafter, using existing and reasonably available revenues in accordance with
				the financial plan under paragraph (3).
											(B)DescriptionsEach
				project or phase of a project included in a statewide transportation
				improvement program shall include sufficient descriptive material (such as type
				of work, termini, length, estimated completion date, and other similar factors)
				to identify—
												(i)the project or
				project phase; and
												(ii)the effect that
				the project or project phase will have in addressing the performance targets
				described in subsection (d)(2).
												(C)Performance
				target achievementA statewide transportation improvement program
				shall include, to the maximum extent practicable, a discussion of the
				anticipated effect of the statewide transportation improvement program toward
				achieving the performance targets established in the statewide transportation
				plan, linking investment priorities to those performance targets.
											(D)Illustrative
				list of projectsAn optional illustrative list of projects may be
				prepared containing additional investment priorities that—
												(i)are not included
				in the statewide transportation improvement program; but
												(ii)would be so
				included if resources in addition to the resources identified in the financial
				plan under paragraph (3) were available.
												(3)Financial
				planA financial plan referred to in paragraph (2)(D)(ii)
				shall—
											(A)be prepared by
				each State to support the statewide transportation improvement program;
				and
											(B)contain a
				description of each of the following:
												(i)Projected resource
				requirements for implementing projects, strategies, and services recommended in
				the statewide transportation improvement program, including existing and
				projected system operating and maintenance needs, proposed enhancement and
				expansions to the system, projected available revenue from Federal, State,
				local, and private sources, and innovative financing techniques to finance
				projects and programs.
												(ii)The projected
				difference between costs and revenues, and strategies for securing additional
				new revenue (such as by capture of some of the economic value created by any
				new investment).
												(iii)Estimates of
				future funds, to be developed cooperatively by the State and relevant
				metropolitan planning organizations and public transportation agencies, that
				are reasonably expected to be available to support the investment priorities
				recommended in the statewide transportation improvement program.
												(iv)Each applicable
				project, only if full funding can reasonably be anticipated to be available for
				the project within the time period contemplated for completion of the
				project.
												(4)Included
				projects
											(A)Projects under
				this title and chapter 53 of title 49A statewide transportation
				improvement program developed under this subsection for a State shall include
				the projects within the State that are proposed for funding under chapter 1 of
				this title and chapter 53 of title 49.
											(B)Projects under
				chapter 2
												(i)Regionally
				significantEach regionally significant project proposed for
				funding under chapter 2 shall be identified individually in the statewide
				transportation improvement program.
												(ii)Nonregionally
				significantA description of each project proposed for funding
				under chapter 2 that is not determined to be regionally significant shall be
				contained in 1 line item or identified individually in the statewide
				transportation improvement program.
												(5)Publication
											(A)In
				generalA statewide transportation improvement program shall be
				published or otherwise made readily available by the State for public review in
				electronically accessible formats and means, such as the Internet.
											(B)Annual list of
				projectsAn annual list of projects, including investments in
				pedestrian walkways, bicycle transportation facilities, and intermodal
				facilities that support intercity transportation, for which Federal funds have
				been obligated during the preceding fiscal year shall be published or otherwise
				made available by the cooperative effort of the State, public transportation
				operator, and relevant metropolitan planning organizations in electronically
				accessible formats and means, such as the Internet, in a manner that is
				consistent with the categories identified in the relevant statewide
				transportation improvement program.
											(6)Project
				selection for urbanized areas with populations of fewer than 200,000 not
				represented by designated MPOsProjects carried out in urbanized
				areas with populations of fewer than 200,000 individuals, as calculated
				according to the most recent decennial census, and that are not represented by
				designated metropolitan planning organizations, shall be selected, from the
				approved statewide transportation improvement program (including projects
				carried out on the National Highway System and other projects carried out under
				this title or under sections 5310 and 5311 of title 49) by the State, in
				cooperation with the affected nonmetropolitan planning organization, if any
				exists, and in consultation with the affected nonmetropolitan area local
				officials with responsibility for transportation.
										(7)Approval by
				Secretary
											(A)In
				generalNot less frequently than once every 4 years, a statewide
				transportation improvement program developed under this subsection shall be
				reviewed and approved by the Secretary, based on the current planning finding
				of the Secretary under subparagraph (B).
											(B)Planning
				findingThe Secretary shall make a planning finding referred to
				in subparagraph (A) not less frequently than once every 5 years regarding
				whether the transportation planning process through which statewide
				transportation plans and statewide transportation improvement programs are
				developed is consistent with this section and section 134.
											(8)Modifications to
				project priorityNotwithstanding any other provision of law,
				approval by the Secretary shall not be required to carry out a project included
				in an approved statewide transportation improvement program in place of another
				project in the statewide transportation improvement program.
										(h)Certification
										(1)In
				generalThe Secretary shall—
											(A)ensure that the
				statewide transportation planning process of a State is being carried out in
				accordance with this section and applicable Federal law (including rules and
				regulations); and
											(B)subject to
				paragraph (2), certify, not later than 180 days after the date of enactment of
				the MAP–21 and not less frequently than once every 5 years thereafter, that the
				requirements of subparagraph (A) are met with respect to the statewide
				transportation planning process.
											(2)Requirements for
				certificationThe Secretary may make a certification under
				paragraph (1)(B) if—
											(A)the statewide
				transportation planning process complies with the requirements of this section
				and other applicable Federal law; and
											(B)a statewide
				transportation improvement program for the State has been approved by the
				Governor of the State.
											(3)Effect of
				failure to certify
											(A)Withholding of
				project fundsIf a statewide transportation planning process of a
				State is not certified under paragraph (1), the Secretary may withhold up to 20
				percent of the funds attributable to the State for projects funded under this
				title and chapter 53 of title 49.
											(B)Restoration of
				withheld fundsAny funds withheld under subparagraph (A) shall be
				restored to the State on the date of certification of the statewide
				transportation planning process by the Secretary.
											(4)Public
				involvementIn making a determination regarding certification
				under this subsection, the Secretary shall provide for public involvement
				appropriate to the State under review.
										(i)Performance-based
				planning processes evaluation
										(1)In
				generalThe Secretary shall establish criteria to evaluate the
				effectiveness of the performance-based planning processes of States, taking
				into consideration the following:
											(A)The extent to
				which the State has achieved, or is currently making substantial progress
				toward achieving, the performance targets described in subsection (d)(2),
				taking into account whether the State developed meaningful performance
				targets.
											(B)The extent to
				which the State has used proven best practices that help ensure transportation
				investment that is efficient and cost-effective.
											(C)The extent to
				which the State—
												(i)has developed an
				investment process that relies on public input and awareness to ensure that
				investments are transparent and accountable; and
												(ii)provides regular
				reports allowing the public to access the information being collected in a
				format that allows the public to meaningfully assess the performance of the
				State.
												(2)Report
											(A)In
				generalNot later than 5 years after the date of enactment of the
				MAP–21, the Secretary shall
				submit to Congress a report evaluating—
												(i)the overall
				effectiveness of performance-based planning as a tool for guiding
				transportation investments; and
												(ii)the effectiveness
				of the performance-based planning process of each State.
												(B)PublicationThe
				report under subparagraph (A) shall be published or otherwise made available in
				electronically accessible formats and means, including on the Internet.
											(j)FundingFunds
				apportioned under section 104(b)(6) of this title and set aside under section
				5305(g) of title 49 shall be available to carry out this section.
									(k)Continuation of
				current review practice
										(1)In
				generalIn consideration of the factors described in paragraph
				(2), any decision by the Secretary concerning a statewide transportation plan
				or statewide transportation improvement program shall not be considered to be a
				Federal action subject to review under the National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.).
										(2)Description of
				factorsThe factors referred to in paragraph (1) are that—
											(A)statewide
				transportation plans and statewide transportation improvement programs are
				subject to a reasonable opportunity for public comment;
											(B)the projects
				included in statewide transportation plans and statewide transportation
				improvement programs are subject to review under the National Environmental
				Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
											(C)decisions by the
				Secretary concerning statewide transportation plans and statewide
				transportation improvement programs have not been reviewed under the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) as of January 1,
				1997.
											(l)Schedule for
				implementationThe Secretary shall issue guidance on a schedule
				for implementation of the changes made by this section, taking into
				consideration the established planning update cycle for States. The Secretary
				shall not require a State to deviate from its established planning update cycle
				to implement changes made by this section. States shall reflect changes made to
				their transportation plan or transportation improvement program updates not
				later than 2 years after the date of issuance of guidance by the Secretary
				under this
				subsection.
									.
						(b)Conforming
			 amendmentThe analysis for chapter 1 of title 23, United States
			 Code, is amended by striking the item relating to section 135 and inserting the
			 following:
							
								
									135. Statewide and
				nonmetropolitan transportation
				planning.
								
								.
						1203.National
			 goals
						(a)In
			 generalSection 150 of title 23, United States Code, is amended
			 to read as follows:
							
								150.National
				goals
									(a)Declaration of
				policyPerformance management will transform the Federal-aid
				highway program and provide a means to the most efficient investment of Federal
				transportation funds by refocusing on national transportation goals, increasing
				the accountability and transparency of the Federal-aid highway program, and
				improving project decisionmaking through performance-based planning and
				programming.
									(b)National
				goalsIt is in the interest of the United States to focus the
				Federal-aid highway program on the following national goals:
										(1)SafetyTo
				achieve a significant reduction in traffic fatalities and serious injuries on
				all public roads.
										(2)Infrastructure
				conditionTo maintain the highway infrastructure asset system in
				a state of good repair.
										(3)System
				reliabilityTo improve the efficiency of the surface
				transportation system.
										(4)Freight movement
				and economic vitalityTo improve the national freight network,
				strengthen the ability of rural communities to access national and
				international trade markets, and support regional economic development.
										(5)Environmental
				sustainabilityTo enhance the performance of the transportation
				system while protecting and enhancing the natural environment.
										(6)Reduced project
				delivery delaysTo reduce project costs, promote jobs and the
				economy, and expedite the movement of people and goods by accelerating project
				completion through eliminating delays in the project development and delivery
				process, including reducing regulatory burdens and improving agencies’ work
				practices.
										.
						(b)Conforming
			 amendmentThe analysis for chapter 1 of title 23, United States
			 Code, is amended by striking the item relating to section 150 and inserting the
			 following:
							
								
									150. National
				goals.
								
								.
						CAcceleration of
			 project delivery
					1301.Project
			 delivery initiative
						(a)Declaration of
			 policyIt is the policy of the United States that—
							(1)it is in the
			 national interest for the Department, State departments of transportation,
			 transit agencies, and all other recipients of Federal transportation
			 funds—
								(A)to accelerate
			 project delivery and reduce costs; and
								(B)to ensure that the
			 planning, design, engineering, construction, and financing of transportation
			 projects is done in an efficient and effective manner, promoting accountability
			 for public investments and encouraging greater private sector involvement in
			 project financing and delivery while enhancing safety and protecting the
			 environment;
								(2)delay in the
			 delivery of transportation projects increases project costs, harms the economy
			 of the United States, and impedes the travel of the people of the United States
			 and the shipment of goods for the conduct of commerce; and
							(3)the Secretary
			 shall identify and promote the deployment of innovation aimed at reducing the
			 time and money required to deliver transportation projects while enhancing
			 safety and protecting the environment.
							(b)Establishment of
			 initiative
							(1)In
			 generalTo advance the policy described in subsection (a), the
			 Secretary shall carry out a project delivery initiative under this
			 section.
							(2)PurposesThe
			 purposes of the project delivery initiative shall be—
								(A)to develop and
			 advance the use of best practices to accelerate project delivery and reduce
			 costs across all modes of transportation and expedite the deployment of
			 technology and innovation;
								(B)to implement
			 provisions of law designed to accelerate project delivery; and
								(C)to select eligible
			 projects for applying experimental features to test innovative project delivery
			 techniques.
								(3)Advancing the
			 use of best practices
								(A)In
			 generalIn carrying out the initiative under this section, the
			 Secretary shall identify and advance best practices to reduce delivery time and
			 project costs, from planning through construction, for transportation projects
			 and programs of projects regardless of mode and project size.
								(B)AdministrationTo
			 advance the use of best practices, the Secretary shall—
									(i)engage interested
			 parties, affected communities, resource agencies, and other stakeholders to
			 gather information regarding opportunities for accelerating project delivery
			 and reducing costs;
									(ii)establish a
			 clearinghouse for the collection, documentation, and advancement of existing
			 and new innovative approaches and best practices;
									(iii)disseminate
			 information through a variety of means to transportation stakeholders on new
			 innovative approaches and best practices; and
									(iv)provide technical
			 assistance to assist transportation stakeholders in the use of flexibility
			 authority to resolve project delays and accelerate project delivery if
			 feasible.
									(4)Implementation
			 of accelerated project deliveryThe Secretary shall ensure that
			 the provisions of this subtitle designed to accelerate project delivery are
			 fully implemented, including—
								(A)expanding
			 eligibility of early acquisition of property prior to completion of
			 environmental review under the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
								(B)allowing the use
			 of the construction manager or general contractor method of contracting in the
			 Federal-aid highway system; and
								(C)establishing a
			 demonstration program to streamline the relocation process by permitting a
			 lump-sum payment for acquisition and relocation if elected by the displaced
			 occupant.
								1302.Clarified
			 eligibility for early acquisition activities prior to completion of NEPA
			 review
						(a)In
			 generalThe acquisition of
			 real property in anticipation of a federally assisted or approved surface
			 transportation project that may use the property shall not be prohibited prior
			 to the completion of reviews of the surface transportation project under the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) if the
			 acquisition does not—
							(1)have an adverse environmental effect;
			 or
							(2)(A)limit the choice of reasonable alternatives
			 for the proposed project; or
								(B)prevent the lead agency from making an
			 impartial decision as to whether to select an alternative that is being
			 considered during the environmental review process.
								(b)Early
			 acquisition of real property interests for highwaysSection 108
			 of title 23, United States Code, is amended—
							(1)in the section
			 heading by inserting interests after real property;
							(2)in subsection (a)
			 by inserting interests after real property each
			 place it appears; and
							(3)in subsection
			 (c)—
								(A)in the subsection
			 heading by striking rights-of-way and inserting
			 real property
			 interests;
								(B)in paragraph
			 (1)—
									(i)in
			 the matter preceding subparagraph (A) by inserting at any time
			 after may be used; and
									(ii)in
			 subparagraph (A)—
										(I)by striking
			 rights-of-way the first place it appears and inserting
			 real property interests; and
										(II)by striking
			 , if the rights-of-way are subsequently incorporated into a project
			 eligible for surface transportation program funds; and
										(C)by striking
			 paragraph (2) and inserting the following:
									
										(2)Terms and
				conditions
											(A)Acquisition of
				real property interests
												(i)In
				generalSubject to the other provisions of this section, prior to
				completion of the review process for the project required by the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), a public authority
				may carry out acquisition of real property interests that may be used for a
				project.
												(ii)RequirementsAn
				acquisition under clause (i) may be authorized by project agreement and is
				eligible for Federal-aid reimbursement as a project expense if the Secretary
				finds that the acquisition—
													(I)will not cause any
				significant adverse environmental impact;
													(II)will not limit
				the choice of reasonable alternatives for the project or otherwise influence
				the decision of the Secretary on any approval required for the project;
													(III)does not prevent
				the lead agency from making an impartial decision as to whether to accept an
				alternative that is being considered in the environmental review
				process;
													(IV)is consistent
				with the State transportation planning process under section 135;
													(V)complies with
				other applicable Federal laws (including regulations);
													(VI)will be acquired
				through negotiation, without the threat of condemnation; and
													(VII)will not result
				in a reduction or elimination of benefits or assistance to a displaced person
				required by the Uniform Relocation Assistance and Real Property Acquisition
				Policies Act of 1970 (42 U.S.C. 4601 et seq.) and title VI of the Civil Rights
				Act of 1964 (42 U.S.C. 2000d et seq.).
													(B)DevelopmentReal
				property interests acquired under this subsection may not be developed in
				anticipation of a project until all required environmental reviews for the
				project have been completed.
											(C)ReimbursementIf
				Federal-aid reimbursement is made for real property interests acquired early
				under this section and the real property interests are not subsequently
				incorporated into a project eligible for surface transportation funds within
				the time allowed by subsection (a)(2), the Secretary shall offset the amount
				reimbursed against funds apportioned to the State.
											(D)Other
				conditionsThe Secretary may establish such other conditions or
				restrictions on acquisitions as the Secretary determines to be
				appropriate.
											.
								1303.Efficiencies
			 in contracting
						(a)AuthoritySection 112(b) of title 23, United States
			 Code, is amended by adding at the end the following:
							
								(4)Construction
				manager; general contractor
									(A)Procedure
										(i)In
				generalA contracting agency may award a 2-phase contract to a
				construction manager or general contractor for preconstruction and construction
				services.
										(ii)Preconstruction
				phaseIn the preconstruction phase of a contract under this
				subparagraph, the construction manager shall provide the contracting agency
				with advice relating to scheduling, work sequencing, cost engineering,
				constructability, cost estimating, and risk identification.
										(iii)Agreement to
				price
											(I)In
				generalPrior to the start of the second phase of a contract
				under this subparagraph, the owner and the construction manager may agree to a
				price for the construction of the project or a portion of the project.
											(II)ResultIf
				an agreement is reached, the construction manager shall become the general
				contractor for the construction of the project at the negotiated schedule and
				price.
											(B)SelectionA
				contract shall be awarded to a construction manager or general contractor under
				this paragraph using a competitive selection process under which the contract
				is awarded on the basis of—
										(i)qualifications;
										(ii)experience;
										(iii)best value;
				or
										(iv)any other
				combination of factors considered appropriate by the contracting agency.
										(C)Timing
										(i)In
				generalPrior to the completion of the environmental review
				process required under section 102 of the National Environmental Policy Act of
				1969 (42 U.S.C. 4332), a contracting agency may issue requests for proposals,
				proceed with the award of the first phase of construction manager or general
				contractor contract, and issue notices to proceed with preliminary design, to
				the extent that those actions do not limit any reasonable range of
				alternatives.
										(ii)NEPA
				process
											(I)In
				generalA contracting agency shall not proceed with the award of
				the second phase, and shall not proceed, or permit any consultant or contractor
				to proceed, with final design or construction until completion of the
				environmental review process required under section 102 of the National
				Environmental Policy Act of 1969 (42 U.S.C. 4332).
											(II)RequirementThe
				Secretary shall require that a contract include appropriate provisions to
				ensure achievement of the objectives of section 102 of the National
				Environmental Policy Act of 1969 (42 U.S.C. 4332) and compliance with other
				applicable Federal laws and regulations occurs.
											(iii)Secretarial
				approvalPrior to authorizing construction activities, the
				Secretary shall approve—
											(I)the estimate of
				the contracting agency for the entire project; and
											(II)any price
				agreement with the general contractor for the project or a portion of the
				project.
											(iv)Termination
				provisionThe Secretary shall require a contract to include an
				appropriate termination provision in the event that a no-build alternative is
				selected.
										.
						(b)RegulationsThe
			 Secretary shall promulgate such regulations as are necessary to carry out the
			 amendment made by subsection (a).
						(c)Effect on
			 experimental programNothing in this section or the amendment
			 made by this section affects the authority to carry out, or any project carried
			 out under, any experimental program concerning construction manager risk that
			 is being carried out by the Secretary as of the date of enactment of this
			 Act.
						1304.Innovative
			 project delivery methods
						(a)Declaration of
			 policy
							(1)In
			 generalCongress declares
			 that it is in the national interest to promote the use of innovative
			 technologies and practices that increase the efficiency of construction of,
			 improve the safety of, and extend the service life of highways and
			 bridges.
							(2)InclusionsThe innovative technologies and practices
			 described in paragraph (1) include state-of-the-art intelligent transportation
			 system technologies, elevated performance standards, and new highway
			 construction business practices that improve highway safety and quality,
			 accelerate project delivery, and reduce congestion related to highway
			 construction.
							(b)Federal
			 shareSection 120(c) of title 23, United States Code, is amended
			 by adding at the end the following:
							
								(3)Innovative
				project delivery
									(A)In
				generalExcept as provided in subparagraph (C), the Federal share
				payable on account of a project or activity carried out with funds apportioned
				under paragraph (1), (2), or (5) of section 104(b) may, at the discretion of
				the State, be up to 100 percent for any such project, program, or activity that
				the Secretary determines—
										(i)contains
				innovative project delivery methods that improve work zone safety for motorists
				or workers and the quality of the facility;
										(ii)contains
				innovative technologies, manufacturing processes, financing, or contracting
				methods that improve the quality, extend the service life, or decrease the
				long-term costs of maintaining highways and bridges;
										(iii)accelerates
				project delivery while complying with other applicable Federal laws (including
				regulations) and not causing any significant adverse environmental impact;
				or
										(iv)reduces
				congestion related to highway construction.
										(B)ExamplesProjects,
				programs, and activities described in subparagraph (A) may include the use
				of—
										(i)prefabricated
				bridge elements and systems and other technologies to reduce bridge
				construction time;
										(ii)innovative
				construction equipment, materials, or techniques, including the use of in-place
				recycling technology and digital 3-dimensional modeling technologies;
										(iii)innovative
				contracting methods, including the design-build and the construction
				manager-general contractor contracting methods;
										(iv)intelligent
				compaction equipment; or
										(v)contractual
				provisions that offer a contractor an incentive payment for early completion of
				the project, program, or activity, subject to the condition that the incentives
				are accounted for in the financial plan of the project, when applicable.
										(C)Limitations
										(i)In
				generalIn each fiscal year, a State may use the authority under
				subparagraph (A) for up to 10 percent of the combined apportionments of the
				State under paragraphs (1), (2), and (5) of section 104(b).
										(ii)Federal share
				increaseThe Federal share payable on account of a project or
				activity described in subparagraph (A) may be increased by up to 5 percent of
				the total project
				cost.
										.
						1305.Assistance to
			 affected State and Federal agenciesSection 139(j) of title 23, United States
			 Code, is amended by adding at the end the following:
						
							(6)Memorandum of
				understandingPrior to providing funds approved by the Secretary
				for dedicated staffing at an affected Federal agency under paragraphs (1) and
				(2), the affected Federal agency and the State agency shall enter into a
				memorandum of understanding that establishes the projects and priorities to be
				addressed by the use of the
				funds.
							.
					1306.Application of
			 categorical exclusions for multimodal projects
						(a)In
			 generalSection 304 of title
			 49, United States Code, is amended to read as follows:
							
								304.Application of
				categorical exclusions for multimodal projects
									(a)DefinitionsIn
				this section:
										(1)Cooperating
				authorityThe term cooperating authority means a
				Department of Transportation operating authority that is not the lead
				authority.
										(2)Lead
				authorityThe term lead authority means a Department
				of Transportation operating administration or secretarial office that—
											(A)is the lead
				authority over a proposed multimodal project; and
											(B)has determined
				that the components of the project that fall under the modal expertise of the
				lead authority—
												(i)satisfy the
				conditions for a categorical exclusion under the
				National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.) implementing regulations or procedures
				of the lead authority; and
												(ii)do not require
				the preparation of an environmental assessment or an environmental impact
				statement under that Act.
												(3)Multimodal
				projectThe term multimodal project has the meaning
				given the term in section 139(a) of title 23.
										(b)Exercise of
				authoritiesThe authorities
				granted in this section may be exercised for a multimodal project, class of
				projects, or program of projects that are carried out under this title.
									(c)Application of
				categorical exclusions for multimodal projectsWhen considering
				the environmental impacts of a proposed multimodal project, a lead authority
				may apply a categorical exclusion designated under the implementing regulations
				or procedures of a cooperating authority for other components of the project,
				on the conditions that—
										(1)the multimodal
				project is funded under 1 grant agreement administered by the lead
				authority;
										(2)the multimodal
				project has components that require the expertise of a cooperating authority to
				assess the environmental impacts of the components;
										(3)the component of
				the project to be covered by the categorical exclusion of the cooperating
				authority has independent utility;
										(4)the cooperating
				authority, in consultation with the lead authority, follows
				National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.) implementing regulations or procedures
				and determines that a categorical exclusion under that Act applies to the
				components; and
										(5)the lead authority
				has determined that—
											(A)the project, using
				the categorical exclusions of the lead and cooperating authorities, does not
				individually or cumulatively have a significant impact on the environment;
				and
											(B)extraordinary
				circumstances do not exist that merit further analysis and documentation in an
				environmental impact statement or environmental assessment required under the
				National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.).
											(d)Modal
				cooperation
										(1)In
				generalA cooperating authority shall provide modal expertise to
				a lead authority with administrative authority over a multimodal project on
				such aspects of the project in which the cooperating authority has
				expertise.
										(2)Use of
				categorical exclusionIn a case described in paragraph (1), the 1
				or more categorical exclusions of a cooperating authority may be applied by the
				lead authority once the cooperating authority reviews the project on behalf of
				the lead authority and determines the project satisfies the conditions for a
				categorical exclusion under the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.)
				implementing regulations or procedures of the cooperating authority and this
				section.
										.
						(b)Conforming
			 amendmentThe item relating to section 304 in the analysis for
			 title 49, United States Code, is amended to read as follows:
							
								
									304. Application of categorical exclusions for multimodal
				projects.
								
								.
						1307.State
			 assumption of responsibilities for categorical exclusionsSection 326 of title 23, United States Code,
			 is amended—
						(1)by striking
			 subsection (d) and inserting the following:
							
								(d)Termination
									(1)Termination by
				the SecretaryThe Secretary may terminate any assumption of
				responsibility under a memorandum of understanding on a determination that the
				State is not adequately carrying out the responsibilities assigned to the
				State.
									(2)Termination by
				the StateThe State may terminate the participation of the State
				in the program at any time by providing to the Secretary a notice by not later
				than the date that is 90 days before the date of termination, and subject to
				such terms and conditions as the Secretary may
				provide.
									;
				and
						(2)by adding at the
			 end the following:
							
								(f)Legal
				feesA State assuming the responsibilities of the Secretary under
				this section for a specific project may use funds apportioned to the State
				under section 104(b)(2) for attorneys fees directly attributable to eligible
				activities associated with the
				project.
								.
						1308.Surface
			 transportation project delivery program
						(a)In
			 generalSection 327 of title
			 23, United States Code, is amended—
							(1)in the section heading by striking
			 pilot;
							(2)in subsection (a)—
								(A)in paragraph (1) by striking
			 pilot; and
								(B)in paragraph
			 (2)—
									
										(i)in
				subparagraph (B)—
											(I)in clause (i), by
				striking but; and
											(II)by striking
				clause (ii) and inserting the following:
											(ii)at the request of
				the State, the Secretary may also assign to the State, and the State may
				assume, the responsibilities of the Secretary with respect to 1 or more
				railroad, public transportation, or multimodal projects within the State under
				the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
										(iii)in a State that
				has assumed the responsibilities of the Secretary under clause (ii), a
				recipient of assistance under chapter 53 of title 49 may request that the
				Secretary maintain the responsibilities of the Secretary with respect to 1 or
				more public transportation projects within the State under the National
				Environmental Policy Act of 1969 (42 U.S.C. 13 4321 et seq.); but
										(iv)the Secretary may
				not assign—
											(I)any responsibility
				imposed on the Secretary by section 134 or 135; or
											(II)responsibility
				for any conformity determination required under section 176 of the Clean Air
				Act (42 U.S.C. 7506).
											;
				and
									(i)by
			 adding at the end the following:
										
											(F)Legal
				feesA State assuming the responsibilities of the Secretary under
				this section for a specific project may use funds apportioned to the State
				under section 104(b)(2) for attorneys fees directly attributable to eligible
				activities associated with the
				project.
											;
									(3)in subsection
			 (b)—
								(A)by striking
			 paragraph (1);
								(B)by redesignating
			 paragraphs (2) through (5) as paragraphs (1) through (4), respectively;
			 and
								(C)in subparagraph
			 (A) of paragraph (3) (as so redesignated) by striking (2) and
			 inserting (1);
								(4)in subsection
			 (c)—
								(A)in paragraph
			 (3)(D) by striking the period at the end and inserting a semicolon; and
								(B)by adding at the
			 end the following:
									
										(4)require the State
				to provide to the Secretary any information the Secretary considers necessary
				to ensure that the State is adequately carrying out the responsibilities
				assigned to the State;
										(5)require the
				Secretary—
											(A)after a period of
				5 years, to evaluate the ability of the State to carry out the responsibility
				assumed under this section;
											(B)if the Secretary
				determines that the State is not ready to effectively carry out the
				responsibilities the State has assumed, to reevaluate the readiness of the
				State every 3 years, or at such other frequency as the Secretary considers
				appropriate, after the initial 5-year evaluation, until the State is ready to
				assume the responsibilities on a permanent basis; and
											(C)once the Secretary
				determines that the State is ready to permanently assume the responsibilities
				of the Secretary, not to require any further evaluations; and
											(6)require the State
				to provide the Secretary with any information, including regular written
				reports, as the Secretary may require in conducting evaluations under paragraph
				(5).
										;
								(5)by striking
			 subsection (g);
							(6)by redesignating
			 subsections (h) and (i) as subsections (g) and (h), respectively; and
							(7)in subsection (h)
			 (as so redesignated)—
								(A)by striking
			 paragraph (1);
								(B)by redesignating
			 paragraph (2) as paragraph (1); and
								(C)by inserting after
			 paragraph (1) (as so redesignated) the following:
									
										(2)Termination by the StateThe State may terminate the participation
				of the State in the program at any time by providing to the Secretary a notice
				by not later than the date that is 90 days before the date of termination, and
				subject to such terms and conditions as the Secretary may
				provide.
										.
								(b)Conforming
			 amendmentThe item relating to section 327 in the analysis of
			 title 23, United States Code, is amended to read as follows:
							
								
									327. Surface transportation project
				delivery
				program.
								
								.
						1309.Categorical
			 exclusion for projects within the right-of-way
						(a)In
			 generalNot later than 30
			 days after the date of enactment of this Act, the Secretary shall publish a
			 notice of proposed rulemaking for a categorical exclusion that meets the
			 definitions (as in effect on that date) of section 1508.4 of title 40, Code of
			 Federal Regulations, and section 771.117 of title 23, Code of Federal
			 Regulations, for a project (as defined in section 101(a) of title 23, United
			 States Code)—
							(1)that is located
			 solely within the right-of-way of an existing highway, such as new turn lanes
			 and bus pull-offs;
							(2)that does not
			 include the addition of a through lane or new interchange; and
							(3)for which the
			 project sponsor demonstrates that the project—
								(A)is intended to
			 improve safety, alleviate congestion, or improve air quality; or
								(B)would improve or
			 maintain pavement or structural conditions or achieve a state of good
			 repair.
								(b)NoticeNot
			 later than 60 days after the date of enactment of this Act, the Secretary shall
			 publish a notice of proposed rulemaking to further define and implement
			 subsection (a) within subsection (c) or (d) of section 771.117 of title 23,
			 Code of Federal Regulations (as in effect on the date of enactment of the
			 MAP–21).
						1310.Programmatic
			 agreements and additional categorical exclusions
						(a)In
			 generalNot later than 60
			 days after the date of enactment of this Act, the Secretary shall—
							(1)survey the use by
			 the Department of Transportation of categorical exclusions in transportation
			 projects since 2005;
							(2)publish a review
			 of the survey that includes a description of—
								(A)the types of
			 actions categorically excluded; and
								(B)any requests
			 previously received by the Secretary for new categorical exclusions; and
								(3)solicit requests
			 from State departments of transportation, transit authorities, metropolitan
			 planning organizations, or other government agencies for new categorical
			 exclusions.
							(b)New categorical
			 exclusionsNot later than 120 days after the date of enactment of
			 this Act, the Secretary shall publish a notice of proposed rulemaking to
			 propose new categorical exclusions received by the Secretary under subsection
			 (a), to the extent that the categorical exclusions meet the criteria for a
			 categorical exclusion under section 1508.4 of title 40, Code of Federal
			 Regulations and section 771.117(a) of title 23, Code of Federal Regulations (as
			 those regulations are in effect on the date of the notice).
						(c)Additional
			 actionsThe Secretary shall issue a proposed rulemaking to move
			 the following types of actions from subsection (d) of section 771.117 of title
			 23, Code of Federal Regulations (as in effect on the date of enactment of this
			 Act), to subsection (c) of that section, to the extent that such movement
			 complies with the criteria for a categorical exclusion under section 1508.4 of
			 title 40, Code of Federal Regulations (as in effect on the date of enactment of
			 this Act):
							(1)Modernization of a
			 highway by resurfacing, restoration, rehabilitation, reconstruction, adding
			 shoulders, or adding auxiliary lanes (including parking, weaving, turning, and
			 climbing).
							(2)Highway safety or
			 traffic operations improvement projects, including the installation of ramp
			 metering control devices and lighting.
							(3)Bridge
			 rehabilitation, reconstruction, or replacement or the construction of grade
			 separation to replace existing at-grade railroad crossings.
							(d)Programmatic
			 agreements
							(1)In
			 generalThe Secretary shall seek opportunities to enter into
			 programmatic agreements with the States that establish efficient administrative
			 procedures for carrying out environmental and other required project
			 reviews.
							(2)InclusionsProgrammatic
			 agreements authorized under paragraph (1) may include agreements that allow a
			 State to determine on behalf of the Federal Highway Administration whether a
			 project is categorically excluded from the preparation of an environmental
			 assessment or environmental impact statement under the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.).
							(3)DeterminationsAn
			 agreement described in paragraph (2) may include determinations by the
			 Secretary of the types of projects categorically excluded (consistent with
			 section 1508.4 of title 40, Code of Federal Regulations) in the State in
			 addition to the types listed in subsections (c) and (d) of section 771.117 of
			 title 23, Code of Federal Regulations (as in effect on the date of enactment of
			 this Act).
							1311.Accelerated
			 decisionmaking in environmental reviews
						(a)In
			 generalWhen preparing a
			 final environmental impact statement under the National Environmental Policy Act of 1969 (42
			 U.S.C. 4321 et seq.), if the lead agency makes changes in response to comments
			 that are minor and are confined to factual corrections or explanations of why
			 the comments do not warrant further agency response, the lead agency may write
			 on errata sheets attached to the statement instead of rewriting the draft
			 statement, on the condition that the errata sheets—
							(1)cite the sources, authorities, or reasons
			 that support the position of the agency; and
							(2)if appropriate, indicate the circumstances
			 that would trigger agency reappraisal or further response.
							(b)IncorporationTo
			 the maximum extent practicable, the lead agency shall expeditiously develop a
			 single document that consists of a final environmental impact statement and a
			 record of decision unless—
							(1)the final
			 environmental impact statement makes substantial changes to the proposed action
			 that are relevant to environmental or safety concerns; or
							(2)there are
			 significant new circumstances or information relevant to environmental concerns
			 and that bear on the proposed action or the impacts of the proposed
			 action.
							1312.Memoranda of
			 agency agreements for early coordination
						(a)In
			 generalIt is the sense of Congress that—
							(1)the Secretary and
			 other Federal agencies with relevant jurisdiction in the environmental review
			 process should cooperate with each other and other agencies on environmental
			 review and project delivery activities at the earliest practicable time to
			 avoid delays and duplication of effort later in the process, head off potential
			 conflicts, and ensure that planning and project development decisions reflect
			 environmental values; and
							(2)such cooperation
			 should include the development of policies and the designation of staff that
			 advise planning agencies or project sponsors of studies or other information
			 foreseeably required for later Federal action and early consultation with
			 appropriate State and local agencies and Indian tribes.
							(b)Technical
			 assistanceIf requested at any time by a State or local planning
			 agency, the Secretary and other Federal agencies with relevant jurisdiction in
			 the environmental review process, shall, to the extent practicable and
			 appropriate, as determined by the agencies, provide technical assistance to the
			 State or local planning agency on accomplishing the early coordination
			 activities described in subsection (d).
						(c)Memorandum of
			 agency agreementIf requested at any time by a State or local
			 planning agency, the lead agency, in consultation with other Federal agencies
			 with relevant jurisdiction in the environmental review process, may establish
			 memoranda of agreement with the project sponsor, State, and local governments
			 and other appropriate entities to accomplish the early coordination activities
			 described in subsection (d).
						(d)Early
			 coordination activitiesEarly coordination activities shall
			 include, to the maximum extent practicable, the following:
							(1)Technical
			 assistance on identifying potential impacts and mitigation issues in an
			 integrated fashion.
							(2)The potential
			 appropriateness of using planning products and decisions in later environmental
			 reviews.
							(3)The identification
			 and elimination from detailed study in the environmental review process of the
			 issues that are not significant or that have been covered by prior
			 environmental reviews.
							(4)The identification
			 of other environmental review and consultation requirements so that the lead
			 and cooperating agencies may prepare, as appropriate, other required analyses
			 and studies concurrently with planning activities.
							(5)The identification
			 by agencies with jurisdiction over any permits related to the project of any
			 and all relevant information that will reasonably be required for the
			 project.
							(6)The reduction of
			 duplication between requirements under the National Environmental Policy Act of 1969 (42
			 U.S.C. 4321 et seq.) and State and local planning and environmental review
			 requirements, unless the agencies are specifically barred from doing so by
			 applicable law.
							(7)Timelines for the
			 completion of agency actions during the planning and environmental review
			 processes.
							(8)Other appropriate
			 factors.
							1313.Accelerated
			 decisionmakingSection 139(h)
			 of title 23, United States Code, is amended by striking paragraph (4) and
			 inserting the following:
						
							(4)Interim decision
				on achieving accelerated decisionmaking
								(A)In
				generalNot later than 30 days after the close of the public
				comment period on a draft environmental impact statement, the Secretary may
				convene a meeting with the project sponsor, lead agency, resource agencies, and
				any relevant State agencies to ensure that all parties are on schedule to meet
				deadlines for decisions to be made regarding the project.
								(B)DeadlinesThe
				deadlines referred to in subparagraph (A) shall be those established under
				subsection (g), or any other deadlines established by the lead agency, in
				consultation with the project sponsor and other relevant agencies.
								(C)Failure to
				assureIf the relevant agencies cannot provide reasonable
				assurances that the deadlines described in subparagraph (B) will be met, the
				Secretary may initiate the issue resolution and referral process described
				under paragraph (5) and before the completion of the record of decision.
								(5)Accelerated
				issue resolution and referral
								(A)Agency issue
				resolution meeting
									(i)In
				generalA Federal agency of jurisdiction, project sponsor, or the
				Governor of a State in which a project is located may request an issue
				resolution meeting to be conducted by the lead agency.
									(ii)Action by lead
				agencyThe lead agency shall convene an issue resolution meeting
				under clause (i) with the relevant participating agencies and the project
				sponsor, including the Governor only if the meeting was requested by the
				Governor, to resolve issues that could—
										(I)delay completion
				of the environmental review process; or
										(II)result in denial
				of any approvals required for the project under applicable laws.
										(iii)DateA
				meeting requested under this subparagraph shall be held by not later than 21
				days after the date of receipt of the request for the meeting, unless the lead
				agency determines that there is good cause to extend the time for the
				meeting.
									(iv)NotificationOn
				receipt of a request for a meeting under this subparagraph, the lead agency
				shall notify all relevant participating agencies of the request, including the
				issue to be resolved, and the date for the meeting.
									(v)DisputesIf
				a relevant participating agency with jurisdiction over an approval required for
				a project under applicable law determines that the relevant information
				necessary to resolve the issue has not been obtained and could not have been
				obtained within a reasonable time, but the lead agency disagrees, the
				resolution of the dispute shall be forwarded to the heads of the relevant
				agencies for resolution.
									(vi)Convention by
				lead agencyA lead agency may convene an issue resolution meeting
				under this subsection at any time without the request of the Federal agency of
				jurisdiction, project sponsor, or the Governor of a State.
									(B)Elevation of
				issue resolution
									(i)In
				generalIf issue resolution is not achieved by not later than 30
				days after the date of a relevant meeting under subparagraph (A), the Secretary
				shall notify the lead agency, the heads of the relevant participating agencies,
				and the project sponsor (including the Governor only if the initial issue
				resolution meeting request came from the Governor) that an issue resolution
				meeting will be convened.
									(ii)RequirementsThe
				Secretary shall identify the issues to be addressed at the meeting and convene
				the meeting not later than 30 days after the date of issuance of the
				notice.
									(C)Referral of
				issue resolution
									(i)Referral to
				Council on Environmental Quality
										(I)In
				generalIf resolution is not achieved by not later than 30 days
				after the date of an issue resolution meeting under subparagraph (B), the
				Secretary shall refer the matter to the Council on Environmental
				Quality.
										(II)MeetingNot
				later than 30 days after the date of receipt of a referral from the Secretary
				under subclause (I), the Council on Environmental Quality shall hold an issue
				resolution meeting with the lead agency, the heads of relevant participating
				agencies, and the project sponsor (including the Governor only if an initial
				request for an issue resolution meeting came from the Governor).
										(ii)Referral to the
				PresidentIf a resolution is not achieved by not later than 30
				days after the date of the meeting convened by the Council on Environmental
				Quality under clause (i)(II), the Secretary shall refer the matter directly to
				the President.
									(6)Financial
				transfer provisions
								(A)In
				generalA Federal agency of jurisdiction over an approval
				required for a project under applicable laws shall complete any required
				approval on an expeditious basis using the shortest existing applicable
				process.
								(B)Failure to
				decide
									(i)In
				generalIf an agency described in subparagraph (A) fails to
				render a decision under any Federal law relating to a project that requires the
				preparation of an environmental impact statement or environmental assessment,
				including the issuance or denial of a permit, license, or other approval by the
				date described in clause (ii), the agency shall transfer from the applicable
				office of the head of the agency, or equivalent office to which the authority
				for rendering the decision has been delegated by law, to the agency or division
				charged with rendering a decision regarding the application, by not later than
				1 day after the applicable date under clause (ii), and once each week
				thereafter until a final decision is rendered, subject to subparagraph
				(C)—
										(I)$20,000 for any
				project for which an annual financial plan under section 106(i) is required;
				or
										(II)$10,000 for any
				other project requiring preparation of an environmental assessment or
				environmental impact statement.
										(ii)Description of
				dateThe date referred to in clause (i) is the later of—
										(I)the date that is
				180 days after the date on which an application for the permit, license, or
				approval is complete; and
										(II)the date that is
				180 days after the date on which the Federal lead agency issues a decision on
				the project under the National Environmental Policy Act of 1969 (42 U.S.C. 4321
				et seq.).
										(C)Limitations
									(i)In
				generalNo transfer of funds under subparagraph (B) relating to
				an individual project shall exceed, in any fiscal year, an amount equal to 1
				percent of the funds made available for the applicable agency office.
									(ii)Failure to
				decideThe total amount transferred in a fiscal year as a result
				of a failure by an agency to make a decision by an applicable deadline shall
				not exceed an amount equal to 5 percent of the funds made available for the
				applicable agency office for that fiscal year.
									(D)TreatmentThe
				transferred funds shall only be available to the agency or division charged
				with rendering the decision as additional resources, pursuant to subparagraph
				(F).
								(E)No fault of
				agencyA transfer of funds under this paragraph shall not be made
				if the agency responsible for rendering the decision certifies that—
									(i)the agency has not
				received necessary information or approvals from another entity, such as the
				project sponsor, in a manner that affects the ability of the agency to meet any
				requirements under State, local, or Federal law; or
									(ii)significant new
				information or circumstances, including a major modification to an aspect of
				the project, requires additional analysis for the agency to make a decision on
				the project application.
									(F)Treatment of
				funds
									(i)In
				generalFunds transferred under this paragraph shall supplement
				resources available to the agency or division charged with making a decision
				for the purpose of expediting permit reviews.
									(ii)AvailabilityFunds
				transferred under this paragraph shall be available for use or obligation for
				the same period that the funds were originally authorized or appropriated, plus
				1 additional fiscal year.
									(iii)LimitationThe
				Federal agency with jurisdiction for the decision that has transferred the
				funds pursuant to this paragraph shall not reprogram funds to the office of the
				head of the agency, or equivalent office, to reimburse that office for the loss
				of the funds.
									(G)AuditsIn
				any fiscal year in which any Federal agency transfers funds pursuant to this
				paragraph, the Inspector General of that agency shall—
									(i)conduct an audit
				to assess compliance with the requirements of this paragraph; and
									(ii)not later than
				120 days after the end of the fiscal year during which the transfer occurred,
				submit to the Committee on Environment and Public Works of the Senate and any
				other appropriate congressional committees a report describing the reasons why
				the transfers were levied, including allocations of resources.
									(H)Effect of
				paragraphNothing in this paragraph affects or limits the
				application of, or obligation to comply with, any Federal, State, local, or
				tribal law.
								(I)Authority for
				intra-agency transfer of fundsThe requirement provided under
				this paragraph for a Federal agency to transfer or reallocate funds of the
				Federal agency in accordance with subparagraph (B)(i)—
									(i)shall be treated
				by the Federal agency as a requirement and authority consistent with any
				applicable original law establishing and authorizing the agency; but
									(ii)does not provide
				to the Federal agency the authority to require or determine the intra-agency
				transfer or reallocation of funds that are provided to or are within any other
				Federal agency.
									(7)Expedient
				decisions and reviewsTo ensure that Federal environmental
				decisions and reviews are expeditiously made—
								(A)adequate resources
				made available under this title shall be devoted to ensuring that applicable
				environmental reviews under the National Environmental Policy Act of 1969 (42
				U.S.C. 4321 et seq.) are completed on an expeditious basis and that the
				shortest existing applicable process under that Act is implemented; and
								(B)the President
				shall submit to the Committee on Transportation and Infrastructure of the House
				of Representatives and the Committee on Environment and Public Works of the
				Senate, not less frequently than once every 120 days after the date of
				enactment of the MAP–21, a
				report on the status and progress of the following projects and activities
				funded under this title with respect to compliance with applicable requirements
				under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
				seq.):
									(i)Projects and
				activities required to prepare an annual financial plan under section
				106(i).
									(ii)A
				sample of not less than 5 percent of the projects requiring preparation of an
				environmental impact statement or environmental assessment in each
				State.
									.
					1314.Environmental
			 procedures initiative
						(a)EstablishmentFor grant programs under which funds are
			 distributed by formula by the Department of Transportation, the Secretary shall
			 establish an initiative to review and develop consistent procedures for
			 environmental permitting and procurement requirements.
						(b)ReportThe
			 Secretary shall publish the results of the initiative described in subsection
			 (a) in an electronically accessible format.
						1315.Alternative
			 relocation payment demonstration program
						(a)Payment
			 demonstration program
							(1)In
			 generalExcept as otherwise
			 provided in this section, for the purpose of identifying improvements in the
			 timeliness of providing relocation assistance to persons displaced by Federal
			 or federally assisted programs and projects, the Secretary may allow not more
			 than 5 States to participate in an alternative relocation payment demonstration
			 program under which payments to displaced persons eligible for relocation
			 assistance pursuant to the Uniform Relocation Assistance and Real Property
			 Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.) (including
			 implementing regulations), are calculated based on reasonable estimates and
			 paid in advance of the physical displacement of the displaced person.
							(2)Timing of
			 paymentsRelocation
			 assistance payments for projects carried out under an approved State
			 demonstration program may be provided to the displaced person at the same time
			 as payments of just compensation for real property acquired for the program or
			 project of the State.
							(3)Combining of
			 paymentsPayments for
			 relocation and just compensation may be combined into a single unallocated
			 amount.
							(b)Criteria
							(1)In
			 generalAfter public notice and an opportunity to comment, the
			 Secretary shall adopt criteria for carrying out the alternative relocation
			 payment demonstration program.
							(2)Conditions
								(A)In
			 generalConditions for State participation in the demonstration
			 program shall include the conditions described in subparagraphs (B) through
			 (E).
								(B)Memorandum of
			 agreementA State wishing to participate in the demonstration
			 program shall be required to enter into a memorandum of agreement with the
			 Secretary that includes provisions relating to—
									(i)the
			 selection of projects or programs within the State to which the alternative
			 relocation payment process will be applied;
									(ii)program and
			 project-level monitoring;
									(iii)performance
			 measurement;
									(iv)reporting;
			 and
									(v)the
			 circumstances under which the Secretary may terminate the demonstration program
			 of the State before the end of the program term.
									(C)Term of
			 demonstration programExcept as provided in subparagraph (B)(v),
			 the demonstration program of the State may continue for up to 3 years after the
			 date on which the Secretary executes the memorandum of agreement.
								(D)Displaced
			 persons
									(i)In
			 generalDisplaced persons affected by a project included in the
			 demonstration program of the State shall be informed in writing in a format
			 that is clear and easily understandable that the relocation payments that the
			 displaced persons receive under the demonstration program may be higher or
			 lower than the amount that the displaced persons would receive under the
			 standard relocation assistance process.
									(ii)Alternative
			 processDisplaced persons shall be informed—
										(I)of the right of
			 the displaced persons not to participate in the demonstration program;
			 and
										(II)that the
			 alternative relocation payment process can be used only if the displaced person
			 agrees in writing.
										(iii)AssistanceThe
			 displacing agency shall provide any displaced person who elects not to
			 participate in the demonstration program with relocation assistance in
			 accordance with the Uniform Relocation Assistance and Real Property Acquisition
			 Policies Act of 1970 (42 U.S.C. 4601 et seq.) (including implementing
			 regulations).
									(E)Other
			 displacements
									(i)In
			 generalIf other Federal agencies plan displacements in or
			 adjacent to a demonstration program project area within the same time period as
			 the project acquisition and relocation actions of the demonstration program,
			 the Secretary shall adopt measures to protect against inconsistent treatment of
			 displaced persons.
									(ii)InclusionMeasures
			 described in clause (i) may include a determination that the demonstration
			 program authority may not be used on a particular project.
									(c)Report
							(1)In
			 generalThe Secretary shall submit to Congress—
								(A)at least every 18
			 months after the date of enactment of this Act, a report on the progress and
			 results of the demonstration program; and
								(B)not later than 1
			 year after all State demonstration programs have ended, a final report.
								(2)RequirementsThe
			 final report shall include an evaluation by the Secretary of the merits of the
			 alternative relocation payment demonstration program, including the effects of
			 the demonstration program on—
								(A)displaced persons
			 and the protections afforded to displaced persons by the Uniform Relocation
			 Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601
			 et seq.);
								(B)the efficiency of
			 the delivery of Federal-aid highway projects and overall effects on the
			 Federal-aid highway program; and
								(C)the achievement of
			 the purposes of the Uniform Relocation Assistance and Real Property Acquisition
			 Policies Act of 1970 (42 U.S.C. 4601 et seq.).
								(d)LimitationThe
			 authority of this section may be used only on projects funded under title 23,
			 United States Code, in cases in which the funds are administered by the Federal
			 Highway Administration.
						(e)AuthorityThe
			 authority of the Secretary to approve an alternate relocation payment
			 demonstration program for a State terminates on the date that is 3 years after
			 the date of enactment of this Act
						1316.Review of
			 Federal project and program delivery
						(a)Completion time
			 assessments and reports
							(1)In
			 generalFor projects funded under title 23, United States Code,
			 the Secretary shall compare—
								(A)(i)the completion times of
			 categorical exclusions, environmental assessments, and environmental impact
			 statements initiated after calendar year 2005; to
									(ii)the completion times of
			 categorical exclusions, environmental assessments, and environmental impact
			 statements initiated during a period prior to calendar year 2005; and
									(B)(i)the completion times of
			 categorical exclusions, environmental assessments, and environmental impact
			 statements initiated during the period beginning on January 1, 2005, and ending
			 on the date of enactment of this Act; to
									(ii)the completion times of
			 categorical exclusions, environmental assessments, and environmental impact
			 statements initiated after the date of enactment of this Act.
									(2)ReportThe
			 Secretary shall submit to the Committee on Transportation and Infrastructure of
			 the House of Representatives and the Committee on Environment and Public Works
			 of the Senate a report—
								(A)not later than 1
			 year after the date of enactment of this Act that—
									(i)describes the
			 results of the review conducted under paragraph (1)(A); and
									(ii)identifies any
			 change in the timing for completions, including the reasons for any such change
			 and the reasons for delays in excess of 5 years; and
									(B)not later than 5
			 years after the date of enactment of this Act that—
									(i)describes the
			 results of the review conducted under paragraph (1)(B); and
									(ii)identifies any
			 change in the timing for completions, including the reasons for any such change
			 and the reasons for delays in excess of 5 years.
									(b)Additional
			 reportNot later than 2 years after the date of enactment of this
			 Act, the Secretary shall submit to the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on Environment
			 and Public Works of the Senate a report on the types and justification for the
			 additional categorical exclusions granted under the authority provided under
			 sections 1309 and 1310.
						(c)GAO
			 reportThe Comptroller General of the United States shall—
							(1)assess the reforms
			 carried out under sections 1301 through 1315 (including the amendments made by
			 those sections); and
							(2)not later than 5
			 years after the date of enactment of this Act, submit to the Committee on
			 Transportation and Infrastructure of the House of Representatives and the
			 Committee on Environment and Public Works of the Senate a report that describes
			 the results of the assessment.
							(d)Inspector
			 General reportThe Inspector General of the Department of
			 Transportation shall—
							(1)assess the reforms
			 carried out under sections 1301 through 1315 (including the amendments made by
			 those sections); and
							(2)submit to the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 and the Committee on Environment and Public Works of the Senate—
								(A)not later than 2
			 years after the date of enactment of this Act, an initial report of the
			 findings of the Inspector General; and
								(B)not later than 4
			 years after the date of enactment of this Act, a final report of the
			 findings.
								DHighway
			 safety
					1401.Jason’s
			 Law
						(a)In
			 generalIt is the sense of Congress that it is a national
			 priority to address projects under this section for the shortage of long-term
			 parking for commercial motor vehicles on the National Highway System to improve
			 the safety of motorized and nonmotorized users and for commercial motor vehicle
			 operators.
						(b)Eligible
			 projectsEligible projects under this section are those
			 that—
							(1)serve the National
			 Highway System; and
							(2)may include the
			 following:
								(A)Constructing
			 safety rest areas (as defined in section 120(c) of title 23, United States
			 Code) that include parking for commercial motor vehicles.
								(B)Constructing
			 commercial motor vehicle parking facilities adjacent to commercial truck stops
			 and travel plazas.
								(C)Opening existing
			 facilities to commercial motor vehicle parking, including inspection and weigh
			 stations and park-and-ride facilities.
								(D)Promoting the
			 availability of publicly or privately provided commercial motor vehicle parking
			 on the National Highway System using intelligent transportation systems and
			 other means.
								(E)Constructing
			 turnouts along the National Highway System for commercial motor
			 vehicles.
								(F)Making capital
			 improvements to public commercial motor vehicle parking facilities currently
			 closed on a seasonal basis to allow the facilities to remain open
			 year-round.
								(G)Improving the
			 geometric design of interchanges on the National Highway System to improve
			 access to commercial motor vehicle parking facilities.
								(c)Survey and
			 comparative assessment
							(1)In
			 generalThe Secretary, in consultation with relevant State motor
			 carrier safety personnel, shall conduct a survey regarding the availability of
			 parking facilities within each State—
								(A)to evaluate the
			 capability of the State to provide adequate parking and rest facilities for
			 motor carriers engaged in interstate motor carrier service;
								(B)to assess the
			 volume of motor carrier traffic through the State; and
								(C)to develop a
			 system of metrics to measure the adequacy of parking facilities in the
			 State.
								(2)ResultsThe
			 results of the survey under paragraph (1) shall be made available to the public
			 on the website of the Department of Transportation.
							(3)Periodic
			 updatesThe Secretary shall periodically update the survey under
			 this subsection.
							(d)Treatment of
			 projectsNotwithstanding any other provision of law, projects
			 funded through the authority provided under this section shall be treated as
			 projects on a Federal-aid highway under chapter 1 of title 23, United States
			 Code.
						1402.Open container
			 requirementsSection 154(c) of
			 title 23, United States Code, is amended—
						(1)by striking
			 paragraph (2) and inserting the following:
							
								(2)Fiscal year 2012
				and thereafter
									(A)Reservation of
				fundsOn October 1, 2011, and each October 1 thereafter, if a
				State has not enacted or is not enforcing an open container law described in
				subsection (b), the Secretary shall reserve an amount equal to 2.5 percent of
				the funds to be apportioned to the State on that date under each of paragraphs
				(1) and (2) of section 104(b) until the State certifies to the Secretary the
				means by which the State will use those reserved funds in accordance with
				subparagraphs (A) and (B) of paragraph (1) and paragraph (3).
									(B)Transfer of
				fundsAs soon as practicable after the date of receipt of a
				certification from a State under subparagraph (A), the Secretary shall—
										(i)transfer the
				reserved funds identified by the State for use as described in subparagraphs
				(A) and (B) of paragraph (1) to the apportionment of the State under section
				402; and
										(ii)release the
				reserved funds identified by the State as described in paragraph
				(3).
										;
						(2)by striking
			 paragraph (3) and inserting the following:
							
								(3)Use for highway
				safety improvement program
									(A)In
				generalA State may elect to use all or a portion of the funds
				transferred under paragraph (2) for activities eligible under section
				148.
									(B)State
				departments of transportationIf the State makes an election
				under subparagraph (A), the funds shall be transferred to the department of
				transportation of the State, which shall be responsible for the administration
				of the funds.
									;
				and
						(3)by striking
			 paragraph (5) and inserting the following:
							
								(5)Derivation of
				amount to be transferredThe amount to be transferred under
				paragraph (2) may be derived from the following:
									(A)The apportionment
				of the State under section 104(b)(l).
									(B)The apportionment
				of the State under section
				104(b)(2).
									.
						1403.Minimum
			 penalties for repeat offenders for driving while intoxicated or driving under
			 the influence
						(a)DefinitionsSection
			 164(a) of title 23, United States Code, is amended—
							(1)by striking
			 paragraph (3);
							(2)by redesignating
			 paragraphs (4) and (5) as paragraphs (3) and (4), respectively; and
							(3)in paragraph (4)
			 (as so redesignated) by striking subparagraph (A) and inserting the
			 following:
								
									(A)receive—
										(i)a
				suspension of all driving privileges for not less than 1 year; or
										(ii)a
				suspension of unlimited driving privileges for 1 year, allowing for the
				reinstatement of limited driving privileges subject to restrictions and limited
				exemptions as established by State law, if an ignition interlock device is
				installed for not less than 1 year on each of the motor vehicles owned or
				operated, or both, by the
				individual;
										.
							(b)Transfer of
			 fundsSection 164(b) of title 23, United States Code, is
			 amended—
							(1)by striking
			 paragraph (2) and inserting the following:
								
									(2)Fiscal year 2012
				and thereafter
										(A)Reservation of
				fundsOn October 1, 2011, and each October 1 thereafter, if a
				State has not enacted or is not enforcing a repeat intoxicated driver law, the
				Secretary shall reserve an amount equal to 2.5 percent of the funds to be
				apportioned to the State on that date under each of paragraphs (1) and (2) of
				section 104(b) until the State certifies to the Secretary the means by which
				the States will use those reserved funds among the uses authorized under
				subparagraphs (A) and (B) of paragraph (1), and paragraph (3).
										(B)Transfer of
				fundsAs soon as practicable after the date of receipt of a
				certification from a State under subparagraph (A), the Secretary shall—
											(i)transfer the
				reserved funds identified by the State for use as described in subparagraphs
				(A) and (B) of paragraph (1) to the apportionment of the State under section
				402; and
											(ii)release the
				reserved funds identified by the State as described in paragraph
				(3).
											;
							(2)by striking
			 paragraph (3) and inserting the following:
								
									(3)Use for highway
				safety improvement program
										(A)In
				generalA State may elect to use all or a portion of the funds
				transferred under paragraph (2) for activities eligible under section
				148.
										(B)State
				departments of transportationIf the State makes an election
				under subparagraph (A), the funds shall be transferred to the department of
				transportation of the State, which shall be responsible for the administration
				of the funds.
										;
				and
							(3)by striking
			 paragraph (5) and inserting the following:
								
									(5)Derivation of
				amount to be transferredThe amount to be transferred under
				paragraph (2) may be derived from the following:
										(A)The apportionment
				of the State under section 104(b)(1).
										(B)The apportionment
				of the State under section
				104(b)(2).
										.
							1404.Adjustments to
			 penalty provisions
						(a)Vehicle weight
			 limitationsSection 127(a)(1) of title 23, United States Code, is
			 amended by striking No funds shall be apportioned in any fiscal year
			 under section 104(b)(1) of this title to any State which and inserting
			 The Secretary shall withhold 50 percent of the apportionment of a State
			 under section 104(b)(1) in any fiscal year in which the State.
						(b)Control of
			 junkyardsSection 136 of title 23, United States Code, is
			 amended—
							(1)in subsection (b),
			 in the first sentence—
								(A)by striking
			 10 per centum and inserting 7 percent; and
								(B)by striking
			 section 104 of this title and inserting paragraphs (1)
			 through (5) of section 104(b); and
								(2)by adding at the
			 end the following:
								
									(n)For purposes of
				this section, the terms primary system and Federal-aid
				primary system mean any highway that is on the National Highway System,
				which includes the Interstate Highway
				System.
									.
							(c)Enforcement of
			 vehicle size and weight lawsSection 141(b)(2) of title 23,
			 United States Code, is amended—
							(1)by striking
			 10 per centum and inserting 7 percent; and
							(2)by striking
			 section 104 of this title and inserting paragraphs (1)
			 through (5) of section 104(b).
							(d)Proof of payment
			 of the heavy vehicle use taxSection 141(c) of title 23, United
			 States Code, is amended—
							(1)by striking
			 section 104(b)(4) each place it appears and inserting
			 section 104(b)(1); and
							(2)in the first
			 sentence by striking 25 per centum and inserting  8
			 percent.
							(e)Use of safety
			 beltsSection 153(h) of title 23, United States Code, is
			 amended—
							(1)by striking
			 paragraph (1);
							(2)by redesignating
			 paragraph (2) as paragraph (1);
							(3)in paragraph (1)
			 (as so redesignated)—
								(A)by striking the
			 paragraph heading and inserting Prior to fiscal year 2012; and
								(B)by inserting
			 and before October 1, 2011, after September 30,
			 1994,; and
								(4)by inserting after
			 paragraph (1) (as so redesignated) the following:
								
									(2)Fiscal year 2012
				and thereafterIf, at any time in a fiscal year beginning after
				September 30, 2011, a State does not have in effect a law described in
				subsection (a)(2), the Secretary shall transfer an amount equal to 2 percent of
				the funds apportioned to the State for the succeeding fiscal year under each of
				paragraphs (1) through (3) of section 104(b) to the apportionment of the State
				under section
				402.
									.
							(f)National minimum
			 drinking ageSection 158(a)(1) of title 23, United States Code,
			 is amended—
							(1)by striking
			 The Secretary and inserting the following:
								
									(A)Fiscal years
				before 2012The Secretary
									;
				and
							(2)by adding at the
			 end the following:
								
									(B)Fiscal year 2012
				and thereafterFor fiscal year 2012 and each fiscal year
				thereafter, the amount to be withheld under this section shall be an amount
				equal to 8 percent of the amount apportioned to the noncompliant State, as
				described in subparagraph (A), under paragraphs (1) and (2) of section
				104(b).
									.
							(g)Drug
			 offendersSection 159 of title 23, United States Code, is
			 amended—
							(1)in subsection
			 (a)—
								(A)by striking
			 paragraph (1);
								(B)by redesignating
			 paragraph (2) as paragraph (1);
								(C)in paragraph (1)
			 (as so redesignated) by striking (including any amounts withheld under
			 paragraph (1)); and
								(D)by inserting after
			 paragraph (1) (as so redesignated) the following:
									
										(2)Fiscal year 2012
				and thereafterThe Secretary shall withhold an amount equal to 8
				percent of the amount required to be apportioned to any State under each of
				paragraphs (1) and (2) of section 104(b) on the first day of each fiscal year
				beginning after September 30, 2011, if the State fails to meet the requirements
				of paragraph (3) on the first day of the fiscal
				year.
										;
				and
								(2)by striking
			 subsection (b) and inserting the following:
								
									(b)Effect of
				noncomplianceNo funds withheld under this section from
				apportionments to any State shall be available for apportionment to that
				State.
									.
							(h)Zero tolerance
			 blood alcohol concentration for minorsSection 161(a) of title
			 23, United States Code, is amended—
							(1)by striking
			 paragraph (1);
							(2)by redesignating
			 paragraph (2) as paragraph (1);
							(3)in paragraph (1)
			 (as so redesignated)—
								(A)by striking the
			 paragraph heading and inserting Prior to fiscal year 2012; and
								(B)by inserting
			 through fiscal year 2011 after each fiscal year
			 thereafter; and
								(4)by inserting after
			 paragraph (1) (as so redesignated) the following:
								
									(2)Fiscal year 2012
				and thereafterThe Secretary shall withhold an amount equal to 8
				percent of the amount required to be apportioned to any State under each of
				paragraphs (1) and (2) of section 104(b) on October 1, 2011, and on October 1
				of each fiscal year thereafter, if the State does not meet the requirement of
				paragraph (3) on that
				date.
									.
							(i)Operation of
			 motor vehicles by intoxicated personsSection 163(e) of title 23,
			 United States Code, is amended by striking paragraphs (1) and (2) and inserting
			 the following:
							
								(1)Fiscal years
				2007 through 2011On October 1, 2006, and October 1 of each
				fiscal year thereafter through fiscal year 2011, if a State has not enacted or
				is not enforcing a law described in subsection (a), the Secretary shall
				withhold an amount equal to 8 percent of the amounts to be apportioned to the
				State on that date under each of paragraphs (1), (3), and (4) of section
				104(b).
								(2)Fiscal year 2012
				and thereafterOn October 1, 2011, and October 1 of each fiscal
				year thereafter, if a State has not enacted or is not enforcing a law described
				in subsection (a), the Secretary shall withhold an amount equal to 6 percent of
				the amounts to be apportioned to the State on that date under each of
				paragraphs (1) and (2) of section
				104(b).
								.
						(j)Commercial
			 driver's licenseSection 31314 of title 49, United States Code,
			 is amended—
							(1)by redesignating
			 subsection (c) as subsection (d); and
							(2)by inserting after
			 subsection (b) the following:
								
									(c)Penalties
				imposed in fiscal year 2012 and thereafterEffective beginning on
				October 1, 2011—
										(1)the penalty for
				the first instance of noncompliance by a State under this section shall be not
				more than an amount equal to 4 percent of funds required to be apportioned to
				the noncompliant State under paragraphs (1) and (2) of section 104(b) of title
				23; and
										(2)the penalty for
				subsequent instances of noncompliance shall be not more than an amount equal to
				8 percent of funds required to be apportioned to the noncompliant State under
				paragraphs (1) and (2) of section 104(b) of title
				23.
										.
							1405.Highway worker
			 safety
						Not later than
			 60 days after the date of enactment of this Act, the Secretary shall modify
			 section 630.1108(a) of title 23, Code of Federal Regulations (as in effect on
			 the date of enactment of this Act), to ensure that—
							(1)at a minimum,
			 positive protective measures are used to separate workers on highway
			 construction projects from motorized traffic in all work zones conducted under
			 traffic in areas that offer workers no means of escape (such as tunnels and
			 bridges), unless an engineering study determines otherwise;
							(2)temporary
			 longitudinal traffic barriers are used to protect workers on highway
			 construction projects in long-duration stationary work zones when the project
			 design speed is anticipated to be high and the nature of the work requires
			 workers to be within 1 lane-width from the edge of a live travel lane,
			 unless—
								(A)an analysis by the
			 project sponsor determines otherwise; or
								(B)the project is
			 outside of an urbanized area and the annual average daily traffic load of the
			 applicable road is less than 100 vehicles per hour; and
								(3)when positive
			 protective devices are necessary for highway construction projects, those
			 devices are paid for on a unit-pay basis, unless doing so would create a
			 conflict with innovative contracting approaches, such as design-build or some
			 performance-based contracts under which the contractor is paid to assume a
			 certain risk allocation and payment is generally made on a lump-sum
			 basis.
							EMiscellaneous
					1501.Program
			 efficienciesThe first
			 sentence of section 102(b) of title 23, United States Code, is amended by
			 striking made available for such engineering and inserting
			 reimbursed for the preliminary engineering.
					1502.Project
			 approval and oversightSection
			 106 of title 23, United States Code, is amended—
						(1)in subsection
			 (a)(2) by inserting recipient before
			 formalizing;
						(2)in subsection
			 (c)—
							(A)in paragraph
			 (1)—
								(i)in
			 the heading, by striking Non-Interstate; and
								(ii)by
			 striking but not on the Interstate System; and
								(B)by striking
			 paragraph (4) and inserting the following:
								
									(4)Limitation on
				interstate projects
										(A)In
				generalThe Secretary shall not assign any responsibilities to a
				State for projects the Secretary determines to be in a high risk category, as
				defined under subparagraph (B).
										(B)High risk
				categoriesThe Secretary may define the high risk categories
				under this subparagraph on a national basis, a State-by-State basis, or a
				national and State-by-State basis, as determined to be appropriate by the
				Secretary.
										;
							(3)in subsection
			 (e)—
							(A)in paragraph
			 (1)—
								(i)in
			 subparagraph (A)—
									(I)in the matter
			 preceding clause (i)—
										(aa)by
			 striking concept and inserting planning;
			 and
										(bb)by
			 striking multidisciplined and inserting
			 multidisciplinary; and
										(II)by striking
			 clause (i) and inserting the following:
										
											(i)providing the
				needed functions and achieving the established commitments (including
				environmental, community, and agency commitments) safely, reliably, and at the
				lowest overall lifecycle cost;
											;
				and
									(ii)in
			 subparagraph (B) by striking clause (ii) and inserting the following:
									
										(ii)refining or
				redesigning, as appropriate, the project using different technologies,
				materials, or methods so as to accomplish the purpose, functions, and
				established commitments (including environmental, community, and agency
				commitments) of the
				project.
										;
								(B)in paragraph
			 (2)—
								(i)in
			 the matter preceding subparagraph (A) by striking or other
			 cost-reduction analysis;
								(ii)in
			 subparagraph (A) by striking Federal-aid system and inserting
			 National Highway System receiving Federal assistance; and
								(iii)in
			 subparagraph (B) by inserting on the National Highway System receiving
			 Federal assistance after a bridge project; and
								(C)by striking
			 paragraph (4) and inserting the following:
								
									(4)Requirements
										(A)Value
				engineering programThe State shall develop and carry out a value
				engineering program that—
											(i)establishes and
				documents value engineering program policies and procedures;
											(ii)ensures that the
				required value engineering analysis is conducted before completing the final
				design of a project;
											(iii)ensures that the
				value engineering analysis that is conducted, and the recommendations developed
				and implemented for each project, are documented in a final value engineering
				report; and
											(iv)monitors,
				evaluates, and annually submits to the Secretary a report that describes the
				results of the value analyses that are conducted and the recommendations
				implemented for each of the projects described in paragraph (2) that are
				completed in the State.
											(B)Bridge
				projectsThe value engineering analysis for a bridge project
				under paragraph (2) shall—
											(i)include bridge
				superstructure and substructure requirements based on construction material;
				and
											(ii)be evaluated by
				the State—
												(I)on engineering and
				economic bases, taking into consideration acceptable designs for bridges;
				and
												(II)using an analysis
				of lifecycle costs and duration of project
				construction.
												;
				
							(4)in subsection
			 (g)(4) by adding at the end the following:
							
								(C)Funding
									(i)In
				generalSubject to project approval by the Secretary, a State may
				obligate funds apportioned to the State under section 104(b)(2) for carrying
				out the responsibilities of the State under subparagraph (A).
									(ii)Eligible
				activitiesActivities eligible for assistance under this
				subparagraph include—
										(I)State
				administration of subgrants; and
										(II)State oversight
				of subrecipients.
										(iii)Annual work
				planTo receive the funding flexibility made available under this
				subparagraph, the State shall submit to the Secretary an annual work plan
				identifying activities to be carried out under this subparagraph during the
				applicable year.
									(iv)Federal
				shareThe Federal share of the cost of activities carried out
				under this subparagraph shall be 100
				percent.
									;
				and
						(5)in subsection
			 (h)—
							(A)in paragraph
			 (1)(B) by inserting , including a phasing plan when applicable
			 after financial plan; and
							(B)by striking
			 paragraph (3) and inserting the following:
								
									(3)Financial
				planA financial plan—
										(A)shall be based on
				detailed estimates of the cost to complete the project;
										(B)shall provide for
				the annual submission of updates to the Secretary that are based on reasonable
				assumptions, as determined by the Secretary, of future increases in the cost to
				complete the project; and
										(C)may include a
				phasing plan that identifies fundable incremental improvements or phases that
				will address the purpose and the need of the project in the short term in the
				event there are insufficient financial resources to complete the entire
				project. If a phasing plan is adopted for a project pursuant to this section,
				the project shall be deemed to satisfy the fiscal constraint requirements in
				the statewide and metropolitan planning requirements in sections 134 and
				135.
										.
							1503.Standards
						(a)Practical
			 designSection 109 of title
			 23, United States Code, is amended—
							(1)in subsection
			 (a)—
								(A)in paragraph (1)
			 by striking and at the end;
								(B)in paragraph (2)
			 by striking the period at the end and inserting ; and;
			 and
								(C)by adding at the
			 end the following:
									
										(3)utilize, when
				appropriate, practical design solutions, as defined in this section, to ensure
				that transportation needs are met and that funds available for transportation
				projects are used
				efficiently.
										;
								(2)in subsection
			 (c)—
								(A)in paragraph (1),
			 in the matter preceding subparagraph (A)—
									(i)by
			 striking , reconstruction, resurfacing (except for maintenance
			 resurfacing), restoration, or rehabilitation and inserting or
			 reconstruction; and
									(ii)by
			 striking may take into account and inserting shall
			 consider;
									(B)in paragraph
			 (2)—
									(i)in
			 the first sentence of the matter preceding subparagraph (A) by striking
			 may and inserting shall;
									(ii)in
			 subparagraph (C) by striking and at the end;
									(iii)by
			 redesignating subparagraph (D) as subparagraph (F); and
									(iv)by
			 inserting after subparagraph (C) the following:
										
											(D)the publication
				entitled Highway Safety Manual of the American Association of
				State Highway and Transportation Officials;
											(E)the publication
				entitled A Guide for Achieving Flexibility in Highway Design, 1st
				Edition, published by the American Association of State Highway and
				Transportation Officials;
				and
											;
									(3)in subsection (f)
			 by inserting pedestrian walkways, after
			 bikeways,;
							(4)in subsection (m)
			 by inserting , safe, and continuous after for a
			 reasonable;
							(5)in subsection (q)
			 by striking consistent with the operative safety management system
			 established in accordance with section 303 or in accordance with
			 inserting that is in accordance with a State’s strategic highway safety
			 plan and included on; and
							(6)by adding at the
			 end the following:
								
									(r)DefinitionIn
				this section, the term practical design solution means a
				collaborative interdisciplinary approach that results in a transportation
				project that fits its physical setting, preserves safety, and balances costs
				with the necessary scope and project delivery needs of the project, as well as
				with scenic, aesthetic, historic, and environmental
				resources.
									.
							(b)Additional
			 standardsSection 109 of
			 title 23, United States Code (as amended by subsection (a)(6)), is amended by
			 adding at the end the following:
							
								(s)Pavement
				markingsThe Secretary shall not approve any pavement markings
				project that includes the use of glass beads containing more than 200 parts per
				million of arsenic or lead, as determined in accordance with Environmental
				Protection Agency testing methods 3052, 6010B, or
				6010C.
								.
						1504.ConstructionSection 114 of title 23, United States Code,
			 is amended—
						(1)in subsection
			 (b)—
							(A)by striking
			 paragraph (1) and inserting the following:
								
									(1)Limitation on
				convict laborConvict labor shall not be used in construction of
				Federal-aid highways or portions of Federal-aid highways unless the labor is
				performed by convicts who are on parole, supervised release, or
				probation.
									;
				and
							(B)in paragraph (3)
			 by inserting in existence during that period after
			 located on a Federal-aid system; and
							(2)in subsection
			 (c)—
							(A)by striking
			 paragraph (1) and inserting the following:
								
									(1)In
				generalThe Secretary shall ensure that a worker who is employed
				on a remote project for the construction of a Federal-aid highway or portion of
				a Federal-aid highway in the State of Alaska and who is not a domiciled
				resident of the locality shall receive meals and
				lodging.
									;
				and
							(B)in paragraph
			 (3)(C) by striking highway or portion of a highway located on a
			 Federal-aid system and inserting Federal-aid highway or portion
			 of a Federal-aid highway.
							1505.MaintenanceSection 116 of title 23, United States Code,
			 is amended—
						(1)in subsection
			 (a)—
							(A)in the first
			 sentence, by inserting or other direct recipient before
			 to maintain; and
							(B)by striking the
			 second sentence;
							(2)by striking
			 subsection (b) and inserting the following:
							
								(b)AgreementIn
				any State in which the State transportation department or other direct
				recipient is without legal authority to maintain a project described in
				subsection (a), the transportation department or direct recipient shall enter
				into a formal agreement with the appropriate officials of the county or
				municipality in which the project is located providing for the maintenance of
				the project.
								;
				and
						(3)in the first
			 sentence of subsection (c) by inserting or other direct
			 recipient after State transportation department.
						1506.Federal share
			 payableSection 120 of title
			 23, United States Code, is amended—
						(1)in the first
			 sentence of subsection (c)(1)—
							(A)by inserting
			 maintaining minimum levels of retroreflectivity of highway signs or
			 pavement markings, after traffic control
			 signalization,;
							(B)by inserting
			 shoulder and centerline rumble strips and stripes, after
			 pavement marking,; and
							(C)by striking
			 Federal-aid systems and inserting Federal-aid
			 programs;
							(2)by striking
			 subsection (e) and inserting the following:
							
								(e)Emergency
				reliefThe Federal share payable for any repair or reconstruction
				provided for by funds made available under section 125 for any project on a
				Federal-aid highway, including the Interstate System, shall not exceed the
				Federal share payable on a project on the system as provided in subsections (a)
				and (b), except that—
									(1)the Federal share
				payable for eligible emergency repairs to minimize damage, protect facilities,
				or restore essential traffic accomplished within 180 days after the actual
				occurrence of the natural disaster or catastrophic failure may amount to 100
				percent of the cost of the repairs;
									(2)the Federal share
				payable for any repair or reconstruction of Federal land transportation
				facilities, Federal land access transportation facilities, and tribal
				transportation facilities may amount to 100 percent of the cost of the repair
				or reconstruction;
									(3)the Secretary
				shall extend the time period in paragraph (1) taking into consideration any
				delay in the ability of the State to access damaged facilities to evaluate
				damage and the cost of repair; and
									(4)the Federal share
				payable for eligible permanent repairs to restore damaged facilities to
				predisaster condition may amount to 100 percent of the cost of the repairs if
				the eligible expenses incurred by the State due to natural disasters or
				catastrophic failures in a Federal fiscal year exceeds the annual apportionment
				of the State under section 104 for the fiscal year in which the disasters or
				failures
				occurred.
									;
						(3)by striking
			 subsection (g) and redesignating subsections (h) through (l) as subsections (g)
			 through (k), respectively;
						(4)in subsection
			 (i)(1)(A) (as redesignated by paragraph (3)) by striking and the
			 Appalachian development highway system program under section 14501 of title
			 40; and
						(5)by striking
			 subsections (j) and (k) (as redesignated by paragraph (3)) and inserting the
			 following:
							
								(j)Use of federal
				agency fundsNotwithstanding any other provision of law, any
				Federal funds other than those made available under this title and title 49,
				United States Code, may be used to pay the non-Federal share of the cost of any
				transportation project that is within, adjacent to, or provides access to
				Federal land, the Federal share of which is funded under this title or chapter
				53 of title 49.
								(k)Use of Federal
				land and tribal transportation fundsNotwithstanding any other
				provision of law, the funds authorized to be appropriated to carry out the
				tribal transportation program under section 202 and the Federal lands
				transportation program under section 203 may be used to pay the non-Federal
				share of the cost of any project that is funded under this title or chapter 53
				of title 49 and that provides access to or within Federal or tribal
				land.
								.
						1507.Transferability
			 of Federal-aid highway funds
						(a)In
			 generalSection 126 of title
			 23, United States Code, is amended to read as follows:
							
								126.Transferability
				of Federal-aid highway funds
									(a)In
				generalNotwithstanding any
				other provision of law, subject to subsection (b), a State may transfer from an
				apportionment under section 104(b) not to exceed 20 percent of the amount
				apportioned for the fiscal year to any other apportionment of the State under
				that section.
									(b)Application to
				certain set-asidesFunds that are subject to sections 104(d) and
				133(d) shall not be transferred under this section. The maximum amount that a
				State may transfer under this section of the State’s set-aside under section
				149(l) for a fiscal year may not exceed 25 percent of (1) the amount of such
				set-aside, less (2) the amount of the State’s set-aside under section
				133(d)(2), as in effect on the day before the date of enactment of the MAP–21,
				for fiscal year
				1997.
									.
						(b)Conforming
			 amendmentThe analysis for chapter 1 of title 23, United States
			 Code, is amended by striking the item relating to section 126 and inserting the
			 following:
							
								
									126. Transferability of Federal-aid highway
				funds.
								
								.
						1508.Special
			 permits during periods of national emergencySection 127 of title 23, United States Code,
			 is amended by inserting at the end the following:
						
							(i)Special permits
				during periods of national emergency
								(1)In
				generalNotwithstanding any other provision of this section, a
				State may issue special permits during an emergency to overweight vehicles and
				loads that can easily be dismantled or divided if—
									(A)the President has
				declared the emergency to be a major disaster under the Robert T. Stafford
				Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.);
									(B)the permits are
				issued in accordance with State law; and
									(C)the permits are
				issued exclusively to vehicles and loads that are delivering relief
				supplies.
									(2)ExpirationA
				permit issued under paragraph (1) shall expire not later than 120 days after
				the date of the declaration of emergency under subparagraph (A) of that
				paragraph.
								.
					1509.Electric
			 vehicle charging stations
						(a)Fringe and
			 corridor parking facilitiesSection 137 of title 23, United
			 States Code, is amended—
							(1)in subsection (a)
			 by inserting after the second sentence the following: “The addition of electric
			 vehicle charging stations to new or previously funded parking facilities shall
			 be eligible for funding under this section.”; and
							(2)in subsection
			 (f)(1)—
								(A)by striking
			 104(b)(4) and inserting 104(b)(1); and
								(B)by inserting
			 including the addition of electric vehicle charging stations,
			 after new facilities,.
								(b)Public
			 transportationSection 142(a)(1) of title 23, United States Code,
			 is amended by inserting (which may include electric vehicle charging
			 stations) after corridor parking facilities.
						1510.HOV
			 facilitiesSection 166 of
			 title 23, United States Code, is amended—
						(1)in subsection
			 (b)(5)—
							(A)in subparagraph
			 (A) by striking Before September 30, 2009, the and inserting
			 The; and
							(B)in subparagraph
			 (B) by striking Before September 30, 2009, the and inserting
			 The; and
							(2)in subsection
			 (d)(1)—
							(A)in the matter
			 preceding subparagraph (A)—
								(i)by
			 striking in a fiscal year shall certify and inserting
			 shall submit to the Secretary a report demonstrating that the facility
			 is not already degraded, and that the presence of the vehicles will not cause
			 the facility to become degraded, and certify; and
								(ii)by
			 striking in the fiscal year;
								(B)in subparagraph
			 (A) by inserting and submitting to the Secretary annual reports of those
			 impacts after adjacent highways;
							(C)in subparagraph
			 (C) by striking if the presence of the vehicles has degraded the
			 operation of the facility and inserting whenever the operation
			 of the facility is degraded; and
							(D)by adding at the
			 end the following:
								
									(D)Maintenance of
				operating performanceA facility that has become degraded shall
				be brought back into compliance with the minimum average operating speed
				performance standard by not later than 180 days after the date on which the
				degradation is identified through changes to operation, including the
				following:
										(i)Increase the
				occupancy requirement for HOVs.
										(ii)Increase the toll
				charged for vehicles allowed under subsection (b) to reduce demand.
										(iii)Charge tolls to
				any class of vehicle allowed under subsection (b) that is not already subject
				to a toll.
										(iv)Limit or
				discontinue allowing vehicles under subsection (b).
										(v)Increase the
				available capacity of the HOV facility.
										(E)ComplianceIf
				the State fails to bring a facility into compliance under subparagraph (D), the
				Secretary shall subject the State to appropriate program sanctions under
				section 1.36 of title 23, Code of Federal Regulations (or successor
				regulations), until the performance is no longer
				degraded.
									.
							1511.Construction
			 equipment and vehicles
						(a)In
			 generalChapter 3 of title 23, United States Code, is amended by
			 adding at the end the following:
							
								330.Construction
				equipment and vehicles
									(a)In
				generalIn accordance with the obligation process established
				pursuant to section 149(j)(4), a State shall expend amounts required to be
				obligated for this section to install diesel emission control technology on
				covered equipment, with an engine that does not meet current model year new
				engine standards for particulate matter for the applicable engine power group
				issued by the Environmental Protection Agency, on a covered highway
				construction project within a PM2.5 nonattainment or
				maintenance area. Covered equipment repowered or retrofit with diesel exhaust
				control technology installed during the 6-year period ending on the date on
				which the prime contract was awarded for the covered highway construction
				project and equipment that meets the Environmental Protection Agency Tier 4
				emission standards may be exempt from the requirements of this section.
									(b)DefinitionsIn
				this section, the following definitions apply:
										(1)Covered
				equipmentThe term covered equipment means any
				nonroad diesel equipment or on-road diesel equipment that is operated on a
				covered highway construction project for not less than 80 hours over the life
				of the project.
										(2)Covered highway
				construction project
											(A)In
				generalThe term covered highway construction
				project means a highway construction project carried out under this
				title or any other Federal law which is funded in whole or in part with Federal
				funds.
											(B)ExclusionsAny
				project with a total budgeted cost not to exceed $5,000,000 may be excluded
				from the requirements of this section by an applicable State or metropolitan
				planning organization.
											(3)Diesel emission
				control technologyThe term diesel emission control
				technology means a technology that—
											(A)is—
												(i)a
				diesel exhaust control technology;
												(ii)a
				diesel engine upgrade;
												(iii)a diesel engine
				repower;
												(iv)an idle reduction
				control technology; or
												(v)any combination of
				the technologies listed in clauses (i) through (iv);
												(B)reduces
				particulate matter emission from covered equipment by—
												(i)not less than 85
				percent control of any emission of particulate matter; or
												(ii)the maximum
				achievable reduction of any emission of particulate matter, taking cost and
				safety into account; and
												(C)is installed on and operated with the
				covered equipment while the equipment is operated on a covered highway
				construction project and that remains operational on the covered equipment for
				the useful life of the control technology or equipment.
											(4)Eligible
				entityThe term eligible entity means an entity
				(including a subcontractor of the entity) that has entered into a prime
				contract or agreement with a State to carry out a covered highway construction
				project.
										(5)Nonroad diesel
				equipment
											(A)In
				generalThe term nonroad diesel equipment means a
				vehicle, including covered equipment, that is—
												(i)powered by a
				nonroad diesel engine of not less than 50 horsepower; and
												(ii)not intended for
				highway use.
												(B)InclusionsThe
				term nonroad diesel equipment includes a backhoe, bulldozer,
				compressor, crane, excavator, generator, and similar equipment.
											(C)ExclusionsThe
				term nonroad diesel equipment does not include a locomotive or
				marine vessel.
											(6)On-road diesel
				equipmentThe term on-road diesel equipment means
				any self-propelled vehicle that—
											(A)operates on diesel
				fuel;
											(B)is designed to
				transport persons or property on a street or highway; and
											(C)has a gross
				vehicle weight rating of at least 14,000 pounds.
											(7)PM2.5
				nonattainment or maintenance areaThe term
				PM2.5 nonattainment or maintenance area
				means a nonattainment or maintenance area designated under section 107(d)(6) of
				the Clean Air Act (42 U.S.C. 7407(d)(6)).
										(c)Criteria
				eligible activitiesFor purposes of subsection (b)(3)(A):
										(1)Diesel exhaust
				control technologyFor a diesel exhaust control technology, the
				technology shall be—
											(A)installed on a
				diesel engine or vehicle;
											(B)a verified
				technology (as defined in section 791 of the Energy Policy Act of 2005 (42
				U.S.C. 16131)), for nonroad vehicles and nonroad engines (as defined in section
				216 of the Clean Air Act (42 U.S.C. 7550)); and
											(C)certified by the
				installer as having been installed in accordance with the specifications
				included on the list published pursuant to section 149(f)(2), as in effect on
				the day before the date of enactment of the MAP–21, for achieving a reduction
				in particulate matter.
											(2)Diesel engine
				upgradeFor a diesel engine upgrade, the upgrade shall be
				performed on an engine that is—
											(A)rebuilt using new
				or manufactured components that collectively qualify as verified technologies
				(as defined in section 791 of the Energy Policy Act of 2005 (42 U.S.C. 16131)),
				for nonroad vehicles and nonroad engines (as defined in section 216 of the
				Clean Air Act (42 U.S.C. 7550)); and
											(B)certified by the
				installer to have been installed in accordance with the specifications included
				on the list published pursuant to section 149(f)(2), as in effect on the day
				before the date of enactment of the MAP–21, for achieving a reduction in
				particulate matter.
											(3)Diesel engine
				repowerFor a diesel engine repower, the repower shall be
				conducted using a new or remanufactured diesel engine that is—
											(A)installed as a
				replacement for an engine used in the existing equipment, subject to the
				condition that the replaced engine is returned to the supplier for
				remanufacturing to a more stringent set of engine emissions standards or for
				use as scrap; and
											(B)meeting a more
				stringent engine particulate matter emission standard for the applicable engine
				power group established by the Environmental Protection Agency than the engine
				particulate matter emission standard applicable to the replaced engine.
											(4)Idle reduction
				control technologyFor an idle reduction control technology, the
				technology shall be—
											(A)installed on a
				diesel engine or vehicle;
											(B)a verified
				technology (as defined in section 791 of the Energy Policy Act of 2005 (42
				U.S.C. 16131)), for nonroad vehicles and nonroad engines (as defined in section
				216 of the Clean Air Act (42 U.S.C. 7550)); and
											(C)certified by the
				installer as having been installed in accordance with the specifications
				included on the list published pursuant to section 149(f)(2), as in effect on
				the day before the date of enactment of the MAP–21, for achieving a reduction
				in particulate matter.
											(d)Eligibility for credits
										(1)In generalA State may take credit in a State
				implementation plan for national ambient air quality standards for any emission
				reductions that result from the implementation of this section.
										(2)CreditingAn emission reduction described in
				paragraph (1) may be credited toward demonstrating conformity of State
				implementation plans and transportation
				plans.
										.
						(b)Savings
			 clauseNothing in this section modifies or otherwise affects any
			 authority or restrictions established under the Clean Air Act (42 U.S.C. 7401
			 et seq.).
						(c)Report to
			 Congress
							(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary of Transportation shall submit to the Committee on
			 Transportation and Infrastructure of the House of Representatives and the
			 Committee on Environment and Public Works of the Senate a report that describes
			 the manners in which section 330 of title 23, United States Code (as added by
			 subsection (a)) has been implemented, including the quantity of covered
			 equipment serviced under those sections and the costs associated with servicing
			 the covered equipment.
							(2)Information from
			 StatesThe Secretary shall require States and recipients, as a
			 condition of receiving amounts under this Act or under the provisions of any
			 amendments made by this Act, to submit to the Secretary any information that
			 the Secretary determines necessary to complete the report under paragraph
			 (1).
							(d)Technical
			 amendmentThe analysis for chapter 3 of title 23, United States
			 Code, is amended by adding at the end the following:
							
								
									330. Construction equipment and
				vehicles.
								
								.
						1512.Use of debris
			 from demolished bridges and overpassesSection 1805(a) of the SAFETEA–LU (23 U.S.C.
			 144 note; 119 Stat. 1459) is amended by striking highway bridge
			 replacement and rehabilitation program under section 144 and inserting
			 national highway performance program under section 119.
					1513.Extension of
			 public transit vehicle exemption from axle weight restrictionsSection 1023(h) of the Intermodal Surface
			 Transportation Efficiency Act of 1991 (23 U.S.C. 127 note; Public Law 102–388)
			 is amended—
						(1)in the heading of paragraph (1) by striking
			 Temporary
			 Exemption and inserting Exemption;
						(2)in paragraph (1) by striking , for
			 the period beginning on October 6, 1992, and ending on October 1,
			 2009,; and
						(3)in paragraph
			 (2)(A) by striking For the period beginning on the date of enactment of
			 this subparagraph and ending on September 30, 2009, a and inserting
			 A.
						1514.Uniform
			 Relocation Assistance Act amendments
						(a)Moving and
			 related expensesSection 202 of the Uniform Relocation Assistance
			 and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4622) is
			 amended—
							(1)in subsection
			 (a)(4) by striking $10,000 and inserting $25,000, as
			 adjusted by regulation, in accordance with section 213(d); and
							(2)in the second
			 sentence of subsection (c) by striking $20,000 and inserting
			 $40,000, as adjusted by regulation, in accordance with section
			 213(d).
							(b)Replacement
			 housing for homeownersThe first sentence of section 203(a)(1) of
			 the Uniform Relocation Assistance and Real Property Acquisition Policies Act of
			 1970 (42 U.S.C. 4623(a)(1)) is amended—
							(1)by striking
			 $22,500 and inserting $31,000, as adjusted by regulation,
			 in accordance with 213(d),; and
							(2)by striking
			 one hundred and eighty days prior to and inserting 90
			 days before.
							(c)Replacement
			 housing for tenants and certain othersSection 204 of the Uniform
			 Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42
			 U.S.C. 4624) is amended—
							(1)in the second
			 sentence of subsection (a) by striking $5,250 and inserting
			 $7,200, as adjusted by regulation, in accordance with section
			 213(d); and
							(2)in the second
			 sentence of subsection (b) by striking , except and all that
			 follows through the end of the subsection and inserting a period.
							(d)Duties of lead
			 agencySection 213 of the Uniform Relocation Assistance and Real
			 Property Acquisition Policies Act of 1970 (42 U.S.C. 4633) is amended—
							(1)in subsection
			 (b)—
								(A)in paragraph (2)
			 by striking and at the end;
								(B)in paragraph (3)
			 by striking the period at the end and inserting ; and;
			 and
								(C)by adding at the
			 end the following:
									
										(4)that each Federal
				agency that has programs or projects requiring the acquisition of real property
				or causing a displacement from real property subject to the provisions of this
				Act shall provide to the lead agency an annual summary report the describes the
				activities conducted by the Federal
				agency.
										;
				and
								(2)by adding at the
			 end the following:
								
									(d)Adjustment of
				paymentsThe head of the lead agency may adjust, by regulation,
				the amounts of relocation payments provided under sections 202(a)(4), 202(c),
				203(a), and 204(a) if the head of the lead agency determines that cost of
				living, inflation, or other factors indicate that the payments should be
				adjusted to meet the policy objectives of this
				Act.
									.
							(e)Agency
			 coordinationTitle II of the Uniform Relocation Assistance and
			 Real Property Acquisition Policies Act of 1970 is amended by inserting after
			 section 213 (42 U.S.C. 4633) the following:
							
								214.Agency
				coordination
									(a)Agency
				capacityEach Federal agency responsible for funding or carrying
				out relocation and acquisition activities shall have adequately trained
				personnel and such other resources as are necessary to manage and oversee the
				relocation and acquisition program of the Federal agency in accordance with
				this Act.
									(b)Interagency
				agreementsNot later than 1 year after the date of enactment of
				this section, each Federal agency responsible for funding relocation and
				acquisition activities (other than the agency serving as the lead agency) shall
				enter into a memorandum of understanding with the lead agency that—
										(1)provides for
				periodic training of the personnel of the Federal agency, which in the case of
				a Federal agency that provides Federal financial assistance, may include
				personnel of any displacing agency that receives Federal financial
				assistance;
										(2)addresses ways in
				which the lead agency may provide assistance and coordination to the Federal
				agency relating to compliance with the Act on a program or project basis;
				and
										(3)addresses the
				funding of the training, assistance, and coordination activities provided by
				the lead agency, in accordance with subsection (c).
										(c)Interagency
				payments
										(1)In
				generalFor the fiscal year that begins 1 year after the date of
				enactment of this section, and each fiscal year thereafter, each Federal agency
				responsible for funding relocation and acquisition activities (other than the
				agency serving as the lead agency) shall transfer to the lead agency for the
				fiscal year, such funds as are necessary, but not less than $35,000, to support
				the training, assistance, and coordination activities of the lead agency
				described in subsection (b).
										(2)Included
				costsThe cost to a Federal agency of providing the funds
				described in paragraph (1) shall be included as part of the cost of 1 or more
				programs or projects undertaken by the Federal agency or with Federal financial
				assistance that result in the displacement of persons or the acquisition of
				real
				property.
										.
						(f)Cooperation with
			 Federal agenciesSection 308 of title 23, United States Code, is
			 amended by striking subsection (a) and inserting the following:
							
								(a)Authorized
				activities
									(1)In
				generalThe Secretary may perform, by contract or otherwise,
				authorized engineering or other services in connection with the survey,
				construction, maintenance, or improvement of highways for other Federal
				agencies, cooperating foreign countries, and State cooperating agencies.
									(2)InclusionsServices
				authorized under paragraph (1) may include activities authorized under section
				214 of the Uniform Relocation Assistance and Real Property Acquisition Policies
				Act of 1970.
									(3)ReimbursementReimbursement
				for services carried out under this subsection (including depreciation on
				engineering and road-building equipment) shall be credited to the applicable
				appropriation.
									.
						(g)Effective
			 dates
							(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall take effect on the date of enactment of this Act.
							(2)ExceptionThe
			 amendments made by subsections (a) through (c) shall take effect 2 years after
			 the date of enactment of this Act.
							1515.Use of youth
			 service and conservation corps
						(a)In
			 generalThe Secretary shall encourage the States and regional
			 transportation planning agencies to enter into contracts and cooperative
			 agreements with qualified youth service or conservation corps, as defined in
			 sections 122(a)(2) of Public Law 101–610 (42 U.S.C. 12572(a)(2)) and 106(c)(3)
			 of Public Law 103–82 (42 U.S.C. 12656(c)(3)) to perform—
							(1)appropriate
			 projects eligible under sections 162, 206, and 217 of title 23, United States
			 Code;
							(2)appropriate
			 transportation enhancement activities, as defined under section 101(a) of such
			 title;
							(3)appropriate byway,
			 trail, or bicycle and pedestrian projects under sections 202, 203, and 204 of
			 such title; and
							(4)appropriate safe
			 routes to school projects under section 1404 of the SAFETEA–LU (119 Stat.
			 1228).
							(b)RequirementsUnder
			 any contract or cooperative agreement entered into with a qualified youth
			 service or conservation corps under this section, the Secretary shall—
							(1)set the amount of
			 a living allowance or rate of pay for each participant in such corps at—
								(A)such amount or
			 rate as required under State law in a State with such requirements; or
								(B)for corps in
			 States not described in subparagraph (A), at such amount or rate as determined
			 by the Secretary, not to exceed the maximum living allowance authorized by
			 section 140 of Public Law 101–610 (42 U.S.C. 12594); and
								(2)not subject such
			 corps to the requirements of section 112 of title 23, United States
			 Code.
							1516.Consolidation
			 of programs; repeal of obsolete provisions
						(a)Consolidation of
			 programsFrom administrative
			 funds made available under section 104(a) of title 23, United States Code, not
			 less than $15,000,000 for each of fiscal years 2012 and 2013 shall be made
			 available for the following activities:
							(1)To carry out the
			 operation lifesaver program—
								(A)to provide public
			 information and education programs to help prevent and reduce motor vehicle
			 accidents, injuries, and fatalities; and
								(B)to improve driver
			 performance at railway-highway crossings.
								(2)To operate the
			 national work zone safety information clearinghouse authorized by section
			 358(b)(2) of the National Highway System Designation Act of 1995 (23 U.S.C. 401
			 note; 109 Stat. 625)
							(3)To operate a
			 public road safety clearinghouse in accordance with section 1411(a) of the
			 SAFETEA–LU (23 U.S.C. 402 note; 119 Stat. 1234).
							(4)To operate a
			 bicycle and pedestrian safety clearinghouse in accordance with section 1411(b)
			 of the SAFETEA–LU (23 U.S.C. 402 note; 119 Stat. 1234).
							(5)To operate a
			 national safe routes to school clearinghouse in accordance with section 1404(g)
			 of the SAFETEA–LU (23 U.S.C. 402 note; 119 Stat. 1229).
							(6)To provide work
			 zone safety grants in accordance with subsections (a) and (b) of section 1409
			 of the SAFETEA–LU (23 U.S.C. 401 note; 119 Stat. 1232).
							(7)To provide grants
			 to prohibit racial profiling in accordance with section 1906 of the SAFETEA–LU
			 (23 U.S.C. 402 note; 119 Stat. 1468).
							(b)RepealsSections
			 105, 110, 117, 124, 151, 155, 160, and 303 of title 23, United States Code, are
			 repealed.
						(c)Conforming
			 amendments
							(1)Title
			 analysisThe analysis for title 23, United States Code, is
			 amended by striking the items relating to sections 105, 110, 117, 124, 151,
			 155, 160, and 303 of that title.
							(2)Section
			 118Section 118 of such title is amended—
								(A)in subsection
			 (b)—
									(i)by
			 striking paragraph (1) and all that follows through the heading of paragraph
			 (2); and
									(ii)by
			 striking (other than for Interstate construction);
									(B)by striking
			 subsection (c); and
								(C)by redesignating
			 subsections (d) and (e) as subsections (c) and (d), respectively.
								(3)Section
			 130Section 130 of such title is amended—
								(A)by striking
			 subsections (e) through (h);
								(B)by redesignating
			 subsection (i) as subsection (e);
								(C)by striking
			 subsections (j) and (k);
								(D)by redesignating
			 subsection (l) as subsection (f);
								(E)in subsection (e)
			 (as so redesignated) by striking this sectionthe second place it
			 appears and inserting section 104(b)(3); and
								(F)in subsection (f)
			 (as so redesignated) by striking paragraphs (3) and (4).
								(4)Section
			 142Section 142 of title 23, United States Code, is
			 amended—
								(A)in subsection
			 (a)—
									(i)in
			 paragraph (1)—
										(I)by striking
			 motor vehicles (other than rail) and inserting
			 buses;
										(II)by striking
			 (hereafter in this section referred to as
			 buses);
										(III)by striking
			 Federal-aid systems and inserting Federal-aid
			 highways; and
										(IV)by striking
			 Federal-aid system and inserting Federal-aid
			 highway; and
										(ii)in
			 paragraph (2)—
										(I)by striking
			 as a project on the the surface transportation program for;
			 and
										(II)by striking
			 section 104(b)(3) and inserting “section 104(b)(2);
										(B)in subsection (b)
			 by striking 104(b)(4) and inserting
			 104(b)(1);
								(C)in subsection
			 (c)—
									(i)by
			 striking system in each place it appears and inserting
			 highway; and
									(ii)by
			 striking highway facilities and inserting highways
			 eligible under the program that is the source of the funds;
									(D)in subsection
			 (e)(2)—
									(i)by
			 striking Notwithstanding section 209(f)(1) of the Highway Revenue Act of
			 1956, the Highway Trust Fund shall be available for making expenditures to meet
			 obligations resulting from projects authorized by subsection (a)(2) of this
			 section and such projects and inserting Projects authorized by
			 subsection (a)(2); and
									(ii)striking
			 on the surface transportation program and inserting under
			 the transportation mobility program; and
									(E)in subsection (f)
			 by striking exits and inserting exists.
								(5)Section
			 145Section 145(b) of title 23, United States Code, is amended by
			 striking section 117 of this title,.
							(6)Section
			 322Section 322(h)(3) of title 23, United States Code, is amended
			 by striking surface transportation program and inserting
			 the transportation mobility program.
							(d)Certain
			 allocationsNotwithstanding any other provision of law, any
			 unobligated balances of amounts required to be allocated to a State by section
			 1307(d)(1) of the SAFETEA–LU (23 U.S.C. 322 note; 119 Stat. 1217; 122 Stat.
			 1577) shall instead be made available to such State for any purpose eligible
			 under section 133(c) of title 23, United States Code.
						1517.Rescissions
						(a)Fiscal year
			 2012
							(1)Not later than 30
			 days after the date of enactment of this Act, of the unobligated balances
			 available under sections 144(f) and 320 of title 23, United States Code,
			 section 147 of Public Law 95–599 (23 U.S.C. 144 note; 92 Stat. 2714), section
			 9(c) of Public Law 97–134 (95 Stat. 1702), section 149 of Public Law 100–17
			 (101 Stat. 181), sections 1006, 1069, 1103, 1104, 1105, 1106, 1107, 1108, 6005,
			 6015, and 6023 of Public Law 102–240 (105 Stat. 1914), section 1602 of Public
			 Law 105–178 (112 Stat. 256), sections 1301, 1302, 1702, and 1934 of Public Law
			 109–59 (119 Stat. 1144), and of other funds apportioned to each State under
			 chapter 1 of title 23, United States Code, prior to the date of enactment of
			 this Act, $2,391,000,000 are permanently rescinded.
							(2)In administering
			 the rescission required under this subsection, the Secretary shall allow each
			 State to determine the amount of the required rescission to be drawn from the
			 programs to which the rescission applies.
							(b)Fiscal year
			 2013
							(1)On October 1,
			 2012, of the unobligated balances of funds apportioned or allocated on or
			 before that date to each State under chapter 1 of title 23, United States Code,
			 $3,054,000,000 are permanently rescinded.
							(2)Notwithstanding
			 section 1132 of the Energy Independence and Security Act of 2007 (Public Law
			 110–140; 121 Stat. 1763), in administering the rescission required under this
			 subsection, the Secretary shall allow each State to determine the amount of the
			 required rescission to be drawn from the programs to which the rescission
			 applies.
							1518.State autonomy
			 for culvert pipe selectionNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall modify section 635.411 of title 23, Code of Federal Regulations (as in
			 effect on the date of enactment of this Act), to ensure that States shall have
			 the autonomy to determine culvert and storm sewer material types to be included
			 in the construction of a project on a Federal-aid highway.
					1519.Effective and
			 significant performance measures
						(a)Limited number
			 of performance measuresIn implementing provisions of this Act
			 (including the amendments made by this Act) and title 23, United States Code
			 (other than chapter 4 of that title), that authorize the Secretary to develop
			 performance measures, the Secretary shall limit the number of performance
			 measures established to the most significant and effective measures.
						(b)Different
			 approaches for urban and rural areasIn the development and
			 implementation of any performance target, a State may, as appropriate, provide
			 for different performance targets for urbanized and rural areas.
						1520.Requirements
			 for eligible bridge projects
						(a)DefinitionsIn
			 this section:
							(1)Eligible bridge
			 projectThe term eligible bridge project means a
			 project for construction, alteration, or repair work on a bridge or overpass
			 funded directly by, or provided other assistance through, the Federal
			 Government.
							(2)Qualified
			 training programThe term qualified training program
			 means a training program that—
								(A)(i)is certified by the
			 Secretary of Labor; and
									(ii)with respect to an eligible bridge
			 project located in an area in which the Secretary of Labor determines that a
			 training program does not exist, is registered with—
										(I)the Department of Labor; or
										(II)a State agency recognized by the
			 Department of Labor for purposes of a Federal training program; or
										(B)is a corrosion
			 control, mitigation and prevention personnel training program that is offered
			 by an organization whose standards are recognized and adopted in other Federal
			 or State Departments of Transportation.
								(3)SecretaryThe
			 term Secretary means the Secretary of Transportation.
							(b)Eligibility
			 requirements
							(1)In
			 generalEach contractor and subcontractor that carries out any
			 aspect of an eligible bridge project described in paragraph (2) shall—
								(A)before entering
			 into the applicable contract, be certified by the Secretary or a State, in
			 accordance with paragraph (4), as meeting the eligibility requirements
			 described in paragraph (3); and
								(B)remain certified
			 as described in subparagraph (A) while carrying out the applicable aspect of
			 the eligible bridge project.
								(2)Description of
			 aspects of eligible bridge projectsAn aspect of an eligible
			 bridge project referred to in paragraph (1) is—
								(A)surface
			 preparation or coating application on bridge steel of an eligible bridge
			 project;
								(B)removal of a
			 lead-based or other hazardous coating from bridge steel of an existing eligible
			 bridge project;
								(C)shop painting of
			 structural steel fabricated for installation on bridge steel of an eligible
			 bridge project; and
								(D)the design,
			 application, installation, and maintenance of a cathodic protection
			 system.
								(3)RequirementsThe
			 eligibility requirements referred to in paragraph (1) are that a contractor or
			 subcontractor shall—
								(A)as determined by
			 the Secretary—
									(i)use
			 corrosion mitigation and prevention methods to preserve relevant bridges and
			 overpasses, taking into account—
										(I)material
			 selection;
										(II)coating
			 considerations;
										(III)cathodic
			 protection considerations;
										(IV)design
			 considerations for corrosion; and
										(V)trained
			 applicators;
										(ii)use
			 best practices—
										(I)to prevent
			 environmental degradation; and
										(II)to ensure careful
			 handling of all hazardous materials; and
										(iii)demonstrate a
			 history of employing industry-respected inspectors to ensure funds are used in
			 the interest of affected taxpayers; and
									(B)demonstrate a
			 history of compliance with applicable requirements of the Occupational Safety
			 and Health Administration, as determined by the Secretary of Labor.
								(4)State
			 consultationIn determining whether to certify a contractor or
			 subcontractor under paragraph (1)(A), a State shall consult with engineers and
			 other experts trained in accordance with subsection (a)(2) specializing in
			 corrosion control, mitigation, and prevention methods.
							(c)Optional
			 training programAs a condition of entering into a contract for
			 an eligible bridge project, each contractor and subcontractor that performs
			 construction, alteration, or repair work on a bridge or overpass for the
			 eligible bridge project may provide, or make available, training, through a
			 qualified training program, for each applicable craft or trade classification
			 of employees that the contractor or subcontractor intends to employ to carry
			 out aspects of eligible bridge projects as described in subsection
			 (b)(2).
						1521.Idle reduction
			 technologySection 127(a)(12)
			 of title 23, United States Code, is amended—
						(1)in subparagraph
			 (B), by striking 400 and inserting 550;
			 and
						(2)in subparagraph
			 (C)(ii), by striking 400-pound and inserting
			 550-pound.
						1522.Report on
			 Highway Trust Fund expenditures
						(a)Initial
			 reportNot later than 150
			 days after the date of enactment of this Act, the Comptroller General of the
			 United States shall submit to Congress a report describing the activities
			 funded from the Highway Trust Fund during each of fiscal years 2009 through
			 2011, including for purposes other than construction and maintenance of
			 highways and bridges.
						(b)UpdatesNot
			 later than 5 years after the date on which the report is submitted under
			 subsection (a) and every 5 years thereafter, the Comptroller General of the
			 United States shall submit to Congress a report that updates the information
			 provided in the report under that subsection for the applicable 5-year
			 period.
						(c)InclusionsA
			 report submitted under subsection (a) or (b) shall include information similar
			 to the information included in the report of the Government Accountability
			 Office numbered GAO–09–729R and entitled Highway Trust
			 Fund Expenditures on Purposes Other Than Construction and Maintenance of
			 Highways and Bridges During Fiscal Years 2004–2008.
						1523.Evacuation
			 routesEach State shall give
			 adequate consideration to the needs of evacuation routes in the State,
			 including such routes serving or adjacent to facilities operated by the Armed
			 Forces, when allocating funds apportioned to the State under title 23, United
			 States Code, for the construction of Federal-aid highways.
					1524.Defense access
			 road program enhancements to address transportation infrastructure in the
			 vicinity of military installationsThe second sentence of section 210(a)(2) of
			 title 23, United States Code, is amended by inserting , in consultation
			 with the Secretary of Transportation, before shall
			 determine.
					1525.Express lanes
			 demonstration programSection
			 1604(b) of the SAFETEA–LU (23 U.S.C. 129 note; Public Law 109–59) is
			 amended—
						(1)in paragraph
			 (1)(A)—
							(A)in clause (ii), by
			 inserting and after the semicolon;
							(B)by striking clause
			 (iii); and
							(C)by redesignating
			 clause (iv) as clause (iii); and
							(2)in paragraph (2),
			 by striking 2009 and inserting 2013.
						1526.TREATMENT OF
			 HISTORIC SIGNSThe Secretary
			 shall, not later than 180 days after the date of enactment of this Act,
			 initiate a rulemaking to exempt locally identified historic street name signs
			 or replicas of historic signs from complying with all or part of section 2D.43
			 of the Manual on Uniform Traffic Control Devices.
					1527.Consolidation
			 of grants
						(a)DefinitionsIn
			 this section, the term recipient means—
							(1)a
			 State, local, or tribal government, including—
								(A)a territory of the
			 United States;
								(B)a transit
			 agency;
								(C)a port
			 authority;
								(D)a metropolitan
			 planning organization; or
								(E)any other
			 political subdivision of a State or local government;
								(2)a
			 multistate or multijurisdictional group, if each member of the group is an
			 entity described in paragraph (1); and
							(3)a
			 public-private partnership, if both parties are engaged in building the
			 project.
							(b)Consolidation
							(1)In
			 generalA recipient that receives multiple grant awards from the
			 Department to support 1 multimodal project may request that the Secretary
			 designate 1 modal administration in the Department to be the lead administering
			 authority for the overall project.
							(2)New
			 startsAny project that includes funds awarded under section 5309
			 of title 49, United States Code, shall be exempt from consolidation under this
			 section unless the grant recipient requests the Federal Transit Administration
			 to be the lead administering authority.
							(3)Review
								(A)In
			 generalNot later than 30 days after the date on which a request
			 under paragraph (1) is made, the Secretary shall review the request and approve
			 or deny the designation of a single modal administration as the lead
			 administering authority and point of contact for the Department.
								(B)Notification
									(i)In
			 generalThe Secretary shall notify the requestor of the decision
			 of the Secretary under subparagraph (A) in such form and at such time as the
			 Secretary and the requestor agree.
									(ii)DenialIf
			 a request is denied, the Secretary shall provide the requestor with a detailed
			 explanation of the reasoning of the Secretary with the notification under
			 clause (i).
									(c)Duties
							(1)In
			 generalA modal administration designated as a lead administering
			 authority under this section shall—
								(A)be responsible for
			 leading and coordinating the integrated project management team, which shall
			 consist of all of the other modal administrations in the Department relating to
			 the multimodal project; and
								(B)to the extent
			 feasible during the first 30 days of carrying out the multimodal project,
			 identify overlapping or duplicative regulatory requirements that exist for the
			 project and propose a single, streamlined approach to meeting all of the
			 applicable regulatory requirements through the activities described in
			 subsection (d).
								(2)Administration
								(A)In
			 generalThe Secretary shall transfer all amounts that have been
			 awarded for the multimodal project to the modal administration designated as
			 the lead administering authority.
								(B)Option
									(i)In
			 generalParticipation under this section shall be optional for
			 recipients, and no recipient shall be required to participate.
									(ii)Secretarial
			 dutiesThe Secretary is not required to identify every recipient
			 that may be eligible to participate under this section.
									(d)Cooperation
							(1)In
			 generalThe Secretary and modal administrations with relevant
			 jurisdiction over a multimodal project should cooperate on project review and
			 delivery activities at the earliest practicable time.
							(2)PurposesThe
			 purposes of the cooperation under paragraph (1) are—
								(A)to avoid delays
			 and duplication of effort later in the process;
								(B)to prevent
			 potential conflicts; and
								(C)to ensure that
			 planning and project development decisions are made in a streamlined manner and
			 consistent with applicable law.
								(e)ApplicabilityNothing
			 in this section shall—
							(1)supersede, amend,
			 or modify the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4321 et seq.) or any other Federal
			 environmental law; or
							(2)affect the
			 responsibility of any Federal officer to comply with or enforce any law
			 described in paragraph (1).
							1528.Buy America
			 provisionsSection 313 of
			 title 23, United States Code, is amended by adding at the end the
			 following:
						
							(g)Application to
				highway programsThe
				requirements under this section shall apply to all contracts eligible for
				assistance under this chapter for a project carried out within the scope of the
				applicable finding, determination, or decision under the National Environmental
				Policy Act of 1969 (42 U.S.C. 4321 et seq.), regardless of the funding source
				of such contracts, if at least 1 contract for the project is funded with
				amounts made available to carry out this
				title.
							.
					1529.Exemptions
			 from requirements for certain farm vehicles
						(a)Federal
			 requirementsA covered farm
			 vehicle, including the individual operating that vehicle, shall be exempt from
			 the following:
							(1)Any requirement
			 relating to commercial driver’s licenses established under chapter 313 of title
			 49, United States Code.
							(2)Any requirement
			 relating to medical certificates established under—
								(A)subchapter III of
			 chapter 311 of title 49, United States Code; or
								(B)chapter 313 of
			 title 49, United States Code.
								(3)Any requirement
			 relating to hours of service established under—
								(A)subchapter III of chapter 311 of title 49,
			 United States Code; or
								(B)chapter 315 of
			 title 49, United States Code.
								(4)Any requirement
			 relating to vehicle inspection, repair, and maintenance established
			 under—
								(A)subchapter III of
			 chapter 311 of title 49, United States Code; or
								(B)chapter 315 of
			 title 49, United States Code.
								(b)State
			 requirements
							(1)In
			 generalFederal transportation funding to a State may not be
			 terminated, limited, or otherwise interfered with as a result of the State
			 exempting a covered farm vehicle, including the individual operating that
			 vehicle, from any State requirement relating to the operation of that
			 vehicle.
							(2)ExceptionParagraph
			 (1) does not apply with respect to a covered farm vehicle transporting
			 hazardous materials that require a placard.
							(3)State
			 requirementsNotwithstanding section (a) or any other provision
			 of law, a State may enact and enforce safety requirements related to covered
			 farm vehicles.
							(c)Covered farm
			 vehicle defined
							(1)In
			 generalIn this section, the term covered farm
			 vehicle means a motor vehicle (including an articulated motor
			 vehicle)—
								(A)that—
									(i)is
			 traveling in the State in which the vehicle is registered or another
			 State;
									(ii)is
			 operated by—
										(I)a
			 farm owner or operator;
										(II)a ranch owner or
			 operator; or
										(III)an employee or
			 family member of an individual specified in subclause (I) or (II);
										(iii)is
			 transporting to or from a farm or ranch—
										(I)agricultural
			 commodities;
										(II)livestock;
			 or
										(III)machinery or
			 supplies;
										(iv)except as
			 provided in paragraph (2), is not used in the operations of a for-hire motor
			 carrier; and
									(v)is
			 equipped with a special license plate or other designation by the State in
			 which the vehicle is registered to allow for identification of the vehicle as a
			 farm vehicle by law enforcement personnel; and
									(B)that has a gross
			 vehicle weight rating or gross vehicle weight, whichever is greater, that
			 is—
									(i)26,001 pounds or
			 less; or
									(ii)greater than
			 26,001 pounds and traveling within the State or within 150 air miles of the
			 farm or ranch with respect to which the vehicle is being operated.
									(2)InclusionIn
			 this section, the term covered farm vehicle includes a motor
			 vehicle that meets the requirements of paragraph (1) (other than paragraph
			 (1)(A)(iv)) and is—
								(A)operated pursuant
			 to a crop share farm lease agreement;
								(B)owned by a tenant
			 with respect to that agreement; and
								(C)transporting the
			 landlord’s portion of the crops under that agreement.
								(d)Safety
			 StudyThe Secretary shall conduct a study of the exemption
			 required by section (a) as follows—
							(1)Data and analysis
			 of covered farm vehicles shall include:
								(A)the number of
			 vehicles that are operated subject to each of the regulatory exemptions
			 permitted under section (a);
								(B)the number of
			 drivers that operate covered farm vehicles subject to each of the regulatory
			 exemptions permitted under section (a);
								(C)the number of
			 crashes involving covered farm vehicles;
								(D)the number of
			 occupants and non-occupants injured in crashes involving covered farm
			 vehicles;
								(E)the number of
			 fatalities of occupants and non-occupants killed in crashes involving farm
			 vehicles;
								(F)crash
			 investigations and accident reconstruction investigations of all fatalities in
			 crashes involving covered farm vehicles;
								(G)overall operating
			 mileage of covered farm vehicles;
								(H)numbers of covered
			 farm vehicles that operate in neighboring states; and
								(I)any other data the
			 Secretary deems necessary to analyze and include.
								(2)A listing of state
			 regulations issued and maintained in each state that are identical to the
			 federal regulations that are subject to exemption in section (a).
							(3)The Secretary
			 shall report the findings of the study to the appropriate committees of the
			 Congress not later than 18 months after enactment of MAP–21.
							1530.Appalachian
			 development highway system
						(a)Sense of the
			 senateIt is the Sense of the Senate that the timely completion
			 of the Appalachian development highway system is a transportation priority in
			 the national interest.
						(b)Modified federal
			 share for projects on adhsFor fiscal years 2012 through 2021,
			 the Federal share payable for the cost of constructing highways and access
			 roads on the Appalachian development highway system under section 14501 of
			 title 40, United States Code, with funds made available to a State for fiscal
			 year 2012 or a previous fiscal year for the Appalachian development highway
			 system program, or with funds made available for fiscal year 2012 or a previous
			 fiscal year for a specific project, route, or corridor on that system, shall be
			 95 percent.
						(c)Federal share
			 for other funds used on adhsFor fiscal years 2012 through 2021,
			 the Federal share payable for the cost of constructing highways and access
			 roads on the Appalachian development highway system under section 14501 of
			 title 40, United States Code, with Federal funds apportioned to a State for a
			 program other than the Appalachian development highway system program shall be
			 95 percent.
						(d)Completion
			 planNot later than 1 year after the date of enactment of the
			 MAP–21, each State represented on the Appalachian Regional Commission shall
			 establish a plan for the completion of the designated corridors of the
			 Appalachian development highway system within the State, including annual
			 performance targets, with a target completion date.
						1531.Denali
			 CommissionThe Denali
			 Commission Act of 1998 (42 U.S.C. 3121 note) is amended—
						(1)in section 305, by
			 striking subsection (c) and inserting the following:
							
								(c)Gifts
									(1)In
				generalExcept as provided in paragraph (2), the Commission, on
				behalf of the United States, may accept use, and dispose of gifts or donations
				of services, property, or money for purposes of carrying out this Act.
									(2)ConditionalWith
				respect to conditional gifts—
										(A)(i)the Commission, on
				behalf of the United States, may accept conditional gifts for purposes of
				carrying out this Act, if approved by the Federal Cochairperson; and
											(ii)the principal of and income from
				any such conditional gift shall be held, invested, reinvested, and used in
				accordance with the condition applicable to the gift; but
											(B)no gift shall be
				accepted that is conditioned on any expenditure not to be funded from the gift
				or from the income generated by the gift unless the expenditure has been
				approved by Act of Congress.
										;
				and
						(2)by adding at the
			 end the following:
							
								311.Transfer of
				funds from other Federal agencies
									(a)In
				generalSubject to subsection (c), for purposes of this Act, the
				Commission may accept transfers of funds from other Federal agencies.
									(b)TransfersAny
				Federal agency authorized to carry out an activity that is within the authority
				of the Commission may transfer to the Commission any appropriated funds for the
				activity.
									(c)TreatmentAny
				funds transferred to the Commission under this subsection—
										(1)shall remain
				available until expended; and
										(2)may, to the extent
				necessary to carry out this Act, be transferred to, and merged with, the
				amounts made available by appropriations Acts for the Commission by the Federal
				Cochairperson.
										.
						1532.Updated
			 corrosion control and prevention reportNot later than 30 months after the date of
			 enactment of this Act, the Secretary shall submit to Congress an updated report
			 on the costs and benefits of the prevention and control of corrosion on the
			 surface transportation infrastructure of the United States.
					1533.Harbor
			 Maintenance trust fund
						(a)FindingsCongress
			 finds that—
							(1)there are 926
			 coastal, Great Lakes, and inland harbors maintained by the Corps of
			 Engineers;
							(2)according to the
			 Bureau of Transportation Statistics—
								(A)in 2009, the ports
			 and waterways of the United States handled more than 2,200,000,000 short tons
			 of imports, exports, and domestic shipments; and
								(B)in 2010, United
			 States ports were responsible for more than $1,400,000,000,000 in waterborne
			 imports and exports;
								(3)according to the
			 Congressional Research Service, full channel dimensions are, on average,
			 available approximately 1/3 of the time at the 59 harbors
			 of the United States with the highest use rates;
							(4)insufficient
			 maintenance dredging of the navigation channels of the United States results in
			 inefficient water transportation and causes harmful economic
			 consequences;
							(5)in 1986, Congress
			 created the Harbor Maintenance Trust Fund to provide funds for the operation
			 and maintenance of the navigation channels of the United States;
							(6)in fiscal year
			 2012, the Harbor Maintenance Trust Fund is expected to grow from $6,280,000,000
			 to $7,011,000,000, an increase of approximately 13 percent;
							(7)despite the growth
			 of the Harbor Maintenance Trust Fund, expenditures from the Fund have not
			 equaled revenues, and the Fund is not being fully used for the intended purpose
			 of the Fund; and
							(8)inadequate
			 investment in dredging needs is restricting access to the ports of the United
			 States for domestic shipping, imports, and exports and therefore threatening
			 the economic competitiveness of the United States.
							(b)Sense of the
			 SenateIt is the sense of the Senate that—
							(1)the Administration
			 should request full use of the Harbor Maintenance Trust Fund for operating and
			 maintaining the navigation channels of the United States;
							(2)the amounts in the
			 Harbor Maintenance Trust Fund should be fully expended to operate and maintain
			 the navigation channels of the United States; and
							(3)Congress should
			 ensure that other programs, projects, and activities of the Civil Works Program
			 of the Corps of Engineers, especially those programs, projects, and activities
			 relating to inland navigation and flood control, are not adversely
			 impacted.
							1534.Enrichment
			 technology and intellectual property
						(a)In addition to any
			 other transfer authority, the Secretary may transfer, not earlier than thirty
			 days after certification to the Committees on Appropriations of the House of
			 Representatives and the Senate that such transfer is needed for national
			 security reasons, and after Congressional notification and approval of the
			 Committees on Appropriations of the House of Representatives and the Senate, up
			 to $150,000,000 made available in prior Appropriations Acts to further the
			 development and demonstration of national security-related enrichment
			 technologies. No amounts may be transferred under this section from amounts
			 that were designated by the Congress as an emergency requirement pursuant to
			 the Concurrent Resolution on the Budget or the Balanced Budget and Emergency
			 Deficit Control Act of 1985, as amended.
						(b)The Secretary
			 shall provide, directly or indirectly, Federal funds, resources, or other
			 benefit for the research, development, or deployment of domestic enrichment
			 technology under this section—
							(1)using merit
			 selection procedures; and
							(2)only if the
			 Secretary shall execute an agreement with the recipient (or any affiliate,
			 successor, or assignee) of such funds, resources, or other benefit (hereinafter
			 referred to as the recipient), which shall require, at a
			 minimum—
								(A)the achievement of
			 specific technical criteria by the recipient by specific dates no later than
			 June 30, 2014;
								(B)that the recipient
			 shall—
									(i)immediately upon
			 execution of the agreement, grant to the United States for use by or on behalf
			 of the United States, through the Secretary, a royalty-free, non-exclusive
			 license in all enrichment-related intellectual property and associated
			 technical data owned, licensed or otherwise controlled by the recipient as of
			 the date of enactment of this Act, or thereafter developed or acquired to meet
			 the requirements of the agreement;
									(ii)amend any
			 existing agreement between the Secretary and the recipient to permit the
			 Secretary to practice or permit third parties on behalf of the Secretary to
			 practice intellectual property and associated technical data related to the
			 award of funds, resources, or other benefit royalty-free for government
			 purposes, including completing or operating enrichment technologies and using
			 them for national defense purposes, such as providing nuclear material to
			 operate commercial nuclear power reactors for tritium production; and
									(iii)as
			 soon as practicable, deliver to the Secretary all technical information and
			 other documentation in its possession or control necessary to permit the
			 Secretary to use and practice all intellectual property related to domestic
			 enrichment technologies; and
									(C)any other
			 condition or restriction the Secretary determines is necessary to protect the
			 interests of the United States.
								(c)If the Secretary
			 determines that a recipient has not achieved the technical criteria under the
			 agreement pursuant to subsection (b), either by the dates specified in the
			 original agreement or by June 30, 2014, whichever is earlier, the recipient
			 shall, as soon as practicable, surrender custody, possession and control, or
			 return, as appropriate, any real or personal property owned or leased by the
			 recipient, to the Secretary in connection with the deployment of enrichment
			 technology, along with all capital improvements, equipment, fixtures,
			 appurtenances, and other improvements thereto, and any further obligation by
			 the Secretary under any such lease shall terminate.
						(d)(1)The limitations in this
			 section shall apply to funds made available in this Act, prior Appropriations
			 Acts, and any future Appropriations Acts.
							(2)This section shall
			 not apply with regard to the issuance of any loan guarantee pursuant to section
			 1703 of the Energy Policy Act of 2005 (42 U.S.C. 16513).
							(e)For purpose of
			 this section, the term Secretary shall mean the Secretary of the
			 Department of Energy.
						1535.Sense of
			 Senate concerning expeditious completion of environmental reviews, approvals,
			 licensing, and permit requirementsIt is the sense of the Senate that Federal
			 agencies should—
						(1)ensure that all
			 applicable environmental reviews, approvals, licensing, and permit requirements
			 under Federal law are completed on an expeditious basis following any disaster
			 or emergency declared under Federal law, including—
							(A)a major disaster
			 declared by the President under section 401 of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5170); and
							(B)an emergency
			 declared by the President under section 501 of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5191); and
							(2)use the shortest
			 existing applicable process under Federal law to complete each review,
			 approval, licensing, and permit requirement described in paragraph (1)
			 following a disaster or emergency described in that paragraph.
						FGulf Coast
			 Restoration
					1601.Short
			 titleThis subtitle may be
			 cited as the Resources and Ecosystems
			 Sustainability, Tourist Opportunities, and Revived Economies of the Gulf Coast
			 States Act of 2012.
					1602.Gulf Coast
			 Restoration Trust Fund
						(a)EstablishmentThere
			 is established in the Treasury of the United States a trust fund to be known as
			 the Gulf Coast Restoration Trust Fund (referred to in this
			 section as the Trust Fund), consisting of such amounts as are
			 deposited in the Trust Fund under this subtitle or any other provision of
			 law.
						(b)TransfersThe
			 Secretary of the Treasury shall deposit in the Trust Fund an amount equal to 80
			 percent of all administrative and civil penalties paid by responsible parties
			 after the date of enactment of this Act in connection with the explosion on,
			 and sinking of, the mobile offshore drilling unit Deepwater Horizon pursuant to
			 a court order, negotiated settlement, or other instrument in accordance with
			 section 311 of the Federal Water Pollution Control Act (33 U.S.C. 1321).
						(c)ExpendituresAmounts
			 in the Trust Fund, including interest earned on advances to the Trust Fund and
			 proceeds from investment under subsection (d), shall—
							(1)be available for
			 expenditure, without further appropriation, solely for the purpose and eligible
			 activities of this subtitle; and
							(2)remain available
			 until expended, without fiscal year limitation.
							(d)InvestmentAmounts
			 in the Trust Fund shall be invested in accordance with section 9702 of title
			 31, United States Code, and any interest on, and proceeds from, any such
			 investment shall be available for expenditure in accordance with this subtitle
			 and the amendments made by this subtitle.
						(e)AdministrationNot
			 later than 180 days after the date of enactment of this Act, after providing
			 notice and an opportunity for public comment, the Secretary of the Treasury, in
			 consultation with the Secretary of the Interior and the Secretary of Commerce,
			 shall establish such procedures as the Secretary determines to be necessary to
			 deposit amounts in, and expend amounts from, the Trust Fund pursuant to this
			 subtitle, including—
							(1)procedures to
			 assess whether the programs and activities carried out under this subtitle and
			 the amendments made by this subtitle achieve compliance with applicable
			 requirements, including procedures by which the Secretary of the Treasury may
			 determine whether an expenditure by a Gulf Coast State or coastal political
			 subdivision (as those terms are defined in section 311 of the Federal Water
			 Pollution Control Act (33 U.S.C. 1321)) pursuant to such a program or activity
			 achieves compliance;
							(2)auditing
			 requirements to ensure that amounts in the Trust Fund are expended as intended;
			 and
							(3)procedures for
			 identification and allocation of funds available to the Secretary under other
			 provisions of law that may be necessary to pay the administrative expenses
			 directly attributable to the management of the Trust Fund.
							1603.Gulf Coast
			 natural resources restoration and economic recoverySection 311 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1321) is amended—
						(1)in subsection
			 (a)—
							(A)in paragraph
			 (25)(B), by striking and at the end;
							(B)in paragraph
			 (26)(D), by striking the period at the end and inserting a semicolon;
			 and
							(C)by adding at the
			 end the following:
								
									(27)the term
				Chairperson means the Chairperson of the Council;
									(28)the term
				coastal political subdivision means any local political
				jurisdiction that is immediately below the State level of government, including
				a county, parish, or borough, with a coastline that is contiguous with any
				portion of the United States Gulf of Mexico;
									(29)the term
				Comprehensive Plan means the comprehensive plan developed by the
				Council pursuant to subsection (t);
									(30)the term
				Council means the Gulf Coast Ecosystem Restoration Council
				established pursuant to subsection (t);
									(31)the term
				Deepwater Horizon oil spill means the blowout and explosion of the
				mobile offshore drilling unit Deepwater Horizon that occurred on April 20,
				2010, and resulting hydrocarbon releases into the environment;
									(32)the term
				Gulf Coast ecosystem means—
										(A)in the Gulf Coast
				States, the coastal zones (as that term is defined in section 304 of the
				Coastal Zone Management Act of 1972 (16 U.S.C. 1453), except that, in this
				section, the term coastal zones includes land within the coastal
				zones that is held in trust by, or the use of which is by law subject solely to
				the discretion of, the Federal Government or officers or agents of the Federal
				Government) that border the Gulf of Mexico;
										(B)any adjacent land,
				water, and watersheds, that are within 25 miles of the coastal zones described
				in subparagraph (A) of the Gulf Coast States; and
										(C)all Federal waters
				in the Gulf of Mexico;
										(33)the term
				Gulf Coast State means any of the States of Alabama, Florida,
				Louisiana, Mississippi, and Texas; and
									(34)the term
				Trust Fund means the Gulf Coast Restoration Trust Fund established
				pursuant to section 1602 of the Resources and
				Ecosystems Sustainability, Tourist Opportunities, and Revived Economies of the
				Gulf Coast States Act of
				2012.
									;
							(2)in subsection (s),
			 by inserting except as provided in subsection (t) before the
			 period at the end; and
						(3)by adding at the
			 end the following:
							
								(t)Gulf Coast
				restoration and recovery
									(1)State allocation
				and expenditures
										(A)In
				generalOf the total amounts made available in any fiscal year
				from the Trust Fund, 35 percent shall be available, in accordance with the
				requirements of this section, to the Gulf Coast States in equal shares for
				expenditure for ecological and economic restoration of the Gulf Coast ecosystem
				in accordance with this subsection.
										(B)Use of
				funds
											(i)Eligible
				activitiesAmounts provided to the Gulf States under this
				subsection may only be used to carry out 1 or more of the following
				activities:
												(I)Coastal
				restoration projects and activities, including conservation and coastal land
				acquisition.
												(II)Mitigation of
				damage to, and restoration of, fish, wildlife, or natural resources.
												(III)Implementation
				of a federally approved marine, coastal, or comprehensive conservation
				management plan, including fisheries monitoring.
												(IV)Programs to
				promote tourism in a Gulf Coast State, including recreational fishing.
												(V)Programs to
				promote the consumption of seafood produced from the Gulf Coast
				ecosystem.
												(VI)Programs to
				promote education regarding the natural resources of the Gulf Coast
				ecosystem.
												(VII)Planning
				assistance.
												(VIII)Workforce
				development and job creation.
												(IX)Improvements to
				or upon State parks located in coastal areas affected by the Deepwater Horizon
				oil spill.
												(X)Mitigation of the
				ecological and economic impact of outer Continental Shelf activities and the
				impacts of the Deepwater Horizon oil spill or promotion of the long-term
				ecological or economic recovery of the Gulf Coast ecosystem through the funding
				of infrastructure projects.
												(XI)Coastal flood
				protection and infrastructure directly affected by coastal wetland losses,
				beach erosion, or the impacts of the Deepwater Horizon oil spill.
												(XII)Administrative
				costs of complying with this subsection.
												(ii)Limitation
												(I)In
				generalOf the amounts received by a Gulf State under this
				subsection not more than 3 percent may be used for administrative costs
				eligible under clause (i)(XII).
												(II)Prohibition on
				use for imported seafoodNone of the funds made available under
				this subsection shall be used for any program to support or promote imported
				seafood or any seafood product that is not harvested from the Gulf Coast
				ecosystem.
												(C)Coastal
				political subdivisions
											(i)In
				generalIn the case of a State where the coastal zone includes
				the entire State—
												(I)75 percent of
				funding shall be provided to the 8 disproportionally affected counties impacted
				by the Deepwater Horizon Oil Spill; and
												(II)25 percent shall
				be provided to nondisproportionately impacted counties within the State.
												(ii)Florida
												(I)Disproportionally
				affected countiesOf the total amounts made available to counties
				in the State of Florida under clause (i)(I)—
													(aa)10
				percent shall be distributed equally among the 8 disproportionately affected
				counties; and
													(bb)90
				percent shall be distributed to the 8 disproportionately affected counties in
				accordance with the following weighted formula:
														(AA)30 percent based
				on the weighted average of the county shoreline oiled.
														(BB)30 percent based
				on the weighted average of the county per capita sales tax collections
				estimated for the fiscal year ending September 30, 2012.
														(CC)20 percent based
				on the weighted average of the population of the county.
														(DD)20 percent based
				on the inverse proportion of the weighted average distance from the Deepwater
				Horizon oil rig to each of the nearest and farthest points of the
				shoreline.
														(II)Nondisproportionately
				impacted countiesThe total amounts made available to coastal
				political subdivisions in the State of Florida under clause (i)(II) shall be
				distributed according to the following weighted formula:
													(aa)34
				percent based on the weighted average of the population of the county.
													(bb)33
				percent based on the weighted average of the county per capita sales tax
				collections estimated for the fiscal year ending September 30, 2012.
													(cc)33
				percent based on the inverse proportion of the weighted average distance from
				the Deepwater Horizon oil rig to each of the nearest and farthest points of the
				shoreline.
													(iii)LouisianaOf
				the total amounts made available to the State of Louisiana under this
				paragraph:
												(I)70 percent shall
				be provided directly to the State in accordance with this subsection.
												(II)30 percent shall
				be provided directly to parishes in the coastal zone (as defined in section 304
				of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453)) of the State of
				Louisiana according to the following weighted formula:
													(aa)40
				percent based on the weighted average of miles of the parish shoreline
				oiled.
													(bb)40
				percent based on the weighted average of the population of the parish.
													(cc)20
				percent based on the weighted average of the land mass of the parish.
													(iv)Conditions
												(I)Land use
				planAs a condition of receiving amounts allocated under clause
				(iii), the chief executive of the eligible parish shall certify to the Governor
				of the State that the parish has completed a comprehensive land use
				plan.
												(II)Other
				conditionsA coastal political subdivision receiving funding
				under this subsection shall meet all of the conditions in subparagraph
				(D).
												(D)ConditionsAs
				a condition of receiving amounts from the Trust Fund, a Gulf Coast State,
				including the entities described in subparagraph (E), or a coastal political
				subdivision shall—
											(i)agree to meet such
				conditions, including audit requirements, as the Secretary of the Treasury
				determines necessary to ensure that amounts disbursed from the Trust Fund will
				be used in accordance with this subsection;
											(ii)certify in such
				form and in such manner as the Secretary of the Treasury determines necessary
				that the project or program for which the Gulf Coast State or coastal political
				subdivision is requesting amounts—
												(I)is designed to
				restore and protect the natural resources, ecosystems, fisheries, marine and
				wildlife habitats, beaches, coastal wetlands, or economy of the Gulf
				Coast;
												(II)carries out 1 or
				more of the activities described in subparagraph (B)(i);
												(III)was selected
				based on meaningful input from the public, including broad-based participation
				from individuals, businesses, and nonprofit organizations; and
												(IV)in the case of a
				natural resource protection or restoration project, is based on the best
				available science;
												(iii)certify that the
				project or program and the awarding of a contract for the expenditure of
				amounts received under this subsection are consistent with the standard
				procurement rules and regulations governing a comparable project or program in
				that State, including all applicable competitive bidding and audit
				requirements; and
											(iv)develop and
				submit a multiyear implementation plan for use of those funds.
											(E)Approval by
				State entity, task force, or agencyThe following Gulf Coast
				State entities, task forces, or agencies shall carry out the duties of a Gulf
				Coast State pursuant to this paragraph:
											(i)Alabama
												(I)In
				generalIn the State of Alabama, the Alabama Gulf Coast Recovery
				Council, which shall be comprised of only the following:
													(aa)The
				Governor of Alabama, who shall also serve as Chairperson and preside over the
				meetings of the Alabama Gulf Coast Recovery Council.
													(bb)The
				Director of the Alabama State Port Authority, who shall also serve as Vice
				Chairperson and preside over the meetings of the Alabama Gulf Coast Recovery
				Council in the absence of the Chairperson.
													(cc)The
				Chairman of the Baldwin County Commission.
													(dd)The
				President of the Mobile County Commission.
													(ee)The
				Mayor of the city of Bayou La Batre.
													(ff)The
				Mayor of the town of Dauphin Island.
													(gg)The
				Mayor of the city of Fairhope.
													(hh)The
				Mayor of the city of Gulf Shores.
													(ii)The
				Mayor of the city of Mobile.
													(jj)The
				Mayor of the city of Orange Beach.
													(II)VoteEach
				member of the Alabama Gulf Coast Recovery Council shall be entitled to 1
				vote.
												(III)Majority
				voteAll decisions of the Alabama Gulf Coast Recovery Council
				shall be made by majority vote.
												(ii)LouisianaIn
				the State of Louisiana, the Coastal Protection and Restoration Authority of
				Louisiana.
											(iii)MississippiIn
				the State of Mississippi, the Mississippi Department of Environmental
				Quality.
											(F)Compliance with
				eligible activitiesIf the Secretary of the Treasury determines
				that an expenditure by a Gulf Coast State or coastal political subdivision of
				amounts made available under this subsection does not meet 1 of the activities
				described in subparagraph (B)(i), the Secretary shall make no additional
				amounts from the Trust Fund available to that Gulf Coast State or coastal
				political subdivision until such time as an amount equal to the amount expended
				for the unauthorized use—
											(i)has been deposited
				by the Gulf Coast State or coastal political subdivision in the Trust Fund;
				or
											(ii)has been
				authorized by the Secretary of the Treasury for expenditure by the Gulf Coast
				State or coastal political subdivision for a project or program that meets the
				requirements of this subsection.
											(G)Compliance with
				conditionsIf the Secretary of the Treasury determines that a
				Gulf Coast State or coastal political subdivision does not meet the
				requirements of this subsection, including the conditions of subparagraph (D),
				where applicable, the Secretary of the Treasury shall make no amounts from the
				Trust Fund available to that Gulf Coast State or coastal political subdivision
				until all conditions of this subsection are met.
										(H)Public
				inputIn meeting any condition of this subsection, a Gulf Coast
				State may use an appropriate procedure for public consultation in that Gulf
				Coast State, including consulting with 1 or more established task forces or
				other entities, to develop recommendations for proposed projects and programs
				that would restore and protect the natural resources, ecosystems, fisheries,
				marine and wildlife habitats, beaches, coastal wetlands, and economy of the
				Gulf Coast.
										(I)Previously
				approved projects and programsA Gulf Coast State or coastal
				political subdivision shall be considered to have met the conditions of
				subparagraph (D) for a specific project or program if, before the date of
				enactment of the Resources and Ecosystems
				Sustainability, Tourist Opportunities, and Revived Economies of the Gulf Coast
				States Act of 2012—
											(i)the Gulf Coast
				State or coastal political subdivision has established conditions for carrying
				out projects and programs that are substantively the same as the conditions
				described in subparagraph (D); and
											(ii)the applicable
				project or program carries out 1 or more of the activities described in
				subparagraph (B)(ii).
											(J)Consultation
				with CouncilIn carrying out this subsection, each Gulf Coast
				State shall seek the input of the Chairperson of the Council to identify
				large-scale projects that may be jointly supported by that Gulf Coast State and
				by the Council pursuant to the Comprehensive Plan with amounts provided under
				this subsection.
										(K)Non-Federal
				matching funds
											(i)In
				generalA Gulf Coast State or coastal political subdivision may
				use, in whole or in part, amounts made available to that Gulf Coast State from
				the Trust Fund to satisfy the non-Federal share of the cost of any project or
				program authorized by Federal law that meets the eligible use requirements
				under subparagraph (B)(i).
											(ii)Effect on other
				fundsThe use of funds made available from the Trust Fund to
				satisfy the non-Federal share of the cost of a project or program that meets
				the requirements of clause (i) shall not affect the priority in which other
				Federal funds are allocated or awarded.
											(L)Local
				preferenceIn awarding contracts to carry out a project or
				program under this subsection, a Gulf Coast State or coastal political
				subdivision may give a preference to individuals and companies that reside in,
				are headquartered in, or are principally engaged in business in, a Gulf Coast
				State.
										(M)Unused
				fundsAny Funds not identified in an implementation plan by a
				State or coastal political subdivision in accordance with subparagraph (D)(iv)
				shall remain in the Trust Fund until such time as the State or coastal
				political subdivision to which the funds have been allocated develops and
				submits a plan identifying uses for those funds in accordance with subparagraph
				(D)(iv).
										(N)Judicial
				reviewIf the Secretary of the Treasury determines that a Gulf
				Coast State or coastal political subdivision does not meet the requirements of
				this subsection, including the conditions of subparagraph (D), the Gulf Coast
				State or coastal political subdivision may obtain expedited judicial review
				within 90 days of that decision in a district court of the United States, of
				appropriate jurisdiction and venue, that is located within the State seeking
				such review.
										(2)Council
				establishment and allocation
										(A)In
				generalOf the total amount made available in any fiscal year
				from the Trust Fund, 60 percent shall be disbursed to the Council to carry out
				the Comprehensive Plan.
										(B)Council
				expenditures
											(i)In
				generalIn accordance with this paragraph, the Council shall
				expend funds made available from the Trust Fund to undertake projects and
				programs that would restore and protect the natural resources, ecosystems,
				fisheries, marine and wildlife habitats, beaches, coastal wetlands, and economy
				of the Gulf Coast.
											(ii)Allocation and
				expenditure proceduresThe Secretary of the Treasury shall
				develop such conditions, including audit requirements, as the Secretary of the
				Treasury determines necessary to ensure that amounts disbursed from the Trust
				Fund to the Council to implement the Comprehensive Plan will be used in
				accordance with this paragraph.
											(iii)Administrative
				expensesOf the amounts received by the Council under this
				subsection, not more than 3 percent may be used for administrative expenses,
				including staff.
											(C)Gulf Coast
				Ecosystem Restoration Council
											(i)EstablishmentThere
				is established as an independent entity in the Federal Government a council to
				be known as the Gulf Coast Ecosystem Restoration Council.
											(ii)MembershipThe
				Council shall consist of the following members, or in the case of a Federal
				agency, a designee at the level of the Assistant Secretary or the
				equivalent:
												(I)The Chair of the
				Council on Environmental Quality.
												(II)The Secretary of
				the Interior.
												(III)The Secretary of
				the Army.
												(IV)The Secretary of
				Commerce.
												(V)The Administrator
				of the Environmental Protection Agency.
												(VI)The Secretary of
				Agriculture.
												(VII)The head of the
				department in which the Coast Guard is operating.
												(VIII)The Governor of
				the State of Alabama.
												(IX)The Governor of
				the State of Florida.
												(X)The Governor of
				the State of Louisiana.
												(XI)The Governor of
				the State of Mississippi.
												(XII)The Governor of
				the State of Texas.
												(iii)AlternateA
				Governor appointed to the Council by the President may designate an alternate
				to represent the Governor on the Council and vote on behalf of the
				Governor.
											(iv)ChairpersonFrom
				among the Federal agency members of the Council, the representatives of States
				on the Council shall select, and the President shall appoint, 1 Federal member
				to serve as Chairperson of the Council.
											(v)Presidential
				appointmentAll Council members shall be appointed by the
				President.
											(vi)Council
				actions
												(I)In
				generalSubject to subclause (IV), significant actions by the
				Council shall require the affirmative vote of the Federal Chairperson and a
				majority of the State members to be effective.
												(II)InclusionsSignificant
				actions include but are not limited to—
													(aa)approval of a
				Comprehensive Plan and future revisions to a Comprehensive Plan;
													(bb)approval of State
				plans pursuant to paragraph (3)(B)(iv); and
													(cc)approval of
				reports to Congress pursuant to clause (vii)(X).
													(III)QuorumA
				quorum of State members shall be required to be present for the Council to take
				any significant action.
												(IV)Affirmative
				vote requirement deemed metFor approval of State plans pursuant
				to paragraph (3)(B)(iv), the certification by a State member of the Council
				that the plan satisfies all requirements of clauses (i) and (ii) of paragraphs
				(3)(B), when joined by an affirmative vote of the Federal Chairperson of the
				Council, is deemed to satisfy the requirements for affirmative votes under
				subclause (I).
												(V)Public
				transparencyAppropriate actions of the Council, including votes
				on significant actions and associated deliberations, shall be made available to
				the public.
												(vii)Duties of
				CouncilThe Council shall—
												(I)develop the
				Comprehensive Plan, and future revisions to the Comprehensive Plan;
												(II)identify as soon
				as practicable the projects that—
													(aa)have been
				authorized prior to the date of enactment of this subsection but not yet
				commenced; and
													(bb)if
				implemented quickly, would restore and protect the natural resources,
				ecosystems, fisheries, marine and wildlife habitats, beaches, barrier islands,
				dunes, and coastal wetlands of the Gulf Coast ecosystem;
													(III)coordinate the
				development of consistent policies, strategies, plans, and activities by
				Federal agencies, State and local governments, and private sector entities for
				addressing the restoration and protection of the Gulf Coast ecosystem;
												(IV)establish such
				other advisory committee or committees as may be necessary to assist the
				Council, including a scientific advisory committee and a committee to advise
				the Council on public policy issues;
												(V)coordinate
				scientific and other research associated with restoration of the Gulf Coast
				ecosystem, including research, observation, and monitoring carried out pursuant
				to section 1604 of the Resources and
				Ecosystems Sustainability, Tourist Opportunities, and Revived Economies of the
				Gulf Coast States Act of 2012;
												(VI)seek to ensure
				that all policies, strategies, plans, and activities for addressing the
				restoration of the Gulf Coast ecosystem are based on the best available
				physical, ecological, and economic data;
												(VII)make
				recommendations to address the particular needs of especially economically and
				socially vulnerable populations;
												(VIII)develop
				standard terms to include in contracts for projects and programs awarded
				pursuant to the Comprehensive Plan that provide a preference to individuals and
				companies that reside in, are headquartered in, or are principally engaged in
				business in, a Gulf Coast State;
												(IX)prepare an
				integrated financial plan and recommendations for coordinated budget requests
				for the amounts proposed to be expended by the Federal agencies represented on
				the Council for projects and programs in the Gulf Coast States;
												(X)submit to Congress
				an annual report that—
													(aa)summarizes the
				policies, strategies, plans, and activities for addressing the restoration and
				protection of the Gulf Coast ecosystem;
													(bb)describes the
				projects and programs being implemented to restore and protect the Gulf Coast
				ecosystem; and
													(cc)makes such
				recommendations to Congress for modifications of existing laws as the Council
				determines necessary to implement the Comprehensive Plan; and
													(XI)submit to
				Congress a final report on the date on which all funds made available to the
				Council are expended.
												(viii)Application
				of Federal Advisory Committee ActThe Council, or any other
				advisory committee established under this subsection, shall not be considered
				an advisory committee under the Federal Advisory Committee Act (5 U.S.C.
				App.).
											(D)Comprehensive
				Plan
											(i)Proposed
				plan
												(I)In
				generalNot later than 180 days after the date of enactment of
				the Resources and Ecosystems Sustainability,
				Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of
				2012, the Chairperson, on behalf of the Council, shall publish a
				proposed plan to restore and protect the natural resources, ecosystems,
				fisheries, marine and wildlife habitats, beaches, and coastal wetlands of the
				Gulf Coast ecosystem.
												(II)ContentsThe
				proposed plan described in subclause (I) shall include and incorporate the
				findings and information prepared by the President’s Gulf Coast Restoration
				Task Force.
												(ii)Publication
												(I)Initial
				planNot later than 1 year after date of enactment of the
				Resources and Ecosystems Sustainability,
				Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of
				2012 and after notice and opportunity for public comment, the
				Chairperson, on behalf of the Council and after approval by the Council, shall
				publish in the Federal Register the initial Comprehensive Plan to restore and
				protect the natural resources, ecosystems, fisheries, marine and wildlife
				habitats, beaches, and coastal wetlands of the Gulf Coast ecosystem.
												(II)Cooperation
				with gulf coast restoration task forceThe Council shall develop
				the initial Comprehensive Plan in close coordination with the President’s Gulf
				Coast Restoration Task Force.
												(III)ConsiderationsIn
				developing the initial Comprehensive Plan and subsequent updates, the Council
				shall consider all relevant findings, reports, or research prepared or funded
				by a center of excellence or the Gulf Fisheries and Ecosystem Endowment
				established pursuant to the Gulf Coast Ecosystem Restoration Science,
				Monitoring, and Technology Program under section 1604 of the
				Resources and Ecosystems Sustainability,
				Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of
				2012.
												(IV)ContentsThe
				initial Comprehensive Plan shall include—
													(aa)such provisions
				as are necessary to fully incorporate in the Comprehensive Plan the strategy,
				projects, and programs recommended by the President’s Gulf Coast Restoration
				Task Force;
													(bb)a
				list of any project or program authorized prior to the date of enactment of
				this subsection but not yet commenced, the completion of which would further
				the purposes and goals of this subsection and of the
				Resources and Ecosystems Sustainability,
				Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of
				2012;
													(cc)a
				description of the manner in which amounts from the Trust Fund projected to be
				made available to the Council for the succeeding 10 years will be allocated;
				and
													(dd)subject to
				available funding in accordance with clause (iii), a prioritized list of
				specific projects and programs to be funded and carried out during the 3-year
				period immediately following the date of publication of the initial
				Comprehensive Plan, including a table that illustrates the distribution of
				projects and programs by Gulf Coast State.
													(V)Plan
				updatesThe Council shall update—
													(aa)the
				Comprehensive Plan every 5 years in a manner comparable to the manner
				established in this subsection for each 5-year period for which amounts are
				expected to be made available to the Gulf Coast States from the Trust Fund;
				and
													(bb)the
				3-year list of projects and programs described in subclause (IV)(dd)
				annually.
													(iii)Restoration
				prioritiesExcept for projects and programs described in
				subclause (IV)(bb), in selecting projects and programs to include on the 3-year
				list described in subclause (IV)(dd), based on the best available science, the
				Council shall give highest priority to projects that address 1 or more of the
				following criteria:
												(I)Projects that are
				projected to make the greatest contribution to restoring and protecting the
				natural resources, ecosystems, fisheries, marine and wildlife habitats,
				beaches, and coastal wetlands of the Gulf Coast ecosystem, without regard to
				geographic location.
												(II)Large-scale
				projects and programs that are projected to substantially contribute to
				restoring and protecting the natural resources, ecosystems, fisheries, marine
				and wildlife habitats, beaches, and coastal wetlands of the Gulf Coast
				ecosystem.
												(III)Projects
				contained in existing Gulf Coast State comprehensive plans for the restoration
				and protection of natural resources, ecosystems, fisheries, marine and wildlife
				habitats, beaches, and coastal wetlands of the Gulf Coast ecosystem.
												(IV)Projects that
				restore long-term resiliency of the natural resources, ecosystems, fisheries,
				marine and wildlife habitats, beaches, and coastal wetlands most impacted by
				the Deepwater Horizon oil spill.
												(E)Implementation
											(i)In
				generalThe Council, acting through the member agencies and Gulf
				Coast States, shall expend funds made available from the Trust Fund to carry
				out projects and programs adopted in the Comprehensive Plan.
											(ii)Administrative
				responsibility
												(I)In
				generalPrimary authority and responsibility for each project and
				program included in the Comprehensive Plan shall be assigned by the Council to
				a Gulf Coast State represented on the Council or a Federal agency.
												(II)Transfer of
				amountsAmounts necessary to carry out each project or program
				included in the Comprehensive Plan shall be transferred by the Secretary of the
				Treasury from the Trust Fund to that Federal agency or Gulf Coast State as the
				project or program is implemented, subject to such conditions as the Secretary
				of the Treasury, in consultation with the Secretary of the Interior and the
				Secretary of Commerce, established pursuant to section 1602 of the
				Resources and Ecosystems Sustainability,
				Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of
				2012.
												(iii)Cost
				sharing
												(I)In
				generalA Gulf Coast State or coastal political subdivision may
				use, in whole or in part, amounts made available to that Gulf Coast State or
				coastal political subdivision from the Trust Fund to satisfy the non-Federal
				share of the cost of carrying a project or program that—
													(aa)is
				authorized by other Federal law; and
													(bb)meets the
				criteria of subparagraph (D).
													(II)Inclusion in
				Comprehensive PlanA project or program described in subclause
				(I) that meets the criteria for inclusion in the Comprehensive Plan described
				in subparagraph (D) shall be selected and adopted by the Council as part of the
				Comprehensive Plan in the manner described in subparagraph (D).
												(F)CoordinationThe
				Council and the Federal members of the Council may develop Memorandums of
				Understanding establishing integrated funding and implementation plans among
				the member agencies and authorities.
										(G)TerminationThe
				Council shall terminate on the date on which the report described in
				subparagraph (C)(vii)(XI) is submitted to Congress.
										(3)Oil spill
				restoration impact allocation
										(A)In
				generalExcept as provided in paragraph (4), of the total amount
				made available to the Council under paragraph (2) in any fiscal year from the
				Trust Fund, 50 percent shall be disbursed by the Council as follows:
											(i)FormulaSubject
				to subparagraph (B), for each Gulf Coast State, the amount disbursed under this
				paragraph shall be based on a formula established by the Council by regulation
				that is based on a weighted average of the following criteria:
												(I)40 percent based
				on the proportionate number of miles of shoreline in each Gulf Coast State that
				experienced oiling as of April 10, 2011, compared to the total number of miles
				of shoreline that experienced oiling as a result of the Deepwater Horizon oil
				spill.
												(II)40 percent based
				on the inverse proportion of the average distance from the Deepwater Horizon
				oil rig to the nearest and farthest point of the shoreline that experienced
				oiling of each Gulf Coast State.
												(III)20 percent based
				on the average population in the 2010 decennial census of coastal counties
				bordering the Gulf of Mexico within each Gulf Coast State.
												(ii)Minimum
				allocationThe amount disbursed to a Gulf Coast State for each
				fiscal year under clause (i) shall be at least 5 percent of the total amounts
				made available under this paragraph.
											(B)Approval of
				projects and programs
											(i)In
				generalThe Council shall disburse amounts to the respective Gulf
				Coast States in accordance with the formula developed under subparagraph (A)
				for projects, programs, and activities that will improve the ecosystems or
				economy of the Gulf Coast, subject to the condition that each Gulf Coast State
				submits a plan for the expenditure of amounts disbursed under this paragraph
				which meet the following criteria:
												(I)All projects,
				programs, and activities included in that plan are eligible activities pursuant
				to paragraph (1)(B)(i).
												(II)The projects,
				programs, and activities included in that plan contribute to the overall
				economic and ecological recovery of the Gulf Coast.
												(III)The plan takes
				into consideration the Comprehensive Plan and is consistent with its goals and
				objectives, as described in paragraph (2)(B)(i).
												(ii)Funding
												(I)In
				generalExcept as provided in subclause (II), the plan described
				in clause (i) may use not more than 25 percent of the funding made available
				for infrastructure projects eligible under subclauses (X) and (XI) of paragraph
				(1)(B)(i).
												(II)ExceptionThe
				plan described in clause (i) may propose to use more than 25 percent of the
				funding made available for infrastructure projects eligible under subclauses
				(X) and (XI) of paragraph (1)(B)(i) if the plan certifies that—
													(aa)ecosystem
				restoration needs in the State will be addressed by the projects in the
				proposed plan; and
													(bb)additional
				investment in infrastructure is required to mitigate the impacts of the
				Deepwater Horizon Oil Spill to the ecosystem or economy.
													(iii)DevelopmentThe
				plan described in clause (i) shall be developed by—
												(I)in the State of
				Alabama, the Alabama Gulf Coast Recovery Council established under paragraph
				(1)(E)(i);
												(II)in the State of
				Florida, a consortia of local political subdivisions that includes at least 1
				representative of each disproportionally affected county;
												(III)in the State of
				Louisiana, the Coastal Protection and Restoration Authority of
				Louisiana;
												(IV)in the State of
				Mississippi, the Office of the Governor or an appointee of the Office of the
				Governor; and
												(V)in the State of
				Texas, the Office of the Governor or an appointee of the Office of the
				Governor.
												(iv)ApprovalNot
				later than 60 days after the date on which a plan is submitted under clause
				(i), the Council shall approve or disapprove the plan based on the conditions
				of clause (i).
											(C)DisapprovalIf
				the Council disapproves a plan pursuant to subparagraph (B)(iv), the Council
				shall—
											(i)provide the
				reasons for disapproval in writing; and
											(ii)consult with the
				State to address any identified deficiencies with the State plan.
											(D)Failure to
				submit adequate planIf a State fails to submit an adequate plan
				under this subsection, any funds made available under this subsection shall
				remain in the Trust Fund until such date as a plan is submitted and approved
				pursuant to this subsection.
										(E)Judicial
				reviewIf the Council fails to approve or take action within 60
				days on a plan described in subparagraph (B)(iv), the State may obtain
				expedited judicial review within 90 days of that decision in a district court
				of the United States, of appropriate jurisdiction and venue, that is located
				within the State seeking such review.
										(4)Authorization of
				interest transfers
										(A)In
				generalOf the total amount made available in any fiscal year
				from the Trust Fund, an amount equal to the interest earned by the Trust Fund
				and proceeds from investments made by the Trust Fund in the preceding fiscal
				year—
											(i)50 percent shall
				be transferred to the National Endowment for Oceans in subparagraph (B);
				and
											(ii)50 percent shall
				be transferred to the Gulf of Mexico Research Endowment in subparagraph
				(C).
											(B)National
				endowment for the oceans
											(i)Establishment
												(I)In
				generalThere is established in the Treasury of the United States
				a trust fund to be known as the National Endowment for the
				Oceans, consisting of such amounts as may be appropriated or credited
				to the National Endowment for the Oceans.
												(II)InvestmentAmounts
				in the National Endowment for the Oceans shall be invested in accordance with
				section 9602 of the Internal Revenue Code of 1986, and any interest on, and
				proceeds from, any such investment shall be available for expenditure in
				accordance with this subparagraph.
												(ii)TrusteeThe
				trustee for the National Endowment for the Oceans shall be the Secretary of
				Commerce.
											(iii)Allocation of
				funds
												(I)In
				generalEach fiscal year, the Secretary shall allocate, at a
				minimum, an amount equal to the interest earned by the National Endowment for
				the Oceans in the preceding fiscal year, and may distribute an amount equal to
				up to 10 percent of the total amounts in the National Endowment for the
				Oceans—
													(aa)to
				allocate funding to coastal states (as defined in section 304 of the Marine
				Resources and Engineering Development Act of 1966 (16 U.S.C. 1453)) and
				affected Indian tribes;
													(bb)to
				make grants to regional ocean and coastal planning bodies; and
													(cc)to
				develop and implement a National Grant Program for Oceans and Coastal
				Waters.
													(II)Program
				adjustmentsEach fiscal year where the amount described in
				subparagraph (A)(i) does not exceed $100,000,000, the Secretary may elect to
				fund only the grant program established in subclause (I)(cc).
												(iv)Eligible
				activitiesFunds deposited in the National Endowment for the
				Oceans may be allocated by the Secretary only to fund grants for programs and
				activities intended to restore, protect, maintain, or understand living marine
				resources and their habitats and resources in ocean and coastal waters (as
				defined in section 304 of the Marine Resources and Engineering Development Act
				of 1966 (16 U.S.C. 1453)), including baseline scientific research, ocean
				observing, and other programs and activities carried out in coordination with
				Federal and State departments or agencies, that are consistent with Federal
				environmental laws and that avoid environmental degradation.
											(v)ApplicationTo
				be eligible to receive a grant under clause (iii)(I), an entity shall submit to
				the Secretary an application at such time, in such manner, and containing such
				information as the Secretary determines to be appropriate.
											(vi)Funding for
				coastal StatesThe Secretary shall allocate funding among States
				as follows:
												(I)50 percent of the
				funds shall be allocated equally among coastal States.
												(II)25 percent of the
				funds shall be allocated based on tidal shoreline miles.
												(III)25 percent of
				the funds shall be allocated based on the coastal population density of a
				coastal State.
												(IV)No State shall be
				allocated more than 10 percent of the total amount of funds available for
				allocation among coastal States for any fiscal year.
												(V)No territory shall
				be allocated more than 1 percent of the total amount of funds available for
				allocation among coastal States for any fiscal year.
												(C)Gulf of Mexico
				Research Endowment
											(i)In
				generalThere is established in the Treasury of the United States
				a trust fund to be known as the Gulf of Mexico Research
				Endowment, to be administered by the Secretary of Commerce, solely for
				use in providing long-term funding in accordance with section 1604 of the
				Resources and Ecosystems Sustainability,
				Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of
				2012.
											(ii)InvestmentAmounts
				in the Gulf of Mexico Research Endowment shall be invested in accordance with
				section 9602 of the Internal Revenue Code of 1986, and, after adjustment for
				inflation so as to maintain the value of the principal, any interest on, and
				proceeds from, any such investment shall be available for expenditure and shall
				be allocated in equal portions to the Gulf Coast Ecosystem Restoration Science,
				Monitoring, and Technology Program and Fisheries Endowment established in
				section 1604 of the Resources and Ecosystems
				Sustainability, Tourist Opportunities, and Revived Economies of the Gulf Coast
				States Act of
				2012.
											.
						1604.Gulf Coast
			 Ecosystem Restoration Science, Observation, Monitoring, and Technology
			 Program
						(a)DefinitionsIn
			 this section:
							(1)AdministratorThe
			 term Administrator means the Administrator of the National Oceanic
			 and Atmospheric Administration.
							(2)Fisheries and
			 Ecosystem EndowmentThe term Fisheries and Ecosystem
			 Endowment means the endowment established by subsection (d).
							(3)ProgramThe
			 term Program means the Gulf Coast Ecosystem Restoration Science,
			 Observation, Monitoring, and Technology Program established by subsection
			 (b).
							(b)Establishment of
			 ProgramThere is established within the National Oceanic and
			 Atmospheric Administration a program to be known as the Gulf Coast
			 Ecosystem Restoration Science, Observation, Monitoring, and Technology
			 Program, to be carried out by the Administrator.
						(c)Centers of
			 excellence
							(1)In
			 generalIn carrying out the Program, the Administrator, in
			 consultation with other Federal agencies with expertise in the discipline of a
			 center of excellence, shall make grants in accordance with paragraph (2) to
			 establish and operate 5 centers of excellence, 1 of which shall be located in
			 each of the States of Alabama, Florida, Louisiana, Mississippi, and
			 Texas.
							(2)Grants
								(A)In
			 generalThe Administrator shall use the amounts made available to
			 carry out this section to award competitive grants to nongovernmental entities
			 and consortia in the Gulf Coast region (including public and private
			 institutions of higher education) for the establishment of centers of
			 excellence as described in paragraph (1).
								(B)ApplicationTo
			 be eligible to receive a grant under this paragraph, an entity or consortium
			 described in subparagraph (A) shall submit to the Administrator an application
			 at such time, in such manner, and containing such information as the
			 Administrator determines to be appropriate.
								(C)PriorityIn
			 awarding grants under this paragraph, the Administrator shall give priority to
			 entities and consortia that demonstrate the ability to establish the broadest
			 cross-section of participants with interest and expertise in any discipline
			 described in paragraph (3) on which the proposal of the center of excellence
			 will be focused.
								(3)DisciplinesEach
			 center of excellence shall focus on science, technology, and monitoring in at
			 least 1 of the following disciplines:
								(A)Coastal and
			 deltaic sustainability, restoration and protection; including solutions and
			 technology that allow citizens to live safely and sustainably in a coastal
			 delta.
								(B)Coastal fisheries
			 and wildlife ecosystem research and monitoring.
								(C)Offshore energy
			 development, including research and technology to improve the sustainable and
			 safe development of energy resources.
								(D)Sustainable and
			 resilient growth, economic and commercial development in the Gulf Coast.
								(E)Comprehensive
			 observation, monitoring, and mapping of the Gulf of Mexico.
								(4)Coordination
			 with other programsThe Administrator shall develop a plan for
			 the coordination of projects and activities between the Program and other
			 existing Federal and State science and technology programs in the States of
			 Alabama, Florida, Louisiana, Mississippi, and Texas, as well as between the
			 centers of excellence.
							(d)Establishment of
			 Fisheries and Ecosystem Endowment
							(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Council shall establish a fishery and ecosystem endowment to
			 ensure, to the maximum extent practicable, the long-term sustainability of the
			 ecosystem, fish stocks, fish habitat and the recreational, commercial, and
			 charter fishing industry in the Gulf of Mexico.
							(2)Expenditure of
			 fundsFor each fiscal year, amounts made available to carry out
			 this subsection may be expended for, with respect to the Gulf of Mexico—
								(A)marine and
			 estuarine research;
								(B)marine and
			 estuarine ecosystem monitoring and ocean observation;
								(C)data collection
			 and stock assessments;
								(D)pilot programs
			 for—
									(i)fishery
			 independent data; and
									(ii)reduction of
			 exploitation of spawning aggregations; and
									(E)cooperative
			 research.
								(3)Administration
			 and implementationThe Fisheries and Ecosystem Endowment shall be
			 administered by the Administrator of the National Oceanic and Atmospheric
			 Administration, in consultation with the Director of the United States Fish and
			 Wildlife Service, with guidance provided by the Regional Gulf of Mexico Fishery
			 Management Council.
							(4)Species
			 includedThe Fisheries and Ecosystem Endowment will include all
			 marine, estuarine, aquaculture, and fish and wildlife species in State and
			 Federal waters of the Gulf of Mexico.
							(5)Research
			 prioritiesIn distributing funding under this subsection,
			 priority shall be given to integrated, long-term projects that—
								(A)build on, or are
			 coordinated with, related research activities; and
								(B)address current or
			 anticipated marine ecosystem, fishery, or wildlife management information
			 needs.
								(6)Duplication and
			 coordinationIn carrying out this subsection, the Administrator
			 shall seek to avoid duplication of other research and monitoring activities and
			 coordinate with existing research and monitoring programs, including the
			 Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C. 3601 et
			 seq.).
							(e)Funding
							(1)In
			 generalExcept as provided in subsection (t)(4) of section 311 of
			 the Federal Water Pollution Control Act (33 U.S.C. 1321), of the total amount
			 made available for each fiscal year for the Gulf Coast Restoration Trust Fund
			 established under section 1602, 5 percent shall be allocated in equal portions
			 to the Program and Fisheries and Ecosystem Endowment established by this
			 section.
							(2)Administrative
			 expensesOf the amounts received by the National Oceanic and
			 Atmospheric Administration to carry out this section, not more than 3 percent
			 may be used for administrative expenses.
							1605.Effect
						(a)In
			 generalNothing in this
			 subtitle or any amendment made by this subtitle—
							(1)supersedes or otherwise affects any
			 provision of Federal law, including, in particular, laws providing recovery for
			 injury to natural resources under the Oil Pollution Act of 1990 (33 U.S.C. 2701
			 et seq.) and laws for the protection of public health and the environment;
			 or
							(2)applies to any
			 fine collected under section 311 of the Federal Water Pollution Control Act (33
			 U.S.C. 1321) for any incident other than the Deepwater Horizon oil
			 spill.
							(b)Use of
			 fundsFunds made available under this subtitle may be used only
			 for eligible activities specifically authorized by this subtitle.
						GLand and water
			 conservation fund
					1701.Land and water
			 conservation fund
						(a)AuthorizationSection
			 2 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C.
			 460l–5) is amended—
							(1)in the matter
			 preceding subsection (a), by striking September 30, 2015 and
			 inserting September 30, 2022; and
							(2)in subsection
			 (c)(1), by striking through September 30, 2015 and inserting
			 September 30, 2022.
							(b)FundingSection
			 3 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l-6) is
			 amended to read as follows:
							
								3.Availability of
				funds
									(a)Funding
										(1)Fiscal years
				2013 and 2014For each of fiscal years 2013 and 2014—
											(A)$700,000,000 of
				amounts covered into the fund under section 2 shall be available for
				expenditure, without further appropriation or fiscal year limitation, to carry
				out the purposes of this Act; and
											(B)the remainder of
				amounts covered into the fund shall be available subject to appropriations,
				which may be made without fiscal year limitation.
											(2)Fiscal years
				2015 through 2022For each of fiscal years 2015 through 2022,
				amounts covered into the fund under section 2 shall be available for
				expenditure to carry out the purposes of this Act subject to appropriations,
				which may be made without fiscal year limitation.
										(b)UsesAmounts
				made available for obligation or expenditure from the fund may be obligated or
				expended only as provided in this Act.
									(c)Willing
				sellersIn using amounts made available under subsection
				(a)(1)(A), the Secretary shall only acquire land or interests in land by
				purchase, exchange, or donation from a willing seller.
									(d)Additional
				amountsAmounts made available under subsection (a)(1)(A) shall
				be in addition to amounts made available to the fund under section 105 of the
				Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law
				109–432).
									(e)Allocation
				authorityAppropriation Acts may provide for the allocation of
				amounts covered into the fund under section
				2.
									.
						(c)Allocation of
			 fundsSection 5 of the Land and Water Conservation Fund Act of
			 1965 (16 U.S.C. 460l–7) is amended—
							(1)in the first
			 sentence, by inserting or expenditures after
			 appropriations;
							(2)in the second
			 sentence—
								(A)by inserting
			 or expenditures after appropriations; and
								(B)by inserting
			 before the period at the end the following: , including the amounts to
			 be allocated from the fund for Federal and State purposes; and
								(3)by striking
			 Those appropriations from and all that follows through the end
			 of the section.
							(d)Conforming
			 amendmentsSection 6(b) of the Land and Water Conservation Fund
			 Act of 1965 (16 U.S.C. 460l–8(b)) is amended—
							(1)in the matter
			 preceding paragraph (1), by inserting or expended after
			 appropriated;
							(2)in paragraph
			 (1)—
								(A)by inserting
			 or expenditures after appropriations; and
								(B)by striking
			 ; and and inserting a period; and
								(3)in the first
			 sentence of paragraph (2), by inserting or expenditure after
			 appropriation.
							(e)Public
			 accessSection 7 of the Land and Water Conservation Fund Act of
			 1965 (16 U.S.C. 460l-9) is amended—
							(1)in subsection
			 (a)—
								(A)in the matter
			 preceding paragraph (1), by inserting or expended after
			 appropriated; and
								(B)in paragraph (3),
			 by inserting or expenditures after such
			 appropriations;
								(2)in subsection
			 (b)—
								(A)in the first
			 sentence, by inserting or expenditures after
			 Appropriations; and
								(B)in the proviso, by
			 inserting or expenditures after
			 appropriations;
								(3)in the first
			 sentence of subsection (c)(1)—
								(A)by inserting
			 or expended after appropriated; and
								(B)by inserting
			 or expenditures after appropriations; and
								(4)by adding at the
			 end the following:
								
									(d)Public
				accessNot less than 1.5 percent of the annual authorized funding
				amount shall be made available each year for projects that secure recreational
				public access to existing Federal public land for hunting, fishing, and other
				recreational
				purposes.
									.
							HOffsets
					1801.Delay in
			 application of worldwide interest
						(a)In
			 generalParagraphs (5)(D) and
			 (6) of section 864(f) of the Internal Revenue Code of 1986 are each amended by
			 striking December 31, 2020 and inserting December 31,
			 2021.
						(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
						IIAmerica fast forward financing
			 innovation
				2001.Short titleThis title may be cited as the
			 America Fast Forward Financing
			 Innovation Act of 2011.
				2002.Transportation Infrastructure Finance and
			 Innovation Act amendmentsSections 601 through 609 of title 23, United
			 States Code, are amended to read as follows:
					
						601.Generally applicable provisions
							(a)DefinitionsIn this chapter, the following definitions
				apply:
								(1)Eligible project costsThe term eligible project
				costs means amounts substantially all of which are paid by, or for the
				account of, an obligor in connection with a project, including the cost
				of—
									(A)development phase activities, including
				planning, feasibility analysis, revenue forecasting, environmental review,
				permitting, preliminary engineering and design work, and other preconstruction
				activities;
									(B)construction, reconstruction,
				rehabilitation, replacement, and acquisition of real property (including land
				relating to the project and improvements to land), environmental mitigation,
				construction contingencies, and acquisition of equipment; and
									(C)capitalized interest necessary to meet
				market requirements, reasonably required reserve funds, capital issuance
				expenses, and other carrying costs during construction.
									(2)Federal credit instrumentThe term Federal credit
				instrument means a secured loan, loan guarantee, or line of credit
				authorized to be made available under this chapter with respect to a
				project.
								(3)Investment-grade ratingThe term investment-grade
				rating means a rating of BBB minus, Baa3, bbb minus, BBB (low), or
				higher assigned by a rating agency to project obligations.
								(4)LenderThe term lender means any
				non-Federal qualified institutional buyer (as defined in section 230.144A(a) of
				title 17, Code of Federal Regulations (or any successor regulation), known as
				Rule 144A(a) of the Securities and Exchange Commission and issued under the
				Securities Act of 1933 (15 U.S.C. 77a et seq.)), including—
									(A)a qualified retirement plan (as defined in
				section 4974(c) of the Internal Revenue Code of 1986) that is a qualified
				institutional buyer; and
									(B)a governmental plan (as defined in section
				414(d) of the Internal Revenue Code of 1986) that is a qualified institutional
				buyer.
									(5)Letter of interestThe term letter of interest
				means a letter submitted by a potential applicant prior to an application for
				credit assistance in a format prescribed by the Secretary on the website of the
				TIFIA program, which—
									(A)describes the project and the location,
				purpose, and cost of the project;
									(B)outlines the proposed financial plan,
				including the requested credit assistance and the proposed obligor;
									(C)provides a status of environmental review;
				and
									(D)provides information regarding satisfaction
				of other eligibility requirements of the TIFIA program.
									(6)Line
				of creditThe term
				line of credit means an agreement entered into by
				the Secretary with an obligor under section 604 to provide a direct loan at a
				future date upon the occurrence of certain events.
								(7)Limited buydownThe term limited buydown
				means, subject to the conditions described in section 603(b)(4)(C), a buydown
				of the interest rate by the Secretary and by the obligor if the interest rate
				has increased between—
									(A)(i)the date on which a project application
				acceptable to the Secretary is submitted; or
										(ii)the date on which the Secretary entered
				into a master credit agreement; and
										(B)the date on which the Secretary executes
				the Federal credit instrument.
									(8)Loan
				guaranteeThe term loan
				guarantee means any guarantee or other pledge by the Secretary to pay
				all or part of the principal of and interest on a loan or other debt obligation
				issued by an obligor and funded by a lender.
								(9)Master credit agreementThe term master credit
				agreement means an agreement to extend credit assistance for a program
				of projects secured by a common security pledge (which shall receive an
				investment grade rating from a rating agency), or for a single project covered
				under section 602(b)(2) that would—
									(A)make contingent commitments of 1 or more
				secured loans or other Federal credit instruments at future dates, subject to
				the availability of future funds being made available to carry out this
				chapter;
									(B)establish the maximum amounts and general
				terms and conditions of the secured loans or other Federal credit
				instruments;
									(C)identify the 1 or more dedicated
				non-Federal revenue sources that will secure the repayment of the secured loans
				or secured Federal credit instruments;
									(D)provide for the obligation of funds for the
				secured loans or secured Federal credit instruments after all requirements have
				been met for the projects subject to the master credit agreement,
				including—
										(i)completion of an environmental impact
				statement or similar analysis required under the
				National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.);
										(ii)compliance with such other requirements as
				are specified in section 602(c); and
										(iii)the availability of funds to carry out this
				chapter; and
										(E)require that contingent commitments result
				in a financial close and obligation of credit assistance not later than 3 years
				after the date of entry into the master credit agreement, or release of the
				commitment, unless otherwise extended by the Secretary.
									(10)ObligorThe term obligor means a party
				that—
									(A)is primarily liable for payment of the
				principal of or interest on a Federal credit instrument; and
									(B)may be a corporation, partnership, joint
				venture, trust, or governmental entity, agency, or instrumentality.
									(11)ProjectThe term project means—
									(A)any surface transportation project eligible
				for Federal assistance under this title or chapter 53 of title 49;
									(B)a project for an international bridge or
				tunnel for which an international entity authorized under Federal or State law
				is responsible;
									(C)a project for intercity passenger bus or
				rail facilities and vehicles, including facilities and vehicles owned by the
				National Railroad Passenger Corporation and components of magnetic levitation
				transportation systems; and
									(D)a project that—
										(i)is a project—
											(I)for a public freight rail facility or a
				private facility providing public benefit for highway users by way of direct
				freight interchange between highway and rail carriers;
											(II)for an intermodal freight transfer
				facility;
											(III)for a means of access to a facility
				described in subclause (I) or (II);
											(IV)for a service improvement for a facility
				described in subclause (I) or (II) (including a capital investment for an
				intelligent transportation system); or
											(V)that comprises a series of projects
				described in subclauses (I) through (IV) with the common objective of improving
				the flow of goods;
											(ii)may involve the combining of private and
				public sector funds, including investment of public funds in private sector
				facility improvements;
										(iii)if located within the boundaries of a port
				terminal, includes only such surface transportation infrastructure
				modifications as are necessary to facilitate direct intermodal interchange,
				transfer, and access into and out of the port; and
										(iv)is composed of related highway, surface
				transportation, transit, rail, or intermodal capital improvement projects
				eligible for assistance under this subsection in order to meet the eligible
				project cost threshold under section 602, by grouping related projects together
				for that purpose, on the condition that the credit assistance for the projects
				is secured by a common pledge.
										(12)Project obligationThe term project obligation
				means any note, bond, debenture, or other debt obligation issued by an obligor
				in connection with the financing of a project, other than a Federal credit
				instrument.
								(13)Rating agencyThe term rating agency means a
				credit rating agency registered with the Securities and Exchange Commission as
				a nationally recognized statistical rating organization (as that term is
				defined in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C.
				78c(a))).
								(14)Rural infrastructure projectThe term rural infrastructure
				project means a surface transportation infrastructure project
				either—
									(A)located in any area other than an urbanized
				area that has a population of greater than 250,000 inhabitants; or
									(B)connects a rural area to a city with a
				population of less than 250,000 inhabitants within the city limits.
									(15)Secured loanThe term secured loan means a
				direct loan or other debt obligation issued by an obligor and funded by the
				Secretary in connection with the financing of a project under section
				603.
								(16)StateThe term State has the meaning
				given the term in section 101.
								(17)Subsidy
				amountThe term subsidy
				amount means the amount of budget authority sufficient to cover the
				estimated long-term cost to the Federal Government of a Federal credit
				instrument, calculated on a net present value basis, excluding administrative
				costs and any incidental effects on governmental receipts or outlays in
				accordance with the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et
				seq.).
								(18)Substantial completionThe term substantial
				completion means—
									(A)the opening of a project to vehicular or
				passenger traffic; or
									(B)a comparable event, as determined by the
				Secretary and specified in the credit agreement.
									(19)TIFIA programThe term TIFIA program means
				the transportation infrastructure finance and innovation program of the
				Department.
								(20)Contingent commitmentThe term contingent commitment
				means a commitment to obligate an amount from future available budget authority
				that is—
									(A)contingent upon those funds being made
				available in law at a future date; and
									(B)not an obligation of the Federal
				Government.
									(b)Treatment of chapterFor purposes of this title, this chapter
				shall be treated as being part of chapter 1.
							602.Determination of eligibility and project
				selection
							(a)EligibilityA project shall be eligible to receive
				credit assistance under this chapter if the entity proposing to carry out the
				project submits a letter of interest prior to submission of a formal
				application for the project, and the project meets the following
				criteria:
								(1)Creditworthiness
									(A)In generalThe project shall satisfy applicable
				creditworthiness standards, which, at a minimum, includes—
										(i)a rate covenant, if applicable;
										(ii)adequate coverage requirements to ensure
				repayment;
										(iii)an investment grade rating from at least 2
				rating agencies on debt senior to the Federal credit instrument; and
										(iv)a rating from at least 2 rating agencies on
				the Federal credit instrument, subject to the condition that, with respect to
				clause (iii), if the senior debt and Federal credit instrument is for an amount
				less than $75,000,000 or for a rural infrastructure project or intelligent
				transportation systems project, 1 rating agency opinion for each of the senior
				debt and Federal credit instrument shall be sufficient.
										(B)Senior debtNotwithstanding subparagraph (A), in a case
				in which the Federal credit instrument is the senior debt, the Federal credit
				instrument shall be required to receive an investment grade rating from at
				least 2 rating agencies, unless the credit instrument is for a rural
				infrastructure project or intelligent transportation systems project, in which
				case 1 rating agency opinion shall be sufficient.
									(2)Inclusion in transportation plans and
				programsThe project shall
				satisfy the applicable planning and programming requirements of sections 134
				and 135 at such time as an agreement to make available a Federal credit
				instrument is entered into under this chapter.
								(3)ApplicationA State, local government, public
				authority, public-private partnership, or any other legal entity undertaking
				the project and authorized by the Secretary, shall submit a project application
				acceptable to the Secretary.
								(4)Eligible project costs
									(A)In generalExcept as provided in subparagraph (B), to
				be eligible for assistance under this chapter, a project shall have eligible
				project costs that are reasonably anticipated to equal or exceed the lesser
				of—
										(i)(I)$50,000,000; or
											(II)in the case of a rural infrastructure
				project, $25,000,000; or
											(ii)331/3 percent of the
				amount of Federal highway assistance funds apportioned for the most recently
				completed fiscal year to the State in which the project is located.
										(B)Intelligent transportation system
				projectsIn the case of a
				project principally involving the installation of an intelligent transportation
				system, eligible project costs shall be reasonably anticipated to equal or
				exceed $15,000,000.
									(5)Dedicated revenue sourcesThe Federal credit instrument shall be
				repayable, in whole or in part, from tolls, user fees, or other dedicated
				revenue sources that also secure the project obligations.
								(6)Public sponsorship of private
				entitiesIn the case of a
				project that is undertaken by an entity that is not a State or local government
				or an agency or instrumentality of a State or local government, the project
				that the entity is undertaking shall be publicly sponsored as provided in
				paragraph (2).
								(b)Selection among eligible projects
								(1)EstablishmentThe Secretary shall establish a rolling
				application process in which projects that are eligible to receive credit
				assistance under subsection (a) shall receive credit assistance on terms
				acceptable to the Secretary, if adequate funds are available to cover the
				subsidy costs associated with the Federal credit instrument.
								(2)Adequate funding not available
									If the Secretary fully obligates funding to
				eligible projects in a given fiscal year, and adequate funding is not available
				to fund a credit instrument, a project sponsor of an eligible project may elect
				to enter into a master credit agreement and wait until the following fiscal
				year or until additional funds are available to receive credit
				assistance.
									(3)Preliminary rating opinion
				letterThe Secretary shall
				require each project applicant to provide a preliminary rating opinion letter
				from at least 1 rating agency—
									(A)indicating that the senior obligations of
				the project, which may be the Federal credit instrument, have the potential to
				achieve an investment-grade rating; and
									(B)including a preliminary rating opinion on
				the Federal credit instrument.
									(c)Federal requirements
								(1)In generalIn addition to the requirements of this
				title for highway projects, chapter 53 of title 49 for transit projects, and
				section 5333(a) of title 49 for rail projects, the following provisions of law
				shall apply to funds made available under this chapter and projects assisted
				with the funds:
									(A)Title VI of the Civil Rights Act of 1964
				(42 U.S.C. 2000d et seq.).
									(B)The National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.).
									(C)The Uniform Relocation Assistance and Real
				Property Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.).
									(2)NEPANo funding shall be obligated for a project
				that has not received an environmental Categorical Exclusion, Finding of No
				Significant Impact, or Record of Decision under the National Environmental
				Policy Act of 1969 (42 U.S.C. 4321 et seq.).
								603.Secured loans
							(a)In general
								(1)AgreementsSubject to paragraphs (2) through (4), the
				Secretary may enter into agreements with 1 or more obligors to make secured
				loans, the proceeds of which shall be used—
									(A)to finance eligible project costs of any
				project selected under section 602;
									(B)to refinance interim construction financing
				of eligible project costs of any project selected under section 602;
									(C)to refinance existing loan agreements for
				rural infrastructure projects; or
									(D)to refinance long-term project obligations
				or Federal credit instruments if the refinancing provides additional funding
				capacity for the completion, enhancement, or expansion of any project
				that—
										(i)is selected under section 602; or
										(ii)otherwise meets the requirements of section
				602.
										(2)Limitation on refinancing of interim
				construction financingA loan
				under paragraph (1) shall not refinance interim construction financing under
				paragraph (1)(B) later than 1 year after the date of substantial completion of
				the project.
								(3)Risk assessmentBefore entering into an agreement under
				this subsection, the Secretary, in consultation with the Director of the Office
				of Management and Budget, shall determine an appropriate capital reserve
				subsidy amount for each secured loan, taking into account each rating letter
				provided by an agency under section 602(b)(3)(B).
								(b)Terms and limitations
								(1)In generalA secured loan under this section with
				respect to a project shall be on such terms and conditions and contain such
				covenants, representations, warranties, and requirements (including
				requirements for audits) as the Secretary determines appropriate.
								(2)Maximum
				amountThe amount of the
				secured loan shall not exceed the lesser of 49 percent of the reasonably
				anticipated eligible project costs or, if the secured loan does not receive an
				investment grade rating, the amount of the senior project obligations.
								(3)PaymentThe secured loan—
									(A)shall—
										(i)be payable, in whole or in part, from
				tolls, user fees, or other dedicated revenue sources that also secure the
				senior project obligations; and
										(ii)include a rate covenant, coverage
				requirement, or similar security feature supporting the project obligations;
				and
										(B)may have a lien on revenues described in
				subparagraph (A) subject to any lien securing project obligations.
									(4)Interest rate
									(A)In generalExcept as provided in subparagraphs (B) and
				(C), the interest rate on the secured loan shall be not less than the yield on
				United States Treasury securities of a similar maturity to the maturity of the
				secured loan on the date of execution of the loan agreement.
									(B)Rural infrastructure projectsA loan offered to a rural infrastructure
				project under this chapter shall be at 1/2 of the Treasury
				Rate.
									(C)Limited buydownsA limited buydown is subject to the
				following conditions:
										(i)The interest rate under the agreement may
				not be lowered by more than the lower of—
											(I)11/2 percentage points
				(150 basis points); or
											(II)the amount of the increase in the interest
				rate.
											(ii)The Secretary may pay up to 50 percent of
				the cost of the limited buydown, and the obligor shall pay the balance of the
				cost of the limited buydown.
										(iii)Not more than 5 percent of the funding made
				available annually to carry out this chapter may be used to carry out limited
				buydowns.
										(5)Maturity dateThe final maturity date of the secured loan
				shall be the lesser of—
									(A)35 years after the date of substantial
				completion of the project; or
									(B)if the useful life of the capital asset
				being financed is of a lesser period, the useful life of the asset.
									(6)Nonsubordination
									(A)In generalExcept as provided in subparagraph (B), the
				secured loan shall not be subordinated to the claims of any holder of project
				obligations in the event of bankruptcy, insolvency, or liquidation of the
				obligor.
									(B)Pre-existing indenture
										(i)In generalThe Secretary shall waive subparagraph (A)
				for public agency borrowers that are financing ongoing capital programs and
				have outstanding senior bonds under a pre-existing indenture, if—
											(I)the secured loan is rated in the A-category
				or higher;
											(II)the secured loan is secured and payable
				from pledged revenues not affected by project performance, such as a tax-backed
				revenue pledge or a system-backed pledge of project revenues; and
											(III)the TIFIA program share of eligible project
				costs is 33 percent or less.
											(ii)LimitationIf the Secretary waives the
				nonsubordination requirement under this subparagraph—
											(I)the maximum credit subsidy that will be
				paid by the Federal Government shall be limited to 10 percent of the principal
				amount of the secured loan; and
											(II)the obligor shall be responsible for paying
				the remainder of the subsidy cost.
											(7)FeesThe Secretary may establish fees at a level
				sufficient to cover all or a portion of the costs to the Federal Government of
				making a secured loan under this section.
								(8)Non-Federal shareThe proceeds of a secured loan under this
				chapter may be used for any non-Federal share of project costs required under
				this title or chapter 53 of title 49, if the loan is repayable from non-Federal
				funds.
								(9)Maximum Federal involvementThe total Federal assistance provided on a
				project receiving a loan under this chapter shall not exceed 80 percent of the
				total project cost.
								(c)Repayment
								(1)ScheduleThe Secretary shall establish a repayment
				schedule for each secured loan under this section based on the projected cash
				flow from project revenues and other repayment sources, and the useful life of
				the project.
								(2)CommencementScheduled loan repayments of principal or
				interest on a secured loan under this section shall commence not later than 5
				years after the date of substantial completion of the project.
								(3)Deferred payments
									(A)AuthorizationIf, at any time after the date of
				substantial completion of the project, the project is unable to generate
				sufficient revenues to pay the scheduled loan repayments of principal and
				interest on the secured loan, the Secretary may, subject to subparagraph (C),
				allow the obligor to add unpaid principal and interest to the outstanding
				balance of the secured loan.
									(B)InterestAny payment deferred under subparagraph (A)
				shall—
										(i)continue to accrue interest in accordance
				with subsection (b)(4) until fully repaid; and
										(ii)be scheduled to be amortized over the
				remaining term of the loan.
										(C)Criteria
										(i)In generalAny payment deferral under subparagraph (A)
				shall be contingent on the project meeting criteria established by the
				Secretary.
										(ii)Repayment standardsThe criteria established under clause (i)
				shall include standards for reasonable assurance of repayment.
										(4)Prepayment
									(A)Use of excess revenuesAny excess revenues that remain after
				satisfying scheduled debt service requirements on the project obligations and
				secured loan and all deposit requirements under the terms of any trust
				agreement, bond resolution, or similar agreement securing project obligations
				may be applied annually to prepay the secured loan without penalty.
									(B)Use of proceeds of
				refinancingThe secured loan
				may be prepaid at any time without penalty from the proceeds of refinancing
				from non-Federal funding sources.
									(d)Sale of secured loans
								(1)In generalSubject to paragraph (2), as soon as
				practicable after substantial completion of a project and after notifying the
				obligor, the Secretary may sell to another entity or reoffer into the capital
				markets a secured loan for the project if the Secretary determines that the
				sale or reoffering can be made on favorable terms.
								(2)Consent of obligorIn making a sale or reoffering under
				paragraph (1), the Secretary may not change the original terms and conditions
				of the secured loan without the written consent of the obligor.
								(e)Loan guarantees
								(1)In generalThe Secretary may provide a loan guarantee
				to a lender in lieu of making a secured loan if the Secretary determines that
				the budgetary cost of the loan guarantee is substantially the same as that of a
				secured loan.
								(2)TermsThe terms of a guaranteed loan shall be
				consistent with the terms set forth in this section for a secured loan, except
				that the rate on the guaranteed loan and any prepayment features shall be
				negotiated between the obligor and the lender, with the consent of the
				Secretary.
								604.Lines of credit
							(a)In general
								(1)AgreementsSubject to paragraphs (2) through (4), the
				Secretary may enter into agreements to make available lines of credit to 1 or
				more obligors in the form of direct loans to be made by the Secretary at future
				dates on the occurrence of certain events for any project selected under
				section 602.
								(2)Use of proceedsThe proceeds of a line of credit made
				available under this section shall be available to pay debt service on project
				obligations issued to finance eligible project costs, extraordinary repair and
				replacement costs, operation and maintenance expenses, and costs associated
				with unexpected Federal or State environmental restrictions.
								(3)Risk assessmentBefore entering into an agreement under
				this subsection, the Secretary, in consultation with the Director of the Office
				of Management and Budget and each rating agency providing a preliminary rating
				opinion letter under section 602(b)(3), shall determine an appropriate capital
				reserve subsidy amount for each line of credit, taking into account the rating
				opinion letter.
								(4)Investment-grade rating
				requirementThe funding of a
				line of credit under this section shall be contingent on the senior obligations
				of the project receiving an investment-grade rating from 2 rating
				agencies.
								(b)Terms and limitations
								(1)In generalA line of credit under this section with
				respect to a project shall be on such terms and conditions and contain such
				covenants, representations, warranties, and requirements (including
				requirements for audits) as the Secretary determines appropriate.
								(2)Maximum amountsThe total amount of the line of credit
				shall not exceed 33 percent of the reasonably anticipated eligible project
				costs.
								(3)DrawsAny draw on the line of credit shall
				represent a direct loan and shall be made only if net revenues from the project
				(including capitalized interest but not including reasonably required financing
				reserves) are insufficient to pay the costs specified in subsection
				(a)(2).
								(4)Interest rateExcept as otherwise provided in
				subparagraphs (B) and (C) of section 603(b)(4), the interest rate on a direct
				loan resulting from a draw on the line of credit shall be not less than the
				yield on 30-year United States Treasury securities as of the date of execution
				of the line of credit agreement.
								(5)SecurityThe line of credit—
									(A)shall—
										(i)be payable, in whole or in part, from
				tolls, user fees, or other dedicated revenue sources that also secure the
				senior project obligations; and
										(ii)include a rate covenant, coverage
				requirement, or similar security feature supporting the project obligations;
				and
										(B)may have a lien on revenues described in
				subparagraph (A) subject to any lien securing project obligations.
									(6)Period of availabilityThe full amount of the line of credit, to
				the extent not drawn upon, shall be available during the period beginning on
				the date of substantial completion of the project and ending not later than 10
				years after that date.
								(7)Rights of third-party creditors
									(A)Against Federal GovernmentA third-party creditor of the obligor shall
				not have any right against the Federal Government with respect to any draw on
				the line of credit.
									(B)AssignmentAn obligor may assign the line of credit to
				1 or more lenders or to a trustee on the behalf of the lenders.
									(8)Nonsubordination
									(A)In generalExcept as provided in subparagraphs (B) and
				(C), a direct loan under this section shall not be subordinated to the claims
				of any holder of project obligations in the event of bankruptcy, insolvency, or
				liquidation of the obligor.
									(B)Pre-existing indenture
										(i)In generalThe Secretary shall waive subparagraph (A)
				for public agency borrowers that are financing ongoing capital programs and
				have outstanding senior bonds under a pre-existing indenture, if—
											(I)the line of credit is rated in the
				A-category or higher;
											(II)the TIFIA program loan resulting from a
				draw on the line of credit is payable from pledged revenues not affected by
				project performance, such as a tax-backed revenue pledge or a system-backed
				pledge of project revenues; and
											(III)the TIFIA program share of eligible project
				costs is 33 percent or less.
											(ii)LimitationIf the Secretary waives the
				nonsubordination requirement under this subparagraph—
											(I)the maximum credit subsidy that will be
				paid by the Federal Government shall be limited to 10 percent of the principal
				amount of the secured loan; and
											(II)the obligor shall be responsible for paying
				the remainder of the subsidy cost.
											(9)FeesThe Secretary may establish fees at a level
				sufficient to cover all or a portion of the costs to the Federal Government of
				providing a line of credit under this section.
								(10)Relationship to other credit
				instrumentsA project that
				receives a line of credit under this section shall not also receive a secured
				loan or loan guarantee under section 603 in an amount that, combined with the
				amount of the line of credit, exceeds 49 percent of eligible project
				costs.
								(c)Repayment
								(1)Terms and conditionsThe Secretary shall establish repayment
				terms and conditions for each direct loan under this section based on the
				projected cash flow from project revenues and other repayment sources, and the
				useful life of the asset being financed.
								(2)TimingAll repayments of principal or interest on
				a direct loan under this section shall be scheduled to commence not later than
				5 years after the end of the period of availability specified in subsection
				(b)(6) and to conclude, with full repayment of principal and interest, by the
				date that is 25 years after the end of the period of availability specified in
				subsection (b)(6).
								605.Program administration
							(a)RequirementThe Secretary shall establish a uniform
				system to service the Federal credit instruments made available under this
				chapter.
							(b)FeesThe Secretary may collect and spend fees,
				contingent upon authority being provided in appropriations Acts, at a level
				that is sufficient to cover—
								(1)the costs of services of expert firms
				retained pursuant to subsection (d); and
								(2)all or a portion of the costs to the
				Federal Government of servicing the Federal credit instruments.
								(c)Servicer
								(1)In generalThe Secretary may appoint a financial
				entity to assist the Secretary in servicing the Federal credit
				instruments.
								(2)DutiesThe servicer shall act as the agent for the
				Secretary.
								(3)FeeThe servicer shall receive a servicing fee,
				subject to approval by the Secretary.
								(d)Assistance from expert firmsThe Secretary may retain the services of
				expert firms, including counsel, in the field of municipal and project finance
				to assist in the underwriting and servicing of Federal credit
				instruments.
							606.State and local permitsThe provision of credit assistance under
				this chapter with respect to a project shall not—
							(1)relieve any recipient of the assistance of
				any obligation to obtain any required State or local permit or approval with
				respect to the project;
							(2)limit the right of any unit of State or
				local government to approve or regulate any rate of return on private equity
				invested in the project; or
							(3)otherwise supersede any State or local law
				(including any regulation) applicable to the construction or operation of the
				project.
							607.RegulationsThe Secretary may promulgate such
				regulations as the Secretary determines appropriate to carry out this
				chapter.
						608.Funding
							(a)Funding
								(1)Spending and borrowing
				authoritySpending and
				borrowing authority for a fiscal year to enter into Federal credit instruments
				shall be promptly apportioned to the Secretary on a fiscal year basis.
								(2)ReestimatesWhen the estimated cost of a loan or loans
				is reestimated, the cost of the reestimate shall be borne by or benefit the
				general fund of the Treasury, consistent with section 661c(f) of title 2,
				United States Code.
								(3)Rural set-aside
									(A)In generalOf the total amount of funds made available
				to carry out this chapter for each fiscal year, 10 percent shall be set aside
				for rural infrastructure projects.
									(B)ReobligationAny amounts set aside under subparagraph
				(A) that remain unobligated by June 1 of the fiscal year for which the amounts
				were set aside shall be available for obligation by the Secretary on projects
				other than rural infrastructure projects.
									(4)Redistribution of authorized
				funding
									(A)In generalBeginning in the second fiscal year after
				the date of enactment of this paragraph, on August 1 of that fiscal year, and
				each fiscal year thereafter, if the unobligated and uncommitted balance of
				funding available exceeds 150 percent of the amount made available to carry out
				this chapter for that fiscal year, the Secretary shall distribute to the States
				the amount of funds and associated obligation authority in excess of that
				amount.
									(B)DistributionThe amounts and obligation authority
				distributed under this paragraph shall be distributed, in the same manner as
				obligation authority is distributed to the States for the fiscal year, based on
				the proportion that—
										(i)the relative share of each State of
				obligation authority for the fiscal year; bears to
										(ii)the total amount of obligation authority
				distributed to all States for the fiscal year.
										(C)PurposeFunds distributed under subparagraph (B)
				shall be available for any purpose described in section 133(c).
									(5)AvailabilityAmounts made available to carry out this
				chapter shall remain available until expended.
								(6)Administrative costsOf the amounts made available to carry out
				this chapter, the Secretary may use not more than 1 percent for each fiscal
				year for the administration of this chapter.
								(b)Contract authority
								(1)In generalNotwithstanding any other provision of law,
				execution of a term sheet by the Secretary of a Federal credit instrument that
				uses amounts made available under this chapter shall impose on the United
				States a contractual obligation to fund the Federal credit investment.
								(2)AvailabilityAmounts made available to carry out this
				chapter for a fiscal year shall be available for obligation on October 1 of the
				fiscal year.
								609.Reports to CongressOn June 1, 2012, and every 2 years
				thereafter, the Secretary shall submit to Congress a report summarizing the
				financial performance of the projects that are receiving, or have received,
				assistance under this chapter (other than section 610), including a
				recommendation as to whether the objectives of this chapter (other than section
				610) are best served—
							(1)by continuing the program under the
				authority of the Secretary;
							(2)by establishing a Federal corporation or
				federally sponsored enterprise to administer the program; or
							(3)by phasing out the program and relying on
				the capital markets to fund the types of infrastructure investments assisted by
				this chapter (other than section 610) without Federal
				participation.
							.
				2003.State infrastructure banksSection 610(d)(1)(A) of title 23, United
			 States Code, is amended by striking sections 104(b)(1) and all
			 that follows though the semicolon and inserting paragraphs (1) and (2)
			 of section 104(b).
				IIIHighway spending controls
				3001.Highway spending controls
					(a)In generalTitle 23, United States Code, is amended by
			 adding at the end the following:
						
							Chapter 7—Highway Spending
				Controls
							Sec.
							701. Solvency of Highway
				Account of the Highway Trust Fund.
						
						
							701.Solvency of Highway Account of the Highway
				Trust Fund
								(a)Solvency calculation for fiscal year
				2012
									(1)Adjustment of obligation
				limitationNot later than 60
				days after the date of enactment of the MAP–21, the Secretary, in consultation
				with the Secretary of Treasury, shall:
										(A)Estimate the balance of the Highway Trust
				Fund (other than the Mass Transit Account) at the end of fiscal years 2012 and
				2013. For purposes of which estimation, the Secretary shall assume that the
				obligation limitation on Federal-aid highways and highway safety construction
				programs will be equal to the obligation limitations enacted for those fiscal
				years in the MAP–21.
										(B)Determine if the estimated balance of the
				Highway Trust Fund (other than the Mass Transit Account) would fall
				below—
											(i)$2,000,000,000 at the end of fiscal year
				2012; or
											(ii)$1,000,000,000 at the end of fiscal year
				2013.
											(C)If either of the conditions in subparagraph
				(B) would occur, calculate the amount by which the fiscal year 2012 obligation
				limitation must be reduced to prevent such occurrence. For purposes of this
				calculation, the Secretary shall assume that the obligation limitation on
				Federal-aid highways and highway safety construction programs for the fiscal
				year 2013 will be equal to the obligation limitation for fiscal year 2012, as
				reduced pursuant to this subparagraph.
										(D)Adjust the distribution of the fiscal year
				2012 obligation limitation to reflect any reduction determined under
				subparagraph (C).
										(2)Lapse and rescission
										(A)Lapse of obligation
				limitationAny obligation
				limitation that is withdrawn by the Secretary pursuant to paragraph (1)(D)
				shall lapse immediately following the adjustment of obligation limitation under
				such paragraph.
										(B)Rescission of contract
				authorityUpon the lapse of
				any obligation limitation under subparagraph (A), the Secretary shall reduce
				proportionately the amount authorized to be appropriated from the Highway Trust
				Fund (other than the Mass Transit Account) for fiscal year 2012 to carry out
				each of the Federal-aid highway and highway safety construction programs (other
				than emergency relief and funds under the national highway performance program
				that are exempt from the fiscal year 2012 obligation limitation) by an
				aggregate amount equal to the amount of adjustment determined pursuant to
				paragraph (1)(D). The amounts withdrawn pursuant to this subparagraph are
				permanently rescinded.
										(b)Solvency calculation for fiscal year 2013
				and fiscal years thereafter
									(1)Adjustment of obligation
				limitationExcept as provided
				in paragraph (2), in distributing the obligation limitation on Federal-aid
				highways and highway safety construction programs for fiscal year 2013 and each
				fiscal year thereafter, the Secretary shall—
										(A)estimate the balance of the Highway Trust
				Fund (other than the Mass Transit Account) at the end of such fiscal year and
				the end of the next fiscal year, for purposes of which estimation, the
				Secretary shall assume that the obligation limitation on Federal-aid highways
				and highway safety construction programs for the next fiscal year will be equal
				to the obligation limitation enacted for the fiscal year for which the
				limitation is being distributed;
										(B)determine whether the estimated balance of
				the Highway Trust Fund (other than the Mass Transit Account) would fall below
				$2,000,000,000 at the end of the fiscal year for which the obligation
				limitation is being distributed;
										(C)if the condition in subparagraph (B) would
				occur, calculate the amount by which the obligation limitation in the fiscal
				year for which the obligation limitation is being distributed must be reduced
				to prevent that occurrence; and
										(D)distribute such obligation limitation less
				any amount determined under subparagraph (C).
										(2)Lapse and rescission
										(A)Obligation limitation
											(i)RecalculationIn a fiscal year in which the Secretary
				withholds obligation limitation based on the calculation under paragraph (1),
				the Secretary shall, on March 1 of such fiscal year, repeat the calculations
				under subparagraphs (A) through (C) of such paragraph. Based on the results of
				those calculations, the Secretary shall—
												(I)if the Secretary determines that either of
				the conditions in paragraph (1)(B) would occur, withdraw an additional amount
				of obligation limitation necessary to prevent such occurrence; or
												(II)distribute as much of the withheld
				obligation limitation as may be distributed without causing either of the
				conditions specified in paragraph (1)(B) to occur.
												(ii)LapseAny obligation limitation that is enacted
				for a fiscal year, withheld from distribution pursuant to paragraph (1)(D) (or
				withdrawn under clause (i)(I)), and not subsequently distributed under clause
				(i)(II) shall lapse immediately following the distribution of obligation
				limitation under such clause.
											(B)Contract authority
											(i)In generalUpon the lapse of any obligation limitation
				under subparagraph (A)(ii), an equal amount of the unobligated balances of
				funds apportioned among the States under chapter 1 and sections 1116, 1303, and
				1404 of the SAFETEA–LU (119 Stat. 1177, 1207, and 1228) are permanently
				rescinded. In administering the rescission required under this clause, the
				Secretary shall allow each State to determine the amount of the required
				rescission to be drawn from the programs to which the rescission applies,
				except as provided in clause (ii).
											(ii)Rescission of funds apportioned in fiscal
				year 2013 and fiscal years thereafterIf a State determines that it will meet any
				of its required rescission amount from funds apportioned to such State on or
				subsequent to October 1, 2012, the Secretary shall determine the amount to be
				rescinded from each of the programs subject to the rescission for which the
				State was apportioned funds on or subsequent to October 1, 2012, in proportion
				to the cumulative amount of apportionments that the State received for each
				such program on or subsequent to October 1, 2012.
											(3)Other actions to prevent
				insolvencyThe Secretary
				shall issue a regulation to establish any actions in addition to those
				described in subsection (a) and paragraph (1) that may be taken by the
				Secretary if it becomes apparent that the Highway Trust Fund (other than the
				Mass Transit Account) will become insolvent, including the denial of further
				obligations.
									(4)Applicable only to full-year
				limitationThe requirements
				of paragraph (1) apply only to the distribution of a full-year obligation
				limitation and do not apply to partial-year limitations under continuing
				appropriations
				Acts.
									.
					(b)Table of chaptersThe table of chapters for title 23, United
			 States Code, is amended by inserting after the item relating to chapter 6 the
			 following:
						
							
								7. Highway Spending
				  Controls701
							
							.
					BPublic transportation
			20001.Short titleThis division may be cited as the
			 Federal Public Transportation Act of
			 2012.
			20002.Repeals
				(a)Chapter 53Chapter 53 of title 49, United States Code,
			 is amended by striking sections 5316, 5317, 5321, 5324, 5328, and 5339.
				(b)Transportation Equity Act for the 21st
			 CenturySection 3038 of the
			 Transportation Equity Act for the 21st Century (49 U.S.C. 5310 note) is
			 repealed.
				(c)SAFETEA–LUThe following provisions are
			 repealed:
					(1)Section 3009(i) of SAFETEA–LU (Public Law
			 109–59; 119 Stat. 1572).
					(2)Section 3011(c) of SAFETEA–LU (49 U.S.C.
			 5309 note).
					(3)Section 3012(b) of SAFETEA–LU (49 U.S.C.
			 5310 note).
					(4)Section 3045 of SAFETEA–LU (49 U.S.C. 5308
			 note).
					(5)Section 3046 of SAFETEA–LU (49 U.S.C. 5338
			 note).
					20003.Policies, purposes, and goalsSection 5301 of title 49, United States
			 Code, is amended to read as follows:
				
					5301.Policies, purposes, and goals
						(a)Declaration of policyIt is in the interest of the United States,
				including the economic interest of the United States, to foster the development
				and revitalization of public transportation systems.
						(b)General purposesThe purposes of this chapter are to—
							(1)provide funding to support public
				transportation;
							(2)improve the development and delivery of
				capital projects;
							(3)initiate a new framework for improving the
				safety of public transportation systems;
							(4)establish standards for the state of good
				repair of public transportation infrastructure and vehicles;
							(5)promote continuing, cooperative, and
				comprehensive planning that improves the performance of the transportation
				network;
							(6)establish a technical assistance program to
				assist recipients under this chapter to more effectively and efficiently
				provide public transportation service;
							(7)continue Federal support for public
				transportation providers to deliver high quality service to all users,
				including individuals with disabilities, seniors, and individuals who depend on
				public transportation;
							(8)support research, development,
				demonstration, and deployment projects dedicated to assisting in the delivery
				of efficient and effective public transportation service; and
							(9)promote the development of the public
				transportation workforce.
							(c)National
				goalsThe goals of this
				chapter are to—
							(1)increase the availability and accessibility
				of public transportation across a balanced, multimodal transportation
				network;
							(2)promote the environmental benefits of
				public transportation, including reduced reliance on fossil fuels, fewer
				harmful emissions, and lower public health expenditures;
							(3)improve the safety of public transportation
				systems;
							(4)achieve and maintain a state of good repair
				of public transportation infrastructure and vehicles;
							(5)provide an efficient and reliable
				alternative to congested roadways;
							(6)increase the affordability of
				transportation for all users; and
							(7)maximize economic development opportunities
				by—
								(A)connecting workers to jobs;
								(B)encouraging mixed-use, transit-oriented
				development; and
								(C)leveraging private investment and joint
				development.
								.
			20004.DefinitionsSection 5302 of title 49, United States
			 Code, is amended to read as follows:
				
					5302.DefinitionsExcept as otherwise specifically provided,
				in this chapter the following definitions apply:
						(1)Associated transit
				improvementThe term
				associated transit improvement means, with respect to any project
				or an area to be served by a project, projects that are designed to enhance
				public transportation service or use and that are physically or functionally
				related to transit facilities. Eligible projects are—
							(A)historic preservation, rehabilitation, and
				operation of historic public transportation buildings, structures, and
				facilities (including historic bus and railroad facilities) intended for use in
				public transportation service;
							(B)bus shelters;
							(C)landscaping and streetscaping, including
				benches, trash receptacles, and street lights;
							(D)pedestrian access and walkways;
							(E)bicycle access, including bicycle storage
				facilities and installing equipment for transporting bicycles on public
				transportation vehicles;
							(F)signage; or
							(G)enhanced access for persons with
				disabilities to public transportation.
							(2)Bus rapid transit systemThe term bus rapid transit
				system means a bus transit system—
							(A)in which the majority of each line operates
				in a separated right-of-way dedicated for public transportation use during peak
				periods; and
							(B)that includes features that emulate the
				services provided by rail fixed guideway public transportation systems,
				including—
								(i)defined stations;
								(ii)traffic signal priority for public
				transportation vehicles;
								(iii)short headway bidirectional services for a
				substantial part of weekdays and weekend days; and
								(iv)any other features the Secretary may
				determine are necessary to produce high-quality public transportation services
				that emulate the services provided by rail fixed guideway public transportation
				systems.
								(3)Capital projectThe term capital project means
				a project for—
							(A)acquiring, constructing, supervising, or
				inspecting equipment or a facility for use in public transportation, expenses
				incidental to the acquisition or construction (including designing,
				engineering, location surveying, mapping, and acquiring rights-of-way),
				payments for the capital portions of rail trackage rights agreements,
				transit-related intelligent transportation systems, relocation assistance,
				acquiring replacement housing sites, and acquiring, constructing, relocating,
				and rehabilitating replacement housing;
							(B)rehabilitating a bus;
							(C)remanufacturing a bus;
							(D)overhauling rail rolling stock;
							(E)preventive maintenance;
							(F)leasing equipment or a facility for use in
				public transportation, subject to regulations that the Secretary prescribes
				limiting the leasing arrangements to those that are more cost-effective than
				purchase or construction;
							(G)a joint development improvement
				that—
								(i)enhances economic development or
				incorporates private investment, such as commercial and residential
				development;
								(ii)(I)enhances the effectiveness of public
				transportation and is related physically or functionally to public
				transportation; or
									(II)establishes new or enhanced coordination
				between public transportation and other transportation;
									(iii)provides a fair share of revenue that will
				be used for public transportation;
								(iv)provides that a person making an agreement
				to occupy space in a facility constructed under this paragraph shall pay a fair
				share of the costs of the facility through rental payments and other
				means;
								(v)may include—
									(I)property acquisition;
									(II)demolition of existing structures;
									(III)site preparation;
									(IV)utilities;
									(V)building foundations;
									(VI)walkways;
									(VII)pedestrian and bicycle access to a public
				transportation facility;
									(VIII)construction, renovation, and improvement
				of intercity bus and intercity rail stations and terminals;
									(IX)renovation and improvement of historic
				transportation facilities;
									(X)open space;
									(XI)safety and security equipment and
				facilities (including lighting, surveillance, and related intelligent
				transportation system applications);
									(XII)facilities that incorporate community
				services such as daycare or health care;
									(XIII)a capital project for, and improving,
				equipment or a facility for an intermodal transfer facility or transportation
				mall; and
									(XIV)construction of space for commercial uses;
				and
									(vi)does not include outfitting of commercial
				space (other than an intercity bus or rail station or terminal) or a part of a
				public facility not related to public transportation;
								(H)the introduction of new technology, through
				innovative and improved products, into public transportation;
							(I)the provision of nonfixed route paratransit
				transportation services in accordance with section 223 of the Americans with
				Disabilities Act of 1990 (42 U.S.C. 12143), but only for grant recipients that
				are in compliance with applicable requirements of that Act, including both
				fixed route and demand responsive service, and only for amounts not to exceed
				10 percent of such recipient's annual formula apportionment under sections 5307
				and 5311;
							(J)establishing a debt service reserve, made
				up of deposits with a bondholder's trustee, to ensure the timely payment of
				principal and interest on bonds issued by a grant recipient to finance an
				eligible project under this chapter;
							(K)mobility management—
								(i)consisting of short-range planning and
				management activities and projects for improving coordination among public
				transportation and other transportation service providers carried out by a
				recipient or subrecipient through an agreement entered into with a person,
				including a governmental entity, under this chapter (other than section 5309);
				but
								(ii)excluding operating public transportation
				services; or
								(L)associated capital maintenance,
				including—
								(i)equipment, tires, tubes, and material, each
				costing at least .5 percent of the current fair market value of rolling stock
				comparable to the rolling stock for which the equipment, tires, tubes, and
				material are to be used; and
								(ii)reconstruction of equipment and material,
				each of which after reconstruction will have a fair market value of at least .5
				percent of the current fair market value of rolling stock comparable to the
				rolling stock for which the equipment and material will be used.
								(4)Designated recipientThe term designated recipient
				means—
							(A)an entity designated, in accordance with
				the planning process under sections 5303 and 5304, by the Governor of a State,
				responsible local officials, and publicly owned operators of public
				transportation, to receive and apportion amounts under section 5336 to
				urbanized areas of 200,000 or more in population; or
							(B)a State or regional authority, if the
				authority is responsible under the laws of a State for a capital project and
				for financing and directly providing public transportation.
							(5)DisabilityThe term disability has the
				same meaning as in section 3(1) of the Americans with Disabilities Act of 1990
				(42 U.S.C. 12102).
						(6)Emergency regulationThe term emergency regulation
				means a regulation—
							(A)that is effective temporarily before the
				expiration of the otherwise specified periods of time for public notice and
				comment under section 5334(c); and
							(B)prescribed by the Secretary as the result
				of a finding that a delay in the effective date of the regulation—
								(i)would injure seriously an important public
				interest;
								(ii)would frustrate substantially legislative
				policy and intent; or
								(iii)would damage seriously a person or class
				without serving an important public interest.
								(7)Fixed
				guidewayThe term fixed
				guideway means a public transportation facility—
							(A)using and occupying a separate right-of-way
				for the exclusive use of public transportation;
							(B)using rail;
							(C)using a fixed catenary system;
							(D)for a passenger ferry system; or
							(E)for a bus rapid transit system.
							(8)GovernorThe term Governor—
							(A)means the Governor of a State, the mayor of
				the District of Columbia, and the chief executive officer of a territory of the
				United States; and
							(B)includes the designee of the
				Governor.
							(9)Local governmental authorityThe term local governmental
				authority includes—
							(A)a political subdivision of a State;
							(B)an authority of at least 1 State or
				political subdivision of a State;
							(C)an Indian tribe; and
							(D)a public corporation, board, or commission
				established under the laws of a State.
							(10)Low-income individualThe term low-income individual
				means an individual whose family income is at or below 150 percent of the
				poverty line, as that term is defined in section 673(2) of the Community
				Services Block Grant Act (42 U.S.C. 9902(2)), including any revision required
				by that section, for a family of the size involved.
						(11)Net project costThe term net project cost
				means the part of a project that reasonably cannot be financed from
				revenues.
						(12)New bus modelThe term new bus model means a
				bus model (including a model using alternative fuel)—
							(A)that has not been used in public
				transportation in the United States before the date of production of the model;
				or
							(B)used in public transportation in the United
				States, but being produced with a major change in configuration or
				components.
							(13)Public transportationThe term public
				transportation—
							(A)means regular, continuing shared-ride
				surface transportation services that are open to the general public or open to
				a segment of the general public defined by age, disability, or low income;
				and
							(B)does not include—
								(i)intercity passenger rail transportation
				provided by the entity described in chapter 243 (or a successor to such
				entity);
								(ii)intercity bus service;
								(iii)charter bus service;
								(iv)school bus service;
								(v)sightseeing service;
								(vi)courtesy shuttle service for patrons of one
				or more specific establishments; or
								(vii)intra-terminal or intra-facility shuttle
				services.
								(14)RegulationThe term regulation means any
				part of a statement of general or particular applicability of the Secretary
				designed to carry out, interpret, or prescribe law or policy in carrying out
				this chapter.
						(15)SecretaryThe term Secretary means the
				Secretary of Transportation.
						(16)SeniorThe term senior means an
				individual who is 65 years of age or older.
						(17)StateThe term State means a State
				of the United States, the District of Columbia, Puerto Rico, the Northern
				Mariana Islands, Guam, American Samoa, and the Virgin Islands.
						(18)State of good repairThe term state of good repair
				has the meaning given that term by the Secretary, by rule, under section
				5326(b).
						(19)TransitThe term transit means public
				transportation.
						(20)Urban areaThe term urban area means an
				area that includes a municipality or other built-up place that the Secretary,
				after considering local patterns and trends of urban growth, decides is
				appropriate for a local public transportation system to serve individuals in
				the locality.
						(21)Urbanized
				areaThe term urbanized
				area means an area encompassing a population of not less than 50,000
				people that has been defined and designated in the most recent decennial census
				as an urbanized area by the Secretary of
				Commerce.
						.
			20005.Metropolitan transportation
			 planning
				(a)In generalSection 5303 of title 49, United States
			 Code, is amended to read as follows:
					
						5303.Metropolitan transportation
				planning
							(a)PolicyIt is in the national interest—
								(1)to encourage and promote the safe,
				cost-effective, and efficient management, operation, and development of surface
				transportation systems that will serve efficiently the mobility needs of
				individuals and freight, reduce transportation-related fatalities and serious
				injuries, and foster economic growth and development within and between States
				and urbanized areas, while fitting the needs and complexity of individual
				communities, maximizing value for taxpayers, leveraging cooperative
				investments, and minimizing transportation-related fuel consumption and air
				pollution through the metropolitan and statewide transportation planning
				processes identified in this chapter;
								(2)to encourage the continued improvement,
				evolution, and coordination of the metropolitan and statewide transportation
				planning processes by and among metropolitan planning organizations, State
				departments of transportation, regional planning organizations, interstate
				partnerships, and public transportation and intercity service operators as
				guided by the planning factors identified in subsection (h) of this section and
				section 5304(d);
								(3)to encourage and promote transportation
				needs and decisions that are integrated with other planning needs and
				priorities; and
								(4)to maximize the effectiveness of
				transportation investments.
								(b)DefinitionsIn this section and section 5304, the
				following definitions shall apply:
								(1)Existing MPOThe term existing MPO means a
				metropolitan planning organization that was designated as a metropolitan
				planning organization on the day before the date of enactment of the
				Federal Public Transportation Act of
				2012.
								(2)Local
				officialThe term local
				official means any elected or appointed official of general purpose
				local government with responsibility for transportation in a designated
				area.
								(3)Maintenance areaThe term maintenance area
				means an area that was designated as an air quality nonattainment area, but was
				later redesignated by the Administrator of the Environmental Protection Agency
				as an air quality attainment area, under section 107(d) of the Clean Air Act
				(42 U.S.C. 7407(d)).
								(4)Metropolitan planning areaThe term metropolitan planning
				area means a geographical area determined by agreement between the
				metropolitan planning organization for the area and the applicable Governor
				under subsection (c).
								(5)Metropolitan planning
				organizationThe term
				metropolitan planning organization means the policy board of an
				organization established pursuant to subsection (c).
								(6)Metropolitan transportation
				planThe term
				metropolitan transportation plan means a plan developed by a
				metropolitan planning organization under subsection (i).
								(7)Nonattainment areaThe term nonattainment area
				has the meaning given the term in section 171 of the Clean Air Act (42 U.S.C.
				7501).
								(8)Nonmetropolitan area
									(A)In generalThe term nonmetropolitan area
				means a geographical area outside the boundaries of a designated metropolitan
				planning area.
									(B)InclusionsThe
				term nonmetropolitan area includes—
										(i)a
				small urbanized area with a population of more than 50,000, but fewer than
				200,000 individuals, as calculated according to the most recent decennial
				census; and
										(ii)a
				nonurbanized area.
										(9)Nonmetropolitan planning
				organizationThe term
				nonmetropolitan planning organization means an organization
				that—
									(A)was designated as a metropolitan planning
				organization as of the day before the date of enactment of the
				Federal Public Transportation Act of
				2012; and
									(B)is not designated as a tier I MPO or tier
				II MPO.
									(10)Regionally significantThe term regionally
				significant, with respect to a transportation project, program, service,
				or strategy, means a project, program, service, or strategy that—
									(A)serves regional transportation needs (such
				as access to and from the area outside of the region, major activity centers in
				the region, and major planned developments); and
									(B)would normally be included in the modeling
				of a transportation network of a metropolitan area.
									(11)Rural planning
				organizationThe term rural planning organization
				means an organization that—
									(A)is responsible for
				the planning, coordination, and implementation of statewide transportation
				plans and programs outside of metropolitan areas, with an emphasis on
				addressing the needs of rural areas of a State;
									(B)is not designated
				as a tier I MPO, a tier II MPO, or a nonmetropolitan planning
				organization.
									(12)Statewide transportation improvement
				programThe term
				statewide transportation improvement program means a statewide
				transportation improvement program developed by a State under section
				5304(g).
								(13)Statewide transportation planThe term statewide transportation
				plan means a plan developed by a State under section 5304(f).
								(14)Tier I MPOThe term tier I MPO means a
				metropolitan planning organization designated as a tier I MPO under subsection
				(e)(4)(A).
								(15)Tier II MPOThe term tier II MPO means a
				metropolitan planning organization designated as a tier II MPO under subsection
				(e)(4)(B).
								(16)Transportation improvement
				programThe term
				transportation improvement program means a program developed by a
				metropolitan planning organization under subsection (j).
								(17)Urbanized
				areaThe term urbanized
				area means a geographical area with a population of 50,000 or more
				individuals, as calculated according to the most recent decennial
				census.
								(c)Designation of metropolitan planning
				organizations
								(1)In generalTo carry out the metropolitan
				transportation planning process under this section, a metropolitan planning
				organization shall be designated for each urbanized area with a population of
				200,000 or more individuals, as calculated according to the most recent
				decennial census—
									(A)by agreement between the applicable
				Governor and local officials that, in the aggregate, represent at least 75
				percent of the affected population (including the largest incorporated city
				(based on population), as calculated according to the most recent decennial
				census); or
									(B)in accordance with procedures established
				by applicable State or local law.
									(2)Small urbanized areasTo carry out the metropolitan
				transportation planning process under this section, a metropolitan planning
				organization may be designated for any urbanized area with a population of
				50,000 or more individuals, but fewer than 200,000 individuals, as calculated
				according to the most recent decennial census—
									(A)by agreement between the applicable
				Governor and local officials that, in the aggregate, represent at least 75
				percent of the affected population (including the largest incorporated city
				(based on population), as calculated according to the most recent decennial
				census); and
									(B)with the consent of the Secretary, based on
				a finding that the resulting metropolitan planning organization has met the
				minimum requirements under subsection (e)(4)(B).
									(3)StructureNot later than 1 year after the date of
				enactment of the Federal Public
				Transportation Act of 2012, a metropolitan planning organization
				shall consist of—
									(A)elected local officials in the relevant
				metropolitan area;
									(B)officials of public agencies that
				administer or operate major modes of transportation in the relevant
				metropolitan area, including providers of public transportation; and
									(C)appropriate State officials.
									(4)Effect of subsectionNothing in this subsection interferes with
				any authority under any State law in effect on December 18, 1991, of a public
				agency with multimodal transportation responsibilities—
									(A)to develop the metropolitan transportation
				plans and transportation improvement programs for adoption by a metropolitan
				planning organization; or
									(B)to develop capital plans, coordinate public
				transportation services and projects, or carry out other activities pursuant to
				State law.
									(5)Continuing
				designation
									(A)Population of
				200,000 or moreA designation of an existing MPO for an urbanized
				area with a population of 200,000 or more individuals, as calculated according
				to the most recent decennial census, shall remain in effect—
										(i)for the period
				during which the structure of the existing MPO complies with the requirements
				of paragraph (1); or
										(ii)until the date on
				which the existing MPO is redesignated under paragraph (6).
										(B)Population of
				fewer than 200,000
										(i)In
				generalA designation of an existing MPO for an urbanized area
				with a population of fewer than 200,000 individuals, as calculated according to
				the most recent decennial census, shall remain in effect until the date on
				which the existing MPO is redesignated under paragraph (6) unless—
											(I)the existing MPO
				requests that its planning responsibilities be transferred to the State or to
				another planning organization designated by the State; or
											(II)(aa)the Secretary
				determines 3 years after the date on which the Secretary issues a rule pursuant
				to subsection (e)(4)(B)(i), that the existing MPO is not meeting the minimum
				requirements established by the rule; and
												(bb)the Secretary approves the Governor’s
				determination.
												(ii)Written
				justificationThe Secretary shall in a timely manner provide a
				substantive written justification to each metropolitan planning organization
				that is the subject of a negative determination of the Secretary under clause
				(i)(II).
										(C)ExtensionIf
				a metropolitan planning organization for an urbanized area with a population of
				less than 200,000 that would otherwise be terminated under subparagraph (B),
				requests a probationary continuation before the termination of the metropolitan
				planning organization, the Secretary shall—
										(i)delay the
				termination of the metropolitan planning organization under subparagraph (B)
				for a period of 1 year;
										(ii)provide
				additional technical assistance to all metropolitan planning organizations
				provided an extension under this paragraph to assist the metropolitan planning
				organization in meeting the minimum requirements under subsection (e)(4)(B)(i);
				and
										(iii)make a
				determination 1 year after the date on which the Secretary issues an extension,
				whether the MPO has meet the minimum requirements established under subsection
				(e)(4)(B)(i).
										(D)Designation as
				tier II MPOIf the Secretary determines the existing MPO has met
				the minimum requirements under the rule issued under subsection (e)(4)(B)(i),
				the Secretary shall designate the existing MPO as a tier II MPO.
									(6)Redesignation
									(A)In generalThe designation of a metropolitan planning
				organization under this subsection shall remain in effect until the date on
				which the metropolitan planning organization is redesignated, as appropriate,
				in accordance with the requirements of this subsection pursuant to an agreement
				between—
										(i)the applicable Governor; and
										(ii)affected local officials who, in the
				aggregate, represent at least 75 percent of the existing metropolitan planning
				area population (including the largest incorporated city (based on population),
				as calculated according to the most recent decennial census).
										(B)RestructuringA metropolitan planning organization may be
				restructured to meet the requirements of paragraph (3) without undertaking a
				redesignation.
									(7)Absence of
				designation
									(A)In
				generalA metropolitan planning organization that is the subject
				of a negative determination of the Secretary under paragraph (5)(B)(i)(II)
				shall submit to the State in which the metropolitan planning organization is
				located, or to a planning organization designated by the State, by not later
				than 180 days after the date on which a notice of the negative determination is
				received, a 6-month plan that includes a description of a method—
										(i)to
				transfer the responsibilities of the metropolitan planning organization to the
				State; and
										(ii)to dissolve the
				metropolitan planning organization.
										(B)Action on
				dissolutionOn submission of a plan under subparagraph (A), the
				metropolitan planning area served by the applicable metropolitan planning
				organization shall—
										(i)continue to
				receive metropolitan transportation planning funds until the earlier of—
											(I)the date of
				dissolution of the metropolitan planning organization; and
											(II)the date that is
				4 years after the date of enactment of the Federal Public Transportation Act of
				2012; and
											(ii)be treated by the
				State as a nonmetropolitan area for purposes of this chapter.
										(8)Designation of
				multiple mpos
									(A)In generalMore than 1 metropolitan planning
				organization may be designated within an existing metropolitan planning area
				only if the applicable Governor and an existing MPO determine that the size and
				complexity of the existing metropolitan planning area make the designation of
				more than 1 metropolitan planning organization for the metropolitan planning
				area appropriate.
									(B)Service jurisdictionsIf more than 1 metropolitan planning
				organization is designated for an existing metropolitan planning area under
				subparagraph (A), the existing metropolitan planning area shall be split into
				multiple metropolitan planning areas, each of which shall be served by the
				existing MPO or a new metropolitan planning organization.
									(C)Tier designationThe tier designation of each metropolitan
				planning organization subject to a designation under this paragraph shall be
				determined based on the size of each respective metropolitan planning area, in
				accordance with subsection (e)(4).
									(d)Metropolitan planning area
				boundaries
								(1)In generalFor purposes of this section, the
				boundaries of a metropolitan planning area shall be determined by agreement
				between the applicable metropolitan planning organization and the Governor of
				the State in which the metropolitan planning area is located.
								(2)Included areaEach metropolitan planning area—
									(A)shall encompass at least the relevant
				existing urbanized area and any contiguous area expected to become urbanized
				within a 20-year forecast period under the applicable metropolitan
				transportation plan; and
									(B)may encompass the entire relevant
				metropolitan statistical area, as defined by the Office of Management and
				Budget.
									(3)Identification of new urbanized
				areasThe designation by the
				Bureau of the Census of a new urbanized area within the boundaries of an
				existing metropolitan planning area shall not require the redesignation of the
				relevant existing MPO.
								(4)Nonattainment and maintenance
				areas
									(A)Existing metropolitan planning
				areas
										(i)In generalExcept as provided in clause (ii),
				notwithstanding paragraph (2), in the case of an urbanized area designated as a
				nonattainment area or maintenance area as of the date of enactment of the
				Federal Public Transportation Act of
				2012, the boundaries of the existing metropolitan planning area
				as of that date of enactment shall remain in force and effect.
										(ii)ExceptionNotwithstanding clause (i), the boundaries
				of an existing metropolitan planning area described in that clause may be
				adjusted by agreement of the applicable Governor and the affected metropolitan
				planning organizations in accordance with paragraph (1).
										(B)New metropolitan planning
				areasIn the case of an
				urbanized area designated as a nonattainment area or maintenance area after the
				date of enactment of the Federal Public
				Transportation Act of 2012, the boundaries of the applicable
				metropolitan planning area—
										(i)shall be established in accordance with
				subsection (c)(1);
										(ii)shall encompass the areas described in
				paragraph (2)(A);
										(iii)may encompass the areas described in
				paragraph (2)(B); and
										(iv)may address any appropriate nonattainment
				area or maintenance area.
										(e)Requirements
								(1)Development of plans and TIPsTo accomplish the policy objectives
				described in subsection (a), each metropolitan planning organization, in
				cooperation with the applicable State and public transportation operators,
				shall develop metropolitan transportation plans and transportation improvement
				programs for metropolitan planning areas of the State through a
				performance-driven, outcome-based approach to metropolitan transportation
				planning consistent with subsection (h).
								(2)ContentsThe metropolitan transportation plans and
				transportation improvement programs for each metropolitan area shall provide
				for the development and integrated management and operation of transportation
				systems and facilities (including accessible pedestrian walkways, bicycle
				transportation facilities, and intermodal facilities that support intercity
				transportation) that will function as—
									(A)an intermodal transportation system for the
				metropolitan planning area; and
									(B)an integral part of an intermodal
				transportation system for the applicable State and the United States.
									(3)Process of developmentThe process for developing metropolitan
				transportation plans and transportation improvement programs shall—
									(A)provide for consideration of all modes of
				transportation; and
									(B)be continuing, cooperative, and
				comprehensive to the degree appropriate, based on the complexity of the
				transportation needs to be addressed.
									(4)Tiering
									(A)Tier I MPOs
										(i)In generalA metropolitan planning organization shall
				be designated as a tier I MPO if—
											(I)as certified by the Governor of each
				applicable State, the metropolitan planning organization operates within, and
				primarily serves, a metropolitan planning area with a population of 1,000,000
				or more individuals, as calculated according to the most recent decennial
				census; and
											(II)the Secretary determines the metropolitan
				planning organization—
												(aa)meets the minimum technical requirements
				under clause (iv); and
												(bb)not later than 2 years after the date of
				enactment of the Federal Public
				Transportation Act of 2012, will fully implement the processes
				described in subsections (h) though (j).
												(ii)Absence of designationIn the absence of designation as a tier I
				MPO under clause (i), a metropolitan planning organization shall operate as a
				tier II MPO until the date on which the Secretary determines the metropolitan
				planning organization can meet the minimum technical requirements under clause
				(iv).
										(iii)Redesignation as tier IA metropolitan planning organization
				operating within a metropolitan planning area with a population of 200,000 or
				more and fewer than 1,000,000 individuals and primarily within urbanized areas
				with populations of 200,000 or more individuals, as calculated according to the
				most recent decennial census, that is designated as a tier II MPO under
				subparagraph (B) may request, with the support of the applicable Governor, a
				redesignation as a tier I MPO on a determination by the Secretary that the
				metropolitan planning organization has met the minimum technical requirements
				under clause (iv).
										(iv)Minimum technical
				requirementsNot later than 1
				year after the date of enactment of the Federal Public Transportation Act of 2012,
				the Secretary shall issue a rule that establishes the minimum technical
				requirements necessary for a metropolitan planning organization to be
				designated as a tier I MPO, including, at a minimum, modeling, data, staffing,
				and other technical requirements.
										(B)Tier II MPOs
										(i)In generalNot later than 1 year after the date of
				enactment of the Federal Public
				Transportation Act of 2012, the Secretary shall issue a rule that
				establishes minimum requirements necessary for a metropolitan planning
				organization to be designated as a tier II MPO.
										(ii)RequirementsThe minimum requirements established under
				clause (i) shall—
											(I)be limited to ensuring that each
				metropolitan planning organization has the capabilities necessary to develop
				the metropolitan transportation plan and transportation improvement program
				under this section; and
											(II)include—
												(aa)only the staffing capabilities necessary to
				operate the metropolitan planning organization; and
												(bb)a requirement that the metropolitan
				planning organization has the technical capacity to conduct the travel demand
				model and forecasting necessary, as appropriate to the size and resources of
				the metropolitan planning organization, to fulfill the requirements of this
				section, except that in cases in which a metropolitan planning organization has
				a formal agreement with a State to conduct the modeling on behalf of the
				metropolitan planning organization, the metropolitan planning organization
				shall be exempt from the technical capacity requirement.
												(iii)LimitationThe
				rule issued pursuant to this subparagraph shall only include the minimum
				requirements established in clause (ii).
										(iv)InclusionA metropolitan planning organization
				operating primarily within an urbanized area with a population of 200,000 or
				more individuals, as calculated according to the most recent decennial census,
				and that does not qualify as a tier I MPO under subparagraph (A)(i),
				shall—
											(I)be designated as a tier II MPO; and
											(II)follow the processes under subsection
				(k).
											(C)Consolidation
										(i)In generalMetropolitan planning organizations
				operating within contiguous or adjacent urbanized areas may elect to
				consolidate in order to meet the population thresholds required to achieve
				designation as a tier I or tier II MPO under this paragraph.
										(ii)Effect of subsectionNothing in this subsection requires or
				prevents consolidation among multiple metropolitan planning organizations
				located within a single urbanized area.
										(f)Coordination in multistate areas
								(1)In generalThe Secretary shall encourage each Governor
				with responsibility for a portion of a multistate metropolitan area and the
				appropriate metropolitan planning organizations to provide coordinated
				transportation planning for the entire metropolitan area.
								(2)Coordination along designated
				transportation corridorsThe
				Secretary shall encourage each Governor with responsibility for a portion of a
				multistate metropolitan area and the appropriate metropolitan planning
				organizations to provide coordinated transportation planning for the entire
				designated transportation corridor.
								(3)Coordination with interstate
				compactsThe Secretary shall
				encourage metropolitan planning organizations to take into consideration,
				during the development of metropolitan transportation plans and transportation
				improvement programs, any relevant transportation studies concerning planning
				for regional transportation (including high-speed and intercity rail corridor
				studies, commuter rail corridor studies, intermodal terminals, and interstate
				highways) in support of freight, intercity, or multistate area projects and
				services that have been developed pursuant to interstate compacts or
				agreements, or by organizations established under section 5304.
								(g)Engagement in metropolitan transportation
				plan and TIP development
								(1)Nonattainment and maintenance
				areasIf more than 1
				metropolitan planning organization has authority within a metropolitan area,
				nonattainment area, or maintenance area, each metropolitan planning
				organization shall consult with all other metropolitan planning organizations
				designated for the metropolitan area, nonattainment area, or maintenance area
				and the State in the development of metropolitan transportation plans and
				transportation improvement programs under this section.
								(2)Transportation improvements located in
				multiple metropolitan planning areasIf a transportation improvement project
				funded under this chapter or title 23 is located within the boundaries of more
				than 1 metropolitan planning area, the affected metropolitan planning
				organizations shall coordinate metropolitan transportation plans and
				transportation improvement programs regarding the project.
								(3)Coordination of adjacent planning
				organizations
									(A)In generalA metropolitan planning organization that
				is adjacent or located in reasonably close proximity to another metropolitan
				planning organization shall coordinate with that metropolitan planning
				organization with respect to planning processes, including preparation of
				metropolitan transportation plans and transportation improvement programs, to
				the maximum extent practicable.
									(B)Nonmetropolitan planning
				organizationsA metropolitan
				planning organization that is adjacent or located in reasonably close proximity
				to a nonmetropolitan planning organization shall consult with that
				nonmetropolitan planning organization with respect to planning processes, to
				the maximum extent practicable.
									(4)Relationship with other planning
				officials
									(A)In generalThe Secretary shall encourage each
				metropolitan planning organization to cooperate with Federal, State, tribal,
				and local officers and entities responsible for other types of planning
				activities that are affected by transportation in the relevant area (including
				planned growth, economic development, infrastructure services, housing, other
				public services, environmental protection, airport operations, high-speed and
				intercity passenger rail, freight rail, port access, and freight movements), to
				the maximum extent practicable, to ensure that the metropolitan transportation
				planning process, metropolitan transportation plans, and transportation
				improvement programs are developed in cooperation with other related planning
				activities in the area.
									(B)InclusionCooperation under subparagraph (A) shall
				include the design and delivery of transportation services within the
				metropolitan area that are provided by—
										(i)recipients of assistance under sections
				202, 203, and 204 of title 23;
										(ii)recipients of assistance under this
				title;
										(iii)government agencies and nonprofit
				organizations (including representatives of the agencies and organizations)
				that receive Federal assistance from a source other than the Department of
				Transportation to provide nonemergency transportation services; and
										(iv)sponsors of regionally significant
				programs, projects, and services that are related to transportation and receive
				assistance from any public or private source.
										(5)Coordination of other federally required
				planning programsThe
				Secretary shall encourage each metropolitan planning organization to
				coordinate, to the maximum extent practicable, the development of metropolitan
				transportation plans and transportation improvement programs with other
				relevant federally required planning programs.
								(h)Scope of planning process
								(1)In generalThe metropolitan transportation planning
				process for a metropolitan planning area under this section shall provide for
				consideration of projects and strategies that will—
									(A)support the economic vitality of the
				metropolitan area, especially by enabling global competitiveness, travel and
				tourism (where applicable), productivity, and efficiency;
									(B)increase the safety of the transportation
				system for motorized and nonmotorized users;
									(C)increase the security of the transportation
				system for motorized and nonmotorized users;
									(D)increase the accessibility and mobility of
				individuals and freight;
									(E)protect and enhance the environment,
				promote energy conservation, improve the quality of life, and promote
				consistency between transportation improvements and State and local planned
				growth and economic development patterns;
									(F)enhance the integration and connectivity of
				the transportation system, across and between modes, for individuals and
				freight;
									(G)increase efficient system management and
				operation; and
									(H)emphasize the preservation of the existing
				transportation system.
									(2)Performance-based approach
									(A)In generalThe metropolitan transportation planning
				process shall provide for the establishment and use of a performance-based
				approach to transportation decisionmaking to support the national goals
				described in section 5301(c) of this title and in section 150(b) of title
				23.
									(B)Performance targets
										(i)Surface transportation performance
				targets
											(I)In generalEach metropolitan planning organization
				shall establish performance targets that address the performance measures
				described in sections 119(f), 148(h), 149(k) (where applicable), and 167(i) of
				title 23, to use in tracking attainment of critical outcomes for the region of
				the metropolitan planning organization.
											(II)CoordinationSelection of performance targets by a
				metropolitan planning organization shall be coordinated with the relevant State
				to ensure consistency, to the maximum extent practicable.
											(ii)Public transportation performance
				targetsEach metropolitan
				planning organization shall adopt the performance targets identified by
				providers of public transportation pursuant to sections 5326(c) and 5329(d),
				for use in tracking attainment of critical outcomes for the region of the
				metropolitan planning organization.
										(C)TimingEach metropolitan planning organization
				shall establish the performance targets under subparagraph (B) not later than
				90 days after the date on which the relevant State or provider of public
				transportation establishes the performance targets.
									(D)Integration of other performance-based
				plansA metropolitan planning
				organization shall integrate in the metropolitan transportation planning
				process, directly or by reference, the goals, objectives, performance measures,
				and targets described in other State plans and processes, as well as asset
				management and safety plans developed by providers of public transportation,
				required as part of a performance-based program, including plans such
				as—
										(i)the State National Highway System asset
				management plan;
										(ii)asset management plans developed by
				providers of public transportation;
										(iii)the State
				strategic highway safety plan;
										(iv)a
				congestion mitigation and air quality performance plan developed under section
				149(k) of title 23 by a tier I MPO representing a nonattainment or maintenance
				area;
										(v)safety plans
				developed by providers of public transportation; and
										(vi)the national
				freight strategic plan.
										(E)Use of performance measures and
				targetsThe performance
				measures and targets established under this paragraph shall be used, at a
				minimum, by the relevant metropolitan planning organization as the basis for
				development of policies, programs, and investment priorities reflected in the
				metropolitan transportation plan and transportation improvement program.
									(3)Failure to consider factorsThe failure to take into consideration 1 or
				more of the factors specified in paragraphs (1) and (2) shall not be subject to
				review by any court under this chapter, title 23, subchapter II of chapter 5 of
				title 5, or chapter 7 of title 5 in any matter affecting a metropolitan
				transportation plan, a transportation improvement program, a project or
				strategy, or the certification of a planning process.
								(4)Participation by interested
				parties
									(A)In generalEach metropolitan planning organization
				shall provide to affected individuals, public agencies, and other interested
				parties (including State representatives of nonmotorized users) notice and a
				reasonable opportunity to comment on the metropolitan transportation plan and
				transportation improvement program and any relevant scenarios.
									(B)Contents of participation
				planEach metropolitan
				planning organization shall establish a participation plan that—
										(i)is developed in consultation with
				interested parties and local officials; and
										(ii)provides that interested parties and local
				officials have reasonable opportunities to comment on the contents of the
				metropolitan transportation plan of the metropolitan planning
				organization.
										(C)MethodsIn carrying out subparagraph (A), the
				metropolitan planning organization shall, to the maximum extent
				practicable—
										(i)develop the metropolitan transportation
				plan and transportation improvement program in consultation with interested
				parties (including State representatives of nonmotorized users), as
				appropriate, including by the formation of advisory groups representative of
				the community and interested parties that participate in the development of the
				metropolitan transportation plan and transportation improvement program;
										(ii)hold any public meetings at times and
				locations that are, as applicable—
											(I)convenient; and
											(II)in compliance with the Americans with
				Disabilities Act of 1990 (42 U.S.C. 12101 et seq.);
											(iii)employ visualization techniques to describe
				metropolitan transportation plans and transportation improvement programs;
				and
										(iv)make public information available in
				appropriate electronically accessible formats and means, such as the Internet,
				to afford reasonable opportunity for consideration of public information under
				subparagraph (A).
										(i)Development of metropolitan transportation
				plan
								(1)Development
									(A)In generalExcept as provided in subparagraph (B), not
				later than 5 years after the date of enactment of the
				Federal Public Transportation Act of
				2012, and not less frequently than once every 5 years thereafter,
				each metropolitan planning organization shall prepare and update, respectively,
				a metropolitan transportation plan for the relevant metropolitan planning area
				in accordance with this section.
									(B)ExceptionsA metropolitan planning organization shall
				prepare or update, as appropriate, the metropolitan transportation plan not
				less frequently than once every 4 years if the metropolitan planning
				organization is operating within—
										(i)a nonattainment area; or
										(ii)a maintenance area.
										(2)Other requirementsA metropolitan transportation plan under
				this section shall—
									(A)be in a form that the Secretary determines
				to be appropriate;
									(B)have a term of not less than 20 years;
				and
									(C)contain, at a minimum—
										(i)an identification of the existing
				transportation infrastructure, including highways, local streets and roads,
				bicycle and pedestrian facilities, public transportation facilities and
				services, commuter rail facilities and services, high-speed and intercity
				passenger rail facilities and services, freight facilities (including freight
				railroad and port facilities), multimodal and intermodal facilities, and
				intermodal connectors that, evaluated in the aggregate, function as an
				integrated metropolitan transportation system;
										(ii)a description of the performance measures
				and performance targets used in assessing the existing and future performance
				of the transportation system in accordance with subsection (h)(2);
										(iii)a description of the current and projected
				future usage of the transportation system, including a projection based on a
				preferred scenario, and further including, to the extent practicable, an
				identification of existing or planned transportation rights-of-way, corridors,
				facilities, and related real properties;
										(iv)a system performance report evaluating the
				existing and future condition and performance of the transportation system with
				respect to the performance targets described in subsection (h)(2) and updates
				in subsequent system performance reports, including—
											(I)progress achieved by the metropolitan
				planning organization in meeting the performance targets in comparison with
				system performance recorded in previous reports;
											(II)an accounting of the performance of the
				metropolitan planning organization on outlay of obligated project funds and
				delivery of projects that have reached substantial completion in relation
				to—
												(aa)the projects included in the transportation
				improvement program; and
												(bb)the projects that have been removed from
				the previous transportation improvement program; and
												(III)when appropriate, an analysis of how the
				preferred scenario has improved the conditions and performance of the
				transportation system and how changes in local policies, investments, and
				growth have impacted the costs necessary to achieve the identified performance
				targets;
											(v)recommended strategies and investments for
				improving system performance over the planning horizon, including
				transportation systems management and operations strategies, maintenance
				strategies, demand management strategies, asset management strategies, capacity
				and enhancement investments, State and local economic development and land use
				improvements, intelligent transportation systems deployment, and technology
				adoption strategies, as determined by the projected support of the performance
				targets described in subsection (h)(2);
										(vi)recommended strategies and investments to
				improve and integrate disability-related access to transportation
				infrastructure, including strategies and investments based on a preferred
				scenario, when appropriate;
										(vii)investment priorities for using projected
				available and proposed revenues over the short- and long-term stages of the
				planning horizon, in accordance with the financial plan required under
				paragraph (4);
										(viii)a description of interstate compacts
				entered into in order to promote coordinated transportation planning in
				multistate areas, if applicable;
										(ix)an optional illustrative list of projects
				containing investments that—
											(I)are not included in the metropolitan
				transportation plan; but
											(II)would be so included if resources in
				addition to the resources identified in the financial plan under paragraph (4)
				were available;
											(x)a discussion (developed in consultation
				with Federal, State, and tribal wildlife, land management, and regulatory
				agencies) of types of potential environmental and stormwater mitigation
				activities and potential areas to carry out those activities, including
				activities that may have the greatest potential to restore and maintain the
				environmental functions affected by the metropolitan transportation plan;
				and
										(xi)recommended strategies and investments,
				including those developed by the State as part of interstate compacts,
				agreements, or organizations, that support intercity transportation.
										(3)Scenario development
									(A)In generalWhen preparing the metropolitan
				transportation plan, the metropolitan planning organization may, while fitting
				the needs and complexity of their community, develop multiple scenarios for
				consideration as a part of the development of the metropolitan transportation
				plan, in accordance with subparagraph (B).
									(B)Components of scenariosThe scenarios—
										(i)shall include potential regional investment
				strategies for the planning horizon;
										(ii)shall include assumed distribution of
				population and employment;
										(iii)may include a scenario that, to the maximum
				extent practicable, maintains baseline conditions for the performance measures
				identified in subsection (h)(2);
										(iv)may include a scenario that improves the
				baseline conditions for as many of the performance measures under subsection
				(h)(2) as possible;
										(v)shall be revenue
				constrained based on the total revenues expected to be available over the
				forecast period of the plan; and
										(vi)may include estimated costs and potential
				revenues available to support each scenario.
										(C)MetricsIn addition to the performance measures
				identified in subsection (h)(2), scenarios developed under this paragraph may
				be evaluated using locally developed metrics for the following
				categories:
										(i)Congestion and mobility, including
				transportation use by mode.
										(ii)Freight movement.
										(iii)Safety.
										(iv)Efficiency and costs to taxpayers.
										(4)Financial
				planA financial plan
				referred to in paragraph (2)(C)(vii) shall—
									(A)be prepared by each metropolitan planning
				organization to support the metropolitan transportation plan; and
									(B)contain a description of the
				following:
										(i)Projected resource requirements for
				implementing projects, strategies, and services recommended in the metropolitan
				transportation plan, including existing and projected system operating and
				maintenance needs, proposed enhancement and expansions to the system, projected
				available revenue from Federal, State, local, and private sources, and
				innovative financing techniques to finance projects and programs.
										(ii)The projected difference between costs and
				revenues, and strategies for securing additional new revenue (such as by
				capture of some of the economic value created by any new investment).
										(iii)Estimates of future funds, to be developed
				cooperatively by the metropolitan planning organization, any public
				transportation agency, and the State, that are reasonably expected to be
				available to support the investment priorities recommended in the metropolitan
				transportation plan.
										(iv)Each applicable project only if full
				funding can reasonably be anticipated to be available for the project within
				the time period contemplated for completion of the project.
										(5)Coordination with Clean Air Act
				agenciesThe metropolitan
				planning organization for any metropolitan area that is a nonattainment area or
				maintenance area shall coordinate the development of a transportation plan with
				the process for development of the transportation control measures of the State
				implementation plan required by the Clean Air Act (42 U.S.C. 7401 et
				seq.).
								(6)PublicationOn approval by the relevant metropolitan
				planning organization, a metropolitan transportation plan involving Federal
				participation shall be, at such times and in such manner as the Secretary shall
				require—
									(A)published or otherwise made readily
				available by the metropolitan planning organization for public review,
				including (to the maximum extent practicable) in electronically accessible
				formats and means, such as the Internet; and
									(B)submitted for informational purposes to the
				applicable Governor.
									(7)Consultation
									(A)In generalIn each metropolitan area, the metropolitan
				planning organization shall consult, as appropriate, with Federal, State,
				tribal, and local agencies responsible for land use management, natural
				resources, environmental protection, conservation, and historic preservation
				concerning the development of a metropolitan transportation plan.
									(B)IssuesThe consultation under subparagraph (A)
				shall involve, as available, consideration of—
										(i)metropolitan transportation plans with
				Federal, State, tribal, and local conservation plans or maps; and
										(ii)inventories of natural or historic
				resources.
										(8)Selection of projects from illustrative
				listNotwithstanding
				paragraph (4), a State or metropolitan planning organization shall not be
				required to select any project from the illustrative list of additional
				projects included in the metropolitan transportation plan under paragraph
				(2)(C)(ix).
								(j)Transportation improvement program
								(1)Development
									(A)In generalIn cooperation with the applicable State
				and any affected public transportation operator, the metropolitan planning
				organization designated for a metropolitan area shall develop a transportation
				improvement program for the metropolitan planning area that—
										(i)contains projects consistent with the
				current metropolitan transportation plan;
										(ii)reflects the investment priorities
				established in the current metropolitan transportation plan; and
										(iii)once implemented, will make significant
				progress toward achieving the performance targets established under subsection
				(h)(2).
										(B)Opportunity for participationIn developing the transportation
				improvement program, the metropolitan planning organization, in cooperation
				with the State and any affected public transportation operator, shall provide
				an opportunity for participation by interested parties, in accordance with
				subsection (h)(4).
									(C)Updating and approvalThe transportation improvement program
				shall be—
										(i)updated not less frequently than once every
				4 years, on a cycle compatible with the development of the relevant statewide
				transportation improvement program under section 5304; and
										(ii)approved by the applicable Governor.
										(2)Contents
									(A)Priority listThe transportation improvement program
				shall include a priority list of proposed federally supported projects and
				strategies to be carried out during the 4-year period beginning on the date of
				adoption of the transportation improvement program, and each 4-year period
				thereafter, using existing and reasonably available revenues in accordance with
				the financial plan under paragraph (3).
									(B)DescriptionsEach project described in the
				transportation improvement program shall include sufficient descriptive
				material (such as type of work, termini, length, and other similar factors) to
				identify the project or phase of the project and the effect that the project or
				project phase will have in addressing the targets described in subsection
				(h)(2).
									(C)Performance target
				achievementThe
				transportation improvement program shall include, to the maximum extent
				practicable, a description of the anticipated effect of the transportation
				improvement program on attainment of the performance targets established in the
				metropolitan transportation plan, linking investment priorities to those
				performance targets.
									(D)Illustrative list of projectsIn developing a transportation improvement
				program, an optional illustrative list of projects may be prepared containing
				additional investment priorities that—
										(i)are not included in the transportation
				improvement program; but
										(ii)would be so included if resources in
				addition to the resources identified in the financial plan under paragraph (3)
				were available.
										(3)Financial
				planA financial plan
				referred to in paragraph (2)(D)(ii) shall—
									(A)be prepared by each metropolitan planning
				organization to support the transportation improvement program; and
									(B)contain a description of the
				following:
										(i)Projected resource requirements for
				implementing projects, strategies, and services recommended in the
				transportation improvement program, including existing and projected system
				operating and maintenance needs, proposed enhancement and expansions to the
				system, projected available revenue from Federal, State, local, and private
				sources, and innovative financing techniques to finance projects and
				programs.
										(ii)The projected difference between costs and
				revenues, and strategies for securing additional new revenue (such as by
				capture of some of the economic value created by any new investment).
										(iii)Estimates of future funds, to be developed
				cooperatively by the metropolitan planning organization, any public
				transportation agency, and the State, that are reasonably expected to be
				available to support the investment priorities recommended in the
				transportation improvement program.
										(iv)Each applicable project, only if full
				funding can reasonably be anticipated to be available for the project within
				the time period contemplated for completion of the project.
										(4)Included projects
									(A)Projects under this chapter and title
				23A transportation
				improvement program developed under this subsection for a metropolitan area
				shall include a description of the projects within the area that are proposed
				for funding under this chapter and chapter 1 of title 23.
									(B)Projects under chapter 2
										(i)Regionally significantEach regionally significant project
				proposed for funding under chapter 2 of title 23 shall be identified
				individually in the transportation improvement program.
										(ii)Nonregionally significantA description of each project proposed for
				funding under chapter 2 of title 23 that is not determined to be regionally
				significant shall be contained in 1 line item or identified individually in the
				transportation improvement program.
										(5)Opportunity for participationBefore approving a transportation
				improvement program, a metropolitan planning organization, in cooperation with
				the State and any affected public transportation operator, shall provide an
				opportunity for participation by interested parties in the development of the
				transportation improvement program, in accordance with subsection
				(h)(4).
								(6)Selection of projects
									(A)In generalEach tier I MPO and tier II MPO shall
				select projects carried out within the boundaries of the applicable
				metropolitan planning area from the transportation improvement program, in
				consultation with the relevant State and on concurrence of the affected
				facility owner, for funds apportioned to the State under section 104(b)(2) of
				title 23 and suballocated to the metropolitan planning area under section
				133(d) of title 23.
									(B)Projects under chapter 53In the case of projects under this chapter,
				the selection of federally funded projects in metropolitan areas shall be
				carried out, from the approved transportation improvement program, by the
				designated recipients of public transportation funding in cooperation with the
				metropolitan planning organization.
									(C)Congestion mitigation and air quality
				projectsEach tier I MPO
				shall select projects carried out within the boundaries of the applicable
				metropolitan planning area from the transportation improvement program, in
				consultation with the relevant State and on concurrence of the affected
				facility owner, for funds apportioned to the State under section 104(b)(4) of
				title 23 and suballocated to the metropolitan planning area under section
				149(j) of title 23.
									(D)Modifications to project
				priorityNotwithstanding any
				other provision of law, approval by the Secretary shall not be required to
				carry out a project included in a transportation improvement program in place
				of another project in the transportation improvement program.
									(7)Publication
									(A)In generalA transportation improvement program shall
				be published or otherwise made readily available by the applicable metropolitan
				planning organization for public review in electronically accessible formats
				and means, such as the Internet.
									(B)Annual list of projectsAn annual list of projects, including
				investments in pedestrian walkways, bicycle transportation facilities, and
				intermodal facilities that support intercity transportation, for which Federal
				funds have been obligated during the preceding fiscal year shall be published
				or otherwise made available by the cooperative effort of the State, public
				transportation operator, and metropolitan planning organization in
				electronically accessible formats and means, such as the Internet, in a manner
				that is consistent with the categories identified in the relevant
				transportation improvement program.
									(k)Planning requirements for tier II
				MPOs
								(1)In generalThe Secretary may provide for the
				performance-based development of a metropolitan transportation plan and
				transportation improvement program for the metropolitan planning area of a tier
				II MPO, as the Secretary determines to be appropriate, taking into
				account—
									(A)the complexity of transportation needs in
				the area; and
									(B)the technical capacity of the metropolitan
				planning organization.
									(2)Evaluation of performance-based
				planningIn reviewing a tier
				II MPO under subsection (m), the Secretary shall take into consideration the
				effectiveness of the tier II MPO in implementing and maintaining a
				performance-based planning process that—
									(A)addresses the performance targets described
				in subsection (h)(2); and
									(B)demonstrates progress on the achievement of
				those performance targets.
									(l)Certification
								(1)In generalThe Secretary shall—
									(A)ensure that the metropolitan transportation
				planning process of a metropolitan planning organization is being carried out
				in accordance with applicable Federal law; and
									(B)subject to paragraph (2), certify, not less
				frequently than once every 4 years, that the requirements of subparagraph (A)
				are met with respect to the metropolitan transportation planning
				process.
									(2)Requirements for
				certificationThe Secretary
				may make a certification under paragraph (1)(B) if—
									(A)the metropolitan transportation planning
				process complies with the requirements of this section and other applicable
				Federal law;
									(B)representation on the metropolitan planning
				organization board includes officials of public agencies that administer or
				operate major modes of transportation in the relevant metropolitan area,
				including providers of public transportation; and
									(C)a transportation improvement program for
				the metropolitan planning area has been approved by the relevant metropolitan
				planning organization and applicable Governor.
									(3)Delegation of authorityThe Secretary may—
									(A)delegate to the appropriate State
				fact-finding authority regarding the certification of a tier II MPO under this
				subsection; and
									(B)make the certification under paragraph (1)
				in consultation with the State.
									(4)Effect of failure to certify
									(A)Withholding of project fundsIf a metropolitan transportation planning
				process of a metropolitan planning organization is not certified under
				paragraph (1), the Secretary may withhold up to 20 percent of the funds
				attributable to the metropolitan planning area of the metropolitan planning
				organization for projects funded under this chapter and title 23.
									(B)Restoration of withheld fundsAny funds withheld under subparagraph (A)
				shall be restored to the metropolitan planning area on the date of
				certification of the metropolitan transportation planning process by the
				Secretary.
									(5)Public involvementIn making a determination regarding
				certification under this subsection, the Secretary shall provide for public
				involvement appropriate to the metropolitan planning area under review.
								(m)Performance-based planning processes
				evaluation
								(1)In generalThe Secretary shall establish criteria to
				evaluate the effectiveness of the performance-based planning processes of
				metropolitan planning organizations under this section, taking into
				consideration the following:
									(A)The extent to which the metropolitan
				planning organization has achieved, or is currently making substantial progress
				toward achieving, the performance targets specified in subsection (h)(2),
				taking into account whether the metropolitan planning organization developed
				meaningful performance targets.
									(B)The extent to which the metropolitan
				planning organization has used proven best practices that help ensure
				transportation investment that is efficient and cost-effective.
									(C)The extent to which the metropolitan
				planning organization—
										(i)has developed an investment process that
				relies on public input and awareness to ensure that investments are transparent
				and accountable; and
										(ii)provides regular reports allowing the
				public to access the information being collected in a format that allows the
				public to meaningfully assess the performance of the metropolitan planning
				organization.
										(2)Report
									(A)In generalNot later than 5 years after the date of
				enactment of the Federal Public
				Transportation Act of 2012, the Secretary shall submit to
				Congress a report evaluating—
										(i)the overall effectiveness of
				performance-based planning as a tool for guiding transportation investments;
				and
										(ii)the effectiveness of the performance-based
				planning process of each metropolitan planning organization under this
				section.
										(B)PublicationThe report under subparagraph (A) shall be
				published or otherwise made available in electronically accessible formats and
				means, including on the Internet.
									(n)Additional requirements for certain
				nonattainment areas
								(1)In generalNotwithstanding any other provision of this
				chapter or title 23, Federal funds may not be advanced in any metropolitan
				planning area classified as a nonattainment area or maintenance area for any
				highway project that will result in a significant increase in the carrying
				capacity for single-occupant vehicles, unless the owner or operator of the
				project demonstrates that the project will achieve or make substantial progress
				toward achieving the performance targets described in subsection (h)(2).
								(2)ApplicabilityThis subsection applies to any
				nonattainment area or maintenance area within the boundaries of a metropolitan
				planning area, as determined under subsection (c).
								(o)Effect of sectionNothing in this section provides to any
				metropolitan planning organization the authority to impose any legal
				requirement on any transportation facility, provider, or project not subject to
				the requirements of this chapter or title 23.
							(p)FundingFunds apportioned under section 104(b)(6)
				of title 23 and set aside under section 5305(g) of this title shall be
				available to carry out this section.
							(q)Continuation of current review
				practice
								(1)In generalIn consideration of the factors described
				in paragraph (2), any decision by the Secretary concerning a metropolitan
				transportation plan or transportation improvement program shall not be
				considered to be a Federal action subject to review under the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
								(2)Description of factorsThe factors referred to in paragraph (1)
				are that—
									(A)metropolitan transportation plans and
				transportation improvement programs are subject to a reasonable opportunity for
				public comment;
									(B)the projects included in metropolitan
				transportation plans and transportation improvement programs are subject to
				review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
				seq.); and
									(C)decisions by the Secretary concerning
				metropolitan transportation plans and transportation improvement programs have
				not been reviewed under the National Environmental Policy Act of 1969 (42
				U.S.C. 4321 et seq.) as of January 1, 1997.
									(r)Schedule for implementationThe Secretary shall issue guidance on a
				schedule for implementation of the changes made by this section, taking into
				consideration the established planning update cycle for metropolitan planning
				organizations. The Secretary shall not require a metropolitan planning
				organization to deviate from its established planning update cycle to implement
				changes made by this section. Metropolitan planning organizations shall reflect
				changes made to their transportation plan or transportation improvement program
				updates not later than 2 years after the date of issuance of guidance by the
				Secretary.
							.
				
				(b)Pilot program for transit-oriented
			 development planning
					(1)DefinitionsIn this subsection the following
			 definitions shall apply:
						(A)Eligible projectThe term eligible project
			 means a new fixed guideway capital project or a core capacity improvement
			 project, as those terms are defined in section 5309 of title 49, United States
			 Code, as amended by this division.
						(B)SecretaryThe term Secretary means the
			 Secretary of Transportation.
						(2)General authorityThe Secretary may make grants under this
			 subsection to a State or local governmental authority to assist in financing
			 comprehensive planning associated with an eligible project that seeks
			 to—
						(A)enhance economic development, ridership,
			 and other goals established during the project development and engineering
			 processes;
						(B)facilitate multimodal connectivity and
			 accessibility;
						(C)increase access to transit hubs for
			 pedestrian and bicycle traffic;
						(D)enable mixed-use development;
						(E)identify infrastructure needs associated
			 with the eligible project; and
						(F)include private sector
			 participation.
						(3)EligibilityA State or local governmental authority
			 that desires to participate in the program under this subsection shall submit
			 to the Secretary an application that contains, at a minimum—
						(A)identification of an eligible
			 project;
						(B)a schedule and process for the development
			 of a comprehensive plan;
						(C)a description of how the eligible project
			 and the proposed comprehensive plan advance the metropolitan transportation
			 plan of the metropolitan planning organization;
						(D)proposed performance criteria for the
			 development and implementation of the comprehensive plan; and
						(E)identification of—
							(i)partners;
							(ii)availability of and authority for funding;
			 and
							(iii)potential State, local or other impediments
			 to the implementation of the comprehensive plan.
							20006.Statewide and nonmetropolitan
			 transportation planningSection 5304 of title 49, United States
			 Code, is amended to read as follows:
				
					5304.Statewide and nonmetropolitan
				transportation planning
						(a)Statewide transportation plans and
				STIPs
							(1)Development
								(A)In generalTo accomplish the policy objectives
				described in section 5303(a), each State shall develop a statewide
				transportation plan and a statewide transportation improvement program for all
				areas of the State in accordance with this section.
								(B)Incorporation of metropolitan
				transportation plans and TIPsEach State shall incorporate in the
				statewide transportation plan and statewide transportation improvement program,
				without change or by reference, the metropolitan transportation plans and
				transportation improvement programs, respectively, for each metropolitan
				planning area in the State.
								(C)Nonmetropolitan areasEach State shall consult with local
				officials in small urbanized areas with a population of 50,000 or more
				individuals, but fewer than 200,000 individuals, as calculated according to the
				most recent decennial census, and nonurbanized areas of the State in preparing
				the nonmetropolitan portions of statewide transportation plans and statewide
				transportation improvement programs.
								(2)ContentsThe statewide transportation plan and
				statewide transportation improvement program developed for each State shall
				provide for the development and integrated management and operation of
				transportation systems and facilities (including accessible pedestrian
				walkways, bicycle transportation facilities, and intermodal facilities that
				support intercity transportation) that will function as—
								(A)an intermodal transportation system for the
				State; and
								(B)an integral part of an intermodal
				transportation system for the United States.
								(3)ProcessThe process for developing the statewide
				transportation plan and statewide transportation improvement program
				shall—
								(A)provide for consideration of all modes of
				transportation; and
								(B)be continuing, cooperative, and
				comprehensive to the degree appropriate, based on the complexity of the
				transportation needs to be addressed.
								(b)Coordination and consultation
							(1)In generalEach State shall—
								(A)coordinate planning carried out under this
				section with—
									(i)the transportation planning activities
				carried out under section 5303 for metropolitan areas of the State; and
									(ii)statewide trade and economic development
				planning activities and related multistate planning efforts;
									(B)coordinate planning carried out under this
				section with the transportation planning activities carried out by each
				nonmetropolitan planning organization in the State, as applicable;
								(C)consult on planning carried out under this
				section with the transportation planning activities carried out by each rural
				planning organization in the State, as applicable; and
								(D)develop the transportation portion of the
				State implementation plan as required by the Clean Air Act (42 U.S.C. 7401 et
				seq.).
								(2)Multistate areas
								(A)In generalThe Secretary shall encourage each Governor
				with responsibility for a portion of a multistate metropolitan planning area
				and the appropriate metropolitan planning organizations to provide coordinated
				transportation planning for the entire metropolitan area.
								(B)Coordination along designated
				transportation corridorsThe
				Secretary shall encourage each Governor with responsibility for a portion of a
				multistate transportation corridor to provide coordinated transportation
				planning for the entire designated corridor.
								(C)Interstate compactsFor purposes of this section, any 2 or more
				States—
									(i)may enter into compacts, agreements, or
				organizations not in conflict with any Federal law for cooperative efforts and
				mutual assistance in support of activities authorized under this section, as
				the activities relate to interstate areas and localities within the
				States;
									(ii)may establish such agencies (joint or
				otherwise) as the States determine to be appropriate for ensuring the
				effectiveness of the agreements and compacts; and
									(iii)are encouraged to enter into such compacts,
				agreements, or organizations as are appropriate to develop planning documents
				in support of intercity or multistate area projects, facilities, and services,
				the relevant components of which shall be reflected in statewide transportation
				improvement programs and statewide transportation plans.
									(D)Reservation of rightsThe right to alter, amend, or repeal any
				interstate compact or agreement entered into under this subsection is expressly
				reserved.
								(c)Relationship with other planning
				officials
							(1)In generalThe Secretary shall encourage each State to
				cooperate with Federal, State, tribal, and local officers and entities
				responsible for other types of planning activities that are affected by
				transportation in the relevant area (including planned growth, economic
				development, infrastructure services, housing, other public services,
				environmental protection, airport operations, high-speed and intercity
				passenger rail, freight rail, port access, and freight movements), to the
				maximum extent practicable, to ensure that the statewide and nonmetropolitan
				planning process, statewide transportation plans, and statewide transportation
				improvement programs are developed with due consideration for other related
				planning activities in the State.
							(2)InclusionCooperation under paragraph (1) shall
				include the design and delivery of transportation services within the State
				that are provided by—
								(A)recipients of assistance under sections
				202, 203, and 204 of title 23;
								(B)recipients of assistance under this
				chapter;
								(C)government agencies and nonprofit
				organizations (including representatives of the agencies and organizations)
				that receive Federal assistance from a source other than the Department of
				Transportation to provide nonemergency transportation services; and
								(D)sponsors of regionally significant
				programs, projects, and services that are related to transportation and receive
				assistance from any public or private source.
								(d)Scope of planning process
							(1)In generalThe statewide transportation planning
				process for a State under this section shall provide for consideration of
				projects, strategies, and services that will—
								(A)support the economic vitality of the United
				States, the State, nonmetropolitan areas, and metropolitan areas, especially by
				enabling global competitiveness, travel and tourism (where applicable),
				productivity, and efficiency;
								(B)increase the safety of the transportation
				system for motorized and nonmotorized users;
								(C)increase the security of the transportation
				system for motorized and nonmotorized users;
								(D)increase the accessibility and mobility of
				individuals and freight;
								(E)protect and enhance the environment,
				promote energy conservation, improve the quality of life, and promote
				consistency between transportation improvements and State and local planned
				growth and economic development patterns;
								(F)enhance the integration and connectivity of
				the transportation system, across and between modes, for individuals and
				freight;
								(G)increase efficient system management and
				operation; and
								(H)emphasize the preservation of the existing
				transportation system.
								(2)Performance-based approach
								(A)In generalThe statewide transportation planning
				process shall provide for the establishment and use of a performance-based
				approach to transportation decisionmaking to support the national goals
				described in section 5301(c) of this title and in section 150(b) of title
				23.
								(B)Surface transportation performance
				targets
									(i)In generalEach State shall establish performance
				targets that address the performance measures described in sections 119(f),
				148(h), and 167(i) of title 23 to use in tracking attainment of critical
				outcomes for the region of the State.
									(ii)CoordinationSelection of performance targets by a State
				shall be coordinated with relevant metropolitan planning organizations to
				ensure consistency, to the maximum extent practicable.
									(C)Public transportation performance
				targetsFor providers of
				public transportation operating in urbanized areas with a population of fewer
				than 200,000 individuals, as calculated according to the most recent decennial
				census, and not represented by a metropolitan planning organization, each State
				shall adopt the performance targets identified by such providers of public
				transportation pursuant to sections 5326(c) and 5329(d), for use in tracking
				attainment of critical outcomes for the region of the metropolitan planning
				organization.
								(D)Integration of other performance-based
				plansA State shall integrate
				into the statewide transportation planning process, directly or by reference,
				the goals, objectives, performance measures, and performance targets described
				in this paragraph in other State plans and processes, and asset management and
				safety plans developed by providers of public transportation in urbanized areas
				with a population of fewer than 200,000 individuals, as calculated according to
				the most recent decennial census, and not represented by a metropolitan
				planning organization, required as part of a performance-based program,
				including plans such as—
									(i)the State National Highway System asset
				management plan;
									(ii)asset management plans developed by
				providers of public transportation;
									(iii)the State strategic highway safety
				plan;
									(iv)safety plans developed by providers of
				public transportation; and
									(v)the national freight strategic plan.
									(E)Use of performance measures and
				targetsThe performance
				measures and targets established under this paragraph shall be used, at a
				minimum, by a State as the basis for development of policies, programs, and
				investment priorities reflected in the statewide transportation plan and
				statewide transportation improvement program.
								(3)Failure to consider factorsThe failure to take into consideration 1 or
				more of the factors specified in paragraphs (1) and (2) shall not be subject to
				review by any court under this chapter, title 23, subchapter II of chapter 5 of
				title 5, or chapter 7 of title 5 in any matter affecting a statewide
				transportation plan, a statewide transportation improvement program, a project
				or strategy, or the certification of a planning process.
							(4)Participation by
				interested parties
								(A)In
				generalEach State shall provide to—
									(i)nonmetropolitan
				local elected officials an opportunity to participate in accordance with
				subparagraph (B)(i); and
									(ii)affected
				individuals, public agencies, and other interested parties notice and a
				reasonable opportunity to comment on the statewide transportation plan and
				statewide transportation improvement program.
									(B)MethodsIn
				carrying out this paragraph, the State shall—
									(i)develop and
				document a consultative process to carry out subparagraph (A)(i) that is
				separate and discrete from the public involvement process developed under
				clause (ii);
									(ii)develop the
				statewide transportation plan and statewide transportation improvement program
				in consultation with interested parties, as appropriate, including by the
				formation of advisory groups representative of the State and interested parties
				that participate in the development of the statewide transportation plan and
				statewide transportation improvement program;
									(iii)hold any public
				meetings at times and locations that are, as applicable—
										(I)convenient;
				and
										(II)in compliance
				with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et
				seq.);
										(iv)employ
				visualization techniques to describe statewide transportation plans and
				statewide transportation improvement programs; and
									(v)make public
				information available in appropriate electronically accessible formats and
				means, such as the Internet, to afford reasonable opportunity for consideration
				of public information under subparagraph (A).
									(e)Coordination and consultation
							(1)Metropolitan areas
								(A)In generalEach State shall develop a statewide
				transportation plan and statewide transportation improvement program for each
				metropolitan area in the State by incorporating, without change or by
				reference, at a minimum, as prepared by each metropolitan planning organization
				designated for the metropolitan area under section 5303—
									(i)all regionally significant projects to be
				carried out during the 10-year period beginning on the effective date of the
				relevant existing metropolitan transportation plan; and
									(ii)all projects to be carried out during the
				4-year period beginning on the effective date of the relevant transportation
				improvement program.
									(B)Projected costsEach metropolitan planning organization
				shall provide to each applicable State a description of the projected costs of
				implementing the projects included in the metropolitan transportation plan of
				the metropolitan planning organization for purposes of metropolitan financial
				planning and fiscal constraint.
								(2)Nonmetropolitan areasWith respect to nonmetropolitan areas in a
				State, the statewide transportation plan and statewide transportation
				improvement program of the State shall be developed in consultation with
				affected nonmetropolitan local officials with responsibility for
				transportation, including providers of public transportation.
							(3)Indian tribal areasWith respect to each area of a State under
				the jurisdiction of an Indian tribe, the statewide transportation plan and
				statewide transportation improvement program of the State shall be developed in
				consultation with—
								(A)the tribal government; and
								(B)the Secretary of the Interior.
								(4)Federal land management
				agenciesWith respect to each
				area of a State under the jurisdiction of a Federal land management agency, the
				statewide transportation plan and statewide transportation improvement program
				of the State shall be developed in consultation with the relevant Federal land
				management agency.
							(5)Consultation, comparison, and
				consideration
								(A)In generalA statewide transportation plan shall be
				developed, as appropriate, in consultation with Federal, State, tribal, and
				local agencies responsible for land use management, natural resources,
				infrastructure permitting, environmental protection, conservation, and historic
				preservation.
								(B)Comparison and considerationConsultation under subparagraph (A) shall
				involve the comparison of statewide transportation plans to, as
				available—
									(i)Federal, State, tribal, and local
				conservation plans or maps; and
									(ii)inventories of natural or historic
				resources.
									(f)Statewide transportation plan
							(1)Development
								(A)In generalEach State shall develop a statewide
				transportation plan, the forecast period of which shall be not less than 20
				years for all areas of the State, that provides for the development and
				implementation of the intermodal transportation system of the State.
								(B)Initial
				periodA statewide
				transportation plan shall include, at a minimum, for the first 10-year period
				of the statewide transportation plan, the identification of existing and future
				transportation facilities that will function as an integrated statewide
				transportation system, giving emphasis to those facilities that serve important
				national, statewide, and regional transportation functions.
								(C)Subsequent periodFor the second 10-year period of the
				statewide transportation plan (referred to in this subsection as the
				outer years period), a statewide transportation plan—
									(i)may include identification of future
				transportation facilities; and
									(ii)shall describe the policies and strategies
				that provide for the development and implementation of the intermodal
				transportation system of the State.
									(D)Other requirementsA statewide transportation plan
				shall—
									(i)include, for the 20-year period covered by
				the statewide transportation plan, a description of—
										(I)the projected aggregate cost of projects
				anticipated by a State to be implemented; and
										(II)the revenues necessary to support the
				projects;
										(ii)include, in such form as the Secretary
				determines to be appropriate, a description of—
										(I)the existing transportation infrastructure,
				including an identification of highways, local streets and roads, bicycle and
				pedestrian facilities, public transportation facilities and services, commuter
				rail facilities and services, high-speed and intercity passenger rail
				facilities and services, freight facilities (including freight railroad and
				port facilities), multimodal and intermodal facilities, and intermodal
				connectors that, evaluated in the aggregate, function as an integrated
				transportation system;
										(II)the performance measures and performance
				targets used in assessing the existing and future performance of the
				transportation system described in subsection (d)(2);
										(III)the current and projected future usage of
				the transportation system, including, to the maximum extent practicable, an
				identification of existing or planned transportation rights-of-way, corridors,
				facilities, and related real properties;
										(IV)a system performance report evaluating the
				existing and future condition and performance of the transportation system with
				respect to the performance targets described in subsection (d)(2) and updates
				to subsequent system performance reports, including—
											(aa)progress achieved by the State in meeting
				performance targets, as compared to system performance recorded in previous
				reports; and
											(bb)an accounting of the performance by the
				State on outlay of obligated project funds and delivery of projects that have
				reached substantial completion, in relation to the projects currently on the
				statewide transportation improvement program and those projects that have been
				removed from the previous statewide transportation improvement program;
											(V)recommended strategies and investments for
				improving system performance over the planning horizon, including
				transportation systems management and operations strategies, maintenance
				strategies, demand management strategies, asset management strategies, capacity
				and enhancement investments, land use improvements, intelligent transportation
				systems deployment and technology adoption strategies as determined by the
				projected support of performance targets described in subsection (d)(2);
										(VI)recommended strategies and investments to
				improve and integrate disability-related access to transportation
				infrastructure;
										(VII)investment priorities for using projected
				available and proposed revenues over the short- and long-term stages of the
				planning horizon, in accordance with the financial plan required under
				paragraph (2);
										(VIII)a description of interstate compacts
				entered into in order to promote coordinated transportation planning in
				multistate areas, if applicable;
										(IX)an optional illustrative list of projects
				containing investments that—
											(aa)are not included in the statewide
				transportation plan; but
											(bb)would be so included if resources in
				addition to the resources identified in the financial plan under paragraph (2)
				were available;
											(X)a discussion (developed in consultation
				with Federal, State, and tribal wildlife, land management, and regulatory
				agencies) of types of potential environmental and stormwater mitigation
				activities and potential areas to carry out those activities, including
				activities that may have the greatest potential to restore and maintain the
				environmental functions affected by the statewide transportation plan;
				and
										(XI)recommended strategies and investments,
				including those developed by the State as part of interstate compacts,
				agreements, or organizations, that support intercity transportation; and
										(iii)be updated by the State not less frequently
				than once every 5 years.
									(2)Financial
				planA financial plan
				referred to in paragraph (1)(D)(ii)(VII) shall—
								(A)be prepared by each State to support the
				statewide transportation plan; and
								(B)contain a description of the
				following:
									(i)Projected resource requirements during the
				20-year planning horizon for implementing projects, strategies, and services
				recommended in the statewide transportation plan, including existing and
				projected system operating and maintenance needs, proposed enhancement and
				expansions to the system, projected available revenue from Federal, State,
				local, and private sources, and innovative financing techniques to finance
				projects and programs.
									(ii)The projected difference between costs and
				revenues, and strategies for securing additional new revenue (such as by
				capture of some of the economic value created by any new investment).
									(iii)Estimates of future funds, to be developed
				cooperatively by the State, any public transportation agency, and relevant
				metropolitan planning organizations, that are reasonably expected to be
				available to support the investment priorities recommended in the statewide
				transportation plan.
									(iv)Each applicable project, only if full
				funding can reasonably be anticipated to be available for the project within
				the time period contemplated for completion of the project.
									(v)For the outer
				years period of the statewide transportation plan, a description of the
				aggregate cost ranges or bands, subject to the condition that any future
				funding source shall be reasonably expected to be available to support the
				projected cost ranges or bands.
									(3)Coordination with Clean Air Act
				agenciesFor any
				nonmetropolitan area that is a nonattainment area or maintenance area, the
				State shall coordinate the development of the statewide transportation plan
				with the process for development of the transportation control measures of the
				State implementation plan required by the Clean Air Act (42 U.S.C. 7401 et
				seq.).
							(4)PublicationA statewide transportation plan involving
				Federal and non-Federal participation programs, projects, and strategies shall
				be published or otherwise made readily available by the State for public
				review, including (to the maximum extent practicable) in electronically
				accessible formats and means, such as the Internet, in such manner as the
				Secretary shall require.
							(5)Selection of projects from illustrative
				listNotwithstanding
				paragraph (2), a State shall not be required to select any project from the
				illustrative list of additional projects included in the statewide
				transportation plan under paragraph (1)(D)(ii)(IX).
							(6)Use of policy
				plansNotwithstanding any other provision of this section, a
				State that has in effect, as of the date of enactment of the Federal Public
				Transportation Act of 2012, a statewide transportation plan that follows a
				policy plan approach—
								(A)may, for 4 years
				after the date of enactment of the Federal Public Transportation Act of 2012,
				continue to use a policy plan approach to the statewide transportation plan;
				and
								(B)shall be subject
				to the requirements of this subsection only to the extent that such
				requirements were applicable under this section (as in effect on the day before
				the date of enactment of the Federal Public Transportation Act of 2012).
								(g)Statewide transportation improvement
				programs
							(1)Development
								(A)In generalIn consultation with nonmetropolitan
				officials with responsibility for transportation and affected public
				transportation operators, the State shall develop a statewide transportation
				improvement program for the State that—
									(i)includes projects consistent with the
				statewide transportation plan;
									(ii)reflects the investment priorities
				established in the statewide transportation plan; and
									(iii)once implemented, makes significant
				progress toward achieving the performance targets described in subsection
				(d)(2).
									(B)Opportunity for participationIn developing a statewide transportation
				improvement program, the State, in cooperation with affected public
				transportation operators, shall provide an opportunity for participation by
				interested parties (including State representatives of nonmotorized users) in
				the development of the statewide transportation improvement program, in
				accordance with subsection (e).
								(C)Other requirements
									(i)In generalA statewide transportation improvement
				program shall—
										(I)cover a period of not less than 4 years;
				and
										(II)be updated not less frequently than once
				every 4 years, or more frequently, as the Governor determines to be
				appropriate.
										(ii)Incorporation of TIPsA statewide transportation improvement
				program shall incorporate any relevant transportation improvement program
				developed by a metropolitan planning organization under section 5303, without
				change.
									(iii)ProjectsEach project included in a statewide
				transportation improvement program shall be—
										(I)consistent with the statewide
				transportation plan developed under this section for the State;
										(II)identical to a project or phase of a
				project described in a relevant transportation improvement program; and
										(III)for any project located in a nonattainment
				area or maintenance area, carried out in accordance with the applicable State
				air quality implementation plan developed under the Clean Air Act (42 U.S.C.
				7401 et seq.).
										(2)Contents
								(A)Priority listA statewide transportation improvement
				program shall include a priority list of proposed federally supported projects
				and strategies, to be carried out during the 4-year period beginning on the
				date of adoption of the statewide transportation improvement program, and
				during each 4-year period thereafter, using existing and reasonably available
				revenues in accordance with the financial plan under paragraph (3).
								(B)DescriptionsEach project or phase of a project included
				in a statewide transportation improvement program shall include sufficient
				descriptive material (such as type of work, termini, length, estimated
				completion date, and other similar factors) to identify—
									(i)the project or project phase; and
									(ii)the effect that the project or project
				phase will have in addressing the performance targets described in subsection
				(d)(2).
									(C)Performance target
				achievementA statewide
				transportation improvement program shall include, to the maximum extent
				practicable, a discussion of the anticipated effect of the statewide
				transportation improvement program toward achieving the performance targets
				established in the statewide transportation plan, linking investment priorities
				to those performance targets.
								(D)Illustrative list of projectsAn optional illustrative list of projects
				may be prepared containing additional investment priorities that—
									(i)are not included in the statewide
				transportation improvement program; but
									(ii)would be so included if resources in
				addition to the resources identified in the financial plan under paragraph (3)
				were available.
									(3)Financial
				planA financial plan
				referred to in paragraph (2)(D)(ii) shall—
								(A)be prepared by each State to support the
				statewide transportation improvement program; and
								(B)contain a description of the
				following:
									(i)Projected resource requirements for
				implementing projects, strategies, and services recommended in the statewide
				transportation improvement program, including existing and projected system
				operating and maintenance needs, proposed enhancement and expansions to the
				system, projected available revenue from Federal, State, local, and private
				sources, and innovative financing techniques to finance projects and
				programs.
									(ii)The projected difference between costs and
				revenues, and strategies for securing additional new revenue (such as by
				capture of some of the economic value created by any new investment).
									(iii)Estimates of future funds, to be developed
				cooperatively by the State and relevant metropolitan planning organizations and
				public transportation agencies, that are reasonably expected to be available to
				support the investment priorities recommended in the statewide transportation
				improvement program.
									(iv)Each applicable project, only if full
				funding can reasonably be anticipated to be available for the project within
				the time period contemplated for completion of the project.
									(4)Included projects
								(A)Projects under this chapter and title
				23A statewide transportation
				improvement program developed under this subsection for a State shall include
				the projects within the State that are proposed for funding under this chapter
				and chapter 1 of title 23.
								(B)Projects under this chapter and chapter
				2
									(i)Regionally significantEach regionally significant project
				proposed for funding under this chapter and chapter 2 of title 23 shall be
				identified individually in the statewide transportation improvement
				program.
									(ii)Nonregionally significantA description of each project proposed for
				funding under this chapter and chapter 2 of title 23 that is not determined to
				be regionally significant shall be contained in 1 line item or identified
				individually in the statewide transportation improvement program.
									(5)Publication
								(A)In generalA statewide transportation improvement
				program shall be published or otherwise made readily available by the State for
				public review in electronically accessible formats and means, such as the
				Internet.
								(B)Annual list of projectsAn annual list of projects, including
				investments in pedestrian walkways, bicycle transportation facilities, and
				intermodal facilities that support intercity transportation, for which Federal
				funds have been obligated during the preceding fiscal year shall be published
				or otherwise made available by the cooperative effort of the State, public
				transportation operator, and relevant metropolitan planning organizations in
				electronically accessible formats and means, such as the Internet, in a manner
				that is consistent with the categories identified in the relevant statewide
				transportation improvement program.
								(6)Project selection for urbanized areas with
				populations of fewer than 200,000 not represented by designated
				MPOsProjects carried out in
				urbanized areas with populations of fewer than 200,000 individuals, as
				calculated according to the most recent decennial census, and that are not
				represented by designated metropolitan planning organizations, shall be
				selected from the approved statewide transportation improvement program
				(including projects carried out under this chapter and projects carried out on
				the National Highway System) by the State, in cooperation with the affected
				nonmetropolitan planning organization, if any exists, and in consultation with
				the affected nonmetropolitan area local officials with responsibility for
				transportation.
							(7)Approval by Secretary
								(A)In generalNot less frequently than once every 4
				years, a statewide transportation improvement program developed under this
				subsection shall be reviewed and approved by the Secretary, based on the
				current planning finding of the Secretary under subparagraph (B).
								(B)Planning findingThe Secretary shall make a planning finding
				referred to in subparagraph (A) not less frequently than once every 5 years
				regarding whether the transportation planning process through which statewide
				transportation plans and statewide transportation improvement programs are
				developed is consistent with this section and section 5303.
								(8)Modifications to project
				priorityNotwithstanding any
				other provision of law, approval by the Secretary shall not be required to
				carry out a project included in an approved statewide transportation
				improvement program in place of another project in the statewide transportation
				improvement program.
							(h)Certification
							(1)In
				generalThe Secretary shall—
								(A)ensure that the
				statewide transportation planning process of a State is being carried out in
				accordance with this section and applicable Federal law (including rules and
				regulations); and
								(B)subject to
				paragraph (2), certify, not later than 180 days after the date of enactment of
				the Federal Public Transportation Act of 2012 and not less frequently than once
				every 5 years thereafter, that the requirements of subparagraph (A) are met
				with respect to the statewide transportation planning process.
								(2)Requirements for
				certificationThe Secretary
				may make a certification under paragraph (1)(B) if—
								(A)the statewide transportation planning
				process complies with the requirements of this section and other applicable
				Federal law; and
								(B)a statewide transportation improvement
				program for the State has been approved by the Governor of the State.
								(3)Effect of failure to certify
								(A)Withholding of project fundsIf a statewide transportation planning
				process of a State is not certified under paragraph (1), the Secretary may
				withhold up to 20 percent of the funds attributable to the State for projects
				funded under this chapter and title 23.
								(B)Restoration of withheld fundsAny funds withheld under subparagraph (A)
				shall be restored to the State on the date of certification of the statewide
				transportation planning process by the Secretary.
								(4)Public involvementIn making a determination regarding
				certification under this subsection, the Secretary shall provide for public
				involvement appropriate to the State under review.
							(i)Performance-based planning processes
				evaluation
							(1)In generalThe Secretary shall establish criteria to
				evaluate the effectiveness of the performance-based planning processes of
				States, taking into consideration the following:
								(A)The extent to which the State has achieved,
				or is currently making substantial progress toward achieving, the performance
				targets described in subsection (d)(2), taking into account whether the State
				developed meaningful performance targets.
								(B)The extent to which the State has used
				proven best practices that help ensure transportation investment that is
				efficient and cost-effective.
								(C)The extent to which the State—
									(i)has developed an investment process that
				relies on public input and awareness to ensure that investments are transparent
				and accountable; and
									(ii)provides regular reports allowing the
				public to access the information being collected in a format that allows the
				public to meaningfully assess the performance of the State.
									(2)Report
								(A)In generalNot later than 5 years after the date of
				enactment of the Federal Public
				Transportation Act of 2012, the Secretary shall submit to
				Congress a report evaluating—
									(i)the overall effectiveness of
				performance-based planning as a tool for guiding transportation investments;
				and
									(ii)the effectiveness of the performance-based
				planning process of each State.
									(B)PublicationThe report under subparagraph (A) shall be
				published or otherwise made available in electronically accessible formats and
				means, including on the Internet.
								(j)FundingFunds apportioned under section 104(b)(6)
				of title 23 and set aside under section 5305(g) shall be available to carry out
				this section.
						(k)Continuation of current review
				practice
							(1)In generalIn consideration of the factors described
				in paragraph (2), any decision by the Secretary concerning a statewide
				transportation plan or statewide transportation improvement program shall not
				be considered to be a Federal action subject to review under the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
							(2)Description of factorsThe factors referred to in paragraph (1)
				are that—
								(A)statewide transportation plans and
				statewide transportation improvement programs are subject to a reasonable
				opportunity for public comment;
								(B)the projects included in statewide
				transportation plans and statewide transportation improvement programs are
				subject to review under the National Environmental Policy Act of 1969 (42
				U.S.C. 4321 et seq.); and
								(C)decisions by the Secretary concerning
				statewide transportation plans and statewide transportation improvement
				programs have not been reviewed under the National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.) as of January 1, 1997.
								(l)Schedule for implementationThe Secretary shall issue guidance on a
				schedule for implementation of the changes made by this section, taking into
				consideration the established planning update cycle for States. The Secretary
				shall not require a State to deviate from its established planning update cycle
				to implement changes made by this section. States shall reflect changes made to
				their transportation plan or transportation improvement program updates not
				later than 2 years after the date of issuance of guidance by the Secretary
				under this
				subsection.
						.
			20007.Public Transportation Emergency Relief
			 Program
				(a)In generalSection 5306 of title 49, United States
			 Code, is amended to read as follows:
					
						5306.Public transportation emergency relief
				program
							(a)DefinitionIn this section the following definitions
				shall apply:
								(1)Eligible operating costsThe term eligible operating
				costs means costs relating to—
									(A)evacuation services;
									(B)rescue operations;
									(C)temporary public transportation service;
				or
									(D)reestablishing, expanding, or relocating
				public transportation route service before, during, or after an
				emergency.
									(2)EmergencyThe term emergency means a
				natural disaster affecting a wide area (such as a flood, hurricane, tidal wave,
				earthquake, severe storm, or landslide) or a catastrophic failure from any
				external cause, as a result of which—
									(A)the Governor of a State has declared an
				emergency and the Secretary has concurred; or
									(B)the President has declared a major disaster
				under section 401 of the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act (42 U.S.C. 5170).
									(b)General authorityThe Secretary may make grants and enter
				into contracts and other agreements (including agreements with departments,
				agencies, and instrumentalities of the Government) for—
								(1)capital projects to protect, repair,
				reconstruct, or replace equipment and facilities of a public transportation
				system operating in the United States or on an Indian reservation that the
				Secretary determines is in danger of suffering serious damage, or has suffered
				serious damage, as a result of an emergency; and
								(2)eligible operating costs of public
				transportation equipment and facilities in an area directly affected by an
				emergency during—
									(A)the 1-year period beginning on the date of
				a declaration described in subsection (a)(2); or
									(B)if the Secretary determines there is a
				compelling need, the 2-year period beginning on the date of a declaration
				described in subsection (a)(2).
									(c)Coordination of emergency funds
								(1)Use of fundsFunds appropriated to carry out this
				section shall be in addition to any other funds available under this
				chapter.
								(2)No effect on other government
				activityThe provision of
				funds under this section shall not affect the ability of any other agency of
				the Government, including the Federal Emergency Management Agency, or a State
				agency, a local governmental entity, organization, or person, to provide any
				other funds otherwise authorized by law.
								(3)NotificationThe Secretary shall notify the Secretary of
				Homeland Security of the purpose and amount of any grant made or contract or
				other agreement entered into under this section.
								(d)Grant requirementsA grant awarded under this section or under
				section 5307 or 5311 that is made to address an emergency defined under
				subsection (a)(2) shall be—
								(1)subject to the terms and conditions the
				Secretary determines are necessary; and
								(2)made only for expenses that are not
				reimbursed under the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act (42 U.S.C. 5121 et seq.).
								(e)Government share of costs
								(1)Capital projects and operating
				assistanceA grant, contract,
				or other agreement for a capital project or eligible operating costs under this
				section shall be, at the option of the recipient, for not more than 80 percent
				of the net project cost, as determined by the Secretary.
								(2)Non-Federal shareThe remainder of the net project cost may
				be provided from an undistributed cash surplus, a replacement or depreciation
				cash fund or reserve, or new capital.
								(3)WaiverThe Secretary may waive, in whole or part,
				the non-Federal share required under—
									(A)paragraph (2); or
									(B)section 5307 or 5311, in the case of a
				grant made available under section 5307 or 5311, respectively, to address an
				emergency.
									.
				(b)Memorandum of agreement
					(1)PurposesThe purposes of this subsection are—
						(A)to improve coordination between the
			 Department of Transportation and the Department of Homeland Security;
			 and
						(B)to expedite the provision of Federal
			 assistance for public transportation systems for activities relating to a major
			 disaster or emergency declared by the President under the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) (referred
			 to in this subsection as a major disaster or emergency).
						(2)AgreementNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Transportation and the Secretary of
			 Homeland Security shall enter into a memorandum of agreement to coordinate the
			 roles and responsibilities of the Department of Transportation and the
			 Department of Homeland Security in providing assistance for public
			 transportation, including the provision of public transportation services and
			 the repair and restoration of public transportation systems in areas for which
			 the President has declared a major disaster or emergency.
					(3)Contents of agreementThe memorandum of agreement required under
			 paragraph (2) shall—
						(A)provide for improved coordination and
			 expeditious use of public transportation, as appropriate, in response to and
			 recovery from a major disaster or emergency;
						(B)establish procedures to address—
							(i)issues that have contributed to delays in
			 the reimbursement of eligible transportation-related expenses relating to a
			 major disaster or emergency;
							(ii)any challenges identified in the review
			 under paragraph (4); and
							(iii)the coordination of assistance for public
			 transportation provided under the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act and section 5306 of title 49, United States Code, as
			 amended by this Act, as appropriate; and
							(C)provide for the development and
			 distribution of clear guidelines for State, local, and tribal governments,
			 including public transportation systems, relating to—
							(i)assistance available for public
			 transportation systems for activities relating to a major disaster or
			 emergency—
								(I)under the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act;
								(II)under section 5306 of title 49, United
			 States Code, as amended by this Act; and
								(III)from other sources, including other Federal
			 agencies; and
								(ii)reimbursement procedures that speed the
			 process of—
								(I)applying for assistance under the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act and section 5306 of title
			 49, United States Code, as amended by this Act; and
								(II)distributing assistance for public
			 transportation systems under the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act and section 5306 of title 49, United States Code, as
			 amended by this Act.
								(4)After action reviewBefore entering into a memorandum of
			 agreement under paragraph (2), the Secretary of Transportation and the
			 Secretary of Homeland Security (acting through the Administrator of the Federal
			 Emergency Management Agency), in consultation with State, local, and tribal
			 governments (including public transportation systems) that have experienced a
			 major disaster or emergency, shall review after action reports relating to
			 major disasters, emergencies, and exercises, to identify areas where
			 coordination between the Department of Transportation and the Department of
			 Homeland Security and the provision of public transportation services should be
			 improved.
					(5)Factors for declarations of major disasters
			 and emergenciesThe
			 Administrator of the Federal Emergency Management Agency shall make available
			 to State, local, and tribal governments, including public transportation
			 systems, a description of the factors that the President considers in declaring
			 a major disaster or emergency, including any pre-disaster emergency declaration
			 policies.
					(6)Briefings
						(A)Initial briefingNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Transportation and the Secretary of
			 Homeland Security shall jointly brief the Committee on Banking, Housing, and
			 Urban Affairs and the Committee on Homeland Security and Governmental Affairs
			 of the Senate on the memorandum of agreement required under paragraph
			 (2).
						(B)Quarterly briefingsEach quarter of the 1-year period beginning
			 on the date on which the Secretary of Transportation and the Secretary of
			 Homeland Security enter into the memorandum of agreement required under
			 paragraph (2), the Secretary of Transportation and the Secretary of Homeland
			 Security shall jointly brief the Committee on Banking, Housing, and Urban
			 Affairs and the Committee on Homeland Security and Governmental Affairs of the
			 Senate on the implementation of the memorandum of agreement.
						20008.Urbanized area formula grantsSection 5307 of title 49, United States
			 Code, is amended to read as follows:
				
					5307.Urbanized area formula grants
						(a)General authority
							(1)GrantsThe Secretary may make grants under this
				section for—
								(A)capital projects;
								(B)planning; and
								(C)operating costs of equipment and facilities
				for use in public transportation in an urbanized area with a population of
				fewer than 200,000 individuals, as determined by the Bureau of the
				Census.
								(2)Special ruleThe Secretary may make grants under this
				section to finance the operating cost of equipment and facilities for use in
				public transportation, excluding rail fixed guideway, in an urbanized area with
				a population of not fewer than 200,000 individuals, as determined by the Bureau
				of the Census—
								(A)for public transportation systems that
				operate 75 or fewer buses during peak service hours, in an amount not to exceed
				75 percent of the share of the apportionment which is attributable to such
				systems within the urbanized area, as measured by vehicle revenue hours;
				and
								(B)for public transportation systems that
				operate a minimum of 76 buses and a maximum of 100 buses during peak service
				hours, in an amount not to exceed 50 percent of the share of the apportionment
				which is attributable to such systems within the urbanized area, as measured by
				vehicle revenue hours.
								(3)Temporary and targeted assistance
								(A)EligibilityThe Secretary may make a grant under this
				section to finance the operating cost of equipment and facilities to a
				recipient for use in public transportation in an area that the Secretary
				determines has—
									(i)a population of not fewer than 200,000
				individuals, as determined by the Bureau of the Census; and
									(ii)a 3-month unemployment rate, as reported by
				the Bureau of Labor Statistics, that is—
										(I)greater than 7 percent; and
										(II)at least 2 percentage points greater than
				the lowest 3-month unemployment rate for the area during the 5-year period
				preceding the date of the determination.
										(B)Award of grant
									(i)In generalExcept as otherwise provided in this
				subparagraph, the Secretary may make a grant under this section for not more
				than 2 consecutive fiscal years.
									(ii)Additional yearIf, at the end of the second fiscal year
				following the date on which the Secretary makes a determination under
				subparagraph (A) with respect to an area, the Secretary determines that the
				3-month unemployment rate for the area is at least 2 percentage points greater
				than the unemployment rate for the area at the time the Secretary made the
				determination under subparagraph (A), the Secretary may make a grant to a
				recipient in the area for 1 additional consecutive fiscal year.
									(iii)Exclusion periodBeginning on the last day of the last
				consecutive fiscal year for which a recipient receives a grant under this
				paragraph, the Secretary may not make a subsequent grant under this paragraph
				to the recipient for a number of fiscal years equal to the number of
				consecutive fiscal years in which the recipient received a grant under this
				paragraph.
									(C)Limitation
									(i)First fiscal yearFor the first fiscal year following the
				date on which the Secretary makes a determination under subparagraph (A) with
				respect to an area, not more than 25 percent of the amount apportioned to a
				designated recipient under section 5336 for the fiscal year shall be available
				for operating assistance for the area.
									(ii)Second and third fiscal yearsFor the second and third fiscal years
				following the date on which the Secretary makes a determination under
				subparagraph (A) with respect to an area, not more than 20 percent of the
				amount apportioned to a designated recipient under section 5336 for the fiscal
				year shall be available for operating assistance for the area.
									(D)Period of availability for operating
				assistanceOperating
				assistance awarded under this paragraph shall be available for expenditure to a
				recipient in an area until the end of the second fiscal year following the date
				on which the Secretary makes a determination under subparagraph (A) with
				respect to the area, after which time any unexpended funds shall be available
				to the recipient for other eligible activities under this section.
								(E)CertificationThe Secretary may make a grant for
				operating assistance under this paragraph for a fiscal year only if the
				recipient certifies that—
									(i)the recipient will maintain public
				transportation service levels at or above the current service level, which
				shall be demonstrated by providing an equal or greater number of vehicle hours
				of service in the fiscal year than the number of vehicle hours of service
				provided in the preceding fiscal year;
									(ii)any non-Federal entity that provides
				funding to the recipient, including a State or local governmental entity, will
				maintain the tax rate or rate of allocations dedicated to public transportation
				at or above the rate for the preceding fiscal year;
									(iii)the recipient has allocated the maximum
				amount of funding under this section for preventive maintenance costs eligible
				as a capital expense necessary to maintain the level and quality of service
				provided in the preceding fiscal year; and
									(iv)the recipient will not use funding under
				this section for new capital assets except as necessary for the existing system
				to maintain or achieve a state of good repair, assure safety, or replace
				obsolete technology.
									(b)Access to jobs projects
							(1)In generalA designated recipient shall expend not
				less than 3 percent of the amount apportioned to the designated recipient under
				section 5336 or an amount equal to the amount apportioned to the designated
				recipient in fiscal year 2011 to carry out section 5316 (as in effect for
				fiscal year 2011), whichever is less, to carry out a program to develop and
				maintain job access projects. Eligible projects may include—
								(A)a project relating to the development and
				maintenance of public transportation services designed to transport eligible
				low-income individuals to and from jobs and activities related to their
				employment, including—
									(i)a public transportation project to finance
				planning, capital, and operating costs of providing access to jobs under this
				chapter;
									(ii)promoting public transportation by
				low-income workers, including the use of public transportation by workers with
				nontraditional work schedules;
									(iii)promoting the use of public transportation
				vouchers for welfare recipients and eligible low-income individuals; and
									(iv)promoting the use of employer-provided
				transportation, including the transit pass benefit program under section 132 of
				the Internal Revenue Code of 1986; and
									(B)a transportation project designed to
				support the use of public transportation including—
									(i)enhancements to existing public
				transportation service for workers with non-traditional hours or reverse
				commutes;
									(ii)guaranteed ride home programs;
									(iii)bicycle storage facilities; and
									(iv)projects that otherwise facilitate the
				provision of public transportation services to employment opportunities.
									(2)Project selection and plan
				developmentEach grant
				recipient under this subsection shall certify that—
								(A)the projects selected were included in a
				locally developed, coordinated public transit-human services transportation
				plan;
								(B)the plan was developed and approved through
				a process that included individuals with low incomes, representatives of
				public, private, and nonprofit transportation and human services providers, and
				participation by the public;
								(C)services funded under this subsection are
				coordinated with transportation services funded by other Federal departments
				and agencies to the maximum extent feasible; and
								(D)allocations of the grant to subrecipients,
				if any, are distributed on a fair and equitable basis.
								(3)Competitive process for grants to
				subrecipients
								(A)Areawide solicitationsA recipient of funds apportioned under this
				subsection may conduct, in cooperation with the appropriate metropolitan
				planning organization, an areawide solicitation for applications for grants to
				the recipient and subrecipients under this subsection.
								(B)ApplicationIf the recipient elects to engage in a
				competitive process, recipients and subrecipients seeking to receive a grant
				from apportioned funds shall submit to the recipient an application in the form
				and in accordance with such requirements as the recipient shall
				establish.
								(c)Program of projectsEach recipient of a grant shall—
							(1)make available to the public information on
				amounts available to the recipient under this section;
							(2)develop, in consultation with interested
				parties, including private transportation providers, a proposed program of
				projects for activities to be financed;
							(3)publish a proposed program of projects in a
				way that affected individuals, private transportation providers, and local
				elected officials have the opportunity to examine the proposed program and
				submit comments on the proposed program and the performance of the
				recipient;
							(4)provide an opportunity for a public hearing
				in which to obtain the views of individuals on the proposed program of
				projects;
							(5)ensure that the proposed program of
				projects provides for the coordination of public transportation services
				assisted under section 5336 of this title with transportation services assisted
				from other United States Government sources;
							(6)consider comments and views received,
				especially those of private transportation providers, in preparing the final
				program of projects; and
							(7)make the final program of projects
				available to the public.
							(d)Grant recipient requirementsA recipient may receive a grant in a fiscal
				year only if—
							(1)the recipient, within the time the
				Secretary prescribes, submits a final program of projects prepared under
				subsection (c) of this section and a certification for that fiscal year that
				the recipient (including a person receiving amounts from a Governor under this
				section)—
								(A)has or will have the legal, financial, and
				technical capacity to carry out the program, including safety and security
				aspects of the program;
								(B)has or will have satisfactory continuing
				control over the use of equipment and facilities;
								(C)will maintain equipment and
				facilities;
								(D)will ensure that, during non-peak hours for
				transportation using or involving a facility or equipment of a project financed
				under this section, a fare that is not more than 50 percent of the peak hour
				fare will be charged for any—
									(i)senior;
									(ii)individual who, because of illness, injury,
				age, congenital malfunction, or other incapacity or temporary or permanent
				disability (including an individual who is a wheelchair user or has
				semiambulatory capability), cannot use a public transportation service or a
				public transportation facility effectively without special facilities,
				planning, or design; and
									(iii)individual presenting a Medicare card
				issued to that individual under title II or XVIII of the Social Security Act
				(42 U.S.C. 401 et seq. and 1395 et seq.);
									(E)in carrying out a procurement under this
				section, will comply with sections 5323 and 5325;
								(F)has complied with subsection (c) of this
				section;
								(G)has available and will provide the required
				amounts as provided by subsection (e) of this section;
								(H)will comply with sections 5303 and
				5304;
								(I)has a locally developed process to solicit
				and consider public comment before raising a fare or carrying out a major
				reduction of transportation;
								(J)(i)will expend for each fiscal year for public
				transportation security projects, including increased lighting in or adjacent
				to a public transportation system (including bus stops, subway stations,
				parking lots, and garages), increased camera surveillance of an area in or
				adjacent to that system, providing an emergency telephone line to contact law
				enforcement or security personnel in an area in or adjacent to that system, and
				any other project intended to increase the security and safety of an existing
				or planned public transportation system, at least 1 percent of the amount the
				recipient receives for each fiscal year under section 5336 of this title;
				or
									(ii)has decided that the expenditure for
				security projects is not necessary;
									(K)in the case of a recipient for an urbanized
				area with a population of not fewer than 200,000 individuals, as determined by
				the Bureau of the Census—
									(i)will expend not less than 1 percent of the
				amount the recipient receives each fiscal year under this section for
				associated transit improvements, as defined in section 5302; and
									(ii)will submit an annual report listing
				projects carried out in the preceding fiscal year with those funds; and
									(L)will comply with section 5329(d);
				and
								(2)the Secretary accepts the
				certification.
							(e)Government share of costs
							(1)Capital projectsA grant for a capital project under this
				section shall be for 80 percent of the net project cost of the project. The
				recipient may provide additional local matching amounts.
							(2)Operating expensesA grant for operating expenses under this
				section may not exceed 50 percent of the net project cost of the
				project.
							(3)Remaining costsSubject to paragraph (4), the remainder of
				the net project costs shall be provided—
								(A)in cash from non-Government sources other
				than revenues from providing public transportation services;
								(B)from revenues from the sale of advertising
				and concessions;
								(C)from an undistributed cash surplus, a
				replacement or depreciation cash fund or reserve, or new capital;
								(D)from amounts appropriated or otherwise made
				available to a department or agency of the Government (other than the
				Department of Transportation) that are eligible to be expended for
				transportation; and
								(E)from amounts received under a service
				agreement with a State or local social service agency or private social service
				organization.
								(4)Use of certain fundsFor purposes of subparagraphs (D) and (E)
				of paragraph (3), the prohibitions on the use of funds for matching
				requirements under section 403(a)(5)(C)(vii) of the Social Security Act (42
				U.S.C. 603(a)(5)(C)(vii)) shall not apply to Federal or State funds to be used
				for transportation purposes.
							(f)Undertaking projects in advance
							(1)PaymentThe Secretary may pay the Government share
				of the net project cost to a State or local governmental authority that carries
				out any part of a project eligible under subparagraph (A) or (B) of subsection
				(a)(1) without the aid of amounts of the Government and according to all
				applicable procedures and requirements if—
								(A)the recipient applies for the
				payment;
								(B)the Secretary approves the payment;
				and
								(C)before carrying out any part of the
				project, the Secretary approves the plans and specifications for the part in
				the same way as for other projects under this section.
								(2)Approval of applicationThe Secretary may approve an application
				under paragraph (1) of this subsection only if an authorization for this
				section is in effect for the fiscal year to which the application applies. The
				Secretary may not approve an application if the payment will be more
				than—
								(A)the recipient's expected apportionment
				under section 5336 of this title if the total amount authorized to be
				appropriated for the fiscal year to carry out this section is appropriated;
				less
								(B)the maximum amount of the apportionment
				that may be made available for projects for operating expenses under this
				section.
								(3)Financing costs
								(A)In generalThe cost of carrying out part of a project
				includes the amount of interest earned and payable on bonds issued by the
				recipient to the extent proceeds of the bonds are expended in carrying out the
				part.
								(B)Limitation on the amount of
				interestThe amount of
				interest allowed under this paragraph may not be more than the most favorable
				financing terms reasonably available for the project at the time of
				borrowing.
								(C)CertificationThe applicant shall certify, in a manner
				satisfactory to the Secretary, that the applicant has shown reasonable
				diligence in seeking the most favorable financing terms.
								(g)Reviews, audits, and evaluations
							(1)Annual review
								(A)In generalAt least annually, the Secretary shall
				carry out, or require a recipient to have carried out independently, reviews
				and audits the Secretary considers appropriate to establish whether the
				recipient has carried out—
									(i)the activities proposed under subsection
				(d) of this section in a timely and effective way and can continue to do so;
				and
									(ii)those activities and its certifications and
				has used amounts of the Government in the way required by law.
									(B)Auditing proceduresAn audit of the use of amounts of the
				Government shall comply with the auditing procedures of the Comptroller
				General.
								(2)Triennial reviewAt least once every 3 years, the Secretary
				shall review and evaluate completely the performance of a recipient in carrying
				out the recipient's program, specifically referring to compliance with
				statutory and administrative requirements and the extent to which actual
				program activities are consistent with the activities proposed under subsection
				(d) of this section and the planning process required under sections 5303,
				5304, and 5305 of this title. To the extent practicable, the Secretary shall
				coordinate such reviews with any related State or local reviews.
							(3)Actions resulting from review, audit, or
				evaluationThe Secretary may
				take appropriate action consistent with a review, audit, and evaluation under
				this subsection, including making an appropriate adjustment in the amount of a
				grant or withdrawing the grant.
							(h)TreatmentFor purposes of this section, the United
				States Virgin Islands shall be treated as an urbanized area, as defined in
				section 5302.
						(i)Passenger ferry grant program
							(1)In generalThe Secretary may make grants under this
				subsection to recipients for passenger ferry projects that are eligible for a
				grant under subsection (a).
							(2)Grant requirementsExcept as otherwise provided in this
				subsection, a grant under this subsection shall be subject to the same terms
				and conditions as a grant under subsection (a).
							(3)Competitive processThe Secretary shall solicit grant
				applications and make grants for eligible projects on a competitive
				basis.
							(4)Geographically constrained
				areasOf the amounts made
				available to carry out this subsection, $10,000,000 shall be for capital grants
				relating to passenger ferries in areas with limited or no access to public
				transportation as a result of geographical
				constraints.
							.
			20009.Clean fuel grant programSection 5308 of title 49, United States
			 Code, is amended to read as follows:
				
					5308.Clean fuel grant program
						(a)DefinitionsIn this section, the following definitions
				shall apply:
							(1)Clean
				fuel busThe term clean
				fuel bus means a bus that is a clean fuel vehicle.
							(2)Clean fuel
				vehicleThe term clean fuel vehicle means—
								(A)a passenger
				vehicle used to provide public transportation that the Administrator of the
				Environmental Protection Agency has certified sufficiently reduces energy
				consumption or reduces harmful emissions, including direct carbon emissions,
				when compared to a comparable standard vehicle; or
								(B)a zero emission
				bus used to provide public transportation.
								(3)Direct carbon emissionsThe term direct carbon
				emissions means the quantity of direct greenhouse gas emissions from a
				vehicle, as determined by the Administrator of the Environmental Protection
				Agency.
							(4)Eligible areaThe term eligible area means
				an area that is—
								(A)designated as a nonattainment area for
				ozone or carbon monoxide under section 107(d) of the Clean Air Act (42 U.S.C.
				7407(d)); or
								(B)a maintenance area, as defined in section
				5303, for ozone or carbon monoxide.
								(5)Eligible projectThe term eligible project
				means a project or program of projects in an eligible area for—
								(A)acquiring or leasing clean fuel
				vehicles;
								(B)constructing or leasing facilities and
				related equipment for clean fuel vehicles;
								(C)constructing new public transportation
				facilities to accommodate clean fuel vehicles; or
								(D)rehabilitating or improving existing public
				transportation facilities to accommodate clean fuel vehicles.
								(6)RecipientThe term recipient
				means—
								(A)for an eligible area that is an urbanized
				area with a population of fewer than 200,000 individuals, as determined by the
				Bureau of the Census, the State in which the eligible area is located;
				and
								(B)for an eligible area not described in
				subparagraph (A), the designated recipient for the eligible area.
								(7)Zero emission
				busThe term zero emission bus means a clean fuel
				vehicle that produces no carbon or particulate matter.
							(b)AuthorityThe Secretary may make grants to recipients
				to finance eligible projects under this section.
						(c)Grant requirements
							(1)In generalA grant under this section shall be subject
				to the requirements of section 5307.
							(2)Government share of costs for certain
				projectsSection 5323(j)
				applies to projects carried out under this section, unless the grant recipient
				requests a lower grant percentage.
							(3)Combination of
				funding sources
								(A)Combination
				permittedA project carried out under this section may receive
				funding under section 5307, or any other provision of law.
								(B)Government
				shareNothing in this paragraph may be construed to alter the
				Government share required under this section, section 5307, or any other
				provision of law.
								(d)Minimum AmountsOf amounts made available by or
				appropriated under section 5338(a)(2)(D) in each fiscal year to carry out this
				section—
							(1)not less than 65 percent shall be made
				available to fund eligible projects relating to clean fuel buses; and
							(2)not less than 10 percent shall be made
				available for eligible projects relating to facilities and related equipment
				for clean fuel buses.
							(e)Competitive ProcessThe Secretary shall solicit grant
				applications and make grants for eligible projects on a competitive
				basis.
						(f)Priority
				considerationIn making grants under this section, the Secretary
				shall give priority to projects relating to clean fuel buses that make greater
				reductions in energy consumption and harmful emissions, including direct carbon
				emissions, than comparable standard buses or other clean fuel buses.
						(g)Availability of FundsAny amounts made available or appropriated
				to carry out this section—
							(1)shall remain available to an eligible
				project for 2 years after the fiscal year for which the amount is made
				available or appropriated; and
							(2)that remain unobligated at the end of the
				period described in paragraph (1) shall be added to the amount made available
				to an eligible project in the following fiscal
				year.
							.
			20010.Fixed guideway capital investment
			 grants
				(a)In generalSection 5309 of title 49, United States
			 Code, is amended to read as follows:
					
						5309.Fixed guideway capital investment
				grants
							(a)DefinitionsIn this section, the following definitions
				shall apply:
								(1)ApplicantThe term applicant means a
				State or local governmental authority that applies for a grant under this
				section.
								(2)Bus rapid transit projectThe term bus rapid transit
				project means a single route bus capital project—
									(A)if—
										(i)a
				majority of the project operates in a separated right-of-way dedicated for
				public transportation use during peak periods; or
										(ii)a
				substantial portion of the project operates in a separated right-of-way that is
				semi-dedicated for public transportation use during peak periods and includes
				other physical elements that reduce public transportation vehicle travel time
				and increase service reliability;
										(B)that represents a substantial investment in
				a single route in a defined corridor or subarea; and
									(C)that includes features that emulate the
				services provided by rail fixed guideway public transportation systems,
				including—
										(i)defined stations;
										(ii)traffic signal priority for public
				transportation vehicles;
										(iii)short headway bidirectional services for a
				substantial part of weekdays and weekend days; and
										(iv)any other features the Secretary may
				determine are necessary to produce high-quality public transportation services
				that emulate the services provided by rail fixed guideway public transportation
				systems.
										(3)Core capacity improvement
				projectThe term core
				capacity improvement project means a substantial corridor-based capital
				investment in an existing fixed guideway system that adds capacity and
				functionality.
								(4)New fixed guideway capital
				projectThe term new
				fixed guideway capital project means—
									(A)a new fixed guideway project that is a
				minimum operable segment or extension to an existing fixed guideway system;
				or
									(B)a bus rapid transit project that is a
				minimum operable segment or an extension to an existing bus rapid transit
				system.
									(5)Program of interrelated
				projectsThe term
				program of interrelated projects means the simultaneous
				development of—
									(A)2 or more new fixed guideway capital
				projects or core capacity improvement projects; or
									(B)1 or more new fixed guideway capital
				projects and 1 or more core capacity improvement projects.
									(b)General authorityThe Secretary may make grants under this
				section to State and local governmental authorities to assist in
				financing—
								(1)new fixed guideway capital projects,
				including the acquisition of real property, the initial acquisition of rolling
				stock for the system, the acquisition of rights-of-way, and relocation, for
				fixed guideway corridor development for projects in the advanced stages of
				project development or engineering; and
								(2)core capacity improvement projects,
				including the acquisition of real property, the acquisition of rights-of-way,
				double tracking, signalization improvements, electrification, expanding system
				platforms, acquisition of rolling stock, construction of infill stations, and
				such other capacity improvement projects as the Secretary determines are
				appropriate.
								(c)Grant requirements
								(1)In generalThe Secretary may make a grant under this
				section for new fixed guideway capital projects or core capacity improvement
				projects, if the Secretary determines that—
									(A)the project is part of an approved
				transportation plan required under sections 5303 and 5304; and
									(B)the applicant has, or will have—
										(i)the legal, financial, and technical
				capacity to carry out the project, including the safety and security aspects of
				the project;
										(ii)satisfactory continuing control over the
				use of the equipment or facilities; and
										(iii)the technical and financial capacity to
				maintain new and existing equipment and facilities.
										(2)CertificationAn applicant that has submitted the
				certifications required under subparagraphs (A), (B), (C), and (H) of section
				5307(d)(1) shall be deemed to have provided sufficient information upon which
				the Secretary may make the determinations required under this
				subsection.
								(3)Technical capacityThe Secretary shall use an expedited
				technical capacity review process for applicants that have recently and
				successfully completed at least 1 new bus rapid transit project, new fixed
				guideway capital project, or core capacity improvement project, if—
									(A)the applicant achieved budget, cost, and
				ridership outcomes for the project that are consistent with or better than
				projections; and
									(B)the applicant demonstrates that the
				applicant continues to have the staff expertise and other resources necessary
				to implement a new project.
									(4)Recipient requirementsA recipient of a grant awarded under this
				section shall be subject to all terms, conditions, requirements, and provisions
				that the Secretary determines to be necessary or appropriate for purposes of
				this section.
								(d)New fixed guideway grants
								(1)Project development phase
									(A)Entrance into project development
				phaseA new fixed guideway
				capital project shall enter into the project development phase when—
										(i)the applicant—
											(I)submits a letter to the Secretary
				describing the project and requesting entry into the project development phase;
				and
											(II)initiates activities required to be carried
				out under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
				seq.) with respect to the project; and
											(ii)the Secretary responds in writing to the
				applicant within 45 days whether the information provided is sufficient to
				enter into the project development phase, including, when necessary, a detailed
				description of any information deemed insufficient.
										(B)Activities during project development
				phaseConcurrent with the
				analysis required to be made under the National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.), each applicant shall develop sufficient
				information to enable the Secretary to make findings of project justification,
				policies and land use patterns that promote public transportation, and local
				financial commitment under this subsection.
									(C)Completion of project development
				activities required
										(i)In generalNot later than 2 years after the date on
				which a project enters into the project development phase, the applicant shall
				complete the activities required to obtain a project rating under subsection
				(g)(2) and submit completed documentation to the Secretary.
										(ii)Extension of timeUpon the request of an applicant, the
				Secretary may extend the time period under clause (i), if the applicant submits
				to the Secretary—
											(I)a reasonable plan for completing the
				activities required under this paragraph; and
											(II)an estimated time period within which the
				applicant will complete such activities.
											(2)Engineering phase
									(A)In generalA new fixed guideway capital project may
				advance to the engineering phase upon completion of activities required under
				the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), as
				demonstrated by a record of decision with respect to the project, a finding
				that the project has no significant impact, or a determination that the project
				is categorically excluded, only if the Secretary determines that the
				project—
										(i)is selected as the locally preferred
				alternative at the completion of the process required under the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
										(ii)is adopted into the metropolitan
				transportation plan required under section 5303;
										(iii)is justified based on a comprehensive
				review of the project’s mobility improvements, environmental benefits, and
				cost-effectiveness, as measured by cost per rider;
										(iv)is supported by policies and land use
				patterns that promote public transportation, including plans for future land
				use and rezoning, and economic development around public transportation
				stations; and
										(v)is supported by an acceptable degree of
				local financial commitment (including evidence of stable and dependable
				financing sources), as required under subsection (f).
										(B)Determination that project is
				justifiedIn making a
				determination under subparagraph (A)(iii), the Secretary shall evaluate,
				analyze, and consider—
										(i)the reliability of the forecasting methods
				used to estimate costs and utilization made by the recipient and the
				contractors to the recipient; and
										(ii)population density and current public
				transportation ridership in the transportation corridor.
										(e)Core capacity improvement projects
								(1)Project development phase
									(A)Entrance into project development
				phaseA core capacity
				improvement project shall be deemed to have entered into the project
				development phase if—
										(i)the applicant—
											(I)submits a letter to the Secretary
				describing the project and requesting entry into the project development phase;
				and
											(II)initiates activities required to be carried
				out under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
				seq.) with respect to the project; and
											(ii)the Secretary responds in writing to the
				applicant within 45 days whether the information provided is sufficient to
				enter into the project development phase, including when necessary a detailed
				description of any information deemed insufficient.
										(B)Activities during project development
				phaseConcurrent with the
				analysis required to be made under the National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.), each applicant shall develop sufficient
				information to enable the Secretary to make findings of project justification
				and local financial commitment under this subsection.
									(C)Completion of project development
				activities required
										(i)In generalNot later than 2 years after the date on
				which a project enters into the project development phase, the applicant shall
				complete the activities required to obtain a project rating under subsection
				(g)(2) and submit completed documentation to the Secretary.
										(ii)Extension of timeUpon the request of an applicant, the
				Secretary may extend the time period under clause (i), if the applicant submits
				to the Secretary—
											(I)a reasonable plan for completing the
				activities required under this paragraph; and
											(II)an estimated time period within which the
				applicant will complete such activities.
											(2)Engineering phase
									(A)In generalA core capacity improvement project may
				advance into the engineering phase upon completion of activities required under
				the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), as
				demonstrated by a record of decision with respect to the project, a finding
				that the project has no significant impact, or a determination that the project
				is categorically excluded, only if the Secretary determines that the
				project—
										(i)is selected as the locally preferred
				alternative at the completion of the process required under the National
				Environmental Policy Act of 1969;
										(ii)is adopted into the metropolitan
				transportation plan required under section 5303;
										(iii)is in a corridor that is—
											(I)at or over capacity; or
											(II)projected to be at or over capacity within
				the next 5 years;
											(iv)is justified based on a comprehensive
				review of the project’s mobility improvements, environmental benefits, and
				cost-effectiveness, as measured by cost per rider; and
										(v)is supported by an acceptable degree of
				local financial commitment (including evidence of stable and dependable
				financing sources), as required under subsection (f).
										(B)Determination that project is
				justifiedIn making a
				determination under subparagraph (A)(iv), the Secretary shall evaluate,
				analyze, and consider—
										(i)the reliability of the forecasting methods
				used to estimate costs and utilization made by the recipient and the
				contractors to the recipient;
										(ii)whether the project will adequately address
				the capacity concerns in a corridor;
										(iii)whether the project will improve
				interconnectivity among existing systems; and
										(iv)whether the project will improve
				environmental outcomes.
										(f)Financing sources
								(1)RequirementsIn determining whether a project is
				supported by an acceptable degree of local financial commitment and shows
				evidence of stable and dependable financing sources for purposes of subsection
				(d)(2)(A)(v) or (e)(2)(A)(v), the Secretary shall require that—
									(A)the proposed project plan provides for the
				availability of contingency amounts that the Secretary determines to be
				reasonable to cover unanticipated cost increases or funding shortfalls;
									(B)each proposed local source of capital and
				operating financing is stable, reliable, and available within the proposed
				project timetable; and
									(C)local resources are available to
				recapitalize, maintain, and operate the overall existing and proposed public
				transportation system, including essential feeder bus and other services
				necessary to achieve the projected ridership levels without requiring a
				reduction in existing public transportation services or level of service to
				operate the project.
									(2)ConsiderationsIn assessing the stability, reliability,
				and availability of proposed sources of local financing for purposes of
				subsection (d)(2)(A)(v) or (e)(2)(A)(v), the Secretary shall consider—
									(A)the reliability of the forecasting methods
				used to estimate costs and revenues made by the recipient and the contractors
				to the recipient;
									(B)existing grant commitments;
									(C)the degree to which financing sources are
				dedicated to the proposed purposes;
									(D)any debt obligation that exists, or is
				proposed by the recipient, for the proposed project or other public
				transportation purpose; and
									(E)the extent to which the project has a local
				financial commitment that exceeds the required non-Government share of the cost
				of the project.
									(g)Project advancement and ratings
								(1)Project advancementA new fixed guideway capital project or
				core capacity improvement project proposed to be carried out using a grant
				under this section may not advance from the project development phase to the
				engineering phase, or from the engineering phase to the construction phase,
				unless the Secretary determines that—
									(A)the project meets the applicable
				requirements under this section; and
									(B)there is a reasonable likelihood that the
				project will continue to meet the requirements under this section.
									(2)Ratings
									(A)Overall
				ratingIn making a
				determination under paragraph (1), the Secretary shall evaluate and rate a
				project as a whole on a 5-point scale (high, medium-high, medium, medium-low,
				or low) based on—
										(i)in the case of a new fixed guideway capital
				project, the project justification criteria under subsection (d)(2)(A)(iii),
				the policies and land use patterns that support public transportation, and the
				degree of local financial commitment; and
										(ii)in the case of a core capacity improvement
				project, the capacity needs of the corridor, the project justification criteria
				under subsection (e)(2)(A)(iv), and the degree of local financial
				commitment.
										(B)Individual ratings for each
				criterionIn rating a project
				under this paragraph, the Secretary shall—
										(i)provide, in addition to the overall project
				rating under subparagraph (A), individual ratings for each of the criteria
				established under subsection (d)(2)(A)(iii) or (e)(2)(A)(iv), as applicable;
				and
										(ii)give comparable, but not necessarily equal,
				numerical weight to each of the criteria established under subsections
				(d)(2)(A)(iii) or (e)(2)(A)(iv), as applicable, in calculating the overall
				project rating under clause (i).
										(C)Medium rating not requiredThe Secretary shall not require that any
				single project justification criterion meet or exceed a medium
				rating in order to advance the project from one phase to another.
									(3)WarrantsThe Secretary shall, to the maximum extent
				practicable, develop and use special warrants for making a project
				justification determination under subsection (d)(2) or (e)(2), as applicable,
				for a project proposed to be funded using a grant under this section,
				if—
									(A)the share of the cost of the project to be
				provided under this section does not exceed—
										(i)$100,000,000; or
										(ii)50 percent of the total cost of the
				project;
										(B)the applicant requests the use of the
				warrants;
									(C)the applicant certifies that its existing
				public transportation system is in a state of good repair; and
									(D)the applicant meets any other requirements
				that the Secretary considers appropriate to carry out this subsection.
									(4)Letters of intent and early systems work
				agreementsIn order to
				expedite a project under this subsection, the Secretary shall, to the maximum
				extent practicable, issue letters of intent and enter into early systems work
				agreements upon issuance of a record of decision for projects that receive an
				overall project rating of medium or better.
								(5)Policy guidanceThe Secretary shall issue policy guidance
				regarding the review and evaluation process and criteria—
									(A)not later than 180 days after the date of
				enactment of the Federal Public
				Transportation Act of 2012; and
									(B)each time the Secretary makes significant
				changes to the process and criteria, but not less frequently than once every 2
				years.
									(6)RulesNot later than 1 year after the date of
				enactment of the Federal Public
				Transportation Act of 2012, the Secretary shall issue rules
				establishing an evaluation and rating process for—
									(A)new fixed guideway capital projects that is
				based on the results of project justification, policies and land use patterns
				that promote public transportation, and local financial commitment, as required
				under this subsection; and
									(B)core capacity improvement projects that is
				based on the results of the capacity needs of the corridor, project
				justification, and local financial commitment.
									(7)ApplicabilityThis subsection shall not apply to a
				project for which the Secretary issued a letter of intent, entered into a full
				funding grant agreement, or entered into a project construction agreement
				before the date of enactment of the Federal
				Public Transportation Act of 2012.
								(h)Programs of interrelated projects
								(1)Project development phaseA federally funded project in a program of
				interrelated projects shall advance through project development as provided in
				subsection (d) or (e), as applicable.
								(2)Engineering phaseA federally funded project in a program of
				interrelated projects may advance into the engineering phase upon completion of
				activities required under the National Environmental Policy Act of 1969 (42
				U.S.C. 4321 et seq.), as demonstrated by a record of decision with respect to
				the project, a finding that the project has no significant impact, or a
				determination that the project is categorically excluded, only if the Secretary
				determines that—
									(A)the project is selected as the locally
				preferred alternative at the completion of the process required under the
				National Environmental Policy Act of 1969;
									(B)the project is adopted into the
				metropolitan transportation plan required under section 5303;
									(C)the program of interrelated projects
				involves projects that have a logical connectivity to one another;
									(D)the program of interrelated projects, when
				evaluated as a whole, meets the requirements of subsection (d)(2) or (e)(2), as
				applicable;
									(E)the program of interrelated projects is
				supported by a program implementation plan demonstrating that construction will
				begin on each of the projects in the program of interrelated projects within a
				reasonable time frame; and
									(F)the program of interrelated projects is
				supported by an acceptable degree of local financial commitment, as described
				in subsection (f).
									(3)Project advancement and ratings
									(A)Project advancementA project receiving a grant under this
				section that is part of a program of interrelated projects may not advance from
				the project development phase to the engineering phase, or from the engineering
				phase to the construction phase, unless the Secretary determines that the
				program of interrelated projects meets the applicable requirements of this
				section and there is a reasonable likelihood that the program will continue to
				meet such requirements.
									(B)Ratings
										(i)Overall
				ratingIn making a
				determination under subparagraph (A), the Secretary shall evaluate and rate a
				program of interrelated projects on a 5-point scale (high, medium-high, medium,
				medium-low, or low) based on the criteria described in paragraph (2).
										(ii)Individual rating for each
				criterionIn rating a program
				of interrelated projects, the Secretary shall provide, in addition to the
				overall program rating, individual ratings for each of the criteria described
				in paragraph (2) and shall give comparable, but not necessarily equal,
				numerical weight to each such criterion in calculating the overall program
				rating.
										(iii)Medium rating not requiredThe Secretary shall not require that any
				single criterion described in paragraph (2) meet or exceed a
				medium rating in order to advance the program of interrelated
				projects from one phase to another.
										(4)Annual review
									(A)Review requiredThe Secretary shall annually review the
				program implementation plan required under paragraph (2)(E) to determine
				whether the program of interrelated projects is adhering to its
				schedule.
									(B)Extension of timeIf a program of interrelated projects is
				not adhering to its schedule, the Secretary may, upon the request of the
				applicant, grant an extension of time if the applicant submits a reasonable
				plan that includes—
										(i)evidence of continued adequate funding;
				and
										(ii)an estimated time frame for completing the
				program of interrelated projects.
										(C)Satisfactory progress
				requiredIf the Secretary
				determines that a program of interrelated projects is not making satisfactory
				progress, no Federal funds shall be provided for a project within the program
				of interrelated projects.
									(5)Failure to carry out program of
				interrelated projects
									(A)Repayment requiredIf an applicant does not carry out the
				program of interrelated projects within a reasonable time, for reasons within
				the control of the applicant, the applicant shall repay all Federal funds
				provided for the program, and any reasonable interest and penalty charges that
				the Secretary may establish.
									(B)Crediting of funds receivedAny funds received by the Government under
				this paragraph, other than interest and penalty charges, shall be credited to
				the appropriation account from which the funds were originally derived.
									(6)Non-Federal fundsAny non-Federal funds committed to a
				project in a program of interrelated projects may be used to meet a
				non-Government share requirement for any other project in the program of
				interrelated projects, if the Government share of the cost of each project
				within the program of interrelated projects does not exceed 80 percent.
								(7)PriorityIn making grants under this section, the
				Secretary may give priority to programs of interrelated projects for which the
				non-Government share of the cost of the projects included in the programs of
				interrelated projects exceeds the non-Government share required under
				subsection (k).
								(8)Non-Government projectsIncluding a project not financed by the
				Government in a program of interrelated projects does not impose Government
				requirements that would not otherwise apply to the project.
								(i)Previously issued letter of intent or full
				funding grant agreementSubsections (d) and (e) shall not apply to
				projects for which the Secretary has issued a letter of intent, entered into a
				full funding grant agreement, or entered into a project construction grant
				agreement before the date of enactment of the Federal Public Transportation Act of
				2012.
							(j)Letters of intent, full funding grant
				agreements, and early systems work agreements
								(1)Letters of intent
									(A)Amounts intended to be
				obligatedThe Secretary may
				issue a letter of intent to an applicant announcing an intention to obligate,
				for a new fixed guideway capital project or core capacity improvement project,
				an amount from future available budget authority specified in law that is not
				more than the amount stipulated as the financial participation of the Secretary
				in the project. When a letter is issued for a capital project under this
				section, the amount shall be sufficient to complete at least an operable
				segment.
									(B)TreatmentThe issuance of a letter under subparagraph
				(A) is deemed not to be an obligation under sections 1108(c), 1501, and 1502(a)
				of title 31, United States Code, or an administrative commitment.
									(2)Full funding grant agreements
									(A)In generalA new fixed guideway capital project or
				core capacity improvement project shall be carried out through a full funding
				grant agreement.
									(B)CriteriaThe Secretary shall enter into a full
				funding grant agreement, based on the evaluations and ratings required under
				subsection (d), (e), or (h), as applicable, with each grantee receiving
				assistance for a new fixed guideway capital project or core capacity
				improvement project that has been rated as high, medium-high, or medium, in
				accordance with subsection (g)(2)(A) or (h)(3)(B), as applicable.
									(C)TermsA full funding grant agreement
				shall—
										(i)establish the terms of participation by the
				Government in a new fixed guideway capital project or core capacity improvement
				project;
										(ii)establish the maximum amount of Federal
				financial assistance for the project;
										(iii)include the period of time for completing
				the project, even if that period extends beyond the period of an authorization;
				and
										(iv)make timely and efficient management of the
				project easier according to the law of the United States.
										(D)Special financial rules
										(i)In generalA full funding grant agreement under this
				paragraph obligates an amount of available budget authority specified in law
				and may include a commitment, contingent on amounts to be specified in law in
				advance for commitments under this paragraph, to obligate an additional amount
				from future available budget authority specified in law.
										(ii)Statement of contingent
				commitmentThe agreement
				shall state that the contingent commitment is not an obligation of the
				Government.
										(iii)Interest and other financing
				costsInterest and other
				financing costs of efficiently carrying out a part of the project within a
				reasonable time are a cost of carrying out the project under a full funding
				grant agreement, except that eligible costs may not be more than the cost of
				the most favorable financing terms reasonably available for the project at the
				time of borrowing. The applicant shall certify, in a way satisfactory to the
				Secretary, that the applicant has shown reasonable diligence in seeking the
				most favorable financing terms.
										(iv)Completion of operable
				segmentThe amount stipulated
				in an agreement under this paragraph for a new fixed guideway capital project
				shall be sufficient to complete at least an operable segment.
										(E)Before and after study
										(i)In generalA full funding grant agreement under this
				paragraph shall require the applicant to conduct a study that—
											(I)describes and analyzes the impacts of the
				new fixed guideway capital project or core capacity improvement project on
				public transportation services and public transportation ridership;
											(II)evaluates the consistency of predicted and
				actual project characteristics and performance; and
											(III)identifies reasons for differences between
				predicted and actual outcomes.
											(ii)Information collection and analysis
				plan
											(I)Submission of planApplicants seeking a full funding grant
				agreement under this paragraph shall submit a complete plan for the collection
				and analysis of information to identify the impacts of the new fixed guideway
				capital project or core capacity improvement project and the accuracy of the
				forecasts prepared during the development of the project. Preparation of this
				plan shall be included in the full funding grant agreement as an eligible
				activity.
											(II)Contents of planThe plan submitted under subclause (I)
				shall provide for—
												(aa)collection of data on the current public
				transportation system regarding public transportation service levels and
				ridership patterns, including origins and destinations, access modes, trip
				purposes, and rider characteristics;
												(bb)documentation of the predicted scope,
				service levels, capital costs, operating costs, and ridership of the
				project;
												(cc)collection of data on the public
				transportation system 2 years after the opening of a new fixed guideway capital
				project or core capacity improvement project, including analogous information
				on public transportation service levels and ridership patterns and information
				on the as-built scope, capital, and financing costs of the project; and
												(dd)analysis of the consistency of predicted
				project characteristics with actual outcomes.
												(F)Collection of data on current
				systemTo be eligible for a
				full funding grant agreement under this paragraph, recipients shall have
				collected data on the current system, according to the plan required under
				subparagraph (E)(ii), before the beginning of construction of the proposed new
				fixed guideway capital project or core capacity improvement project. Collection
				of this data shall be included in the full funding grant agreement as an
				eligible activity.
									(3)Early systems work agreements
									(A)ConditionsThe Secretary may enter into an early
				systems work agreement with an applicant if a record of decision under the
				National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) has been
				issued on the project and the Secretary finds there is reason to
				believe—
										(i)a full funding grant agreement for the
				project will be made; and
										(ii)the terms of the work agreement will
				promote ultimate completion of the project more rapidly and at less
				cost.
										(B)Contents
										(i)In generalAn early systems work agreement under this
				paragraph obligates budget authority available under this chapter and title 23
				and shall provide for reimbursement of preliminary costs of carrying out the
				project, including land acquisition, timely procurement of system elements for
				which specifications are decided, and other activities the Secretary decides
				are appropriate to make efficient, long-term project management easier.
										(ii)Contingent commitmentAn early systems work agreement may include
				a commitment, contingent on amounts to be specified in law in advance for
				commitments under this paragraph, to obligate an additional amount from future
				available budget authority specified in law.
										(iii)Period
				coveredAn early systems work
				agreement under this paragraph shall cover the period of time the Secretary
				considers appropriate. The period may extend beyond the period of current
				authorization.
										(iv)Interest and other financing
				costsInterest and other
				financing costs of efficiently carrying out the early systems work agreement
				within a reasonable time are a cost of carrying out the agreement, except that
				eligible costs may not be more than the cost of the most favorable financing
				terms reasonably available for the project at the time of borrowing. The
				applicant shall certify, in a way satisfactory to the Secretary, that the
				applicant has shown reasonable diligence in seeking the most favorable
				financing terms.
										(v)Failure to carry out projectIf an applicant does not carry out the
				project for reasons within the control of the applicant, the applicant shall
				repay all Federal grant funds awarded for the project from all Federal funding
				sources, for all project activities, facilities, and equipment, plus reasonable
				interest and penalty charges allowable by law or established by the Secretary
				in the early systems work agreement.
										(vi)Crediting of funds receivedAny funds received by the Government under
				this paragraph, other than interest and penalty charges, shall be credited to
				the appropriation account from which the funds were originally derived.
										(4)Limitation on amounts
									(A)In generalThe Secretary may enter into full funding
				grant agreements under this subsection for new fixed guideway capital projects
				and core capacity improvement projects that contain contingent commitments to
				incur obligations in such amounts as the Secretary determines are
				appropriate.
									(B)Appropriation requiredAn obligation may be made under this
				subsection only when amounts are appropriated for the obligation.
									(5)Notification to CongressAt least 30 days before issuing a letter of
				intent, entering into a full funding grant agreement, or entering into an early
				systems work agreement under this section, the Secretary shall notify, in
				writing, the Committee on Banking, Housing, and Urban Affairs and the Committee
				on Appropriations of the Senate and the Committee on Transportation and
				Infrastructure and the Committee on Appropriations of the House of
				Representatives of the proposed letter or agreement. The Secretary shall
				include with the notification a copy of the proposed letter or agreement as
				well as the evaluations and ratings for the project.
								(k)Government share of net capital project
				cost
								(1)In generalBased on engineering studies, studies of
				economic feasibility, and information on the expected use of equipment or
				facilities, the Secretary shall estimate the net capital project cost. A grant
				for the project shall not exceed 80 percent of the net capital project
				cost.
								(2)Adjustment for completion under
				budgetThe Secretary may
				adjust the final net capital project cost of a new fixed guideway capital
				project or core capacity improvement project evaluated under subsection (d),
				(e), or (h) to include the cost of eligible activities not included in the
				originally defined project if the Secretary determines that the originally
				defined project has been completed at a cost that is significantly below the
				original estimate.
								(3)Maximum Government shareThe Secretary may provide a higher grant
				percentage than requested by the grant recipient if—
									(A)the Secretary determines that the net
				capital project cost of the project is not more than 10 percent higher than the
				net capital project cost estimated at the time the project was approved for
				advancement into the engineering phase; and
									(B)the ridership estimated for the project is
				not less than 90 percent of the ridership estimated for the project at the time
				the project was approved for advancement into the engineering phase.
									(4)Remainder of net capital project
				costThe remainder of the net
				capital project cost shall be provided from an undistributed cash surplus, a
				replacement or depreciation cash fund or reserve, or new capital.
								(5)Limitation on statutory
				constructionNothing in this
				section shall be construed as authorizing the Secretary to require a
				non-Federal financial commitment for a project that is more than 20 percent of
				the net capital project cost.
								(6)Special rule for rolling stock
				costsIn addition to amounts
				allowed pursuant to paragraph (1), a planned extension to a fixed guideway
				system may include the cost of rolling stock previously purchased if the
				applicant satisfies the Secretary that only amounts other than amounts provided
				by the Government were used and that the purchase was made for use on the
				extension. A refund or reduction of the remainder may be made only if a refund
				of a proportional amount of the grant of the Government is made at the same
				time.
								(7)Limitation on applicabilityThis subsection shall not apply to projects
				for which the Secretary entered into a full funding grant agreement before the
				date of enactment of the Federal Public
				Transportation Act of 2012.
								(l)Undertaking projects in advance
								(1)In generalThe Secretary may pay the Government share
				of the net capital project cost to a State or local governmental authority that
				carries out any part of a project described in this section without the aid of
				amounts of the Government and according to all applicable procedures and
				requirements if—
									(A)the State or local governmental authority
				applies for the payment;
									(B)the Secretary approves the payment;
				and
									(C)before the State or local governmental
				authority carries out the part of the project, the Secretary approves the plans
				and specifications for the part in the same way as other projects under this
				section.
									(2)Financing costs
									(A)In generalThe cost of carrying out part of a project
				includes the amount of interest earned and payable on bonds issued by the State
				or local governmental authority to the extent proceeds of the bonds are
				expended in carrying out the part.
									(B)Limitation on amount of
				interestThe amount of
				interest under this paragraph may not be more than the most favorable interest
				terms reasonably available for the project at the time of borrowing.
									(C)CertificationThe applicant shall certify, in a manner
				satisfactory to the Secretary, that the applicant has shown reasonable
				diligence in seeking the most favorable financing terms.
									(m)Availability of amounts
								(1)In generalAn amount made available or appropriated
				for a new fixed guideway capital project or core capacity improvement project
				shall remain available to that project for 5 fiscal years, including the fiscal
				year in which the amount is made available or appropriated. Any amounts that
				are unobligated to the project at the end of the 5-fiscal-year period may be
				used by the Secretary for any purpose under this section.
								(2)Use of deobligated amountsAn amount available under this section that
				is deobligated may be used for any purpose under this section.
								(n)Reports on new fixed guideway and core
				capacity improvement projects
								(1)Annual report on funding
				recommendationsNot later
				than the first Monday in February of each year, the Secretary shall submit to
				the Committee on Banking, Housing, and Urban Affairs and the Committee on
				Appropriations of the Senate and the Committee on Transportation and
				Infrastructure and the Committee on Appropriations of the House of
				Representatives a report that includes—
									(A)a proposal of allocations of amounts to be
				available to finance grants for projects under this section among applicants
				for these amounts;
									(B)evaluations and ratings, as required under
				subsections (d), (e), and (h), for each such project that is in project
				development, engineering, or has received a full funding grant agreement;
				and
									(C)recommendations of such projects for
				funding based on the evaluations and ratings and on existing commitments and
				anticipated funding levels for the next 3 fiscal years based on information
				currently available to the Secretary.
									(2)Reports on before and after
				studiesNot later than the
				first Monday in August of each year, the Secretary shall submit to the
				committees described in paragraph (1) a report containing a summary of the
				results of any studies conducted under subsection (j)(2)(E).
								(3)Annual GAO reviewThe Comptroller General of the United
				States shall—
									(A)conduct an annual review of—
										(i)the processes and procedures for
				evaluating, rating, and recommending new fixed guideway capital projects and
				core capacity improvement projects; and
										(ii)the Secretary's implementation of such
				processes and procedures; and
										(B)report to Congress on the results of such
				review by May 31 of each
				year.
									.
				(b)Pilot program for expedited project
			 delivery
					(1)DefinitionsIn this subsection the following
			 definitions shall apply:
						(A)Eligible projectThe term eligible project
			 means a new fixed guideway capital project or a core capacity improvement
			 project, as those terms are defined in section 5309 of title 49, United States
			 Code, as amended by this section, that has not entered into a full funding
			 grant agreement with the Federal Transit Administration before the date of
			 enactment of the Federal Public
			 Transportation Act of 2012.
						(B)ProgramThe term program means the
			 pilot program for expedited project delivery established under this
			 subsection.
						(C)RecipientThe term recipient means a
			 recipient of funding under chapter 53 of title 49, United States Code.
						(D)SecretaryThe term Secretary means the
			 Secretary of Transportation.
						(2)EstablishmentThe Secretary shall establish and implement
			 a pilot program to demonstrate whether innovative project development and
			 delivery methods or innovative financing arrangements can expedite project
			 delivery for certain meritorious new fixed guideway capital projects and core
			 capacity improvement projects.
					(3)Limitation on number of
			 projectsThe Secretary shall
			 select 3 eligible projects to participate in the program, of which—
						(A)at least 1 shall be an eligible project
			 requesting more than $100,000,000 in Federal financial assistance under section
			 5309 of title 49, United States Code; and
						(B)at least 1 shall be an eligible project
			 requesting less than $100,000,000 in Federal financial assistance under section
			 5309 of title 49, United States Code.
						(4)Government shareThe Government share of the total cost of
			 an eligible project that participates in the program may not exceed 50
			 percent.
					(5)EligibilityA recipient that desires to participate in
			 the program shall submit to the Secretary an application that contains, at a
			 minimum—
						(A)identification of an eligible
			 project;
						(B)a schedule and finance plan for the
			 construction and operation of the eligible project;
						(C)an analysis of the efficiencies of the
			 proposed project development and delivery methods or innovative financing
			 arrangement for the eligible project; and
						(D)a certification that the recipient’s
			 existing public transportation system is in a state of good repair.
						(6)Selection criteriaThe Secretary may award a full funding
			 grant agreement under this subsection if the Secretary determines that—
						(A)the recipient has completed planning and
			 the activities required under the National Environmental Policy Act of 1969 (42
			 U.S.C. 4321 et seq.); and
						(B)the recipient has the necessary legal,
			 financial, and technical capacity to carry out the eligible project.
						(7)Before and after study and report
						(A)Study
			 requiredA full funding grant
			 agreement under this paragraph shall require a recipient to conduct a study
			 that—
							(i)describes and analyzes the impacts of the
			 eligible project on public transportation services and public transportation
			 ridership;
							(ii)describes and analyzes the consistency of
			 predicted and actual benefits and costs of the innovative project development
			 and delivery methods or innovative financing for the eligible project;
			 and
							(iii)identifies reasons for any differences
			 between predicted and actual outcomes for the eligible project.
							(B)Submission of reportNot later than 9 months after an eligible
			 project selected to participate in the program begins revenue operations, the
			 recipient shall submit to the Secretary a report on the results of the study
			 under subparagraph (A).
						20011.Formula grants for the enhanced mobility of
			 seniors and individuals with disabilitiesSection 5310 of title 49, United States
			 Code, is amended to read as follows:
				
					5310.Formula grants for the enhanced mobility of
				seniors and individuals with disabilities
						(a)DefinitionsIn this section, the following definitions
				shall apply:
							(1)RecipientThe term recipient means a
				designated recipient or a State that receives a grant under this section
				directly.
							(2)SubrecipientThe term subrecipient means a
				State or local governmental authority, nonprofit organization, or operator of
				public transportation that receives a grant under this section indirectly
				through a recipient.
							(b)General authority
							(1)GrantsThe Secretary may make grants under this
				section to recipients for—
								(A)public transportation capital projects
				planned, designed, and carried out to meet the special needs of seniors and
				individuals with disabilities when public transportation is insufficient,
				inappropriate, or unavailable;
								(B)public transportation projects that exceed
				the requirements of the Americans with Disabilities Act of 1990 (42 U.S.C.
				12101 et seq.);
								(C)public transportation projects that improve
				access to fixed route service and decrease reliance by individuals with
				disabilities on complementary paratransit; and
								(D)alternatives to public transportation that
				assist seniors and individuals with disabilities with transportation.
								(2)Limitations for capital projects
								(A)Amount availableThe amount available for capital projects
				under paragraph (1)(A) shall be not less than 55 percent of the funds
				apportioned to the recipient under this section.
								(B)Allocation to subrecipientsA recipient of a grant under paragraph
				(1)(A) may allocate the amounts provided under the grant to—
									(i)a nonprofit organization; or
									(ii)a State or local governmental authority
				that—
										(I)is approved by a State to coordinate
				services for seniors and individuals with disabilities; or
										(II)certifies that there are no nonprofit
				organizations readily available in the area to provide the services described
				in paragraph (1)(A).
										(3)Administrative expenses
								(A)In generalA recipient may use not more than 10
				percent of the amounts apportioned to the recipient under this section to
				administer, plan, and provide technical assistance for a project funded under
				this section.
								(B)Government share of costsThe Government share of the costs of
				administering a program carried out using funds under this section shall be 100
				percent.
								(4)Eligible capital expensesThe acquisition of public transportation
				services is an eligible capital expense under this section.
							(5)Coordination
								(A)Department of TransportationTo the maximum extent feasible, the
				Secretary shall coordinate activities under this section with related
				activities under other Federal departments and agencies.
								(B)Other Federal agencies and nonprofit
				organizationsA State or
				local governmental authority or nonprofit organization that receives assistance
				from Government sources (other than the Department of Transportation) for
				nonemergency transportation services shall—
									(i)participate and coordinate with recipients
				of assistance under this chapter in the design and delivery of transportation
				services; and
									(ii)participate in the planning for the
				transportation services described in clause (i).
									(6)Program of projects
								(A)In generalAmounts made available to carry out this
				section may be used for transportation projects to assist in providing
				transportation services for seniors and individuals with disabilities, if such
				transportation projects are included in a program of projects.
								(B)SubmissionA recipient shall annually submit a program
				of projects to the Secretary.
								(C)AssuranceThe program of projects submitted under
				subparagraph (B) shall contain an assurance that the program provides for the
				maximum feasible coordination of transportation services assisted under this
				section with transportation services assisted by other Government
				sources.
								(7)Meal delivery for homebound
				individualsA public
				transportation service provider that receives assistance under this section or
				section 5311(c) may coordinate and assist in regularly providing meal delivery
				service for homebound individuals, if the delivery service does not conflict
				with providing public transportation service or reduce service to public
				transportation passengers.
							(c)Apportionment and transfers
							(1)FormulaThe Secretary shall apportion amounts made
				available to carry out this section as follows:
								(A)Large urbanized areasSixty percent of the funds shall be
				apportioned among designated recipients for urbanized areas with a population
				of 200,000 or more individuals, as determined by the Bureau of the Census, in
				the ratio that—
									(i)the number of seniors and individuals with
				disabilities in each such urbanized area; bears to
									(ii)the number of seniors and individuals with
				disabilities in all such urbanized areas.
									(B)Small urbanized areasTwenty percent of the funds shall be
				apportioned among the States in the ratio that—
									(i)the number of seniors and individuals with
				disabilities in urbanized areas with a population of fewer than 200,000
				individuals, as determined by the Bureau of the Census, in each State; bears
				to
									(ii)the number of seniors and individuals with
				disabilities in urbanized areas with a population of fewer than 200,000
				individuals, as determined by the Bureau of the Census, in all States.
									(C)Other than urbanized areasTwenty percent of the funds shall be
				apportioned among the States in the ratio that—
									(i)the number of seniors and individuals with
				disabilities in other than urbanized areas in each State; bears to
									(ii)the number of seniors and individuals with
				disabilities in other than urbanized areas in all States.
									(2)Areas served by projects
								(A)In generalExcept as provided in subparagraph
				(B)—
									(i)funds apportioned under paragraph (1)(A)
				shall be used for projects serving urbanized areas with a population of 200,000
				or more individuals, as determined by the Bureau of the Census;
									(ii)funds apportioned under paragraph (1)(B)
				shall be used for projects serving urbanized areas with a population of fewer
				than 200,000 individuals, as determined by the Bureau of the Census; and
									(iii)funds apportioned under paragraph (1)(C)
				shall be used for projects serving other than urbanized areas.
									(B)ExceptionsA State may use funds apportioned to the
				State under subparagraph (B) or (C) of paragraph (1)—
									(i)for a project serving an area other than an
				area specified in subparagraph (A)(ii) or (A)(iii), as the case may be, if the
				Governor of the State certifies that all of the objectives of this section are
				being met in the area specified in subparagraph (A)(ii) or (A)(iii); or
									(ii)for a project anywhere in the State, if the
				State has established a statewide program for meeting the objectives of this
				section.
									(C)Limited to eligible projectsAny funds transferred pursuant to
				subparagraph (B) shall be made available only for eligible projects selected
				under this section.
								(D)ConsultationA recipient may transfer an amount under
				subparagraph (B) only after consulting with responsible local officials,
				publicly owned operators of public transportation, and nonprofit providers in
				the area for which the amount was originally apportioned.
								(d)Government share of costs
							(1)Capital projectsA grant for a capital project under this
				section shall be in an amount equal to 80 percent of the net capital costs of
				the project, as determined by the Secretary.
							(2)Operating assistanceA grant made under this section for
				operating assistance may not exceed an amount equal to 50 percent of the net
				operating costs of the project, as determined by the Secretary.
							(3)Remainder of net costsThe remainder of the net costs of a project
				carried out under this section—
								(A)may be provided from an undistributed cash
				surplus, a replacement or depreciation cash fund or reserve, a service
				agreement with a State or local social service agency or a private social
				service organization, or new capital; and
								(B)may be derived from amounts appropriated or
				otherwise made available—
									(i)to a department or agency of the Government
				(other than the Department of Transportation) that are eligible to be expended
				for transportation; or
									(ii)to carry out the Federal lands highways
				program under section 204 of title 23, United States Code.
									(4)Use of certain fundsFor purposes of paragraph (3)(B)(i), the
				prohibition under section 403(a)(5)(C)(vii) of the Social Security Act (42
				U.S.C. 603(a)(5)(C)(vii)) on the use of grant funds for matching requirements
				shall not apply to Federal or State funds to be used for transportation
				purposes.
							(e)Grant requirements
							(1)In generalA grant under this section shall be subject
				to the same requirements as a grant under section 5307, to the extent the
				Secretary determines appropriate.
							(2)Certification requirements
								(A)Project selection and plan
				developmentBefore receiving
				a grant under this section, each recipient shall certify that—
									(i)the projects selected by the recipient are
				included in a locally developed, coordinated public transit-human services
				transportation plan;
									(ii)the plan described in clause (i) was
				developed and approved through a process that included participation by
				seniors, individuals with disabilities, representatives of public, private, and
				nonprofit transportation and human services providers, and other members of the
				public; and
									(iii)to the maximum extent feasible, the
				services funded under this section will be coordinated with transportation
				services assisted by other Federal departments and agencies, including any
				transportation activities carried out by a recipient of a grant from the
				Department of Health and Human Services.
									(B)Allocations to subrecipientsIf a recipient allocates funds received
				under this section to subrecipients, the recipient shall certify that the funds
				are allocated on a fair and equitable basis.
								(f)Competitive process for grants to
				subrecipients
							(1)Areawide solicitationsA recipient of funds apportioned under
				subsection (c)(1)(A) may conduct, in cooperation with the appropriate
				metropolitan planning organization, an areawide solicitation for applications
				for grants under this section.
							(2)Statewide solicitationsA recipient of funds apportioned under
				subparagraph (B) or (C) of subsection (c)(1) may conduct a statewide
				solicitation for applications for grants under this section.
							(3)ApplicationIf the recipient elects to engage in a
				competitive process, a recipient or subrecipient seeking to receive a grant
				from funds apportioned under subsection (c) shall submit to the recipient
				making the election an application in such form and in accordance with such
				requirements as the recipient making the election shall establish.
							(g)Transfers of facilities and
				equipmentA recipient may
				transfer a facility or equipment acquired using a grant under this section to
				any other recipient eligible to receive assistance under this chapter,
				if—
							(1)the recipient in possession of the facility
				or equipment consents to the transfer; and
							(2)the facility or equipment will continue to
				be used as required under this section.
							(h)Performance measures
							(1)In generalNot later than 1 year after the date of
				enactment of the Federal Public
				Transportation Act of 2012, the Secretary shall issue a final
				rule to establish performance measures for grants under this section.
							(2)MeasuresThe performance measures established under
				paragraph (1) shall require the collection of quantitative and qualitative
				information, as available, concerning—
								(A)modifications to the geographic coverage of
				transportation service, the quality of transportation service, or service times
				that increase the availability of transportation services for seniors and
				individuals with disabilities;
								(B)ridership;
								(C)accessibility improvements; and
								(D)other measures, as the Secretary determines
				is appropriate.
								(3)TargetsNot later than 3 months after the date on
				which the Secretary issues a final rule under paragraph (1), and each fiscal
				year thereafter, each recipient that receives Federal financial assistance
				under this section shall establish performance targets in relation to the
				performance measures established by the Secretary.
							(4)ReportsEach recipient of Federal financial
				assistance under this section shall submit to the Secretary an annual report
				that describes—
								(A)the progress of the recipient toward
				meeting the performance targets established under paragraph (3) for that fiscal
				year; and
								(B)the performance targets established by the
				recipient for the subsequent fiscal
				year.
								.
			20012.Formula grants for other than urbanized
			 areas
				(a)In
			 generalSection 5311 of title 49, United States Code, is amended
			 to read as follows:
					
						5311.Formula grants for other than urbanized
				areas
							(a)DefinitionsAs used in this section, the following
				definitions shall apply:
								(1)RecipientThe term recipient means a
				State or Indian tribe that receives a Federal transit program grant directly
				from the Government.
								(2)SubrecipientThe term subrecipient means a
				State or local governmental authority, a nonprofit organization, or an operator
				of public transportation or intercity bus service that receives Federal transit
				program grant funds indirectly through a recipient.
								(b)General authority
								(1)Grants authorizedExcept as provided by paragraph (2), the
				Secretary may award grants under this section to recipients located in areas
				other than urbanized areas for—
									(A)planning, provided that a grant under this
				section for planning activities shall be in addition to funding awarded to a
				State under section 5305 for planning activities that are directed specifically
				at the needs of other than urbanized areas in the State;
									(B)public transportation capital
				projects;
									(C)operating costs of equipment and facilities
				for use in public transportation; and
									(D)the acquisition of public transportation
				services, including service agreements with private providers of public
				transportation service.
									(2)State program
									(A)In generalA project eligible for a grant under this
				section shall be included in a State program for public transportation service
				projects, including agreements with private providers of public transportation
				service.
									(B)Submission to secretaryEach State shall submit to the Secretary
				annually the program described in subparagraph (A).
									(C)ApprovalThe Secretary may not approve the program
				unless the Secretary determines that—
										(i)the program provides a fair distribution of
				amounts in the State, including Indian reservations; and
										(ii)the program provides the maximum feasible
				coordination of public transportation service assisted under this section with
				transportation service assisted by other Federal sources.
										(3)Rural transportation assistance
				program
									(A)In generalThe Secretary shall carry out a rural
				transportation assistance program in other than urbanized areas.
									(B)Grants and contractsIn carrying out this paragraph, the
				Secretary may use not more than 2 percent of the amount made available under
				section 5338(a)(2)(F) to make grants and contracts for transportation research,
				technical assistance, training, and related support services in other than
				urbanized areas.
									(C)Projects of a national scopeNot more than 15 percent of the amounts
				available under subparagraph (B) may be used by the Secretary to carry out
				projects of a national scope, with the remaining balance provided to the
				States.
									(4)Data collectionEach recipient under this section shall
				submit an annual report to the Secretary containing information on capital
				investment, operations, and service provided with funds received under this
				section, including—
									(A)total annual revenue;
									(B)sources of revenue;
									(C)total annual operating costs;
									(D)total annual capital costs;
									(E)fleet size and type, and related
				facilities;
									(F)vehicle revenue miles; and
									(G)ridership.
									(c)Apportionments
								(1)Public transportation on Indian
				reservationsOf the amounts
				made available or appropriated for each fiscal year pursuant to section
				5338(a)(2)(F) to carry out this paragraph, the following amounts shall be
				apportioned each fiscal year for grants to Indian tribes for any purpose
				eligible under this section, under such terms and conditions as may be
				established by the Secretary:
									(A)$10,000,000 shall be distributed on a
				competitive basis by the Secretary.
									(B)$20,000,000 shall be apportioned as formula
				grants, as provided in subsection (k).
									(2)Appalachian development public
				transportation assistance program
									(A)DefinitionsIn this paragraph—
										(i)the term Appalachian region
				has the same meaning as in section 14102 of title 40; and
										(ii)the term eligible recipient
				means a State that participates in a program established under subtitle IV of
				title 40.
										(B)In generalThe Secretary shall carry out a public
				transportation assistance program in the Appalachian region.
									(C)ApportionmentOf amounts made available or appropriated
				for each fiscal year under section 5338(a)(2)(F) to carry out this paragraph,
				the Secretary shall apportion funds to eligible recipients for any purpose
				eligible under this section, based on the guidelines established under section
				9.5(b) of the Appalachian Regional Commission Code.
									(D)Special ruleAn eligible recipient may use amounts that
				cannot be used for operating expenses under this paragraph for a highway
				project if—
										(i)that use is approved, in writing, by the
				eligible recipient after appropriate notice and an opportunity for comment and
				appeal are provided to affected public transportation providers; and
										(ii)the eligible recipient, in approving the
				use of amounts under this subparagraph, determines that the local transit needs
				are being addressed.
										(3)Remaining amounts
									(A)In generalThe amounts made available or appropriated
				for each fiscal year pursuant to section 5338(a)(2)(F) that are not apportioned
				under paragraph (1) or (2) shall be apportioned in accordance with this
				paragraph.
									(B)Apportionment based on land area and
				population in nonurbanized areas
										(i)In general83.15 percent of the amount described in
				subparagraph (A) shall be apportioned to the States in accordance with this
				subparagraph.
										(ii)Land area
											(I)In generalSubject to subclause (II), each State shall
				receive an amount that is equal to 20 percent of the amount apportioned under
				clause (i), multiplied by the ratio of the land area in areas other than
				urbanized areas in that State and divided by the land area in all areas other
				than urbanized areas in the United States, as shown by the most recent
				decennial census of population.
											(II)Maximum apportionmentNo State shall receive more than 5 percent
				of the amount apportioned under subclause (I).
											(iii)PopulationEach State shall receive an amount equal to
				80 percent of the amount apportioned under clause (i), multiplied by the ratio
				of the population of areas other than urbanized areas in that State and divided
				by the population of all areas other than urbanized areas in the United States,
				as shown by the most recent decennial census of population.
										(C)Apportionment based on land area, vehicle
				revenue miles, and low-income individuals in nonurbanized areas
										(i)In general16.85 percent of the amount described in
				subparagraph (A) shall be apportioned to the States in accordance with this
				subparagraph.
										(ii)Land areaSubject to clause (v), each State shall
				receive an amount that is equal to 29.68 percent of the amount apportioned
				under clause (i), multiplied by the ratio of the land area in areas other than
				urbanized areas in that State and divided by the land area in all areas other
				than urbanized areas in the United States, as shown by the most recent
				decennial census of population.
										(iii)vehicle revenue milesSubject to clause (v), each State shall
				receive an amount that is equal to 29.68 percent of the amount apportioned
				under clause (i), multiplied by the ratio of vehicle revenue miles in areas
				other than urbanized areas in that State and divided by the vehicle revenue
				miles in all areas other than urbanized areas in the United States, as
				determined by national transit database reporting.
										(iv)Low-income individualsEach State shall receive an amount that is
				equal to 40.64 percent of the amount apportioned under clause (i), multiplied
				by the ratio of low-income individuals in areas other than urbanized areas in
				that State and divided by the number of low-income individuals in all areas
				other than urbanized areas in the United States, as shown by the Bureau of the
				Census.
										(v)Maximum apportionmentNo State shall receive—
											(I)more than 5 percent of the amount
				apportioned under clause (ii); or
											(II)more than 5 percent of the amount
				apportioned under clause (iii).
											(d)Use for local transportation
				serviceA State may use an
				amount apportioned under this section for a project included in a program under
				subsection (b) of this section and eligible for assistance under this chapter
				if the project will provide local transportation service, as defined by the
				Secretary of Transportation, in an area other than an urbanized area.
							(e)Use for administration, planning, and
				technical assistanceThe
				Secretary may allow a State to use not more than 15 percent of the amount
				apportioned under this section to administer this section and provide technical
				assistance to a subrecipient, including project planning, program and
				management development, coordination of public transportation programs, and
				research the State considers appropriate to promote effective delivery of
				public transportation to an area other than an urbanized area.
							(f)Intercity bus transportation
								(1)In generalA State shall expend at least 15 percent of
				the amount made available in each fiscal year to carry out a program to develop
				and support intercity bus transportation. Eligible activities under the program
				include—
									(A)planning and marketing for intercity bus
				transportation;
									(B)capital grants for intercity bus
				shelters;
									(C)joint-use stops and depots;
									(D)operating grants through
				purchase-of-service agreements, user-side subsidies, and demonstration
				projects; and
									(E)coordinating rural connections between
				small public transportation operations and intercity bus carriers.
									(2)CertificationA State does not have to comply with
				paragraph (1) of this subsection in a fiscal year in which the Governor of the
				State certifies to the Secretary, after consultation with affected intercity
				bus service providers, that the intercity bus service needs of the State are
				being met adequately.
								(g)Access to jobs projects
								(1)In generalAmounts made available under section
				5338(a)(2)(F) may be used to carry out a program to develop and maintain job
				access projects. Eligible projects may include—
									(A)projects relating to the development and
				maintenance of public transportation services designed to transport eligible
				low-income individuals to and from jobs and activities related to their
				employment, including—
										(i)public transportation projects to finance
				planning, capital, and operating costs of providing access to jobs under this
				chapter;
										(ii)promoting public transportation by
				low-income workers, including the use of public transportation by workers with
				nontraditional work schedules;
										(iii)promoting the use of transit vouchers for
				welfare recipients and eligible low-income individuals; and
										(iv)promoting the use of employer-provided
				transportation, including the transit pass benefit program under section 132 of
				the Internal Revenue Code of 1986; and
										(B)transportation projects designed to support
				the use of public transportation including—
										(i)enhancements to existing public
				transportation service for workers with non-traditional hours or reverse
				commutes;
										(ii)guaranteed ride home programs;
										(iii)bicycle storage facilities; and
										(iv)projects that otherwise facilitate the
				provision of public transportation services to employment opportunities.
										(2)Project selection and plan
				developmentEach grant
				recipient under this subsection shall certify that—
									(A)the projects selected were included in a
				locally developed, coordinated public transit-human services transportation
				plan;
									(B)the plan was developed and approved through
				a process that included participation by low-income individuals,
				representatives of public, private, and nonprofit transportation and human
				services providers, and the public;
									(C)to the maximum extent feasible, services
				funded under this subsection are coordinated with transportation services
				funded by other Federal departments and agencies; and
									(D)allocations of the grant to subrecipients,
				if any, are distributed on a fair and equitable basis.
									(3)Competitive process for grants to
				subrecipients
									(A)Statewide solicitationsA State may conduct a statewide
				solicitation for applications for grants to recipients and subrecipients under
				this subsection.
									(B)ApplicationIf the State elects to engage in a
				competitive process, recipients and subrecipients seeking to receive a grant
				from apportioned funds shall submit to the State an application in the form and
				in accordance with such requirements as the State shall establish.
									(h)Government share of costs
								(1)Capital projects
									(A)In generalExcept as provided by subparagraph (B), a
				grant awarded under this section for a capital project or project
				administrative expenses shall be for 80 percent of the net costs of the
				project, as determined by the Secretary.
									(B)ExceptionA State described in section 120(b) of
				title 23 shall receive a Government share of the net costs in accordance with
				the formula under that section.
									(2)Operating assistance
									(A)In generalExcept as provided by subparagraph (B), a
				grant made under this section for operating assistance may not exceed 50
				percent of the net operating costs of the project, as determined by the
				Secretary.
									(B)ExceptionA State described in section 120(b) of
				title 23 shall receive a Government share of the net operating costs equal to
				62.5 percent of the Government share provided for under paragraph
				(1)(B).
									(3)RemainderThe remainder of net project costs—
									(A)may be provided from an undistributed cash
				surplus, a replacement or depreciation cash fund or reserve, a service
				agreement with a State or local social service agency or a private social
				service organization, or new capital;
									(B)may be derived from amounts appropriated or
				otherwise made available to a department or agency of the Government (other
				than the Department of Transportation) that are eligible to be expended for
				transportation; and
									(C)notwithstanding subparagraph (B), may be
				derived from amounts made available to carry out the Federal lands highway
				program established by section 204 of title 23.
									(4)Use of certain fundsFor purposes of paragraph (3)(B), the
				prohibitions on the use of funds for matching requirements under section
				403(a)(5)(C)(vii) of the Social Security Act (42 U.S.C. 603(a)(5)(C)(vii))
				shall not apply to Federal or State funds to be used for transportation
				purposes.
								(5)Limitation on operating
				assistanceA State carrying
				out a program of operating assistance under this section may not limit the
				level or extent of use of the Government grant for the payment of operating
				expenses.
								(i)Transfer of facilities and
				equipmentWith the consent of
				the recipient currently having a facility or equipment acquired with assistance
				under this section, a State may transfer the facility or equipment to any
				recipient eligible to receive assistance under this chapter if the facility or
				equipment will continue to be used as required under this section.
							(j)Relationship to other laws
								(1)In generalSection 5333(b) applies to this section if
				the Secretary of Labor utilizes a special warranty that provides a fair and
				equitable arrangement to protect the interests of employees.
								(2)Rule of constructionThis subsection does not affect or
				discharge a responsibility of the Secretary of Transportation under a law of
				the United States.
								(k)Formula grants for public transportation on
				indian reservations
								(1)Apportionment
									(A)In generalOf the amounts described in subsection
				(c)(1)(B)—
										(i)50 percent of the total amount shall be
				apportioned so that each Indian tribe providing public transportation service
				shall receive an amount equal to the total amount apportioned under this clause
				multiplied by the ratio of the number of vehicle revenue miles provided by an
				Indian tribe divided by the total number of vehicle revenue miles provided by
				all Indian tribes, as reported to the Secretary;
										(ii)25 percent of the total amount shall be
				apportioned equally among each Indian tribe providing at least 200,000 vehicle
				revenue miles of public transportation service annually, as reported to the
				Secretary; and
										(iii)25 percent of the total amount shall be
				apportioned among each Indian tribe providing public transportation on tribal
				lands on which more than 1,000 low-income individuals reside (as determined by
				the Bureau of the Census) so that each Indian tribe shall receive an amount
				equal to the total amount apportioned under this clause multiplied by the ratio
				of the number of low-income individuals residing on an Indian tribe’s lands
				divided by the total number of low-income individuals on tribal lands on which
				more than 1,000 low-income individuals reside.
										(B)LimitationNo recipient shall receive more than
				$300,000 of the amounts apportioned under subparagraph (A)(iii) in a fiscal
				year.
									(C)Remaining amountsOf the amounts made available under
				subparagraph (A)(iii), any amounts not apportioned under that subparagraph
				shall be allocated among Indian tribes receiving less than $300,000 in a fiscal
				year according to the formula specified in that clause.
									(D)Low-income individualsFor purposes of subparagraph (A)(iii), the
				term low-income individual means an individual whose family income
				is at or below 100 percent of the poverty line, as that term is defined in
				section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)),
				including any revision required by that section, for a family of the size
				involved.
									(2)Non-tribal service providersA recipient that is an Indian tribe may use
				funds apportioned under this subsection to finance public transportation
				services provided by a non-tribal provider of public transportation that
				connects residents of tribal lands with surrounding communities, improves
				access to employment or healthcare, or otherwise addresses the mobility needs
				of tribal
				members.
								.
				(b)Pilot program
			 for intercity bus service
					(1)DefinitionsIn
			 this subsection, the following definitions shall apply:
						(A)Eligible
			 projectThe term eligible project means an intercity
			 bus project eligible under section 5311(f) of title 49, United States Code, as
			 amended by this section, that includes both feeder service and an unsubsidized
			 segment of the intercity bus network to which it connects.
						(B)Feeder
			 serviceThe term feeder service means the provision
			 of intercity connections to allow for the coordination of rural connections
			 between small public transportation systems and providers of intercity bus
			 service.
						(C)Intercity bus
			 serviceThe term intercity bus service means
			 regularly scheduled bus service provided by private operators for the general
			 public that operates with limited stops over fixed routes connecting two or
			 more urban areas not in close proximity, that has the capacity for transporting
			 baggage carried by passengers, and that makes meaningful connections with
			 scheduled intercity bus service to more distant points, if such service is
			 available.
						(D)SecretaryThe
			 term Secretary means the Secretary of Transportation.
						(2)In-kind
			 matchThe Secretary shall establish a pilot program under which
			 the Secretary may allow not more than 20 States using funding provided to carry
			 out section 5311(f) of title 49, United States Code, as amended by this
			 section, to support intercity bus service using the capital costs of
			 unsubsidized service provided by a private operator as in-kind match for an
			 eligible project.
					(3)StudyThe
			 Comptroller General of the United States shall conduct a study not later than 1
			 year after the date of enactment of this Act to determine the efficacy of the
			 pilot program in improving and expanding intercity bus service and the effect
			 of the pilot program on public transportation providers and the commuting
			 public.
					20013.Research, development, demonstration, and
			 deployment projectsSection
			 5312 of title 49, United States Code, is amended to read as follows:
				
					5312.Research, development, demonstration, and
				deployment projects
						(a)Research, development, demonstration, and
				deployment projects
							(1)In generalThe Secretary may make grants and enter
				into contracts, cooperative agreements, and other agreements for research,
				development, demonstration, and deployment projects, and evaluation of research
				and technology of national significance to public transportation, that the
				Secretary determines will improve public transportation.
							(2)AgreementsIn order to carry out paragraph (1), the
				Secretary may make grants to and enter into contracts, cooperative agreements,
				and other agreements with—
								(A)departments, agencies, and
				instrumentalities of the Government;
								(B)State and local governmental
				entities;
								(C)providers of public transportation;
								(D)private or non-profit organizations;
								(E)institutions of higher education;
				and
								(F)technical and community colleges.
								(3)Application
								(A)In generalTo receive a grant, contract, cooperative
				agreement, or other agreement under this section, an entity described in
				paragraph (2) shall submit an application to the Secretary.
								(B)Form and contentsAn application under subparagraph (A) shall
				be in such form and contain such information as the Secretary may require,
				including—
									(i)a statement of purpose detailing the need
				being addressed;
									(ii)the short- and long-term goals of the
				project, including opportunities for future innovation and development, the
				potential for deployment, and benefits to riders and public transportation;
				and
									(iii)the short- and long-term funding
				requirements to complete the project and any future objectives of the
				project.
									(b)Research
							(1)In generalThe Secretary may make a grant to or enter
				into a contract, cooperative agreement, or other agreement under this section
				with an entity described in subsection (a)(2) to carry out a public
				transportation research project that has as its ultimate goal the development
				and deployment of new and innovative ideas, practices, and approaches.
							(2)Project eligibilityA public transportation research project
				that receives assistance under paragraph (1) shall focus on—
								(A)providing more effective and efficient
				public transportation service, including services to—
									(i)seniors;
									(ii)individuals with disabilities; and
									(iii)low-income individuals;
									(B)mobility management and improvements and
				travel management systems;
								(C)data and communication system
				advancements;
								(D)system capacity, including—
									(i)train control;
									(ii)capacity improvements; and
									(iii)performance management;
									(E)capital and operating efficiencies;
								(F)planning and forecasting modeling and
				simulation;
								(G)advanced vehicle design;
								(H)advancements in vehicle technology;
								(I)asset maintenance and repair systems
				advancement;
								(J)construction and project management;
								(K)alternative fuels;
								(L)the environment and energy
				efficiency;
								(M)safety improvements; or
								(N)any other area that the Secretary
				determines is important to advance the interests of public
				transportation.
								(c)Innovation and development
							(1)In generalThe Secretary may make a grant to or enter
				into a contract, cooperative agreement, or other agreement under this section
				with an entity described in subsection (a)(2) to carry out a public
				transportation innovation and development project that seeks to improve public
				transportation systems nationwide in order to provide more efficient and
				effective delivery of public transportation services, including through
				technology and technological capacity improvements.
							(2)Project eligibilityA public transportation innovation and
				development project that receives assistance under paragraph (1) shall focus
				on—
								(A)the development of public transportation
				research projects that received assistance under subsection (b) that the
				Secretary determines were successful;
								(B)planning and forecasting modeling and
				simulation;
								(C)capital and operating efficiencies;
								(D)advanced vehicle design;
								(E)advancements in vehicle technology;
								(F)the environment and energy
				efficiency;
								(G)system capacity, including train control
				and capacity improvements; or
								(H)any other area that the Secretary
				determines is important to advance the interests of public
				transportation.
								(d)Demonstration, deployment, and
				evaluation
							(1)In generalThe Secretary may, under terms and
				conditions that the Secretary prescribes, make a grant to or enter into a
				contract, cooperative agreement, or other agreement with an entity described in
				paragraph (2) to promote the early deployment and demonstration of innovation
				in public transportation that has broad applicability.
							(2)ParticipantsAn entity described in this paragraph
				is—
								(A)an entity described in subsection (a)(2);
				or
								(B)a consortium of entities described in
				subsection (a)(2), including a provider of public transportation, that will
				share the costs, risks, and rewards of early deployment and demonstration of
				innovation.
								(3)Project eligibilityA project that receives assistance under
				paragraph (1) shall seek to build on successful research, innovation, and
				development efforts to facilitate—
								(A)the deployment of research and technology
				development resulting from private efforts or federally funded efforts;
				and
								(B)the implementation of research and
				technology development to advance the interests of public
				transportation.
								(4)EvaluationNot later than 2 years after the date on
				which a project receives assistance under paragraph (1), the Secretary shall
				conduct a comprehensive evaluation of the success or failure of the projects
				funded under this subsection and any plan for broad-based implementation of the
				innovation promoted by successful projects.
							(e)Annual report on researchNot later than the first Monday in February
				of each year, the Secretary shall submit to the Committee on Banking, Housing,
				and Urban Affairs and the Committee on Appropriations of the Senate and the
				Committee on Transportation and Infrastructure and the Committee on
				Appropriations of the House of Representatives a report that includes—
							(1)a description of each project that received
				assistance under this section during the preceding fiscal year;
							(2)an evaluation of each project described in
				paragraph (1), including any evaluation conducted under subsection (d)(4) for
				the preceding fiscal year; and
							(3)a proposal for allocations of amounts for
				assistance under this section for the subsequent fiscal year.
							(f)Government share of costs
							(1)In generalThe Government share of the cost of a
				project carried out under this section shall not exceed 80 percent.
							(2)Non-Government shareThe non-Government share of the cost of a
				project carried out under this section may be derived from in-kind
				contributions.
							(3)Financial benefitIf the Secretary determines that there
				would be a clear and direct financial benefit to an entity under a grant,
				contract, cooperative agreement, or other agreement under this section, the
				Secretary shall establish a Government share of the costs of the project to be
				carried out under the grant, contract, cooperative agreement, or other
				agreement that is consistent with the
				benefit.
							.
			20014.Technical assistance and standards
			 developmentSection 5314 of
			 title 49, United States Code, is amended to read as follows:
				
					5314.Technical assistance and standards
				development
						(a)Technical assistance and standards
				development
							(1)In generalThe Secretary may make grants and enter
				into contracts, cooperative agreements, and other agreements (including
				agreements with departments, agencies, and instrumentalities of the Government)
				to carry out activities that the Secretary determines will assist recipients of
				assistance under this chapter to—
								(A)more effectively and efficiently provide
				public transportation service;
								(B)administer funds received under this
				chapter in compliance with Federal law; and
								(C)improve public transportation.
								(2)Eligible activitiesThe activities carried out under paragraph
				(1) may include—
								(A)technical assistance; and
								(B)the development of standards and best
				practices by the public transportation industry.
								(b)Technical assistance centers
							(1)DefinitionIn this subsection, the term eligible
				entity means a nonprofit organization, an institution of higher
				education, or a technical or community college.
							(2)In generalThe Secretary may make grants to and enter
				into contracts, cooperative agreements, and other agreements with eligible
				entities to administer centers to provide technical assistance,
				including—
								(A)the development of tools and guidance;
				and
								(B)the dissemination of best practices.
								(3)Competitive processThe Secretary may make grants and enter
				into contracts, cooperative agreements, and other agreements under paragraph
				(2) through a competitive process on a biennial basis for technical assistance
				in each of the following categories:
								(A)Human services transportation coordination,
				including—
									(i)transportation for seniors;
									(ii)transportation for individuals with
				disabilities; and
									(iii)coordination of local resources and
				programs to assist low-income individuals and veterans in gaining access to
				training and employment opportunities.
									(B)Transit-oriented development.
								(C)Transportation equity with regard to the
				impact that transportation planning, investment, and operations have on
				low-income and minority individuals.
								(D)Financing mechanisms, including—
									(i)public-private partnerships;
									(ii)bonding; and
									(iii)State and local capacity building.
									(E)Any other activity that the Secretary
				determines is important to advance the interests of public
				transportation.
								(4)Expertise of technical assistance
				centersIn selecting an
				eligible entity to administer a center under this subsection, the Secretary
				shall consider—
								(A)the demonstrated subject matter expertise
				of the eligible entity; and
								(B)the capacity of the eligible entity to
				deliver technical assistance on a regional or nationwide basis.
								(5)PartnershipsAn eligible entity may partner with another
				eligible entity to provide technical assistance under this subsection.
							(c)Government share of costs
							(1)In generalThe Government share of the cost of an
				activity under this section may not exceed 80 percent.
							(2)Non-Government shareThe non-Government share of the cost of an
				activity under this section may be derived from in-kind
				contributions.
							.
			20015.Bus testing facilitiesSection 5318 of title 49, United States
			 Code, is amended to read as follows:
				
					5318.Bus testing facilities
						(a)FacilitiesThe Secretary shall certify not more than 4
				comprehensive facilities for testing new bus models for maintainability,
				reliability, safety, performance (including braking performance), structural
				integrity, fuel economy, emissions, and noise.
						(b)Cooperative agreementThe Secretary shall enter into a
				cooperative agreement with not more than 4 qualified entities to test public
				transportation vehicles under subsection (a).
						(c)FeesAn entity that operates and maintains a
				facility certified under subsection (a) shall establish and collect reasonable
				fees for the testing of vehicles at the facility. The Secretary must approve
				the fees.
						(d)Availability of amounts To pay for
				testing
							(1)In generalThe Secretary shall enter into a
				cooperative agreement with an entity that operates and maintains a facility
				certified under subsection (a), under which 80 percent of the fee for testing a
				vehicle at the facility may be available from amounts apportioned to a
				recipient under section 5336 or from amounts appropriated to carry out this
				section.
							(2)ProhibitionAn entity that operates and maintains a
				facility described in subsection (a) shall not have a financial interest in the
				outcome of the testing carried out at the facility.
							(e)Acquiring new bus modelsAmounts appropriated or made available
				under this chapter may be obligated or expended to acquire a new bus model only
				if—
							(1)a bus of that model has been tested at a
				facility described in subsection (a); and
							(2)the bus tested under paragraph (1)
				met—
								(A)performance standards for maintainability,
				reliability, performance (including braking performance), structural integrity,
				fuel economy, emissions, and noise, as established by the Secretary by rule;
				and
								(B)the minimum safety performance standards
				established by the Secretary pursuant to section
				5329(b).
								.
			20016.Public transportation workforce development
			 and human resource programsSection 5322 of title 49, United States
			 Code, is amended to read as follows:
				
					5322.Public transportation workforce development
				and human resource programs
						(a)In generalThe Secretary may undertake, or make grants
				or enter into contracts for, activities that address human resource needs as
				the needs apply to public transportation activities, including activities
				that—
							(1)educate and train employees;
							(2)develop the public transportation workforce
				through career outreach and preparation;
							(3)develop a curriculum for workforce
				development;
							(4)conduct outreach programs to increase
				minority and female employment in public transportation;
							(5)conduct research on public transportation
				personnel and training needs;
							(6)provide training and assistance for
				minority business opportunities;
							(7)advance training relating to maintenance of
				alternative energy, energy efficiency, or zero emission vehicles and facilities
				used in public transportation; and
							(8)address a current or projected workforce
				shortage in an area that requires technical expertise.
							(b)Funding
							(1)Urbanized area formula grantsA recipient or subrecipient of funding
				under section 5307 shall expend not less than 0.5 percent of such funding for
				activities consistent with subsection (a).
							(2)WaiverThe Secretary may waive the requirement
				under paragraph (1) with respect to a recipient or subrecipient if the
				Secretary determines that the recipient or subrecipient—
								(A)has an adequate workforce development
				program; or
								(B)has partnered with a local educational
				institution in a manner that sufficiently promotes or addresses workforce
				development and human resource needs.
								(c)Innovative public transportation workforce
				development program
							(1)Program establishedThe Secretary shall establish a competitive
				grant program to assist the development of innovative activities eligible for
				assistance under subsection (a).
							(2)Selection of recipientsTo the maximum extent feasible, the
				Secretary shall select recipients that—
								(A)are geographically diverse;
								(B)address the workforce and human resources
				needs of large public transportation providers;
								(C)address the workforce and human resources
				needs of small public transportation providers;
								(D)address the workforce and human resources
				needs of urban public transportation providers;
								(E)address the workforce and human resources
				needs of rural public transportation providers;
								(F)advance training related to maintenance of
				alternative energy, energy efficiency, or zero emission vehicles and facilities
				used in public transportation;
								(G)target areas with high rates of
				unemployment; and
								(H)address current or projected workforce
				shortages in areas that require technical expertise.
								(d)Government’s share of costsThe Government share of the cost of a
				project carried out using a grant under this section shall be 50
				percent.
						(e)ReportNot later than 2 years after the date of
				enactment of the Federal Public
				Transportation Act of 2012, the Secretary shall submit to the
				Committee on Banking, Housing, and Urban Affairs of the Senate and the
				Committee on Transportation and Infrastructure of the House of Representatives
				a report concerning the measurable outcomes and impacts of the programs funded
				under this
				section.
						.
			20017.General provisionsSection 5323 of title 49, United States
			 Code, is amended to read as follows:
				
					5323.General provisions
						(a)Interests in property
							(1)In generalFinancial assistance provided under this
				chapter to a State or a local governmental authority may be used to acquire an
				interest in, or to buy property of, a private company engaged in public
				transportation, for a capital project for property acquired from a private
				company engaged in public transportation after July 9, 1964, or to operate a
				public transportation facility or equipment in competition with, or in addition
				to, transportation service provided by an existing public transportation
				company, only if—
								(A)the Secretary determines that such
				financial assistance is essential to a program of projects required under
				sections 5303 and 5304;
								(B)the Secretary determines that the program
				provides for the participation of private companies engaged in public
				transportation to the maximum extent feasible; and
								(C)just compensation under State or local law
				will be paid to the company for its franchise or property.
								(2)LimitationA governmental authority may not use
				financial assistance of the United States Government to acquire land,
				equipment, or a facility used in public transportation from another
				governmental authority in the same geographic area.
							(b)Relocation and real property
				requirementsThe Uniform
				Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42
				U.S.C. 4601 et seq.) shall apply to financial assistance for capital projects
				under this chapter.
						(c)Consideration of economic, social, and
				environmental interests
							(1)Cooperation and consultationIn carrying out the goal described in
				section 5301(c)(2), the Secretary shall cooperate and consult with the
				Secretary of the Interior and the Administrator of the Environmental Protection
				Agency on each project that may have a substantial impact on the
				environment.
							(2)Compliance with nepaThe National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.) shall apply to financial assistance for capital
				projects under this chapter.
							(d)Corridor preservation
							(1)In generalThe Secretary may assist a recipient in
				acquiring right-of-way before the completion of the environmental reviews for
				any project that may use the right-of-way if the acquisition is otherwise
				permitted under Federal law. The Secretary may establish restrictions on such
				an acquisition as the Secretary determines to be necessary and
				appropriate.
							(2)Environmental reviewsRight-of-way acquired under this subsection
				may not be developed in anticipation of the project until all required
				environmental reviews for the project have been completed.
							(e)Condition on charter bus transportation
				service
							(1)AgreementsFinancial assistance under this chapter may
				be used to buy or operate a bus only if the applicant, governmental authority,
				or publicly owned operator that receives the assistance agrees that, except as
				provided in the agreement, the governmental authority or an operator of public
				transportation for the governmental authority will not provide charter bus
				transportation service outside the urban area in which it provides regularly
				scheduled public transportation service. An agreement shall provide for a fair
				arrangement the Secretary of Transportation considers appropriate to ensure
				that the assistance will not enable a governmental authority or an operator for
				a governmental authority to foreclose a private operator from providing
				intercity charter bus service if the private operator can provide the
				service.
							(2)Violations
								(A)InvestigationsOn receiving a complaint about a violation
				of the agreement required under paragraph (1), the Secretary shall investigate
				and decide whether a violation has occurred.
								(B)Enforcement of agreementsIf the Secretary decides that a violation
				has occurred, the Secretary shall correct the violation under terms of the
				agreement.
								(C)Additional remediesIn addition to any remedy specified in the
				agreement, the Secretary shall bar a recipient or an operator from receiving
				Federal transit assistance in an amount the Secretary considers appropriate if
				the Secretary finds a pattern of violations of the agreement.
								(f)Bond proceeds eligible for local
				share
							(1)Use as local matching fundsNotwithstanding any other provision of law,
				a recipient of assistance under section 5307, 5309, or 5337 may use the
				proceeds from the issuance of revenue bonds as part of the local matching funds
				for a capital project.
							(2)Maintenance of effortThe Secretary shall approve of the use of
				the proceeds from the issuance of revenue bonds for the remainder of the net
				project cost only if the Secretary finds that the aggregate amount of financial
				support for public transportation in the urbanized area provided by the State
				and affected local governmental authorities during the next 3 fiscal years, as
				programmed in the State transportation improvement program under section 5304,
				is not less than the aggregate amount provided by the State and affected local
				governmental authorities in the urbanized area during the preceding 3 fiscal
				years.
							(3)Debt service reserveThe Secretary may reimburse an eligible
				recipient for deposits of bond proceeds in a debt service reserve that the
				recipient establishes pursuant to section 5302(3)(J) from amounts made
				available to the recipient under section 5309.
							(g)Schoolbus transportation
							(1)AgreementsFinancial assistance under this chapter may
				be used for a capital project, or to operate public transportation equipment or
				a public transportation facility, only if the applicant agrees not to provide
				schoolbus transportation that exclusively transports students and school
				personnel in competition with a private schoolbus operator. This subsection
				does not apply—
								(A)to an applicant that operates a school
				system in the area to be served and a separate and exclusive schoolbus program
				for the school system; and
								(B)unless a private schoolbus operator can
				provide adequate transportation that complies with applicable safety standards
				at reasonable rates.
								(2)ViolationsIf the Secretary finds that an applicant,
				governmental authority, or publicly owned operator has violated the agreement
				required under paragraph (1), the Secretary shall bar a recipient or an
				operator from receiving Federal transit assistance in an amount the Secretary
				considers appropriate.
							(h)Buying buses under other lawsSubsections (e) and (g) of this section
				apply to financial assistance to buy a bus under sections 133 and 142 of title
				23.
						(i)Grant and loan prohibitionsA grant or loan may not be used to—
							(1)pay ordinary governmental or nonproject
				operating expenses; or
							(2)support a procurement that uses an
				exclusionary or discriminatory specification.
							(j)Government share of costs for certain
				projectsA grant for a
				project to be assisted under this chapter that involves acquiring
				vehicle-related equipment or facilities required by the Americans with
				Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) or vehicle-related equipment
				or facilities (including clean fuel or alternative fuel vehicle-related
				equipment or facilities) for purposes of complying with or maintaining
				compliance with the Clean Air Act, is for 90 percent of the net project cost of
				such equipment or facilities attributable to compliance with those Acts. The
				Secretary shall have discretion to determine, through practicable
				administrative procedures, the costs of such equipment or facilities
				attributable to compliance with those Acts.
						(k)Buy america
							(1)In generalThe Secretary may obligate an amount that
				may be appropriated to carry out this chapter for a project only if the steel,
				iron, and manufactured goods used in the project are produced in the United
				States.
							(2)WaiverThe Secretary may waive paragraph (1) of
				this subsection if the Secretary finds that—
								(A)applying paragraph (1) would be
				inconsistent with the public interest;
								(B)the steel, iron, and goods produced in the
				United States are not produced in a sufficient and reasonably available amount
				or are not of a satisfactory quality;
								(C)when procuring rolling stock (including
				train control, communication, and traction power equipment) under this
				chapter—
									(i)the cost of components and subcomponents
				produced in the United States is more than 60 percent of the cost of all
				components of the rolling stock; and
									(ii)final assembly of the rolling stock has
				occurred in the United States; or
									(D)including domestic material will increase
				the cost of the overall project by more than 25 percent.
								(3)Written waiver determination and annual
				report
								(A)Written determinationBefore issuing a waiver under paragraph
				(2), the Secretary shall—
									(i)publish in the Federal Register and make
				publicly available in an easily identifiable location on the website of the
				Department of Transportation a detailed written explanation of the waiver
				determination; and
									(ii)provide the public with a reasonable period
				of time for notice and comment.
									(B)Annual reportNot later than 1 year after the date of
				enactment of the Federal Public
				Transportation Act of 2012, and annually thereafter, the
				Secretary shall submit to the Committee on Banking, Housing, and Urban Affairs
				of the Senate and the Committee on Transportation and Infrastructure of the
				House of Representatives a report listing any waiver issued under paragraph (2)
				during the preceding year.
								(4)Labor costs for final
				assemblyIn this subsection,
				labor costs involved in final assembly are not included in calculating the cost
				of components.
							(5)Waiver prohibitedThe Secretary may not make a waiver under
				paragraph (2) of this subsection for goods produced in a foreign country if the
				Secretary, in consultation with the United States Trade Representative, decides
				that the government of that foreign country—
								(A)has an agreement with the United States
				Government under which the Secretary has waived the requirement of this
				subsection; and
								(B)has violated the agreement by
				discriminating against goods to which this subsection applies that are produced
				in the United States and to which the agreement applies.
								(6)Penalty for mislabeling and
				misrepresentationA person is
				ineligible under subpart 9.4 of the Federal Acquisition Regulation, or any
				successor thereto, to receive a contract or subcontract made with amounts
				authorized under the Federal Public
				Transportation Act of 2012 if a court or department, agency, or
				instrumentality of the Government decides the person intentionally—
								(A)affixed a Made in America
				label, or a label with an inscription having the same meaning, to goods sold in
				or shipped to the United States that are used in a project to which this
				subsection applies but not produced in the United States; or
								(B)represented that goods described in
				subparagraph (A) of this paragraph were produced in the United States.
								(7)State requirementsThe Secretary may not impose any limitation
				on assistance provided under this chapter that restricts a State from imposing
				more stringent requirements than this subsection on the use of articles,
				materials, and supplies mined, produced, or manufactured in foreign countries
				in projects carried out with that assistance or restricts a recipient of that
				assistance from complying with those State-imposed requirements.
							(8)Opportunity to correct inadvertent
				errorThe Secretary may allow
				a manufacturer or supplier of steel, iron, or manufactured goods to correct
				after bid opening any certification of noncompliance or failure to properly
				complete the certification (but not including failure to sign the
				certification) under this subsection if such manufacturer or supplier attests
				under penalty of perjury that such manufacturer or supplier submitted an
				incorrect certification as a result of an inadvertent or clerical error. The
				burden of establishing inadvertent or clerical error is on the manufacturer or
				supplier.
							(9)Administrative reviewA party adversely affected by an agency
				action under this subsection shall have the right to seek review under section
				702 of title 5.
							(10)Application to transit
				programsThe requirements
				under this subsection shall apply to all contracts eligible for assistance
				under this chapter for a project carried out within the scope of the applicable
				finding, determination, or decision under the National Environmental Policy Act
				of 1969 (42 U.S.C. 4321 et seq.), regardless of the funding source of such
				contracts, if at least 1 contract for the project is funded with amounts made
				available to carry out this chapter.
							(l)Participation of governmental agencies in
				design and delivery of transportation servicesGovernmental agencies and nonprofit
				organizations that receive assistance from Government sources (other than the
				Department of Transportation) for nonemergency transportation services
				shall—
							(1)participate and coordinate with recipients
				of assistance under this chapter in the design and delivery of transportation
				services; and
							(2)be included in the planning for those
				services.
							(m)Relationship to other laws
							(1)Fraud and false statementsSection 1001 of title 18 applies to a
				certificate, submission, or statement provided under this chapter. The
				Secretary may terminate financial assistance under this chapter and seek
				reimbursement directly, or by offsetting amounts, available under this chapter
				if the Secretary determines that a recipient of such financial assistance has
				made a false or fraudulent statement or related act in connection with a
				Federal public transportation program.
							(2)Political activities of nonsupervisory
				employeesThe provision of
				assistance under this chapter shall not be construed to require the application
				of chapter 15 of title 5 to any nonsupervisory employee of a public
				transportation system (or any other agency or entity performing related
				functions) to whom such chapter does not otherwise apply.
							(n)Preaward and postdelivery review of rolling
				stock purchasesThe Secretary
				shall prescribe regulations requiring a preaward and postdelivery review of a
				grant under this chapter to buy rolling stock to ensure compliance with
				Government motor vehicle safety requirements, subsection (k) of this section,
				and bid specifications requirements of grant recipients under this chapter.
				Under this subsection, independent inspections and review are required, and a
				manufacturer certification is not sufficient. Rolling stock procurements of 20
				vehicles or fewer made for the purpose of serving other than urbanized areas
				and urbanized areas with populations of 200,000 or fewer shall be subject to
				the same requirements as established for procurements of 10 or fewer buses
				under the post-delivery purchaser's requirements certification process under
				section 663.37(c) of title 49, Code of Federal Regulations.
						(o)Submission of certificationsA certification required under this chapter
				and any additional certification or assurance required by law or regulation to
				be submitted to the Secretary may be consolidated into a single document to be
				submitted annually as part of a grant application under this chapter. The
				Secretary shall publish annually a list of all certifications required under
				this chapter with the publication required under section 5336(d)(2).
						(p)Grant requirementsThe grant requirements under sections 5307,
				5309, and 5337 apply to any project under this chapter that receives any
				assistance or other financing under chapter 6 (other than section 609) of title
				23.
						(q)Alternative fueling
				facilitiesA recipient of
				assistance under this chapter may allow the incidental use of federally funded
				alternative fueling facilities and equipment by nontransit public entities and
				private entities if—
							(1)the incidental use does not interfere with
				the recipient's public transportation operations;
							(2)all costs related to the incidental use are
				fully recaptured by the recipient from the nontransit public entity or private
				entity;
							(3)the recipient uses revenues received from
				the incidental use in excess of costs for planning, capital, and operating
				expenses that are incurred in providing public transportation; and
							(4)private entities pay all applicable excise
				taxes on fuel.
							(r)Fixed guideway categorical
				exclusion
							(1)StudyNot later than 6 months after the date of
				enactment of the Federal Public
				Transportation Act of 2012, the Secretary shall conduct a study
				to determine the feasibility of providing a categorical exclusion for
				streetcar, bus rapid transit, and light rail projects located within an
				existing transportation right-of-way from the requirements of the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) in accordance with
				the Council on Environmental Quality implementing regulations under parts 1500
				through 1508 of title 40, Code of Federal Regulations, or any successor
				thereto.
							(2)Findings and rulesNot later than 1 year after the date of
				enactment of the Federal Public
				Transportation Act of 2012, the Secretary shall issue findings
				and, if appropriate, issue rules to provide categorical exclusions for suitable
				categories of
				projects.
							.
			20018.Contract requirementsSection 5325 of title 49, United States
			 Code, is amended—
				(1)in subsection (e),
			 by striking paragraph (1) and inserting the following:
					
						(1)ContractsA
				recipient procuring rolling stock with Government financial assistance under
				this chapter may make a multiyear contract to buy the rolling stock and
				replacement parts under which the recipient has an option to buy additional
				rolling stock or replacement parts for—
							(A)not more than 5
				years after the date of the original contract for bus procurements; and
							(B)not more than 7
				years after the date of the original contract for rail procurements, provided
				that such option does not allow for significant changes or alterations to the
				rolling
				stock.
							.
				(2)in subsection (h), by striking
			 Federal Public Transportation Act of 2005 and inserting
			 Federal Public Transportation Act of
			 2012;
				(3)in subsection (j)(2)(C), by striking
			 , including the performance reported in the Contractor Performance
			 Assessment Reports required under section 5309(l)(2); and
				(4)by adding at the end the following:
					
						(k)Veterans employmentRecipients and subrecipients of Federal
				financial assistance under this chapter shall ensure that contractors working
				on a capital project funded using such assistance give a hiring preference to
				veterans, as defined in section 2108 of title 5, who have the requisite skills
				and abilities to perform the construction work required under the
				contract.
						.
				20019.Transit asset managementSection 5326 of title 49, United States
			 Code, is amended to read as follows:
				
					5326.Transit asset management
						(a)DefinitionsIn this section the following definitions
				shall apply:
							(1)Capital assetThe term capital asset
				includes equipment, rolling stock, infrastructure, and facilities for use in
				public transportation and owned or leased by a recipient or subrecipient of
				Federal financial assistance under this chapter.
							(2)Transit asset management planThe term transit asset management
				plan means a plan developed by a recipient of funding under this chapter
				that—
								(A)includes, at a minimum, capital asset
				inventories and condition assessments, decision support tools, and investment
				prioritization; and
								(B)the recipient certifies complies with the
				rule issued under this section.
								(3)Transit asset management
				systemThe term transit
				asset management system means a strategic and systematic process of
				operating, maintaining, and improving public transportation capital assets
				effectively throughout the life cycle of such assets.
							(b)Transit asset management
				systemThe Secretary shall
				establish and implement a national transit asset management system, which shall
				include—
							(1)a definition of the term state of
				good repair that includes objective standards for measuring the
				condition of capital assets of recipients, including equipment, rolling stock,
				infrastructure, and facilities;
							(2)a requirement that recipients and
				subrecipients of Federal financial assistance under this chapter develop a
				transit asset management plan;
							(3)a requirement that each recipient of
				Federal financial assistance under this chapter report on the condition of the
				system of the recipient and provide a description of any change in condition
				since the last report;
							(4)an analytical process or decision support
				tool for use by public transportation systems that—
								(A)allows for the estimation of capital
				investment needs of such systems over time; and
								(B)assists with asset investment
				prioritization by such systems; and
								(5)technical assistance to recipients of
				Federal financial assistance under this chapter.
							(c)Performance measures and targets
							(1)In generalNot later than 1 year after the date of
				enactment of the Federal Public
				Transportation Act of 2012, the Secretary shall issue a final
				rule to establish performance measures based on the state of good repair
				standards established under subsection (b)(1).
							(2)TargetsNot later than 3 months after the date on
				which the Secretary issues a final rule under paragraph (1), and each fiscal
				year thereafter, each recipient of Federal financial assistance under this
				chapter shall establish performance targets in relation to the performance
				measures established by the Secretary.
							(3)ReportsEach recipient of Federal financial
				assistance under this chapter shall submit to the Secretary an annual report
				that describes—
								(A)the progress of the recipient during the
				fiscal year to which the report relates toward meeting the performance targets
				established under paragraph (2) for that fiscal year; and
								(B)the performance targets established by the
				recipient for the subsequent fiscal year.
								(d)RulemakingNot later than 1 year after the date of
				enactment of the Federal Public
				Transportation Act of 2012, the Secretary shall issue a final
				rule to implement the transit asset management system described in subsection
				(b).
						.
			20020.Project management oversightSection 5327 of title 49, United States
			 Code, is amended—
				(1)in subsection (a)—
					(A)in the matter preceding paragraph (1), by
			 striking United States and all that follows through
			 Secretary of Transportation and inserting the following:
			 Federal financial assistance for a major capital project for public
			 transportation under this chapter or any other provision of Federal law, a
			 recipient must prepare a project management plan approved by the Secretary and
			 carry out the project in accordance with the project management plan;
			 and
					(B)in paragraph (12), by striking each
			 month and inserting quarterly;
					(2)by striking subsections (c), (d), and
			 (f);
				(3)by inserting after subsection (b) the
			 following:
					
						(c)Access to sites and recordsEach recipient of Federal financial
				assistance for public transportation under this chapter or any other provision
				of Federal law shall provide the Secretary and a contractor the Secretary
				chooses under section 5338(g) with access to the construction sites and records
				of the recipient when reasonably
				necessary.
						;
				(4)by redesignating subsection (e) as
			 subsection (d); and
				(5)in subsection (d), as so
			 redesignated—
					(A)in paragraph (1), by striking
			 subsection (c) of this section and inserting section
			 5338(g); and
					(B)in paragraph (2)—
						(i)by striking preliminary engineering
			 stage and inserting project development phase;
			 and
						(ii)by striking another stage
			 and inserting another phase.
						20021.Public transportation safety
				(a)Public transportation safety
			 programSection 5329 of title
			 49, United States Code, is amended to read as follows:
					
						5329.Public transportation safety
				program
							(a)DefinitionIn this section, the term
				recipient means a State or local governmental authority, or any
				other operator of a public transportation system, that receives financial
				assistance under this chapter.
							(b)National public transportation safety
				plan
								(1)In generalThe Secretary shall create and implement a
				national public transportation safety plan to improve the safety of all public
				transportation systems that receive funding under this chapter.
								(2)Contents of planThe national public transportation safety
				plan under paragraph (1) shall include—
									(A)safety performance criteria for all modes
				of public transportation;
									(B)the definition of the term state of
				good repair established under section 5326(b);
									(C)minimum safety performance standards for
				public transportation vehicles used in revenue operations that—
										(i)do not apply to rolling stock otherwise
				regulated by the Secretary or any other Federal agency; and
										(ii)to the extent practicable, take into
				consideration—
											(I)relevant recommendations of the National
				Transportation Safety Board; and
											(II)recommendations of, and best practices
				standards developed by, the public transportation industry; and
											(D)a public transportation safety
				certification training program, as described in subsection (c).
									(c)Public transportation safety certification
				training program
								(1)In generalThe Secretary shall establish a public
				transportation safety certification training program for Federal and State
				employees, or other designated personnel, who conduct safety audits and
				examinations of public transportation systems and employees of public
				transportation agencies directly responsible for safety oversight.
								(2)Interim provisionsNot later than 90 days after the date of
				enactment of the Federal Public
				Transportation Act of 2012, the Secretary shall establish interim
				provisions for the certification and training of the personnel described in
				paragraph (1), which shall be in effect until the effective date of the final
				rule issued by the Secretary to implement this subsection.
								(d)Public transportation agency safety
				plan
								(1)In generalEffective 1 year after the effective date
				of a final rule issued by the Secretary to carry out this subsection, each
				recipient shall certify that the recipient has established a comprehensive
				agency safety plan that includes, at a minimum—
									(A)a requirement that the board of directors
				(or equivalent entity) of the recipient approve the agency safety plan and any
				updates to the agency safety plan;
									(B)methods for identifying and evaluating
				safety risks throughout all elements of the public transportation system of the
				recipient;
									(C)strategies to minimize the exposure of the
				public, personnel, and property to hazards and unsafe conditions;
									(D)a process and timeline for conducting an
				annual review and update of the safety plan of the recipient;
									(E)performance targets based on the safety
				performance criteria and state of good repair standards established under
				subparagraphs (A) and (B), respectively, of subsection (b)(2);
									(F)assignment of an adequately trained safety
				officer who reports directly to the general manager, president, or equivalent
				officer of the recipient; and
									(G)a comprehensive staff training program for
				the operations personnel and personnel directly responsible for safety of the
				recipient that includes—
										(i)the completion of a safety training
				program; and
										(ii)continuing safety education and
				training.
										(2)Interim agency safety planA system safety plan developed pursuant to
				part 659 of title 49, Code of Federal Regulations, as in effect on the date of
				enactment of the Federal Public
				Transportation Act of 2012, shall remain in effect until such
				time as this subsection takes effect.
								(e)State safety oversight program
								(1)ApplicabilityThis subsection applies only to eligible
				States.
								(2)DefinitionIn this subsection, the term eligible
				State means a State that has—
									(A)a rail fixed guideway public transportation
				system within the jurisdiction of the State that is not subject to regulation
				by the Federal Railroad Administration; or
									(B)a rail fixed guideway public transportation
				system in the engineering or construction phase of development within the
				jurisdiction of the State that will not be subject to regulation by the Federal
				Railroad Administration.
									(3)In generalIn order to obligate funds apportioned
				under section 5338 to carry out this chapter, effective 3 years after the date
				on which a final rule under this subsection becomes effective, an eligible
				State shall have in effect a State safety oversight program approved by the
				Secretary under which the State—
									(A)assumes responsibility for overseeing rail
				fixed guideway public transportation safety;
									(B)adopts and enforces Federal law on rail
				fixed guideway public transportation safety;
									(C)establishes a State safety oversight
				agency;
									(D)determines, in consultation with the
				Secretary, an appropriate staffing level for the State safety oversight agency
				that is commensurate with the number, size, and complexity of the rail fixed
				guideway public transportation systems in the eligible State;
									(E)requires that employees and other
				designated personnel of the eligible State safety oversight agency who are
				responsible for rail fixed guideway public transportation safety oversight are
				qualified to perform such functions through appropriate training, including
				successful completion of the public transportation safety certification
				training program established under subsection (c); and
									(F)prohibits any public transportation agency
				from providing funds to the State safety oversight agency or an entity
				designated by the eligible State as the State safety oversight agency under
				paragraph (4).
									(4)State safety oversight agency
									(A)In generalEach State safety oversight program shall
				establish a State safety oversight agency that—
										(i)is an independent legal entity responsible
				for the safety of rail fixed guideway public transportation systems;
										(ii)is financially and legally independent from
				any public transportation entity that the State safety oversight agency
				oversees;
										(iii)does not fund, promote, or provide public
				transportation services;
										(iv)does not employ any individual who is also
				responsible for the administration of public transportation programs;
										(v)has the authority to review, approve,
				oversee, and enforce the implementation by the rail fixed guideway public
				transportation agency of the public transportation agency safety plan required
				under subsection (d);
										(vi)has investigative and enforcement authority
				with respect to the safety of rail fixed guideway public transportation systems
				of the eligible State;
										(vii)audits, at least once triennially, the
				compliance of the rail fixed guideway public transportation systems in the
				eligible State subject to this subsection with the public transportation agency
				safety plan required under subsection (d); and
										(viii)provides, at least once annually, a status
				report on the safety of the rail fixed guideway public transportation systems
				the State safety oversight agency oversees to—
											(I)the Federal Transit Administration;
											(II)the Governor of the eligible State;
				and
											(III)the board of directors, or equivalent
				entity, of any rail fixed guideway public transportation system that the State
				safety oversight agency oversees.
											(B)WaiverAt the request of an eligible State, the
				Secretary may waive clauses (i) and (iii) of subparagraph (A) for eligible
				States with 1 or more rail fixed guideway systems in revenue operations,
				design, or construction, that—
										(i)have fewer than 1,000,000 combined actual
				and projected rail fixed guideway revenue miles per year; or
										(ii)provide fewer than 10,000,000 combined
				actual and projected unlinked passenger trips per year.
										(5)EnforcementEach State safety oversight agency shall
				have the authority to request that the Secretary take enforcement actions
				available under subsection (g) against a rail fixed guideway public
				transportation system that is not in compliance with Federal safety
				laws.
								(6)Programs for multi-State rail fixed
				guideway public transportation systemsAn eligible State that has within the
				jurisdiction of the eligible State a rail fixed guideway public transportation
				system that operates in more than 1 eligible State shall—
									(A)jointly with all other eligible States in
				which the rail fixed guideway public transportation system operates, ensure
				uniform safety standards and enforcement procedures that shall be in compliance
				with this section, and establish and implement a State safety oversight program
				approved by the Secretary; or
									(B)jointly with all other eligible States in
				which the rail fixed guideway public transportation system operates, designate
				an entity having characteristics consistent with the characteristics described
				in paragraph (3) to carry out the State safety oversight program approved by
				the Secretary.
									(7)Grants
									(A)In generalThe Secretary may make a grant to an
				eligible State to develop or carry out a State safety oversight program, if the
				eligible State submits—
										(i)a proposal for the establishment of a State
				safety oversight program to the Secretary for review and written approval
				before implementing a State safety oversight program; and
										(ii)any amendment to the State safety oversight
				program of the eligible State to the Secretary for review not later than 60
				days before the effective date of the amendment.
										(B)Determination by Secretary
										(i)In generalThe Secretary shall transmit written
				approval to an eligible State that submits a State safety oversight program, if
				the Secretary determines the State safety oversight program meets the
				requirements of this subsection and the State safety oversight program is
				adequate to promote the purposes of this section.
										(ii)AmendmentThe Secretary shall transmit to an eligible
				State that submits an amendment under subparagraph (A)(ii) a written
				determination with respect to the amendment.
										(iii)No written decisionIf an eligible State does not receive a
				written decision from the Secretary with respect to an amendment submitted
				under subparagraph (A)(ii) before the end of the 60-day period beginning on the
				date on which the eligible State submits the amendment, the amendment shall be
				deemed to be approved.
										(iv)DisapprovalIf the Secretary determines that a State
				safety oversight program does not meet the requirements of this subsection, the
				Secretary shall transmit to the eligible State a written explanation and allow
				the eligible State to modify and resubmit the State safety oversight program
				for approval.
										(C)Government share
										(i)In generalThe Government share of the reasonable cost
				of a State safety oversight program developed or carried out using a grant
				under this paragraph shall be 80 percent.
										(ii)In-kind contributionsAny calculation of the non-Government share
				of a State safety oversight program shall include in-kind contributions by an
				eligible State.
										(iii)Non-Government shareThe non-Government share of the cost of a
				State safety oversight program developed or carried out using a grant under
				this paragraph may not be met by—
											(I)any Federal funds;
											(II)any funds received from a public
				transportation agency; or
											(III)any revenues earned by a public
				transportation agency.
											(iv)Safety training programThe Secretary may reimburse an eligible
				State or a recipient for the full costs of participation in the public
				transportation safety certification training program established under
				subsection (c) by an employee of a State safety oversight agency or a recipient
				who is directly responsible for safety oversight.
										(8)Continual evaluation of
				programThe Secretary shall
				continually evaluate the implementation of a State safety oversight program by
				a State safety oversight agency, on the basis of—
									(A)reports submitted by the State safety
				oversight agency under paragraph (4)(A)(viii); and
									(B)audits carried out by the Secretary.
									(9)Inadequate program
									(A)In generalIf the Secretary finds that a State safety
				oversight program approved by the Secretary is not being carried out in
				accordance with this section or has become inadequate to ensure the enforcement
				of Federal safety regulations, the Secretary shall—
										(i)transmit to the eligible State a written
				explanation of the reason the program has become inadequate and inform the
				State of the intention to withhold funds, including the amount of funds
				proposed to be withheld under this section, or withdraw approval of the State
				safety oversight program; and
										(ii)allow the eligible State a reasonable
				period of time to modify the State safety oversight program or implementation
				of the program and submit an updated proposal for the State safety oversight
				program to the Secretary for approval.
										(B)Failure to correctIf the Secretary determines that a
				modification by an eligible State of the State safety oversight program is not
				sufficient to ensure the enforcement of Federal safety regulations, the
				Secretary may—
										(i)withhold funds available under this section
				in an amount determined by the Secretary; or
										(ii)provide written notice of withdrawal of
				State safety oversight program approval.
										(C)Temporary oversightIn the event the Secretary takes action
				under subparagraph (B)(ii), the Secretary shall provide oversight of the rail
				fixed guideway systems in an eligible State until the State submits a State
				safety oversight program approved by the Secretary.
									(D)Restoration
										(i)CorrectionThe eligible State shall address any
				inadequacy to the satisfaction of the Secretary prior to the Secretary
				restoring funds withheld under this paragraph.
										(ii)Availability and reallocationAny funds withheld under this paragraph
				shall remain available for restoration to the eligible State until the end of
				the first fiscal year after the fiscal year in which the funds were withheld,
				after which time the funds shall be available to the Secretary for allocation
				to other eligible States under this section.
										(10)Federal oversightThe Secretary shall—
									(A)oversee the implementation of each State
				safety oversight program under this subsection;
									(B)audit the operations of each State safety
				oversight agency at least once triennially; and
									(C)issue rules to carry out this
				subsection.
									(f)Authority of SecretaryIn carrying out this section, the Secretary
				may—
								(1)conduct inspections, investigations,
				audits, examinations, and testing of the equipment, facilities, rolling stock,
				and operations of the public transportation system of a recipient;
								(2)make reports and issue directives with
				respect to the safety of the public transportation system of a
				recipient;
								(3)in conjunction with an accident
				investigation or an investigation into a pattern or practice of conduct that
				negatively affects public safety, issue a subpoena to, and take the deposition
				of, any employee of a recipient or a State safety oversight agency, if—
									(A)before the issuance of the subpoena, the
				Secretary requests a determination by the Attorney General of the United States
				as to whether the subpoena will interfere with an ongoing criminal
				investigation; and
									(B)the Attorney General—
										(i)determines that the subpoena will not
				interfere with an ongoing criminal investigation; or
										(ii)fails to make a determination under clause
				(i) before the date that is 30 days after the date on which the Secretary makes
				a request under subparagraph (A);
										(4)require the production of documents by, and
				prescribe recordkeeping and reporting requirements for, a recipient or a State
				safety oversight agency;
								(5)investigate public transportation accidents
				and incidents and provide guidance to recipients regarding prevention of
				accidents and incidents;
								(6)at reasonable times and in a reasonable
				manner, enter and inspect equipment, facilities, rolling stock, operations, and
				relevant records of the public transportation system of a recipient; and
								(7)issue rules to carry out this
				section.
								(g)Enforcement actions
								(1)Types of enforcement actionsThe Secretary may take enforcement action
				against a recipient that does not comply with Federal law with respect to the
				safety of the public transportation system, including—
									(A)issuing directives;
									(B)requiring more frequent oversight of the
				recipient by a State safety oversight agency or the Secretary;
									(C)imposing more frequent reporting
				requirements;
									(D)requiring that any Federal financial
				assistance provided under this chapter be spent on correcting safety
				deficiencies identified by the Secretary or the State safety oversight agency
				before such funds are spent on other projects;
									(E)subject to paragraph (2), withholding
				Federal financial assistance, in an amount to be determined by the Secretary,
				from the recipient, until such time as the recipient comes into compliance with
				this section; and
									(F)subject to paragraph (3), imposing a civil
				penalty, in an amount to be determined by the Secretary.
									(2)Use or withholding of funds
									(A)In generalThe Secretary may require the use of funds
				in accordance with paragraph (1)(D), or withhold funds under paragraph (1)(E),
				only if the Secretary finds that a recipient is engaged in a pattern or
				practice of serious safety violations or has otherwise refused to comply with
				Federal law relating to the safety of the public transportation system.
									(B)NoticeBefore withholding funds from a recipient
				under paragraph (1)(E), the Secretary shall provide to the recipient—
										(i)written notice of a violation and the
				amount proposed to be withheld; and
										(ii)a reasonable period of time within which
				the recipient may address the violation or propose and initiate an alternative
				means of compliance that the Secretary determines is acceptable.
										(C)Failure to addressIf the recipient does not address the
				violation or propose an alternative means of compliance that the Secretary
				determines is acceptable within the period of time specified in the written
				notice, the Secretary may withhold funds under paragraph (1)(E).
									(D)Restoration
										(i)CorrectionThe recipient shall address any violation
				to the satisfaction of the Secretary prior to the Secretary restoring funds
				withheld under paragraph (1)(E).
										(ii)Availability and reallocationAny funds withheld under paragraph (1)(E)
				shall remain available for restoration to the recipient until the end of the
				first fiscal year after the fiscal year in which the funds were withheld, after
				which time the funds shall be available to the Secretary for allocation to
				other eligible recipients.
										(E)NotificationNot later than 3 days before taking any
				action under subparagraph (C), the Secretary shall notify the Committee on
				Banking, Housing, and Urban Affairs of the Senate and the Committee on
				Transportation and Infrastructure of the House of Representatives of such
				action.
									(3)Civil penalties
									(A)Imposition of civil penalties
										(i)In generalThe Secretary may impose a civil penalty
				under paragraph (1)(F) only if—
											(I)the Secretary has exhausted the enforcement
				actions available under subparagraphs (A) through (E) of paragraph (1);
				and
											(II)the recipient continues to be in violation
				of Federal safety law.
											(ii)ExceptionThe Secretary may waive the requirement
				under clause (i)(I) if the Secretary determines that such a waiver is in the
				public interest.
										(B)NoticeBefore imposing a civil penalty on a
				recipient under paragraph (1)(F), the Secretary shall provide to the
				recipient—
										(i)written notice of any violation and the
				penalty proposed to be imposed; and
										(ii)a reasonable period of time within which
				the recipient may address the violation or propose and initiate an alternative
				means of compliance that the Secretary determines is acceptable.
										(C)Failure to addressIf the recipient does not address the
				violation or propose an alternative means of compliance that the Secretary
				determines is acceptable within the period of time specified in the written
				notice, the Secretary may impose a civil penalty under paragraph (1)(F).
									(D)NotificationNot later than 3 days before taking any
				action under subparagraph (C), the Secretary shall notify the Committee on
				Banking, Housing, and Urban Affairs of the Senate and the Committee on
				Transportation and Infrastructure of the House of Representatives of such
				action.
									(E)Deposit of civil penaltiesAny amounts collected by the Secretary
				under this paragraph shall be deposited into the Mass Transit Account of the
				Highway Trust Fund.
									(4)Enforcement by the Attorney
				GeneralAt the request of the
				Secretary, the Attorney General may bring a civil action—
									(A)for appropriate injunctive relief to ensure
				compliance with this section;
									(B)to collect a civil penalty imposed under
				paragraph (1)(F); and
									(C)to enforce a subpoena, request for
				admissions, request for production of documents or other tangible things, or
				request for testimony by deposition issued by the Secretary under this
				section.
									(h)Cost-benefit analysis
								(1)Analysis requiredIn carrying out this section, the Secretary
				shall take into consideration the costs and benefits of each action the
				Secretary proposes to take under this section.
								(2)WaiverThe Secretary may waive the requirement
				under this subsection if the Secretary determines that such a waiver is in the
				public interest.
								(i)Consultation by the Secretary of Homeland
				SecurityThe Secretary of
				Homeland Security shall consult with the Secretary of Transportation before the
				Secretary of Homeland Security issues a rule or order that the Secretary of
				Transportation determines affects the safety of public transportation design,
				construction, or operations.
							(j)Preemption of State law
								(1)National uniformity of
				regulationLaws, regulations,
				and orders related to public transportation safety shall be nationally uniform
				to the extent practicable.
								(2)In generalA State may adopt or continue in force a
				law, regulation, or order related to the safety of public transportation until
				the Secretary issues a rule or order covering the subject matter of the State
				requirement.
								(3)More stringent lawA State may adopt or continue in force a
				law, regulation, or order related to the safety of public transportation that
				is consistent with, in addition to, or more stringent than a regulation or
				order of the Secretary if the Secretary determines that the law, regulation, or
				order—
									(A)has a safety benefit;
									(B)is not incompatible with a law, regulation,
				or order, or the terms and conditions of a financial assistance agreement of
				the United States Government; and
									(C)does not unreasonably burden interstate
				commerce.
									(4)Actions under State law
									(A)Rule of constructionNothing in this section shall be construed
				to preempt an action under State law seeking damages for personal injury,
				death, or property damage alleging that a party has failed to comply
				with—
										(i)a Federal standard of care established by a
				regulation or order issued by the Secretary under this section;
										(ii)its own program, rule, or standard that it
				created pursuant to a rule or order issued by the Secretary; or
										(iii)a State law, regulation, or order that is
				not incompatible with paragraph (2).
										(B)Effective
				dateThis paragraph shall
				apply to any cause of action under State law arising from an event or activity
				occurring on or after the date of enactment of the
				Federal Public Transportation Act of
				2012.
									(5)JurisdictionNothing in this section shall be construed
				to create a cause of action under Federal law on behalf of an injured party or
				confer Federal question jurisdiction for a State law cause of action.
								(k)Annual reportThe Secretary shall submit to the Committee
				on Banking, Housing, and Urban Affairs of the Senate and the Committee on
				Transportation and Infrastructure of the House of Representatives an annual
				report that—
								(1)analyzes public transportation safety
				trends among the States and documents the most effective safety programs
				implemented using grants under this section; and
								(2)describes the effect on public
				transportation safety of activities carried out using grants under this
				section.
								.
				(b)Bus safety study
					(1)DefinitionIn this subsection, the term highway
			 route means a route where 50 percent or more of the route is on roads
			 having a speed limit of more than 45 miles per hour.
					(2)StudyNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Transportation shall submit to the
			 Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 a report that—
						(A)examines the safety of public
			 transportation buses that travel on highway routes;
						(B)examines laws and regulations that apply to
			 commercial over-the-road buses; and
						(C)makes recommendations as to whether
			 additional safety measures should be required for public transportation buses
			 that travel on highway routes.
						20022.Alcohol and controlled substances
			 testingSection 5331(b)(2) of
			 title 49, United States Code, is amended—
				(1)by redesignating subparagraphs (A) and (B)
			 as subparagraphs (B) and (C), respectively; and
				(2)by inserting before subparagraph (B), as so
			 redesignated, the following:
					
						(A)shall establish and implement an
				enforcement program that includes the imposition of penalties for failure to
				comply with this
				section;
						.
				20023.Nondiscrimination
				(a)AmendmentsSection 5332 of title 49, United States
			 Code, is amended—
					(1)in subsection (b)—
						(A)by striking creed and
			 inserting religion; and
						(B)by inserting disability,
			 after sex,; and
						(2)in subsection (d)(3), by striking
			 and and inserting or.
					(b)Evaluation and report
					(1)EvaluationThe Comptroller General of the United
			 States shall evaluate the progress and effectiveness of the Federal Transit
			 Administration in assisting recipients of assistance under chapter 53 of title
			 49, United States Code, to comply with section 5332(b) of title 49,
			 including—
						(A)by reviewing discrimination complaints,
			 reports, and other relevant information collected or prepared by the Federal
			 Transit Administration or recipients of assistance from the Federal Transit
			 Administration pursuant to any applicable civil rights statute, regulation, or
			 other requirement; and
						(B)by reviewing the process that the Federal
			 Transit Administration uses to resolve discrimination complaints filed by
			 members of the public.
						(2)ReportNot later than 1 year after the date of
			 enactment of this Act, the Comptroller General shall submit to the Committee on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Transportation and Infrastructure of the House of Representatives a report
			 concerning the evaluation under paragraph (1) that includes—
						(A)a description of the ability of the Federal
			 Transit Administration to address discrimination and foster equal opportunities
			 in federally funded public transportation projects, programs, and
			 activities;
						(B)recommendations for improvements if the
			 Comptroller General determines that improvements are necessary; and
						(C)information upon which the evaluation under
			 paragraph (1) is based.
						20024.Labor standardsSection 5333(b) of title 49, United States
			 Code, is amended—
				(1)in paragraph (1), by striking
			 sections 5307–5312, 5316, 5318, 5323(a)(1), 5323(b), 5323(d), 5328,
			 5337, and 5338(b) each place that term appears and inserting
			 sections 5307, 5308, 5309, 5311, and 5337; and
				(2)in paragraph (5), by inserting of
			 Labor after Secretary.
				20025.Administrative provisionsSection 5334 of title 49, United States
			 Code, is amended—
				(1)in subsection (a)(1), by striking
			 under sections 5307 and 5309–5311 of this title and inserting
			 that receives Federal financial assistance under this
			 chapter;
				(2)in subsection (b)(1)—
					(A)by inserting after
			 emergency, the following: or for purposes of establishing
			 and enforcing a program to improve the safety of public transportation systems
			 in the United States,; and
					(B)by striking chapter, nor may the
			 Secretary and inserting chapter. The Secretary may
			 not;
					(3)in subsection (c)(4), by striking
			 section (except subsection (i)) and sections 5318(e), 5323(a)(2),
			 5325(a), 5325(b), and 5325(f) and inserting
			 subsection;
				(4)in subsection (h)(3), by striking
			 another and inserting any other;
				(5)in subsection (i)(1), by striking
			 title 23 shall and inserting title 23 may;
				(6)by striking subsection (j); and
				(7)by redesignating subsections (k) and (l) as
			 subsections (j) and (k), respectively.
				20026.National transit databaseSection 5335 of title 49, United States
			 Code, is amended by adding at the end the following:
				
					(c)Data required To be reportedThe recipient of a grant under this chapter
				shall report to the Secretary, for inclusion in the National Transit Database,
				any information relating to—
						(1)the causes of a reportable incident, as
				defined by the Secretary; and
						(2)a transit asset inventory or condition
				assessment conducted by the
				recipient.
						.
			20027.Apportionment of appropriations for formula
			 grantsSection 5336 of title
			 49, United States Code, is amended to read as follows:
				
					5336.Apportionment of appropriations for formula
				grants
						(a)Based on urbanized area
				populationOf the amount
				apportioned under subsection (h)(4) to carry out section 5307—
							(1)9.32 percent shall be apportioned each
				fiscal year only in urbanized areas with a population of less than 200,000 so
				that each of those areas is entitled to receive an amount equal to—
								(A)50 percent of the total amount apportioned
				multiplied by a ratio equal to the population of the area divided by the total
				population of all urbanized areas with populations of less than 200,000 as
				shown in the most recent decennial census; and
								(B)50 percent of the total amount apportioned
				multiplied by a ratio for the area based on population weighted by a factor,
				established by the Secretary, of the number of inhabitants in each square mile;
				and
								(2)90.68 percent shall be apportioned each
				fiscal year only in urbanized areas with populations of at least 200,000 as
				provided in subsections (b) and (c) of this section.
							(b)Based on fixed guideway vehicle revenue
				miles, directional route miles, and passenger miles(1)In this subsection, fixed guideway
				vehicle revenue miles and fixed guideway directional route
				miles include passenger ferry operations directly or under contract by
				the designated recipient.
							(2)Of the amount apportioned under subsection
				(a)(2) of this section, 33.29 percent shall be apportioned as follows:
								(A)95.61 percent of the total amount
				apportioned under this subsection shall be apportioned so that each urbanized
				area with a population of at least 200,000 is entitled to receive an amount
				equal to—
									(i)60 percent of the 95.61 percent apportioned
				under this subparagraph multiplied by a ratio equal to the number of fixed
				guideway vehicle revenue miles attributable to the area, as established by the
				Secretary, divided by the total number of all fixed guideway vehicle revenue
				miles attributable to all areas; and
									(ii)40 percent of the 95.61 percent apportioned
				under this subparagraph multiplied by a ratio equal to the number of fixed
				guideway directional route miles attributable to the area, established by the
				Secretary, divided by the total number of all fixed guideway directional route
				miles attributable to all areas.
									An urbanized area with a
				population of at least 750,000 in which commuter rail transportation is
				provided shall receive at least .75 percent of the total amount apportioned
				under this subparagraph.(B)4.39 percent of the total amount
				apportioned under this subsection shall be apportioned so that each urbanized
				area with a population of at least 200,000 is entitled to receive an amount
				equal to—
									(i)the number of fixed guideway vehicle
				passenger miles traveled multiplied by the number of fixed guideway vehicle
				passenger miles traveled for each dollar of operating cost in an area; divided
				by
									(ii)the total number of fixed guideway vehicle
				passenger miles traveled multiplied by the total number of fixed guideway
				vehicle passenger miles traveled for each dollar of operating cost in all
				areas.
									An urbanized area with a
				population of at least 750,000 in which commuter rail transportation is
				provided shall receive at least .75 percent of the total amount apportioned
				under this subparagraph.(C)Under subparagraph (A) of this paragraph,
				fixed guideway vehicle revenue or directional route miles, and passengers
				served on those miles, in an urbanized area with a population of less than
				200,000, where the miles and passengers served otherwise would be attributable
				to an urbanized area with a population of at least 1,000,000 in an adjacent
				State, are attributable to the governmental authority in the State in which the
				urbanized area with a population of less than 200,000 is located. The authority
				is deemed an urbanized area with a population of at least 200,000 if the
				authority makes a contract for the service.
								(D)A recipient's apportionment under
				subparagraph (A)(i) of this paragraph may not be reduced if the recipient,
				after satisfying the Secretary that energy or operating efficiencies would be
				achieved, reduces vehicle revenue miles but provides the same frequency of
				revenue service to the same number of riders.
								(c)Based on bus vehicle revenue miles and
				passenger milesOf the amount
				apportioned under subsection (a)(2) of this section, 66.71 percent shall be
				apportioned as follows:
							(1)90.8 percent of the total amount
				apportioned under this subsection shall be apportioned as follows:
								(A)73.39 percent of the 90.8 percent
				apportioned under this paragraph shall be apportioned so that each urbanized
				area with a population of at least 1,000,000 is entitled to receive an amount
				equal to—
									(i)50 percent of the 73.39 percent apportioned
				under this subparagraph multiplied by a ratio equal to the total bus vehicle
				revenue miles operated in or directly serving the urbanized area divided by the
				total bus vehicle revenue miles attributable to all areas;
									(ii)25 percent of the 73.39 percent apportioned
				under this subparagraph multiplied by a ratio equal to the population of the
				area divided by the total population of all areas, as shown in the most recent
				decennial census; and
									(iii)25 percent of the 73.39 percent apportioned
				under this subparagraph multiplied by a ratio for the area based on population
				weighted by a factor, established by the Secretary, of the number of
				inhabitants in each square mile.
									(B)26.61 percent of the 90.8 percent
				apportioned under this paragraph shall be apportioned so that each urbanized
				area with a population of at least 200,000 but not more than 999,999 is
				entitled to receive an amount equal to—
									(i)50 percent of the 26.61 percent apportioned
				under this subparagraph multiplied by a ratio equal to the total bus vehicle
				revenue miles operated in or directly serving the urbanized area divided by the
				total bus vehicle revenue miles attributable to all areas;
									(ii)25 percent of the 26.61 percent apportioned
				under this subparagraph multiplied by a ratio equal to the population of the
				area divided by the total population of all areas, as shown by the most recent
				decennial census; and
									(iii)25 percent of the 26.61 percent apportioned
				under this subparagraph multiplied by a ratio for the area based on population
				weighted by a factor, established by the Secretary, of the number of
				inhabitants in each square mile.
									(2)9.2 percent of the total amount apportioned
				under this subsection shall be apportioned so that each urbanized area with a
				population of at least 200,000 is entitled to receive an amount equal
				to—
								(A)the number of bus passenger miles traveled
				multiplied by the number of bus passenger miles traveled for each dollar of
				operating cost in an area; divided by
								(B)the total number of bus passenger miles
				traveled multiplied by the total number of bus passenger miles traveled for
				each dollar of operating cost in all areas.
								(d)Date of apportionmentThe Secretary shall—
							(1)apportion amounts appropriated under
				section 5338(a)(2)(C) of this title to carry out section 5307 of this title not
				later than the 10th day after the date the amounts are appropriated or October
				1 of the fiscal year for which the amounts are appropriated, whichever is
				later; and
							(2)publish apportionments of the amounts,
				including amounts attributable to each urbanized area with a population of more
				than 50,000 and amounts attributable to each State of a multistate urbanized
				area, on the apportionment date.
							(e)Amounts not apportioned to designated
				recipientsThe Governor of a
				State may expend in an urbanized area with a population of less than 200,000 an
				amount apportioned under this section that is not apportioned to a designated
				recipient, as defined in section 5302(4).
						(f)Transfers of apportionments(1)The Governor of a State may transfer any
				part of the State's apportionment under subsection (a)(1) of this section to
				supplement amounts apportioned to the State under section 5311(c)(3). The
				Governor may make a transfer only after consulting with responsible local
				officials and publicly owned operators of public transportation in each area
				for which the amount originally was apportioned under this section.
							(2)The Governor of a State may transfer any
				part of the State's apportionment under section 5311(c)(3) to supplement
				amounts apportioned to the State under subsection (a)(1) of this
				section.
							(3)The Governor of a State may use throughout
				the State amounts of a State's apportionment remaining available for obligation
				at the beginning of the 90-day period before the period of the availability of
				the amounts expires.
							(4)A
				designated recipient for an urbanized area with a population of at least
				200,000 may transfer a part of its apportionment under this section to the
				Governor of a State. The Governor shall distribute the transferred amounts to
				urbanized areas under this section.
							(5)Capital and operating assistance
				limitations applicable to the original apportionment apply to amounts
				transferred under this subsection.
							(g)Period of availability to
				recipientsAn amount
				apportioned under this section may be obligated by the recipient for 5 years
				after the fiscal year in which the amount is apportioned. Not later than 30
				days after the end of the 5-year period, an amount that is not obligated at the
				end of that period shall be added to the amount that may be apportioned under
				this section in the next fiscal year.
						(h)ApportionmentsOf the amounts made available for each
				fiscal year under section 5338(a)(2)(C)—
							(1)$35,000,000 shall be set aside to carry out
				section 5307(i);
							(2)3.07 percent shall be apportioned to
				urbanized areas in accordance with subsection (j);
							(3)of amounts not apportioned under paragraphs
				(1) and (2), 1 percent shall be apportioned to urbanized areas with populations
				of less than 200,000 in accordance with subsection (i); and
							(4)any amount not apportioned under paragraphs
				(1), (2), and (3) shall be apportioned to urbanized areas in accordance with
				subsections (a) through (c).
							(i)Small transit intensive cities
				formula
							(1)DefinitionsIn this subsection, the following
				definitions apply:
								(A)Eligible areaThe term eligible area means
				an urbanized area with a population of less than 200,000 that meets or exceeds
				in one or more performance categories the industry average for all urbanized
				areas with a population of at least 200,000 but not more than 999,999, as
				determined by the Secretary in accordance with subsection (c)(2).
								(B)Performance categoryThe term performance category
				means each of the following:
									(i)Passenger miles traveled per vehicle
				revenue mile.
									(ii)Passenger miles traveled per vehicle
				revenue hour.
									(iii)Vehicle revenue miles per capita.
									(iv)Vehicle revenue hours per capita.
									(v)Passenger miles traveled per capita.
									(vi)Passengers per capita.
									(2)Apportionment
								(A)Apportionment formulaThe amount to be apportioned under
				subsection (h)(3) shall be apportioned among eligible areas in the ratio
				that—
									(i)the number of performance categories for
				which each eligible area meets or exceeds the industry average in urbanized
				areas with a population of at least 200,000 but not more than 999,999; bears
				to
									(ii)the aggregate number of performance
				categories for which all eligible areas meet or exceed the industry average in
				urbanized areas with a population of at least 200,000 but not more than
				999,999.
									(B)Data used in formulaThe Secretary shall calculate
				apportionments under this subsection for a fiscal year using data from the
				national transit database used to calculate apportionments for that fiscal year
				under this section.
								(j)Apportionment formulaThe amounts apportioned under subsection
				(h)(2) shall be apportioned among urbanized areas as follows:
							(1)75 percent of the funds shall be
				apportioned among designated recipients for urbanized areas with a population
				of 200,000 or more in the ratio that—
								(A)the number of eligible low-income
				individuals in each such urbanized area; bears to
								(B)the number of eligible low-income
				individuals in all such urbanized areas.
								(2)25 percent of the funds shall be
				apportioned among designated recipients for urbanized areas with a population
				of less than 200,000 in the ratio that—
								(A)the number of eligible low-income
				individuals in each such urbanized area; bears to
								(B)the number of eligible low-income
				individuals in all such urbanized
				areas.
								.
			20028.State of good repair grantsSection 5337 of title 49, United States
			 Code, is amended to read as follows:
				
					5337.State of good repair grants
						(a)DefinitionsIn this section, the following definitions
				shall apply:
							(1)Fixed
				guidewayThe term fixed
				guideway means a public transportation facility—
								(A)using and occupying a separate right-of-way
				for the exclusive use of public transportation;
								(B)using rail;
								(C)using a fixed catenary system;
								(D)for a passenger ferry system; or
								(E)for a bus rapid transit system.
								(2)StateThe term State means the 50
				States, the District of Columbia, and Puerto Rico.
							(3)State of good repairThe term state of good repair
				has the meaning given that term by the Secretary, by rule, under section
				5326(b).
							(4)Transit asset management planThe term transit asset management
				plan means a plan developed by a recipient of funding under this chapter
				that—
								(A)includes, at a minimum, capital asset
				inventories and condition assessments, decision support tools, and investment
				prioritization; and
								(B)the recipient certifies that the recipient
				complies with the rule issued under section 5326(d).
								(b)General authority
							(1)Eligible projectsThe Secretary may make grants under this
				section to assist State and local governmental authorities in financing capital
				projects to maintain public transportation systems in a state of good repair,
				including projects to replace and rehabilitate—
								(A)rolling stock;
								(B)track;
								(C)line equipment and structures;
								(D)signals and communications;
								(E)power equipment and substations;
								(F)passenger stations and terminals;
								(G)security equipment and systems;
								(H)maintenance facilities and
				equipment;
								(I)operational support equipment, including
				computer hardware and software;
								(J)development and implementation of a transit
				asset management plan; and
								(K)other replacement and rehabilitation
				projects the Secretary determines appropriate.
								(2)Inclusion in planA recipient shall include a project carried
				out under paragraph (1) in the transit asset management plan of the recipient
				upon completion of the plan.
							(c)High intensity fixed guideway State of good
				repair formula
							(1)In generalOf the amount authorized or made available
				under section 5338(a)(2)(M), $1,874,763,500 shall be apportioned to recipients
				in accordance with this subsection.
							(2)Area share
								(A)In general50 percent of the amount described in
				paragraph (1) shall be apportioned for fixed guideway systems in accordance
				with this paragraph.
								(B)ShareA recipient shall receive an amount equal
				to the amount described in subparagraph (A), multiplied by the amount the
				recipient would have received under this section, as in effect for fiscal year
				2011, if the amount had been calculated in accordance with section 5336(b)(1)
				and using the definition of the term ‘fixed guideway’ under subsection (a) of
				this section, as such sections are in effect on the day after the date of
				enactment of the Federal Public
				Transportation Act of 2012, and divided by the total amount
				apportioned for all areas under this section for fiscal year 2011.
								(C)RecipientFor purposes of this paragraph, the term
				recipient means an entity that received funding under this
				section, as in effect for fiscal year 2011.
								(3)Vehicle revenue miles and directional route
				miles
								(A)In general50 percent of the amount described in
				paragraph (1) shall be apportioned to recipients in accordance with this
				paragraph.
								(B)Vehicle revenue milesA recipient in an urbanized area shall
				receive an amount equal to 60 percent of the amount described in subparagraph
				(A), multiplied by the number of fixed guideway vehicle revenue miles
				attributable to the urbanized area, as established by the Secretary, divided by
				the total number of all fixed guideway vehicle revenue miles attributable to
				all urbanized areas.
								(C)Directional route milesA recipient in an urbanized area shall
				receive an amount equal to 40 percent of the amount described in subparagraph
				(A), multiplied by the number of fixed guideway directional route miles
				attributable to the urbanized area, as established by the Secretary, divided by
				the total number of all fixed guideway directional route miles attributable to
				all urbanized areas.
								(4)Limitation
								(A)In generalExcept as provided in subparagraph (B), the
				share of the total amount apportioned under this section that is apportioned to
				an area under this subsection shall not decrease by more than 0.25 percentage
				points compared to the share apportioned to the area under this subsection in
				the previous fiscal year.
								(B)Special rule for fiscal year
				2012In fiscal year 2012, the
				share of the total amount apportioned under this section that is apportioned to
				an area under this subsection shall not decrease by more than 0.25 percentage
				points compared to the share that would have been apportioned to the area under
				this section, as in effect for fiscal year 2011, if the share had been
				calculated using the definition of the term fixed guideway under
				subsection (a) of this section, as in effect on the day after the date of
				enactment of the Federal Public
				Transportation Act of 2012.
								(5)Use of fundsAmounts made available under this
				subsection shall be available for the exclusive use of fixed guideway
				projects.
							(6)Receiving apportionment
								(A)In generalExcept as provided in subparagraph (B), for
				an area with a fixed guideway system, the amounts provided under this section
				shall be apportioned to the designated recipient for the urbanized area in
				which the system operates.
								(B)ExceptionAn area described in the amendment made by
				section 3028(a) of the Transportation Equity Act for the 21st Century (Public
				Law 105–178; 112 Stat. 366) shall receive an individual apportionment under
				this subsection.
								(7)Apportionment requirementsFor purposes of determining the number of
				fixed guideway vehicle revenue miles or fixed guideway directional route miles
				attributable to an urbanized area for a fiscal year under this subsection, only
				segments of fixed guideway systems placed in revenue service not later than 7
				years before the first day of the fiscal year shall be deemed to be
				attributable to an urbanized area.
							(d)Fixed guideway state of good repair grant
				program
							(1)In generalThe Secretary may make grants under this
				section to assist State and local governmental authorities in financing fixed
				guideway capital projects to maintain public transportation systems in a state
				of good repair.
							(2)Competitive processThe Secretary shall solicit grant
				applications and make grants for eligible projects on a competitive
				basis.
							(3)Priority considerationIn making grants under this subsection, the
				Secretary shall give priority to grant applications received from recipients
				receiving an amount under this section that is not less than 2 percent less
				than the amount the recipient would have received under this section, as in
				effect for fiscal year 2011, if the amount had been calculated using the
				definition of the term fixed guideway under subsection (a) of this
				section, as in effect on the day after the date of enactment of the
				Federal Public Transportation Act of
				2012.
							(e)High intensity motorbus state of good
				repair
							(1)DefinitionFor purposes of this subsection, the term
				high intensity motorbus means public transportation that is
				provided on a facility with access for other high-occupancy vehicles.
							(2)ApportionmentOf the amount authorized or made available
				under section 5338(a)(2)(M), $112,500,000 shall be apportioned to urbanized
				areas for high intensity motorbus state of good repair in accordance with this
				subsection.
							(3)Vehicle revenue miles and directional route
				miles
								(A)In general$60,000,000 of the amount described in
				paragraph (2) shall be apportioned to each area in accordance with this
				paragraph.
								(B)Vehicle revenue milesEach area shall receive an amount equal to
				60 percent of the amount described in subparagraph (A), multiplied by the
				number of high intensity motorbus vehicle revenue miles attributable to the
				area, as established by the Secretary, divided by the total number of all high
				intensity motorbus vehicle revenue miles attributable to all areas.
								(C)Directional route milesEach area shall receive an amount equal to
				40 percent of the amount described in subparagraph (A), multiplied by the
				number of high intensity motorbus directional route miles attributable to the
				area, as established by the Secretary, divided by the total number of all high
				intensity motorbus directional route miles attributable to all areas.
								(4)Special rule for high intensity
				motorbus
								(A)In general$52,500,000 of the amount described in
				paragraph (2) shall be apportioned—
									(i)in accordance with this paragraph;
				and
									(ii)among urbanized areas within a State in the
				same proportion as funds are apportioned within a State under section 5336,
				except subsection (b), and shall be added to such amounts.
									(B)TerritoriesOf the amount described in subparagraph
				(A), $500,000 shall be distributed among the territories, as determined by the
				Secretary.
								(C)StatesOf the amount described in subparagraph
				(A), each State shall receive $1,000,000.
								(5)Use of fundsA recipient may transfer any part of the
				apportionment under this subsection for use under subsection (c).
							(6)Apportionment requirementsFor purposes of determining the number of
				high intensity motorbus vehicle revenue miles or high intensity motorbus
				directional route miles attributable to an urbanized area for a fiscal year
				under this subsection, only segments of high intensity motorbus systems placed
				in revenue service not later than 7 years before the first day of the fiscal
				year shall be deemed to be attributable to an urbanized area.
							(f)Bus and bus
				facilities state of good repair grant program
							(1)In
				generalThe Secretary may make grants under this subsection to
				assist State and local governmental authorities in financing bus and bus
				facility capital projects to maintain public transportation systems in a state
				of good repair.
							(2)Competitive
				processThe Secretary shall solicit grant applications and make
				grants for capital projects on a competitive basis.
							(3)DistributionThe
				Secretary shall ensure that not less than 40 percent of the funds allocated on
				a competitive basis are distributed to rural areas.
							(4)Priority
				considerationIn making grants under this subsection, the
				Secretary shall give priority to recipients providing bus-only or
				high-intensity motorbus service (as defined in subsection (e)(1)) in a State
				whose recipients’ total apportionment from section 5338(a) in fiscal year 2012
				minus the recipients’ total apportionment from section 5338(a) in fiscal year
				2011 does not exceed 90 percent of the average annual amount the recipients in
				the State received under section 5309(m)(2)(c), as in effect on October 1,
				2011, in fiscal years 2006 through
				2011.
							.
			20029.AuthorizationsSection 5338 of title 49, United States
			 Code, is amended to read as follows:
				
					5338.Authorizations
						(a)Formula grants
							(1)In generalThere shall be available from the Mass
				Transit Account of the Highway Trust Fund to carry out sections 5305, 5307,
				5308, 5310, 5311, 5312, 5313, 5314, 5315, 5322, 5335, and 5340, subsections (c)
				and (e) of section 5337, and section 20005(b) of the
				Federal Public Transportation Act of
				2012, $8,360,565,000 for each of fiscal years 2012 and
				2013.
							(2)Allocation of fundsOf the amounts made available under
				paragraph (1)—
								(A)$124,850,000 for each of fiscal years 2012
				and 2013 shall be available to carry out section 5305;
								(B)$20,000,000 for each of fiscal years 2012
				and 2013 shall be available to carry out section 20005(b) of the
				Federal Public Transportation Act of
				2012;
								(C)$4,756,161,500 for each of fiscal years
				2012 and 2013 shall be allocated in accordance with section 5336 to provide
				financial assistance for urbanized areas under section 5307;
								(D)$65,150,000 for each of fiscal years 2012
				and 2013 shall be available to carry out section 5308, of which not less than
				$8,500,000 shall be used to carry out activities under section 5312;
								(E)$248,600,000 for each of fiscal years 2012
				and 2013 shall be available to provide financial assistance for services for
				the enhanced mobility of seniors and individuals with disabilities under
				section 5310;
								(F)$591,190,000 for each of fiscal years 2012
				and 2013 shall be available to provide financial assistance for other than
				urbanized areas under section 5311, of which not less than $30,000,000 shall be
				available to carry out section 5311(c)(1) and $20,000,000 shall be available to
				carry out section 5311(c)(2);
								(G)$34,000,000 for each of fiscal years 2012
				and 2013 shall be available to carry out research, development, demonstration,
				and deployment projects under section 5312;
								(H)$6,500,000 for each of fiscal years 2012
				and 2013 shall be available to carry out a transit cooperative research program
				under section 5313;
								(I)$4,500,000 for each of fiscal years 2012
				and 2013 shall be available for technical assistance and standards development
				under section 5314;
								(J)$5,000,000 for each of fiscal years 2012
				and 2013 shall be available for the National Transit Institute under section
				5315;
								(K)$2,000,000 for each of fiscal years 2012
				and 2013 shall be available for workforce development and human resource grants
				under section 5322;
								(L)$3,850,000 for each of fiscal years 2012
				and 2013 shall be available to carry out section 5335;
								(M)$1,987,263,500 for each of fiscal years
				2012 and 2013 shall be available to carry out subsections (c) and (e) of
				section 5337; and
								(N)$511,500,000 for each of fiscal years 2012
				and 2013 shall be allocated in accordance with section 5340 to provide
				financial assistance for urbanized areas under section 5307 and other than
				urbanized areas under section 5311.
								(b)Emergency relief programThere are authorized to be appropriated
				such sums as are necessary to carry out section 5306.
						(c)Capital investment grantsThere are authorized to be appropriated to
				carry out section 5309, $1,955,000,000 for each of fiscal years 2012 and 2013,
				of which not less than $75,000,000 shall be available to carry out section
				5337(f).
						(d)Paul S. Sarbanes transit in the
				parksThere are authorized to
				be appropriated to carry out section 5320, $26,900,000 for each of fiscal years
				2012 and 2013.
						(e)Fixed guideway state of good repair grant
				programThere are authorized
				to be appropriated to carry out section 5337(d), $7,463,000 for each of fiscal
				years 2012 and 2013.
						(f)Administration
							(1)In generalThere are authorized to be appropriated to
				carry out section 5334, $108,350,000 for each of fiscal years 2012 and
				2013.
							(2)Section 5329Of the amounts authorized to be
				appropriated under paragraph (1), not less than $10,000,000 shall be available
				to carry out section 5329.
							(3)Section 5326Of the amounts made available under
				paragraph (2), not less than $1,000,000 shall be available to carry out section
				5326.
							(g)Oversight
							(1)In generalOf the amounts made available to carry out
				this chapter for a fiscal year, the Secretary may use not more than the
				following amounts for the activities described in paragraph (2):
								(A)0.5 percent of amounts made available to
				carry out section 5305.
								(B)0.75 percent of amounts made available to
				carry out section 5307.
								(C)1 percent of amounts made available to
				carry out section 5309.
								(D)1 percent of amounts made available to
				carry out section 601 of the Passenger Rail Investment and Improvement Act of
				2008 (Public Law 110–432; 126 Stat. 4968).
								(E)0.5 percent of amounts made available to
				carry out section 5310.
								(F)0.5 percent of amounts made available to
				carry out section 5311.
								(G)0.5 percent of amounts made available to
				carry out section 5320.
								(H)0.75 percent of amounts made available to
				carry out section 5337(c).
								(2)ActivitiesThe activities described in this paragraph
				are as follows:
								(A)Activities to oversee the construction of a
				major capital project.
								(B)Activities to review and audit the safety
				and security, procurement, management, and financial compliance of a recipient
				or subrecipient of funds under this chapter.
								(C)Activities to provide technical assistance
				generally, and to provide technical assistance to correct deficiencies
				identified in compliance reviews and audits carried out under this
				section.
								(3)Government share of costsThe Government shall pay the entire cost of
				carrying out a contract under this subsection.
							(4)Availability of certain fundsFunds made available under paragraph (1)(C)
				shall be made available to the Secretary before allocating the funds
				appropriated to carry out any project under a full funding grant
				agreement.
							(h)Grants as contractual obligations
							(1)Grants financed from highway trust
				fundA grant or contract that
				is approved by the Secretary and financed with amounts made available from the
				Mass Transit Account of the Highway Trust Fund pursuant to this section is a
				contractual obligation of the Government to pay the Government share of the
				cost of the project.
							(2)Grants financed from general
				fundA grant or contract that
				is approved by the Secretary and financed with amounts appropriated in advance
				from the General Fund of the Treasury pursuant to this section is a contractual
				obligation of the Government to pay the Government share of the cost of the
				project only to the extent that amounts are appropriated for such purpose by an
				Act of Congress.
							(i)Availability of amountsAmounts made available by or appropriated
				under this section shall remain available until
				expended.
						.
			20030.Apportionments based on growing States and
			 high density States formula factorsSection 5340 of title 49, United States
			 Code, is amended to read as follows:
				
					5340.Apportionments based on growing States and
				high density States formula factors
						(a)DefinitionIn this section, the term
				State shall mean each of the 50 States of the United
				States.
						(b)AllocationOf the amounts made available for each
				fiscal year under section 5338(a)(2)(N), the Secretary shall apportion—
							(1)50 percent to States and urbanized areas in
				accordance with subsection (c); and
							(2)50 percent to States and urbanized areas in
				accordance with subsection (d).
							(c)Growing State apportionments
							(1)Apportionment among StatesThe amounts apportioned under subsection
				(b)(1) shall provide each State with an amount equal to the total amount
				apportioned multiplied by a ratio equal to the population of that State
				forecast for the year that is 15 years after the most recent decennial census,
				divided by the total population of all States forecast for the year that is 15
				years after the most recent decennial census. Such forecast shall be based on
				the population trend for each State between the most recent decennial census
				and the most recent estimate of population made by the Secretary of
				Commerce.
							(2)Apportionments between urbanized areas and
				other than urbanized areas in each State
								(A)In generalThe Secretary shall apportion amounts to
				each State under paragraph (1) so that urbanized areas in that State receive an
				amount equal to the amount apportioned to that State multiplied by a ratio
				equal to the sum of the forecast population of all urbanized areas in that
				State divided by the total forecast population of that State. In making the
				apportionment under this subparagraph, the Secretary shall utilize any
				available forecasts made by the State. If no forecasts are available, the
				Secretary shall utilize data on urbanized areas and total population from the
				most recent decennial census.
								(B)Remaining amountsAmounts remaining for each State after
				apportionment under subparagraph (A) shall be apportioned to that State and
				added to the amount made available for grants under section 5311.
								(3)Apportionments among urbanized areas in
				each StateThe Secretary
				shall apportion amounts made available to urbanized areas in each State under
				paragraph (2)(A) so that each urbanized area receives an amount equal to the
				amount apportioned under paragraph (2)(A) multiplied by a ratio equal to the
				population of each urbanized area divided by the sum of populations of all
				urbanized areas in the State. Amounts apportioned to each urbanized area shall
				be added to amounts apportioned to that urbanized area under section 5336, and
				made available for grants under section 5307.
							(d)High density State
				apportionmentsAmounts to be
				apportioned under subsection (b)(2) shall be apportioned as follows:
							(1)Eligible StatesThe Secretary shall designate as eligible
				for an apportionment under this subsection all States with a population density
				in excess of 370 persons per square mile.
							(2)State urbanized land factorFor each State qualifying for an
				apportionment under paragraph (1), the Secretary shall calculate an amount
				equal to—
								(A)the total land area of the State (in square
				miles); multiplied by
								(B)370; multiplied by
								(C)(i)the population of the State in urbanized
				areas; divided by
									(ii)the total population of the State.
									(3)State apportionment factorFor each State qualifying for an
				apportionment under paragraph (1), the Secretary shall calculate an amount
				equal to the difference between the total population of the State less the
				amount calculated in paragraph (2).
							(4)State apportionmentEach State qualifying for an apportionment
				under paragraph (1) shall receive an amount equal to the amount to be
				apportioned under this subsection multiplied by the amount calculated for the
				State under paragraph (3) divided by the sum of the amounts calculated under
				paragraph (3) for all States qualifying for an apportionment under paragraph
				(1).
							(5)Apportionments among urbanized areas in
				each StateThe Secretary
				shall apportion amounts made available to each State under paragraph (4) so
				that each urbanized area receives an amount equal to the amount apportioned
				under paragraph (4) multiplied by a ratio equal to the population of each
				urbanized area divided by the sum of populations of all urbanized areas in the
				State. Amounts apportioned to each urbanized area shall be added to amounts
				apportioned to that urbanized area under section 5336, and made available for
				grants under section
				5307.
							.
			20031.Technical and conforming
			 amendments
				(a)Section 5305Section 5305 of title 49, United States
			 Code, is amended—
					(1)in subsection (c), by striking
			 sections 5303, 5304, and 5306 and inserting sections 5303
			 and 5304;
					(2)in subsection (d), by striking
			 sections 5303 and 5306 each place that term appears and
			 inserting section 5303;
					(3)in subsection (e)(1)(A), by striking
			 sections 5304, 5306, 5315, and 5322 and inserting section
			 5304;
					(4)in subsection (f)—
						(A)in the heading, by striking
			 Government’s and inserting
			 Government; and
						(B)by striking Government’s and
			 inserting Government; and
						(5)in subsection (g), by striking
			 section 5338(c) for fiscal years 2005 through 2011 and for the period
			 beginning on October 1, 2011, and ending on March 31, 2012 and
			 inserting section 5338(a)(2)(A) for a fiscal year.
					(b)Section 5313Section 5313(a) of title 49, United States
			 Code, is amended—
					(1)in the first sentence, by striking
			 subsections (a)(5)(C)(iii) and (d)(1) of section 5338 and
			 inserting section 5338(a)(2)(H); and
					(2)in the second sentence, by striking
			 of Transportation.
					(c)Section 5319Section 5319 of title 49, United States
			 Code, is amended, in the second sentence—
					(1)by striking sections 5307(e),
			 5309(h), and 5311(g) of this title and inserting sections
			 5307(e), 5309(k), and 5311(h); and
					(2)by striking of the United
			 States and inserting made by the.
					(d)Section 5325Section 5325(b)(2)(A) of title 49, United
			 States Code, is amended by striking title 48, Code of Federal
			 Regulations (commonly known as the Federal Acquisition Regulation) and
			 inserting the Federal Acquisition Regulation, or any successor
			 thereto.
				(e)Section 5330Effective 3 years after the effective date
			 of the final rules issued by the Secretary of Transportation under section
			 5329(e) of title 49, United States Code, as amended by this division, section
			 5330 of title 49, United States Code, is repealed.
				(f)Section 5331Section 5331 of title 49, United States
			 Code, is amended by striking Secretary of Transportation each
			 place that term appears and inserting Secretary.
				(g)Section 5332Section 5332(c)(1) of title 49, United
			 States Code, is amended by striking of Transportation.
				(h)Section 5333Section 5333(a) of title 49, United States
			 Code, is amended by striking sections 3141–3144 and inserting
			 sections 3141 through 3144.
				(i)Section 5334Section 5334 of title 49, United States
			 Code, is amended—
					(1)in subsection (c)—
						(A)by striking Secretary of
			 Transportation each place that term appears and inserting
			 Secretary; and
						(B)in paragraph (1), by striking
			 Committees on Transportation and Infrastructure and Appropriations of
			 the House of Representatives and the Committees on Banking, Housing, and Urban
			 Affairs and Appropriations of the Senate and inserting Committee
			 on Banking, Housing, and Urban Affairs and the Committee on Appropriations of
			 the Senate and the Committee on Transportation and Infrastructure and the
			 Committee on Appropriations of the House of Representatives;
						(2)in subsection (d), by striking of
			 Transportation;
					(3)in subsection (e), by striking of
			 Transportation;
					(4)in subsection (f), by striking of
			 Transportation;
					(5)in subsection (g), in the matter preceding
			 paragraph (1)—
						(A)by striking of
			 Transportation; and
						(B)by striking subsection (a)(3) or (4)
			 of this section and inserting paragraph (3) or (4) of subsection
			 (a);
						(6)in subsection (h)—
						(A)in paragraph (1), in the matter preceding
			 subparagraph (A), by striking of Transportation; and
						(B)in paragraph (2), by striking of
			 this section;
						(7)in subsection (i)(1), by striking of
			 Transportation; and
					(8)in subsection (j), as so redesignated by
			 section 20025 of this division, by striking Committees on Banking,
			 Housing, and Urban Affairs and Appropriations of the Senate and Committees on
			 Transportation and Infrastructure and Appropriations of the House of
			 Representatives and inserting Committee on Banking, Housing, and
			 Urban Affairs and the Committee on Appropriations of the Senate and the
			 Committee on Transportation and Infrastructure and the Committee on
			 Appropriations of the House of Representatives.
					(j)Section 5335Section 5335(a) of title 49, United States
			 Code, is amended by striking of Transportation.
				(k)Table of sectionsThe table of sections for chapter 53 of
			 title 49, United States Code, is amended to read as follows:
					
						
							Sec.
							5301. Policies, purposes, and
				goals.
							5302. Definitions.
							5303. Metropolitan
				transportation planning.
							5304. Statewide and
				nonmetropolitan transportation planning.
							5305. Planning
				programs.
							5306. Public transportation
				emergency relief program.
							5307. Urbanized area formula
				grants.
							5308. Clean fuel grant
				program.
							5309. Fixed guideway capital
				investment grants.
							5310. Formula grants for the
				enhanced mobility of seniors and individuals with disabilities.
							5311. Formula grants
				for other than urbanized areas.
							5312. Research, development,
				demonstration, and deployment projects.
							5313. Transit cooperative
				research program.
							5314. Technical assistance and
				standards development.
							5315. National Transit
				Institute.
							[5316. Repealed.]
							[5317. Repealed.]
							5318. Bus testing
				facilities.
							5319. Bicycle
				facilities.
							5320. Alternative
				transportation in parks and public lands.
							[5321. Repealed.]
							5322. Public transportation
				workforce development and human resource programs.
							5323. General
				provisions.
							[5324. Repealed.]
							5325. Contract
				requirements.
							5326. Transit asset
				management.
							5327. Project management
				oversight.
							[5328. Repealed.]
							5329. Public transportation
				safety program.
							5330. State safety
				oversight.
							5331. Alcohol and controlled
				substances testing.
							5332.
				Nondiscrimination.
							5333. Labor
				standards.
							5334. Administrative
				provisions.
							5335. National transit
				database.
							5336. Apportionment
				of appropriations for formula grants.
							5337. State of good repair
				grants.
							5338.
				Authorizations.
							[5339. Repealed.]
							5340. Apportionments
				based on growing States and high density States formula
				factors.
						
						.
				CTRANSPORTATION SAFETY AND SURFACE
			 TRANSPORTATION POLICY
			IMotor Vehicle and Highway Safety
			 Improvement Act of 2012
				31001.Short titleThis title may be cited as the
			 Motor Vehicle and Highway Safety
			 Improvement Act of 2012 or Mariah's Act.
				31002.DefinitionIn this title, the term
			 Secretary means the Secretary of Transportation.
				AHighway safety
					31101.Authorization of appropriations
						(a)In generalThe following sums are authorized to be
			 appropriated out of the Highway Trust Fund (other than the Mass Transit
			 Account):
							(1)Highway safety programsFor carrying out section 402 of title 23,
			 United States Code—
								(A)$243,000,000 for fiscal year 2012;
			 and
								(B)$243,000,000 for fiscal year 2013.
								(2)Highway safety research and
			 developmentFor carrying out
			 section 403 of title 23, United States Code—
								(A)$130,000,000 for fiscal year 2012;
			 and
								(B)$139,000,000 for fiscal year 2013.
								(3)Combined occupant protection
			 grantsFor carrying out
			 section 405 of title 23, United States Code—
								(A)$44,000,000 for fiscal year 2012;
			 and
								(B)$44,000,000 for fiscal year 2013.
								(4)State traffic safety information system
			 improvementsFor carrying out
			 section 408 of title 23, United States Code—
								(A)$44,000,000 for fiscal year 2012;
			 and
								(B)$44,000,000 for fiscal year 2013.
								(5)Impaired driving
			 countermeasuresFor carrying
			 out section 410 of title 23, United States Code—
								(A)$139,000,000 for fiscal year 2012;
			 and
								(B)$139,000,000 for fiscal year 2013.
								(6)Distracted driving grantsFor carrying out section 411 of title 23,
			 United States Code—
								(A)$39,000,000 for fiscal year 2012;
			 and
								(B)$39,000,000 for fiscal year 2013.
								(7)National driver registerFor the National Highway Traffic Safety
			 Administration to carry out chapter 303 of title 49, United States Code—
								(A)$5,000,000 for fiscal year 2012; and
								(B)$5,000,000 for fiscal year 2013.
								(8)High visibility enforcement
			 programFor carrying out
			 section 2009 of SAFETEA–LU (23 U.S.C. 402 note)—
								(A)$37,000,000 for fiscal year 2012;
			 and
								(B)$37,000,000 for fiscal year 2013.
								(9)Motorcyclist safetyFor carrying out section 2010 of SAFETEA–LU
			 (23 U.S.C. 402 note)—
								(A)$6,000,000 for fiscal year 2012; and
								(B)$6,000,000 for fiscal year 2013.
								(10)Administrative expensesFor administrative and related operating
			 expenses of the National Highway Traffic Safety Administration in carrying out
			 chapter 4 of title 23, United States Code, and this subtitle—
								(A)$25,581,280 for fiscal year 2012;
			 and
								(B)$25,862,674 for fiscal year 2013.
								(11)Driver alcohol detection system for safety
			 researchFor carrying out
			 section 413 of title 23, United States Code—
								(A)$12,000,000 for fiscal year 2012;
			 and
								(B)$12,000,000 for fiscal year 2013.
								(12)State graduated driver licensing
			 lawsFor carrying out section
			 414 of title 23, United States Code—
								(A)$22,000,000 for fiscal year 2012;
			 and
								(B)$22,000,000 for fiscal year 2013.
								(b)Prohibition on other usesExcept as otherwise provided in chapter 4
			 of title 23, United States Code, in this subtitle, and in the amendments made
			 by this subtitle, the amounts made available from the Highway Trust Fund (other
			 than the Mass Transit Account) for a program under such chapter—
							(1)shall only be used to carry out such
			 program; and
							(2)may not be used by States or local
			 governments for construction purposes.
							(c)Applicability of title 23Except as otherwise provided in chapter 4
			 of title 23, United States Code, and in this subtitle, amounts made available
			 under subsection (a) for fiscal years 2012 and 2013 shall be available for
			 obligation in the same manner as if such funds were apportioned under chapter 1
			 of title 23, United States Code.
						(d)Regulatory AuthorityGrants awarded under this subtitle shall be
			 in accordance with regulations issued by the Secretary.
						(e)State Matching RequirementsIf a grant awarded under this subtitle
			 requires a State to share in the cost, the aggregate of all expenditures for
			 highway safety activities made during any fiscal year by the State and its
			 political subdivisions (exclusive of Federal funds) for carrying out the grant
			 (other than planning and administration) shall be available for the purpose of
			 crediting the State during such fiscal year for the non-Federal share of the
			 cost of any project under this subtitle (other than planning or administration)
			 without regard to whether such expenditures were actually made in connection
			 with such project.
						(f)Maintenance of effort
							(1)RequirementNo grant may be made to a State under
			 section 405, 408, or 410 of title 23, United States Code, in any fiscal year
			 unless the State enters into such agreements with the Secretary as the
			 Secretary may require to ensure that the State will maintain its aggregate
			 expenditures from all State and local sources for programs described in such
			 sections at or above the average level of such expenditures in its 2 fiscal
			 years preceding the date of enactment of this Act.
							(2)WaiverUpon the request of a State, the Secretary
			 may waive or modify the requirements under paragraph (1) for not more than 1
			 fiscal year if the Secretary determines that such a waiver would be equitable
			 due to exceptional or uncontrollable circumstances.
							(g)TransfersIn each fiscal year, the Secretary may
			 transfer any amounts remaining available under paragraphs (3), (4), (5), (6),
			 (9), (11), and (12) of subsection (a) to the amounts made available under
			 paragraph (1) or any other of such paragraphs in order to ensure, to the
			 maximum extent possible, that all funds are obligated.
						(h)Grant application and
			 deadlineTo receive a grant
			 under this subtitle, a State shall submit an application, and the Secretary
			 shall establish a single deadline for such applications to enable the award of
			 grants early in the next fiscal year.
						(i)Allocation To Support State Distracted
			 Driving LawsOf the amounts
			 available under subsection (a)(6) for distracted driving grants, the Secretary
			 may expend, in each fiscal year, up to $5,000,000 for the development and
			 placement of broadcast media to support the enforcement of State distracted
			 driving laws.
						31102.Highway safety programs
						(a)Programs includedSection 402(a) of title 23, United States
			 Code, is amended to read as follows:
							
								(a)Program required
									(1)In generalEach State shall have a highway safety
				program, approved by the Secretary, that is designed to reduce traffic
				accidents and the resulting deaths, injuries, and property damage.
									(2)Uniform guidelinesPrograms required under paragraph (1) shall
				comply with uniform guidelines, promulgated by the Secretary and expressed in
				terms of performance criteria, that—
										(A)include programs—
											(i)to reduce injuries and deaths resulting
				from motor vehicles being driven in excess of posted speed limits;
											(ii)to encourage the proper use of occupant
				protection devices (including the use of safety belts and child restraint
				systems) by occupants of motor vehicles;
											(iii)to reduce injuries and deaths resulting
				from persons driving motor vehicles while impaired by alcohol or a controlled
				substance;
											(iv)to prevent accidents and reduce injuries
				and deaths resulting from accidents involving motor vehicles and
				motorcycles;
											(v)to reduce injuries and deaths resulting
				from accidents involving school buses;
											(vi)to reduce accidents resulting from unsafe
				driving behavior (including aggressive or fatigued driving and distracted
				driving arising from the use of electronic devices in vehicles); and
											(vii)to improve law enforcement services in
				motor vehicle accident prevention, traffic supervision, and post-accident
				procedures;
											(B)improve driver performance,
				including—
											(i)driver education;
											(ii)driver testing to determine proficiency to
				operate motor vehicles; and
											(iii)driver examinations (physical, mental, and
				driver licensing);
											(C)improve pedestrian performance and bicycle
				safety;
										(D)include provisions for—
											(i)an effective record system of accidents
				(including resulting injuries and deaths);
											(ii)accident investigations to determine the
				probable causes of accidents, injuries, and deaths;
											(iii)vehicle registration, operation, and
				inspection; and
											(iv)emergency services; and
											(E)to the extent determined appropriate by the
				Secretary, are applicable to federally administered areas where a Federal
				department or agency controls the highways or supervises traffic
				operations.
										.
						(b)Administration of State
			 programsSection 402(b)(1) of
			 title 23, United States Code, is amended—
							(1)in subparagraph (D), by striking
			 and at the end;
							(2)by redesignating subparagraph (E) as
			 subparagraph (F);
							(3)by inserting after subparagraph (D) the
			 following:
								
									(E)beginning on October 1, 2012, provide for a
				robust, data-driven traffic safety enforcement program to prevent traffic
				violations, crashes, and crash fatalities and injuries in areas most at risk
				for such incidents, to the satisfaction of the
				Secretary;
									;
				and
							(4)in subparagraph (F), as
			 redesignated—
								(A)in clause (i), by inserting and
			 high-visibility law enforcement mobilizations coordinated by the
			 Secretary after mobilizations;
								(B)in clause (iii), by striking
			 and at the end;
								(C)in clause (iv), by striking the period at
			 the end and inserting ; and; and
								(D)by adding at the end the following:
									
										(v)ensuring that the State will coordinate its
				highway safety plan, data collection, and information systems with the State
				strategic highway safety plan (as defined in section
				148(a)).
										.
								(c)Approved highway safety
			 programsSection 402(c) of
			 title 23, United States Code, is amended—
							(1)by striking (c) Funds
			 authorized and inserting the following:
								
									(c)Use of funds
										(1)In generalFunds
				authorized
										;
							(2)by striking Such funds and
			 inserting the following:
								
									(2)ApportionmentExcept for amounts identified in subsection
				(l) and section 403(e), funds described in paragraph
				(1)
									;
							(3)by striking The Secretary shall
			 not and all that follows through subsection, a highway safety
			 program and inserting A highway safety program;
							(4)by inserting A State may use the
			 funds apportioned under this section, in cooperation with neighboring States,
			 for highway safety programs or related projects that may confer benefits on
			 such neighboring States. after in every State.;
							(5)by striking 50 per centum
			 and inserting 20 percent; and
							(6)by striking The Secretary shall
			 promptly and all that follows and inserting the following:
								
									(3)ReapportionmentThe Secretary shall promptly apportion the
				funds withheld from a State’s apportionment to the State if the Secretary
				approves the State's highway safety program or determines that the State has
				begun implementing an approved program, as appropriate, not later than July
				31st of the fiscal year for which the funds were withheld. If the Secretary
				determines that the State did not correct its failure within such period, the
				Secretary shall reapportion the withheld funds to the other States in
				accordance with the formula specified in paragraph (2) not later than the last
				day of the fiscal
				year.
									.
							(d)Use of highway safety program
			 fundsSection 402(g) of title
			 23, United States Code, is amended to read as follows:
							
								(g)Savings provision
									(1)In generalExcept as provided under paragraph (2),
				nothing in this section may be construed to authorize the appropriation or
				expenditure of funds for—
										(A)highway construction, maintenance, or
				design (other than design of safety features of highways to be incorporated
				into guidelines); or
										(B)any purpose for which funds are authorized
				by section 403.
										(2)Demonstration projectsA State may use funds made available to
				carry out this section to assist in demonstration projects carried out by the
				Secretary under section
				403.
									.
						(e)In generalSection 402 of title 23, United States
			 Code, is amended—
							(1)by striking subsections (k) and (m);
							(2)by redesignating subsections (i) and (j) as
			 subsections (h) and (i), respectively; and
							(3)by redesignating subsection (l) as
			 subsection (j).
							(f)Highway safety plan and reporting
			 requirementsSection 402 of
			 title 23, United States Code, as amended by this section, is further amended by
			 adding at the end the following:
							
								(k)Highway safety plan and reporting
				requirements
									(1)In generalThe Secretary shall require each State to
				develop and submit to the Secretary a highway safety plan that complies with
				the requirements under this subsection not later than July 1, 2012, and
				annually thereafter.
									(2)ContentsState highway safety plans submitted under
				paragraph (1) shall include—
										(A)performance measures required by the
				Secretary or otherwise necessary to support additional State safety goals,
				including—
											(i)documentation of current safety levels for
				each performance measure;
											(ii)quantifiable annual performance targets for
				each performance measure; and
											(iii)a justification for each performance
				target;
											(B)a strategy for programming funds
				apportioned to the State under this section on projects and activities that
				will allow the State to meet the performance targets described in subparagraph
				(A);
										(C)data and data analysis supporting the
				effectiveness of proposed countermeasures;
										(D)a description of any Federal, State, local,
				or private funds that the State plans to use, in addition to funds apportioned
				to the State under this section, to carry out the strategy described in
				subparagraph (B);
										(E)beginning with the plan submitted by July
				1, 2013, a report on the State’s success in meeting State safety goals set
				forth in the previous year’s highway safety plan; and
										(F)an application for any additional grants
				available to the State under this chapter.
										(3)Performance measuresFor the first highway safety plan submitted
				under this subsection, the performance measures required by the Secretary under
				paragraph (2)(A) shall be limited to those developed by the National Highway
				Traffic Safety Administration and the Governor’s Highway Safety Association and
				described in the report, Traffic Safety Performance Measures for States
				and Federal Agencies (DOT HS 811 025). For subsequent highway safety
				plans, the Secretary shall consult with the Governor’s Highway Safety
				Association and safety experts if the Secretary makes revisions to the set of
				required performance measures.
									(4)Review of highway safety plans
										(A)In generalNot later than 60 days after the date on
				which a State’s highway safety plan is received by the Secretary, the Secretary
				shall review and approve or disapprove the plan.
										(B)Approvals and disapprovals
											(i)ApprovalsThe Secretary shall approve a State’s
				highway safety plan if the Secretary determines that—
												(I)the plan is evidence-based and supported by
				data;
												(II)the performance targets are adequate;
				and
												(III)the plan, once implemented, will allow the
				State to meet such targets.
												(ii)DisapprovalsThe Secretary shall disapprove a State’s
				highway safety plan if the Secretary determines that the plan does not—
												(I)set appropriate performance targets;
				or
												(II)provide for evidence-based programming of
				funding in a manner sufficient to allow the State to meet such targets.
												(C)Actions upon disapprovalIf the Secretary disapproves a State’s
				highway safety plan, the Secretary shall—
											(i)inform the State of the reasons for such
				disapproval; and
											(ii)require the State to resubmit the plan with
				any modifications that the Secretary determines to be necessary.
											(D)Review of resubmitted plansIf the Secretary requires a State to
				resubmit a highway safety plan, with modifications, the Secretary shall review
				and approve or disapprove the modified plan not later than 30 days after the
				date on which the Secretary receives such plan.
										(E)Reprogramming authorityIf the Secretary determines that the
				modifications contained in a State’s resubmitted highway safety plan do not
				provide for the programming of funding in a manner sufficient to meet the
				State’s performance goals, the Secretary, in consultation with the State, shall
				take such action as may be necessary to bring the State’s plan into compliance
				with the performance targets.
										(F)Public noticeA State shall make the State’s highway
				safety plan, and decisions of the Secretary concerning approval or disapproval
				of a revised plan, available to the
				public.
										.
						(g)Cooperative research and
			 evaluationSection 402 of
			 title 23, United States Code, as amended by this section, is further amended by
			 adding at the end the following:
							
								(l)Cooperative research and
				evaluation
									(1)Establishment and fundingNotwithstanding the apportionment formula
				set forth in subsection (c)(2), $2,500,000 of the total amount available for
				apportionment to the States for highway safety programs under subsection (c) in
				each fiscal year shall be available for expenditure by the Secretary, acting
				through the Administrator of the National Highway Traffic Safety
				Administration, for a cooperative research and evaluation program to research
				and evaluate priority highway safety countermeasures.
									(2)AdministrationThe program established under paragraph
				(1)—
										(A)shall be administered by the Administrator
				of the National Highway Traffic Safety Administration; and
										(B)shall be jointly managed by the Governors
				Highway Safety Association and the National Highway Traffic Safety
				Administration.
										.
						(h)Teen traffic safety programSection 402 of title 23, United States
			 Code, as amended by this section, is further amended by adding at the end the
			 following:
							
								(m)Teen traffic safety program
									(1)Program authorizedSubject to the requirements of a State’s
				highway safety plan, as approved by the Secretary under subsection (k), a State
				may use a portion of the amounts received under this section to implement a
				statewide teen traffic safety program to improve traffic safety for teen
				drivers.
									(2)StrategiesThe program implemented under paragraph
				(1)—
										(A)shall include peer-to-peer education and
				prevention strategies in schools and communities designed to—
											(i)increase safety belt use;
											(ii)reduce speeding;
											(iii)reduce impaired and distracted
				driving;
											(iv)reduce underage drinking; and
											(v)reduce other behaviors by teen drivers that
				lead to injuries and fatalities; and
											(B)may include—
											(i)working with student-led groups and school
				advisors to plan and implement teen traffic safety programs;
											(ii)providing subgrants to schools throughout
				the State to support the establishment and expansion of student groups focused
				on teen traffic safety;
											(iii)providing support, training, and technical
				assistance to establish and expand school and community safety programs for
				teen drivers;
											(iv)creating statewide or regional websites to
				publicize and circulate information on teen safety programs;
											(v)conducting outreach and providing
				educational resources for parents;
											(vi)establishing State or regional advisory
				councils comprised of teen drivers to provide input and recommendations to the
				governor and the governor’s safety representative on issues related to the
				safety of teen drivers;
											(vii)collaborating with law enforcement;
											(viii)organizing and hosting State and regional
				conferences for teen drivers;
											(ix)establishing partnerships and promoting
				coordination among community stakeholders, including public, not-for-profit,
				and for profit entities; and
											(x)funding a coordinator position for the teen
				safety program in the State or
				region.
											.
						31103.Highway safety research and
			 developmentSection 403 of
			 title 23, United States Code, is amended to read as follows:
						
							403.Highway safety research and
				development
								(a)Defined termIn this section, the term Federal
				laboratory includes—
									(1)a government-owned, government-operated
				laboratory; and
									(2)a government-owned, contractor-operated
				laboratory.
									(b)General authority
									(1)Research and development
				activitiesThe Secretary may
				conduct research and development activities, including demonstration projects
				and the collection and analysis of highway and motor vehicle safety data and
				related information needed to carry out this section, with respect to—
										(A)all aspects of highway and traffic safety
				systems and conditions relating to—
											(i)vehicle, highway, driver, passenger,
				motorcyclist, bicyclist, and pedestrian characteristics;
											(ii)accident causation and
				investigations;
											(iii)communications;
											(iv)emergency medical services; and
											(v)transportation of the injured;
											(B)human behavioral factors and their effect
				on highway and traffic safety, including—
											(i)driver education;
											(ii)impaired driving;
											(iii)distracted driving; and
											(iv)new technologies installed in, or brought
				into, vehicles;
											(C)an evaluation of the effectiveness of
				countermeasures to increase highway and traffic safety, including occupant
				protection and alcohol- and drug-impaired driving technologies and
				initiatives;
										(D)the development of technologies to detect
				drug impaired drivers; and
										(E)the effect of State laws on any aspects,
				activities, or programs described in subparagraphs (A) through (D).
										(2)Cooperation, grants, and
				contractsThe Secretary may
				carry out this section—
										(A)independently;
										(B)in cooperation with other Federal
				departments, agencies, and instrumentalities and Federal laboratories;
										(C)by entering into contracts, cooperative
				agreements, and other transactions with the National Academy of Sciences, any
				Federal laboratory, State or local agency, authority, association, institution,
				foreign country, or person (as defined in chapter 1 of title 1); or
										(D)by making grants to the National Academy of
				Sciences, any Federal laboratory, State or local agency, authority,
				association, institution, or person (as defined in chapter 1 of title
				1).
										(c)Collaborative research and
				development
									(1)In generalTo encourage innovative solutions to
				highway safety problems, stimulate voluntary improvements in highway safety,
				and stimulate the marketing of new highway safety related technology by private
				industry, the Secretary is authorized to carry out, on a cost-shared basis,
				collaborative research and development with—
										(A)non-Federal entities, including State and
				local governments, foreign countries, colleges, universities, corporations,
				partnerships, sole proprietorships, organizations serving the interests of
				children, people with disabilities, low-income populations, and older adults,
				and trade associations that are incorporated or established under the laws of
				any State or the United States; and
										(B)Federal laboratories.
										(2)AgreementsIn carrying out this subsection, the
				Secretary may enter into cooperative research and development agreements (as
				defined in section 12 of the Stevenson-Wydler Technology Innovation Act of 1980
				(15 U.S.C. 3710a)) in which the Secretary provides not more than 50 percent of
				the cost of any research or development project under this subsection.
									(3)Use of technologyThe research, development, or use of any
				technology pursuant to an agreement under this subsection, including the terms
				under which technology may be licensed and the resulting royalties may be
				distributed, shall be subject to the provisions of the Stevenson-Wydler
				Technology Innovation Act of 1980 (15 U.S.C. 3701 et seq.).
									(d)Title to equipmentIn furtherance of the purposes set forth in
				section 402, the Secretary may vest title to equipment purchased for
				demonstration projects with funds authorized under this section to State or
				local agencies on such terms and conditions as the Secretary determines to be
				appropriate.
								(e)TrainingNotwithstanding the apportionment formula
				set forth in section 402(c)(2), 1 percent of the total amount available for
				apportionment to the States for highway safety programs under section 402(c) in
				each fiscal year shall be available, through the end of the succeeding fiscal
				year, to the Secretary, acting through the Administrator of the National
				Highway Traffic Safety Administration—
									(1)to provide training, conducted or developed
				by Federal or non-Federal entity or personnel, to Federal, State, and local
				highway safety personnel; and
									(2)to pay for any travel, administrative, and
				other expenses related to such training.
									(f)Driver licensing and fitness To drive
				clearinghouseFrom amounts
				made available under this section, the Secretary, acting through the
				Administrator of the National Highway Traffic Safety Administration, is
				authorized to expend $1,280,000 between the date of enactment of the
				Motor Vehicle and Highway Safety Improvement
				Act of 2012 and September 30, 2013, to establish an electronic
				clearinghouse and technical assistance service to collect and disseminate
				research and analysis of medical and technical information and best practices
				concerning drivers with medical issues that may be used by State driver
				licensing agencies in making licensing qualification decisions.
								(g)International highway safety information
				and cooperation
									(1)EstablishmentThe Secretary, acting through the
				Administrator of the National Highway Traffic Safety Administration, may
				establish an international highway safety information and cooperation program
				to—
										(A)inform the United States highway safety
				community of laws, projects, programs, data, and technology in foreign
				countries that could be used to enhance highway safety in the United
				States;
										(B)permit the exchange of information with
				foreign countries about laws, projects, programs, data, and technology that
				could be used to enhance highway safety; and
										(C)allow the Secretary, represented by the
				Administrator, to participate and cooperate in international activities to
				enhance highway safety.
										(2)CooperationThe Secretary may carry out this subsection
				in cooperation with any appropriate Federal agency, State or local agency or
				authority, foreign government, or multinational institution.
									(h)Prohibition on certain
				disclosuresAny report of the
				National Highway Traffic Safety Administration, or of any officer, employee, or
				contractor of the National Highway Traffic Safety Administration, relating to
				any highway traffic accident or the investigation of such accident conducted
				pursuant to this chapter or chapter 301 shall be made available to the public
				in a manner that does not identify individuals.
								(i)Model specifications for
				devicesThe Secretary, acting
				through the Administrator of the National Highway Traffic Safety
				Administration, may—
									(1)develop model specifications and testing
				procedures for devices, including devices designed to measure the concentration
				of alcohol in the body;
									(2)conduct periodic tests of such
				devices;
									(3)publish a Conforming Products List of such
				devices that have met the model specifications; and
									(4)may require that any necessary tests of
				such devices are conducted by a Federal laboratory and paid for by the device
				manufacturers.
									.
					31104.National driver registerSection 30302(b) of title 49, United States
			 Code, is amended by adding at the end the following: The Secretary shall
			 make continual improvements to modernize the Register's data processing
			 system..
					31105.Combined occupant protection
			 grants
						(a)In generalSection 405 of title 23, United States
			 Code, is amended to read as follows:
							
								405.Combined occupant protection
				grants
									(a)General authoritySubject to the requirements of this
				section, the Secretary of Transportation shall award grants to States that
				adopt and implement effective occupant protection programs to reduce highway
				deaths and injuries resulting from individuals riding unrestrained or
				improperly restrained in motor vehicles.
									(b)Federal shareThe Federal share of the costs of
				activities funded using amounts from grants awarded under this section may not
				exceed 80 percent for each fiscal year for which a State receives a
				grant.
									(c)Eligibility
										(1)High seat belt use rateA State with an observed seat belt use rate
				of 90 percent or higher, based on the most recent data from a survey that
				conforms with national criteria established by the National Highway Traffic
				Safety Administration, shall be eligible for a grant in a fiscal year if the
				State—
											(A)submits an occupant protection plan during
				the first fiscal year;
											(B)participates in the Click It or Ticket
				national mobilization;
											(C)has an active network of child restraint
				inspection stations; and
											(D)has a plan to recruit, train, and maintain
				a sufficient number of child passenger safety technicians.
											(2)Lower seat belt use rateA State with an observed seat belt use rate
				below 90 percent, based on the most recent data from a survey that conforms
				with national criteria established by the National Highway Traffic Safety
				Administration, shall be eligible for a grant in a fiscal year if—
											(A)the State meets all of the requirements
				under subparagraphs (A) through (D) of paragraph (1); and
											(B)the Secretary determines that the State
				meets at least 3 of the following criteria:
												(i)The State conducts sustained (on-going and
				periodic) seat belt enforcement at a defined level of participation during the
				year.
												(ii)The State has enacted and enforces a
				primary enforcement seat belt use law.
												(iii)The State has implemented countermeasure
				programs for high-risk populations, such as drivers on rural roadways,
				unrestrained nighttime drivers, or teenage drivers.
												(iv)The State has enacted and enforces occupant
				protection laws requiring front and rear occupant protection use by all
				occupants in an age-appropriate restraint.
												(v)The State has implemented a comprehensive
				occupant protection program in which the State has—
													(I)conducted a program assessment;
													(II)developed a statewide strategic
				plan;
													(III)designated an occupant protection
				coordinator; and
													(IV)established a statewide occupant protection
				task force.
													(vi)The State—
													(I)completed an assessment of its occupant
				protection program during the 3-year period preceding the grant year; or
													(II)will conduct such an assessment during the
				first year of the grant.
													(d)Use of grant amountsGrant funds received pursuant to this
				section may be used to—
										(1)carry out a program to support
				high-visibility enforcement mobilizations, including paid media that emphasizes
				publicity for the program, and law enforcement;
										(2)carry out a program to train occupant
				protection safety professionals, police officers, fire and emergency medical
				personnel, educators, and parents concerning all aspects of the use of child
				restraints and occupant protection;
										(3)carry out a program to educate the public
				concerning the proper use and installation of child restraints, including
				related equipment and information systems;
										(4)carry out a program to provide community
				child passenger safety services, including programs about proper seating
				positions for children and how to reduce the improper use of child
				restraints;
										(5)purchase and distribute child restraints to
				low-income families if not more than 5 percent of the funds received in a
				fiscal year are used for this purpose;
										(6)establish and maintain information systems
				containing data concerning occupant protection, including the collection and
				administration of child passenger safety and occupant protection surveys;
				and
										(7)carry out a program to educate the public
				concerning the dangers of leaving children unattended in vehicles.
										(e)Grant amountThe allocation of grant funds under this
				section to a State for a fiscal year shall be in proportion to the State's
				apportionment under section 402 for fiscal year 2009.
									(f)ReportA State that receives a grant under this
				section shall submit a report to the Secretary that documents the manner in
				which the grant amounts were obligated and expended and identifies the specific
				programs carried out with the grant funds. The report shall be in a form
				prescribed by the Secretary and may be combined with other State grant
				reporting requirements under chapter 4 of title 23, United States Code.
									(g)DefinitionsIn this section:
										(1)Child restraintThe term child restraint means
				any device (including child safety seat, booster seat, harness, and excepting
				seat belts) designed for use in a motor vehicle to restrain, seat, or position
				children who weigh 65 pounds (30 kilograms) or less, and certified to the
				Federal motor vehicle safety standard prescribed by the National Highway
				Traffic Safety Administration for child restraints.
										(2)Seat beltThe term seat belt
				means—
											(A)with respect to open-body motor vehicles,
				including convertibles, an occupant restraint system consisting of a lap belt
				or a lap belt and a detachable shoulder belt; and
											(B)with respect to other motor vehicles, an
				occupant restraint system consisting of integrated lap and shoulder
				belts.
											.
						(b)Conforming amendmentThe analysis for chapter 4 of title 23,
			 United States Code, is amended by striking the item relating to section 405 and
			 inserting the following:
							
								
									405. Combined occupant
				protection
				grants.
								
								.
						31106.State traffic safety information system
			 improvementsSection 408 of
			 title 23, United States Code, is amended to read as follows:
						
							408.State traffic safety information system
				improvements
								(a)General authoritySubject to the requirements of this
				section, the Secretary of Transportation shall award grants to States to
				support the development and implementation of effective State programs
				that—
									(1)improve the timeliness, accuracy,
				completeness, uniformity, integration, and accessibility of the State safety
				data that is needed to identify priorities for Federal, State, and local
				highway and traffic safety programs;
									(2)evaluate the effectiveness of efforts to
				make such improvements;
									(3)link the State data systems, including
				traffic records, with other data systems within the State, such as systems that
				contain medical, roadway, and economic data;
									(4)improve the compatibility and
				interoperability of the data systems of the State with national data systems
				and data systems of other States; and
									(5)enhance the ability of the Secretary to
				observe and analyze national trends in crash occurrences, rates, outcomes, and
				circumstances.
									(b)Federal shareThe Federal share of the cost of adopting
				and implementing in a fiscal year a State program described in this section may
				not exceed 80 percent.
								(c)EligibilityA State is not eligible for a grant under
				this section in a fiscal year unless the State demonstrates, to the
				satisfaction of the Secretary, that the State—
									(1)has a functioning traffic records
				coordinating committee (referred to in this subsection as TRCC)
				that meets at least 3 times a year;
									(2)has designated a TRCC coordinator;
									(3)has established a State traffic record
				strategic plan that has been approved by the TRCC and describes specific
				quantifiable and measurable improvements anticipated in the State's core safety
				databases, including crash, citation or adjudication, driver, emergency medical
				services or injury surveillance system, roadway, and vehicle databases;
									(4)has demonstrated quantitative progress in
				relation to the significant data program attribute of—
										(A)accuracy;
										(B)completeness;
										(C)timeliness;
										(D)uniformity;
										(E)accessibility; or
										(F)integration of a core highway safety
				database; and
										(5)has certified to the Secretary that an
				assessment of the State’s highway safety data and traffic records system was
				conducted or updated during the preceding 5 years.
									(d)Use of grant amountsGrant funds received by a State under this
				section shall be used for making data program improvements to core highway
				safety databases related to quantifiable, measurable progress in any of the 6
				significant data program attributes set forth in subsection (c)(4).
								(e)Grant amountThe allocation of grant funds under this
				section to a State for a fiscal year shall be in proportion to the State's
				apportionment under section 402 for fiscal year
				2009.
								.
					31107.Impaired driving countermeasures
						(a)In generalSection 410 of title 23, United States
			 Code, is amended to read as follows:
							
								410.Impaired driving countermeasures
									(a)Grants authorizedSubject to the requirements of this
				section, the Secretary of Transportation shall award grants to States that
				adopt and implement—
										(1)effective programs to reduce driving under
				the influence of alcohol, drugs, or the combination of alcohol and drugs;
				or
										(2)alcohol-ignition interlock laws.
										(b)Federal shareThe Federal share of the costs of
				activities funded using amounts from grants under this section may not exceed
				80 percent in any fiscal year in which the State receives a grant.
									(c)Eligibility
										(1)Low-range statesLow-range States shall be eligible for a
				grant under this section.
										(2)Mid-range statesA mid-range State shall be eligible for a
				grant under this section if—
											(A)a statewide impaired driving task force in
				the State developed a statewide plan during the most recent 3 calendar years to
				address the problem of impaired driving; or
											(B)the State will convene a statewide impaired
				driving task force to develop such a plan during the first year of the
				grant.
											(3)High-range statesA high-range State shall be eligible for a
				grant under this section if the State—
											(A)(i)conducted an assessment of the State’s
				impaired driving program during the most recent 3 calendar years; or
												(ii)will conduct such an assessment during the
				first year of the grant;
												(B)convenes, during the first year of the
				grant, a statewide impaired driving task force to develop a statewide plan
				that—
												(i)addresses any recommendations from the
				assessment conducted under subparagraph (A);
												(ii)includes a detailed plan for spending any
				grant funds provided under this section; and
												(iii)describes how such spending supports the
				statewide program;
												(C)(i)submits the statewide plan to the National
				Highway Traffic Safety Administration during the first year of the grant for
				the agency's review and approval;
												(ii)annually updates the statewide plan in each
				subsequent year of the grant; and
												(iii)submits each updated statewide plan for the
				agency's review and comment; and
												(D)appoints a full or part-time impaired
				driving coordinator—
												(i)to coordinate the State’s activities to
				address enforcement and adjudication of laws to address driving while impaired
				by alcohol; and
												(ii)to oversee the implementation of the
				statewide plan.
												(d)Use of grant amounts
										(1)Required programsHigh-range States shall use grant funds
				for—
											(A)high visibility enforcement efforts;
				and
											(B)any of the activities described in
				paragraph (2) if—
												(i)the activity is described in the statewide
				plan; and
												(ii)the Secretary approves the use of funding
				for such activity.
												(2)Authorized programsMedium-range and low-range States may use
				grant funds for—
											(A)any of the purposes described in paragraph
				(1);
											(B)paid and earned media in support of high
				visibility enforcement efforts;
											(C)hiring a full-time or part-time impaired
				driving coordinator of the State’s activities to address the enforcement and
				adjudication of laws regarding driving while impaired by alcohol;
											(D)court support of high visibility
				enforcement efforts;
											(E)alcohol ignition interlock programs;
											(F)improving blood-alcohol concentration
				testing and reporting;
											(G)establishing driving while intoxicated
				courts;
											(H)conducting—
												(i)standardized field sobriety
				training;
												(ii)advanced roadside impaired driving
				evaluation training; and
												(iii)drug recognition expert training for law
				enforcement;
												(I)training and education of criminal justice
				professionals (including law enforcement, prosecutors, judges and probation
				officers) to assist such professionals in handling impaired driving
				cases;
											(J)traffic safety resource prosecutors;
											(K)judicial outreach liaisons;
											(L)equipment and related expenditures used in
				connection with impaired driving enforcement in accordance with criteria
				established by the National Highway Traffic Safety Administration;
											(M)training on the use of alcohol screening
				and brief intervention;
											(N)developing impaired driving information
				systems; and
											(O)costs associated with a 24-7
				sobriety program.
											(3)Other
				programsLow-range States may
				use grant funds for any expenditure designed to reduce impaired driving based
				on problem identification. Medium and high-range States may use funds for such
				expenditures upon approval by the Secretary.
										(e)Grant amountSubject to subsection (f), the allocation
				of grant funds to a State under this section for a fiscal year shall be in
				proportion to the State's apportionment under section 402(c) for fiscal year
				2009.
									(f)Grants to States that adopt and enforce
				mandatory alcohol-Ignition interlock laws
										(1)In generalThe Secretary shall make a separate grant
				under this section to each State that adopts and is enforcing a mandatory
				alcohol-ignition interlock law for all individuals convicted of driving under
				the influence of alcohol or of driving while intoxicated.
										(2)Use of fundsSuch grants may be used by recipient States
				only for costs associated with the State's alcohol-ignition interlock program,
				including screening, assessment, and program and offender oversight.
										(3)AllocationFunds made available under this subsection
				shall be allocated among States described in paragraph (1) on the basis of the
				apportionment formula under section 402(c).
										(4)FundingNot more than 15 percent of the amounts
				made available to carry out this section in a fiscal year shall be made
				available by the Secretary for making grants under this subsection.
										(g)DefinitionsIn this section:
										(1)24-7 sobriety programThe term 24-7 sobriety program
				means a State law or program that authorizes a State court or a State agency,
				as a condition of sentence, probation, parole, or work permit, to—
											(A)require an individual who plead guilty or
				was convicted of driving under the influence of alcohol or drugs to totally
				abstain from alcohol or drugs for a period of time; and
											(B)require the individual to be subject to
				testing for alcohol or drugs—
												(i)at least twice a day;
												(ii)by continuous transdermal alcohol
				monitoring via an electronic monitoring device; or
												(iii)by an alternate method with the concurrence
				of the Secretary.
												(2)Average impaired driving fatality
				rateThe term average
				impaired driving fatality rate means the number of fatalities in motor
				vehicle crashes involving a driver with a blood alcohol concentration of at
				least 0.08 for every 100,000,000 vehicle miles traveled, based on the most
				recently reported 3 calendar years of final data from the Fatality Analysis
				Reporting System, as calculated in accordance with regulations prescribed by
				the Administrator of the National Highway Traffic Safety Administration.
										(3)High-range stateThe term high-range State
				means a State that has an average impaired driving fatality rate of 0.60 or
				higher.
										(4)Low-range stateThe term low-range State means
				a State that has an average impaired driving fatality rate of 0.30 or
				lower.
										(5)Mid-range stateThe term mid-range State means
				a State that has an average impaired driving fatality rate that is higher than
				0.30 and lower than
				0.60.
										.
						(b)Conforming amendmentThe analysis for chapter 4 of title 23,
			 United States Code, is amended by striking the item relating to section 410 and
			 inserting the following:
							
								
									410. Impaired driving
				countermeasures.
								
								.
						31108.Distracted driving grants
						(a)In generalSection 411 of title 23, United States
			 Code, is amended to read as follows:
							
								411.Distracted driving grants
									(a)In generalThe Secretary shall award a grant under
				this section to any State that enacts and enforces a statute that meets the
				requirements set forth in subsections (b) and (c).
									(b)Prohibition on texting while
				drivingA State statute meets
				the requirements set forth in this subsection if the statute—
										(1)prohibits drivers from texting through a
				personal wireless communications device while driving;
										(2)makes violation of the statute a primary
				offense;
										(3)establishes—
											(A)a minimum fine for a first violation of the
				statute; and
											(B)increased fines for repeat violations;
				and
											(4)provides increased civil and criminal
				penalties than would otherwise apply if a vehicle accident is caused by a
				driver who is using such a device in violation of the statute.
										(c)Prohibition on youth cell phone use while
				drivingA State statute meets
				the requirements set forth in this subsection if the statute—
										(1)prohibits a driver who is younger than 18
				years of age from using a personal wireless communications device while
				driving;
										(2)makes violation of the statute a primary
				offense;
										(3)requires distracted driving issues to be
				tested as part of the State driver’s license examination;
										(4)establishes—
											(A)a minimum fine for a first violation of the
				statute; and
											(B)increased fines for repeat violations;
				and
											(5)provides increased civil and criminal
				penalties than would otherwise apply if a vehicle accident is caused by a
				driver who is using such a device in violation of the statute.
										(d)Permitted exceptionsA statute that meets the requirements set
				forth in subsections (b) and (c) may provide exceptions for—
										(1)a driver who uses a personal wireless
				communications device to contact emergency services;
										(2)emergency services personnel who use a
				personal wireless communications device while—
											(A)operating an emergency services vehicle;
				and
											(B)engaged in the performance of their duties
				as emergency services personnel; and
											(3)an individual employed as a commercial
				motor vehicle driver or a school bus driver who uses a personal wireless
				communications device within the scope of such individual’s employment if such
				use is permitted under the regulations promulgated pursuant to section 31152 of
				title 49.
										(e)Use of grant fundsOf the grant funds received by a State
				under this section—
										(1)at least 50 percent shall be used—
											(A)to educate the public through advertising
				containing information about the dangers of texting or using a cell phone while
				driving;
											(B)for traffic signs that notify drivers about
				the distracted driving law of the State; or
											(C)for law enforcement costs related to the
				enforcement of the distracted driving law; and
											(2)up to 50 percent may be used for other
				projects that—
											(A)improve traffic safety; and
											(B)are consistent with the criteria set forth
				in section 402(a).
											(f)Additional grantsIn fiscal year 2012, the Secretary may use
				up to 25 percent of the funding available for grants under this section to
				award grants to States that—
										(1)enacted statutes before July 1, 2011, which
				meet the requirements under paragraphs (1) and (2) of subsection (b);
				and
										(2)are otherwise ineligible for a grant under
				this section.
										(g)Distracted driving study
										(1)In generalThe Secretary shall conduct a study of all
				forms of distracted driving.
										(2)ComponentsThe study conducted under paragraph (1)
				shall—
											(A)examine the effect of distractions other
				than the use of personal wireless communications on motor vehicle
				safety;
											(B)identify metrics to determine the nature
				and scope of the distracted driving problem;
											(C)identify the most effective methods to
				enhance education and awareness; and
											(D)identify the most effective method of
				reducing deaths and injuries caused by all forms of distracted driving.
											(3)ReportNot later than 1 year after the date of
				enactment of the Motor Vehicle and Highway
				Safety Improvement Act of 2012, the Secretary shall submit a
				report containing the results of the study conducted under this subsection
				to—
											(A)the Committee on Commerce, Science, and
				Transportation of the Senate; and
											(B)the Committee on Transportation and
				Infrastructure of the House of Representatives.
											(h)DefinitionsIn this section:
										(1)DrivingThe term driving—
											(A)means operating a motor vehicle on a public
				road, including operation while temporarily stationary because of traffic, a
				traffic light or stop sign, or otherwise; and
											(B)does not include operating a motor vehicle
				when the vehicle has pulled over to the side of, or off, an active roadway and
				has stopped in a location where it can safely remain stationary.
											(2)Personal wireless communications
				deviceThe term
				personal wireless communications device—
											(A)means a device through which personal
				wireless services (as defined in section 332(c)(7)(C)(i) of the Communications
				Act of 1934 (47 U.S.C. 332(c)(7)(C)(i))) are transmitted; and
											(B)does not include a global navigation
				satellite system receiver used for positioning, emergency notification, or
				navigation purposes.
											(3)Primary offenseThe term primary offense means
				an offense for which a law enforcement officer may stop a vehicle solely for
				the purpose of issuing a citation in the absence of evidence of another
				offense.
										(4)Public roadThe term public road has the
				meaning given that term in section 402(c).
										(5)TextingThe term texting means reading
				from or manually entering data into a personal wireless communications device,
				including doing so for the purpose of SMS texting, e-mailing, instant
				messaging, or engaging in any other form of electronic data retrieval or
				electronic data
				communication.
										.
						(b)Conforming amendmentThe analysis for chapter 4 of title 23,
			 United States Code, is amended by striking the item relating to section 411 and
			 inserting the following:
							
								
									411. Distracted driving
				grants.
								
								.
						31109.High visibility enforcement
			 programSection 2009 of
			 SAFETEA–LU (23 U.S.C. 402 note) is amended—
						(1)in subsection (a)—
							(A)by striking at least 2 and
			 inserting at least 3; and
							(B)by striking years 2006 through
			 2012. and inserting fiscal years 2012 and 2013. The
			 Administrator may also initiate and support additional campaigns in each of
			 fiscal years 2012 and 2013 for the purposes specified in subsection
			 (b).;
							(2)in subsection (b) by striking either
			 or both and inserting outcomes related to at least
			 1;
						(3)in subsection (c), by inserting and
			 Internet-based outreach after print media
			 advertising;
						(4)in subsection (e), by striking
			 subsections (a), (c), and (f) and inserting subsection
			 (c);
						(5)by striking subsection (f); and
						(6)by redesignating subsection (g) as
			 subsection (f).
						31110.Motorcyclist safetySection 2010 of SAFETEA–LU (23 U.S.C. 402
			 note) is amended—
						(1)by striking subsections (b) and (g);
						(2)by redesignating subsections (c), (d), (e),
			 and (f) as subsections (b), (c), (d), and (e), respectively; and
						(3)in subsection (c)(1), as redesignated, by
			 striking to the satisfaction of the Secretary— and all that
			 follows and inserting , to the satisfaction of the Secretary, at least 2
			 of the 6 criteria listed in paragraph (2)..
						31111.Driver alcohol detection system for safety
			 research
						(a)In generalChapter 4 of title 23, United States Code,
			 is amended by adding at the end the following:
							
								413.In-vehicle alcohol detection device
				research
									(a)In generalThe Administrator of the National Highway
				Traffic Safety Administration shall carry out a collaborative research effort
				under chapter 301 of title 49, United States Code, to continue to explore the
				feasibility and the potential benefits of, and the public policy challenges
				associated with, more widespread deployment of in-vehicle technology to prevent
				alcohol-impaired driving.
									(b)ReportsThe Administrator shall submit a report
				annually to the Senate Committee on Commerce, Science, and Transportation and
				the House of Representatives Committee on Transportation and
				Infrastructure—
										(1)describing progress in carrying out the
				collaborative research effort; and
										(2)including an accounting for the use of
				Federal funds obligated or expended in carrying out that effort.
										(c)DefinitionsIn this title:
										(1)Alcohol-impaired drivingThe term alcohol-impaired
				driving means operation of a motor vehicle (as defined in section
				30102(a)(6) of title 49, United States Code) by an individual whose blood
				alcohol content is at or above the legal limit.
										(2)Legal limitThe term legal limit means a
				blood alcohol concentration of 0.08 percent or greater (as specified by chapter
				163 of title 23, United States Code) or such other percentage limitation as may
				be established by applicable Federal, State, or local
				law.
										.
						(b)Clerical amendmentThe analysis for chapter 4 of title 23,
			 United States Code, is amended by inserting after the item relating to section
			 412 the following:
							
								
									413. In-vehicle alcohol
				detection device
				research.
								
								.
						31112.State graduated driver licensing
			 laws
						(a)In generalChapter 4 of title 23, United States Code,
			 as amended by this title, is further amended by adding at the end the
			 following:
							
								414.State Graduated Driver Licensing Incentive
				Grant
									(a)Grants authorizedSubject to the requirements of this
				section, the Secretary shall award grants to States that adopt and implement
				graduated driver licensing laws in accordance with the requirements set forth
				in subsection (b).
									(b)Minimum requirements
										(1)In generalA State meets the requirements set forth in
				this subsection if the State has a graduated driver licensing law that requires
				novice drivers younger than 21 years of age to comply with the 2-stage
				licensing process described in paragraph (2) before receiving an unrestricted
				driver’s license.
										(2)Licensing processA State is in compliance with the 2-stage
				licensing process described in this paragraph if the State’s driver’s license
				laws include—
											(A)a learner's permit stage that—
												(i)is at least 6 months in duration;
												(ii)prohibits the driver from using a cellular
				telephone or any communications device in a nonemergency situation; and
												(iii)remains in effect until the driver—
													(I)reaches 16 years of age and enters the
				intermediate stage; or
													(II)reaches 18 years of age;
													(B)an intermediate stage that—
												(i)commences immediately after the expiration
				of the learner’s permit stage;
												(ii)is at least 6 months in duration;
												(iii)prohibits the driver from using a cellular
				telephone or any communications device in a nonemergency situation;
												(iv)restricts driving at night;
												(v)prohibits the driver from operating a motor
				vehicle with more than 1 nonfamilial passenger younger than 21 years of age
				unless a licensed driver who is at least 21 years of age is in the motor
				vehicle; and
												(vi)remains in effect until the driver reaches
				18 years of age; and
												(C)any other requirement prescribed by the
				Secretary of Transportation, including—
												(i)in the learner’s permit stage—
													(I)at least 40 hours of behind-the-wheel
				training with a licensed driver who is at least 21 years of age;
													(II)a driver training course; and
													(III)a requirement that the driver be
				accompanied and supervised by a licensed driver, who is at least 21 years of
				age, at all times while such driver is operating a motor vehicle; and
													(ii)in the learner’s permit or intermediate
				stage, a requirement, in addition to any other penalties imposed by State law,
				that the grant of an unrestricted driver’s license be automatically delayed for
				any individual who, during the learner's permit or intermediate stage, is
				convicted of a driving-related offense, including—
													(I)driving while intoxicated;
													(II)misrepresentation of his or her true
				age;
													(III)reckless driving;
													(IV)driving without wearing a seat belt;
													(V)speeding; or
													(VI)any other driving-related offense, as
				determined by the Secretary.
													(c)Rulemaking
										(1)In generalThe Secretary shall promulgate regulations
				necessary to implement the requirements under subsection (b), in accordance
				with the notice and comment provisions under section 553 of title 5, United
				States Code.
										(2)ExceptionA State that otherwise meets the minimum
				requirements set forth in subsection (b) shall be deemed by the Secretary to be
				in compliance with the requirement set forth in subsection (b) if the State
				enacted a law before January 1, 2011, establishing a class of license that
				permits licensees or applicants younger than 18 years of age to drive a motor
				vehicle—
											(A)in connection with work performed on, or
				for the operation of, a farm owned by family members who are directly related
				to the applicant or licensee; or
											(B)if demonstrable hardship would result from
				the denial of a license to the licensees or applicants.
											(d)AllocationGrant funds allocated to a State under this
				section for a fiscal year shall be in proportion to a State’s apportionment
				under section 402 for such fiscal year.
									(e)Use of fundsGrant funds received by a State under this
				section may be used for—
										(1)enforcing a 2-stage licensing process that
				complies with subsection (b)(2);
										(2)training for law enforcement personnel and
				other relevant State agency personnel relating to the enforcement described in
				paragraph (1);
										(3)publishing relevant educational materials
				that pertain directly or indirectly to the State graduated driver licensing
				law;
										(4)carrying out other administrative
				activities that the Secretary considers relevant to the State’s 2-stage
				licensing process; and
										(5)carrying out a teen traffic safety program
				described in section
				402(m).
										.
						31113.Agency accountabilitySection 412 of title 23, United States Code,
			 is amended—
						(1)by amending subsection (a) to read as
			 follows:
							
								(a)Triennial State management reviews
									(1)In generalExcept as provided under paragraph (2), the
				Secretary shall conduct a review of each State highway safety program at least
				once every 3 years.
									(2)ExceptionsThe Secretary may conduct reviews of the
				highway safety programs of the United States Virgin Islands, Guam, American
				Samoa, and the Commonwealth of the Northern Mariana Islands as often as the
				Secretary determines to be appropriate.
									(3)ComponentsReviews under this subsection shall
				include—
										(A)a management evaluation of all grant
				programs funded under this chapter;
										(B)an assessment of State data collection and
				evaluation relating to performance measures established by the
				Secretary;
										(C)a comparison of State efforts under
				subparagraphs (A) and (B) to best practices and programs that have been
				evaluated for effectiveness; and
										(D)the development of recommendations on how
				each State could—
											(i)improve the management and oversight of its
				grant activities; and
											(ii)provide a management and oversight plan for
				such grant programs.
											;
				and
						(2)by striking subsection (f).
						31114.Emergency medical servicesSection 10202 of Public Law 109–59 (42
			 U.S.C. 300d–4), is amended by adding at the end the following:
						
							(b)National Emergency Medical Services
				Advisory Council
								(1)EstablishmentThe Secretary of Transportation, in
				coordination with the Secretary of Health and Human Services and the Secretary
				of Homeland Security, shall establish a National Emergency Medical Services
				Advisory Council (referred to in this subsection as the Advisory
				Council).
								(2)MembershipThe Advisory Council shall be composed of
				25 members, who—
									(A)shall be appointed by the Secretary of
				Transportation; and
									(B)shall collectively be representative of all
				sectors of the emergency medical services community.
									(3)PurposesThe purposes of the Advisory Council are to
				advise and consult with—
									(A)the Federal Interagency Committee on
				Emergency Medical Services on matters relating to emergency medical services
				issues; and
									(B)the Secretary of Transportation on matters
				relating to emergency medical services issues affecting the Department of
				Transportation.
									(4)AdministrationThe Administrator of the National Highway
				Traffic Safety Administration shall provide administrative support to the
				Advisory Council, including scheduling meetings, setting agendas, keeping
				minutes and records, and producing reports.
								(5)LeadershipThe members of the Advisory Council shall
				annually select a chairperson of the Council.
								(6)MeetingsThe Advisory Council shall meet as
				frequently as is determined necessary by the chairperson of the Council.
								(7)Annual
				reportsThe Advisory Council
				shall prepare an annual report to the Secretary of Transportation regarding the
				Council's actions and
				recommendations.
								.
					BEnhanced safety authorities
					31201.Definition of motor vehicle
			 equipmentSection
			 30102(a)(7)(C) of title 49, United States Code, is amended to read as
			 follows:
						
							(C)any device or an article or apparel,
				including a motorcycle helmet and excluding medicine or eyeglasses prescribed
				by a licensed practitioner, that—
								(i)is not a system, part, or component of a
				motor vehicle; and
								(ii)is manufactured, sold, delivered, or
				offered to be sold for use on public streets, roads, and highways with the
				apparent purpose of safeguarding motor vehicles and highway users against risk
				of accident, injury, or
				death.
								.
					31202.Permit reminder system for non-use of
			 safety belts
						(a)In generalChapter 301 of title 49, United States
			 Code, is amended—
							(1)in section 30122, by striking subsection
			 (d); and
							(2)by amending section 30124 to read as
			 follows:
								
									30124.Nonuse of safety beltsA motor vehicle safety standard prescribed
				under this chapter may not require a manufacturer to comply with the standard
				by using a safety belt interlock designed to prevent starting or operating a
				motor vehicle if an occupant is not using a safety
				belt.
									.
							(b)Conforming amendmentThe analysis for chapter 301 of title 49,
			 United States Code, is amended by striking the item relating to section 30124
			 and inserting the following:
							
								
									Sec. 30124. Nonuse of safety
				belts.
								
								.
						31203.Civil penalties
						(a)In generalSection 30165 of title 49, United States
			 Code, is amended—
							(1)in subsection (a)—
								(A)in paragraph (1)—
									(i)by striking 30123(d) and
			 inserting 30123(a); and
									(ii)by striking $15,000,000 and
			 inserting $250,000,000; and
									(B)in paragraph (3), by striking
			 $15,000,000 and inserting $250,000,000;
			 and
								(2)by amending subsection (c) to read as
			 follows:
								
									(c)Relevant factors in determining amount of
				penalty or compromiseIn
				determining the amount of a civil penalty or compromise under this section, the
				Secretary of Transportation shall consider the nature, circumstances, extent,
				and gravity of the violation. Such determination shall include, as
				appropriate—
										(1)the nature of the defect or
				noncompliance;
										(2)knowledge by the person charged of its
				obligation to recall or notify the public;
										(3)the severity of the risk of injury;
										(4)the occurrence or absence of injury;
										(5)the number of motor vehicles or items of
				motor vehicle equipment distributed with the defect or noncompliance;
										(6)the existence of an imminent hazard;
										(7)actions taken by the person charged to
				identify, investigate, or mitigate the condition;
										(8)the appropriateness of such penalty in
				relation to the size of the business of the person charged, including the
				potential for undue adverse economic impacts;
										(9)whether the person has previously been
				assessed civil penalties under this section during the most recent 5 years;
				and
										(10)other appropriate
				factors.
										.
							(b)Civil penalty criteriaNot later than 1 year after the date of the
			 enactment of this Act, the Secretary shall issue a final rule, in accordance
			 with the procedures of section 553 of title 5, United States Code, which
			 provides an interpretation of the penalty factors described in section 30165(c)
			 of title 49, United States Code.
						(c)ConstructionNothing in this section may be construed as
			 preventing the imposition of penalties under section 30165 of title 49, United
			 States Code, before the issuance of a final rule under subsection (b).
						31204.Motor vehicle safety research and
			 development
						(a)In generalChapter 301 of title 49, United States
			 Code, is amended by adding at the end the following:
							
								VMotor vehicle safety research and
				development
									30181.PolicyThe Secretary of Transportation shall
				conduct research, development, and testing on any area or aspect of motor
				vehicle safety necessary to carry out this chapter.
									30182.Powers and duties
										(a)In generalThe Secretary of Transportation
				shall—
											(1)conduct motor vehicle safety research,
				development, and testing programs and activities, including new and emerging
				technologies that impact or may impact motor vehicle safety;
											(2)collect and analyze all types of motor
				vehicle and highway safety data and related information to determine the
				relationship between motor vehicle or motor vehicle equipment performance
				characteristics and—
												(A)accidents involving motor vehicles;
				and
												(B)deaths or personal injuries resulting from
				those accidents;
												(3)promote, support, and advance the education
				and training of motor vehicle safety staff of the National Highway Traffic
				Safety Administration, including using program funds for—
												(A)planning, implementing, conducting, and
				presenting results of program activities; and
												(B)travel and related expenses;
												(4)obtain experimental and other motor
				vehicles and motor vehicle equipment for research or testing;
											(5)(A)use any test motor vehicles and motor
				vehicle equipment suitable for continued use, as determined by the Secretary to
				assist in carrying out this chapter or any other chapter of this title;
				or
												(B)sell or otherwise dispose of test motor
				vehicles and motor vehicle equipment and use the resulting proceeds to carry
				out this chapter;
												(6)award grants to States and local
				governments, interstate authorities, and nonprofit institutions; and
											(7)enter into cooperative agreements,
				collaborative research, or contracts with Federal agencies, interstate
				authorities, State and local governments, other public entities, private
				organizations and persons, nonprofit institutions, colleges and universities,
				consumer advocacy groups, corporations, partnerships, sole proprietorships,
				trade associations, Federal laboratories (including government-owned,
				government-operated laboratories and government-owned, contractor-operated
				laboratories), and foreign governments and research organizations.
											(b)Use of public agenciesIn carrying out this subchapter, the
				Secretary shall avoid duplication by using the services, research, and testing
				facilities of public agencies, as appropriate.
										(c)FacilitiesThe Secretary may plan, design, and build a
				new facility or modify an existing facility to conduct research, development,
				and testing in traffic safety, highway safety, and motor vehicle safety.
										(d)Availability of information, patents, and
				developmentsWhen the United
				States Government makes more than a minimal contribution to a research or
				development activity under this chapter, the Secretary shall include in the
				arrangement for the activity a provision to ensure that all information,
				patents, and developments related to the activity are available to the public
				without charge. The owner of a background patent may not be deprived of a right
				under the patent.
										30183.Prohibition on certain
				disclosures.Any report of the
				National Highway Traffic Safety Administration, or of any officer, employee, or
				contractor of the National Highway Traffic Safety Administration, relating to
				any highway traffic accident or the investigation of such accident conducted
				pursuant to this chapter or section 403 of title 23, shall be made available to
				the public in a manner that does not identify
				individuals.
									.
						(b)Conforming amendments
							(1)Amendment of chapter analysisThe chapter analysis for chapter 301 of
			 title 49, United States Code, is amended by adding at the end the
			 following:
								
									
										SUBCHAPTER V—Motor vehicle
				safety research and development
										30181. Policy.
										30182. Powers and
				duties.
										30183. Prohibition on certain
				disclosures.
									
									.
							(2)Deletion of redundant
			 materialChapter 301 of title
			 49, United States Code, is amended—
								(A)in the chapter analysis, by striking the
			 item relating to section 30168; and
								(B)by striking section 30168.
								31205.Odometer requirements
						(a)DefinitionSection 32702(5) of title 49, United States
			 Code, is amended by inserting or system of components after
			 instrument.
						(b)Electronic disclosures of odometer
			 informationSection 32705 of
			 title 49, United States Code, is amended by adding at the end the
			 following:
							
								(g)Electronic disclosuresNot later than 18 months after the date of
				enactment of the Motor Vehicle and Highway
				Safety Improvement Act of 2012, in carrying out this section, the
				Secretary shall prescribe regulations permitting any written disclosures or
				notices and related matters to be provided
				electronically.
								.
						31206.Increased penalties and damages for
			 odometer fraudChapter 327 of
			 title 49, United States Code, is amended—
						(1)in section 32709(a)(1)—
							(A)by striking $2,000 and
			 inserting $10,000; and
							(B)by striking $100,000 and
			 inserting $1,000,000; and
							(2)in section 32710(a), by striking
			 $1,500 and inserting $10,000.
						31207.Extend prohibitions on importing
			 noncompliant vehicles and equipment to defective vehicles and
			 equipmentSection 30112 of
			 title 49, United States Code, is amended—
						(1)in subsection (a), by adding at the end the
			 following:
							
								(3)Except as provided in this section, section
				30114, subsections (i) and (j) of section 30120, and subchapter III, a person
				may not sell, offer for sale, introduce or deliver for introduction in
				interstate commerce, or import into the United States any motor vehicle or
				motor vehicle equipment if the vehicle or equipment contains a defect related
				to motor vehicle safety about which notice was given under section 30118(c) or
				an order was issued under section 30118(b). Nothing in this paragraph may be
				construed to prohibit the importation of a new motor vehicle that receives a
				required recall remedy before being sold to a consumer in the United
				States.
								;
				and
						(2)in subsection (b)(2)—
							(A)in subparagraph (A), by striking
			 or at the end;
							(B)in subparagraph (B), by adding
			 or at the end; and
							(C)by adding at the end the following:
								
									(C)having no reason to know, despite
				exercising reasonable care, that a motor vehicle or motor vehicle equipment
				contains a defect related to motor vehicle safety about which notice was given
				under section 30118(c) or an order was issued under section
				30118(b);
									.
							31208.Financial responsibility requirements for
			 importersChapter 301 of title
			 49, United States Code, is amended—
						(1)in the chapter analysis, by striking the
			 item relating to subchapter III and inserting the following:
							
								
									SUBCHAPTER III—Importing
				motor vehicles and
				equipment
								
								;
						(2)in the heading for subchapter III, by
			 striking noncomplying; and
						(3)in section 30147, by amending subsection
			 (b) to read as follows:
							
								(b)Financial responsibility
				requirement
									(1)RulemakingThe Secretary of Transportation may issue
				regulations requiring each person that imports a motor vehicle or motor vehicle
				equipment into the customs territory of the United States, including a
				registered importer (or any successor in interest), provide and maintain
				evidence, satisfactory to the Secretary, of sufficient financial responsibility
				to meet its obligations under section 30117(b), sections 30118 through 30121,
				and section 30166(f). In making a determination of sufficient financial
				responsibility under this Rule, the Secretary, to avoid duplicative
				requirements, shall first, to the extent practicable, rely on existing
				reporting and recordkeeping requirements and other information available to the
				Secretary, and shall coordinate with other Federal agencies, including the
				Securities and Exchange Commission, to access information collected and made
				publicly available under existing reporting and recordkeeping
				requirements.
									(2)Refusal of admissionIf the Secretary of Transportation believes
				that a person described in paragraph (1) has not provided and maintained
				evidence of sufficient financial responsibility to meet the obligations
				referred to in paragraph (1), the Secretary of Homeland Security shall first
				offer the person an opportunity to remedy the deficiency within 30 days, and if
				not remedied thereafter may refuse the admission into the customs territory of
				the United States of any motor vehicle or motor vehicle equipment imported by
				the person.
									(3)ExceptionThis subsection shall not apply to original
				manufacturers (or wholly owned subsidiaries) of motor vehicles that, prior to
				the date of enactment of the Motor Vehicle and Highway Safety Improvement Act
				of 2012—
										(A)have imported motor vehicles into the
				United States that are certified to comply with all applicable Federal motor
				vehicle safety standards;
										(B)have submitted to the Secretary appropriate
				manufacturer identification information under part 566 of title 49, Code of
				Federal Regulations; and
										(C)if applicable, have identified a current
				agent for service of process in accordance with part 551 of title 49, Code of
				Federal
				Regulations.
										.
						31209.Conditions on importation of vehicles and
			 equipmentChapter 301 of title
			 49, United States Code, is amended—
						(1)in the chapter analysis, by striking the
			 item relating to section 30164 and inserting the following:
							
								
									30164. Service of process;
				conditions on importation of vehicles and
				equipment.
								
								;
				  
							and(2)in section 30164—
							(A)in the section heading, by adding
			 ; conditions on importation
			 of vehicles and equipment at the end; and
							(B)by adding at the end the following:
								
									(c)Identifying informationA manufacturer (including an importer)
				offering a motor vehicle or motor vehicle equipment for import shall provide
				such information as the Secretary may, by rule, request including—
										(1)the product by name and the manufacturer’s
				address; and
										(2)each retailer or distributor to which the
				manufacturer directly supplied motor vehicles or motor vehicle equipment over
				which the Secretary has jurisdiction under this chapter.
										(d)RulemakingIn issuing a rulemaking, the Secretary
				shall seek to reduce duplicative requirements by coordinating with Department
				of Homeland Security. The Secretary may issue regulations that—
										(1)condition the import of a motor vehicle or
				motor vehicle equipment on the manufacturer’s compliance with—
											(A)the requirements under this section;
											(B)any rules issued with respect to such
				requirements; or
											(C)any other requirements under this chapter
				or rules issued with respect to such requirements;
											(2)provide an opportunity for the manufacturer
				to present information before the Secretary’s determination as to whether the
				manufacturer's imports should be restricted; and
										(3)establish a process by which a manufacturer
				may petition for reinstatement of its ability to import motor vehicles or motor
				vehicle equipment.
										(e)ExceptionThe requirements of subsections (c) and (d)
				shall not apply to original manufacturers (or wholly owned subsidiaries) of
				motor vehicles that, prior to the date of enactment of the Motor Vehicle and
				Highway Safety Improvement Act of 2012—
										(1)have imported motor vehicles into the
				United States that are certified to comply with all applicable Federal motor
				vehicle safety standards,
										(2)have submitted to the Secretary appropriate
				manufacturer identification information under part 566 of title 49, Code of
				Federal Regulations; and
										(3)if applicable, have identified a current
				agent for service of process in accordance with part 551 of title 49, Code of
				Federal
				Regulations.
										.
							31210.Port inspections; samples for examination
			 or testingSection 30166(c) of
			 title 49, United States Code, is amended—
						(1)in paragraph (2), by striking
			 and at the end;
						(2)in paragraph (3)—
							(A)in subparagraph (A), by inserting
			 (including at United States ports of entry) after held
			 for introduction in interstate commerce; and
							(B)in subparagraph (D), by striking the period
			 at the end and inserting a semicolon; and
							(3)by adding at the end the following:
							
								(4)shall enter into a memorandum of
				understanding with the Secretary of Homeland Security for inspections and
				sampling of motor vehicle equipment being offered for import to determine
				compliance with this chapter or a regulation or order issued under this
				chapter.
								.
						CTransparency and accountability
					31301.Improved National Highway Traffic Safety
			 Administration vehicle safety database
						(a)In generalNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall improve public accessibility to
			 information on the National Highway Traffic Safety Administration’s publicly
			 accessible vehicle safety databases by—
							(1)improving organization and functionality,
			 including modern web design features, and allowing for data to be searched,
			 aggregated, and downloaded;
							(2)providing greater consistency in
			 presentation of vehicle safety issues; and
							(3)improving searchability about specific
			 vehicles and issues through standardization of commonly used search
			 terms.
							(b)Vehicle recall information
							(1)In generalNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall require that motor vehicle safety
			 recall information—
								(A)is available to the public on the
			 Internet;
								(B)is searchable by vehicle make and model and
			 vehicle identification number;
								(C)is in a format that preserves consumer
			 privacy; and
								(D)includes information about each recall that
			 has not been completed for each vehicle.
								(2)RulemakingThe Secretary may initiate a rulemaking
			 proceeding to require each manufacturer to provide the information described in
			 paragraph (1), with respect to that manufacturer’s motor vehicles, at no cost
			 on a publicly accessible Internet website.
							(3)Database awareness promotion
			 activitiesThe Secretary, in
			 consultation with the heads of other relevant agencies, shall promote consumer
			 awareness of the information made available to the public pursuant to this
			 subsection.
							31302.National Highway Traffic Safety
			 Administration hotline for manufacturer, dealer, and mechanic
			 personnelThe Secretary
			 shall—
						(1)establish a means by which mechanics,
			 passenger motor vehicle dealership personnel, and passenger motor vehicle
			 manufacturer personnel may directly and confidentially contact the National
			 Highway Traffic Safety Administration to report potential passenger motor
			 vehicle safety defects; and
						(2)publicize the means for contacting the
			 National Highway Traffic Safety Administration in a manner that targets
			 mechanics, passenger motor vehicle dealership personnel, and manufacturer
			 personnel.
						31303.Consumer notice of software updates and
			 other communications with dealers
						(a)Internet accessibilitySection 30166(f) of title 49, United States
			 Code, is amended—
							(1)by striking A manufacturer shall
			 give the Secretary of Transportation and inserting the
			 following:
								
									(1)In generalA manufacturer shall give the Secretary of
				Transportation, and make available on a publicly accessible Internet
				website,
									;
				and
							(2)by adding at the end the following:
								
									(2)NoticesCommunications required to be submitted to
				the Secretary and made available on a publicly accessible Internet website
				under this subsection shall include all notices to dealerships of software
				upgrades and modifications recommended by a manufacturer for all previously
				sold vehicles. Notice is required even if the software upgrade or modification
				is not related to a safety defect or noncompliance with a motor vehicle safety
				standard. The notice shall include a plain language description of the purpose
				of the update and that description shall be prominently placed at the beginning
				of the notice.
									(3)IndexCommunications required to be submitted to
				the Secretary under this subsection shall be accompanied by an index to each
				communication, which—
										(A)identifies the make, model, and model year
				of the affected vehicles;
										(B)includes a concise summary of the subject
				matter of the communication; and
										(C)shall be made available by the Secretary to
				the public on the Internet in a searchable
				format.
										.
							31304.Public availability of early warning
			 dataSection 30166(m) of title
			 49, United States Code, is amended in paragraph (4), by amending subparagraph
			 (C) to read as follows:
						
							(C)Disclosure
								(i)In generalThe information provided to the Secretary
				pursuant to this subsection shall be disclosed publicly unless exempt from
				disclosure under section 552(b) of title 5.
								(ii)PresumptionIn administering this subparagraph, the
				Secretary shall presume in favor of maximum public availability of
				information.
								.
					31305.Corporate responsibility for National
			 Highway Traffic Safety Administration reports
						(a)In generalSection 30166 of title 49, United States
			 Code, is amended by adding at the end the following:
							
								(o)Corporate responsibility for
				reports
									(1)In generalThe Secretary shall require a senior
				official responsible for safety in each company submitting information to the
				Secretary in response to a request for information in a safety defect or
				compliance investigation under this chapter to certify that—
										(A)the signing official has reviewed the
				submission; and
										(B)based on the official’s knowledge, the
				submission does not—
											(i)contain any untrue statement of a material
				fact; or
											(ii)omit to state a material fact necessary in
				order to make the statements made not misleading, in light of the circumstances
				under which such statements were made.
											(2)NoticeThe certification requirements of this
				section shall be clearly stated on any request for information under paragraph
				(1).
									.
						(b)Civil penaltySection 30165(a) of title 49, United States
			 Code, is amended—
							(1)in paragraph (3), by striking A
			 person and inserting Except as provided in paragraph (4), a
			 person; and
							(2)by adding at the end the following:
								
									(4)False, misleading, or incomplete
				reportsA person who
				knowingly and willfully submits materially false, misleading, or incomplete
				information to the Secretary, after certifying the same information as accurate
				and complete under the certification process established pursuant to section
				30166(o), shall be subject to a civil penalty of not more than $5,000 per day.
				The maximum penalty under this paragraph for a related series of daily
				violations is
				$5,000,000.
									.
							31306.Passenger motor vehicle information
			 program
						(a)DefinitionSection 32301 of title 49, United States
			 Code, is amended—
							(1)by redesignating paragraphs (1) and (2) as
			 paragraphs (2) and (3), respectively;
							(2)by inserting before paragraph (2), as
			 redesignated, the following:
								
									(1)crash avoidance means
				preventing or mitigating a crash;
									;
				and
							(3)in paragraph (2), as redesignated, by
			 striking the period at the end and inserting ; and.
							(b)Information includedSection 32302(a) of title 49, United States
			 Code, is amended—
							(1)in paragraph (2), by inserting ,
			 crash avoidance, and any other areas the Secretary determines will improve the
			 safety of passenger motor vehicles after
			 crashworthiness; and
							(2)by striking paragraph (4).
							31307.Promotion of vehicle defect
			 reportingSection 32302 of
			 title 49, United States Code, is amended by adding at the end the
			 following:
						
							(d)Motor vehicle defect reporting
				information
								(1)Rulemaking requiredNot later than 1 year after the date of the
				enactment of the Motor Vehicle and Highway Safety Improvement Act of 2012, the
				Secretary shall prescribe regulations that require passenger motor vehicle
				manufacturers—
									(A)to affix, in the glove compartment or in
				another readily accessible location on the vehicle, a sticker, decal, or other
				device that provides, in simple and understandable language, information about
				how to submit a safety-related motor vehicle defect complaint to the National
				Highway Traffic Safety Administration;
									(B)to prominently print the information
				described in subparagraph (A) on a separate page within the owner’s manual;
				and
									(C)to not place such information on the label
				required under section 3 of the Automobile Information Disclosure Act (15
				U.S.C. 1232).
									(2)ApplicationThe requirements under paragraph (1) shall
				apply to passenger motor vehicles manufactured in any model year beginning more
				than 1 year after the date on which a final rule is published under paragraph
				(1).
								.
					31308.Whistleblower protections for motor vehicle
			 manufacturers, part suppliers, and dealership employees
						(a)In generalSubchapter IV of chapter 301 of title 49,
			 United States Code, is amended by adding at the end the following:
							
								30171.Protection of employees providing motor
				vehicle safety information
									(a)Discrimination against employees of
				manufacturers, part suppliers, and dealershipsNo motor vehicle manufacturer, part
				supplier, or dealership may discharge an employee or otherwise discriminate
				against an employee with respect to compensation, terms, conditions, or
				privileges of employment because the employee (or any person acting pursuant to
				a request of the employee)—
										(1)provided, caused to be provided, or is
				about to provide (with any knowledge of the employer) or cause to be provided
				to the employer or the Secretary of Transportation information relating to any
				motor vehicle defect, noncompliance, or any violation or alleged violation of
				any notification or reporting requirement of this chapter;
										(2)has filed, caused to be filed, or is about
				to file (with any knowledge of the employer) or cause to be filed a proceeding
				relating to any violation or alleged violation of any motor vehicle defect,
				noncompliance, or any violation or alleged violation of any notification or
				reporting requirement of this chapter;
										(3)testified or is about to testify in such a
				proceeding;
										(4)assisted or participated or is about to
				assist or participate in such a proceeding; or
										(5)objected to, or refused to participate in,
				any activity that the employee reasonably believed to be in violation of any
				provision of any Act enforced by the Secretary of Transportation, or any order,
				rule, regulation, standard, or ban under any such Act.
										(b)Complaint procedure
										(1)Filing and notificationA person who believes that he or she has
				been discharged or otherwise discriminated against by any person in violation
				of subsection (a) may, not later than 180 days after the date on which such
				violation occurs, file (or have any person file on his or her behalf) a
				complaint with the Secretary of Labor (hereinafter in this section referred to
				as the Secretary) alleging such discharge or discrimination.
				Upon receipt of such a complaint, the Secretary shall notify, in writing, the
				person named in the complaint of the filing of the complaint, of the
				allegations contained in the complaint, of the substance of evidence supporting
				the complaint, and of the opportunities that will be afforded to such person
				under paragraph (2).
										(2)Investigation; preliminary order
											(A)In generalNot later than 60 days after the date of
				receipt of a complaint filed under paragraph (1) and after affording the person
				named in the complaint an opportunity to submit to the Secretary a written
				response to the complaint and an opportunity to meet with a representative of
				the Secretary to present statements from witnesses, the Secretary shall conduct
				an investigation and determine whether there is reasonable cause to believe
				that the complaint has merit and notify, in writing, the complainant and the
				person alleged to have committed a violation of subsection (a) of the
				Secretary’s findings. If the Secretary concludes that there is a reasonable
				cause to believe that a violation of subsection (a) has occurred, the Secretary
				shall accompany the Secretary’s findings with a preliminary order providing the
				relief prescribed by paragraph (3)(B). Not later than 30 days after the date of
				notification of findings under this paragraph, either the person alleged to
				have committed the violation or the complainant may file objections to the
				findings or preliminary order, or both, and request a hearing on the record.
				The filing of such objections shall not operate to stay any reinstatement
				remedy contained in the preliminary order. Such hearings shall be conducted
				expeditiously. If a hearing is not requested in such 30-day period, the
				preliminary order shall be deemed a final order that is not subject to judicial
				review.
											(B)Requirements
												(i)Required showing by
				complainantThe Secretary
				shall dismiss a complaint filed under this subsection and shall not conduct an
				investigation otherwise required under subparagraph (A) unless the complainant
				makes a prima facie showing that any behavior described in paragraphs (1)
				through (5) of subsection (a) was a contributing factor in the unfavorable
				personnel action alleged in the complaint.
												(ii)Showing by employerNotwithstanding a finding by the Secretary
				that the complainant has made the showing required under clause (i), no
				investigation otherwise required under subparagraph (A) shall be conducted if
				the employer demonstrates, by clear and convincing evidence, that the employer
				would have taken the same unfavorable personnel action in the absence of that
				behavior.
												(iii)Criteria for determination by
				secretaryThe Secretary may
				determine that a violation of subsection (a) has occurred only if the
				complainant demonstrates that any behavior described in paragraphs (1) through
				(5) of subsection (a) was a contributing factor in the unfavorable personnel
				action alleged in the complaint.
												(iv)ProhibitionRelief may not be ordered under
				subparagraph (A) if the employer demonstrates, by clear and convincing
				evidence, that the employer would have taken the same unfavorable personnel
				action in the absence of that behavior.
												(3)Final order
											(A)Deadline for issuance; settlement
				agreementsNot later than 120
				days after the date of conclusion of a hearing under paragraph (2), the
				Secretary shall issue a final order providing the relief prescribed by this
				paragraph or denying the complaint. At any time before issuance of a final
				order, a proceeding under this subsection may be terminated on the basis of a
				settlement agreement entered into by the Secretary, the complainant, and the
				person alleged to have committed the violation.
											(B)RemedyIf, in response to a complaint filed under
				paragraph (1), the Secretary determines that a violation of subsection (a) has
				occurred, the Secretary shall order the person who committed such
				violation—
												(i)to take affirmative action to abate the
				violation;
												(ii)to reinstate the complainant to his or her
				former position together with the compensation (including back pay) and restore
				the terms, conditions, and privileges associated with his or her employment;
				and
												(iii)to provide compensatory damages to the
				complainant.
												(C)Attorneys’ feesIf such an order is issued under this
				paragraph, the Secretary, at the request of the complainant, shall assess
				against the person against whom the order is issued a sum equal to the
				aggregate amount of all costs and expenses (including attorneys’ and expert
				witness fees) reasonably incurred, as determined by the Secretary, by the
				complainant for, or in connection with, bringing the complaint upon which the
				order was issued.
											(D)Frivolous complaintsIf the Secretary determines that a
				complaint under paragraph (1) is frivolous or has been brought in bad faith,
				the Secretary may award to the prevailing employer a reasonable attorney’s fee
				not exceeding $1,000.
											(E)De
				novo reviewWith respect to a
				complaint under paragraph (1), if the Secretary of Labor has not issued a final
				decision within 210 days after the filing of the complaint and if the delay is
				not due to the bad faith of the employee, the employee may bring an original
				action at law or equity for de novo review in the appropriate district court of
				the United States, which shall have jurisdiction over such an action without
				regard to the amount in controversy, and which action shall, at the request of
				either party to the action, be tried by the court with a jury. The action shall
				be governed by the same legal burdens of proof specified in paragraph (2)(B)
				for review by the Secretary of Labor.
											(4)Review
											(A)Appeal to court of appealsAny person adversely affected or aggrieved
				by an order issued under paragraph (3) may obtain review of the order in the
				United States Court of Appeals for the circuit in which the violation, with
				respect to which the order was issued, allegedly occurred or the circuit in
				which the complainant resided on the date of such violation. The petition for
				review shall be filed not later than 60 days after the date of the issuance of
				the final order of the Secretary. Review shall conform to chapter 7 of title 5.
				The commencement of proceedings under this subparagraph shall not, unless
				ordered by the court, operate as a stay of the order.
											(B)Limitation on collateral
				attackAn order of the
				Secretary with respect to which review could have been obtained under
				subparagraph (A) shall not be subject to judicial review in any criminal or
				other civil proceeding.
											(5)Enforcement of order by
				SecretaryWhenever any person
				fails to comply with an order issued under paragraph (3), the Secretary may
				file a civil action in the United States district court for the district in
				which the violation was found to occur to enforce such order. In actions
				brought under this paragraph, the district courts shall have jurisdiction to
				grant all appropriate relief, including injunctive relief and compensatory
				damages.
										(6)Enforcement of order by parties
											(A)Commencement of actionA person on whose behalf an order was
				issued under paragraph (3) may commence a civil action against the person to
				whom such order was issued to require compliance with such order. The
				appropriate United States district court shall have jurisdiction, without
				regard to the amount in controversy or the citizenship of the parties, to
				enforce such order.
											(B)Attorney feesThe court, in issuing any final order under
				this paragraph, may award costs of litigation (including reasonable attorney
				and expert witness fees) to any party whenever the court determines such award
				is appropriate.
											(c)MandamusAny nondiscretionary duty imposed under
				this section shall be enforceable in a mandamus proceeding brought under
				section 1361 of title 28.
									(d)Nonapplicability To deliberate
				violationsSubsection (a)
				shall not apply with respect to an employee of a motor vehicle manufacturer,
				part supplier, or dealership who, acting without direction from such motor
				vehicle manufacturer, part supplier, or dealership (or such person’s agent),
				deliberately causes a violation of any requirement relating to motor vehicle
				safety under this
				chapter.
									.
						(b)Conforming amendmentThe table of sections for chapter 301 of
			 title 49, United States Code, is amended by inserting after the item relating
			 to section 30170 the following:
							
								
									30171. Protection of employees
				providing motor vehicle safety
				information.
								
								.
						31309.Anti-revolving door
						(a)AmendmentSubchapter I of chapter 301 of title 49,
			 United States Code, is amended by adding at the end the following:
							
								30107.Restriction on covered motor vehicle safety
				officials
									(a)In generalDuring the 2-year period after the
				termination of his or her service or employment, a covered vehicle safety
				official may not knowingly make, with the intent to influence, any
				communication to or appearance before any officer or employee of the National
				Highway Traffic Safety Administration on behalf of any manufacturer subject to
				regulation under this chapter in connection with any matter involving motor
				vehicle safety on which such person seeks official action by any officer or
				employee of the National Highway Traffic Safety Administration.
									(b)ManufacturersIt is unlawful for any manufacturer or
				other person subject to regulation under this chapter to employ or contract for
				the services of an individual to whom subsection (a) applies during the 2-year
				period commencing on the individual’s termination of employment with the
				National Highway Traffic Safety Administration in a capacity in which the
				individual is prohibited from serving during that period.
									(c)Special rule for detaileesFor purposes of this section, a person who
				is detailed from 1 department, agency, or other entity to another department,
				agency, or other entity shall, during the period such person is detailed, be
				deemed to be an officer or employee of both departments, agencies, or such
				entities.
									(d)Savings provisionNothing in this section may be construed to
				expand, contract, or otherwise affect the application of any waiver or criminal
				penalties under section 207 of title 18.
									(e)Exception for testimonyNothing in this section may be construed to
				prevent an individual from giving testimony under oath, or from making
				statements required to be made under penalty of perjury.
									(f)Defined termIn this section, the term covered
				vehicle safety official means any officer or employee of the National
				Highway Traffic Safety Administration—
										(1)who, during the final 12 months of his or
				her service or employment with the agency, serves or served in a technical or
				legal capacity, and whose job responsibilities include or included vehicle
				safety defect investigation, vehicle safety compliance, vehicle safety
				rulemaking, or vehicle safety research; and
										(2)who serves in a supervisory or management
				capacity over an officer or employee described in paragraph (1).
										(g)Effective
				dateThis section shall apply
				to covered vehicle safety officials who terminate service or employment with
				the National Highway Traffic Safety Administration after the date of enactment
				of the Motor Vehicle and Highway Safety Improvement Act of
				2012.
									.
						(b)Civil penaltySection 30165(a) of title 49, United States
			 Code, as amended by this subtitle, is further amended by adding at the end the
			 following:
							
								(5)Improper influenceAn individual who violates section 30107(a)
				is liable to the United States Government for a civil penalty, as determined
				under section 216(b) of title 18, for an offense under section 207 of that
				title. A manufacturer or other person subject to regulation under this chapter
				who violates section 30107(b) is liable to the United States Government for a
				civil penalty equal to the sum of—
									(A)an amount equal to not less than $100,000;
				and
									(B)an amount equal to 90 percent of the annual
				compensation or fee paid or payable to the individual with respect to whom the
				violation
				occurred.
									.
						(c)Study of department of transportation
			 policies on official communication with former motor vehicle safety issue
			 employeesNot later than 1
			 year after the date of the enactment of this Act, the Inspector General of the
			 Department of Transportation shall—
							(1)review the Department of Transportation’s
			 policies and procedures applicable to official communication with former
			 employees concerning motor vehicle safety compliance matters for which they had
			 responsibility during the last 12 months of their tenure at the Department,
			 including any limitations on the ability of such employees to submit comments,
			 or otherwise communicate directly with the Department, on motor vehicle safety
			 issues; and
							(2)submit a report to the
			 Committee on Commerce, Science, and
			 Transportation of the Senate and the
			 Committee on Energy and Commerce of the House
			 of Representatives that contains the Inspector General’s
			 findings, conclusions, and recommendations for strengthening those policies and
			 procedures to minimize the risk of undue influence without compromising the
			 ability of the Department to employ and retain highly qualified individuals for
			 such responsibilities.
							(d)Post-Employment policy study
							(1)In generalThe Inspector General of the Department of
			 Transportation shall conduct a study of the Department’s policies relating to
			 post-employment restrictions on employees who perform functions related to
			 transportation safety.
							(2)ReportNot later than 1 year after the date of
			 enactment of this Act, the Inspector General shall submit a report containing
			 the results of the study conducted under paragraph (1) to—
								(A)the Committee on Commerce, Science, and Transportation of the
			 Senate;
								(B)the Committee on Energy and Commerce of the House of
			 Representatives; and
								(C)the Secretary of Transportation.
								(3)Use
			 of resultsThe Secretary of
			 Transportation shall review the results of the study conducted under paragraph
			 (1) and take whatever action the Secretary determines to be appropriate.
							(e)Conforming amendmentThe table of contents for chapter 301 of
			 title 49, United States Code, is amended by inserting after the item relating
			 to section 30106 the following:
							
								
									30107. Restriction on covered
				motor vehicle safety
				officials.
								
								.
						31310.Study of crash data collection
						(a)In generalNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall submit a report to the
			 Committee on Commerce, Science, and
			 Transportation of the Senate the
			 Committee on Energy and Commerce of the House
			 of Representatives regarding the quality of data collected
			 through the National Automotive Sampling System, including the Special Crash
			 Investigations Program.
						(b)ReviewThe Administrator of the National Highway
			 Traffic Safety Administration (referred to in this section as the
			 Administration) shall conduct a comprehensive review of the data
			 elements collected from each crash to determine if additional data should be
			 collected. The review under this subsection shall include input from interested
			 parties, including suppliers, automakers, safety advocates, the medical
			 community, and research organizations.
						(c)ContentsThe report issued under this section shall
			 include—
							(1)the analysis and conclusions the
			 Administration can reach from the amount of motor vehicle crash data collected
			 in a given year;
							(2)the additional analysis and conclusions the
			 Administration could reach if more crash investigations were conducted each
			 year;
							(3)the number of investigations per year that
			 would allow for optimal data analysis and crash information;
							(4)the results of the comprehensive review
			 conducted pursuant to subsection (b);
							(5)recommendations for improvements to the
			 Administration’s data collection program; and
							(6)the resources needed by the Administration
			 to implement such recommendations.
							31311.Update means of providing notification;
			 improving efficacy of recalls
						(a)Update of means of providing
			 notificationSection 30119(d)
			 of title 49, United States Code, is amended—
							(1)by striking, in paragraph (1), by
			 first class mail and inserting in the manner prescribed by the
			 Secretary, by regulation;
							(2)in paragraph (2)—
								(A)by striking (except a tire) shall be
			 sent by first class mail and inserting shall be sent in the
			 manner prescribed by the Secretary, by regulation,; and
								(B)by striking the second sentence;
								(3)in paragraph (3)—
								(A)by striking the first sentence;
								(B)by inserting to the notification
			 required under paragraphs (1) and (2) after addition;
			 and
								(C)by inserting by the
			 manufacturer after given; and
								(4)in paragraph (4), by striking by
			 certified mail or quicker means if available and inserting in
			 the manner prescribed by the Secretary, by regulation.
							(b)Improving efficacy of recallsSection 30119(e) of title 49, United States
			 Code, is amended—
							(1)in the subsection heading, by striking
			 Second and inserting
			 Additional;
							(2)by striking If the Secretary
			 and inserting the following:
								
									(1)Second notificationIf the
				Secretary
									;
				and
							(3)by adding at the end the following:
								
									(2)Additional notificationsIf the Secretary determines, after
				considering the severity of the defect or noncompliance, that the second
				notification by a manufacturer does not result in an adequate number of motor
				vehicles or items of replacement equipment being returned for remedy, the
				Secretary may order the manufacturer—
										(A)to send additional notifications in the
				manner prescribed by the Secretary, by regulation;
										(B)to take additional steps to locate and
				notify each person registered under State law as the owner or lessee or the
				most recent purchaser or lessee, as appropriate; and
										(C)to emphasize the magnitude of the safety
				risk caused by the defect or noncompliance in such
				notification.
										.
							31312.Expanding choices of remedy available to
			 manufacturers of replacement equipmentSection 30120 of title 49, United States
			 Code, is amended—
						(1)in subsection (a)(1), by amending
			 subparagraph (B) to read as follows:
							
								(B)if replacement equipment, by repairing the
				equipment, replacing the equipment with identical or reasonably equivalent
				equipment, or by refunding the purchase
				price.
								;
						(2)in the heading of subsection (i), by adding
			 of new vehicles or
			 equipment at the end; and
						(3)in the heading of subsection (j), by
			 striking replaced and inserting
			 replacement.
						31313.Recall obligations and bankruptcy of
			 manufacturer
						(a)In generalChapter 301 of title 49, United States
			 Code, is amended by inserting the following after section 30120:
							
								30120A.Recall
				obligations and bankruptcy of a manufacturerA manufacturer’s filing of a petition in
				bankruptcy under chapter 11 of title 11, does not negate the manufacturer’s
				duty to comply with section 30112 or sections 30115 through 30120 of this
				title. In any bankruptcy proceeding, the manufacturer’s obligations under such
				sections shall be treated as a claim of the United States Government against
				such manufacturer, subject to subchapter II of chapter 37 of title 31, United
				States Code, and given priority pursuant to section 3713(a)(1)(A) of such
				chapter, notwithstanding section 3713(a)(2), to ensure that consumers are
				adequately protected from any safety defect or noncompliance determined to
				exist in the manufacturer’s products. This section shall apply equally to
				actions of a manufacturer taken before or after the filing of a petition in
				bankruptcy.
								
						(b)Conforming amendmentThe chapter analysis of chapter 301 of
			 title 49, United States Code, is amended by inserting after the item relating
			 to section 30120 the following:
							
								
									30120a. Recall obligations and
				bankruptcy of a
				manufacturer.
								
								.
						31314.Repeal of insurance reports and information
			 provisionChapter 331 of title
			 49, United States Code, is amended—
						(1)in the chapter analysis, by striking the
			 item relating to section 33112; and
						(2)by striking section 33112.
						31315.Monroney sticker to permit additional
			 safety rating categoriesSection 3(g)(2) of the Automobile
			 Information Disclosure Act (15 U.S.C. 1232(g)(2)), is amended by inserting
			 safety rating categories that may include after refers
			 to.
					DVehicle Electronics and Safety
			 Standards
					31401.National Highway Traffic Safety
			 Administration electronics, software, and engineering expertise
						(a)Council for vehicle electronics, vehicle
			 software, and emerging technologies
							(1)In generalThe Secretary shall establish, within the
			 National Highway Traffic Safety Administration, a Council for Vehicle
			 Electronics, Vehicle Software, and Emerging Technologies (referred to in this
			 section as the Council) to build, integrate, and aggregate the
			 Administration’s expertise in passenger motor vehicle electronics and other new
			 and emerging technologies.
							(2)Implementation of roadmapThe Council shall research the inclusion of
			 emerging lightweight plastic and composite technologies in motor vehicles to
			 increase fuel efficiency, lower emissions, meet fuel economy standards, and
			 enhance passenger motor vehicle safety through continued utilization of the
			 Administration’s Plastic and Composite Intensive Vehicle Safety Roadmap (Report
			 No. DOT HS 810 863).
							(3)Intra-agency coordinationThe Council shall coordinate with all
			 components of the Administration responsible for vehicle safety, including
			 research and development, rulemaking, and defects investigation.
							(b)Honors recruitment program
							(1)EstablishmentThe Secretary shall establish, within the
			 National Highway Traffic Safety Administration, an honors program for
			 engineering students, computer science students, and other students interested
			 in vehicle safety that will enable such students to train with engineers and
			 other safety officials for a career in vehicle safety.
							(2)StipendThe Secretary is authorized to provide a
			 stipend to students during their participation in the program established
			 pursuant to paragraph (1).
							(c)AssessmentThe Council, in consultation with affected
			 stakeholders, shall assess the implications of emerging safety technologies in
			 passenger motor vehicles, including the effect of such technologies on
			 consumers, product availability, and cost.
						31402.Vehicle stopping distance and brake
			 override standardNot later
			 than 1 year after the date of enactment of this Act, the Secretary shall
			 prescribe a Federal motor vehicle safety standard that—
						(1)mitigates unintended acceleration in
			 passenger motor vehicles;
						(2)establishes performance requirements, based
			 on the speed, size, and weight of the vehicle, that enable a driver to bring a
			 passenger motor vehicle safely to a full stop by normal braking application
			 even if the vehicle is simultaneously receiving accelerator input signals,
			 including a full-throttle input signal;
						(3)may permit compliance through a system that
			 requires brake pedal application, after a period of time determined by the
			 Secretary, to override an accelerator pedal input signal in order to stop the
			 vehicle;
						(4)requires that redundant circuits or other
			 mechanisms be built into accelerator control systems, including systems
			 controlled by electronic throttle, to maintain vehicle control in the event of
			 failure of the primary circuit or mechanism; and
						(5)may permit vehicles to incorporate a means
			 to temporarily disengage the function required under paragraph (2) to
			 facilitate operations, such as maneuvering trailers or climbing steep hills,
			 which may require the simultaneous operation of brake and accelerator.
						31403.Pedal placement standard
						(a)In generalThe Secretary shall initiate a rulemaking
			 proceeding to consider a Federal motor vehicle safety standard that would
			 mitigate potential obstruction of pedal movement in passenger motor vehicles,
			 after taking into account—
							(1)various pedal mounting configurations;
			 and
							(2)minimum clearances for passenger motor
			 vehicle foot pedals with respect to other pedals, the vehicle floor (including
			 aftermarket floor coverings), and any other potential obstructions to pedal
			 movement that the Secretary determines to be relevant.
							(b)Deadline
							(1)In generalExcept as provided under paragraph (2), the
			 Secretary shall issue a final rule to implement the safety standard described
			 in subsection (a) not later than 3 years after the date of the enactment of
			 this Act.
							(2)ReportIf the Secretary determines that a pedal
			 placement standard does not meet the requirements and considerations set forth
			 in subsections (a) and (b) of section 30111 of title 49, United States Code,
			 the Secretary shall submit a report describing the reasons for not prescribing
			 such standard to—
								(A)the Committee on Commerce, Science, and Transportation of the
			 Senate; and
								(B)the Committee on Energy and Commerce of the House of
			 Representatives.
								(c)Combined rulemakingThe Secretary may combine the rulemaking
			 proceeding required under subsection (a) with the rulemaking proceeding
			 required under section 31402.
						31404.Electronic systems performance
			 standard
						(a)In generalNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall initiate a rulemaking proceeding to
			 consider prescribing or amending a Federal motor vehicle safety standard
			 that—
							(1)requires electronic systems in passenger
			 motor vehicles to meet minimum performance requirements; and
							(2)may include requirements for—
								(A)electronic components;
								(B)the interaction of electronic
			 components;
								(C)security needs for those electronic systems
			 to prevent unauthorized access; or
								(D)the effect of surrounding environments on
			 those electronic systems.
								(b)Deadline
							(1)In generalExcept as provided under paragraph (2), the
			 Secretary shall issue a final rule to implement the safety standard described
			 in subsection (a) not later than 4 years after the date of enactment of this
			 Act.
							(2)ReportIf the Secretary determines that such a
			 standard does not meet the requirements and considerations set forth in
			 subsections (a) and (b) of section 30111 of title 49, United States Code, the
			 Secretary shall submit a report describing the reasons for not prescribing such
			 standard to—
								(A)the Committee on Commerce, Science, and
			 Transportation of the Senate; and
								(B)the Committee on Energy and Commerce of the
			 House of Representatives.
								(c)National Academy of SciencesIn conducting the rulemaking under
			 subsection (a), the Secretary shall consider the findings and recommendations
			 of the National Academy of Sciences, if any, pursuant to its study of
			 electronic vehicle controls.
						31405.Pushbutton ignition systems
			 standard
						(a)Pushbutton ignition standard
							(1)In generalThe Secretary shall initiate a rulemaking
			 proceeding to consider a Federal motor vehicle safety standard for passenger
			 motor vehicles with pushbutton ignition systems that establishes a standardized
			 operation of such systems when used by drivers, including drivers who may be
			 unfamiliar with such systems, in an emergency situation when the vehicle is in
			 motion.
							(2)Other ignition systemsIn the rulemaking proceeding initiated
			 under paragraph (1), the Secretary may include any other ignition-starting
			 mechanism that the Secretary determines should be considered.
							(b)Pushbutton ignition system
			 definedThe term
			 pushbutton ignition system means a mechanism, such as the push of
			 a button, for starting a passenger motor vehicle that does not involve the
			 physical insertion and turning of a tangible key.
						(c)Deadline
							(1)In generalExcept as provided under paragraph (2), the
			 Secretary shall issue a final rule to implement the standard described in
			 subsection (a) not later than 2 years after the date of the enactment of this
			 Act.
							(2)ReportIf the Secretary determines that a standard
			 does not meet the requirements and considerations set forth in subsections (a)
			 and (b) of section 30111 of title 49, United States Code, the Secretary shall
			 submit a report describing the reasons for not prescribing such standard
			 to—
								(A)the Committee on Commerce, Science, and Transportation of the
			 Senate; and
								(B)the Committee on Energy and Commerce of the House of
			 Representatives.
								31406.Vehicle event data recorders
						(a)Mandatory event data recorders
							(1)In generalNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall revise part 563 of title 49, Code of
			 Federal Regulations, to require, beginning with model year 2015, that new
			 passenger motor vehicles sold in the United States be equipped with an event
			 data recorder that meets the requirements under that part.
							(2)PenaltyThe violation of any provision under part
			 563 of title 49, Code of Federal Regulations—
								(A)shall be deemed to be a violation of
			 section 30112 of title 49, United States Code;
								(B)shall be subject to civil penalties under
			 section 30165(a) of that title; and
								(C)shall not subject a manufacturer (as
			 defined in section 30102(a)(5) of that title) to the requirements under section
			 30120 of that title.
								(b)Limitations on information
			 retrieval
							(1)Ownership of dataAny data in an event data recorder required
			 under part 563 of title 49, Code of Federal Regulations, regardless of when the
			 passenger motor vehicle in which it is installed was manufactured, is the
			 property of the owner, or in the case of a leased vehicle, the lessee of the
			 passenger motor vehicle in which the data recorder is installed.
							(2)PrivacyData recorded or transmitted by such a data
			 recorder may not be retrieved by a person other than the owner or lessee of the
			 motor vehicle in which the recorder is installed unless—
								(A)a court authorizes retrieval of the
			 information in furtherance of a legal proceeding;
								(B)the owner or lessee consents to the
			 retrieval of the information for any purpose, including the purpose of
			 diagnosing, servicing, or repairing the motor vehicle;
								(C)the information is retrieved pursuant to an
			 investigation or inspection authorized under section 1131(a) or 30166 of title
			 49, United States Code, and the personally identifiable information of the
			 owner, lessee, or driver of the vehicle and the vehicle identification number
			 is not disclosed in connection with the retrieved information; or
								(D)the information is retrieved for the
			 purpose of determining the need for, or facilitating, emergency medical
			 response in response to a motor vehicle crash.
								(c)Report to CongressTwo years after the date of implementation
			 of subsection (a), the Secretary shall study the safety impact and the impact
			 on individual privacy of event data recorders in passenger motor vehicles and
			 report its findings to the Committee on Commerce, Science, and Transportation
			 of the Senate and the Committee on Energy and Commerce of the House of
			 Representatives. The report shall include—
							(1)the safety benefits gained from
			 installation of event data recorders;
							(2)the recommendations on what, if any,
			 additional data the event data recorder should be modified to record;
							(3)the additional safety benefit such
			 information would yield;
							(4)the estimated cost to manufacturers to
			 implement the new enhancements;
							(5)an analysis of how the information proposed
			 to be recorded by an event data recorder conforms to applicable legal,
			 regulatory, and policy requirements regarding privacy;
							(6)a determination of the risks and effects of
			 collecting and maintaining the information proposed to be recorded by an event
			 data recorder;
							(7)an examination and evaluation of the
			 protections and alternative processes for handling information recorded by an
			 event data recorder to mitigate potential privacy risks.
							(d)Revised requirements for event data
			 recordersBased on the
			 findings of the study under subsection (c), the Secretary shall initiate a
			 rulemaking proceeding to revise part 563 of title 49, Code of Federal
			 Regulations. The rule—
							(1)shall require event data recorders to
			 capture and store data related to motor vehicle safety covering a reasonable
			 time period before, during, and after a motor vehicle crash or airbag
			 deployment, including a rollover;
							(2)shall require that data stored on such
			 event data recorders be accessible, regardless of vehicle manufacturer or
			 model, with commercially available equipment in a specified data format;
							(3)shall establish requirements for preventing
			 unauthorized access to the data stored on an event data recorder in order to
			 protect the security, integrity, and authenticity of the data; and
							(4)may require an interoperable data access
			 port to facilitate universal accessibility and analysis.
							(e)Disclosure of existence and purpose of
			 event data recorderThe rule
			 issued under subsection (d) shall require that any owner’s manual or similar
			 documentation provided to the first purchaser of a passenger motor vehicle for
			 purposes other than resale—
							(1)disclose that the vehicle is equipped with
			 such a data recorder; and
							(2)explain the purpose of the data
			 recorder.
							(f)Access to event data recorders in agency
			 investigationsSection
			 30166(c)(3)(C) of title 49, United States Code, is amended by inserting
			 , including any electronic data contained within the vehicle's
			 diagnostic system or event data recorder after
			 equipment.
						(g)Deadline for rulemakingThe Secretary shall issue a final rule
			 under subsection (d) not later than 4 years after the date of enactment of this
			 Act.
						31407.Prohibition on electronic visual
			 entertainment in driver’s view
						(a)Visual entertainment screens in driver’s
			 viewNot later than 2 years
			 after the date of enactment of this Act, the Secretary of Transportation shall
			 issue a final rule that prescribes a Federal motor vehicle safety standard
			 prohibiting electronic screens from displaying broadcast television, movies,
			 video games, and other forms of similar visual entertainment that is visible to
			 the driver while driving.
						(b)ExceptionsThe standard prescribed under subsection
			 (a) shall allow electronic screens that display information or images regarding
			 operation of the vehicle, vehicle surroundings, and telematic functions, such
			 as the vehicles navigation and communications system, weather, time, or the
			 vehicle’s audio system.
						31408.Commercial motor vehicle rollover
			 prevention and crash mitigation
						(a)RulemakingNot later than 3 months after the date of
			 enactment of this Act, the Secretary of Transportation shall initiate a
			 rulemaking proceeding pursuant to section 30111 of title 49, United States
			 Code, to prescribe or amend a Federal motor vehicle safety standard to reduce
			 commercial motor vehicle rollover and loss of control crashes and mitigate
			 deaths and injuries associated with such crashes for air-braked truck tractors
			 and motorcoaches with a gross vehicle weight rating of more than 26,000
			 pounds.
						(b)Required performance
			 standardsThe rulemaking
			 proceeding initiated under subsection (a) shall establish standards to reduce
			 the occurrence of rollovers and loss of control crashes consistent with
			 stability enhancing technologies, such as electronic stability control
			 systems.
						(c)DeadlineNot later than 18 months after the date of
			 enactment of this Act, the Secretary shall issue a final rule under subsection
			 (a).
						EChild Safety Standards
					31501.Child safety seats
						(a)Protection for larger
			 childrenNot later than 1
			 year after the date of enactment of this Act, the Secretary shall issue a final
			 rule amending Federal Motor Vehicle Safety Standard Number 213 to establish
			 frontal crash protection requirements for child restraint systems for children
			 weighing more than 65 pounds.
						(b)Side impact crashesNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall issue a final rule amending Federal
			 Motor Vehicle Safety Standard Number 213 to improve the protection of children
			 seated in child restraint systems during side impact crashes.
						(c)Frontal impact test parameters
							(1)CommencementNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall commence a rulemaking proceeding to
			 amend test parameters under Federal Motor Vehicle Safety Standard Number 213 to
			 better replicate real world conditions.
							(2)Final ruleNot later than 4 years after the date of
			 enactment of this Act, the Secretary shall issue a final rule pursuant to
			 paragraph (1).
							31502.Child restraint anchorage systems
						(a)Initiation of rulemaking
			 proceedingNot later than 1
			 year after the date of enactment of this Act, the Secretary shall initiate a
			 rulemaking proceeding to—
							(1)amend Federal Motor Vehicle Safety Standard
			 Number 225 (relating to child restraint anchorage systems) to improve the
			 visibility of, accessibility to, and ease of use for lower anchorages and
			 tethers in all rear seat seating positions if such anchorages and tethers are
			 feasible; and
							(2)amend Federal Motor Vehicle Safety Standard
			 Number 213 (relating to child restraint systems) or Federal Motor Vehicle
			 Safety Standard Number 225 (relating to child restraint anchorage
			 systems)—
								(A)to establish a maximum allowable weight of
			 the child and child restraint for standardizing the recommended use of child
			 restraint anchorage systems in all vehicles; and
								(B)to provide the information described in
			 subparagraph (A) to the consumer.
								(b)Final rule
							(1)In generalExcept as provided under paragraph (2), the
			 Secretary shall issue a final rule under subsection (a) not later than 3 years
			 after the date of the enactment of this Act.
							(2)ReportIf the Secretary determines that an
			 amendment to the standard referred to in subsection (a) does not meet the
			 requirements and considerations set forth in subsections (a) and (b) of section
			 30111 of title 49, United States Code, the Secretary shall submit a report
			 describing the reasons for not prescribing such a standard to—
								(A)the Committee on Commerce, Science, and Transportation of the
			 Senate; and
								(B)the Committee on Energy and Commerce of the House of
			 Representatives.
								31503.Rear seat belt reminders
						(a)Initiation of rulemaking
			 proceedingNot later than 2
			 years after the date of enactment of this Act, the Secretary shall initiate a
			 rulemaking proceeding to amend Federal Motor Vehicle Safety Standard Number 208
			 (relating to occupant crash protection) to provide a safety belt use warning
			 system for designated seating positions in the rear seat.
						(b)Final rule
							(1)In generalExcept as provided under paragraph (2), the
			 Secretary shall issue a final rule under subsection (a) not later than 3 years
			 after the date of enactment of this Act.
							(2)ReportIf the Secretary determines that an
			 amendment to the standard referred to in subsection (a) does not meet the
			 requirements and considerations set forth in subsections (a) and (b) of section
			 30111 of title 49, United States Code, the Secretary shall submit a report
			 describing the reasons for not prescribing such a standard to—
								(A)the Committee on Commerce, Science, and Transportation of the
			 Senate; and
								(B)the Committee on Energy and Commerce of the House of
			 Representatives.
								31504.Unattended passenger reminders
						(a)Safety research initiativeNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall complete research into the
			 development of performance requirements to warn drivers that a child or other
			 unattended passenger remains in a rear seating position after the vehicle motor
			 is disengaged.
						(b)SpecificationsIn carrying out subsection (a), the
			 Secretary shall consider performance requirements that—
							(1)sense weight, the presence of a buckled
			 seat belt, or other indications of the presence of a child or other passenger;
			 and
							(2)provide an alert to prevent hyperthermia
			 and hypothermia that can result in death or severe injuries.
							(c)Rulemaking or report
							(1)RulemakingNot later than 1 year after the completion
			 of each research and testing initiative required under subsection (a), the
			 Secretary shall initiate a rulemaking proceeding to issue a Federal motor
			 vehicle safety standard if the Secretary determines that such a standard meets
			 the requirements and considerations set forth in subsections (a) and (b) of
			 section 30111 of title 49, United States Code.
							(2)ReportIf the Secretary determines that the
			 standard described in subsection (a) does not meet the requirements and
			 considerations set forth in subsections (a) and (b) of section 30111 of title
			 49, United States Code, the Secretary shall submit a report describing the
			 reasons for not prescribing such a standard to—
								(A)the Committee on Commerce, Science, and Transportation of the
			 Senate; and
								(B)the Committee on Energy and Commerce of the House of
			 Representatives.
								31505.New deadlineIf the Secretary determines that any
			 deadline for issuing a final rule under this Act cannot be met, the Secretary
			 shall—
						(1)provide the
			 Committee on Commerce, Science, and
			 Transportation of the Senate and the
			 Committee on Energy and Commerce of the House
			 of Representatives with an explanation for why such deadline
			 cannot be met; and
						(2)establish a new deadline for that
			 rule.
						FImproved daytime and nighttime visibility
			 of agricultural equipment 
					31601.Rulemaking on visibility of agricultural
			 equipment
						(a)DefinitionsIn this section:
							(1)Agricultural equipmentThe term agricultural
			 equipment has the meaning given the term agricultural field
			 equipment in ASABE Standard 390.4, entitled Definitions and
			 Classifications of Agricultural Field Equipment, which was published in
			 January 2005 by the American Society of Agriculture and Biological Engineers,
			 or any successor standard.
							(2)Public roadThe term public road has the
			 meaning given the term in section 101(a)(27) of title 23, United States
			 Code.
							(b)Rulemaking
							(1)In generalNot later than 2 years after the date of
			 enactment of this Act, the Secretary of Transportation, after consultation with
			 representatives of the American Society of Agricultural and Biological
			 Engineers and appropriate Federal agencies, and with other appropriate persons,
			 shall promulgate a rule to improve the daytime and nighttime visibility of
			 agricultural equipment that may be operated on a public road.
							(2)Minimum standardsThe rule promulgated pursuant to this
			 subsection shall—
								(A)establish minimum lighting and marking
			 standards for applicable agricultural equipment manufactured at least 1 year
			 after the date on which such rule is promulgated; and
								(B)provide for the methods, materials,
			 specifications, and equipment to be employed to comply with such standards,
			 which shall be equivalent to ASABE Standard 279.14, entitled Lighting
			 and Marking of Agricultural Equipment on Highways, which was published
			 in July 2008 by the American Society of Agricultural and Biological Engineers,
			 or any successor standard.
								(c)ReviewNot less frequently than once every 5
			 years, the Secretary of Transportation shall—
							(1)review the standards established pursuant
			 to subsection (b); and
							(2)revise such standards to reflect the
			 revision of ASABE Standard 279 that is in effect at the time of such
			 review.
							(d)Limitations
							(1)Compliance with successor
			 standardsAny rule
			 promulgated pursuant to this section may not prohibit the operation on public
			 roads of agricultural equipment that is equipped in accordance with any adopted
			 revision of ASABE Standard 279 that is later than the revision of such standard
			 that was referenced during the promulgation of the rule.
							(2)No retrofitting requiredAny rule promulgated pursuant to this
			 section may not require the retrofitting of agricultural equipment that was
			 manufactured before the date on which the lighting and marking standards are
			 enforceable under subsection (b)(2)(A).
							(3)No effect on additional materials and
			 equipmentAny rule
			 promulgated pursuant to this section may not prohibit the operation on public
			 roads of agricultural equipment that is equipped with materials or equipment
			 that are in addition to the minimum materials and equipment specified in the
			 standard upon which such rule is based.
							IICommercial Motor Vehicle Safety Enhancement
			 Act of 2012
				32001.Short titleThis title may be cited as the
			 Commercial Motor Vehicle Safety
			 Enhancement Act of 2012.
				32002.References to title 49, United States
			 CodeExcept as otherwise
			 expressly provided, whenever in this title an amendment or repeal is expressed
			 in terms of an amendment to, or a repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of
			 title 49, United States Code.
				ACommercial motor vehicle
			 registration
					32101.Registration of motor carriers
						(a)Registration requirementsSection 13902(a)(1) is amended to read as
			 follows:
							
								(1)In generalExcept as otherwise provided in this
				section, the Secretary of Transportation may not register a person to provide
				transportation subject to jurisdiction under subchapter I of chapter 135 as a
				motor carrier unless the Secretary determines that the person—
									(A)is willing and able to comply with—
										(i)this part and the applicable regulations of
				the Secretary and the Board;
										(ii)any safety regulations imposed by the
				Secretary;
										(iii)the duties of employers and employees
				established by the Secretary under section 31135;
										(iv)the safety fitness requirements established
				by the Secretary under section 31144;
										(v)the accessibility requirements established
				by the Secretary under subpart H of part 37 of title 49, Code of Federal
				Regulations (or successor regulations), for transportation provided by an
				over-the-road bus; and
										(vi)the minimum financial responsibility
				requirements established by the Secretary under sections 13906, 31138, and
				31139;
										(B)has submitted a comprehensive management
				plan documenting that the person has management systems in place to ensure
				compliance with safety regulations imposed by the Secretary;
									(C)has disclosed any relationship involving
				common ownership, common management, common control, or common familial
				relationship between that person and any other motor carrier, freight
				forwarder, or broker, or any other applicant for motor carrier, freight
				forwarder, or broker registration, or a successor (as that term is defined
				under section 31153), if the relationship occurred in the 5-year period
				preceding the date of the filing of the application for registration;
				and
									(D)after the Secretary establishes a written
				proficiency examination pursuant to section 32101(b) of the
				Commercial Motor Vehicle Safety Enhancement
				Act of 2012, has passed the written proficiency
				examination.
									.
						(b)Written proficiency examination
							(1)EstablishmentNot later than 18 months after the date of
			 enactment of this Act, the Secretary shall establish a written proficiency
			 examination for applicant motor carriers pursuant to section 13902(a)(1)(D) of
			 title 49, United States Code. The written proficiency examination shall test a
			 person's knowledge of applicable safety regulations, standards, and orders of
			 the Federal government and State government.
							(2)Additional
			 feeThe Secretary may assess
			 a fee to cover the expenses incurred by the Department of Transportation
			 in—
								(A)developing and administering the written
			 proficiency examination; and
								(B)reviewing the comprehensive management plan
			 required under section 13902(a)(1)(B) of title 49, United States Code.
								(c)Conforming amendmentSection 210(b) of the Motor Carrier Safety
			 Improvement Act of 1999 (49 U.S.C. 31144 note) is amended—
							(1)by inserting , commercial
			 regulations, and provisions of subpart H of part 37 of title 49, Code of
			 Federal Regulations, or successor regulations after applicable
			 safety regulations; and
							(2)by striking consider the
			 establishment of and inserting establish.
							(d)Transportation
			 of agricultural commodities and farm suppliesSection 229(a)(1) of the Motor Carrier
			 Safety Improvement Act of 1999 (49 U.S.C. 31136 note) is amended to read as
			 follows:
							
								(1)Transportation
				of agricultural commodities and farm suppliesRegulations prescribed by the Secretary
				under sections 31136 and 31502 regarding maximum driving and on-duty time for
				drivers used by motor carriers shall not apply during planting and harvest
				periods, as determined by each State, to—
									(A)drivers transporting agricultural
				commodities in the State from the source of the agricultural commodities to a
				location within a 100 air-mile radius from the source;
									(B)drivers
				transporting farm supplies for agricultural purposes in the State from a
				wholesale or retail distribution point of the farm supplies to a farm or other
				location where the farm supplies are intended to be used within a 100 air-mile
				radius from the distribution point; or
									(C)drivers
				transporting farm supplies for agricultural purposes in the State from a
				wholesale distribution point of the farm supplies to a retail distribution
				point of the farm supplies within a 100 air-mile radius from the wholesale
				distribution
				point.
									.
						32102.Safety fitness of new operators
						(a)Safety reviews of new
			 operatorsSection 31144(g)(1)
			 is amended to read as follows:
							
								(1)Safety review
									(A)In generalThe Secretary shall require, by regulation,
				each owner and each operator granted new registration under section 13902 or
				31134 to undergo a safety review not later than 12 months after the owner or
				operator, as the case may be, begins operations under such registration.
									(B)Providers of motorcoach
				servicesThe Secretary may
				register a person to provide motorcoach services under section 13902 or 31134
				after the person undergoes a pre-authorization safety audit, including
				verification, in a manner sufficient to demonstrate the ability to comply with
				Federal rules and regulations, as described in section 13902. The Secretary
				shall continue to monitor the safety performance of each owner and each
				operator subject to this section for 12 months after the owner or operator is
				granted registration under section 13902 or 31134. The registration of each
				owner and each operator subject to this section shall become permanent after
				the motorcoach service provider is granted registration following a
				pre-authorization safety audit and the expiration of the 12 month monitoring
				period.
									(C)Pre-authorization safety
				auditThe Secretary may
				require, by regulation, that the pre-authorization safety audit under
				subparagraph (B) be completed on-site not later than 90 days after the
				submission of an application for operating
				authority.
									.
						(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect 1 year after the date of enactment of this
			 Act.
						32103.Reincarnated carriers
						(a)Effective periods of registration
							(1)Suspensions, amendments, and
			 revocationsSection 13905(d)
			 is amended—
								(A)by redesignating paragraph (2) as paragraph
			 (4);
								(B)by striking paragraph (1) and inserting the
			 following:
									
										(1)ApplicationsOn application of the registrant, the
				Secretary may amend or revoke a registration.
										(2)Complaints and actions on secretary's own
				initiativeOn complaint or on
				the Secretary's own initiative and after notice and an opportunity for a
				proceeding, the Secretary may—
											(A)suspend, amend, or revoke any part of the
				registration of a motor carrier, broker, or freight forwarder for willful
				failure to comply with—
												(i)this part;
												(ii)an applicable regulation or order of the
				Secretary or the Board, including the accessibility requirements established by
				the Secretary under subpart H of part 37 of title 49, Code of Federal
				Regulations (or successor regulations), for transportation provided by an
				over-the-road bus; or
												(iii)a condition of its registration;
												(B)withhold, suspend, amend, or revoke any
				part of the registration of a motor carrier, broker, or freight forwarder for
				failure—
												(i)to pay a civil penalty imposed under
				chapter 5, 51, 149, or 311;
												(ii)to arrange and abide by an acceptable
				payment plan for such civil penalty, not later than 90 days after the date
				specified by order of the Secretary for the payment of such penalty; or
												(iii)for failure to obey a subpoena issued by
				the Secretary;
												(C)withhold, suspend, amend, or revoke any
				part of a registration of a motor carrier, broker, or freight forwarder
				following a determination by the Secretary that the motor carrier, broker, or
				freight forwarder failed to disclose, in its application for registration, a
				material fact relevant to its willingness and ability to comply with—
												(i)this part;
												(ii)an applicable regulation or order of the
				Secretary or the Board; or
												(iii)a condition of its registration; or
												(D)withhold, suspend, amend, or revoke any
				part of a registration of a motor carrier, broker, or freight forwarder if the
				Secretary finds that—
												(i)the motor carrier, broker, or freight
				forwarder is or was related through common ownership, common management, common
				control, or common familial relationship to any other motor carrier, broker, or
				freight forwarder, or any other applicant for motor carrier, broker, or freight
				forwarder registration that the Secretary determines is or was unwilling or
				unable to comply with the relevant requirements listed in section 13902, 13903,
				or 13904; or
												(ii)the person is the successor, as defined in
				section 31153, to a person who is or was unwilling or unable to comply with the
				relevant requirements of section 13902, 13903, or 13904.
												(3)LimitationParagraph (2)(B) shall not apply to a
				person who is unable to pay a civil penalty because the person is a debtor in a
				case under chapter 11 of title 11.
										;
				and
								(C)in paragraph (4), as redesignated by
			 section 32103(a)(1)(A) of this Act, by striking paragraph (1)(B)
			 and inserting paragraph (2)(B).
								(2)ProcedureSection 13905(e) is amended by inserting
			 or if the Secretary determines that the registrant failed to disclose a
			 material fact in an application for registration in accordance with subsection
			 (d)(2)(C), after registrant,.
							(b)Information systemsSection 31106(a)(3) is amended—
							(1)in subparagraph (F), by striking
			 and at the end;
							(2)in subparagraph (G), by striking the period
			 at the end and inserting ; and; and
							(3)by adding at the end the following:
								
									(H)determine whether a person or employer is
				or was related, through common ownership, common management, common control, or
				common familial relationship, to any other person, employer, or any other
				applicant for registration under section 13902 or
				31134.
									.
							32104.Financial responsibility
			 requirements
						(a)ReportNot later than 6 months after the date of
			 enactment of this Act, the Secretary shall—
							(1)issue a report on the appropriateness
			 of—
								(A)the current minimum financial
			 responsibility requirements under sections 31138 and 31139 of title 49, United
			 States Code; and
								(B)the current bond and insurance requirements
			 under section 13904(f) of title 49, United States Code; and
								(2)submit the report issued under paragraph
			 (1) to the Committee on Commerce,
			 Science, and Transportation of the Senate and the
			 Committee on Transportation and Infrastructure
			 of the House of Representatives.
							(b)RulemakingNot later than 6 months after the
			 publication of the report under subsection (a), the Secretary shall initiate a
			 rulemaking—
							(1)to revise the minimum financial
			 responsibility requirements under sections 31138 and 31139 of title 49, United
			 States Code and
							(2)to revise the bond and insurance
			 requirements under section 13904(f) of such title, as appropriate, based on the
			 findings of the report submitted under subsection (a).
							(c)DeadlineNot later than 1 year after the start of
			 the rulemaking under subsection (b), the Secretary shall—
							(1)issue a final rule; or
							(2)if the Secretary determines that a
			 rulemaking is not required following the Secretary's analysis, submit a report
			 stating the reason for not increasing the minimum financial responsibility
			 requirements to the Committee on Commerce, Science, and Transportation of the
			 Senate and the Committee on Transportation and Infrastructure of the House of
			 Representatives.
							(d)Biennial reviewsNot less than once every 2 years, the
			 Secretary shall review the requirements prescribed under subsection (b) and
			 revise the requirements, as appropriate.
						32105.USDOT number registration
			 requirement
						(a)In generalChapter 311 is amended by inserting after
			 section 31133 the following:
							
								31134.Requirement for registration and USDOT
				number
									(a)In generalUpon application, and subject to
				subsections (b) and (c), the Secretary shall register an employer or person
				subject to the safety jurisdiction of this subchapter. An employer or person
				may operate a commercial motor vehicle in interstate commerce only if the
				employer or person is registered by the Secretary under this section and
				receives a USDOT number. Nothing in this section shall preclude registration by
				the Secretary of an employer or person not engaged in interstate commerce. An
				employer or person subject to jurisdiction under subchapter I of chapter 135 of
				this title shall apply for commercial registration under section 13902 of this
				title.
									(b)Withholding registrationThe Secretary may withhold registration
				under subsection (a), after notice and an opportunity for a proceeding, if the
				Secretary determines that—
										(1)the employer or person seeking registration
				is unwilling or unable to comply with the requirements of this subchapter and
				the regulations prescribed thereunder and chapter 51 and the regulations
				prescribed thereunder;
										(2)the employer or person is or was related
				through common ownership, common management, common control, or common familial
				relationship to any other person or applicant for registration subject to this
				subchapter who is or was unfit, unwilling, or unable to comply with the
				requirements listed in subsection (b)(1); or
										(3)the person is the successor, as defined in
				section 31153, to a person who is or was unfit, unwilling, or unable to comply
				with the requirements listed in subsection (b)(1).
										(c)Revocation or suspension of
				registrationThe Secretary
				shall revoke the registration of an employer or person under subsection (a)
				after notice and an opportunity for a proceeding, or suspend the registration
				after giving notice of the suspension to the employer or person, if the
				Secretary determines that—
										(1)the employer's or person's authority to
				operate pursuant to chapter 139 of this title would be subject to revocation or
				suspension under sections 13905(d)(1) or 13905(f) of this title;
										(2)the employer or person is or was related
				through common ownership, common management, common control, or common familial
				relationship to any other person or applicant for registration subject to this
				subchapter that the Secretary determines is or was unfit, unwilling, or unable
				to comply with the requirements listed in subsection (b)(1);
										(3)the person is the successor, as defined in
				section 31153, to a person the Secretary determines is or was unfit, unwilling,
				or unable to comply with the requirements listed in subsection (b)(1);
				or
										(4)the employer or person failed or refused to
				submit to the safety review required by section 31144(g) of this title.
										(d)Periodic registration updateThe Secretary may require an employer to
				update a registration under this section periodically or not later than 30 days
				after a change in the employer's address, other contact information, officers,
				process agent, or other essential information, as determined by the
				Secretary.
									.
						(b)Conforming amendmentThe analysis of chapter 311 is amended by
			 inserting after the item relating to section 31133 the following:
							
								
									31134. Requirement for
				registration and USDOT
				number.
								
								.
						32106.Registration fee systemSection 13908(d)(1) is amended by striking
			 but shall not exceed $300.
					32107.Registration update
						(a)Periodic motor carrier updateSection 13902 is amended by adding at the
			 end the following:
							
								(h)Update of registrationThe Secretary may require a registrant to
				update its registration under this section periodically or not later than 30
				days after a change in the registrant's address, other contact information,
				officers, process agent, or other essential information, as determined by the
				Secretary.
								.
						(b)Periodic freight forwarder
			 updateSection 13903 is
			 amended by adding at the end the following:
							
								(c)Update of registrationThe Secretary may require a freight
				forwarder to update its registration under this section periodically or not
				later than 30 days after a change in the freight forwarder's address, other
				contact information, officers, process agent, or other essential information,
				as determined by the
				Secretary.
								.
						(c)Periodic broker updateSection 13904 is amended by adding at the
			 end the following:
							
								(e)Update of registrationThe Secretary may require a broker to
				update its registration under this section periodically or not later than 30
				days after a change in the broker's address, other contact information,
				officers, process agent, or other essential information, as determined by the
				Secretary.
								.
						32108.Increased penalties for operating without
			 registration
						(a)PenaltiesSection 14901(a) is amended—
							(1)by striking $500 and
			 inserting $1,000;
							(2)by striking who is not registered
			 under this part to provide transportation of passengers,;
							(3)by striking with respect to
			 providing transportation of passengers, and inserting or section
			 13902(c) of this title,; and
							(4)by striking $2,000 for each
			 violation and each additional day the violation continues and inserting
			 $10,000 for each violation, or $25,000 for each violation relating to
			 providing transportation of passengers.
							(b)Transportation of hazardous
			 wastesSection 14901(b) is
			 amended by striking not to exceed $20,000 and inserting
			 not less than $25,000.
						32109.Revocation of registration for imminent
			 hazardSection 13905(f)(2) is
			 amended to read as follows:
						
							(2)Imminent hazard to public
				healthNotwithstanding
				subchapter II of chapter 5 of title 5, the Secretary shall revoke the
				registration of a motor carrier if the Secretary finds that the carrier is or
				was conducting unsafe operations that are or were an imminent hazard to public
				health or
				property.
							.
					32110.Revocation of registration and other
			 penalties for failure to respond to subpoenaSection 525 is amended—
						(1)by striking subpenas in the
			 section heading and inserting subpoenas;
						(2)by striking subpena and
			 inserting subpoena;
						(3)by striking $100 and
			 inserting $1,000;
						(4)by striking $5,000 and
			 inserting $10,000; and
						(5)by adding at the end the following:
							
								The Secretary may withhold, suspend, amend,
				or revoke any part of the registration of a person required to register under
				chapter 139 for failing to obey a subpoena or requirement of the Secretary
				under this chapter to appear and testify or produce
				records.
								.
						32111.Fleetwide out of service order for
			 operating without required registrationSection 13902(e)(1) is amended—
						(1)by striking motor vehicle
			 and inserting motor carrier after the Secretary
			 determines that a; and
						(2)by striking order the
			 vehicle and inserting order the motor carrier operations
			 after the Secretary may.
						32112.Motor carrier and officer patterns of
			 safety violationsSection
			 31135 is amended—
						(1)by striking subsection (b) and inserting
			 the following:
							
								(b)Noncompliance
									(1)Motor
				carriersTwo or more motor
				carriers, employers, or persons shall not use common ownership, common
				management, common control, or common familial relationship to enable any or
				all such motor carriers, employers, or persons to avoid compliance, or mask or
				otherwise conceal non-compliance, or a history of non-compliance, with
				regulations prescribed under this subchapter or an order of the Secretary
				issued under this subchapter.
									(2)PatternIf the Secretary finds that a motor
				carrier, employer, or person engaged in a pattern or practice of avoiding
				compliance, or masking or otherwise concealing noncompliance, with regulations
				prescribed under this subchapter, the Secretary—
										(A)may withhold, suspend, amend, or revoke any
				part of the motor carrier's, employer's, or person's registration in accordance
				with section 13905 or 31134; and
										(B)shall take into account such non-compliance
				for purposes of determining civil penalty amounts under section
				521(b)(2)(D).
										(3)OfficersIf the Secretary finds, after notice and an
				opportunity for proceeding, that an officer of a motor carrier, employer, or
				owner or operator engaged in a pattern or practice of violating regulations
				prescribed under this subchapter, or assisted a motor carrier, employer, or
				owner or operator in avoiding compliance, or masking or otherwise concealing
				noncompliance, the Secretary may impose appropriate sanctions, subject to the
				limitations in paragraph (4), including—
										(A)suspension or revocation of registration
				granted to the officer individually under section 13902 or 31134;
										(B)temporary or permanent suspension or bar
				from association with any motor carrier, employer, or owner or operator
				registered under section 13902 or 31134; or
										(C)any appropriate sanction approved by the
				Secretary.
										(4)LimitationsThe sanctions described in subparagraphs
				(A) through (C) of subsection (b)(3) shall apply to—
										(A)intentional or knowing conduct, including
				reckless conduct that violates applicable laws (including regulations);
				and
										(B)repeated instances of negligent conduct
				that violates applicable laws (including
				regulations).
										;
				and
						(2)by striking subsection (c) and inserting
			 the following:
							
								(c)Avoiding complianceFor purposes of this section,
				avoiding compliance or masking or otherwise concealing
				noncompliance includes serving as an officer or otherwise exercising
				controlling influence over 2 or more motor carriers where—
									(1)one of the carriers was placed out of
				service, or received notice from the Secretary that it will be placed out of
				service, following—
										(A)a determination of unfitness under section
				31144(b);
										(B)a suspension or revocation of registration
				under section 13902, 13905, or 31144(g);
										(C)issuance of an imminent hazard out of
				service order under section 521(b)(5) or section 5121(d); or
										(D)notice of failure to pay a civil penalty or
				abide by a penalty payment plan; and
										(2)one or more of the carriers is the
				successor, as that term is defined in section 31153, to the
				carrier that is the subject of the action in paragraph
				(1).
									.
						32113.Federal successor standard
						(a)In generalChapter 311 is amended by adding after
			 section 31152, as added by section 32508 of this Act, the following:
							
								31153.Federal successor standard
									(a)Federal successor standardNotwithstanding any other provision of
				Federal or State law, the Secretary may take an action authorized under
				chapters 5, 51, 131 through 149, subchapter III of chapter 311 (except sections
				31138 and 31139), or sections 31302, 31303, 31304, 31305(b), 31310(g)(1)(A), or
				31502 of this title, or a regulation issued under any of those provisions,
				against a successor of a motor carrier (as defined in section 13102), a
				successor of an employer (as defined in section 31132), or a successor of an
				owner or operator (as that term is used in subchapter III of chapter 311), to
				the same extent and on the same basis as the Secretary may take the action
				against the motor carrier, employer, or owner or operator.
									(b)Successor definedFor purposes of this section, the term
				successor means a motor carrier, employer, or owner or operator
				that the Secretary determines, after notice and an opportunity for a
				proceeding, has 1 or more features that correspond closely with the features of
				another existing or former motor carrier, employer, or owner or operator, such
				as—
										(1)consideration paid for assets purchased or
				transferred;
										(2)dates of corporate creation and dissolution
				or termination of operations;
										(3)commonality of ownership;
										(4)commonality of officers and management
				personnel and their functions;
										(5)commonality of drivers and other
				employees;
										(6)identity of physical or mailing addresses,
				telephone, fax numbers, or e-mail addresses;
										(7)identity of motor vehicle equipment;
										(8)continuity of liability insurance
				policies;
										(9)commonality of coverage under liability
				insurance policies;
										(10)continuation of carrier facilities and
				other physical assets;
										(11)continuity of the nature and scope of
				operations, including customers;
										(12)commonality of the nature and scope of
				operations, including customers;
										(13)advertising, corporate name, or other acts
				through which the motor carrier, employer, or owner or operator holds itself
				out to the public;
										(14)history of safety violations and pending
				orders or enforcement actions of the Secretary; and
										(15)additional factors that the Secretary
				considers appropriate.
										(c)Effective
				dateNotwithstanding any
				other provision of law, this section shall apply to any action commenced on or
				after the date of enactment of the Commercial
				Motor Vehicle Safety Enhancement Act of 2012 without regard to
				whether the violation that is the subject of the action, or the conduct that
				caused the violation, occurred before the date of enactment.
									(d)Rights not affectedNothing in this section shall affect the
				rights, functions, or responsibilities under law of any other Department,
				Agency, or instrumentality of the United States, the laws of any State, or any
				rights between a private party and a motor carrier, employer, or owner or
				operator.
									.
						(b)Conforming amendmentThe analysis of chapter 311 is amended by
			 inserting after the item related to section 31152, as added by section 32508 of
			 this Act, the following:
							
								
									31153. Federal successor
				standard.
								
								.
						BCommercial motor vehicle safety
					32201.Repeal of commercial jurisdiction exception
			 for brokers of motor carriers of passengers
						(a)In generalSection 13506(a) is amended—
							(1)by inserting or at the end
			 of paragraph (13);
							(2)by striking paragraph (14); and
							(3)by redesignating paragraph (15) as
			 paragraph (14).
							(b)Conforming amendmentSection 13904(a) is amended by striking
			 of property in the first sentence.
						32202.Bus rentals and definition of
			 employerParagraph (3) of
			 section 31132 is amended to read as follows:
						
							(3)employer—
								(A)means a person engaged in a business
				affecting interstate commerce that—
									(i)owns or leases a commercial motor vehicle
				in connection with that business, or assigns an employee to operate the
				commercial motor vehicle; or
									(ii)offers for rent or lease a motor vehicle
				designed or used to transport more than 8 passengers, including the driver, and
				from the same location or as part of the same business provides names or
				contact information of drivers, or holds itself out to the public as a charter
				bus company; but
									(B)does not include the Government, a State,
				or a political subdivision of a
				State.
								.
					32203.Crashworthiness standards
						(a)In generalNot later than 18 months after the date of
			 enactment of this Act, the Secretary shall conduct a comprehensive analysis on
			 the need for crashworthiness standards on property-carrying commercial motor
			 vehicles with a gross vehicle weight rating or gross vehicle weight of at least
			 26,001 pounds involved in interstate commerce, including an evaluation of the
			 need for roof strength, pillar strength, air bags, and frontal and back wall
			 standards.
						(b)ReportNot later than 90 days after completing the
			 comprehensive analysis under subsection (a), the Secretary shall report the
			 results of the analysis and any recommendations to the Committee on Commerce,
			 Science, and Transportation of the Senate and the Committee on Transportation
			 and Infrastructure of the House of Representatives.
						32204.Canadian safety rating
			 reciprocitySection 31144 is
			 amended by adding at the end the following:
						
							(h)Recognition of Canadian motor carrier
				safety fitness determinations
								(1)If an authorized agency of the Canadian
				federal government or a Canadian Territorial or Provincial government
				determines, by applying the procedure and standards prescribed by the Secretary
				under subsection (b) or pursuant to an agreement under paragraph (2), that a
				Canadian employer is unfit and prohibits the employer from operating a
				commercial motor vehicle in Canada or any Canadian Province, the Secretary may
				prohibit the employer from operating such vehicle in interstate and foreign
				commerce until the authorized Canadian agency determines that the employer is
				fit.
								(2)The Secretary may consult and participate
				in negotiations with authorized officials of the Canadian federal government or
				a Canadian Territorial or Provincial government, as necessary, to provide
				reciprocal recognition of each country's motor carrier safety fitness
				determinations. An agreement shall provide, to the maximum extent practicable,
				that each country will follow the procedure and standards prescribed by the
				Secretary under subsection (b) in making motor carrier safety fitness
				determinations.
								.
					32205.State reporting of foreign commercial
			 driver convictions
						(a)Definition of foreign commercial
			 driverSection 31301 is
			 amended—
							(1)by redesignating paragraphs (10) through
			 (14) as paragraphs (11) through (15), respectively; and
							(2)by inserting after paragraph (9) the
			 following:
								
									(10)foreign commercial driver
				means an individual licensed to operate a commercial motor vehicle by an
				authority outside the United States, or a citizen of a foreign country who
				operates a commercial motor vehicle in the United
				States.
									.
							(b)State reporting of
			 convictionsSection 31311(a)
			 is amended by adding after paragraph (21) the following:
							
								(22)The State shall report a conviction of a
				foreign commercial driver by that State to the Federal Convictions and
				Withdrawal Database, or another information system designated by the Secretary
				to record the convictions. A report shall include—
									(A)for a driver holding a foreign commercial
				driver's license—
										(i)each conviction relating to the operation
				of a commercial motor vehicle; and
										(ii)a non-commercial motor vehicle; and
										(B)for an unlicensed driver or a driver
				holding a foreign non-commercial driver's license, each conviction for
				operating a commercial motor
				vehicle.
									.
						32206.Authority to disqualify foreign commercial
			 driversSection 31310 is
			 amended by adding at the end the following:
						
							(k)Foreign commercial driversA foreign commercial driver shall be
				subject to disqualification under this
				section.
							.
					32207.Revocation of foreign motor carrier
			 operating authority for failure to pay civil penaltiesSection 13905(d)(2), as amended by section
			 32103(a) of this Act, is amended by inserting foreign motor carrier,
			 foreign motor private carrier, after registration of a motor
			 carrier, each place it appears.
					32208.Rental truck
			 accident study
						(a)DefinitionsIn
			 this section:
							(1)Rental
			 truckThe term rental truck means a motor vehicle
			 with a gross vehicle weight rating of between 10,000 and 26,000 pounds that is
			 made available for rental by a rental truck company.
							(2)Rental truck
			 companyThe term rental truck company means a person
			 or company that is in the business of renting or leasing rental trucks to the
			 public or for private use.
							(b)Study
							(1)In
			 generalThe Secretary shall conduct a study of the safety of
			 rental trucks during the 7-year period ending on December 31, 2011.
							(2)RequirementsThe
			 study conducted under paragraph (1) shall—
								(A)evaluate available
			 data on the number of crashes, fatalities, and injuries involving rental trucks
			 and the cause of such crashes, utilizing police accident reports and other
			 sources;
								(B)estimate the
			 property damage and costs resulting from a subset of crashes involving rental
			 truck operations, which the Secretary believes adequately reflect all crashes
			 involving rental trucks;
								(C)analyze State and
			 local laws regulating rental truck companies, including safety and inspection
			 requirements;
								(D)assess the rental
			 truck maintenance programs of a selection of small, medium, and large rental
			 truck companies, as selected by the Secretary, including the frequency of
			 rental truck maintenance inspections, and compare such programs with inspection
			 requirements for passenger vehicles and commercial motor vehicles;
								(E)include any other
			 information available regarding the safety of rental trucks; and
								(F)review any other
			 information that the Secretary determines to be appropriate.
								(c)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Secretary
			 shall submit a report to the Committee on Commerce, Science, and Transportation
			 of the Senate and the Committee on Transportation and Infrastructure of the
			 House of Representatives that contains—
							(1)the findings of
			 the study conducted pursuant to subsection (b); and
							(2)any
			 recommendations for legislation that the Secretary determines to be
			 appropriate.
							CDriver safety
					32301.Electronic on-board recording
			 devices
						(a)General authoritySection 31137 is amended—
							(1)by amending the section heading to read as
			 follows:
								
									31137.Electronic on-board recording devices and
				brake maintenance
				regulations
									;
							(2)by redesignating subsection (b) as
			 subsection (e); and
							(3)by amending (a) to read as follows:
								
									(a)Electronic on-Board recording
				devicesNot later than 1 year
				after the date of enactment of the Commercial
				Motor Vehicle Safety Enhancement Act of 2012, the Secretary of
				Transportation shall prescribe regulations—
										(1)requiring a commercial motor vehicle
				involved in interstate commerce and operated by a driver subject to the hours
				of service and the record of duty status requirements under part 395 of title
				49, Code of Federal Regulations, be equipped with an electronic on-board
				recording device to improve compliance by an operator of a vehicle with hours
				of service regulations prescribed by the Secretary; and
										(2)ensuring that an electronic on-board
				recording device is not used to harass a vehicle operator.
										(b)Electronic on-Board recording device
				requirements
										(1)In generalThe regulations prescribed under subsection
				(a) shall—
											(A)require an electronic on-board recording
				device—
												(i)to accurately record commercial driver
				hours of service;
												(ii)to record the location of a commercial
				motor vehicle;
												(iii)to be tamper resistant; and
												(iv)to be integrally synchronized with an
				engine's control module;
												(B)allow law enforcement to access the data
				contained in the device during a roadside inspection; and
											(C)apply to a commercial motor vehicle
				beginning on the date that is 2 years after the date that the regulations are
				published as a final rule.
											(2)Performance and design
				standardsThe regulations
				prescribed under subsection (a) shall establish performance standards—
											(A)defining a standardized user interface to
				aid vehicle operator compliance and law enforcement review;
											(B)establishing a secure process for
				standardized—
												(i)and unique vehicle operator
				identification;
												(ii)data access;
												(iii)data transfer for vehicle operators between
				motor vehicles;
												(iv)data storage for a motor carrier;
				and
												(v)data transfer and transportability for law
				enforcement officials;
												(C)establishing a standard security level for
				an electronic on-board recording device and related components to be tamper
				resistant by using a methodology endorsed by a nationally recognized standards
				organization; and
											(D)identifying each driver subject to the
				hours of service and record of duty status requirements under part 395 of title
				49, Code of Federal Regulations.
											(c)Certification criteria
										(1)In generalThe regulations prescribed by the Secretary
				under this section shall establish the criteria and a process for the
				certification of an electronic on-board recording device to ensure that the
				device meets the performance requirements under this section.
										(2)Effect of noncertificationAn electronic on-board recording device
				that is not certified in accordance with the certification process referred to
				in paragraph (1) shall not be acceptable evidence of hours of service and
				record of duty status requirements under part 395 of title 49, Code of Federal
				Regulations.
										(d)Electronic on-Board recording device
				definedIn this section, the
				term electronic on-board recording device means an electronic
				device that—
										(1)is capable of recording a driver's hours of
				service and duty status accurately and automatically; and
										(2)meets the requirements established by the
				Secretary through
				regulation.
										.
							(b)Civil penaltiesSection 30165(a)(1) is amended by striking
			 or 30141 through 30147 and inserting 30141 through 30147,
			 or 31137.
						(c)Conforming amendmentThe analysis for chapter 311 is amended by
			 striking the item relating to section 31137 and inserting the following:
							
								
									31137. Electronic on-board
				recording devices and brake maintenance
				regulations.
								
								.
						32302.Safety fitness
						(a)Safety fitness rating
			 methodologyThe Secretary
			 shall—
							(1)incorporate into its Compliance, Safety,
			 Accountability program a safety fitness rating methodology that assigns
			 sufficient weight to adverse vehicle and driver performance based-data that
			 elevate crash risks to warrant an unsatisfactory rating for a carrier;
			 and
							(2)ensure that the data to support such
			 assessments is accurate.
							(b)Interim measuresNot later than March 31, 2012, the
			 Secretary shall take interim measures to implement a similar safety fitness
			 rating methodology in its current safety rating system if the Compliance,
			 Safety, Accountability program is not fully implemented.
						32303.Driver medical qualifications
						(a)Deadline for establishment of national
			 registry of medical examinersNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall establish a national registry of
			 medical examiners in accordance with section 31149(d)(1) of title 49, United
			 States Code.
						(b)Examination requirement for national
			 registry of medical examinersSection 31149(c)(1)(D) is amended to read
			 as follows:
							
								(D)not later than 1 year after enactment of
				the Commercial Motor Vehicle Safety
				Enhancement Act of 2012, develop requirements for a medical
				examiner to be listed in the national registry under this section,
				including—
									(i)the completion of specific courses and
				materials;
									(ii)certification, including
				self-certification, if the Secretary determines that self-certification is
				necessary for sufficient participation in the national registry, to verify that
				a medical examiner completed specific training, including refresher courses,
				that the Secretary determines necessary to be listed in the national
				registry;
									(iii)an examination that requires a passing
				grade; and
									(iv)demonstration of a medical examiner's
				willingness to meet the reporting requirements established by the
				Secretary;
									.
						(c)Additional oversight of licensing
			 authorities
							(1)In generalSection 31149(c)(1) is amended—
								(A)by amending
			 subparagraph (E) to read as follows:
									
										(E)require medical
				examiners to transmit electronically, on at least a monthly basis, the name of
				the applicant, a numerical identifier, and additional information contained on
				the medical examiner’s certificate for any completed medical examination report
				required under section 391.43 of title 49, Code of Federal Regulations, to the
				chief medical
				examiner;
										;
								(B)in subparagraph (F), by striking the period
			 at the end and inserting ; and; and
								(C)by adding at the end the following:
									
										(G)annually review the implementation of
				commercial driver's license requirements by not fewer than 10 States to assess
				the accuracy, validity, and timeliness of—
											(i)the submission of physical examination
				reports and medical certificates to State licensing agencies; and
											(ii)the processing of the submissions by State
				licensing
				agencies.
											.
								(2)Internal oversight policy
								(A)In generalNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall establish an oversight policy and
			 procedure to carry out section 31149(c)(1)(G) of title 49, United States Code,
			 as added by section 32303(c)(1) of this Act.
								(B)Effective
			 dateThe amendments made by
			 section 32303(c)(1) of this Act shall take effect on the date the oversight
			 policies and procedures are established pursuant to subparagraph (A).
								(d)Electronic filing of medical examination
			 certificatesSection
			 31311(a), as amended by sections 32205(b) and 32306(b) of this Act, is amended
			 by adding at the end the following:
							
								(24)Not later than 1 year after the date of
				enactment of the Commercial Motor Vehicle
				Safety Enhancement Act of 2012, the State shall establish and
				maintain, as part of its driver information system, the capability to receive
				an electronic copy of a medical examiner's certificate, from a certified
				medical examiner, for each holder of a commercial driver's license issued by
				the State who operates or intends to operate in interstate
				commerce.
								.
						(e)Funding
							(1)Authorization of
			 appropriationsOf the funds
			 provided for Data and Technology Grants under section 31104(a) of title 49,
			 United States Code, there are authorized to be appropriated from the Highway
			 Trust Fund (other than the Mass Transit Account) for the Secretary to make
			 grants to States or an organization representing agencies and officials of the
			 States to support development costs of the information technology needed to
			 carry out section 31311(a)(24) of title 49, United States Code—
								(A)up to $1,000,000
			 for fiscal year 2012; and
								(B)up to $1,000,000
			 for fiscal year 2013.
								(2)Period of availabilityThe amounts made available under this
			 subsection shall remain available until expended.
							32304.Commercial driver's license notification
			 system
						(a)In generalSection 31304 is amended—
							(1)by striking An employer and
			 inserting the following:
								
									(a)In generalAn
				employer
									;
				and
							(2)by adding at the end the following:
								
									(b)Driver violation records
										(1)Periodic reviewExcept as provided in paragraph (3), an
				employer shall ascertain the driving record of each driver it employs—
											(A)by making an inquiry at least once every 12
				months to the appropriate State agency in which the driver held or holds a
				commercial driver's license or permit during such time period;
											(B)by receiving occurrence-based reports of
				changes in the status of a driver's record from 1 or more driver record
				notification systems that meet minimum standards issued by the Secretary;
				or
											(C)by a combination of inquiries to States and
				reports from driver record notification systems.
											(2)Record
				keepingA copy of the reports
				received under paragraph (1) shall be maintained in the driver's qualification
				file.
										(3)Exceptions to record review
				requirementParagraph (1)
				shall not apply to a driver employed by an employer who, in any 7-day period,
				is employed or used as a driver by more than 1 employer—
											(A)if the employer obtains the driver's
				identification number, type, and issuing State of the driver's commercial motor
				vehicle license; or
											(B)if the information described in
				subparagraph (A) is furnished by another employer and the employer that
				regularly employs the driver meets the other requirements under this
				section.
											(4)Driver record notification system
				definedIn this section, the
				term driver record notification system means a system that
				automatically furnishes an employer with a report, generated by the appropriate
				agency of a State, on the change in the status of an employee's driver's
				license due to a conviction for a moving violation, a failure to appear, an
				accident, driver's license suspension, driver's license revocation, or any
				other action taken against the driving
				privilege.
										.
							(b)Standards for driver record notification
			 systemsNot later than 1 year
			 after the date of enactment of this Act, the Secretary shall issue minimum
			 standards for driver notification systems, including standards for the
			 accuracy, consistency, and completeness of the information provided.
						(c)Plan for national notification
			 system
							(1)DevelopmentNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall develop recommendations and a plan
			 for the development and implementation of a national driver record notification
			 system, including—
								(A)an assessment of the merits of achieving a
			 national system by expanding the Commercial Driver's License Information
			 System; and
								(B)an estimate of the fees that an employer
			 will be charged to offset the operating costs of the national system.
								(2)Submission to CongressNot later than 90 days after the
			 recommendations and plan are developed under paragraph (1), the Secretary shall
			 submit a report on the recommendations and plan to the Committee on Commerce,
			 Science, and Transportation of the Senate and the Committee on Transportation
			 and Infrastructure of the House of Representatives.
							32305.Commercial motor vehicle operator
			 training
						(a)In generalSection 31305 is amended by adding at the
			 end the following:
							
								(c)Standards for trainingNot later than 6 months after the date of
				enactment of the Commercial Motor Vehicle
				Safety Enhancement Act of 2012, the Secretary shall issue final
				regulations establishing minimum entry-level training requirements for an
				individual operating a commercial motor vehicle—
									(1)addressing the knowledge and skills
				that—
										(A)are necessary for an individual operating a
				commercial motor vehicle to safely operate a commercial motor vehicle;
				and
										(B)must be acquired before obtaining a
				commercial driver's license for the first time or upgrading from one class of
				commercial driver's license to another class;
										(2)addressing the specific training needs of a
				commercial motor vehicle operator seeking passenger or hazardous materials
				endorsements, including for an operator seeking a passenger endorsement
				training—
										(A)to suppress motorcoach fires; and
										(B)to evacuate passengers from motorcoaches
				safely;
										(3)requiring effective instruction to acquire
				the knowledge, skills, and training referred to in paragraphs (1) and (2),
				including classroom and behind-the-wheel instruction;
									(4)requiring certification that an individual
				operating a commercial motor vehicle meets the requirements established by the
				Secretary; and
									(5)requiring a training provider (including a
				public or private driving school, motor carrier, or owner or operator of a
				commercial motor vehicle) that offers training that results in the issuance of
				a certification to an individual under paragraph (4) to demonstrate that the
				training meets the requirements of the regulations, through a process
				established by the
				Secretary.
									.
						(b)Commercial driver's license uniform
			 standardsSection 31308(1) is
			 amended to read as follows:
							
								(1)an individual issued a commercial driver's
				license—
									(A)pass written and driving tests for the
				operation of a commercial motor vehicle that comply with the minimum standards
				prescribed by the Secretary under section 31305(a); and
									(B)present certification of completion of
				driver training that meets the requirements established by the Secretary under
				section
				31305(c);
									.
						(c)Conforming amendmentThe section heading for section 31305 is
			 amended to read as follows:
							
								31305.General driver fitness, testing, and
				training
								.
						(d)Conforming amendmentThe analysis for chapter 313 is amended by
			 striking the item relating to section 31305 and inserting the following:
							
								
									31305. General driver fitness,
				testing, and
				training.
								
								.
						32306.Commercial driver's license
			 program
						(a)In generalSection 31309 is amended—
							(1)in subsection (e)(4), by amending
			 subparagraph (A) to read as follows:
								
									(A)In generalThe plan shall specify—
										(i)a date by which all States shall be
				operating commercial driver's license information systems that are compatible
				with the modernized information system under this section; and
										(ii)that States must use the systems to receive
				and submit conviction and disqualification
				data.
										;
				and
							(2)in subsection (f), by striking
			 use and inserting use, subject to section
			 31313(a),.
							(b)Requirements for State
			 participationSection 31311
			 is amended—
							(1)in subsection (a), as amended by section
			 32205(b) of this Act—
								(A)in paragraph (5), by striking At
			 least and all that follows through regulation), and
			 inserting: Not later than the time period prescribed by the Secretary by
			 regulation,; and
								(B)by adding at the end the following:
									
										(23)Not later than 1 year after the date of
				enactment of the Commercial Motor Vehicle
				Safety Enhancement Act of 2012, the State shall implement a
				system and practices for the exclusive electronic exchange of driver history
				record information on the system the Secretary maintains under section 31309,
				including the posting of convictions, withdrawals, and
				disqualifications.
										;
				and
								(2)by adding at the end the following:
								
									(d)Critical requirements
										(1)Identification of critical
				requirementsAfter reviewing
				the requirements under subsection (a), including the regulations issued
				pursuant to subsection (a) and section 31309(e)(4), the Secretary shall
				identify the requirements that are critical to an effective State commercial
				driver's license program.
										(2)GuidanceNot later than 180 days after the date of
				enactment of the Commercial Motor Vehicle
				Safety Enhancement Act of 2012, the Secretary shall issue
				guidance to assist States in complying with the critical requirements
				identified under paragraph (1). The guidance shall include a description of the
				actions that each State must take to collect and share accurate and complete
				data in a timely manner.
										(e)State commercial driver's license program
				plan
										(1)In generalNot later than 180 days after the Secretary
				issues guidance under subsection (d)(2), a State shall submit a plan to the
				Secretary for complying with the requirements under this section during the
				period beginning on the date the plan is submitted and ending on September 30,
				2016.
										(2)ContentsA plan submitted by a State under paragraph
				(1) shall identify—
											(A)the actions that the State will take to
				comply with the critical requirements identified under subsection
				(d)(1);
											(B)the actions that the State will take to
				address any deficiencies in the State's commercial driver's license program, as
				identified by the Secretary in the most recent audit of the program; and
											(C)other actions that the State will take to
				comply with the requirements under subsection (a).
											(3)Priority
											(A)Implementation scheduleA plan submitted by a State under paragraph
				(1) shall include a schedule for the implementation of the actions identified
				under paragraph (2). In establishing the schedule, the State shall prioritize
				the actions identified under paragraphs (2)(A) and (2)(B).
											(B)Deadline for compliance with critical
				requirementsA plan submitted
				by a State under paragraph (1) shall include assurances that the State will
				take the necessary actions to comply with the critical requirements pursuant to
				subsection (d) not later than September 30, 2015.
											(4)Approval and disapprovalThe Secretary shall—
											(A)review each plan submitted under paragraph
				(1);
											(B)approve a plan that the Secretary
				determines meets the requirements under this subsection and promotes the goals
				of this chapter; and
											(C)disapprove a plan that the Secretary
				determines does not meet the requirements or does not promote the goals.
											(5)Modification of disapproved
				plansIf the Secretary
				disapproves a plan under paragraph (4)(C), the Secretary shall—
											(A)provide a written explanation of the
				disapproval to the State; and
											(B)allow the State to modify the plan and
				resubmit it for approval.
											(6)Plan updatesThe Secretary may require a State to review
				and update a plan, as appropriate.
										(f)Annual comparison of State levels of
				complianceThe Secretary
				shall annually—
										(1)compare the relative levels of compliance
				by States with the requirements under subsection (a); and
										(2)make the results of the comparison
				available to the
				public.
										.
							(c)Decertification authoritySection 31312 is amended—
							(1)by redesignating subsections (b) and (c) as
			 subsections (c) and (d), respectively; and
							(2)by inserting after subsection (a) the
			 following:
								
									(b)Deadline for compliance with critical
				requirementsBeginning on
				October 1, 2016, in making a determination under subsection (a), the Secretary
				shall consider a State to be in substantial noncompliance with this chapter if
				the Secretary determines that—
										(1)the State is not complying with a critical
				requirement under section 31311(d)(1); and
										(2)sufficient grant funding was made available
				to the State under section 31313(a) to comply with the
				requirement.
										.
							32307.Commercial driver's license
			 requirements
						(a)Licensing standardsSection 31305(a)(7) is amended by inserting
			 would not be subject to a disqualification under section 31310(g) of
			 this title and after taking the tests.
						(b)DisqualificationsSection 31310(g)(1) is amended by deleting
			 who holds a commercial driver's license and.
						32308.Commercial motor vehicle driver information
			 systemsSection 31106(c) is
			 amended—
						(1)by striking the subsection heading and
			 inserting (1) In
			 general.—;
						(2)by redesignating paragraphs (1) through (4)
			 as subparagraphs (A) through (D); and
						(3)by adding at the end the following:
							
								(2)Access to recordsThe Secretary may require a State, as a
				condition of an award of grant money under this section, to provide the
				Secretary access to all State licensing status and driver history records via
				an electronic information system, subject to section 2721 of title
				18.
								.
						32309.Disqualifications based on non-commercial
			 motor vehicle operations
						(a)First offenseSection 31310(b)(1)(D) is amended by
			 striking commercial after revoked, suspended, or canceled
			 based on the individual's operation of a, and before motor
			 vehicle.
						(b)Second
			 offenseSection
			 31310(c)(1)(D) is amended by striking commercial after
			 revoked, suspended, or canceled based on the individual's operation of
			 a, and before motor vehicle.
						32310.Federal driver disqualifications
						(a)Disqualification definedSection 31301, as amended by section 32205
			 of this Act, is amended—
							(1)by redesignating paragraphs (6) through
			 (15) as paragraphs (7) through (16), respectively; and
							(2)by inserting after paragraph (5) the
			 following:
								
									(6)Disqualification
				means—
										(A)the suspension, revocation, or cancellation
				of a commercial driver's license by the State of issuance;
										(B)a withdrawal of an individual's privilege
				to drive a commercial motor vehicle by a State or other jurisdiction as the
				result of a violation of State or local law relating to motor vehicle traffic
				control, except for a parking, vehicle weight, or vehicle defect
				violation;
										(C)a determination by the Secretary that an
				individual is not qualified to operate a commercial motor vehicle; or
										(D)a determination by the Secretary that a
				commercial motor vehicle driver is unfit under section
				31144(g).
										.
							(b)Commercial driver's license information
			 system contentsSection
			 31309(b)(1)(F) is amended by inserting after disqualified the
			 following: by the State that issued the individual a commercial driver's
			 license, or by the Secretary,.
						(c)State action on Federal
			 disqualificationSection
			 31310(h) is amended by inserting after the first sentence the following:
							
								If the State has not disqualified the
				individual from operating a commercial vehicle under subsections (b) through
				(g), the State shall disqualify the individual if the Secretary determines
				under section 31144(g) that the individual is disqualified from operating a
				commercial motor
				vehicle.
								.
						32311.Employer responsibilitiesSection 31304, as amended by section 32304
			 of this Act, is amended in subsection (a)—
						(1)by striking knowingly;
			 and
						(2)by striking in which and
			 inserting that the employer knows or should reasonably know
			 that.
						32312.Improving and expediting safety assessments
			 in the commercial driver's license application process for members and former
			 members of the Armed Forces
						(a)Study
							(1)In generalNot later than 90 days after the date of
			 the enactment of this Act, the Secretary, in coordination with the Secretary of
			 Defense, and in consultation with the States and other relevant stakeholders,
			 shall commence a study to assess Federal and State regulatory, economic, and
			 administrative challenges faced by members and former members of the Armed
			 Forces, who received safety training and operated qualifying motor vehicles
			 during their service, in obtaining commercial driver's licenses (as defined in
			 section 31301(3) of title 49, United States Code).
							(2)RequirementsThe study under this subsection
			 shall—
								(A)identify written and behind-the-wheel
			 safety training, qualification standards, knowledge and skills tests, or other
			 operating experience members of the Armed Forces must meet that satisfy the
			 minimum standards prescribed by the Secretary of Transportation for the
			 operation of commercial motor vehicles under section 31305 of title 49, United
			 States Code;
								(B)compare the alcohol and controlled
			 substances testing requirements for members of the Armed Forces with those
			 required for holders of a commercial driver's license;
								(C)evaluate the cause of delays in reviewing
			 applications for commercial driver's licenses of members and former members of
			 the Armed Forces;
								(D)identify duplicative application
			 costs;
								(E)identify residency, domicile, training and
			 testing requirements, and other safety or health assessments that affect or
			 delay the issuance of commercial driver's licenses to members and former
			 members of the Armed Forces; and
								(F)include other factors that the Secretary
			 determines to be appropriate to meet the requirements of the study.
								(b)Report
							(1)In generalNot later than 180 days after the
			 commencement of the study under subsection (a), the Secretary shall submit a
			 report to the Committee on Commerce,
			 Science, and Transportation of the Senate and the
			 Committee on Financial Services of the House of
			 Representatives that contains the findings and recommendations
			 from the study.
							(2)ElementsThe report under paragraph (1) shall
			 include—
								(A)findings related to the study requirements
			 under subsection (a)(2);
								(B)recommendations for the Federal and State
			 legislative, regulatory, and administrative actions necessary to address
			 challenges identified in subparagraph (A); and
								(C)a plan to implement the recommendations for
			 which the Secretary has authority.
								(c)ImplementationUpon the completion of the report under
			 subsection (b), the Secretary shall implement the plan described in subsection
			 (b)(2)(C).
						DSafe Roads Act of 2012
					32401.Short titleThis subtitle may be cited as the
			 Safe Roads Act of
			 2012.
					32402.National clearinghouse for controlled
			 substance and alcohol test results of commercial motor vehicle
			 operators
						(a)In generalChapter 313 is amended—
							(1)in section 31306(a), by inserting
			 and section 31306a after this section; and
							(2)by inserting after section 31306 the
			 following:
								
									31306a.National clearinghouse for controlled
				substance and alcohol test results of commercial motor vehicle
				operators
										(a)Establishment
											(1)In generalNot later than 2 years after the date of
				enactment of the Safe Roads Act of
				2012, the Secretary of Transportation shall establish a national
				clearinghouse for records relating to alcohol and controlled substances testing
				of commercial motor vehicle operators.
											(2)PurposesThe purposes of the clearinghouse shall
				be—
												(A)to improve compliance with the Department
				of Transportation's alcohol and controlled substances testing program
				applicable to commercial motor vehicle operators;
												(B)to facilitate access to information about
				an individual before employing the individual as a commercial motor vehicle
				operator;
												(C)to enhance the safety of our United States
				roadways by reducing accident fatalities involving commercial motor vehicles;
				and
												(D)to reduce the number of impaired commercial
				motor vehicle operators.
												(3)ContentsThe clearinghouse shall function as a
				repository for records relating to the positive test results and test refusals
				of commercial motor vehicle operators and violations by such operators of
				prohibitions set forth in subpart B of part 382 of title 49, Code of Federal
				Regulations (or any subsequent corresponding regulations).
											(4)Electronic exchange of
				recordsThe Secretary shall
				ensure that records can be electronically submitted to, and requested from, the
				clearinghouse by authorized users.
											(5)Authorized operatorThe Secretary may authorize a qualified and
				experienced private entity to operate and maintain the clearinghouse and to
				collect fees on behalf of the Secretary under subsection (e). The entity shall
				establish, operate, maintain and expand the clearinghouse and permit access to
				driver information and records from the clearinghouse in accordance with this
				section.
											(b)Design of clearinghouse
											(1)Use of Federal motor carrier safety
				administration recommendationsIn establishing the clearinghouse, the
				Secretary shall consider—
												(A)the findings and recommendations contained
				in the Federal Motor Carrier Safety Administration's March 2004 report to
				Congress required under section 226 of the Motor Carrier Safety Improvement Act
				of 1999 (49 U.S.C. 31306 note); and
												(B)the findings and recommendations contained
				in the Government Accountability Office's May 2008 report to Congress entitled
				Motor Carrier Safety: Improvements to Drug Testing Programs Could Better
				Identify Illegal Drug Users and Keep Them off the Road..
												(2)Development of secure
				processesIn establishing the
				clearinghouse, the Secretary shall develop a secure process for—
												(A)administering and managing the
				clearinghouse in compliance with applicable Federal security standards;
												(B)registering and authenticating authorized
				users of the clearinghouse;
												(C)registering and authenticating persons
				required to report to the clearinghouse under subsection (g);
												(D)preventing the unauthorized access of
				information from the clearinghouse;
												(E)storing and transmitting data;
												(F)persons required to report to the
				clearinghouse under subsection (g) to timely and accurately submit electronic
				data to the clearinghouse;
												(G)generating timely and accurate reports from
				the clearinghouse in response to requests for information by authorized users;
				and
												(H)updating an individual's record upon
				completion of the return-to-duty process described in title 49, Code of Federal
				Regulations.
												(3)Employer alert of positive test
				resultIn establishing the
				clearinghouse, the Secretary shall develop a secure method for electronically
				notifying an employer of each additional positive test result or other
				noncompliance—
												(A)for an employee, that is entered into the
				clearinghouse during the 7-day period immediately following an employer's
				inquiry about the employee; and
												(B)for an employee who is listed as having
				multiple employers.
												(4)Archive capabilityIn establishing the clearinghouse, the
				Secretary shall develop a process for archiving all clearinghouse records,
				including the depositing of personal records, records relating to each
				individual in the database, and access requests for personal records, for the
				purposes of—
												(A)auditing and evaluating the timeliness,
				accuracy, and completeness of data in the clearinghouse; and
												(B)auditing to monitor compliance and enforce
				penalties for noncompliance.
												(5)Future needs
												(A)Interoperability with other data
				systemsIn establishing the
				clearinghouse, the Secretary shall consider—
													(i)the existing data systems containing
				regulatory and safety data for commercial motor vehicle operators;
													(ii)the efficacy of using or combining
				clearinghouse data with 1 or more of such systems; and
													(iii)the potential interoperability of the
				clearinghouse with such systems.
													(B)Specific considerationsIn carrying out subparagraph (A), the
				Secretary shall determine—
													(i)the clearinghouse's capability for
				interoperability with—
														(I)the National Driver Register established
				under section 30302;
														(II)the Commercial Driver's License Information
				System established under section 31309;
														(III)the Motor Carrier Management Information
				System for preemployment screening services under section 31150; and
														(IV)other data systems, as appropriate;
				and
														(ii)any change to the administration of the
				current testing program, such as forms, that is necessary to collect data for
				the clearinghouse.
													(c)Standard formatsThe Secretary shall develop standard
				formats to be used—
											(1)by an authorized user of the clearinghouse
				to—
												(A)request a record from the clearinghouse;
				and
												(B)obtain the consent of an individual who is
				the subject of a request from the clearinghouse, if applicable; and
												(2)to notify an individual that a positive
				alcohol or controlled substances test result, refusing to test, and a violation
				of any of the prohibitions under subpart B of part 382 of title 49, Code of
				Federal Regulations (or any subsequent corresponding regulations), will be
				reported to the clearinghouse.
											(d)PrivacyA release of information from the
				clearinghouse shall—
											(1)comply with applicable Federal privacy
				laws, including the fair information practices under the Privacy Act of 1974 (5
				U.S.C. 552a);
											(2)comply with applicable sections of the
				Fair Credit Reporting Act (15 U.S.C.
				1681 et seq.); and
											(3)not be made to any person or entity unless
				expressly authorized or required by law.
											(e)Fees
											(1)Authority to collect feesExcept as provided under paragraph (3), the
				Secretary may collect a reasonable, customary, and nominal fee from an
				authorized user of the clearinghouse for a request for information from the
				clearinghouse.
											(2)Use of feesFees collected under this subsection shall
				be used for the operation and maintenance of the clearinghouse.
											(3)LimitationThe Secretary may not collect a fee from an
				individual requesting information from the clearinghouse that pertains to the
				record of that individual.
											(f)Employer requirements
											(1)Determination concerning use of
				clearinghouseThe Secretary
				shall determine if an employer is authorized to use the clearinghouse to meet
				the alcohol and controlled substances testing requirements under title 49, Code
				of Federal Regulations.
											(2)Applicability of existing
				requirementsEach employer
				and service agent shall comply with the alcohol and controlled substances
				testing requirements under title 49, Code of Federal Regulations.
											(3)Employment prohibitionsBeginning 30 days after the date that the
				clearinghouse is established under subsection (a), an employer shall not hire
				an individual to operate a commercial motor vehicle unless the employer
				determines that the individual, during the preceding 3-year period—
												(A)if tested for the use of alcohol and
				controlled substances, as required under title 49, Code of Federal
				Regulations—
													(i)did not test positive for the use of
				alcohol or controlled substances in violation of the regulations; or
													(ii)tested positive for the use of alcohol or
				controlled substances and completed the required return-to-duty process under
				title 49, Code of Federal Regulations;
													(B)(i)did not refuse to take an alcohol or
				controlled substance test under title 49, Code of Federal Regulations;
				or
													(ii)refused to take an alcohol or controlled
				substance test and completed the required return-to-duty process under title
				49, Code of Federal Regulations; and
													(C)did not violate any other provision of
				subpart B of part 382 of title 49, Code of Federal Regulations (or any
				subsequent corresponding regulations).
												(4)Annual reviewBeginning 30 days after the date that the
				clearinghouse is established under subsection (a), an employer shall request
				and review a commercial motor vehicle operator's record from the clearinghouse
				annually for as long as the commercial motor vehicle operator is under the
				employ of the employer.
											(g)Reporting of records
											(1)In generalBeginning 30 days after the date that the
				clearinghouse is established under subsection (a), a medical review officer,
				employer, service agent, and other appropriate person, as determined by the
				Secretary, shall promptly submit to the Secretary any record generated after
				the clearinghouse is initiated of an individual who—
												(A)refuses to take an alcohol or controlled
				substances test required under title 49, Code of Federal Regulations;
												(B)tests positive for alcohol or a controlled
				substance in violation of the regulations; or
												(C)violates any other provision of subpart B
				of part 382 of title 49, Code of Federal Regulations (or any subsequent
				corresponding regulations).
												(2)Inclusion of records in
				clearinghouseThe Secretary
				shall include in the clearinghouse the records of positive test results and
				test refusals received under paragraph (1).
											(3)Modifications and deletionsIf the Secretary determines that a record
				contained in the clearinghouse is not accurate, the Secretary shall modify or
				delete the record, as appropriate.
											(4)NotificationThe Secretary shall expeditiously notify an
				individual, unless such notification would be duplicative, when—
												(A)a record relating to the individual is
				received by the clearinghouse;
												(B)a record in the clearinghouse relating to
				the individual is modified or deleted, and include in the notification the
				reason for the modification or deletion; or
												(C)a record in the clearinghouse relating to
				the individual is released to an employer and specify the reason for the
				release.
												(5)Data quality and security standards for
				reporting and releasingThe
				Secretary may establish additional requirements, as appropriate, to ensure
				that—
												(A)the submission of records to the
				clearinghouse is timely and accurate;
												(B)the release of data from the clearinghouse
				is timely, accurate, and released to the appropriate authorized user under this
				section; and
												(C)an individual with a record in the
				clearinghouse has a cause of action for any inappropriate use of information
				included in the clearinghouse.
												(6)Retention of recordsThe Secretary shall—
												(A)retain a record submitted to the
				clearinghouse for a 5-year period beginning on the date the record is
				submitted;
												(B)remove the record from the clearinghouse at
				the end of the 5-year period, unless the individual fails to meet a
				return-to-duty or follow-up requirement under title 49, Code of Federal
				Regulations; and
												(C)retain a record after the end of the 5-year
				period in a separate location for archiving and auditing purposes.
												(h)Authorized users
											(1)EmployersThe Secretary shall establish a process for
				an employer to request and receive an individual's record from the
				clearinghouse.
												(A)ConsentAn employer may not access an individual's
				record from the clearinghouse unless the employer—
													(i)obtains the prior written or electronic
				consent of the individual for access to the record; and
													(ii)submits proof of the individual's consent
				to the Secretary.
													(B)Access to recordsAfter receiving a request from an employer
				for an individual's record under subparagraph (A), the Secretary shall grant
				access to the individual's record to the employer as expeditiously as
				practicable.
												(C)Retention of record requestsThe Secretary shall require an employer to
				retain for a 3-year period—
													(i)a record of each request made by the
				employer for records from the clearinghouse; and
													(ii)the information received pursuant to the
				request.
													(D)Use
				of recordsAn employer may
				use an individual's record received from the clearinghouse only to assess and
				evaluate the qualifications of the individual to operate a commercial motor
				vehicle for the employer.
												(E)Protection of privacy of
				individualsAn employer that
				receives an individual's record from the clearinghouse under subparagraph (B)
				shall—
													(i)protect the privacy of the individual and
				the confidentiality of the record; and
													(ii)ensure that information contained in the
				record is not divulged to a person or entity that is not directly involved in
				assessing and evaluating the qualifications of the individual to operate a
				commercial motor vehicle for the employer.
													(2)State licensing authoritiesThe Secretary shall establish a process for
				the chief commercial driver's licensing official of a State to request and
				receive an individual's record from the clearinghouse if the individual is
				applying for a commercial driver's license from the State.
												(A)ConsentThe Secretary may grant access to an
				individual's record in the clearinghouse under this paragraph without the prior
				written or electronic consent of the individual. An individual who holds a
				commercial driver's license shall be deemed to consent to such access by
				obtaining a commercial driver's license.
												(B)Protection of privacy of
				individualsA chief
				commercial driver's licensing official of a State that receives an individual's
				record from the clearinghouse under this paragraph shall—
													(i)protect the privacy of the individual and
				the confidentiality of the record; and
													(ii)ensure that the information in the record
				is not divulged to any person that is not directly involved in assessing and
				evaluating the qualifications of the individual to operate a commercial motor
				vehicle.
													(3)National Transportation Safety
				BoardThe Secretary shall
				establish a process for the National Transportation Safety Board to request and
				receive an individual's record from the clearinghouse if the individual is
				involved in an accident that is under investigation by the National
				Transportation Safety Board.
												(A)ConsentThe Secretary may grant access to an
				individual's record in the clearinghouse under this paragraph without the prior
				written or electronic consent of the individual. An individual who holds a
				commercial driver's license shall be deemed to consent to such access by
				obtaining a commercial driver's license.
												(B)Protection of privacy of
				individualsAn official of
				the National Transportation Safety Board that receives an individual's record
				from the clearinghouse under this paragraph shall—
													(i)protect the privacy of the individual and
				the confidentiality of the record; and
													(ii)unless the official determines that the
				information in the individual's record should be reported under section
				1131(e), ensure that the information in the record is not divulged to any
				person that is not directly involved with investigating the accident.
													(4)Additional authorized usersThe Secretary shall consider whether to
				grant access to the clearinghouse to additional users. The Secretary may
				authorize access to an individual's record from the clearinghouse to an
				additional user if the Secretary determines that granting access will further
				the purposes under subsection (a)(2). In determining whether the access will
				further the purposes under subsection (a)(2), the Secretary shall consider,
				among other things—
												(A)what use the additional user will make of
				the individual's record;
												(B)the costs and benefits of the use;
				and
												(C)how to protect the privacy of the
				individual and the confidentiality of the record.
												(i)Access to clearinghouse by
				individuals
											(1)In generalThe Secretary shall establish a process for
				an individual to request and receive information from the clearinghouse—
												(A)to determine whether the clearinghouse
				contains a record pertaining to the individual;
												(B)to verify the accuracy of a record;
												(C)to update an individual's record, including
				completing the return-to-duty process described in title 49, Code of Federal
				Regulations; and
												(D)to determine whether the clearinghouse
				received requests for the individual's information.
												(2)Dispute procedureThe Secretary shall establish a procedure,
				including an appeal process, for an individual to dispute and remedy an
				administrative error in the individual's record.
											(j)Penalties
											(1)In generalAn employer, employee, medical review
				officer, or service agent who violates any provision of this section shall be
				subject to civil penalties under section 521(b)(2)(C) and criminal penalties
				under section 521(b)(6)(B), and any other applicable civil and criminal
				penalties, as determined by the Secretary.
											(2)Violation of privacyThe Secretary shall establish civil and
				criminal penalties, consistent with paragraph (1), for an authorized user who
				violates paragraph (2)(B) or (3)(B) of subsection (h).
											(k)Compatibility of State and local
				laws
											(1)PreemptionExcept as provided under paragraph (2), any
				law, regulation, order, or other requirement of a State, political subdivision
				of a State, or Indian tribe related to a commercial driver's license holder
				subject to alcohol or controlled substance testing under title 49, Code of
				Federal Regulations, that is inconsistent with this section or a regulation
				issued pursuant to this section is preempted.
											(2)ApplicabilityThe preemption under paragraph (1) shall
				include—
												(A)the reporting of valid positive results
				from alcohol screening tests and drug tests;
												(B)the refusal to provide a specimen for an
				alcohol screening test or drug test; and
												(C)other violations of subpart B of part 382
				of title 49, Code of Federal Regulations (or any subsequent corresponding
				regulations).
												(3)ExceptionA law, regulation, order, or other
				requirement of a State, political subdivision of a State, or Indian tribe shall
				not be preempted under this subsection to the extent it relates to an action
				taken with respect to a commercial motor vehicle operator's commercial driver's
				license or driving record as a result of the driver's—
												(A)verified positive alcohol or drug test
				result;
												(B)refusal to provide a specimen for the test;
				or
												(C)other violations of subpart B of part 382
				of title 49, Code of Federal Regulations (or any subsequent corresponding
				regulations).
												(l)DefinitionsIn this section—
											(1)Authorized userThe term authorized user means
				an employer, State licensing authority, National Transportation Safety Board,
				or other person granted access to the clearinghouse under subsection
				(h).
											(2)Chief commercial driver's licensing
				officialThe term chief
				commercial drivers licensing official' means the official in a State who
				is authorized to—
												(A)maintain a record about commercial driver's
				licenses issued by the State; and
												(B)take action on commercial driver's licenses
				issued by the State.
												(3)ClearinghouseThe term clearinghouse means
				the clearinghouse established under subsection (a).
											(4)Commercial motor vehicle
				operatorThe term
				commercial motor vehicle operator means an individual who—
												(A)possesses a valid commercial driver's
				license issued in accordance with section 31308; and
												(B)is subject to controlled substances and
				alcohol testing under title 49, Code of Federal Regulations.
												(5)EmployerThe term employer means a
				person or entity employing, or seeking to employ, 1 or more employees
				(including an individual who is self-employed) to be commercial motor vehicle
				operators.
											(6)Medical review officerThe term medical review
				officer means a licensed physician who is responsible for—
												(A)receiving and reviewing a laboratory result
				generated under the testing program;
												(B)evaluating a medical explanation for a
				controlled substances test under title 49, Code of Federal Regulations;
				and
												(C)interpreting the results of a controlled
				substances test.
												(7)SecretaryThe term Secretary means the
				Secretary of Transportation.
											(8)Service agentThe term service agent means a
				person or entity, other than an employee of the employer, who provides services
				to employers or employees under the testing program.
											(9)Testing programThe term testing program means
				the alcohol and controlled substances testing program required under title 49,
				Code of Federal
				Regulations.
											.
							(b)Conforming amendmentThe analysis for chapter 313 is amended by
			 inserting after the item relating to section 31306 the following:
							
								
									31306a. National clearinghouse
				for positive controlled substance and alcohol test results of commercial motor
				vehicle
				operators.
								
								.
						32403.Drug and alcohol violation
			 sanctionsChapter 313 is
			 amended—
						(1)by redesignating section 31306(f) as
			 31306(f)(1); and
						(2)by inserting after section 31306(f)(1) the
			 following:
							
								(2)Additional sanctionsThe Secretary may require a State to
				revoke, suspend, or cancel the commercial driver's license of a commercial
				motor vehicle operator who is found, based on a test conducted and confirmed
				under this section, to have used alcohol or a controlled substance in violation
				of law until the commercial motor vehicle operator completes the rehabilitation
				process under subsection (e).
								;
				and
						(3)by amending section 31310(d) to read as
			 follows:
							
								(d)Controlled substance
				violationsThe Secretary may
				permanently disqualify an individual from operating a commercial vehicle if the
				individual—
									(1)uses a commercial motor vehicle in the
				commission of a felony involving manufacturing, distributing, or dispensing a
				controlled substance, or possession with intent to manufacture, distribute, or
				dispense a controlled substance; or
									(2)uses alcohol or a controlled substance, in
				violation of section 31306, 3 or more
				times.
									.
						32404.Authorization of
			 appropriationsFrom the funds
			 authorized to be appropriated under section 31104(h) of title 49, United States
			 Code, up to $5,000,000 is authorized to be appropriated from the Highway Trust
			 Fund (other than the Mass Transit Account) for the Secretary of Transportation
			 to develop, design, and implement the national clearinghouse required by
			 section 32402 of this Act.
					EEnforcement
					32501.Inspection demand and display of
			 credentials
						(a)Safety investigationsSection 504(c) is amended—
							(1)by inserting , or an employee of the
			 recipient of a grant issued under section 31102 of this title after
			 a contractor; and
							(2)by inserting , in person or in
			 writing after proper credentials.
							(b)Civil penaltySection 521(b)(2)(E) is amended—
							(1)by redesignating subparagraph (E) as
			 subparagraph (E)(i); and
							(2)by adding at the end the following:
								
									(ii)Place out of serviceThe Secretary may by regulation adopt
				procedures for placing out of service the commercial motor vehicle of a
				foreign-domiciled motor carrier that fails to promptly allow the Secretary to
				inspect and copy a record or inspect equipment, land, buildings, or other
				property.
									.
							(c)Hazardous materials
			 investigationsSection
			 5121(c)(2) is amended by inserting , in person or in writing,
			 after proper credentials.
						(d)Commercial investigationsSection 14122(b) is amended by inserting
			 , in person or in writing after proper
			 credentials.
						32502.Out of service penalty for denial of access
			 to recordsSection
			 521(b)(2)(E) is amended—
						(1)by inserting after $10,000.
			 the following: In the case of a motor carrier, the Secretary may also
			 place the violator's motor carrier operations out of service.;
			 and
						(2)by striking such penalty
			 after It shall be a defense to and inserting a
			 penalty.
						32503.Penalties for violation of operation out of
			 service ordersSection
			 521(b)(2) is amended by adding at the end the following:
						
							(F)Penalty for violations relating to out of
				service ordersA motor
				carrier or employer (as defined in section 31132) that operates a commercial
				motor vehicle in commerce in violation of a prohibition on transportation under
				section 31144(c) of this title or an imminent hazard out of service order
				issued under subsection (b)(5) of this section or section 5121(d) of this title
				shall be liable for a civil penalty not to exceed
				$25,000.
							.
					32504.Minimum prohibition on operation for unfit
			 carriers
						(a)In generalSection 31144(c)(1) is amended by inserting
			 , and such period shall be for not less than 10 days after
			 operator is fit.
						(b)Owners or operators transporting
			 passengersSection
			 31144(c)(2) is amended by inserting , and such period shall be for not
			 less than 10 days after operator is fit.
						(c)Owners or operators transporting hazardous
			 materialSection 31144(c)(3)
			 is amended by inserting before the period at the end of the first sentence the
			 following: , and such period shall be for not less than 10
			 days.
						32505.Minimum out of service
			 penaltiesSection 521(b)(7) is
			 amended by adding at the end the following:
						
							The penalties may include a minimum
				duration for any out of service period, not to exceed 90
				days.
							.
					32506.Impoundment and immobilization of
			 commercial motor vehicles for imminent hazardSection 521(b) is amended by adding at the
			 end the following:
						
							(15)Impoundment of commercial motor
				vehicles
								(A)Enforcement of imminent hazard
				out-of-service orders
									(i)The Secretary, or an authorized State
				official carrying out motor carrier safety enforcement activities under section
				31102, may enforce an imminent hazard out-of-service order issued under
				chapters 5, 51, 131 through 149, 311, 313, or 315 of this title, or a
				regulation promulgated thereunder, by towing and impounding a commercial motor
				vehicle until the order is rescinded.
									(ii)Enforcement shall not unreasonably
				interfere with the ability of a shipper, carrier, broker, or other party to
				arrange for the alternative transportation of any cargo or passenger being
				transported at the time the commercial motor vehicle is immobilized. In the
				case of a commercial motor vehicle transporting passengers, the Secretary or
				authorized State official shall provide reasonable, temporary, and secure
				shelter and accommodations for passengers in transit.
									(iii)The Secretary's designee or an authorized
				State official carrying out motor carrier safety enforcement activities under
				section 31102, shall immediately notify the owner of a commercial motor vehicle
				of the impoundment and the opportunity for review of the impoundment. A review
				shall be provided in accordance with section 554 of title 5, except that the
				review shall occur not later than 10 days after the impoundment.
									(B)Issuance of regulationsThe Secretary shall promulgate regulations
				on the use of impoundment or immobilization of commercial motor vehicles as a
				means of enforcing additional out-of-service orders issued under chapters 5,
				51, 131 through 149, 311, 313, or 315 of this title, or a regulation
				promulgated thereunder. Regulations promulgated under this subparagraph shall
				include consideration of public safety, the protection of passengers and cargo,
				inconvenience to passengers, and the security of the commercial motor
				vehicle.
								(C)DefinitionIn this paragraph, the term
				impoundment or 'impounding' means the seizing and taking into
				custody of a commercial motor vehicle or the immobilizing of a commercial motor
				vehicle through the attachment of a locking device or other mechanical or
				electronic
				means.
								.
					32507.Increased penalties for evasion of
			 regulations
						(a)PenaltiesSection 524 is amended—
							(1)by striking knowingly and
			 willfully;
							(2)by inserting after this
			 chapter the following: , chapter 51, subchapter III of chapter
			 311 (except sections 31138 and 31139) or section 31302, 31303, 31304, 31305(b),
			 31310(g)(1)(A), or 31502 of this title, or a regulation issued under any of
			 those provisions,;
							(3)by striking $200 but not more than
			 $500 and inserting $2,000 but not more than $5,000;
			 and
							(4)by striking $250 but not more than
			 $2,000 and inserting $2,500 but not more than
			 $7,500.
							(b)Evasion of regulationSection 14906 is amended—
							(1)by striking $200 and
			 inserting at least $2,000;
							(2)by striking $250 and
			 inserting $5,000; and
							(3)by inserting after a subsequent
			 violation the following:
								
									, and may be subject to criminal
				penalties
									.
							32508.Failure to pay civil penalty as a
			 disqualifying offense
						(a)In generalChapter 311 is amended by inserting after
			 section 31151 the following:
							
								31152.Disqualification for failure to
				payAn individual assessed a
				civil penalty under this chapter, or chapters 5, 51, or 149 of this title, or a
				regulation issued under any of those provisions, who fails to pay the penalty
				or fails to comply with the terms of a settlement with the Secretary, shall be
				disqualified from operating a commercial motor vehicle after the individual is
				notified in writing and is given an opportunity to respond. A disqualification
				shall continue until the penalty is paid, or the individual complies with the
				terms of the settlement, unless the nonpayment is because the individual is a
				debtor in a case under chapter 11 of title 11, United States
				Code.
								.
						(b)Technical amendmentsSection 31310, as amended by sections 32206
			 and 32310 of this Act, is amended—
							(1)by redesignating subsections (h) through
			 (k) as subsections (i) through (l), respectively; and
							(2)by inserting after subsection (g) the
			 following:
								
									(h)Disqualification for failure To
				payThe Secretary shall
				disqualify from operating a commercial motor vehicle any individual who fails
				to pay a civil penalty within the prescribed period, or fails to conform to the
				terms of a settlement with the Secretary. A disqualification shall continue
				until the penalty is paid, or the individual conforms to the terms of the
				settlement, unless the nonpayment is because the individual is a debtor in a
				case under chapter 11 of title 11, United States
				Code.
									;
				and
							(3)in subsection (i), as redesignated, by
			 striking Notwithstanding subsections (b) through (g) and
			 inserting Notwithstanding subsections (b) through (h).
							(c)Conforming amendmentThe analysis of chapter 311 is amended by
			 inserting after the item relating to section 31151 the following:
							
								
									31152. Disqualification for
				failure to
				pay.
								
								.
						32509.Violations relating to commercial motor
			 vehicle safety regulation and operatorsSection 521(b)(2)(D) is amended by striking
			 ability to pay,.
					32510.Emergency disqualification for imminent
			 hazardSection 31310(f) is
			 amended—
						(1)in paragraph (1) by inserting
			 section 521 or before section 5102; and
						(2)in paragraph (2) by inserting
			 section 521 or before section 5102.
						32511.Intrastate operations of interstate motor
			 carriers
						(a)Prohibited transportationSection 521(b)(5) is amended by inserting
			 after subparagraph (B) the following:
							
								(C)If an employee, vehicle, or all or part of
				an employer's commercial motor vehicle operations is ordered out of service
				under paragraph (5)(A), the commercial motor vehicle operations of the
				employee, vehicle, or employer that affect interstate commerce are also
				prohibited.
								.
						(b)Prohibition on operation in interstate
			 commerce after nonpayment of penaltiesSection 521(b)(8) is amended—
							(1)by redesignating subparagraph (B) as
			 subparagraph (C); and
							(2)by inserting after subparagraph (A) the
			 following:
								
									(B)Additional prohibitionA person prohibited from operating in
				interstate commerce under paragraph (8)(A) may not operate any commercial motor
				vehicle where the operation affects interstate
				commerce.
									.
							32512.Enforcement of safety laws and
			 regulations
						(a)Enforcement of safety laws and
			 regulationsChapter 311, as
			 amended by sections 32113 and 32508 of this Act, is amended by adding after
			 section 31153 the following:
							
								31154.Enforcement of safety laws and
				regulations
									(a)In generalThe Secretary may bring a civil action to
				enforce this part, or a regulation or order of the Secretary under this part,
				when violated by an employer, employee, or other person providing
				transportation or service under this subchapter or subchapter I.
									(b)VenueIn a civil action under subsection
				(a)—
										(1)trial shall be in the judicial district in
				which the employer, employee, or other person operates;
										(2)process may be served without regard to the
				territorial limits of the district or of the State in which the action is
				instituted; and
										(3)a person participating with a carrier or
				broker in a violation may be joined in the civil action without regard to the
				residence of the
				person.
										.
						(b)Conforming amendmentThe analysis of chapter 311 is amended by
			 inserting after the item relating to section 31153 the following:
							
								
									31154. Enforcement of safety
				laws and
				regulations.
								
								.
						32513.Disclosure to State and local law
			 enforcement agenciesSection
			 31106(e) is amended—
						(1)by redesignating subsection (e) as
			 subsection (e)(1); and
						(2)by inserting at the end the
			 following:
							
								(2)In generalNotwithstanding any prohibition on
				disclosure of information in section 31105(h) or 31143(b) of this title or
				section 552a of title 5, the Secretary may disclose information maintained by
				the Secretary pursuant to chapters 51, 135, 311, or 313 of this title to
				appropriate personnel of a State agency or instrumentality authorized to carry
				out State commercial motor vehicle safety activities and commercial driver's
				license laws, or appropriate personnel of a local law enforcement agency, in
				accordance with standards, conditions, and procedures as determined by the
				Secretary. Disclosure under this section shall not operate as a waiver by the
				Secretary of any applicable privilege against disclosure under common law or as
				a basis for compelling disclosure under section 552 of title
				5.
								.
						32514.Grade
			 crossing safety regulationsSection 112(2) of the Hazardous Materials
			 Transportation Authorization Act of 1994 (Public Law 103–311) is amended by
			 striking 315 of such title (relating to motor carrier safety)
			 and inserting 311 of such title (relating to commercial motor vehicle
			 safety).
					FCompliance, safety, accountability
					32601.Compliance, safety, accountability
						(a)In generalSection 31102 is amended—
							(1)by amending the section heading to
			 read:
								
									31102.Compliance, safety, and accountability
				grants
									;
							(2)by amending subsection (a) to read as
			 follows:
								
									(a)General authoritySubject to this section, the Secretary of
				Transportation shall make and administer a compliance, safety, and
				accountability grant program to assist States, local governments, and other
				entities and persons with motor carrier safety and enforcement on highways and
				other public roads, new entrant safety audits, border enforcement, hazardous
				materials safety and security, consumer protection and household goods
				enforcement, and other programs and activities required to improve the safety
				of motor carriers as determined by the Secretary. The Secretary shall allocate
				funding in accordance with section 31104 of this
				title.
									;
							(3)in subsection (b)—
								(A)by amending the heading to read as
			 follows:
									
										(b)Motor carrier safety assistance
				program
										;
								(B)by redesignating paragraphs (1) through (3)
			 as (2) through (4), respectively;
								(C)by inserting before paragraph (2), as
			 redesignated, the following:
									
										(1)Program goalThe goal of the Motor Carrier Safety
				Assistance Program is to ensure that the Secretary, States, local government
				agencies, and other political jurisdictions work in partnership to establish
				programs to improve motor carrier, commercial motor vehicle, and driver safety
				to support a safe and efficient surface transportation system by—
											(A)making targeted investments to promote safe
				commercial motor vehicle transportation, including transportation of passengers
				and hazardous materials;
											(B)investing in activities likely to generate
				maximum reductions in the number and severity of commercial motor vehicle
				crashes and fatalities resulting from such crashes;
											(C)adopting and enforcing effective motor
				carrier, commercial motor vehicle, and driver safety regulations and practices
				consistent with Federal requirements; and
											(D)assessing and improving statewide
				performance by setting program goals and meeting performance standards,
				measures, and
				benchmarks.
											;
								(D)in paragraph (2), as redesignated—
									(i)by striking make a declaration
			 of in subparagraph (I) and inserting demonstrate;
									(ii)by amending subparagraph (M) to read as
			 follows:
										
											(M)ensures participation in appropriate
				Federal Motor Carrier Safety Administration systems and other information
				systems by all appropriate jurisdictions receiving Motor Carrier Safety
				Assistance Program
				funding;
											;
									(iii)in subparagraph (Q), by inserting
			 and dedicated sufficient resources to between
			 established and a program;
									(iv)in subparagraph (W), by striking
			 and after the semicolon;
									(v)by amending subparagraph (X) to read as
			 follows:
										
											(X)except in the case of an imminent or
				obvious safety hazard, ensures that an inspection of a vehicle transporting
				passengers for a motor carrier of passengers is conducted at a station,
				terminal, border crossing, maintenance facility, destination, weigh station,
				rest stop, turnpike service area, or a location where adequate food, shelter,
				and sanitation facilities are available for passengers, and reasonable
				accommodation is available for passengers with disabilities;
				and
											;
				and
									(vi)by adding after subparagraph (X) the
			 following:
										
											(Y)ensures that the State will transmit to its
				roadside inspectors the notice of each Federal exemption granted pursuant to
				section 31315(b) and provided to the State by the Secretary, including the name
				of the person granted the exemption and any terms and conditions that apply to
				the exemption.
											;
				and
									(E)by amending paragraph (4), as redesignated,
			 to read as follows:
									
										(4)Maintenance of effort
											(A)In generalA plan submitted by a State under paragraph
				(2) shall provide that the total expenditure of amounts of the lead State
				agency responsible for implementing the plan will be maintained at a level at
				least equal to the average level of that expenditure for fiscal years 2004 and
				2005.
											(B)Average level of State
				expendituresIn estimating
				the average level of State expenditure under subparagraph (A), the
				Secretary—
												(i)may allow the State to exclude State
				expenditures for Government-sponsored demonstration or pilot programs;
				and
												(ii)shall require the State to exclude State
				matching amounts used to receive Government financing under this
				subsection.
												(C)WaiverUpon the request of a State, the Secretary
				may waive or modify the requirements of this paragraph for 1 fiscal year, if
				the Secretary determines that a waiver is equitable due to exceptional or
				uncontrollable circumstances, such as a natural disaster or a serious decline
				in the financial resources of the State motor carrier safety assistance program
				agency.
											;
								(4)by redesignating subsection (e) as
			 subsection (h); and
							(5)by inserting after subsection (d) the
			 following:
								
									(e)New entrant safety assurance
				program
										(1)Program goalThe Secretary may make grants to States and
				local governments for pre-authorization safety audits and new entrant motor
				carrier audits as described in section 31144(g).
										(2)RecipientsGrants made in support of this program may
				be provided to States and local governments.
										(3)Federal shareThe Federal share of a grant made under
				this program is 100 percent.
										(4)Eligible activitiesEligible activities will be in accordance
				with criteria developed by the Secretary and posted in the Federal Register in
				advance of the grant application period.
										(5)DeterminationIf the Secretary determines that a State or
				local government is unable to conduct a new entrant motor carrier audit, the
				Secretary may use the funds to conduct the audit.
										(f)Border enforcement
										(1)Program goalThe Secretary of Transportation may make a
				grant for carrying out border commercial motor vehicle safety programs and
				related enforcement activities and projects.
										(2)RecipientsThe Secretary of Transportation may make a
				grant to an entity, State, or other person for carrying out border commercial
				motor vehicle safety programs and related enforcement activities and
				projects.
										(3)Federal shareThe Secretary shall reimburse a grantee at
				least 100 percent of the costs incurred in a fiscal year for carrying out
				border commercial motor vehicle safety programs and related enforcement
				activities and projects.
										(4)Eligible activitiesAn eligible activity will be in accordance
				with criteria developed by the Secretary and posted in the Federal Register in
				advance of the grant application period.
										(g)High priority initiatives
										(1)Program goalThe Secretary may make grants to carry out
				high priority activities and projects that improve commercial motor vehicle
				safety and compliance with commercial motor vehicle safety regulations,
				including activities and projects that—
											(A)are national in scope;
											(B)increase public awareness and
				education;
											(C)target unsafe driving of commercial motor
				vehicles and non-commercial motor vehicles in areas identified as high risk
				crash corridors;
											(D)improve consumer protection and enforcement
				of household goods regulations;
											(E)improve the movement of hazardous materials
				safely and securely, including activities related to the establishment of
				uniform forms and application procedures that improve the accuracy, timeliness,
				and completeness of commercial motor vehicle safety data reported to the
				Secretary; or
											(F)demonstrate new technologies to improve
				commercial motor vehicle safety.
											(2)RecipientsThe Secretary may allocate amounts to award
				grants to State agencies, local governments, and other persons for carrying out
				high priority activities and projects that improve commercial motor vehicle
				safety and compliance with commercial motor vehicle safety regulations in
				accordance with the program goals specified in paragraph (1).
										(3)Federal shareThe Secretary shall reimburse a grantee at
				least 80 percent of the costs incurred in a fiscal year for carrying out the
				high priority activities or projects.
										(4)Eligible activitiesAn eligible activity will be in accordance
				with criteria that is—
											(A)developed by the Secretary; and
											(B)posted in the Federal Register in advance
				of the grant application
				period.
											.
							(b)Conforming AmendmentThe analysis of chapter 311 is amended by
			 striking the item relating to section 31102 and inserting the following:
							
								
									31102. Compliance, safety, and
				accountability
				grants.
								
								.
						32602.Performance and registration information
			 systems management programSection 31106(b) is amended—
						(1)by amending paragraph (3)(C) to read as
			 follows—
							
								(C)establish and implement a process—
									(i)to cancel the motor vehicle registration
				and seize the registration plates of a vehicle when an employer is found liable
				under section 31310(j)(2)(C) for knowingly allowing or requiring an employee to
				operate such a commercial motor vehicle in violation of an out-of-service
				order; and
									(ii)to reinstate the vehicle registration or
				return the registration plates of the commercial motor vehicle, subject to
				sanctions under clause (i), if the Secretary permits such carrier to resume
				operations after the date of issuance of such
				order.
									;
				and
						(2)by striking paragraph (4).
						32603.Commercial motor vehicle
			 definedSection 31101(1) is
			 amended to read as follows:
						
							(1)commercial motor vehicle
				means (except under section 31106) a self-propelled or towed vehicle used on
				the highways in commerce to transport passengers or property, if the
				vehicle—
								(A)has a gross vehicle weight rating or gross
				vehicle weight of at least 10,001 pounds, whichever is greater;
								(B)is designed or used to transport more than
				8 passengers, including the driver, for compensation;
								(C)is designed or used to transport more than
				15 passengers, including the driver, and is not used to transport passengers
				for compensation; or
								(D)is used in transporting material found by
				the Secretary of Transportation to be hazardous under section 5103 and
				transported in a quantity requiring placarding under regulations prescribed by
				the Secretary under section
				5103.
								.
					32604.Driver safety fitness ratingsSection 31144, as amended by section 32204
			 of this Act, is amended by adding at the end the following:
						
							(i)Commercial motor vehicle
				driversThe Secretary may
				maintain by regulation a procedure for determining the safety fitness of a
				commercial motor vehicle driver and for prohibiting the driver from operating
				in interstate commerce. The procedure and prohibition shall include the
				following:
								(1)Specific initial and continuing
				requirements that a driver must comply with to demonstrate safety
				fitness.
								(2)The methodology and continually updated
				safety performance data that the Secretary will use to determine whether a
				driver is fit, including inspection results, serious traffic offenses, and
				crash involvement data.
								(3)Specific time frames within which the
				Secretary will determine whether a driver is fit.
								(4)A prohibition period or periods, not to
				exceed 1 year, that a driver that the Secretary determines is not fit will be
				prohibited from operating a commercial motor vehicle in interstate commerce.
				The period or periods shall begin on the 46th day after the date of the fitness
				determination and continue until the Secretary determines the driver is fit or
				until the prohibition period expires.
								(5)A review by the Secretary, not later than
				30 days after an unfit driver requests a review, of the driver's compliance
				with the requirements the driver failed to comply with and that resulted in the
				Secretary determining that the driver was not fit. The burden of proof shall be
				on the driver to demonstrate fitness.
								(6)The eligibility criteria for reinstatement,
				including the remedial measures the unfit driver must take for
				reinstatement.
								.
					32605.Uniform electronic clearance for commercial
			 motor vehicle inspections
						(a)In generalChapter 311 is amended by adding after
			 section 31109 the following:
							
								31110.Withholding amounts for State
				noncompliance
									(a)First fiscal yearSubject to criteria established by the
				Secretary of Transportation, the Secretary may withhold up to 50 percent of the
				amount a State is otherwise eligible to receive under section 31102(b) on the
				first day of the fiscal year after the first fiscal year following the date of
				enactment of the Commercial Motor Vehicle
				Safety Enhancement Act of 2012 in which the State uses for at
				least 180 days an electronic commercial motor vehicle inspection selection
				system that does not employ a selection methodology approved by the
				Secretary.
									(b)Second fiscal yearThe Secretary shall withhold up to 75
				percent of the amount a State is otherwise eligible to receive under section
				31102(b) on the first day of the fiscal year after the second fiscal year
				following the date of enactment of the Commercial Motor Vehicle Safety Enhancement Act of
				2012 in which the State uses for at least 180 days an electronic
				commercial motor vehicle inspection selection system that does not employ a
				selection methodology approved by the Secretary.
									(c)Subsequent availability of withheld
				fundsThe Secretary may make
				the amounts withheld under subsection (a) or subsection (b) available to the
				State if the Secretary determines that the State has substantially complied
				with the requirement described under subsection (a) or subsection (b) not later
				than 180 days after the beginning of the fiscal year in which amounts were
				withheld.
									.
						(b)Conforming amendmentThe analysis of chapter 311 is amended by
			 inserting after the item relating to section 31109 the following:
							
								
									31110. Withholding amounts for
				State
				noncompliance.
								
								.
						32606.Authorization of
			 appropriationsSection 31104
			 is amended to read as follows:
						
							31104.Availability of amounts
								(a)In generalThere are authorized to be appropriated
				from Highway Trust Fund (other than the Mass Transit Account) for Federal Motor
				Carrier Safety Administration programs the following:
									(1)Compliance, safety, and accountability
				grants under section 31102
										(A)$249,717,000 for fiscal year 2012, provided
				that the Secretary shall set aside not less than $168,388,000 to carry out the
				motor carrier safety assistance program under section 31102(b); and
										(B)$253,814,000 for fiscal year 2013, provided
				that the Secretary shall set aside not less than $171,813,000 to carry out the
				motor carrier safety assistance program under section 31102(b).
										(2)Data and technology grants under section
				31109
										(A)$30,000,000 for fiscal year 2012;
				and
										(B)$30,000,000 for fiscal year 2013.
										(3)Driver safety grants under section
				31313
										(A)$31,000,000 for fiscal year 2012;
				and
										(B)$31,000,000 for fiscal year 2013.
										(4)CriteriaThe Secretary shall develop criteria to
				allocate the remaining funds under paragraphs (1), (2), and (3) for fiscal year
				2013 and for each fiscal year thereafter not later than April 1 of the prior
				fiscal year.
									(b)Availability and reallocation of
				amounts
									(1)Allocations and reallocationsAmounts made available under subsection
				(a)(1) remain available until expended. Allocations to a State remain available
				for expenditure in the State for the fiscal year in which they are allocated
				and for the next fiscal year. Amounts not expended by a State during those 2
				fiscal years are released to the Secretary for reallocation.
									(2)Redistribution of amountsThe Secretary may, after August 1 of each
				fiscal year, upon a determination that a State does not qualify for funding
				under section 31102(b) or that the State will not expend all of its existing
				funding, reallocate the State's funding. In revising the allocation and
				redistributing the amounts, the Secretary shall give preference to those States
				that require additional funding to meet program goals under section
				31102(b).
									(3)Period of availability for data and
				technology grantsAmounts
				made available under subsection (a)(2) remain available for obligation for the
				fiscal year and the next 2 years in which they are appropriated. Allocations
				remain available for expenditure in the State for 5 fiscal years after they
				were obligated. Amounts not expended by a State during those 3 fiscal years are
				released to the Secretary for reallocation.
									(4)Period of availability for driver safety
				grantsAmounts made available
				under subsection (a)(3) of this section remain available for obligation for the
				fiscal year and the next fiscal year in which they are appropriated.
				Allocations to a State remain available for expenditure in the State for the
				fiscal year in which they are allocated and for the following 2 fiscal years.
				Amounts not expended by a State during those 3 fiscal years are released to the
				Secretary for reallocation.
									(5)ReallocationThe Secretary, upon a request by a State,
				may reallocate grant funds previously awarded to the State under a grant
				program authorized by section 31102, 31109, or 31313 to another grant program
				authorized by those sections upon a showing by the State that it is unable to
				expend the funds within the 12 months prior to their expiration provided that
				the State agrees to expend the funds within the remaining period of
				expenditure.
									(c)Grants as contractual
				obligationsApproval by the
				Secretary of a grant under sections 31102, 31109, and 31313 is a contractual
				obligation of the Government for payment of the Government's share of costs
				incurred in developing and implementing programs to improve commercial motor
				vehicle safety and enforce commercial driver's license regulations, standards,
				and orders.
								(d)Deduction for administrative
				expenses
									(1)In generalOn October 1 of each fiscal year or as soon
				after that as practicable, the Secretary may deduct, from amounts made
				available under—
										(A)subsection (a)(1) for that fiscal year, not
				more than 1.5 percent of those amounts for administrative expenses incurred in
				carrying out section 31102 in that fiscal year;
										(B)subsection (a)(2) for that fiscal year, not
				more than 1.4 percent of those amounts for administrative expenses incurred in
				carrying out section 31109 in that fiscal year; and
										(C)subsection (a)(3) for that fiscal year, not
				more than 1.4 percent of those amounts for administrative expenses incurred in
				carrying out section 31313 in that fiscal year.
										(2)TrainingThe Secretary may use at least 50 percent
				of the amounts deducted from the amounts made available under sections (a)(1)
				and (a)(3) to train non-Government employees and to develop related training
				materials to carry out sections 31102, 31311, and 31313 of this title.
									(3)ContractsThe Secretary may use amounts deducted
				under paragraph (1) to enter into contracts and cooperative agreements with
				States, local governments, associations, institutions, corporations, and other
				persons, if the Secretary determines the contracts and cooperative agreements
				are cost-effective, benefit multiple jurisdictions of the United States, and
				enhance safety programs and related enforcement activities.
									(e)Allocation criteria and
				eligibility
									(1)On October 1 of each fiscal year or as soon
				as practicable after that date after making the deduction under subsection
				(d)(1)(A), the Secretary shall allocate amounts made available to carry out
				section 31102(b) for such fiscal year among the States with plans approved
				under that section. Allocation shall be made under the criteria prescribed by
				the Secretary.
									(2)On October 1 of each fiscal year or as soon
				as practicable after that date and after making the deduction under subsection
				(d)(1)(B) or (d)(1)(C), the Secretary shall allocate amounts made available to
				carry out sections 31109(a) and 31313(b)(1).
									(f)Intrastate compatibilityThe Secretary shall prescribe regulations
				specifying tolerance guidelines and standards for ensuring compatibility of
				intrastate commercial motor vehicle safety laws and regulations with Government
				motor carrier safety regulations to be enforced under section 31102(b). To the
				extent practicable, the guidelines and standards shall allow for maximum
				flexibility while ensuring a degree of uniformity that will not diminish
				transportation safety. In reviewing State plans and allocating amounts or
				making grants under section 153 of title 23, United States Code, the Secretary
				shall ensure that the guidelines and standards are applied uniformly.
								(g)Withholding amounts for State
				noncompliance
									(1)In generalSubject to criteria established by the
				Secretary, the Secretary may withhold up to 100 percent of the amounts a State
				is otherwise eligible to receive under section 31102(b) on October 1 of each
				fiscal year beginning after the date of enactment of the
				Commercial Motor Vehicle Safety Enhancement
				Act of 2012 and continuing for the period that the State does not
				comply substantially with a requirement under section 31109(b).
									(2)Subsequent availability of withheld
				fundsThe Secretary may make
				the amounts withheld in accordance with paragraph (1) available to a State if
				the Secretary determines that the State has substantially complied with a
				requirement under section 31109(b) not later than 180 days after the beginning
				of the fiscal year in which the amounts are withheld.
									(h)Administrative expenses
									(1)Authorization of
				appropriationsThere are
				authorized to be appropriated from the Highway Trust Fund (other than the Mass
				Transit Account) for the Secretary to pay administrative expenses of the
				Federal Motor Carrier Safety Administration—
										(A)$250,819,000 for fiscal year 2012;
				and
										(B)$248,523,000 for fiscal year 2013.
										(2)Use of fundsThe funds authorized by this subsection
				shall be used for personnel costs, administrative infrastructure, rent,
				information technology, programs for research and technology, information
				management, regulatory development, the administration of the performance and
				registration information system management, outreach and education, other
				operating expenses, and such other expenses as may from time to time be
				necessary to implement statutory mandates of the Administration not funded from
				other sources.
									(i)Availability of funds
									(1)Period of availabilityThe amounts made available under this
				section shall remain available until expended.
									(2)Initial date of availabilityAuthorizations from the Highway Trust Fund
				(other than the Mass Transit Account) for this section shall be available for
				obligation on the date of their apportionment or allocation or on October 1 of
				the fiscal year for which they are authorized, whichever occurs
				first.
									
						
							(j)Payment to
				recipients of financial assistance for costsEach grantee shall
				submit vouchers to the Secretary for costs the grantee has incurred under
				sections 31102, 31109, and 31313. The Secretary shall pay the grantee an amount
				equal to not more than the Government share of costs incurred as of the date on
				which the vouchers are
				submitted.
							.
					32607.High risk carrier reviews
						(a)High risk carrier reviewsSection 31104(h), as amended by section
			 32606 of this Act, is amended by adding at the end of paragraph (2) the
			 following:
							
								From the funds authorized by this
				subsection, the Secretary shall ensure that a review is completed on each motor
				carrier that demonstrates through performance data that it poses the highest
				safety risk. At a minimum, a review shall be conducted whenever a motor carrier
				is among the highest risk carriers for 2 consecutive
				months.
								.
						(b)Conforming amendmentSection 4138 of the Safe, Accountable,
			 Flexible, Efficient Transportation Equity Act: A Legacy for Users (49 U.S.C.
			 31144 note) is repealed.
						32608.Data and technology grants
						(a)In generalSection 31109 is amended to read as
			 follows:
							
								31109.Data and technology grants
									(a)General authorityThe Secretary of Transportation shall
				establish and administer a data and technology grant program to assist the
				States with the implementation and maintenance of data systems. The Secretary
				shall allocate the funds in accordance with section 31104.
									(b)Performance goalsThe Secretary may make a grant to a State
				to implement the performance and registration information system management
				requirements of section 31106(b) to develop, implement, and maintain commercial
				vehicle information systems and networks, and other innovative technologies
				that the Secretary determines improve commercial motor vehicle safety.
									(c)EligibilityTo be eligible for a grant to implement the
				requirements of section 31106(b), the State shall design a program that—
										(1)links Federal motor carrier safety
				information systems with the State's motor carrier information systems;
										(2)determines the safety fitness of a motor
				carrier or registrant when licensing or registering the registrant or motor
				carrier or while the license or registration is in effect; and
										(3)denies, suspends, or revokes the commercial
				motor vehicle registrations of a motor carrier or registrant that was issued an
				operations out-of-service order by the Secretary.
										(d)Required participationThe Secretary shall require States that
				participate in the program under section 31106 to—
										(1)comply with the uniform policies,
				procedures, and technical and operational standards prescribed by the Secretary
				under section 31106(b);
										(2)possess or seek the authority to possess
				for a time period not longer than determined reasonable by the Secretary, to
				impose sanctions relating to commercial motor vehicle registration on the basis
				of a Federal safety fitness determination; and
										(3)establish and implement a process to cancel
				the motor vehicle registration and seize the registration plates of a vehicle
				when an employer is found liable under section 31310(j)(2)(C) for knowingly
				allowing or requiring an employee to operate such a commercial motor vehicle in
				violation of an out of service order.
										(e)Federal shareThe total Federal share of the cost of a
				project payable from all eligible Federal sources shall be at least 80
				percent.
									.
						(b)Conforming amendmentThe analysis of chapter 311 is amended by
			 striking the item relating to section 31109 and inserting the following:
							
								
									31109. Data and technology
				grants.
								
								.
						32609.Driver safety grants
						(a)Driver focused grant programSection 31313 is amended to read as
			 follows:
							
								31313.Driver safety grants
									(a)General authorityThe Secretary shall make and administer a
				driver focused grant program to assist the States, local governments, entities,
				and other persons with commercial driver's license systems, programs, training,
				fraud detection, reporting of violations and other programs required to improve
				the safety of drivers as the Federal Motor Carrier Safety Administration deems
				critical. The Secretary shall allocate the funds for the program in accordance
				with section 31104.
									(b)Commercial driver's license program
				improvement grants
										(1)Program goalThe Secretary of Transportation may make a
				grant to a State in a fiscal year—
											(A)to comply with the requirements of section
				31311;
											(B)in the case of a State that is making a
				good faith effort toward substantial compliance with the requirements of this
				section and section 31311, to improve its implementation of its commercial
				driver's license program;
											(C)for research, development demonstration
				projects, public education, and other special activities and projects relating
				to commercial driver licensing and motor vehicle safety that are of benefit to
				all jurisdictions of the United States or are designed to address national
				safety concerns and circumstances;
											(D)for commercial driver's license program
				coordinators;
											(E)to implement or maintain a system to notify
				an employer of an operator of a commercial motor vehicle of the suspension or
				revocation of the operator's commercial driver's license consistent with the
				standards developed under section 32304(b) of the
				Commercial Motor Vehicle Safety Enhancement
				Act of 2012; or
											(F)to train operators of commercial motor
				vehicles, as defined under section 31301, and to train operators and future
				operators in the safe use of such vehicles. Funding priority for this
				discretionary grant program shall be to regional or multi-state educational or
				nonprofit associations serving economically distressed regions of the United
				States.
											(2)PriorityThe Secretary shall give priority, in
				making grants under paragraph (1)(B), to a State that will use the grants to
				achieve compliance with the requirements of the Motor Carrier Safety
				Improvement Act of 1999 (113 Stat. 1748), including the amendments made by the
				Commercial Motor Vehicle Safety Enhancement
				Act of 2012.
										(3)RecipientsThe Secretary may allocate grants to State
				agencies, local governments, and other persons for carrying out activities and
				projects that improve commercial driver's license safety and compliance with
				commercial driver's license and commercial motor vehicle safety regulations in
				accordance with the program goals under paragraph (1) and that train operators
				on commercial motor vehicles. The Secretary may make a grant to a State to
				comply with section 31311 for commercial driver's license program coordinators
				and for notification systems.
										(4)Federal shareThe Federal share of a grant made under
				this program shall be at least 80 percent, except that the Federal share of
				grants for commercial driver license program coordinators and training
				commercial motor vehicle operators shall be 100
				percent.
										.
						(b)Conforming amendmentThe analysis of chapter 313 is amended by
			 striking the item relating to section 31313 and inserting the following:
							
								
									31313. Driver safety
				grants.
								
								.
						32610.Commercial vehicle information systems and
			 networksNot later than 6
			 months after the date of enactment of this Act, the Secretary shall submit a
			 report to the Committee on Commerce, Science, and Transportation of the Senate
			 and the Committee on Transportation and Infrastructure of the House of
			 Representatives that includes—
						(1)established time frames and milestones for
			 resuming the Commercial Vehicle Information Systems and Networks Program;
			 and
						(2)a strategic workforce plan for its grants
			 management office to ensure that it has determined the skills and competencies
			 that are critical to achieving its mission goals.
						GMotorcoach Enhanced Safety Act of
			 2012
					32701.Short titleThis subtitle may be cited as the
			 Motorcoach Enhanced Safety Act of
			 2012.
					32702.DefinitionsIn this subtitle:
						(1)Advanced glazingThe term advanced glazing
			 means glazing installed in a portal on the side or the roof of a motorcoach
			 that is designed to be highly resistant to partial or complete occupant
			 ejection in all types of motor vehicle crashes.
						(2)BusThe term bus has the meaning
			 given the term in section 571.3(b) of title 49, Code of Federal Regulations (as
			 in effect on the day before the date of enactment of this Act).
						(3)Commercial motor vehicleExcept as otherwise specified, the term
			 commercial motor vehicle has the meaning given the term in section
			 31132(1) of title 49, United States Code.
						(4)Direct tire pressure monitoring
			 systemThe term direct
			 tire pressure monitoring system means a tire pressure monitoring system
			 that is capable of directly detecting when the air pressure level in any tire
			 is significantly under-inflated and providing the driver a low tire pressure
			 warning as to which specific tire is significantly under-inflated.
						(5)Electronic on-board recorderThe term electronic on-board
			 recorder means an electronic device that acquires and stores data
			 showing the record of duty status of the vehicle operator and performs the
			 functions required of an automatic on-board recording device in section
			 395.15(b) of title 49, Code of Federal Regulations.
						(6)Event data recorderThe term event data recorder
			 has the meaning given that term in section 563.5 of title 49, Code of Federal
			 Regulations.
						(7)Motor carrierThe term motor carrier
			 means—
							(A)a motor carrier (as defined in section
			 13102(14) of title 49, United States Code); or
							(B)a motor private carrier (as defined in
			 section 13102(15) of that title).
							(8)MotorcoachThe term motorcoach has the
			 meaning given the term over-the-road bus in section 3038(a)(3) of
			 the Transportation Equity Act for the 21st Century (49 U.S.C. 5310 note), but
			 does not include—
							(A)a bus used in public transportation
			 provided by, or on behalf of, a public transportation agency; or
							(B)a school bus, including a multifunction
			 school activity bus.
							(9)Motorcoach servicesThe term motorcoach services
			 means passenger transportation by motorcoach for compensation.
						(10)Multifunction school activity
			 busThe term
			 multifunction school activity bus has the meaning given the term
			 in section 571.3(b) of title 49, Code of Federal Regulations (as in effect on
			 the day before the date of enactment of this Act).
						(11)PortalThe term portal means any
			 opening on the front, side, rear, or roof of a motorcoach that could, in the
			 event of a crash involving the motorcoach, permit the partial or complete
			 ejection of any occupant from the motorcoach, including a young child.
						(12)Provider of motorcoach
			 servicesThe term
			 provider of motorcoach services means a motor carrier that
			 provides passenger transportation services with a motorcoach, including
			 per-trip compensation and contracted or chartered compensation.
						(13)Public transportationThe term public transportation
			 has the meaning given the term in section 5302 of title 49, United States
			 Code.
						(14)Safety beltThe term safety belt has the
			 meaning given the term in section 153(i)(4)(B) of title 23, United States
			 Code.
						(15)SecretaryThe term Secretary means the
			 Secretary of Transportation.
						32703.Regulations for improved occupant
			 protection, passenger evacuation, and crash avoidance
						(a)Regulations required within 1
			 yearNot later than 1 year
			 after the date of enactment of this Act, the Secretary shall prescribe
			 regulations requiring safety belts to be installed in motorcoaches at each
			 designated seating position.
						(b)Regulations required within 2
			 yearsNot later than 2 years
			 after the date of enactment of this Act, the Secretary shall prescribe the
			 following commercial motor vehicle regulations:
							(1)Roof strength and crush
			 resistanceThe Secretary
			 shall establish improved roof and roof support standards for motorcoaches that
			 substantially improve the resistance of motorcoach roofs to deformation and
			 intrusion to prevent serious occupant injury in rollover crashes involving
			 motorcoaches.
							(2)Anti-ejection safety
			 countermeasuresThe Secretary
			 shall require advanced glazing to be installed in each motorcoach portal and
			 shall consider other portal improvements to prevent partial and complete
			 ejection of motorcoach passengers, including children. In prescribing such
			 standards, the Secretary shall consider the impact of such standards on the use
			 of motorcoach portals as a means of emergency egress.
							(3)Rollover crash avoidanceThe Secretary shall require motorcoaches to
			 be equipped with stability enhancing technology, such as electronic stability
			 control and torque vectoring, to reduce the number and frequency of rollover
			 crashes among motorcoaches.
							(c)Commercial motor vehicle tire pressure
			 monitoring systemsNot later
			 than 3 years after the date of enactment of this Act, the Secretary shall
			 prescribe the following commercial vehicle regulation:
							(1)In generalThe Secretary shall require motorcoaches to
			 be equipped with direct tire pressure monitoring systems that warn the operator
			 of a commercial motor vehicle when any tire exhibits a level of air pressure
			 that is below a specified level of air pressure established by the
			 Secretary.
							(2)Performance requirementsThe regulation prescribed by the Secretary
			 under this subsection shall include performance requirements to ensure that
			 direct tire pressure monitoring systems are capable of—
								(A)providing a warning to the driver when 1 or
			 more tires are underinflated;
								(B)activating in a specified time period after
			 the underinflation is detected; and
								(C)operating at different vehicle
			 speeds.
								(d)Application of regulations
							(1)New motorcoachesAny regulation prescribed in accordance
			 with subsection (a), (b), or (c) shall apply to all motorcoaches manufactured
			 more than 2 years after the date on which the regulation is published as a
			 final rule.
							(2)Retrofit requirements for existing
			 motorcoaches
								(A)In generalThe Secretary may, by regulation, provide
			 for the application of any requirement established under subsection (a) or
			 (b)(2) to motorcoaches manufactured before the date on which the requirement
			 applies to new motorcoaches under paragraph (1) based on an assessment of the
			 feasibility, benefits, and costs of retrofitting the older motorcoaches.
								(B)AssessmentThe Secretary shall complete an assessment
			 with respect to safety belt retrofits not later than 1 year after the date of
			 enactment of this Act and with respect to anti-ejection countermeasure
			 retrofits not later than 2 years after the date of enactment of this
			 Act.
								(e)Failure To meet deadlineIf the Secretary determines that a final
			 rule cannot be issued before the deadline established under this section, the
			 Secretary shall—
							(1)submit a report to the
			 Committee on Commerce, Science, and
			 Transportation of the Senate and the
			 Committee on Energy and Commerce of the House
			 of Representatives that explains why the deadline cannot be
			 met; and
							(2)establish a new deadline for the issuance
			 of the final rule.
							32704.Standards for improved fire safety
						(a)EvaluationsNot later than 18 months after the date of
			 enactment of this Act, the Secretary shall initiate the following rulemaking
			 proceedings:
							(1)Flammability standard for exterior
			 componentsThe Secretary
			 shall establish requirements for fire hardening or fire resistance of
			 motorcoach exterior components to prevent fire and smoke inhalation injuries to
			 occupants.
							(2)Smoke suppressionThe Secretary shall update Federal Motor
			 Vehicle Safety Standard Number 302 (49 C.F.R. 571.302; relating to flammability
			 of interior materials) to improve the resistance of motorcoach interiors and
			 components to burning and permit sufficient time for the safe evacuation of
			 passengers from motorcoaches.
							(3)Prevention of, and resistance to, wheel
			 well firesThe Secretary
			 shall establish requirements—
								(A)to prevent and mitigate the propagation of
			 wheel well fires into the passenger compartment; and
								(B)to substantially reduce occupant deaths and
			 injuries from such fires.
								(4)Automatic fire suppressionThe Secretary shall establish requirements
			 for motorcoaches to be equipped with highly effective fire suppression systems
			 that automatically respond to and suppress all fires in such
			 motorcoaches.
							(5)Passenger evacuationThe Secretary shall establish requirements
			 for motorcoaches to be equipped with—
								(A)improved emergency exit window, door, roof
			 hatch, and wheelchair lift door designs to expedite access and use by
			 passengers of motorcoaches under all emergency circumstances, including crashes
			 and fires; and
								(B)emergency interior lighting systems,
			 including luminescent or retroreflectorized delineation of evacuation paths and
			 exits, which are triggered by a crash or other emergency incident to accomplish
			 more rapid and effective evacuation of passengers.
								(6)Causation and prevention of motorcoach
			 firesThe Secretary shall
			 examine the principle causes of motorcoach fires and vehicle design changes
			 intended to reduce the number of motorcoach fires resulting from those
			 principle causes.
							(b)DeadlineNot later than 42 months after the date of
			 enactment of this Act, the Secretary shall—
							(1)issue final rules in accordance with
			 subsection (a); or
							(2)if the Secretary determines that any
			 standard is not warranted based on the requirements and considerations set
			 forth in subsection (a) and (b) of section 30111 of title 49, United States
			 Code, submit a report that describes the reasons for not prescribing such a
			 standard to—
								(A)the Committee on Commerce, Science, and Transportation of the
			 Senate; and
								(B)the Committee on Energy and Commerce of the House of
			 Representatives.
								(c)Tire performance standardNot later than 3 years after the date of
			 enactment of this Act, the Secretary shall—
							(1)issue a final rule upgrading performance
			 standards for tires used on motorcoaches, including an enhanced endurance test
			 and a new high-speed performance test; or
							(2)if the Secretary determines that a standard
			 is not warranted based on the requirements and considerations set forth in
			 subsections (a) and (b) of section 30111 of title 49, United States Code,
			 submit a report that describes the reasons for not prescribing such a standard
			 to—
								(A)the Committee on Commerce, Science, and Transportation of the
			 Senate; and
								(B)the Committee on Energy and Commerce of the House of
			 Representatives.
								32705.Occupant protection, collision avoidance,
			 fire causation, and fire extinguisher research and testing
						(a)Safety research initiativesNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall complete the following research and
			 testing:
							(1)Improved fire extinguishersThe Secretary shall research and test the
			 need to install improved fire extinguishers or other readily available
			 firefighting equipment in motorcoaches to effectively extinguish fires in
			 motorcoaches and prevent passenger deaths and injuries.
							(2)Interior impact protectionThe Secretary shall research and test
			 enhanced occupant impact protection standards for motorcoach interiors to
			 reduce substantially serious injuries for all passengers of
			 motorcoaches.
							(3)Compartmentalization safety
			 countermeasuresThe Secretary
			 shall require enhanced compartmentalization safety countermeasures for
			 motorcoaches, including enhanced seating designs, to substantially reduce the
			 risk of passengers being thrown from their seats and colliding with other
			 passengers, interior surfaces, and components in the event of a crash involving
			 a motorcoach.
							(4)Collision avoidance systemsThe Secretary shall research and test
			 forward and lateral crash warning systems applications for motorcoaches.
							(b)RulemakingNot later than 2 years after the completion
			 of each research and testing initiative required under subsection (a), the
			 Secretary shall issue final motor vehicle safety standards if the Secretary
			 determines that such standards are warranted based on the requirements and
			 considerations set forth in subsections (a) and (b) of section 30111 of title
			 49, United States Code.
						32706.Motorcoach registration
						(a)Registration requirementsSection 13902(b) is amended—
							(1)by redesignating paragraphs (1) through (8)
			 as paragraphs (4) through (11), respectively; and
							(2)by inserting before paragraph (4), as
			 redesignated, the following:
								
									(1)Additional registration requirements for
				providers or motorcoach servicesIn addition to meeting the requirements
				under subsection (a)(1), the Secretary may not register a person to provide
				motorcoach services until after the person—
										(A)undergoes a preauthorization safety audit,
				including verification, in a manner sufficient to demonstrate the ability to
				comply with Federal rules and regulations, of—
											(i)a drug and alcohol testing program under
				part 40 of title 49, Code of Federal Regulations;
											(ii)the carrier's system of compliance with
				hours-of-service rules, including hours-of-service records;
											(iii)the ability to obtain required
				insurance;
											(iv)driver qualifications, including the
				validity of the commercial driver's license of each driver who will be
				operating under such authority;
											(v)disclosure of common ownership, common
				control, common management, common familial relationship, or other corporate
				relationship with another motor carrier or applicant for motor carrier
				authority during the past 3 years;
											(vi)records of the State inspections, or of a
				Level I or V Commercial Vehicle Safety Alliance Inspection, for all vehicles
				that will be operated by the carrier;
											(vii)safety management programs, including
				vehicle maintenance and repair programs; and
											(viii)the ability to comply with the Americans
				with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), and the Over-the-Road
				Bus Transportation Accessibility Act of 2007 (122 Stat. 2915);
											(B)has been interviewed to review safety
				management controls and the carrier's written safety oversight policies and
				practices; and
										(C)through the successful completion of a
				written examination developed by the Secretary, has demonstrated proficiency to
				comply with and carry out the requirements and regulations described in
				subsection (a)(1).
										(2)Pre-authorization safety
				auditThe pre-authorization
				safety audit required under paragraph (1)(A) shall be completed on-site not
				later than 90 days following the submission of an application for operating
				authority.
									(3)FeeThe Secretary may establish, under section
				9701 of title 31, a fee of not more than $1,200 for new registrants that as
				nearly as possible covers the costs of performing a preauthorization safety
				audit. Amounts collected under this subsection shall be deposited in the
				Highway Trust Fund (other than the Mass Transit
				Account).
									.
							(b)Safety reviews of new
			 operatorsSection 31144(g)(1)
			 is amended by inserting transporting property after each
			 operator.
						(c)Conforming amendmentSection 24305(a)(3)(A)(i) is amended by
			 striking section 13902(b)(8)(A) and inserting section
			 13902(b)(11)(A).
						(d)Effective
			 dateThe amendments made by
			 this section shall take effect 1 year after the date of enactment of this
			 Act.
						32707.Improved oversight of motorcoach service
			 providers
						(a)Safety
			 reviewsSection 31144, as
			 amended by sections 32204 and 32604 of this Act, is amended by adding at the
			 end the following:
							
								(j)Periodic safety reviews of providers of
				motorcoach services
									(1)Safety review
										(A)In generalThe Secretary shall—
											(i)determine the safety fitness of all
				providers of motorcoach services registered with the Federal Motor Carrier
				Safety Administration through a simple and understandable rating system that
				allows motorcoach passengers to compare the safety performance of motorcoach
				operators; and
											(ii)assign a safety fitness rating to each such
				provider.
											(B)ApplicabilitySubparagraph (A) shall apply—
											(i)to any provider of motorcoach services
				registered with the Administration after the date of enactment of the
				Motorcoach Enhanced Safety Act of
				2012 beginning not later than 2 years after the date of such
				registration; and
											(ii)to any provider of motorcoach services
				registered with the Administration on or before the date of enactment of that
				Act beginning not later than 3 years after the date of enactment of that
				Act.
											(2)Periodic reviewThe Secretary shall establish, by
				regulation, a process for monitoring the safety performance of each provider of
				motorcoach services on a regular basis following the assignment of a safety
				fitness rating, including progressive intervention to correct unsafe
				practices.
									(3)Enforcement strike forcesIn addition to the enhanced monitoring and
				enforcement actions required under paragraph (2), the Secretary may organize
				special enforcement strike forces targeting providers of motorcoach
				services.
									(4)Periodic update of safety fitness
				ratingIn conducting the
				safety reviews required under this subsection, the Secretary shall—
										(A)reassess the safety fitness rating of each
				provider not less frequently than once every 3 years; and
										(B)annually assess the safety fitness of
				certain providers of motorcoach services that serve primarily urban areas with
				high passenger loads.
										(5)Motorcoach services definedIn this subsection, the term provider
				of motorcoach services has the meaning given such term in section 32702
				of the Motorcoach Enhanced Safety Act of
				2012.
									.
						(b)Disclosure of safety performance ratings of
			 motorcoach services and operations
							(1)In generalSubchapter I of chapter 141 of title 49,
			 United States Code, is amended by adding at the end the following:
								
									14105.Safety performance ratings of motorcoach
				services and operations
										(a)DefinitionsIn this section:
											(1)Motorcoach
												(A)In generalExcept as provided in subparagraph (B), the
				term motorcoach has the meaning given to the term
				over-the-road bus in section 3038(a)(3) of the Transportation
				Equity Act for the 21st Century (49 U.S.C. 5310 note).
												(B)ExclusionsThe term motorcoach does not
				include—
													(i)a bus used in public transportation that is
				provided by a State or local government; or
													(ii)a school bus (as defined in section
				30125(a)(1)), including a multifunction school activity bus.
													(2)Motorcoach services and
				operationsThe term
				motorcoach services and operations means passenger transportation
				by a motorcoach for compensation.
											(b)Display of motor carrier
				identification
											(1)RequirementBeginning on the date that is 1 year after
				the date of the enactment of the Moving Ahead
				for Progress in the 21st Century Act, no person may sell or offer
				to sell interstate motorcoach transportation services, or provide broker
				services related to such transportation, unless the person, at the point of
				sale or provision of broker services, conspicuously displays—
												(A)the legal name and USDOT number of the
				single motor carrier responsible for the transportation and for compliance with
				the Federal Motor Carrier Safety Regulations under parts 350 through 399 of
				title 49, Code of Federal Regulations; and
												(B)the URL for the Federal Motor Carrier
				Safety Administration’s public website where the Administration has posted
				motor carrier and commercial motor vehicle driver scores in the Safety
				Measurement System.
												(2)Civil penaltiesA person who violates paragraph (1) shall
				be liable for civil penalties to the same extent as a person who does not
				prepare a record in the form and manner prescribed under section
				14901(a).
											(c)Rulemaking
											(1)In generalNot later than 2 years after the date on
				which the safety fitness determination rule is implemented, the Secretary shall
				require, by regulation—
												(A)each motor carrier that owns or leases 1 or
				more motorcoaches that transport passengers subject to the Secretary’s
				jurisdiction under section 13501 to prominently display the safety fitness
				rating assigned under section 31144(j)(1)(A)(ii)—
													(i)in each terminal of departure;
													(ii)in the motorcoach and visible from a
				position exterior to the vehicle at the point of departure, if the motorcoach
				does not depart from a terminal; and
													(iii)at all points of sale for such motorcoach
				services and operations; and
													(B)any person who sells tickets for motorcoach
				services and operations to display the rating system described in subparagraph
				(A) at all points of sale for such motorcoach services and operations.
												(2)Items included in the
				rulemakingIn promulgating
				safety performance ratings for motorcoaches pursuant to the rulemaking required
				under paragraph (1), the Secretary shall consider—
												(A)the need and extent to which safety
				performance ratings should be made available in languages other than English;
				and
												(B)penalties authorized under section
				521.
												(3)Insufficient inspectionsAny motor carrier for which insufficient
				safety data is available shall display a label that states that the carrier has
				sufficiently passed the preauthorization safety audit required under section
				13902(b)(1)(A).
											(d)Effect on State and local lawNothing in this section may be construed to
				preempt a State, or a political subdivision of a State, from enforcing any
				requirements concerning the manner and content of consumer information provided
				by motor carriers that are not subject to the Secretary’s jurisdiction under
				section
				13501.
										.
							(2)Clerical amendmentThe analysis of chapter 141 of title 49,
			 United States Code, is amended by inserting after the item relating to section
			 14104 the following:
								
									
										14105. Safety
				performance ratings of motorcoach services and
				operations.
									
									.
							32708.Report on feasibility, benefits, and costs
			 of establishing a system of certification of training programsNot later than 2 years after the date of the
			 enactment of this Act, the Secretary shall submit a report to the
			 Committee on Commerce, Science, and
			 Transportation of the Senate and the
			 Committee on Transportation and Infrastructure
			 of the House of Representatives that describes the
			 feasibility, benefits, and costs of establishing a system of certification of
			 public and private schools and of motor carriers and motorcoach operators that
			 provide motorcoach driver training.
					32709.Report on driver's license requirements for
			 9- to 15-passenger vans
						(a)In generalNot later than 18 months after the date of
			 enactment of this Act, the Secretary shall submit a report to the
			 Committee on Commerce, Science, and
			 Transportation of the Senate and the
			 Committee on Transportation and Infrastructure
			 of the House of Representatives that examines requiring all or
			 certain classes of drivers operating a vehicle, which is designed or used to
			 transport not fewer than 9 and not more than 15 passengers (including a driver)
			 in interstate commerce, to have a commercial driver’s license
			 passenger-carrying endorsement and be tested in accordance with a drug and
			 alcohol testing program under part 40 of title 49, Code of Federal
			 Regulations.
						(b)ConsiderationsIn developing the report under subsection
			 (a), the Secretary shall consider—
							(1)the safety benefits of the requirement
			 described in subsection (a);
							(2)the scope of the population that would be
			 impacted by such requirement;
							(3)the cost to the Federal Government and
			 State governments to meet such requirement; and
							(4)the impact on safety benefits and cost from
			 limiting the application of such requirement to certain drivers of such
			 vehicles, such as drivers who are compensated for driving.
							32710.Event data recorders
						(a)EvaluationNot later than 1 year after the date of
			 enactment of this Act, the Secretary, after considering the performance
			 requirements for event data recorders for passenger vehicles under part 563 of
			 title 49, Code of Federal Regulations, shall complete an evaluation of event
			 data recorders, including requirements regarding specific types of vehicle
			 operations, events and incidents, and systems information to be recorded, for
			 event data recorders to be used on motorcoaches used by motor carriers in
			 interstate commerce.
						(b)Standards and regulationsNot later than 2 years after completing the
			 evaluation required under subsection (a), the Secretary shall issue standards
			 and regulations based on the results of that evaluation.
						32711.Safety inspection program for commercial
			 motor vehicles of passengersNot later than 3 years after the date of
			 enactment of this Act, the Secretary shall complete a rulemaking proceeding to
			 consider requiring States to conduct annual inspections of commercial motor
			 vehicles designed or used to transport passengers, including an assessment
			 of—
						(1)the risks associated with improperly
			 maintained or inspected commercial motor vehicles designed or used to transport
			 passengers;
						(2)the effectiveness of existing Federal
			 standards for the inspection of such vehicles in—
							(A)mitigating the risks described in paragraph
			 (1); and
							(B)ensuring the safe and proper operation
			 condition of such vehicles; and
							(3)the costs and benefits of a mandatory State
			 inspection program.
						32712.Distracted driving
						(a)In generalChapter 311, as amended by sections 32113,
			 32508, and 32512 of this Act, is amended by adding after section 31154 the
			 following:
							
								31155.Regulation of the use of distracting
				devices in motorcoaches
									(a)In generalNot later than 1 year after the date of
				enactment of the Motorcoach Enhanced Safety
				Act of 2012, the Secretary of Transportation shall prescribe
				regulations on the use of electronic or wireless devices, including cell phones
				and other distracting devices, by an individual employed as the operator of a
				motorcoach (as defined in section 32702 of that Act).
									(b)Basis for regulationsThe Secretary shall base the regulations
				prescribed under subsection (a) on accident data analysis, the results of
				ongoing research, and other information, as appropriate.
									(c)Prohibited
				useExcept as provided under
				subsection (d), the Secretary shall prohibit the use of the devices described
				in subsection (a) in circumstances in which the Secretary determines that their
				use interferes with a driver's safe operation of a motorcoach.
									(d)Permitted useThe Secretary may permit the use of a
				device that is otherwise prohibited under subsection (c) if the Secretary
				determines that such use is necessary for the safety of the driver or the
				public in emergency
				circumstances.
									.
						(b)Conforming amendmentThe analysis for chapter 311 is amended by
			 inserting after the item relating to section 31154 the following:
							
								
									31155. Regulation of the use of
				distracting devices in
				motorcoaches.
								
								.
						32713.RegulationsAny standard or regulation prescribed or
			 modified pursuant to the Motorcoach Enhanced
			 Safety Act of 2012 shall be prescribed or modified in accordance
			 with section 553 of title 5, United States Code.
					HSafe Highways and Infrastructure
			 Preservation
					32801.Comprehensive truck size and weight limits
			 study
						(a)Truck Size and Weight Limits
			 StudyNot later than 90 days
			 after the date of enactment of this Act, the Secretary, in consultation with
			 each relevant State and other applicable Federal agencies, shall commence a
			 comprehensive truck size and weight limits study. The study shall—
							(1)provide data on accident frequency and
			 factors related to accident risk of each route of the National Highway System
			 in each State that allows a vehicle to operate with size and weight limits that
			 are in excess of the Federal law and regulations and its correlation to truck
			 size and weight limits;
							(2)evaluate the impacts to the infrastructure
			 of each route of the National Highway System in each State that allows a
			 vehicle to operate with size and weight limits that are in excess of the
			 Federal law and regulations, including—
								(A)an analysis that quantifies the cost and
			 benefits of the impacts in dollars;
								(B)an analysis of the percentage of trucks
			 operating in excess of the Federal size and weight limits; and
								(C)an analysis that examines the ability of
			 each State to recover the cost for the impacts, or the benefits
			 incurred;
								(3)evaluate the impacts and frequency of
			 violations in excess of the Federal size and weight law and regulations to
			 determine the cost of the enforcement of the law and regulations, and the
			 effectiveness of the enforcement methods;
							(4)examine the relationship between truck
			 performance and crash involvement and its correlation to Federal size and
			 weight limits, including the impacts on crashes;
							(5)assess the impacts that truck size and
			 weight limits in excess of the Federal law and regulations have in the risk of
			 bridge failure contributing to the structural deficiencies of bridges or in the
			 useful life of a bridge, including the impacts resulting from the number of
			 bridge loadings;
							(6)analyze the impacts on safety and
			 infrastructure in each State that allows a truck to operate in excess of
			 Federal size and weight limitations in truck-only lanes;
							(7)compare and contrast the safety and
			 infrastructure impacts of the Federal limits regarding truck size and weight
			 limits in relation to—
								(A)six-axle and other alternative
			 configurations of tractor-trailers; and
								(B)safety records of foreign nations with
			 truck size and weight limits and tractor-trailer configurations that differ
			 from the Federal law and regulations; and
								(8)estimate—
								(A)the extent to which freight would be
			 diverted from other surface transportation modes to principal arterial routes
			 and National Highway System intermodal connectors if each covered truck
			 configuration is allowed to operate and the effect that any such diversion
			 would have on other modes of transportation;
								(B)the effect that any such diversion would
			 have on public safety, infrastructure, cost responsibilities, fuel efficiency,
			 and the environment;
								(C)the effect on the transportation network of
			 the United States that allowing each covered truck configuration to operate
			 would have; and
								(D)whether allowing each covered truck
			 configuration to operate would result in an increase or decrease in the total
			 number of trucks operating on principal arterial routes and National Highway
			 System intermodal connectors; and
								(9)identify all Federal rules and regulations
			 impacted by changes in truck size and weight limits.
							(b)ReportNot later than 2 years after the date that
			 the study is commenced under subsection (a), the Secretary shall submit a final
			 report on the study, including all findings and recommendations, to the
			 Committee on Commerce, Science, and Transportation and the Committee on
			 Environment and Public Works of the Senate and the Committee on Transportation
			 and Infrastructure of the House of Representatives.
						32802.Compilation of existing State truck size
			 and weight limit laws
						(a)In generalNot later than 90 days after the date of
			 enactment of this Act, the Secretary, in consultation with the States, shall
			 begin to compile—
							(1)a list for each State, as applicable, that
			 describes each route of the National Highway System that allows a vehicle to
			 operate in excess of the Federal truck size and weight limits that—
								(A)was authorized under State law on or before
			 the date of enactment of this Act; and
								(B)was in actual and lawful operation on a
			 regular or periodic basis (including seasonal operations) on or before the date
			 of enactment of this Act;
								(2)a list for each State, as applicable, that
			 describes—
								(A)the size and weight limitations applicable
			 to each segment of the National Highway System in that State as listed under
			 paragraph (1);
								(B)each combination that exceeds the
			 Interstate weight limit, but that the Department of Transportation, other
			 Federal agency, or a State agency has determined on or before the date of
			 enactment of this Act, could be or could have been lawfully operated in the
			 State; and
								(C)each combination that exceeds the
			 Interstate weight limit, but that the Secretary determines could have been
			 lawfully operated on a non-Interstate segment of the National Highway System in
			 the State on or before the date of enactment of this Act; and
								(3)a list of each State law that designates or
			 allows designation of size and weight limitations in excess of Federal law and
			 regulations on routes of the National Highway System, including nondivisible
			 loads.
							(b)SpecificationsThe Secretary, in consultation with the
			 States, shall specify whether the determinations under paragraphs (1) and (2)
			 of subsection (a) were made by the Department of Transportation, other Federal
			 agency, or a State agency.
						(c)ReportNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall submit a final report of the
			 compilation under subsection (a) to the Committee on Commerce, Science, and
			 Transportation and the Committee on Environment and Public Works of the Senate
			 and the Committee on Transportation and Infrastructure of the House of
			 Representatives.
						IMiscellaneous
					IMiscellaneous
						32911.Detention time study
							(a)StudyNot later than 30 days after the date of
			 enactment of this Act, the Secretary shall task the Motor Carrier Safety
			 Advisory Committee to study the extent to which detention time contributes to
			 drivers violating hours of service requirements and driver fatigue. In
			 conducting this study, the Committee shall—
								(1)examine data collected from driver and
			 vehicle inspections;
								(2)consult with—
									(A)motor carriers and drivers, shippers, and
			 representatives of ports and other facilities where goods are loaded and
			 unloaded;
									(B)government officials; and
									(C)other parties as appropriate; and
									(3)provide recommendations to the Secretary
			 for addressing issues identified in the study.
								(b)ReportNot later than 18 months after the date of
			 enactment of this Act, the Secretary shall provide a report to the Committee on
			 Commerce, Science, and Transportation of the Senate and the Committee on
			 Transportation and Infrastructure of the House of Representatives that includes
			 recommendations for legislation and for addressing the results of the
			 study.
							32912.Prohibition of coercionSection 31136(a) is amended by—
							(1)striking and at the end of
			 paragraph (3);
							(2)striking the period at the end of paragraph
			 (4) and inserting ; and; and
							(3)adding after subsection (4) the
			 following:
								
									(5)an operator of a commercial motor vehicle
				is not coerced by a motor carrier, shipper, receiver, or transportation
				intermediary to operate a commercial motor vehicle in violation of a regulation
				promulgated under this section, or chapter 51 or chapter 313 of this
				title.
									.
							32913.Motor carrier safety advisory
			 committee
							(a)MembershipSection 4144(b)(1) of the Safe,
			 Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users
			 (49 U.S.C. 31100 note), is amended by inserting nonprofit employee labor
			 organizations representing commercial motor vehicle drivers, after
			 industry,.
							(b)Termination dateSection 4144(d) of the Safe, Accountable,
			 Flexible, Efficient Transportation Equity Act: A Legacy for Users (49 U.S.C.
			 31100 note), is amended by striking March 31, 2012 and inserting
			 September 30, 2013.
							32914.Waivers, exemptions, and pilot
			 programs
							(a)Waiver standardsSection 31315(a) is amended—
								(1)by inserting and at the end
			 of paragraph (2);
								(2)by striking paragraph (3); and
								(3)redesignating paragraph (4) as paragraph
			 (3).
								(b)Exemption standardsSection 31315(b)(4) is amended—
								(1)in subparagraph (A), by inserting
			 (or, in the case of a request for an exemption from the physical
			 qualification standards for commercial motor vehicle drivers, post on a web
			 site established by the Secretary to implement the requirements of section
			 31149) after Federal Register;
								(2)by amending subparagraph (B) to read as
			 follows:
									
										(B)Upon granting a requestUpon granting a request and before the
				effective date of the exemption, the Secretary shall publish in the Federal
				Register (or, in the case of an exemption from the physical qualification
				standards for commercial motor vehicle drivers, post on a web site established
				by the Secretary to implement the requirements of section 31149) the name of
				the person granted the exemption, the provisions from which the person is
				exempt, the effective period, and the terms and conditions of the
				exemption.
										;
				and
								(3)in subparagraph (C), by inserting
			 (or, in the case of a request for an exemption from the physical
			 qualification standards for commercial motor vehicle drivers, post on a web
			 site established by the Secretary to implement the requirements of section
			 31149) after Federal Register.
								(c)Providing notice of exemptions to State
			 personnelSection 31315(b)(7)
			 is amended to read as follows:
								
									(7)Notification of state compliance and
				enforcement personnelBefore
				the effective date of an exemption, the Secretary shall notify a State safety
				compliance and enforcement agency, and require the agency pursuant to section
				31102(b)(1)(Y) to notify the State's roadside inspectors, that a person will be
				operating pursuant to an exemption and the terms and conditions that apply to
				the
				exemption.
									.
							(d)Pilot
			 programsSection 31315(c)(1)
			 is amended by striking in the Federal Register.
							(e)Report to CongressSection 31315 is amended by adding after
			 subsection (d) the following:
								
									(e)Report to CongressThe Secretary shall submit an annual report
				to the Committee on Commerce, Science, and Transportation of the Senate and the
				Committee on Transportation and Infrastructure of the House of Representatives
				listing the waivers, exemptions, and pilot programs granted under this section,
				and any impacts on safety.
									(f)Web siteThe Secretary shall ensure that the Federal
				Motor Carrier Safety Administration web site includes a link to the web site
				established by the Secretary to implement the requirements under sections 31149
				and 31315. The link shall be in a clear and conspicuous location on the home
				page of the Federal Motor Carrier Safety Administration web site and be easily
				accessible to the
				public.
									.
							32915.Registration requirements
							(a)Requirements for registrationSection 13901 is amended to read as
			 follows:
								
									13901.Requirements for registration
										(a)In generalA person may not provide transportation as
				a motor carrier subject to jurisdiction under subchapter I of chapter 135 or
				service as a freight forwarder subject to jurisdiction under subchapter III of
				such chapter, or be a broker for transportation subject to jurisdiction under
				subchapter I of such chapter unless the person is registered under this chapter
				to provide such transportation or service.
										(b)Registration numbers
											(1)In generalIf the Secretary registers a person under
				this chapter to provide transportation or service, including as a motor
				carrier, freight forwarder, or broker, the Secretary shall issue a distinctive
				registration number to the person for each such authority to provide
				transportation or service for which the person is registered.
											(2)Transportation or service type
				indicatorA number issued
				under paragraph (1) shall include an indicator of the type of transportation or
				service for which the registration number is issued, including whether the
				registration number is issued for registration of a motor carrier, freight
				forwarder, or broker.
											(c)Specification of authorityFor each agreement to provide
				transportation or service for which registration is required under this
				chapter, the registrant shall specify, in writing, the authority under which
				the person is providing such transportation or
				service.
										.
							(b)Availability of information
								(1)In generalChapter 139 is amended by adding at the end
			 the following:
									
										13909.Availability of informationThe Secretary shall make information
				relating to registration and financial security required by this chapter
				publicly available on the Internet, including––
											(1)the names and business addresses of the
				principals of each entity holding such registration; and
											(2)the electronic address of the entity’s
				surety provider for the submission of
				claims.
											.
								(2)Conforming amendmentThe analysis for chapter 139 is amended by
			 adding at the end the following:
									
										
											13909. Availability
				of
				information.
										
										.
								32916.Additional motor carrier registration
			 requirementsSection 13902, as
			 amended by sections 32101 and 32107(a) of this Act, is amended––
							(1)in subsection (a)—
								(A)in paragraph (1), by inserting using
			 self-propelled vehicles the motor carrier owns or leases after
			 motor carrier; and
								(B)by adding at the end the following:
									
										(6)Separate registration
				requiredA motor carrier may
				not broker transportation services unless the motor carrier has registered as a
				broker under this chapter.
										;
				and
								(2)by inserting after subsection (h) the
			 following:
								
									(i)Registration as freight forwarder or broker
				requiredA motor carrier
				registered under this chapter––
										(1)may only provide transportation of property
				with self-propelled motor vehicles owned or leased by the motor carrier or
				interchanges under regulations issued by the Secretary if the originating
				carrier—
											(A)physically transports the cargo at some
				point; and
											(B)retains liability for the cargo and for
				payment of interchanged carriers; and
											(2)may not arrange transportation described in
				paragraph (1) unless the motor carrier has obtained a separate registration as
				a freight forwarder or broker for transportation under section 13903 or 13904,
				as
				applicable.
										.
							32917.Registration of freight forwarders and
			 brokers
							(a)Registration of freight
			 forwardersSection 13903, as
			 amended by section 32107(b) of this Act, is amended—
								(1)in subsection (a)—
									(A)by striking finds that the person is
			 fit and inserting the following: “determines that the person––
										
											(1)has sufficient experience to qualify the
				person to act as a freight forwarder; and
											(2)is
				fit
											;
				and
									(B)by striking and the
			 Board;
									(2)by redesignating subsections (b) and (c) as
			 subsections (d) and (e), respectively;
								(3)by inserting after subsection (a) the
			 following:
									
										(b)DurationA registration issued under subsection (a)
				shall only remain in effect while the freight forwarder is in compliance with
				section 13906(c).
										(c)Experience or training
				requirementEach freight
				forwarder shall employ, as an officer, an individual who––
											(1)has at least 3 years of relevant
				experience; or
											(2)provides the Secretary with satisfactory
				evidence of the individual’s knowledge of related rules, regulations, and
				industry practices.
											;
				and
								(4)by amending subsection (d), as
			 redesignated, to read as follows:
									
										(d)Registration as motor carrier
				requiredA freight forwarder
				may not provide transportation as a motor carrier unless the freight forwarder
				has registered separately under this chapter to provide transportation as a
				motor
				carrier.
										.
								(b)Registration of brokersSection 13904, as amended by section
			 32107(c) of this Act, is amended—
								(1)in subsection (a), by striking finds
			 that the person is fit and inserting the following: “determines that
			 the person––
									
										(1)has sufficient experience to qualify the
				person to act as a broker for transportation; and
										(2)is
				fit
										;
								(2)by redesignating subsections (b), (c), (d),
			 and (e) as subsections (d), (e), (f), and (g) respectively;
								(3)by inserting after subsection (a) the
			 following:
									
										(b)DurationA registration issued under subsection (a)
				shall only remain in effect while the broker for transportation is in
				compliance with section 13906(b).
										(c)Experience or training
				requirementsEach broker
				shall employ, as an officer, an individual who––
											(1)has at least 3 years of relevant
				experience; or
											(2)provides the Secretary with satisfactory
				evidence of the individual’s knowledge of related rules, regulations, and
				industry practices.
											;
				and
								(4)by amending subsection (d), as
			 redesignated, to read as follows:
									
										(d)Registration as motor carrier
				requiredA broker for
				transportation may not provide transportation as a motor carrier unless the
				broker has registered separately under this chapter to provide transportation
				as a motor
				carrier.
										.
								32918.Effective periods of
			 registrationSection 13905(c)
			 is amended to read as follows:
							
								(c)Effective period
									(1)In generalExcept as otherwise provided in this part,
				each registration issued under section 13902, 13903, or 13904—
										(A)shall be effective beginning on the date
				specified by the Secretary; and
										(B)shall remain in effect for such period as
				the Secretary determines appropriate by regulation.
										(2)Reissuance of registration
										(A)RequirementNot later than 4 years after the date of
				the enactment of the Commercial Motor Vehicle
				Safety Enhancement Act of 2012, the Secretary shall require a
				freight forwarder or broker to renew its registration issued under this
				chapter.
										(B)Effective periodEach registration renewal under
				subparagraph (A)—
											(i)shall expire not later than 5 years after
				the date of such renewal; and
											(ii)may be further renewed as provided under
				this chapter.
											(3)Registration updateThe Secretary shall require a motor
				carrier, freight forwarder, or broker to update its registration under this
				chapter periodically or not later than 30 days after any change in address,
				other contact information, officers, process agent, or other essential
				information, as determined by the Secretary and published in the Federal
				Register.
									.
						32919.Financial security of brokers and freight
			 forwarders
							(a)In generalSection 13906 is amended by striking
			 subsections (b) and (c) and inserting the following:
								
									(b)Broker financial security
				requirements
										(1)Requirements
											(A)In generalThe Secretary may register a person as a
				broker under section 13904 only if the person files with the Secretary a surety
				bond, proof of trust fund, or other financial security, or a combination
				thereof, in a form and amount, and from a provider, determined by the Secretary
				to be adequate to ensure financial responsibility.
											(B)Use of a group surety bond, trust fund, or
				other suretyIn implementing
				the standards established by subparagraph (A), the Secretary may authorize the
				use of a group surety bond, trust fund, or other financial security, or a
				combination thereof, that meets the requirements of this subsection.
											(C)Surety bondsA surety bond obtained under this section
				may only be obtained from a bonding company that has been approved by the
				Secretary of the Treasury.
											(D)Proof of trust or other financial
				securityFor purposes of
				subparagraph (A), a trust fund or other financial security may be acceptable to
				the Secretary only if the trust fund or other financial security consists of
				assets readily available to pay claims without resort to personal guarantees or
				collection of pledged accounts receivable.
											(2)Scope of financial responsibility
											(A)Payment of claimsA surety bond, trust fund, or other
				financial security obtained under paragraph (1) shall be available to pay any
				claim against a broker arising from its failure to pay freight charges under
				its contracts, agreements, or arrangements for transportation subject to
				jurisdiction under chapter 135 if––
												(i)subject to the review by the surety
				provider, the broker consents to the payment;
												(ii)in any case in which the broker does not
				respond to adequate notice to address the validity of the claim, the surety
				provider determines that the claim is valid; or
												(iii)the claim is not resolved within a
				reasonable period of time following a reasonable attempt by the claimant to
				resolve the claim under clauses (i) and (ii), and the claim is reduced to a
				judgment against the broker.
												(B)Response of surety providers to
				claimsIf a surety provider
				receives notice of a claim described in subparagraph (A), the surety provider
				shall––
												(i)respond to the claim on or before the 30th
				day following the date on which the notice was received; and
												(ii)in the case of a denial, set forth in
				writing for the claimant the grounds for the denial.
												(C)Costs and attorney’s feesIn any action against a surety provider to
				recover on a claim described in subparagraph (A), the prevailing party shall be
				entitled to recover its reasonable costs and attorney’s fees.
											(3)Minimum financial securityEach broker subject to the requirements of
				this section shall provide financial security of $100,000 for purposes of this
				subsection, regardless of the number of branch offices or sales agents of the
				broker.
										(4)Cancellation noticeIf a financial security required under this
				subsection is canceled––
											(A)the holder of the financial security shall
				provide electronic notification to the Secretary of the cancellation not later
				than 30 days before the effective date of the cancellation; and
											(B)the Secretary shall immediately post such
				notification on the public Internet Website of the Department of
				Transportation.
											(5)SuspensionThe Secretary shall immediately suspend the
				registration of a broker issued under this chapter if the available financial
				security of that person falls below the amount required under this
				subsection.
										(6)Payment of claims in cases of financial
				failure or insolvencyIf a
				broker registered under this chapter experiences financial failure or
				insolvency, the surety provider of the broker shall––
											(A)submit a notice to cancel the financial
				security to the Administrator in accordance with paragraph (4);
											(B)publicly advertise for claims for 60 days
				beginning on the date of publication by the Secretary of the notice to cancel
				the financial security; and
											(C)pay, not later than 30 days after the
				expiration of the 60-day period for submission of claims––
												(i)all uncontested claims received during such
				period; or
												(ii)a pro rata share of such claims if the
				total amount of such claims exceeds the financial security available.
												(7)Penalties
											(A)Civil actionsEither the Secretary or the Attorney
				General of the United States may bring a civil action in an appropriate
				district court of the United States to enforce the requirements of this
				subsection or a regulation prescribed or order issued under this subsection.
				The court may award appropriate relief, including injunctive relief.
											(B)Civil penaltiesIf the Secretary determines, after notice
				and opportunity for a hearing, that a surety provider of a broker registered
				under this chapter has violated the requirements of this subsection or a
				regulation prescribed under this subsection, the surety provider shall be
				liable to the United States for a civil penalty in an amount not to exceed
				$10,000.
											(C)EligibilityIf the Secretary determines, after notice
				and opportunity for a hearing, that a surety provider of a broker registered
				under this chapter has violated the requirements of this subsection or a
				regulation prescribed under this subsection, the surety provider shall be
				ineligible to provider broker financial security for 3 years.
											(8)Financial security amount
				assessmentEvery 5 years, the
				Secretary shall review, with public notice and comment, the amount of the
				financial security required under this subsection to determine whether such
				amounts are sufficient to provide adequate financial security, and shall be
				authorized to increase those amounts, if necessary, based upon that
				determination.
										(c)Freight forwarder financial security
				requirements
										(1)Requirements
											(A)In generalThe Secretary may register a person as a
				freight forwarder under section 13903 only if the person files with the
				Secretary a surety bond, proof of trust fund, other financial security, or a
				combination of such instruments, in a form and amount, and from a provider,
				determined by the Secretary to be adequate to ensure financial
				responsibility.
											(B)Use of a group surety bond, trust fund, or
				other financial securityIn
				implementing the standards established under subparagraph (A), the Secretary
				may authorize the use of a group surety bond, trust fund, other financial
				security, or a combination of such instruments, that meets the requirements of
				this subsection.
											(C)Surety bondsA surety bond obtained under this section
				may only be obtained from a bonding company that has been approved by the
				Secretary of the Treasury.
											(D)Proof of trust or other financial
				securityFor purposes of
				subparagraph (A), a trust fund or other financial security may not be accepted
				by the Secretary unless the trust fund or other financial security consists of
				assets readily available to pay claims without resort to personal guarantees or
				collection of pledged accounts receivable.
											(2)Scope of financial responsibility
											(A)Payment of claimsA surety bond, trust fund, or other
				financial security obtained under paragraph (1) shall be available to pay any
				claim against a freight forwarder arising from its failure to pay freight
				charges under its contracts, agreements, or arrangements for transportation
				subject to jurisdiction under chapter 135 if––
												(i)subject to the review by the surety
				provider, the freight forwarder consents to the payment;
												(ii)in the case the freight forwarder does not
				respond to adequate notice to address the validity of the claim, the surety
				provider determines the claim is valid; or
												(iii)the claim—
													(I)is not resolved within a reasonable period
				of time following a reasonable attempt by the claimant to resolve the claim
				under clauses (i) and (ii); and
													(II)is reduced to a judgment against the
				freight forwarder.
													(B)Response of surety providers to
				claimsIf a surety provider
				receives notice of a claim described in subparagraph (A), the surety provider
				shall––
												(i)respond to the claim on or before the 30th
				day following receipt of the notice; and
												(ii)in the case of a denial, set forth in
				writing for the claimant the grounds for the denial.
												(C)Costs and attorney’s feesIn any action against a surety provider to
				recover on a claim described in subparagraph (A), the prevailing party shall be
				entitled to recover its reasonable costs and attorney’s fees.
											(3)Freight forwarder insurance
											(A)In generalThe Secretary may register a person as a
				freight forwarder under section 13903 only if the person files with the
				Secretary a surety bond, insurance policy, or other type of financial security
				that meets standards prescribed by the Secretary.
											(B)Liability insuranceA financial security filed by a freight
				forwarder under subparagraph (A) shall be sufficient to pay an amount, not to
				exceed the amount of the financial security, for each final judgment against
				the freight forwarder for bodily injury to, or death of, an individual, or loss
				of, or damage to, property (other than property referred to in subparagraph
				(C)), resulting from the negligent operation, maintenance, or use of motor
				vehicles by, or under the direction and control of, the freight forwarder while
				providing transfer, collection, or delivery service under this part.
											(C)Cargo insuranceThe Secretary may require a registered
				freight forwarder to file with the Secretary a surety bond, insurance policy,
				or other type of financial security approved by the Secretary, that will pay an
				amount, not to exceed the amount of the financial security, for loss of, or
				damage to, property for which the freight forwarder provides service.
											(4)Minimum financial securityEach freight forwarder subject to the
				requirements of this section shall provide financial security of $100,000,
				regardless of the number of branch offices or sales agents of the freight
				forwarder.
										(5)Cancellation noticeIf a financial security required under this
				subsection is canceled––
											(A)the holder of the financial security shall
				provide electronic notification to the Secretary of the cancellation not later
				than 30 days before the effective date of the cancellation; and
											(B)the Secretary shall immediately post such
				notification on the public Internet web site of the Department of
				Transportation.
											(6)SuspensionThe Secretary shall immediately suspend the
				registration of a freight forwarder issued under this chapter if its available
				financial security falls below the amount required under this
				subsection.
										(7)Payment of claims in cases of financial
				failure or insolvencyIf a
				freight forwarder registered under this chapter experiences financial failure
				or insolvency, the surety provider of the freight forwarder shall––
											(A)submit a notice to cancel the financial
				security to the Administrator in accordance with paragraph (5);
											(B)publicly advertise for claims for 60 days
				beginning on the date of publication by the Secretary of the notice to cancel
				the financial security; and
											(C)pay, not later than 30 days after the
				expiration of the 60-day period for submission of claims––
												(i)all uncontested claims received during such
				period; or
												(ii)a pro rata share of such claims if the
				total amount of such claims exceeds the financial security available.
												(8)Penalties
											(A)Civil actionsEither the Secretary or the Attorney
				General may bring a civil action in an appropriate district court of the United
				States to enforce the requirements of this subsection or a regulation
				prescribed or order issued under this subsection. The court may award
				appropriate relief, including injunctive relief.
											(B)Civil penaltiesIf the Secretary determines, after notice
				and opportunity for a hearing, that a surety provider of a freight forwarder
				registered under this chapter has violated the requirements of this subsection
				or a regulation prescribed under this subsection, the surety provider shall be
				liable to the United States for a civil penalty in an amount not to exceed
				$10,000.
											(C)EligibilityIf the Secretary determines, after notice
				and opportunity for a hearing, that a surety provider of a freight forwarder
				registered under this chapter has violated the requirements of this subsection
				or a regulation prescribed under this subsection, the surety provider shall be
				ineligible to provide freight forwarder financial security for 3 years.
											(9)Financial security and insurance amount
				assessmentNot less
				frequently than once every 5 years, the Secretary—
											(A)shall review, with public notice and
				comment, the amount of the financial security and insurance required under this
				subsection to determine whether such amounts are sufficient to provide adequate
				financial security; and
											(B)may increase such amounts, if necessary,
				based upon the determination under subparagraph
				(A).
											.
							(b)RulemakingNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall issue regulations to implement and
			 enforce the requirements under subsections (b) and (c) of section 13906 of
			 title 49, United States Code, as amended by subsection (a).
							(c)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on the date that is 1 year after the date of
			 enactment of this Act.
							32920.Unlawful brokerage activities
							(a)In generalChapter 149 is amended by adding at the end
			 the following:
								
									14916.Unlawful brokerage activities
										(a)Prohibited activitiesAny person that acts as a broker, other
				than a non-vessel-operating common carrier (as defined in section 40102(16) of
				title 46) or an ocean freight forwarder providing brokerage as part of an
				international through movement involving ocean transportation between the
				United States and a foreign port, is prohibited from providing interstate
				brokerage services as a broker unless that person––
											(1)is registered under, and in compliance
				with, section 13903; and
											(2)has satisfied the financial security
				requirements under section 13904.
											(b)Civil penalties and private cause of
				actionAny person who
				knowingly authorizes, consents to, or permits, directly or indirectly, either
				alone or in conjunction with any other person, a violation of subsection (a) is
				liable––
											(1)to the United States Government for a civil
				penalty in an amount not to exceed $10,000 for each violation; and
											(2)to the injured party for all valid claims
				incurred without regard to amount.
											(c)Liable
				partiesThe liability for
				civil penalties and for claims under this section for unauthorized brokering
				shall apply, jointly and severally––
											(1)to any corporate entity or partnership
				involved; and
											(2)to the individual officers, directors, and
				principals of such
				entities.
											.
							(b)Clerical amendmentThe analysis for chapter 149 is amended by
			 adding at the end the following:
								
									
										14916. Unlawful
				brokerage
				activities.
									
									.
							IIHousehold goods transportation
						32921.Additional registration requirements for
			 household goods motor carriers
							(a)Section 13902(a)(2) is amended—
								(1)in subparagraph (B), by striking
			 section 13702(c); and inserting section 13702(c);
			 and;
								(2)by amending subparagraph (C) to read as
			 follows:
									
										(C)demonstrates, before being registered,
				through successful completion of a proficiency examination established by the
				Secretary, knowledge and intent to comply with applicable Federal laws relating
				to consumer protection, estimating, consumers' rights and responsibilities, and
				options for limitations of liability for loss and
				damage.
										;
				and
								(3)by striking subparagraph (D).
								(b)Compliance reviews of new household goods
			 motor carriersSection
			 31144(g), as amended by section 32102 of this Act, is amended by adding at the
			 end the following:
								
									(6)Additional requirements for household goods
				motor carriers(A)In addition to the requirements of this
				subsection, the Secretary shall require, by regulation, each registered
				household goods motor carrier to undergo a consumer protection standards review
				not later than 18 months after the household goods motor carrier begins
				operations under such authority.
										(B)ElementsIn the regulations issued pursuant to
				subparagraph (A), the Secretary shall establish the elements of the consumer
				protections standards review, including basic management controls. In
				establishing the elements, the Secretary shall consider the effects on small
				businesses and shall consider establishing alternate locations where such
				reviews may be conducted for the convenience of small
				businesses.
										.
							(c)Effective
			 dateThe amendments made by
			 this section shall take effect 2 years after the date of enactment of this
			 Act.
							32922.Failure to give up possession of household
			 goods
							(a)Injunctive reliefSection 14704(a)(1) is amended by striking
			 and 14103 and inserting , 14103, and
			 14915(c).
							(b)Civil penaltiesSection 14915(a)(1) is amended by adding at
			 the end the following:
								
									The United States may assign all or a
				portion of the civil penalty to an aggrieved shipper. The Secretary of
				Transportation shall establish criteria upon which such assignments shall be
				made. The Secretary may order, after notice and an opportunity for a
				proceeding, that a person found holding a household goods shipment hostage
				return the goods to an aggrieved
				shipper.
									.
							32923.Settlement authority
							(a)Settlement of general civil
			 penaltiesSection 14901 is
			 amended by adding at the end the following:
								
									(h)Settlement of household goods civil
				penaltiesNothing in this
				section shall be construed to prohibit the Secretary from accepting partial
				payment of a civil penalty as part of a settlement agreement in the public
				interest, or from holding imposition of any part of a civil penalty in
				abeyance.
									.
							(b)Settlement of household goods civil
			 penaltiesSection 14915(a) is
			 amended by adding at the end the following:
								
									(4)Settlement authorityNothing in this section shall be construed
				as prohibiting the Secretary from accepting partial payment of a civil penalty
				as part of a settlement agreement in the public interest, or from holding
				imposition of any part of a civil penalty in
				abeyance.
									.
							32924.Household goods transportation assistance
			 program
							(a)Joint assistance programNot later than 18 months after the date of
			 enactment of this Act, the Secretary shall develop and implement a joint
			 assistance program, through the Federal Motor Carrier Safety
			 Administration—
								(1)to educate consumers about the household
			 goods motor carrier industry pursuant to the recommendations of the task force
			 established under section 32925 of this Act;
								(2)to improve the Federal Motor Carrier Safety
			 Administration's implementation, monitoring, and coordination of Federal and
			 State household goods enforcement activities;
								(3)to assist a consumer with the timely
			 resolution of an interstate household goods hostage situation, as appropriate;
			 and
								(4)to conduct other enforcement activities as
			 designated by the Secretary.
								(b)Joint assistance program
			 partnershipThe
			 Secretary—
								(1)may partner with 1 or more household goods
			 motor carrier industry groups to implement the joint assistance program under
			 subsection (a); and
								(2)shall ensure that each participating
			 household goods motor carrier industry group—
									(A)implements the joint assistance program in
			 the best interest of the consumer;
									(B)implements the joint assistance program in
			 the public interest;
									(C)accurately represents its financial
			 interests in providing household goods mover services in the normal course of
			 business and in assisting consumers resolving hostage situations;
									(D)does not hold itself out or misrepresent
			 itself as an agent of the Federal government;
									(E)abides by Federal regulations and
			 guidelines for the provision of assistance and receipt of compensation for
			 household goods mover services; and
									(F)accurately represents the Federal and State
			 remedies that are available to consumers for resolving interstate household
			 goods hostage situations.
									(c)ReportThe Secretary shall submit a report
			 annually to the Committee on Commerce, Science, and Transportation of the
			 Senate and the Committee on Transportation and Infrastructure of the House of
			 Representatives providing a detailed description of the joint assistance
			 program under subsection (a).
							(d)ProhibitionThe joint assistance program under
			 subsection (a) may not include the provision of funds by the United States to a
			 consumer for lost, stolen, or damaged items.
							32925.Household goods consumer education
			 program
							(a)Task forceThe Secretary of Transportation shall
			 establish a task force to develop recommendations to ensure that a consumer is
			 informed of Federal law concerning the transportation of household goods by a
			 motor carrier, including recommendations—
								(1)on how to condense publication ESA 03005 of
			 the Federal Motor Carrier Safety Administration into a format that can be more
			 easily used by a consumer; and
								(2)on the use of state-of-the-art education
			 techniques and technologies, including the use of the Internet as an
			 educational tool.
								(b)Task force membersThe task force shall be comprised
			 of—
								(1)individuals with expertise in consumer
			 affairs;
								(2)educators with expertise in how people
			 learn most effectively; and
								(3)representatives of the household goods
			 moving industry.
								(c)RecommendationsNot later than 1 year after the date of
			 enactment of this Act, the task force shall complete its recommendations under
			 subsection (a). Not later than 1 year after the task force completes its
			 recommendations under subsection (a), the Secretary shall issue regulations
			 implementing the recommendations, as appropriate.
							(d)Federal Advisory Committee Act
			 exemptionThe
			 Federal Advisory Committee Act (5
			 U.S.C. App.) shall not apply to the task force.
							(e)TerminationThe task force shall terminate 2 years
			 after the date of enactment of this Act.
							IIITechnical Amendments
						32931.Update of obsolete text
							(a)Section 31137(e), as redesignated by
			 section 32301 of this Act, is amended by striking Not later than
			 December 1, 1990, the Secretary shall prescribe and inserting
			 The Secretary shall maintain.
							(b)Section 31151(a) is amended—
								(1)by amending paragraph (1) to read as
			 follows:
									
										(1)In generalThe Secretary of Transportation shall
				maintain a program to ensure that intermodal equipment used to transport
				intermodal containers is safe and systematically
				maintained.
										;
				and
								(2)by striking paragraph (4).
								(c)Section 31307(b) is amended by striking
			 Not later than December 18, 1994, the Secretary shall prescribe
			 and inserting The Secretary shall maintain.
							(d)Section 31310(g)(1) is amended by striking
			 Not later than 1 year after the date of enactment of this Act,
			 the and inserting The.
							(e)Section 4123(f) of the Safe, Accountable,
			 Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat.
			 1736), is amended by striking Not later than 1 year after the date of
			 enactment of this Act, the  and inserting The.
							32932.Correction of interstate commerce
			 commission references
							(a)Safety information and intervention in
			 interstate commerce commission proceedingsChapter 3 is amended—
								(1)by repealing section 307;
								(2)in the analysis, by striking the item
			 relating to section 307;
								(3)in section 333(d)(1)(C), by striking
			 Interstate Commerce Commission and inserting Surface
			 Transportation Board; and
								(4)in section 333(e)—
									(A)by striking Interstate Commerce
			 Commission and inserting Surface Transportation Board;
			 and
									(B)by striking Commission and
			 inserting Board.
									(b)Filing and procedure for application to
			 abandon or discontinueSection 10903(b)(2) is amended by striking
			 24706(c) of this title and inserting 24706(c) of this
			 title before May 31, 1998.
							(c)Technical amendments to Part C of Subtitle
			 V
								(1)Section 24307(b)(3) is amended by striking
			 Interstate Commerce Commission and inserting Surface
			 Transportation Board.
								(2)Section 24311 is amended—
									(A)by striking Interstate Commerce
			 Commission and inserting Surface Transportation
			 Board;
									(B)by striking Commission each
			 place it appears and inserting Board; and
									(C)by striking Commission's and
			 inserting Board's.
									(3)Section 24902 is amended—
									(A)by striking Interstate Commerce
			 Commission each place it appears and inserting Surface
			 Transportation Board; and
									(B)by striking Commission each
			 place it appears and inserting Board.
									(4)Section 24904 is amended—
									(A)by striking Interstate Commerce
			 Commission and inserting Surface Transportation Board;
			 and
									(B)by striking Commission each
			 place it appears and inserting Board.
									32933.Technical and conforming
			 amendments
							(a)Section 13905(f)(1)(A) is amended by
			 striking section 13904(c) and inserting section
			 13904(e);
							(b)Section 14504a(c)(1) is amended—
								(1)in subparagraph (C), by striking
			 sections and inserting section; and
								(2)in subparagraph (D)(ii)(II) by striking the
			 period at the end and inserting ; and.
								(c)Section 31103(a) is amended by striking
			 section 31102(b)(1)(E) and inserting section
			 31102(b)(2)(E).
							(d)Section 31103(b) is amended by striking
			 authorized by section 31104(f)(2).
							(e)Section 31309(b)(2) is amended by striking
			 31308(2) and inserting 31308(3).
							IIISurface Transportation and Freight Policy
			 Act of 2012
				33001.Short titleThis title may be cited as the
			 Surface Transportation and Freight
			 Policy Act of 2012.
				33002.Establishment of a national surface
			 transportation and freight policy
					(a)In generalSubchapter I of chapter 3 of title 49,
			 United States Code, as amended by section 32932 of the Commercial Motor Vehicle
			 Safety Enhancement Act of 2012, is amended—
						(1)by redesignating sections 304 through 306
			 as sections 307 through 309, respectively;
						(2)by redesignating sections 308 and 309 as
			 sections 310 and 311, respectively;
						(3)by redesignating sections 303 and 303a as
			 sections 305 and 306, respectively; and
						(4)by inserting after section 302 the
			 following:
							
								303.National surface transportation
				policy
									(a)PolicyIt is the policy of the United States to
				develop a comprehensive national surface transportation system that advances
				the national interest and defense, interstate and foreign commerce, the
				efficient and safe interstate mobility of people and goods, and the protection
				of the environment. The system shall be built, maintained, managed, and
				operated as a partnership between the Federal, State, and local governments and
				the private sector and shall be coordinated with the overall transportation
				system of the United States, including the Nation's air, rail, pipeline, and
				water transportation systems. The Secretary of Transportation shall be
				responsible for carrying out this policy.
									(b)ObjectivesThe objectives of the policy shall be to
				facilitate and advance—
										(1)the improved accessibility and reduced
				travel times for persons and goods within and between nations, regions, States,
				and metropolitan areas;
										(2)the safety of the public;
										(3)the security of the Nation and the
				public;
										(4)environmental protection;
										(5)energy conservation and security, including
				reducing transportation-related energy use;
										(6)international and interstate freight
				movement, trade enhancement, job creation, and economic development;
										(7)responsible planning to address population
				distribution and employment and sustainable development;
										(8)the preservation and adequate performance
				of system-critical transportation assets, as defined by the Secretary;
										(9)reasonable access to the national surface
				transportation system for all system users, including rural communities;
										(10)the sustainable and adequate financing of
				the national surface transportation system; and
										(11)innovation in transportation services,
				infrastructure, and technology.
										(c)Goals
										(1)Specific
				goalsThe goals of the policy
				shall be—
											(A)to reduce average per capita peak period
				travel times on an annual basis;
											(B)to reduce national motor vehicle-related
				and truck-related fatalities by 50 percent by 2030;
											(C)to reduce national surface transportation
				delays per capita on an annual basis;
											(D)to improve the access to employment
				opportunities and other economic activities;
											(E)to increase the percentage of
				system-critical surface transportation assets, as defined by the Secretary,
				that are in a state of good repair by 20 percent by 2030;
											(F)to improve access to public transportation,
				intercity passenger rail services, and non-motorized transportation where
				travel demand warrants;
											(G)to reduce passenger and freight
				transportation infrastructure-related delays entering into and out of
				international points of entry on an annual basis;
											(H)to increase travel time reliability on
				major freight corridors that connect major population centers to freight
				generators and international gateways on an annual basis;
											(I)to ensure adequate transportation of
				domestic energy supplies and promote energy security;
											(J)to maintain or reduce the percentage of
				gross domestic product consumed by transportation costs; and
											(K)to reduce transportation-related impacts on
				the environment and on communities.
											(2)BaselinesNot later than 2 years after the date of
				enactment of the Surface Transportation and
				Freight Policy Act of 2012, the Secretary shall develop baselines
				for the goals and shall determine appropriate methods of data collection to
				measure the attainment of the
				goals.
										.
						(b)Freight
			 policySubchapter I of
			 chapter 3 of title 49, United States Code, as amended by section 33002(a) of
			 this Act, is amended by adding at the end the following:
						
							312.National freight transportation
				policy.
								(a)National freight transportation
				policyIt is the policy of
				the United States to improve the efficiency, operation, and security of the
				national transportation system to move freight by leveraging investments and
				promoting partnerships that advance interstate and foreign commerce, promote
				economic competitiveness and job creation, improve the safe and efficient
				mobility of goods, and protect the public health and the environment.
								(b)ObjectivesThe objectives of the policy are—
									(1)to target investment in freight
				transportation projects that strengthen the economic competitiveness of the
				United States with a focus on domestic industries and businesses and the
				creation and retention of high-value jobs;
									(2)to promote and advance energy conservation
				and the environmental sustainability of freight movements;
									(3)to facilitate and advance the safety and
				health of the public, including communities adjacent to freight
				movements;
									(4)to provide for systematic and balanced
				investment to improve the overall performance and reliability of the national
				transportation system to move freight, including ensuring trade facilitation
				and transportation system improvements are mutually supportive;
									(5)to promote partnerships between Federal,
				State, and local governments, the private sector, and other transportation
				stakeholders to leverage investments in freight transportation projects;
				and
									(6)to encourage adoption of operational
				policies, such as intelligent transportation systems, to improve the efficiency
				of freight-related transportation movements and
				infrastructure.
									.
					(c)Conforming amendmentsThe table of contents for chapter 3 of
			 title 49, United States Code, is amended—
						(1)by redesignating the items relating to
			 sections 304 through 306 as sections 307 through 309, respectively;
						(2)by redesignating the items relating to
			 sections 308 and 309 as sections 310 and 311, respectively;
						(3)by redesignating the items relating to
			 sections 303 and 303a as sections 305 and 306, respectively;
						(4)by inserting after the item relating to
			 section 302 the following:
							
								
									303. National surface
				transportation policy.
								
								;
				  and
						(5)by inserting after the item relating to
			 section 311 the following:
							
								
									312. National freight
				transportation
				policy.
								
								.
						33003.Surface transportation and freight
			 strategic plan
					(a)Surface transportation and freight
			 strategic planSubchapter I
			 of chapter 3 of title 49, United States Code, as amended by section 33002 of
			 this Act, is amended by inserting after section 303 the following—
						
							304.National surface transportation and freight
				strategic performance plan.
								(a)DevelopmentNot later than 2 years after the date of
				enactment of the Surface Transportation and
				Freight Policy Act of 2012, the Secretary of Transportation shall
				develop and implement a National Surface Transportation and Freight Performance
				Plan to achieve the policy, objectives, and goals set forth in sections 303 and
				312.
								(b)ContentsThe plan shall include—
									(1)an assessment of the current performance of
				the national surface transportation system and an analysis of the system's
				ability to achieve the policy, objectives, and goals set forth in sections 303
				and 312;
									(2)an analysis of emerging and long-term
				projected trends, including economic and national trade policies, that will
				impact the performance, needs, and uses of the national surface transportation
				system, including the system to move freight;
									(3)a description of the major challenges to
				effectively meeting the policy, objectives, and goals set forth in sections 303
				and 312 and a plan to address such challenges;
									(4)a comprehensive strategy and investment
				plan to meet the policy, objectives, and goals set forth in sections 303 and
				312, including a strategy to develop the coalitions, partnerships, and other
				collaborative financing efforts necessary to ensure stable, reliable funding
				and completion of freight corridors and projects;
									(5)initiatives to improve transportation
				modeling, research, data collection, and analysis, including those to assess
				impacts on public health, and environmental conditions;
									(6)guidelines to encourage the appropriate
				balance of means to finance the national transportation system to move freight
				to implement the plan and the investment plan proposed under paragraph (4);
				and
									(7)a list of priority freight corridors and
				gateways to be improved and developed to meet the policy, objectives, and goals
				set forth in section 312.
									(c)ConsultationIn developing the plan required by
				subsection (a), the Secretary shall—
									(1)consult with appropriate Federal agencies,
				local, State, and tribal governments, public and private transportation
				stakeholders, non-profit organizations representing transportation employees,
				appropriate foreign governments, and other interested parties;
									(2)consider on-going Federal, State, and
				corridor-wide transportation plans;
									(3)provide public notice and hearings and
				solicit public comments on the plan, and
									(4)as appropriate, establish advisory
				committees to assist with developing the plan.
									(d)Submittal and publicationThe Secretary shall—
									(1)submit the completed plan to the Committee
				on Commerce, Science, and Transportation of the Senate and the Committee on
				Transportation and Infrastructure of the House of Representatives; and
									(2)post the completed plan on the Department
				of Transportation's public web site.
									(e)Progress reportsThe Secretary shall submit biennial
				progress reports on the implementation of the plan beginning 2 years after the
				date of submittal of the plan under subsection (d)(1). Each progress report
				shall—
									(1)describe progress made toward fully
				implementing the plan and achieving the policies, objectives, and goals
				established under sections 303 and 312;
									(2)describe challenges and obstacles to full
				implementation;
									(3)describe updates to the plan necessary to
				reflect changed circumstances or new developments; and
									(4)make policy and legislative recommendations
				the Secretary believes are necessary and appropriate to fully implement the
				plan.
									(f)DataThe Secretary shall have the authority to
				conduct studies, gather information, and require the production of data
				necessary to develop or update this plan, consistent with Federal privacy
				standards.
								(g)ImplementationThe Secretary shall—
									(1)develop appropriate performance criteria
				and data collections systems for each Federal surface transportation program
				consistent with this chapter and the Secretary's statutory authority within
				these programs to evaluate:
										(A)whether such programs are consistent with
				the policy, objectives, and goals established by sections 303 and 312;
				and
										(B)how effective such programs are in
				contributing to the achievement of the policy, objectives, and goals
				established by sections 303 and 312;
										(2)using the criteria developed under
				paragraph (1), periodically evaluate each such program and provide the results
				to the public;
									(3)based on the evaluation performed under
				paragraph (2), make any necessary changes or improvements to such programs to
				ensure such consistency and effectiveness consistent with the Secretary's
				statutory authority within these programs;
									(4)implement this section in a manner that is
				consistent with sections 302, 5301, 5503, 10101, and 13101 of this title and
				section 101 of title 23;
									(5)review all relevant surface transportation
				planning requirements to determine whether such regional, State, and local
				surface transportation planning efforts funded with Federal funds are
				consistent with the policy, objectives, and goals established by this section;
				and
									(6)require States and metropolitan planning
				organizations to report on the use of Federal surface transportation funds,
				consistent with ongoing reporting requirements, to provide the Secretary with
				sufficient information to determine—
										(A)which projects and priorities were funded
				with such funds;
										(B)the rationale and method employed for
				apportioning such funds to the projects and priorities; and
										(C)how the obligation of such funds is
				consistent with or advances the policy, objectives, and goals established by
				sections 303 and 312 and the statutory sections referenced in paragraph
				(4).
										.
					(b)Conforming amendmentThe table of contents for chapter 3 of
			 title 49, United States Code, is amended by inserting after the item relating
			 to section 303 the following:
						
							
								304. National surface
				transportation and freight strategic performance
				plan.
							
							.
					33004.Transportation investment data and planning
			 tools
					(a)In GeneralNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall—
						(1)develop new tools or improve existing tools
			 to support an outcome-oriented, performance-based approach to evaluate proposed
			 freight-related and other surface transportation projects. These new or
			 improved tools shall include—
							(A)a systematic cost-benefit analysis that
			 supports a valuation of modal alternatives;
							(B)an evaluation of external effects on
			 congestion, pollution, the environment, and the public health; and
							(C)other elements to assist in effective
			 transportation planning; and
							(2)facilitate the collection of
			 transportation-related data to support a broad range of evaluation methods and
			 techniques such as demand forecasts, modal diversion forecasts, estimates of
			 the effect of proposed investments on congestion, pollution, public health, and
			 other factors, to assist in making transportation investment decisions. At a
			 minimum, the Secretary, in consultation with other relevant Federal agencies,
			 shall consider any improvements to the Commodity Flow Survey that reduce
			 identified freight data gaps and deficiencies and help evaluate forecasts of
			 transportation demand.
						(b)ConsultationTo the extent practicable, the Secretary
			 shall consult with Federal, State, and local transportation planners to
			 develop, improve, and implement the tools and collect the data under subsection
			 (a).
					(c)Establishment of pilot program
						(1)EstablishmentTo assist in the development of tools under
			 subsection (a) and to inform the National Surface Transportation and Freight
			 Performance Plan required by section 304 of title 49, United States Code, the
			 Secretary shall establish a pilot program under which the Secretary shall
			 conduct case studies of States and metropolitan planning organizations that are
			 designed—
							(A)to provide more detailed, in-depth analysis
			 and data collection with respect to transportation programs; and
							(B)to apply rigorous methods of measuring and
			 addressing the effectiveness of program participants in achieving national
			 transportation goals.
							(2)Preliminary requirements
							(A)SolicitationThe Secretary shall solicit applications to
			 participate in the pilot program from States and metropolitan planning
			 organizations.
							(B)NotificationA State or metropolitan planning
			 organization that desires to participate in the pilot program shall notify the
			 Secretary of such desire before a date determined by the Secretary.
							(C)Selection
								(i)Number of program
			 participantsThe Secretary
			 shall select to participate in the pilot program—
									(I)not fewer than 3, and not more than 5,
			 States; and
									(II)not fewer than 3, and not more than 5,
			 metropolitan planning organizations.
									(ii)TimingThe Secretary shall select program
			 participants not later than 3 months after the date of enactment of this
			 Act.
								(iii)Diversity of program
			 participantsThe Secretary
			 shall, to the extent practicable, select program participants that represent a
			 broad range of geographic and demographic areas (including rural and urban
			 areas) and types of transportation programs.
								(d)Case studies
						(1)Baseline reportNot later than 6 months after the date of
			 enactment of this Act, each program participant shall submit to the Secretary a
			 baseline report that—
							(A)describes the reporting and data collection
			 processes of the program participant for transportation investments that are in
			 effect on the date of the report;
							(B)assesses how effective the program
			 participant is in achieving the national surface transportation goals in
			 section 303 of title 49, United States Code;
							(C)describes potential improvements to the
			 methods and metrics used to measure the effectiveness of the program
			 participant in achieving national surface transportation goals in section 303
			 of title 49, United States Code, and the challenges to implementing such
			 improvements; and
							(D)includes an assessment of whether, and
			 specific reasons why, the preparation and submission of the baseline report may
			 be limited, incomplete, or unduly burdensome, including any recommendations for
			 facilitating the preparation and submission of similar reports in the
			 future.
							(2)EvaluationEach program participant shall work
			 cooperatively with the Secretary to evaluate the methods and metrics used to
			 measure the effectiveness of the program participant in achieving national
			 surface transportation goals in section 303 of title 49, United States Code,
			 including—
							(A)by considering the degree to which such
			 methods and metrics take into account—
								(i)the factors that influence the
			 effectiveness of the program participant in achieving the national surface
			 transportation goals;
								(ii)all modes of transportation; and
								(iii)the transportation program as a whole,
			 rather than individual projects within the transportation program; and
								(B)by identifying steps that could be used to
			 implement the potential improvements identified under paragraph (1)(C).
							(3)Final reportNot later than 18 months after the date of
			 enactment of this section, each program participant shall submit to the
			 Secretary a comprehensive final report that—
							(A)contains an updated assessment of the
			 effectiveness of the program participant in achieving national surface
			 transportation goals under section 303 of title 49, United States Code;
			 and
							(B)describes the ways in which the performance
			 of the program participant in collecting and reporting data and carrying out
			 the transportation program of the program participant has improved or otherwise
			 changed since the date of submission of the baseline report under subparagraph
			 (A).
							33005.Port infrastructure development
			 initiativeSection
			 50302(c)(3)(C) of title 46, United States Code, is amended to read as
			 follows:
					
						(C)TransfersAmounts appropriated or otherwise made
				available for any fiscal year for a marine facility or intermodal facility that
				includes maritime transportation may be transferred, at the option of the
				recipient of such amounts, to the Fund and administered by the Administrator as
				a component of a project under the
				program.
						.
				33006.Safety for motorized and nonmotorized
			 users
					(a)In generalChapter 4 of title 23, United States Code,
			 is amended by adding at the end the following:
						
							413.Safety for motorized and nonmotorized
				users
								(a)In generalNot later than 2 years after the date of
				enactment of the Surface Transportation and
				Freight Policy Act of 2012, subject to subsection (b), the
				Secretary shall establish standards to ensure that the design of Federal
				surface transportation projects provides for the safe and adequate
				accommodation, in all phases of project planning, development, and operation,
				of all users of the transportation network, including motorized and
				nonmotorized users.
								(b)Waiver for State law or
				policyThe Secretary may
				waive the application of standards established under subsection (a) to a State
				that has adopted a law or policy that provides for the safe and adequate
				accommodation as certified by the State (or other grantee), in all phases of
				project planning and development, of users of the transportation network on
				federally funded surface transportation projects, as determined by the
				Secretary.
								(c)Compliance
									(1)In generalEach State department of transportation
				shall submit to the Secretary, at such time, in such manner, and containing
				such information as the Secretary shall require, a report describing the
				implementation by the State of measures to achieve compliance with this
				section.
									(2)Determination by secretaryOn receipt of a report under paragraph (1),
				the Secretary shall determine whether the applicable State has achieved
				compliance with this
				section.
									.
					(b)Conforming amendmentThe analysis for chapter 4 of title 23,
			 United States Code, is amended by adding at the end the following:
						
							
								413. Safety for
				motorized and nonmotorized
				users.
							
							.
					33007.Buy America
			 waiver requirements
					(a)Notice and
			 comment opportunities
						(1)In
			 generalIf the Secretary receives a request for a waiver under
			 section 313(b) of title 23, United States Code, or under section 24305(f)(4) or
			 24405(a)(2) of title 49, United States Code, the Secretary shall provide notice
			 of, and an opportunity for public comment on, the request not later than 15
			 days before making a finding based on such request.
						(2)Notice
			 requirementsEach notice provided under paragraph (1)—
							(A)shall include the
			 information available to the Secretary concerning the request, including the
			 requestor’s justification for such request; and
							(B)shall be provided
			 electronically, including on the official public Internet website of the
			 Department.
							(3)Publication of
			 detailed justificationIf the Secretary issues a waiver pursuant
			 to the authority granted under a provision referenced in paragraph (1), the
			 Secretary shall publish, in the Federal Register, a detailed justification for
			 the waiver that—
							(A)addresses the
			 public comments received under paragraph (1); and
							(B)is published
			 before the waiver takes effect.
							(b)Consistency with
			 international agreementsThis section shall be applied in a
			 manner that is consistent with United States obligations under relevant
			 international agreements.
					(c)Review of
			 nationwide waiversNot later than 1 year after the date of the
			 enactment of the Moving Ahead for Progress in
			 the 21st Century Act, and at least once every 5 years thereafter,
			 the Secretary shall review each standing nationwide waiver issued pursuant to
			 the authority granted under any of the provisions referenced in paragraph (1)
			 to determine whether continuing such waiver is necessary.
					(d)Buy America
			 reportingSection 308 of title 49, United States Code, is amended
			 by inserting after subsection (c) the following:
						
							(d)Not later than
				February 1, 2013, and annually thereafter, the Secretary shall submit a report
				to Congress that—
								(1)specifies each
				highway, public transportation, or railroad project for which the Secretary
				issued a waiver from a Buy America requirement pursuant to the authority
				granted under section 313(b) of title 23, United States Code, or under section
				24305(f)(4) or 24405(a)(2) of title 49, United States Code, during the
				preceding calendar year;
								(2)identifies the
				country of origin and product specifications for the steel, iron, or
				manufactured goods acquired pursuant to each of the waivers specified under
				paragraph (1); and
								(3)summarizes the
				monetary value of contracts awarded pursuant to each such
				waiver.
								.
					33008.Make it in
			 America Initiative
					(a)Memorandum of
			 agreementThe term
			 Memorandum of Agreement means the August 2011 Memorandum of
			 Agreement between the Department of Transportation and the Department of
			 Commerce entitled Development of a Domestic Supply Base for Intermodal
			 Transportation in the U.S..
					(b)Sense of
			 CongressIt is the sense of Congress that collaboration between
			 the Department of Transportation and the Department of Commerce can
			 significantly improve the scope and depth of the domestic supply base for
			 transportation infrastructure, particularly for small businesses in the United
			 States.
					(c)Implementation
						(1)In
			 generalThe Secretary of Transportation and the Secretary of
			 Commerce shall prioritize the implementation of the Memorandum of
			 Agreement.
						(2)Savings
			 provisionThe requirement under paragraph (1) may not be
			 construed to require the expenditure of additional funds.
						33009.Capacity-building
			 for natural disasters and extreme weather
					(a)DefinitionsIn
			 this section, the following definitions apply:
						(1)Extreme
			 weatherThe term extreme weather includes severe or
			 unseasonable weather, heavy precipitation, a storm surge, flooding, drought,
			 windstorms (including hurricanes, tornadoes, and associated storm surges),
			 extreme heat, and extreme cold.
						(2)SecretaryThe
			 term Secretary means the Secretary of Transportation, in
			 consultation with—
							(A)the Director of
			 the National Institute of Standards and Technology;
							(B)the Administrator
			 of the Federal Emergency Management Agency; and
							(C)as
			 appropriate—
								(i)the
			 Administrator of the National Oceanic and Atmospheric Administration;
								(ii)the
			 Director of the United States Geological Survey;
								(iii)the
			 Administrator of the National Aeronautics and Space Administration;
								(iv)the
			 Administrator of the Environmental Protection Agency; and
								(v)the
			 heads of other Federal agencies.
								(b)DataThe
			 Secretary shall determine and provide to transportation planners appropriate
			 data on the impact on infrastructure of natural disasters and a higher
			 frequency of extreme weather.
					(c)Transportation
			 infrastructure
						(1)In
			 generalThe Secretary shall issue guidance and establish design
			 standards for transportation infrastructure to help States, metropolitan
			 planning organizations, and local governments plan for natural disasters and a
			 greater frequency of extreme weather events in the process of planning, siting,
			 designing, and developing transportation infrastructure by assessing
			 vulnerabilities to a changing climate and the costs and benefits of adaptation
			 measures (including economic, social, and environmental costs and
			 benefits).
						(2)CoordinationIf
			 appropriate, guidance and design standards under paragraph (1) shall, to the
			 maximum extent practicable, be carried out through the coordination mechanism
			 provided under—
							(A)the National
			 Windstorm Impact Reduction Program established under section 204 of the
			 National Windstorm Impact Reduction Act of 2004 (42 U.S.C. 15703); and
							(B)the National
			 Earthquake Hazard Reduction Program established under section 5 of the
			 Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7704).
							33010.Toll fairness
			 study
					(a)ReviewAs
			 soon as practicable after the date of the enactment of this Act, the
			 Comptroller General of the United States shall conduct a review of toll rate
			 setting practices by selected interstate tolling authorities—
						(1)over any bridge
			 constructed under the Act of March 23, 1906 (33 U.S.C. 491 et seq.) (commonly
			 known as the Bridge Act of 1906), the General Bridge Act of 1946 (33 U.S.C. 525
			 et seq.), or the International Bridge Act of 1972 (33 U.S.C. 535 et seq.);
			 and
						(2)over or through
			 any bridge or tunnel constructed on a Federal-aid highway (as defined in
			 section 101(a) of title 23, United States Code).
						(b)EvaluationThe
			 review under subsection (a) shall include an evaluation of—
						(1)the extent to
			 which the use of tolling revenue by interstate authorities is consistent with
			 their mandates; and
						(2)the transparency
			 and accountability of the funding and management decisions by those
			 authorities.
						(c)Report to
			 CongressThe Comptroller General of the United States shall
			 submit a report to the Committee on
			 Commerce, Science, and Transportation of the Senate and the
			 Committee on Transportation and Infrastructure
			 of the House of Representatives that contains—
						(1)the results of the
			 review conducted under this section; and
						(2)any appropriate
			 recommendations.
						IVHazardous Materials Transportation Safety
			 Improvement Act of 2012
				34001.Short titleThis title may be cited as the
			 Hazardous Materials Transportation
			 Safety Improvement Act of 2012.
				34002.DefinitionIn this title, the term
			 Secretary means the Secretary of Transportation.
				34003.References to title 49, United States
			 CodeExcept as otherwise
			 expressly provided, whenever in this title an amendment or repeal is expressed
			 in terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of
			 title 49, United States Code.
				34004.Training for emergency responders
					(a)Training curriculumSection 5115 is amended—
						(1)in subsection (b)(1)(B), by striking
			 basic;
						(2)in subsection (b)(2), by striking
			 basic; and
						(3)in subsection (c), by striking
			 basic.
						(b)Operations level trainingSection 5116 is amended—
						(1)in subsection (b)(1), by adding at the end
			 the following: To the extent that a grant is used to train emergency
			 responders, the State or Indian tribe shall provide written certification to
			 the Secretary that the emergency responders who receive training under the
			 grant will have the ability to protect nearby persons, property, and the
			 environment from the effects of accidents or incidents involving the
			 transportation of hazardous material in accordance with existing regulations or
			 National Fire Protection Association standards for competence of responders to
			 hazardous materials.;
						(2)in subsection (j)—
							(A)by redesignating paragraph (5) as paragraph
			 (7); and
							(B)by inserting after paragraph (4) the
			 following:
								
									(5)The Secretary may not award a grant to an
				organization under this subsection unless the organization ensures that
				emergency responders who receive training under the grant will have the ability
				to protect nearby persons, property, and the environment from the effects of
				accidents or incidents involving the transportation of hazardous material in
				accordance with existing regulations or National Fire Protection Association
				standards for competence of responders to hazardous materials.
									(6)Notwithstanding paragraphs (1) and (3), to
				the extent determined appropriate by the Secretary, a grant awarded by the
				Secretary to an organization under this subsection to conduct hazardous
				material response training programs may be used to train individuals with
				responsibility to respond to accidents and incidents involving hazardous
				material.
									;
				and
							(3)in subsection (k)—
							(A)by striking annually and
			 inserting an annual report;
							(B)by inserting the report
			 after make available;
							(C)by striking information and
			 inserting . The report submitted under this subsection shall include
			 information; and
							(D)by striking The report shall
			 identify and all that follows and inserting the following: “The report
			 submitted under this subsection shall identify the ultimate recipients of such
			 grants and include—
								
									(A)a detailed accounting and description of
				each grant expenditure by each grant recipient, including the amount of, and
				purpose for, each expenditure;
									(B)the number of persons trained under the
				grant program, by training level;
									(C)an evaluation of the efficacy of such
				planning and training programs; and
									(D)any recommendations the Secretary may have
				for improving such grant
				programs.
									.
							34005.Paperless Hazard Communications Pilot
			 Program
					(a)In generalThe Secretary may conduct pilot projects to
			 evaluate the feasibility and effectiveness of using paperless hazard
			 communications systems. At least 1 of the pilot projects under this section
			 shall take place in a rural area.
					(b)RequirementsIn conducting pilot projects under this
			 section, the Secretary—
						(1)may not waive the requirements under
			 section 5110 of title 49, United States Code; and
						(2)shall consult with organizations
			 representing—
							(A)fire services personnel;
							(B)law enforcement and other appropriate
			 enforcement personnel;
							(C)other emergency response providers;
							(D)persons who offer hazardous material for
			 transportation;
							(E)persons who transport hazardous material by
			 air, highway, rail, and water; and
							(F)employees of persons who transport or offer
			 for transportation hazardous material by air, highway, rail, and water.
							(c)ReportNot later than 2 years after the date of
			 the enactment of this Act, the Secretary shall—
						(1)prepare a report on the results of the
			 pilot projects carried out under this section, including—
							(A)a detailed description of the pilot
			 projects;
							(B)an evaluation of each pilot project,
			 including an evaluation of the performance of each paperless hazard
			 communications system in such project;
							(C)an assessment of the safety and security
			 impact of using paperless hazard communications systems, including any impact
			 on the public, emergency response, law enforcement, and the conduct of
			 inspections and investigations; and
							(D)a recommendation on whether paperless
			 hazard communications systems should be permanently incorporated into the
			 Federal hazardous material transportation safety program under chapter 51 of
			 title 49, United States Code; and
							(2)submit a final report to the
			 Committee on Commerce, Science, and
			 Transportation of the Senate and the
			 Committee on Transportation and Infrastructure
			 of the House of Representatives that contains the results of
			 the pilot projects carried out under this section, including the matters
			 described in paragraph (1).
						(d)Paperless hazard communications system
			 definedIn this section, the
			 term paperless hazard communications system means the use of
			 advanced communications methods, such as wireless communications devices, to
			 convey hazard information between all parties in the transportation chain,
			 including emergency responders and law enforcement personnel. The format of
			 communication may be equivalent to that used by the carrier.
					34006.Improving data collection, analysis, and
			 reporting
					(a)Assessment
						(1)In generalNot later than 6 months after the date of
			 the enactment of this Act, the Secretary, in coordination with the Secretary of
			 Homeland Security, as appropriate, shall conduct an assessment to improve the
			 collection, analysis, reporting, and use of data related to accidents and
			 incidents involving the transportation of hazardous material.
						(2)ReviewThe assessment conducted under this
			 subsection shall review the methods used by the Pipeline and Hazardous
			 Materials Safety Administration (referred to in this section as the
			 Administration) for collecting, analyzing, and reporting accidents
			 and incidents involving the transportation of hazardous material, including the
			 adequacy of—
							(A)information requested on the accident and
			 incident reporting forms required to be submitted to the Administration;
							(B)methods used by the Administration to
			 verify that the information provided on such forms is accurate and
			 complete;
							(C)accident and incident reporting
			 requirements, including whether such requirements should be expanded to include
			 shippers and consignees of hazardous materials;
							(D)resources of the Administration related to
			 data collection, analysis, and reporting, including staff and information
			 technology; and
							(E)the database used by the Administration for
			 recording and reporting such accidents and incidents, including the ability of
			 users to adequately search the database and find information.
							(b)Development of action planNot later than 9 months after the date of
			 the enactment of this Act, the Secretary shall develop an action plan and
			 timeline for improving the collection, analysis, reporting, and use of data by
			 the Administration, including revising the database of the Administration, as
			 appropriate.
					(c)Submission to CongressNot later than 15 days after the completion
			 of the action plan and timeline under subsection (c), the Secretary shall
			 submit the action plan and timeline to the
			 Committee on Commerce, Science, and
			 Transportation of the Senate and the
			 Committee on Transportation and Infrastructure
			 of the House of Representatives.
					(d)Reporting requirementsSection 5125(b)(1)(D) is amended by
			 inserting and other hazardous materials transportation incident
			 reporting to the 9–1–1 emergency system or involving State or local emergency
			 responders in the initial response to the incident before the period at
			 the end.
					34007.Loading and unloading of hazardous
			 materials
					(a)RulemakingNot later than 2 years after date of the
			 enactment of this Act, the Secretary, after consultation with the Department of
			 Labor and the Environmental Protection Agency, as appropriate, and after
			 providing notice and an opportunity for public comment shall prescribe
			 regulations establishing uniform procedures among facilities for the safe
			 loading and unloading of hazardous materials on and off tank cars and cargo
			 tank trucks.
					(b)InclusionThe regulations prescribed under subsection
			 (a) may include procedures for equipment inspection, personnel protection, and
			 necessary safeguards.
					(c)ConsiderationIn prescribing regulations under subsection
			 (a), the Secretary shall give due consideration to carrier rules and procedures
			 that produce an equivalent level of safety.
					34008.Hazardous material technical assessment,
			 research and development, and analysis program
					(a)In generalChapter 51 is amended by inserting after
			 section 5117 the following:
						
							5118.Hazardous material technical assessment,
				research and development, and analysis program
								(a)Risk reduction
									(1)Program authorizedThe Secretary of Transportation may develop
				and implement a hazardous material technical assessment, research and
				development, and analysis program for the purpose of—
										(A)reducing the risks associated with the
				transportation of hazardous material; and
										(B)identifying and evaluating new technologies
				to facilitate the safe, secure, and efficient transportation of hazardous
				material.
										(2)CoordinationIn developing the program under paragraph
				(1), the Secretary shall—
										(A)utilize information gathered from other
				modal administrations with similar programs; and
										(B)coordinate with other modal
				administrations, as appropriate.
										(b)CooperationIn carrying out subsection (a), the
				Secretary may work cooperatively with regulated and other entities, including
				shippers, carriers, emergency responders, State and local officials, and
				academic
				institutions.
								.
					(b)Conforming amendmentThe chapter analysis for chapter 51 is
			 amended by inserting after the item relating to section 5117 the
			 following:
						
							
								5118. Hazardous
				material technical assessment, research and development, and analysis
				program.
							
							.
					34009.Hazardous Material Enforcement Training
			 Program
					(a)In generalThe Secretary shall establish a multimodal
			 hazardous material enforcement training program for government hazardous
			 materials inspectors and investigators—
						(1)to develop uniform performance standards
			 for training hazardous material inspectors and investigators; and
						(2)to train hazardous material inspectors and
			 investigators on—
							(A)how to collect, analyze, and publish
			 findings from inspections and investigations of accidents or incidents
			 involving the transportation of hazardous material; and
							(B)how to identify noncompliance with
			 regulations issued under chapter 51 of title 49, United States Code, and take
			 appropriate enforcement action.
							(b)Standards and guidelinesUnder the program established under this
			 section, the Secretary may develop—
						(1)guidelines for hazardous material inspector
			 and investigator qualifications;
						(2)best practices and standards for hazardous
			 material inspector and investigator training programs; and
						(3)standard protocols to coordinate
			 investigation efforts among Federal, State, and local jurisdictions on
			 accidents or incidents involving the transportation of hazardous
			 material.
						(c)AvailabilityThe standards, protocols, and findings of
			 the program established under this section—
						(1)shall be mandatory for—
							(A)the Department of Transportation’s
			 multimodal personnel conducting hazardous material enforcement inspections or
			 investigations; and
							(B)State employees who conduct federally
			 funded compliance reviews, inspections, or investigations; and
							(2)shall be made available to Federal, State,
			 and local hazardous materials safety enforcement personnel.
						34010.Inspections
					(a)Notice of enforcement
			 measuresSection 5121(c)(1)
			 is amended—
						(1)in subparagraph (E), by striking
			 and at the end;
						(2)in subparagraph (F), by striking the period
			 at the end and inserting ; and; and
						(3)by adding at the end the following:
							
								(G)shall provide to the affected offeror,
				carrier, packaging manufacturer or tester, or other person responsible for the
				package reasonable notice of—
									(i)his or her decision to exercise his or her
				authority under paragraph (1);
									(ii)any findings made; and
									(iii)any actions being taken as a result of a
				finding of
				noncompliance.
									.
						(b)RegulationsSection 5121(e) is amended by adding at the
			 end the following:
						
							(3)Matters to be addressedThe regulations issued under this
				subsection shall address—
								(A)the safe and expeditious resumption of
				transportation of perishable hazardous material, including radiopharmaceuticals
				and other medical products, that may require timely delivery due to
				life-threatening situations;
								(B)the means by which—
									(i)noncompliant packages that present an
				imminent hazard are placed out-of-service until the condition is corrected;
				and
									(ii)noncompliant packages that do not present a
				hazard are moved to their final destination;
									(C)appropriate training and equipment for
				inspectors; and
								(D)the proper closure of packaging in
				accordance with the hazardous material
				regulations.
								.
					(c)Grants and cooperative
			 agreementsSection 5121(g)(1)
			 is amended by inserting safety and before
			 security.
					34011.Civil penaltiesSection 5123 is amended—
					(1)in subsection (a)—
						(A)in paragraph (1), by striking
			 $50,000 and inserting $75,000; and
						(B)in paragraph (2), by striking
			 $100,000 and inserting $175,000; and
						(2)by adding at the end the following:
						
							(h)Penalty for obstruction of inspections and
				investigationsThe Secretary
				may impose a penalty on a person who obstructs or prevents the Secretary from
				carrying out inspections or investigations under subsection (c) or (i) of
				section 5121.
							(i)Prohibition on hazardous material
				operations after nonpayment of penalties
								(1)In generalExcept as provided under paragraph (2), a
				person subject to the jurisdiction of the Secretary under this chapter who
				fails to pay a civil penalty assessed under this chapter, or fails to arrange
				and abide by an acceptable payment plan for such civil penalty, may not conduct
				any activity regulated under this chapter beginning on the 91st day after the
				date specified by order of the Secretary for payment of such penalty unless the
				person has filed a formal administrative or judicial appeal of the
				penalty.
								(2)ExceptionParagraph (1) shall not apply to any person
				who is unable to pay a civil penalty because such person is a debtor in a case
				under chapter 11 of title 11.
								(3)RulemakingNot later than 2 years after the date of
				the enactment of this subsection, the Secretary, after providing notice and an
				opportunity for public comment, shall issue regulations that—
									(A)set forth procedures to require a person
				who is delinquent in paying civil penalties to cease any activity regulated
				under this chapter until payment has been made or an acceptable payment plan
				has been arranged; and
									(B)ensures that the person described in
				subparagraph (A)—
										(i)is notified in writing; and
										(ii)is given an opportunity to respond before
				the person is required to cease the
				activity.
										.
					34012.Reporting of feesSection 5125(f)(2) is amended by striking
			 , upon the Secretary’s request, and inserting
			 biennially.
				34013.Special permits, approvals, and
			 exclusions
					(a)In generalSection 5117 is amended to read as
			 follows:
						
							5117.Special permits, approvals, and
				exclusions
								(a)Authority To issue special permits
									(1)ConditionsThe Secretary of Transportation may issue,
				modify, or terminate a special permit implementing new technologies or
				authorizing a variance from a provision under this chapter or a regulation
				prescribed under section 5103(b), 5104, 5110, or 5112 to a person performing a
				function regulated by the Secretary under section 5103(b)(1) to achieve—
										(A)a safety level at least equal to the safety
				level required under this chapter; or
										(B)a safety level consistent with the public
				interest and this chapter, if a required safety level does not exist.
										(2)Findings required
										(A)In generalBefore issuing, renewing, or modifying a
				special permit or granting party status to a special permit, the Secretary
				shall determine that the person is fit to conduct the activity authorized by
				such permit in a manner that achieves the level of safety required under
				paragraph (1).
										(B)ConsiderationsIn making the determination under
				subparagraph (A), the Secretary shall consider—
											(i)the person’s safety history (including
				prior compliance history);
											(ii)the person’s accident and incident history;
				and
											(iii)any other information the Secretary
				considers appropriate to make such a determination.
											(3)Effective periodA special permit issued under this
				section—
										(A)shall be for an initial period of not more
				than 2 years;
										(B)may be renewed by the Secretary upon
				application—
											(i)for successive periods of not more than 4
				years each; or
											(ii)in the case of a special permit relating to
				section 5112, for an additional period of not more than 2 years.
											(b)Applications
									(1)Required documentationWhen applying for a special permit or the
				renewal or modification of a special permit or requesting party status to a
				special permit under this section, the Secretary shall require the person to
				submit an application that contains—
										(A)a detailed description of the person’s
				request;
										(B)a listing of the person’s current
				facilities and addresses where the special permit will be utilized;
										(C)a safety analysis prescribed by the
				Secretary that justifies the special permit;
										(D)documentation to support the safety
				analysis;
										(E)a certification of safety fitness;
				and
										(F)proof of registration, as required under
				section 5108.
										(2)Public noticeThe Secretary shall—
										(A)publish notice in the Federal Register that
				an application for a special permit has been filed; and
										(B)provide the public an opportunity to
				inspect and comment on the application.
										(3)Savings
				clauseThis subsection does
				not require the release of information protected by law from public
				disclosure.
									(c)Coordinate and communicate with modal
				contact officials
									(1)In generalIn evaluating applications under subsection
				(b), and making the findings and determinations under subsections (a), (e), and
				(h), the Administrator of the Pipeline and Hazardous Materials Safety
				Administration shall consult, coordinate, or notify the modal contact official
				responsible for the specified mode of transportation that will be utilized
				under a special permit or approval before—
										(A)issuing, modifying, or renewing the special
				permit;
										(B)granting party status to the special
				permit; or
										(C)issuing or renewing the special permit or
				approval.
										(2)Modal contact official
				definedIn this section, the
				term modal contact official means—
										(A)the Administrator of the Federal Aviation
				Administration;
										(B)the Administrator of the Federal Motor
				Carrier Safety;
										(C)the Administrator of the Federal Railroad
				Administration; and
										(D)the Commandant of the Coast Guard.
										(d)Applications To be dealt with
				promptlyThe Secretary
				shall—
									(1)issue, modify, renew, or grant party status
				to a special permit or approval for which a request was filed under this
				section, or deny the issuance, modification, renewal, or grant, on or before
				the last day of the 180-day period beginning on the first day of the month
				following the date of the filing of the request; or
									(2)publish a statement in the Federal Register
				that—
										(A)describes the reason for the delay of the
				Secretary's decision on the special permit or approval; and
										(B)includes an estimate of the additional time
				necessary before the decision is made.
										(e)Emergency processing of special
				permits
									(1)Findings requiredThe Secretary may not grant a request for
				emergency processing of a special permit unless the Secretary determines
				that—
										(A)a special permit is necessary for national
				security purposes;
										(B)processing on a routine basis under this
				section would result in significant injury to persons or property; or
										(C)a special permit is necessary to prevent
				significant economic loss or damage to the environment that could not be
				prevented if the application were processed on a routine basis.
										(2)Waiver of fitness testThe Secretary may waive the requirement
				under subsection (a)(2) for a request for which the Secretary makes a
				determination under subparagraph (A) or (B) of paragraph (1).
									(3)NotificationNot later than 90 days after the date of
				issuance of a special permit under this subsection, the Secretary shall publish
				a notice in the Federal Register of the issuance that includes—
										(A)a statement of the basis for the finding of
				emergency; and
										(B)the scope and duration of the special
				permit.
										(4)Effective periodA special permit issued under this
				subsection shall be effective for a period not to exceed 180 days.
									(f)Exclusions
									(1)In generalThe Secretary shall exclude, in any part,
				from this chapter and regulations prescribed under this chapter—
										(A)a public vessel (as defined in section 2101
				of title 46);
										(B)a vessel exempted under section 3702 of
				title 46 or from chapter 37 of title 46; and
										(C)a vessel to the extent it is regulated
				under the Ports and Waterways Safety Act of 1972 (33 U.S.C. 1221, et
				seq.).
										(2)FirearmsThis chapter and regulations prescribed
				under this chapter do not prohibit—
										(A)or regulate transportation of a firearm (as
				defined in section 232 of title 18), or ammunition for a firearm, by an
				individual for personal use; or
										(B)transportation of a firearm or ammunition
				in commerce.
										(g)Limitation on authorityUnless the Secretary decides that an
				emergency exists, a person subject to this chapter may only be granted a
				variance from this chapter through a special permit or renewal granted under
				this section.
								(h)Approvals
									(1)Findings required
										(A)In generalThe Secretary may not issue an approval or
				grant the renewal of an approval pursuant to part 107 of title 49, Code of
				Federal Regulations until the Secretary has determined that the person is fit,
				willing, and able to conduct the activity authorized by the approval in a
				manner that achieves the level of safety required under subsection
				(a)(1).
										(B)ConsiderationsIn making a determination under
				subparagraph (A), the Secretary shall consider—
											(i)the person’s safety history (including
				prior compliance history);
											(ii)the person’s accident and incident history;
				and
											(iii)any other information the Secretary
				considers appropriate to make such a determination.
											(2)Required documentationWhen applying for an approval or renewal or
				modification of an approval under this section, the Secretary shall require the
				person to submit an application that contains—
										(A)a detailed description of the person’s
				request;
										(B)a listing of the persons current facilities
				and addresses where the approval will be utilized;
										(C)a safety analysis prescribed by the
				Secretary that justifies the approval;
										(D)documentation to support the safety
				analysis;
										(E)a certification of safety fitness;
				and
										(F)the verification of registration required
				under section 5108.
										(3)Savings provisionNothing in this subsection may be construed
				to require the release of information protected by law from public
				disclosure.
									(i)NoncomplianceThe Secretary may modify, suspend, or
				terminate a special permit or approval if the Secretary determines that—
									(1)the person who was granted the special
				permit or approval has violated the special permit or approval or the
				regulations issued under this chapter in a manner that demonstrates that the
				person is not fit to conduct the activity authorized by the special permit or
				approval; or
									(2)the special permit or approval is
				unsafe.
									(j)RulemakingNot later than 2 years after the date of
				the enactment of the Hazardous Materials
				Transportation Safety Improvement Act of 2012, the Secretary,
				after providing notice and an opportunity for public comment, shall issue
				regulations that establish—
									(1)standard operating procedures to support
				administration of the special permit and approval programs; and
									(2)objective criteria to support the
				evaluation of special permit and approval applications.
									(k)Annual review of certain special
				permits
									(1)ReviewThe Secretary shall conduct an annual
				review and analysis of special permits—
										(A)to identify consistently used and
				longstanding special permits with an established safety record; and
										(B)to determine whether such permits may be
				converted into the hazardous materials regulations.
										(2)FactorsIn conducting the review and analysis under
				paragraph (1), the Secretary may consider—
										(A)the safety record for hazardous materials
				transported under the special permit;
										(B)the application of a special permit;
										(C)the suitability of provisions in the
				special permit for incorporation into the hazardous materials regulations;
				and
										(D)rulemaking activity in related
				areas.
										(3)RulemakingAfter completing the review and analysis
				under paragraph (1) and providing notice and opportunity for public comment,
				the Secretary shall issue regulations, as
				needed.
									.
					(b)Conforming amendmentThe analysis for chapter 51 is amended by
			 striking the item relating to section 5117 and inserting the following:
						
							
								5117. Special permits,
				approvals, and
				exclusions.
							
							.
					34014.Highway routing disclosures
					(a)List of route designationsSection 5112(c) is amended—
						(1)by striking In coordination
			 and inserting the following:
							
								(1)In generalIn
				coordination
								;
				and
						(2)by adding at the end the following:
							
								(2)State responsibilities
									(A)In generalEach State shall submit to the Secretary,
				in a form and manner to be determined by the Secretary and in accordance with
				subparagraph (B)—
										(i)the name of the State agency responsible
				for hazardous material highway route designations; and
										(ii)a list of the State’s currently effective
				hazardous material highway route designations.
										(B)FrequencyEach State shall submit the information
				described in subparagraph (A)(ii)—
										(i)at least once every 2 years; and
										(ii)not later than 60 days after a hazardous
				material highway route designation is established, amended, or
				discontinued.
										.
						(b)Compliance with section 5112Section 5125(c)(1) is amended by inserting
			 , and is published in the Department’s hazardous materials route
			 registry under section 5112(c) before the period at the end.
					34015.Authorization of
			 appropriationsSection 5128 is
			 amended to read as follows:
					
						5128.Authorization of appropriations
							(a)In generalThere are authorized to be appropriated to
				the Secretary to carry out this chapter (except sections 5107(e), 5108(g)(2),
				5113, 5115, 5116, and 5119)—
								(1)$42,338,000 for fiscal year 2012;
				and
								(2)$42,762,000 for fiscal year 2013.
								(b)Hazardous materials emergency preparedness
				fundFrom the Hazardous
				Materials Emergency Preparedness Fund established under section 5116(i), the
				Secretary may expend, during each of fiscal years 2012 and 2013—
								(1)$188,000 to carry out section 5115;
								(2)$21,800,000 to carry out subsections (a)
				and (b) of section 5116, of which not less than $13,650,000 shall be available
				to carry out section 5116(b);
								(3)$150,000 to carry out section
				5116(f);
								(4)$625,000 to publish and distribute the
				Emergency Response Guidebook under section 5116(i)(3); and
								(5)$1,000,000 to carry out section
				5116(j).
								(c)Hazardous materials training
				grantsFrom the Hazardous
				Materials Emergency Preparedness Fund established pursuant to section 5116(i),
				the Secretary may expend $4,000,000 for each of the fiscal years 2012 and 2013
				to carry out section 5107(e).
							(d)Credits to appropriations
								(1)ExpensesIn addition to amounts otherwise made
				available to carry out this chapter, the Secretary may credit amounts received
				from a State, Indian tribe, or other public authority or private entity for
				expenses the Secretary incurs in providing training to the State, authority, or
				entity.
								(2)Availability of amountsAmounts made available under this section
				shall remain available until
				expended.
								.
				VNational Rail System Preservation,
			 Expansion, and Development Act of 2012
				35001.Short titleThis title may be cited as the
			 National Rail System Preservation,
			 Expansion, and Development Act of 2012.
				35002.References to title 49, United States
			 CodeExcept as otherwise
			 expressly provided, whenever in this title an amendment or repeal is expressed
			 in terms of an amendment to, or a repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of
			 title 49, United States Code.
				AFederal and State roles in rail planning
			 and development tools
					35101.Rail plans
						(a)Long-range National Rail PlanSection 103 is amended by amending
			 subsection (j)(2) to read as follows:
							
								(2)in coordination with the Secretary of
				Transportation, develop and routinely update a long-range national rail plan
				pursuant to chapter
				227;
								.
						(b)National rail planChapter 227 is amended to read as
			 follows:
							
								22701.National Rail Plan
									(a)In GeneralThe Secretary of Transportation
				shall—
										(1)not later than 1 year after the date of
				enactment of the National Rail System Preservation, Expansion, and Development
				Act of 2012—
											(A)develop a long-range national rail
				plan—
												(i)in coordination with the Administrator of
				the Federal Railroad Administration and the Surface Transportation Board;
				and
												(ii)in consultation with Amtrak, freight
				railroads, nonprofit employee labor organizations, and other rail industry
				stakeholders; and
												(B)submit the national rail plan under
				subparagraph (A) to the Committee on Commerce, Science, and Transportation of
				the Senate and the Committee on Transportation and Infrastructure of the House
				of Representatives;
											(2)routinely update the national rail
				plan—
											(A)in coordination with the Administrator of
				the Federal Railroad Administration and the Surface Transportation Board;
				and
											(B)in consultation with Amtrak, freight
				railroads, nonprofit employee labor organizations, and other rail industry
				stakeholders; and
											(3)submit the updated national rail plan under
				paragraph (2) at the same time as the President's budget submission.
										(b)National Rail PlanThe national rail plan shall—
										(1)be subject to refinement by regional and
				State rail plans;
										(2)be consistent with the rail needs of the
				Nation and Federal surface transportation or multi-modal policies and plans, as
				determined by the Secretary;
										(3)promote an integrated, cohesive, safe,
				efficient, and optimized national rail system for the movement of goods and
				people and to support the national economy and other national needs; and
										(4)contain a specific national intercity
				passenger rail development plan and a freight rail plan that are consistent
				with other Federal strategy, planning, and investment efforts.
										(c)ObjectivesThe objectives of the national rail plan
				are—
										(1)to implement a national policy and strategy
				to support, preserve, improve, and further develop existing and future
				high-speed and intercity passenger rail transportation and freight rail
				transportation; and
										(2)to provide a national framework to be
				refined and implemented by regional rail plans under section 22702 and State
				rail plans under 22703.
										(d)ContentsThe national rail plan shall
				include—
										(1)the conditions under which Federal
				investments in intercity passenger rail and freight rail are justified,
				including consideration of—
											(A)population size and density;
											(B)projected population and economic growth
				and changing demographic characteristics;
											(C)connections to local rail and bus transit,
				alternative transportation options, and multi-modal freight transportation
				nodes;
											(D)economic profile of specific
				markets;
											(E)congestion on existing transportation
				facilities and constraints on future capacity enhancements, in relation to
				efficient movement of both goods and people;
											(F)distances between markets;
											(G)geographic characteristics;
											(H)demand for present and future freight rail
				transportation services;
											(I)ability to serve underserved communities
				and enhance intra-and inter-regional connectivity of mega-regions;
											(J)transportation safety data and
				analyses;
											(K)travel market size; and
											(L)availability and quality of service from
				other transportation modes within a market;
											(2)a national map with a prioritized
				designation of existing and developing markets to be served by specific rail
				routes and services that meet the criteria described in paragraph (1);
										(3)defined corridor and service categories,
				including—
											(A)services to be offered;
											(B)peak or average speeds to be
				achieved;
											(C)frequencies to be offered; and
											(D)populations to be served;
											(4)a schedule and strategy for the phased
				implementation of corridors and services identified in the plan;
										(5)a discussion of benefits and costs of
				potential investments in high-speed or intercity passenger rail or freight rail
				that considers all system user and public benefits and costs from a network
				perspective, including factors such as potential ridership, travel time
				reductions and improved reliability, benefits of enhanced mobility of goods and
				people, environmental benefits, economic development benefits, and other public
				benefits;
										(6)a strategy for investments in passenger
				stations, including investment in intermodal stations that are linked to local
				public transportation, other intercity transportation modes, and non-motorized
				transportation options, and that connect residential areas, commercial areas,
				and other nearby transportation facilities that support intercity passenger
				rail and high-speed rail service, and in freight-related facilities, that is
				consistent with other Federal strategy, planning, and investment
				efforts;
										(7)performance standards for fiscal and
				operational performance of new and enhanced high-speed and intercity passenger
				rail services;
										(8)analysis of the environmental impacts of
				the national rail plan;
										(9)recommendations for project financing,
				management and implementation for corridor development, station development,
				freight capacity development, and similar projects;
										(10)recommendations for the integration of
				freight and passenger service in a manner that provides for mutual and
				complementary growth;
										(11)a plan for integrating any proposed new
				services with existing services;
										(12)service design and project execution
				protocols, including design and construction standards, requirements needed to
				ensure interoperability, and any other protocols the Secretary deems
				appropriate; and
										(13)additional factors that the Secretary deems
				relevant.
										22702.Regional rail plans
									(a)In GeneralThe Secretary shall—
										(1)develop a regional rail plan for each
				region, except the Northeast Corridor, that contains a detailed plan for
				implementing the national rail plan, including any plans for public investment
				in projects that contribute to efficient movement and increased capacity for
				freight by—
											(A)regional rail authorities, as defined by
				the Secretary; or
											(B)any 2 or more States that have entered into
				interstate compacts, agreements, or organizations for the purpose of developing
				such plans; and
											(2)in developing each regional rail plan,
				coordinate with—
											(A)States;
											(B)local communities;
											(C)railroad infrastructure owners;
											(D)regional air quality planning
				agencies;
											(E)Amtrak;
											(F)passenger rail service operators;
											(G)freight railroad operators;
											(H)metropolitan planning organizations;
											(I)governing authorities for transit systems
				or airports;
											(J)tribal governments;
											(K)the general public, including low-income
				and minority populations, people with disabilities, and older Americans;
				and
											(L)non-profit labor employee
				organizations.
											(b)PurposesThe purposes of a regional rail plan shall
				be to refine and advance the implementation of the national rail plan under
				section 22701.
									(c)ContentsA regional rail plan shall include—
										(1)a map—
											(A)that indicates detailed alignment
				alternatives for any new corridor identified in the national rail plan under
				section 22701; and
											(B)that identifies the location of each
				potential new station;
											(2)a phasing plan for developing or upgrading
				specific segments of the regional network;
										(3)the identification of any environmental
				impact analyses required under the National Environmental Policy Act of 1969
				(42 U.S.C. 4321 et seq.) or other laws (including regulations);
										(4)a full capital cost estimate for developing
				the regional network;
										(5)an analysis of operating financial
				forecasts;
										(6)a benefit-cost analysis for the regional
				network that considers both user and public benefits and the costs from a
				network perspective, including factors such as ridership projections, travel
				time reductions, enhanced mobility benefits, environmental benefits, economic
				benefits, and other public benefits;
										(7)an analysis of potential land use policies
				and strategies for areas near high-speed and intercity passenger rail
				stations;
										(8)potential non-Federal funding sources,
				including a detailed consideration of anticipated private sector
				participation;
										(9)a proposal for the institutional and
				governance structures that will be necessary to develop the regional
				network;
										(10)other project implementation
				considerations, including an analysis of the readiness of specific corridors to
				proceed for development;
										(11)an examination of multi-modal connections
				that considers the most cost-effective means for achieving the region's
				transportation goals and objectives;
										(12)identification of plans for cost-effective,
				public investment in intercity passenger rail projects that contribute toward
				the efficient movement and increased capacity for freight rail
				operations;
										(13)a list of capital projects needed to
				implement a region's portion of the national rail plan;
										(14)a plan for coordinating service and capital
				projects with adjacent regions;
										(15)a plan for crossing international borders,
				as appropriate;
										(16)a plan for integrating any proposed new
				services with existing service; and
										(17)a description of how the regional rail plan
				refines and advances the implementation of the national rail plan.
										(d)UpdatesNot later than 1 year after the publication
				of the national rail plan under section 22701 and periodically thereafter, the
				Secretary shall update each regional rail plan—
										(1)to reflect any material changes to the
				contents under subsection (c); and
										(2)to include any changes made to the national
				rail plan under section 22701.
										(e)WaiverThe Secretary may waive a content
				requirement under subsection (c) as necessary to accommodate a unique
				characteristic or situation in a region.
									22703.State rail plans
									(a)In GeneralA State may prepare and maintain a State
				rail plan. A State rail plan shall—
										(1)be consistent with the national rail plan
				under section 22701;
										(2)be consistent with the regional rail plans
				under section 22702;
										(3)coordinate with other State transportation
				planning goals and programs, including the statewide transportation plans under
				section 135 of title 23, and
										(4)set forth rail transportation's role within
				the State's transportation system.
										(b)PurposesThe purposes of a State rail plan shall be
				to refine and advance the implementation of the national rail plan and relevant
				regional rail plan under sections 22701 and 22702.
									(c)ObjectivesThe objectives of a State rail plan shall
				be—
										(1)to set forth the State's policy on freight
				and intercity passenger rail transportation, including commuter rail
				operations, within the State;
										(2)to establish the time period covered by the
				State rail plan;
										(3)to present the priorities and strategies to
				enhance rail service within the State that benefits the public; and
										(4)to serve as the basis for Federal and State
				rail investments within the State.
										(d)Requirements
										(1)EstablishmentThe Secretary shall establish minimum
				requirements, consistent with sections 22701 and 22702, for the preparation and
				periodic revision of a State rail plan, including—
											(A)the establishment or designation of a State
				rail transportation authority to prepare, maintain, coordinate, and administer
				the State rail plan;
											(B)the establishment or designation of a State
				approval authority to approve the State rail plan;
											(C)the submission of the State's approved
				State rail plan to the Secretary for review and approval; and
											(D)the revision and resubmittal of a
				State-approved State rail plan for review and approval by the Secretary not
				less than once every 5 years.
											(2)ReviewThe Secretary shall prescribe procedures
				for a State to submit a State rail plan for review and approval, including
				standardized format and data requirements.
										(3)ComplianceThe Secretary shall deem a State rail plan
				to be in compliance with this chapter if the State rail plan—
											(A)is completed before the date of enactment
				of the National Rail System Preservation, Expansion, and Development Act of
				2012; and
											(B)substantially meets the requirements of
				chapter 227 as in effect on the day before the date of enactment of the
				National Rail System Preservation, Expansion, and Development Act of
				2012.
											(4)UpdatesA State rail plan that is deemed in
				compliance under paragraph (3) shall be updated not later than 1 year after the
				date of enactment of the National Rail System Preservation, Expansion, and
				Development Act of 2012.
										(e)ContentsA State rail plan shall include—
										(1)an inventory of the existing overall rail
				transportation system and rail services and facilities within the State;
										(2)an analysis of the role of rail
				transportation within the State's surface transportation system;
										(3)a review of all rail lines within the
				State, including any proposed high-speed rail corridors and significant rail
				line segments not currently in service;
										(4)a statement of the State's passenger rail
				service objectives, including minimum service levels, for rail transportation
				routes within the State;
										(5)a general analysis of rail's
				transportation, economic, and environmental impacts within the State, including
				congestion mitigation, trade and economic development, air quality, land-use,
				energy-use, and community impacts;
										(6)a long-range rail service and investment
				program for current and future freight and intercity passenger infrastructure
				within the State that meets the requirements under subsection (f);
										(7)a statement of the public financing issues
				for rail projects or service within the State, including a list of current and
				prospective public capital and operating funding resources, public subsidies,
				State taxation, and other financial policies relating to rail infrastructure
				development;
										(8)the identification of rail infrastructure
				issues within the State, after consulting with relevant stakeholders;
										(9)a review of major passenger and freight
				intermodal rail connections and facilities within the State, including
				seaports;
										(10)a list of prioritized options to maximize
				service integration and efficiency between rail and other modes of
				transportation within the State;
										(11)a review of publicly funded projects within
				the State to improve rail transportation safety and security, including major
				projects funded under section 130 of title 23;
										(12)a performance evaluation of passenger rail
				services operating in the State, including possible improvements to those
				services and a description of strategies to achieve the improvements;
										(13)a compilation of studies and reports on
				high-speed rail corridor development within the State that were not included in
				a prior plan under this chapter;
										(14)a plan for funding any recommended
				development of a high-speed rail corridor within the State; and
										(15)a statement that the State is in compliance
				with the requirements of section 22102.
										(f)Long-range rail service and investment
				program
										(1)ContentsA long-range rail service and investment
				program under subsection (e)(6) shall include—
											(A)a prioritized list of any freight or
				intercity passenger rail capital projects expected to be commenced or supported
				in whole or in part by the State; and
											(B)a detailed capital and operating funding
				plan for each rail capital project under subparagraph (A).
											(2)Rail capital projects list
											(A)ContentsA list of rail capital projects under
				paragraph (1)(A) shall include—
												(i)a description of the anticipated public and
				private benefits of each rail capital project; and
												(ii)a statement of the correlation
				between—
													(I)public funding contributions for each rail
				capital project; and
													(II)the public benefits.
													(B)ConsiderationsA State rail transportation authority shall
				consider, when preparing a list of rail capital projects under this
				subsection—
												(i)contributions made by non-Federal and
				non-State sources through user fees, matching funds, or other private capital
				involvement;
												(ii)rail capacity and congestion
				effects;
												(iii)effects on highway, aviation, and maritime
				capacity, congestion, and safety;
												(iv)regional balance;
												(v)environmental impact;
												(vi)economic and employment impacts; and
												(vii)projected ridership and other service
				measures for passenger rail projects.
												(g)A State shall not be eligible to receive
				financial assistance under chapter 244 or 261 unless the State completes a
				State rail plan pursuant to this section.
									22704.Transparency and coordination
									(a)Preparation and Review
										(1)Federal transparencyThe Secretary of Transportation shall
				provide adequate and reasonable notice and an opportunity for comment to the
				public, rail carriers, commuter and transit authorities (operating in or
				affected by rail operations within the region or State), units of local
				government, and other interested parties when the Secretary prepares or reviews
				the national rail plan under section 22701 or a regional rail plan under
				section 22702.
										(2)State transparencyA State shall provide adequate and
				reasonable notice and an opportunity for comment to the public, rail carriers,
				commuter and transit authorities (operating in or affected by rail operations
				within the region or the State), units of local government, and other
				interested parties, when the State prepares or reviews a State rail plan under
				section 22703.
										(b)Intergovernmental
				CoordinationA State
				shall—
										(1)review the freight and passenger rail
				service activities and initiatives by regional planning agencies, regional
				transportation authorities, and municipalities (within the State or within the
				region in which the State is located) when preparing a State rail plan;
				and
										(2)include any recommendations made by the
				regional planning agencies, regional transportation authorities, and
				municipalities (within the State or within the region in which the State is
				located), as deemed appropriate by the State.
										22705.DefinitionsIn this chapter:
									(1)Private benefitThe term private benefit means
				a benefit—
										(A)that is determined on a project-by-project
				basis, based upon an agreement between the parties;
										(B)that is accrued to a person or private
				entity, other than Amtrak, that directly improves the economic and competitive
				condition of the person or private entity through improved assets, cost
				reductions, service improvements, or other means as defined by the Secretary;
				or
										(C)that is defined by the Secretary, with
				advice from the States and rail carriers if the Secretary deems such advice
				necessary.
										(2)Public
				benefitThe term public
				benefit means a benefit—
										(A)that is determined on a project-by-project
				basis, based upon an agreement between the parties;
										(B)that is accrued to the public, including
				Amtrak, in the form of enhanced mobility of people or goods, environmental
				protection or enhancement, congestion mitigation, enhanced trade and economic
				development, improved air quality or land use, more efficient energy use,
				enhanced public safety or security, reduction of public expenditures due to
				improved transportation efficiency or infrastructure preservation, and any
				other positive community effects as defined by the Secretary; or
										(C)that is defined by the Secretary, with
				advice from the States and rail carriers if the Secretary deems such advice
				necessary.
										(3)StateThe term State means any of
				the 50 States and the District of Columbia.
									(4)State rail transportation
				authorityThe term
				State rail transportation authority means the State agency or
				official responsible under the direction of the Governor of the State or a
				State law for the preparation, maintenance, coordination, and administration of
				the State rail
				plan.
									.
						35102.Improved data on delayNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Transportation, in coordination with
			 Amtrak, freight railroads, and other parties, as appropriate, shall develop
			 guidance for developing improved, including automated, means of measuring
			 on-time performance delays.
					35103.Data and modeling
						(a)DataNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Transportation shall conduct a data
			 needs assessment, in consultation with the Surface Transportation Board,
			 Amtrak, freight railroads, and State and local governments, to support the
			 development of an efficient and effective intercity passenger rail network. The
			 data needs assessment shall, among other things—
							(1)identify the data needed to conduct
			 cost-effective modeling and analysis for high-speed and intercity passenger
			 rail development programs;
							(2)determine limitations to the data used for
			 inputs and develop a strategy to address the limitations;
							(3)identify barriers to accessing existing
			 data;
							(4)include recommendations regarding whether
			 the authorization of additional data collection for intercity passenger rail
			 travel is warranted; and
							(5)determine which entities will be
			 responsible for generating or collecting needed data.
							(b)ModelingNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Transportation shall develop or improve
			 modeling capabilities to support the development of an efficient and effective
			 intercity passenger rail network, including service development, capacity
			 expansion, cost-effectiveness, and ridership estimates.
						(c)Benefit-cost analysisNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Transportation shall enhance the
			 usefulness of assessments of benefits and costs, for both intercity passenger
			 rail and freight rail projects by—
							(1)providing ongoing guidance and training on
			 developing benefit and cost information for rail projects;
							(2)providing more direct and consistent
			 requirements for assessing benefits and costs across transportation funding
			 programs, including the appropriate use of discount rates;
							(3)requiring an applicant to clearly
			 communicate the methodology that is used to calculate the project benefits and
			 costs, including information on assumptions underlying calculations, strengths
			 and limitations of data used, and the level of uncertainty in estimates of
			 project benefits and costs; and
							(4)ensuring that an applicant receives clear
			 and consistent guidance on values to apply for key assumptions used to estimate
			 potential project benefits and costs.
							(d)Confidential dataFor the purposes of this section, the
			 Secretary of Transportation shall protect any confidential data from public
			 disclosure and such confidential data shall only be provided on the basis of a
			 voluntary agreement.
						35104.Shared-use corridor study
						(a)In generalNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall complete a shared-use corridor
			 study, in consultation with the Surface Transportation Board, Amtrak, freight
			 railroads, States, non-profit employee labor organizations, and other users of
			 the rail system, as appropriate, to evaluate the best means to enhance and
			 support the further development of high-speed and intercity passenger rail
			 service within United States shared-use corridors.
						(b)ContentsIn conducting the shared-use corridor
			 study, the Secretary shall—
							(1)survey the access arrangements for
			 high-speed and intercity passenger rail service for use of rail infrastructure,
			 assets and facilities owned by freight railroads, commuter authorities, or
			 other entities, and standard processes for the resolution of disputes relating
			 to such access;
							(2)evaluate the roles and responsibilities of
			 high-speed and intercity passenger rail, freight rail, and commuter rail
			 service providers and infrastructure owners in complying with Federal, State,
			 and local applicable requirements within United States shared-use
			 corridors;
							(3)evaluate the roles and responsibilities of
			 Federal, State, and local governments, infrastructure owners, and high speed
			 and intercity passenger rail, freight rail, and commuter rail service providers
			 in supporting both the preservation and expansion of high-speed and intercity
			 passenger rail service, freight transportation, and commuter transportation on
			 shared infrastructure or rights-of-way;
							(4)evaluate the roles and responsibilities of
			 high-speed and intercity passenger rail, freight rail, and commuter rail
			 service providers in achieving satisfactory on time performance for passenger
			 and freight rail services in shared use corridors; and
							(5)evaluate other issues identified by the
			 Secretary.
							(c)ReportNot later than 90 days after the date the
			 shared-use corridor study is completed under subsection (a), the Secretary
			 shall—
							(1)report the results of the shared-use
			 corridor study to the Senate Committee on Commerce, Science, and Transportation
			 and the House of Representatives Committee on Transportation and
			 Infrastructure; and
							(2)make the shared-use corridor study
			 available to the public on the Department of Transportation's website.
							35105.Cooperative equipment pool
						(a)In GeneralThe Next Generation Corridor Equipment Pool
			 Committee established under section 305 of the Passenger Rail Investment and
			 Improvement Act of 2008 (49 U.S.C. 24101 note) shall continue to implement its
			 authorized functions, as appropriate, and shall maintain and update, as needed,
			 the specifications created by the Committee.
						(b)Equipment Pooling EntitySection 305 of the Passenger Rail
			 Investment and Improvement Act of 2008 (49 U.S.C. 24101 note), is amended by
			 adding at the end the following:
							
								(f)Equipment Pooling Entity
									(1)EstablishmentNot later than 1 year after the date of
				enactment of the National Rail System Preservation, Expansion, and Development
				Act of 2012, the Committee shall create an equipment pooling entity that
				includes—
										(A)Amtrak;
										(B)States that purchase, with Federal funds,
				intercity passenger rail rolling stock and equipment that is built in
				accordance with the specifications created by the Next Generation Corridor
				Equipment Pool Committee; and
										(C)other States and entities, as
				appropriate.
										(2)In generalThe equipment pooling entity—
										(A)may—
											(i)be a corporation or other cooperative
				entity; and
											(ii)be owned or jointly-owned by Amtrak, a
				participating State, or other entity; and
											(B)shall be authorized to—
											(i)lease or acquire intercity passenger rail
				rolling stock and equipment used in State-supported corridor services on routes
				that are not more than 750 miles between end points, including by entering into
				agreements for the funding, financing, procurement, remanufacture, ownership,
				and disposal of the intercity passenger rail rolling stock and
				equipment;
											(ii)maintain, manage, and allocate intercity
				passenger rail rolling stock and equipment for use in State-supported corridor
				services, including by charging appropriate amounts for the use (including
				depreciation and financing costs) of the intercity passenger rail rolling stock
				and equipment; and
											(iii)ensure adequate quantity and quality of
				appropriate intercity passenger rail rolling stock and equipment to support the
				State-supported corridor services' needs as identified in the national rail
				plan, regional rail plans, or State rail plans under chapter 227.
											(3)Transfer of EquipmentAmtrak, after consultation with the
				Secretary, may sell, lease, or otherwise transfer equipment currently owned or
				leased by Amtrak to the equipment pooling entity. The operation and utilization
				of any equipment transferred to the equipment pooling entity shall be covered
				by section 24405(b).
									(4)Transfer RequirementA State shall sell, lease, or otherwise
				transfer equipment built in accordance with the specifications created by the
				Next Generation Corridor Equipment Pool Committee and purchased with Federal
				funds to the equipment pooling entity unless the Secretary exempts a State from
				this requirement.
									(g)Grant fundingA capital project to carry out this section
				shall be eligible for grants under chapter 244. The equipment pooling entity
				shall be an eligible grant recipient under chapter
				244.
								.
						35106.Project management oversight and
			 planningSection 101(d) of the
			 Passenger Rail Investment and Improvement Act of 2008 (122 Stat. 4908) is
			 amended—
						(1)by striking ½ of; and
						(2)by inserting and joint capital
			 planning after oversight.
						35107.Improvements to the Capital Assistance
			 Programs
						(a)Amendments to Chapter 244Chapter 244 is amended—
							(1)in section 24401(1)—
								(A)by striking or the first
			 place it appears; and
								(B)by striking service. and
			 inserting service, or Amtrak.;
								(2)by amending section 24402(b) to read as
			 follows:
								
									(b)Project as part of the national rail plan,
				regional rail plans, or State rail plans
										(1)Grant
				approvalThe Secretary may
				not approve a grant for a project under this section unless the Secretary finds
				that—
											(A)the project is part of the national rail
				plan, a regional rail plan, or a State rail plan under chapter 227; or
											(B)the project is part of the capital spending
				plan under section 211 of the Passenger Rail Investment and Improvement Act of
				2008 (49 U.S.C. 24902 note); and
											(C)the applicant or recipient has or will have
				directly or through appropriate agreements with other entities, as approved by
				the Secretary—
												(i)the legal, financial, and technical
				capacity to carry out the project;
												(ii)satisfactory continuing control over the
				use of the equipment or facilities; and
												(iii)the capability and willingness to maintain
				the equipment or facilities.
												(2)Provision of informationAn applicant or recipient shall provide
				sufficient information for the Secretary to make the required findings under
				this subsection.
										(3)JustificationAn applicant or recipient, except for
				Amtrak, that did not select the proposed operator of its service competitively
				shall provide written justification to the Secretary substantiating—
											(A)why the proposed operator is the best,
				taking into account price and other factors; and
											(B)that the use of the proposed operator will
				not unnecessarily increase the cost of the
				project.
											;
							(3)in section 24402(c)—
								(A)by amending paragraph (1)(A) to read as
			 follows:
									
										(1)that the project be part of the national
				rail plan, a regional rail plan, or a State rail plan under chapter 227, or the
				capital spending plan under section 211 of the Passenger Rail Investment and
				Improvement Act of 2008 (49 U.S.C. 24902
				note);
										;
								(B)in paragraph (1)(D), by inserting ,
			 except for Amtrak, after an applicant;
								(C)by amending paragraph (1)(F) to read as
			 follows:
									
										(F)that each project be compatible with and
				operate in conformance with plans developed pursuant to the requirements of
				section 135 of title 23, United States
				Code;
										;
								(D)in paragraph (2)(C), by striking
			 and;
								(E)in paragraph (3)(B)(iii), by striking the
			 period and inserting ; and; and
								(F)by adding at the end the following:
									
										(4)achieve the appropriate mix of projects
				selected for funding to ensure the advancement of the national rail plan,
				including both the development of new or expanded routes and services and the
				maintenance and improvement of the current rail
				system.
										;
								(4)by amending section 24402(d) to read as
			 follows:
								
									(d)State rail plansState rail plans completed before the date
				of enactment of the Passenger Rail Investment and Improvement Act of 2008 (122
				Stat. 4907) that substantially meet the requirements of chapter 227 as in
				effect on the day before the date of enactment of the National Rail System
				Preservation, Expansion, and Development Act of 2012, shall be deemed by the
				Secretary to have met the requirements of subsection (c)(1)(A) of this
				section.
									;
				
							(5)by amending section 24402(e) to read as
			 follows:
								
									(e)Project transfersThe Secretary may permit a recipient under
				this section to enter into a cooperative agreement to transfer the grant and
				related responsibilities and requirements to Amtrak to expedite, enhance, or
				otherwise facilitate the completion of the project and any such transfer shall
				be subject to the requirements of this
				chapter.
									;
							(6)in the heading of section 24402(f), by
			 striking and Early
			 Systems Work Agreements;
							(7)by amending section 24402(f)(1) to read as
			 follows:
								
									(1)In implementing this section, the Secretary
				may issue a letter of intent to an applicant announcing an intention to
				obligate, for a major capital project under this section, an amount from future
				available budget authority specified in law that is not more than the amount
				stipulated as the financial participation of the Secretary in the
				project.
									;
							(8)in section 24402(g) by—
								(A)amending paragraph (1)(B) to read as
			 follows:
									
										(B)A grant—
											(i)for a project designated as part of a
				priority corridor or service by the national rail plan and scheduled within the
				national rail plan to be implemented within a time frame consistent with the
				grant application shall not exceed 80 percent of the project net capital
				cost;
											(ii)for a project to implement a performance
				improvement plan under section 24710 shall not exceed 100 percent of the net
				project capital cost; and
											(iii)for any other project shall not exceed 50
				percent of the net project capital
				cost.
											;
				and
								(B)by adding at the end the following:
									
										(5)When Amtrak is an applicant under this
				chapter, it may use ticket and other revenues generated from its operations and
				other sources to satisfy the non-Federal share requirements under this
				subsection, except that Amtrak may not use Federal funds authorized under
				subsections (a) or (c) of section 101 of the Passenger Rail Investment and
				Improvement Act of 2008 (122 Stat.
				4908).
										;
								(9)in section 24402(h), by striking
			 2 each place it appears and inserting 3;
							(10)in section 24402(i)(1), by striking
			 A metropolitan planning organization, State transportation department,
			 or other project sponsor and inserting An
			 applicant;
							(11)by amending section 24402(k) to read as
			 follows:
								
									(k)Small Capital ProjectsThe Secretary shall make not less than 5
				percent annually available from the amounts appropriated under section 24406
				beginning in fiscal year 2009 for grants for capital projects eligible under
				this section not exceeding $10,000,000, including costs eligible under section
				209(d) of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C.
				24101 note). For grants awarded under this subsection, the Secretary may waive
				one or more of the requirements of this section, including State rail plan
				requirements, or of section 24405(c)(1)(B), as
				appropriate.
									;
							(12)by amending section 24403(b) to read as
			 follows:
								
									(b)Secretarial oversight and
				participation
										(1)The Secretary may use not more than 1
				percent of amounts made available in a fiscal year for capital projects under
				this chapter to participate in the planning, management, and oversight of the
				development and implementation of any such projects.
										(2)The Secretary may use amounts available
				under paragraph (1) to directly undertake or make contracts for project
				planning and design participation or safety, procurement, management, and
				financial compliance reviews and audits of a recipient of grants awarded under
				this chapter.
										(3)The Federal Government shall pay the entire
				cost of carrying out a contract under this
				subsection.
										;
				and
							(13)in section 24405 by adding or
			 between Amtrak and the railroad after railroad in
			 subsection (c)(1).
							(b)Chapter 244 Grant ProceduresNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Transportation shall issue a final rule
			 establishing grant procedures, as required by section 24402(a) of title 49,
			 United States Code.
						(c)Amendments to Chapter 261Chapter 261 is amended—
							(1)in section 26106—
								(A)by amending subsection (a) to read as
			 follows:
									
										(a)In GeneralThe Secretary of Transportation shall
				establish and implement a high-speed rail corridor program consistent with the
				national rail plan, regional rail plans, and State rail plans required by
				chapter 227 of title 49, United States
				Code.
										;
								(B)by amending subsection (b)(2) to read as
			 follows:
									
										(2)CorridorThe term corridor
				means—
											(A)a corridor designated by the Secretary
				pursuant to section 104(d)(2) of title 23; or
											(B)a corridor expected to achieve high-speed
				service pursuant to section 22701 of title
				49.
											;
								(C)in subsection (e)(2)(A)—
									(i)in clause (ii), by inserting ,
			 directly or through appropriate agreements with other entities, after
			 have;
									(ii)in clause (v), by inserting , except
			 for Amtrak, after applicant;
									(iii)in clause (vi), by striking ;
			 and and inserting a semicolon;
									(iv)in clause (vii)(II), by striking (if
			 it is available); and
									(v)by adding at the end the following:
										
											(viii)that the project and the high-speed rail
				services it supports are coordinated and integrated with existing and planned
				conventional intercity passenger rail services;
											(ix)that the Secretary, and Amtrak at the
				Secretary's request, are permitted to participate in the planning, design,
				management, and delivery of the project, as necessary to ensure project success
				and promote interstate commerce; and
											(x)that the Federal government is accorded an
				appropriate participation, oversight, ownership, or control in the project
				commensurate with the level of Federal investment as determined by the
				Secretary;
											;
				and
									(D)in subsection (e)(4), by striking
			 pursuant to section 22506 of this title.
								(d)Congestion GrantsSection 24105 is amended—
							(1)in subsection (a)—
								(A)by striking in cooperation with
			 States and high priority rail corridor;
								(B)by striking congestion and
			 inserting freight or commuter railroad congestion that impacts intercity
			 passenger trains, enhance route performance, preserve service,;
			 and
								(C)by striking the period and inserting
			 on routes defined under section 24102(5)(C).;
								(2)in subsection (b)—
								(A)by inserting or the Federal Railroad
			 Administration after Amtrak;
								(B)by striking congestion and
			 inserting freight or commuter railroad congestion that impacts intercity
			 passenger trains, enhance route performance, preserve service,;
								(C)by striking ; and and
			 inserting a period; and
								(D)by striking paragraph (3);
								(3)in subsection (c), by striking
			 80 and inserting 100; and
							(4)in subsection (d), by inserting ,
			 except that the Secretary may waive the requirements of section 24405(c)(1)(B),
			 as appropriate, for grants totaling less than $10,000,000 after
			 title.
							(e)Additional High-Speed Rail
			 ProjectsThe Passenger Rail
			 Investment and Improvement Act of 2008 (122 Stat. 4907) is amended by striking
			 section 502.
						35108.Liability
						(a)Clarification of commuter rail
			 liabilitySection 28103 is
			 amended—
							(1)in subsection (a)(2), by inserting,
			 , including commuter rail passengers, after rail
			 passengers,;
							(2)by amending subsection (b) to read as
			 follows:
								
									(b)Contractual obligationsA provider of rail passenger transportation
				may enter into contracts that allocate financial responsibility for claims.
				Such contracts shall be enforceable notwithstanding any other provision of law,
				common law, or public policy, or the nature of the conduct giving rise to the
				damages or liability.
									;
				and
							(3)in subsection (e)—
								(A)by striking and at the end
			 of paragraph (2);
								(B)by striking the period at the end of
			 paragraph (3) and inserting ; and; and
								(C)by adding at the end the following:
									
										(4)the term rail passenger
				transportation includes commuter rail
				transportation.
										.
								(b)Study
							(1)In generalNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Transportation shall conduct a study
			 regarding options for clarifying and improving passenger rail liability
			 requirements and arrangements, including those related to environmental
			 liability, necessary for supporting the continued development and improvement
			 of the national passenger rail system and the furtherance of the national rail
			 plan under chapter 227 of title 49, United States Code. The study shall
			 consider—
								(A)whether to expand statutory liability
			 limits to third parties; and
								(B)whether to revise the current statutory
			 liability limits based on inflation or other methods to improve the certainty
			 of liability coverage.
								(2)ReportNot later than 90 days after the date of
			 completion of the study, the Secretary shall submit the results of the study
			 and any associated recommendations to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Transportation and
			 Infrastructure of the House of Representatives.
							35109.Disadvantaged business enterprises
						(a)DefinitionsIn this section:
							(1)SecretaryThe term Secretary means the
			 Secretary of Transportation.
							(2)Small business concernThe term small business
			 concern has the meaning given the term in section 3 of the Small
			 Business Act (15 U.S.C. 632), except the term does not include any concern or
			 group of concerns that—
								(A)are controlled by the same socially and
			 economically disadvantaged individual or individuals; and
								(B)have average annual gross receipts over the
			 preceding 3 fiscal years in excess of $22,410,000, as adjusted annually by the
			 Secretary for inflation.
								(3)Socially and economically disadvantaged
			 individuals
								(A)In general
									(i)Socially disadvantaged
			 individualsThe term
			 socially disadvantaged individuals has the meaning given the term
			 in section 8(a)(5)of the Small Business Act (15 U.S.C. 637(a)(5)), and relevant
			 subcontracting regulations issued pursuant to that Act.
									(ii)Economically disadvantaged
			 individualsThe term
			 economically disadvantaged individuals has the meaning given the
			 term in section 8(a)(6) of the Small Business Act (15 U.S.C. 637(a)(6)), and
			 relevant subcontracting regulations issued pursuant to that Act.
									(B)InclusionsFor purposes of this section, women shall
			 be presumed to be socially and economically disadvantaged individuals.
								(b)In GeneralExcept to the extent that the Secretary
			 determines otherwise, not less than 10 percent of the amounts made available
			 for any program under chapter 244, section 24105, or section 26106 of title 49,
			 United States Code, shall be expended through a small business concern owned
			 and controlled by 1 or more socially and economically disadvantaged
			 individuals.
						(c)Annual Listing of Disadvantaged Small
			 Business ConcernsEach State
			 shall annually—
							(1)survey each small business concern in the
			 State;
							(2)compile a list of all of the small business
			 concerns in the State, including the location of each small business concern in
			 the State; and
							(3)notify the Secretary, in writing, of the
			 percentage of the small business concerns that—
								(A)are controlled by women;
								(B)are controlled by socially and economically
			 disadvantaged individuals (except for women); and
								(C)are controlled by individuals who are women
			 and who are socially and economically disadvantaged individuals.
								(d)Uniform CertificationThe Secretary shall establish minimum
			 uniform criteria for State governments to use in certifying whether a small
			 business concern qualifies under this section. The minimum uniform criteria
			 shall include—
							(1)an on-site visit;
							(2)a personal interview;
							(3)a license;
							(4)an analysis of stock ownership;
							(5)an analysis of bonding capacity;
							(6)the listing of equipment;
							(7)the listing of work completed; and
							(8)a resume of each principal owner, the
			 financial capacity, and the type of work preferred.
							(e)ReportingThe Secretary shall establish minimum
			 requirements for State governments to use in reporting to the Secretary
			 information concerning disadvantaged business enterprise awards, commitments,
			 and achievements, and such other information as the Secretary determines
			 appropriate for the proper monitoring of the disadvantaged business enterprise
			 program.
						(f)Compliance with court ordersNothing in this section shall limit the
			 eligibility of a person to receive funds made available under chapter 244,
			 section 24105, or section 26106 of title 49, United States Code, if the person
			 is prevented, in whole or in part, from complying with subsection (b) because a
			 Federal court issues a final order in which the court finds that the
			 requirement of subsection (b) or the program established under subsection (b)
			 is unconstitutional.
						35110.Workforce developmentNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Transportation shall, in consultation
			 with the States, local governments, Amtrak, freight railroad, and non-profit
			 employee labor organizations—
						(1)complete a study regarding workforce
			 development needs in the passenger and freight rail industry, including what
			 knowledge and skill gaps in planning, financing, engineering, and operating
			 passenger and freight rail systems exist, to assist in creating programs to
			 help improve the rail industry;
						(2)make recommendations based on the results
			 of the study; and
						(3)report the findings and recommendations to
			 the Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Transportation and Infrastructure of the House of
			 Representatives.
						35111.Veterans employmentNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Transportation shall—
						(1)conduct a study to evaluate the best means
			 for providing a preference to veterans in the awarding of contracts and
			 subcontracts using amounts made available under chapter 244, and sections 24105
			 and 26104 of title 49, United States Code;
						(2)make recommendations based on the results
			 of the study; and
						(3)report the findings and recommendations to
			 the Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Transportation and Infrastructure of the House of
			 Representatives.
						BAmtrak
					35201.State-supported routes
						(a)Grant availabilityIn addition to the uses permitted under
			 section 209(d) of the Passenger Rail Investment and Improvement Act of 2008 (49
			 U.S.C. 24101 note), a State may use funds provided under section 24406 of title
			 49, United States Code, to temporarily pay Amtrak some or all of the operating
			 costs for services identified under section 24102(5)(D) of title 49, United
			 States Code, determined under the methodology established pursuant to section
			 209 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C.
			 24101 note), that exceed—
							(1)the operating costs (adjusted for
			 inflation) that the State paid Amtrak for the same services in the year prior
			 to the implementation of section 209 of that Act; or
							(2)if the services were not fully
			 State-supported in that year, the full cost the State would have paid Amtrak
			 under the State-supported service costing methodology then in effect.
							(b)Transition assistance
			 guidanceNot later than 180
			 days after the Surface Transportation Board determines the appropriate
			 methodology pursuant to section 209 of the Passenger Rail Investment and
			 Improvement Act of 2008 (49 U.S.C. 24101 note), the Secretary shall develop a
			 transition assistance guidance that includes—
							(1)criteria for phasing-out the temporary
			 operating assistance under this section not later than October 1, 2017;
							(2)a grant application process that
			 permits—
								(A)States to apply for such funds individually
			 or collectively; and
								(B)Amtrak to be considered the grant recipient
			 of such funds upon an agreement between a State or States and Amtrak;
			 and
								(3)policies governing financial terms,
			 repayment conditions, and other terms of financial assistance.
							(c)EligibilityTo be eligible for Federal transition
			 assistance, an intercity passenger rail service shall provide high-speed or
			 intercity passenger rail revenue operation on routes that are subject to
			 section 209 of the Passenger Rail Investment and Improvement Act of 2008 (49
			 U.S.C. 24101 note).
						(d)Federal shareThe Federal share of grants under this
			 paragraph for eligible costs may be up to 100 percent of the total costs under
			 subsection (a).
						35202.Northeast corridor infrastructure and
			 operations advisory commission
						(a)Northeast corridor infrastructure and
			 operations advisory commission improvementsSection 24905 is amended—
							(1)by amending the section heading to read as
			 follows:
								
									24905.Northeast corridor infrastructure and
				operations advisory commission
				improvements
									;
							(2)by redesignating subsection (e) as
			 subsection (g);
							(3)by striking subsections (a), (b), (c), (d),
			 and (f) and inserting before subsection (g), as redesignated, the
			 following:
								
									(a)Northeast Corridor Infrastructure and
				Operations Advisory Commission
										(1)In generalThe Secretary of Transportation shall
				establish a Northeast Corridor Infrastructure and Operations Advisory
				Commission (referred to in this section as the Commission) to
				foster the creation and implementation of a unified, regional, long-term
				investment strategy for the Northeast Corridor and to promote mutual
				cooperation and planning pertaining to the capital investment, rail operations
				and related activities of the Northeast Corridor. The Commission shall be made
				up of—
											(A)members representing Amtrak;
											(B)members representing the Department of
				Transportation, including the Federal Railroad Administration and the Office of
				the Secretary;
											(C)1 member from each of the States (including
				the District of Columbia) that constitute the Northeast Corridor as defined in
				section 24102, designated by, and serving at the pleasure of, the chief
				executive officer thereof; and
											(D)non-voting representatives of freight
				railroad carriers using the Northeast Corridor selected by the
				Secretary.
											(2)MembershipThe Secretary shall ensure that the
				membership belonging to any of the groups enumerated under paragraph (1) shall
				not constitute a majority of the Commission's memberships.
										(3)MeetingsThe Commission shall—
											(A)establish a schedule and location for
				convening meetings;
											(B)meet not less than 4 times per fiscal year;
				and
											(C)develop rules and procedures to govern the
				Commission's proceedings.
											(4)VacanciesA vacancy in the Commission shall be filled
				in the manner in which the original appointment was made.
										(5)Travel expensesMembers shall serve without pay but shall
				receive travel expenses, including per diem in lieu of subsistence, in
				accordance with sections 5702 and 5703 of title 5.
										(6)ChairpersonThe Chairperson of the Commission shall be
				elected by the members.
										(7)PersonnelThe Commission may appoint and fix the pay
				of such personnel as the Commission considers appropriate.
										(8)DetaileesUpon request of the Commission, the head of
				any department or agency of the United States may detail, on a reimbursable
				basis, any of the personnel of that department or agency to the Commission to
				assist it in carrying out its duties under this section.
										(9)Administrative supportUpon the request of the Commission, the
				Administrator of General Services shall provide to the Commission, on a
				reimbursable basis, the administrative support services necessary for the
				Commission to carry out its responsibilities under this section.
										(10)Consultation with other
				entitiesThe Commission shall
				consult with other entities as appropriate.
										(b)Statement of Goals and
				Recommendations
										(1)Statement of goalsThe Commission shall develop a statement of
				goals concerning the future of Northeast Corridor rail infrastructure and
				operations based on achieving expanded and improved intercity, commuter, and
				freight rail services operating with greater safety and reliability, reduced
				travel times, increased frequencies, and enhanced intermodal connections
				designed to address airport and highway congestion, reduce transportation
				energy consumption, improve air quality, and increase economic development of
				the Northeast Corridor region.
										(2)RecommendationsThe Commission shall develop
				recommendations based on the statement of goals developed under this section
				addressing, as appropriate—
											(A)short-term and long-term capital investment
				needs beyond those specified in the state-of-good-repair plan under section 211
				of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24902
				note);
											(B)future funding requirements for capital
				improvements and maintenance;
											(C)operational improvements of intercity
				passenger rail, commuter rail, and freight rail services;
											(D)opportunities for additional non-rail uses
				of the Northeast Corridor;
											(E)scheduling and dispatching;
											(F)safety and security enhancements;
											(G)equipment design;
											(H)marketing of rail services;
											(I)future capacity requirements; and
											(J)potential funding and financing mechanisms
				for projects of corridor-wide significance.
											(c)Northeast Corridor High Speed and Intercity
				Service Development Plan
										(1)Long-range Northeast Corridor Service
				Development PlanThe Federal
				Railroad Administration, in coordination with the Commission, Amtrak, the
				States, and other corridor users, shall complete a long-range Northeast
				Corridor Service Development Plan not later than December 31, 2014.
										(2)Collaboration and cooperationThe parties comprising the Commission,
				acting separately and collectively, shall collaborate and cooperate to the
				maximum extent permitted by law in—
											(A)the preparation of the service development
				plan;
											(B)the programmatic environmental review
				process; and
											(C)the subsequent requirements required by the
				National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), including
				the development of supporting documentation.
											(d)Comprehensive Long-Range Northeast Corridor
				Strategy
										(1)In generalNot later than 1 year after completion of
				the service development plan under subsection (c), the Commission shall develop
				a comprehensive long-range strategy for the future high-speed, intercity,
				commuter, and freight rail utilization of the Northeast Corridor that
				considers—
											(A)the statement of goals developed under
				subsection (b)(1);
											(B)the recommendations developed under
				subsection (b)(2);
											(C)the economic development report under
				subsection (h);
											(D)the service development plan and related
				alternatives developed through the programmatic environmental review for the
				Northeast Corridor;
											(E)the capital and operating plans of all
				entities operating on the Northeast Corridor;
											(F)improvement programs and service
				initiatives planned by corridor owners and users;
											(G)relevant local, State, and Federal
				transportation plans; and
											(H)other plans, as appropriate.
											(2)Strategy componentsThe comprehensive long-range strategy shall
				include—
											(A)a comprehensive program containing a
				description and the planned phasing of all Northeast Corridor improvement
				programs, investments, and other anticipated changes;
											(B)the impacts of the comprehensive program
				on:
												(i)highway and aviation congestion;
												(ii)economic development;
												(iii)job creation; and
												(iv)the environment;
												(C)the potential financing sources for the
				comprehensive program, including Federal, State, local, and private sector
				sources;
											(D)new institutional or other structures
				necessary to implement the comprehensive program;
											(E)the types of collaboration, participation,
				arrangements, and support between Amtrak and the Federal Government, the State
				and local governments in the Northeast Corridor, the commuter rail authorities
				and freight railroads that utilize the Northeast Corridor, the private sector,
				and others, as appropriate, that are necessary to achieve the comprehensive
				program; and
											(F)any regulatory or statutory changes
				necessary to efficiently advance the comprehensive program.
											(e)Access Costs
										(1)Development of standardized
				formulaNot later than
				September 30, 2013, the Commission shall—
											(A)develop a standardized formula for
				determining and allocating costs, revenues, and compensation for Northeast
				Corridor commuter rail passenger transportation (as defined in section 24102)
				on the Northeast Corridor main line between Boston, Massachusetts, and
				Washington, District of Columbia, and the Northeast Corridor branch lines
				connecting to Harrisburg, Pennsylvania, Springfield, Massachusetts, and Spuyten
				Duyvil, New York, that use Amtrak facilities or services or that provide such
				facilities or services to Amtrak that ensures that—
												(i)there is no cross-subsidization of commuter
				rail passenger, intercity rail passenger, or freight rail
				transportation;
												(ii)each service is assigned the costs incurred
				only for the benefit of that service, and a proportionate share, based upon
				factors that reasonably reflect relative use, of costs incurred for the common
				benefit of more than 1 service; and
												(iii)all financial contributions made by an
				operator of a service that benefit an infrastructure owner other than the
				operator are considered, including any capital infrastructure investments and
				in-kind services;
												(B)develop a proposed timetable for
				implementing the formula not later than December 31, 2014;
											(C)transmit the proposed timetable to the
				Surface Transportation Board; and
											(D)at the request of a Commission member,
				petition the Surface Transportation Board to appoint a mediator to assist the
				Commission members through non-binding mediation to reach an agreement under
				this section.
											(2)ImplementationAmtrak and public authorities providing
				commuter rail passenger transportation on the Northeast Corridor shall
				implement new agreements for usage of facilities or services based on the
				standardized formula under paragraph (1) in accordance with the timetable
				established therein. If the entities fail to implement the new agreements in
				accordance with the timetable, the Commission shall petition the Surface
				Transportation Board to determine the appropriate compensation amounts for such
				services under section 24904(c). The Surface Transportation Board shall enforce
				its determination on the party or parties involved.
										(3)RevisionsThe Commission may make necessary revisions
				to the standardized formula developed under paragraph (1), including revisions
				based on Amtrak's financial accounting system developed under section 203 of
				the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101
				note).
										(f)Transmission of Statement of Goals,
				Recommendations, and PlansThe Commission shall transmit to the
				Committee on Commerce, Science, and Transportation of the Senate and the
				Committee on Transportation and Infrastructure of the House of
				Representatives—
										(1)not later than 60 days after the date of
				enactment of the National Rail System Preservation, Expansion, and Development
				Act of 2012, the statement of goals under subsection (b);
										(2)annually beginning on December 31, 2012,
				the recommendations under subsection (b)(2) and the standardized formula and
				timetable under subsection (e)(1); and
										(3)the comprehensive long-range strategy under
				this section.
										.;
				and
							(4)by inserting after subsection (g), as
			 redesignated, the following
								
									(h)Report on Northeast Corridor Economic
				DevelopmentNot later than
				September 30, 2013, the Commission shall transmit a report to the Committee on
				Commerce, Science, and Transportation of the Senate and the Committee on
				Transportation and Infrastructure of the House of Representatives on the role
				of Amtrak's Northeast Corridor service between Washington, District of
				Columbia, and Boston, Massachusetts, in the economic development of the
				Northeast Corridor region. The report shall examine how to enhance the
				utilization of the Northeast Corridor for greater economic development,
				including—
										(1)improving real estate utilization;
										(2)improved intercity, commuter, and freight
				services; and
										(3)improving optimum utility
				utilization.
										(i)Northeast Corridor Safety
				Committee
										(1)In generalThe Secretary shall establish a Northeast
				Corridor Safety Committee composed of members appointed by the Secretary. The
				members shall be representatives of—
											(A)the Department of Transportation, including
				the Federal Railroad Administration;
											(B)Amtrak;
											(C)freight carriers operating more than
				150,000 train miles a year on the main line of the Northeast Corridor;
											(D)commuter rail agencies;
											(E)rail passengers;
											(F)rail labor; and
											(G)other individuals and organizations the
				Secretary decides have a significant interest in rail safety or
				security.
											(2)Function; meetingsThe Secretary shall consult with the
				Committee about safety and security improvements on the Northeast Corridor main
				line. The Committee shall meet not less than 2 times per year to consider
				safety and security matters on the main line.
										(3)ReportAt the beginning of the first session of
				each Congress, the Secretary shall submit a report to the Commission and to the
				Committee on Commerce, Science, and Transportation of the Senate and the
				Committee on Transportation and Infrastructure of the House of Representatives
				on the status of efforts to improve safety and security on the Northeast
				Corridor main line. The report shall include the safety and security
				recommendations of the Committee and the comments of the Secretary on those
				recommendations.
										.
							(b)Conforming amendmentThe table of contents for chapter 249 is
			 amended by striking the item relating to section 24905 and inserting the
			 following:
							
								
									24905. Northeast corridor
				infrastructure and operations advisory commission
				improvements.
								
								.
						35203.Northeast corridor high-speed rail
			 improvement plan
						(a)PlansNot later than 180 days after the date of
			 enactment of this Act, Amtrak shall—
							(1)complete a refined vision for an integrated
			 program of improvements on the Northeast Corridor that will result in, by
			 2040—
								(A)the development and operation of a new
			 high-speed rail system capable of high capacity, 200 mile-per-hour or greater
			 operation between Washington, District of Columbia and Boston,
			 Massachusetts;
								(B)the completion of the improvements
			 identified in the Northeast Corridor Infrastructure Master Plan published by
			 Amtrak on May 19, 2010; and
								(C)the continued operation of existing and
			 currently planned intercity, commuter, and freight services utilizing the
			 Northeast Corridor during the implementation of the program; and
								(2)complete a business and financing plan to
			 achieve the program under paragraph (1) that identifies the estimated—
								(A)benefits and costs of the program,
			 including ridership, revenues, capital and operating costs, and cash flow
			 projections;
								(B)implementation schedule, including the
			 phasing of the program into achievable segments that maximize the benefits and
			 support the ultimate completion of the program;
								(C)potential financing sources for the
			 program, including Federal, State, local, and private sector sources;
			 and
								(D)organization changes, new institutional or
			 corporate arrangements, partnerships, procurement techniques, and other
			 structures necessary to implement the program.
								(b)SupportThe Secretary of Transportation shall
			 provide appropriate support, assistance, oversight, and guidance to Amtrak
			 during the preparation of the plans under subsection (a).
						(c)SubmissionAmtrak shall submit the refined vision and
			 an appropriate elements of the business and financing plan to the Federal
			 Railroad Administration and the Northeast Corridor Infrastructure and
			 Operations Advisory Commission for use in the development of the Northeast
			 Corridor High Speed and Intercity Service Development Plan and the
			 Comprehensive Long-Range Northeast Corridor Strategy.
						(d)High-speed rail equipmentThe Secretary of Transportation shall not
			 preclude the use of Federal funds made available to purchase rolling stock to
			 purchase any equipment used for high-speed rail (as defined in
			 section 26106(b)(4) of title 49, United States Code) that otherwise complies
			 with all applicable Federal standards.
						35204.Northeast corridor environmental review
			 process
						(a)Northeast CorridorNot later than 90 days after the date of
			 enactment of this Act, the Secretary shall complete a plan and a schedule for
			 the completion of the programmatic environmental review for the Northeast
			 Corridor. The schedule shall require the completion of the programmatic
			 environmental review for the Northeast Corridor not later than 3 years after
			 the date of enactment of this Act.
						(b)Coordination with the Northeast Corridor
			 Infrastructure and Operations Advisory CommissionThe Federal Railroad Administration shall
			 closely coordinate the programmatic environmental review process with the
			 Northeast Corridor Infrastructure and Operations Advisory Commission.
						35205.Delegation authority
						(a)Delegation of AuthorityIn carrying out programmatic or project
			 level environmental reviews for high speed and intercity passenger rail
			 programs, projects, or services, the Secretary may delegate to Amtrak any or
			 all of the Secretary’s authority and responsibility under the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), section 106 of the
			 National Historic Preservation Act of 1966 (16 U.S.C. 470f), section 4(f) of
			 the Department of Transportation Act (80 Stat. 934), section 404 of the Federal
			 Water Pollution Control Act (33 U.S.C. 1344), and section 7 of the Endangered
			 Species Act of 1973 (16 U.S.C. 1536), and may provide to Amtrak any related
			 funding provided to the Secretary for such purposes as the Secretary deems
			 necessary if—
							(1)Amtrak agrees in writing to assume the
			 delegated authority and responsibility;
							(2)Amtrak has or can obtain sufficient
			 resources or the Secretary provides such resources to Amtrak to appropriately
			 carry out such authority or responsibility; and
							(3)delegating the authority and responsibility
			 will improve the quality or timeliness of the environmental review.
							35206.Amtrak inspector general
						(a)In GeneralChapter 243 is amended by adding after
			 section 24316 the following:
							
								24317.Inspector general
									(a)Authorization of
				appropriationsThere are
				authorized to be appropriated to the Office of the Inspector General of Amtrak
				the following amounts:
										(1)For fiscal year 2009, $20,000,000.
										(2)For fiscal year 2010, $21,000,000.
										(3)For fiscal year 2011, $22,000,000.
										(4)For fiscal year 2012, $22,000,000.
										(5)For fiscal year 2013, $23,000,000.
										(b)Authority
										(1)In
				generalThe Inspector General of Amtrak shall have the authority
				available to other Inspectors General, as necessary in carrying out the duties
				specified in the Inspector General Act 1978 (5 U.S.C. App. 3), to investigate
				any alleged violation of sections 286, 287, 371, 641, 1001, 1002 and 1516 of
				title 18.
										(2)AgencySolely
				for purposes of sections 286, 287, 371, 641, 1001, 1002, and 1516 of title 18,
				Amtrak and the Amtrak Office of the Inspector General, shall be considered a
				corporation in which the United States has a proprietary interest as set forth
				in section 6 of such title.
										(c)False
				claimsClaims made or presented to Amtrak shall be considered as
				claims under section 3729(b)(2)(A)(ii) of title 31. Statements made or
				presented to Amtrak shall be considered as statements under subparagraphs (B)
				and (G) of section 3729(a)(1) of such title.
									(d)LimitationSubsections
				(b) and (c) shall be effective only with respect to a fiscal year for which
				Amtrak receives a Federal subsidy.
									(e)Qualified
				immunity
										(1)In
				generalAn employee of the Amtrak Office of Inspector General
				shall enjoy the same personal qualified immunity from lawsuit or liability as
				the employees of the Department of Transportation Office of Inspector General
				with respect to the performance of investigative, audit, inspection, or
				evaluation functions authorized under the Inspector General Act of 1978 (5
				U.S.C. App.) that are carried out for the Amtrak Office of Inspector
				General.
										(2)Federal
				government liabilityNo liability of any kind shall attach to or
				rest upon the United States for any damages from or by any actions of the
				Amtrak Office of Inspector General, its employees, agents, or
				representatives.
										(f)ServicesAmtrak
				and the Inspector General of Amtrak may obtain services under sections 502(a)
				and 602 of title 40, including travel programs, from the Administrator of
				General Services. The Administrator of General Services shall provide services
				under sections 502(a) and 602 of title 40, to Amtrak and the Inspector
				General.
									.
						(b)Management AssessmentSection 24310 is amended to read as
			 follows:
							
								(a)In generalNot later than 3 years after the date of
				enactment of the Passenger Rail Investment and Improvement Act of 2008 (122
				Stat. 4907) and 2 years thereafter—
									(1)the Inspector General of the Department of
				Transportation shall complete an overall assessment of the progress made by the
				Department of Transportation in implementing the provisions of that Act;
				and
									(2)the Inspector General of Amtrak shall
				complete an overall assessment of the progress made by Amtrak management in
				implementing the provisions of the Passenger Rail Investment and Improvement
				Act of 2008 (122 Stat. 4907).
									(b)AssessmentThe management assessment by the Amtrak
				Inspector General may include a review of—
									(1)the effectiveness in improving annual
				financial planning;
									(2)the effectiveness in improving financial
				accounting;
									(3)Amtrak management's efforts to implement
				minimum train performance standards;
									(4)Amtrak management's progress toward
				maximizing revenues, minimizing Federal subsidies, and improving financial
				results; and
									(5)any other aspect of Amtrak operations that
				the Amtrak Inspector General finds
				appropriate.
									.
						(c)Inspector general policies and
			 proceduresThe Amtrak
			 Inspector General and Amtrak shall—
							(1)continue to follow the policies and
			 procedures for interacting with one another in a manner that is consistent with
			 the Inspector General Act of 1978 (5 U.S.C. App.), as approved by the Council
			 of the Inspectors General on Integrity and Efficiency; and
							(2)work toward establishing proper protocols
			 and firewalls to maintain the Amtrak Inspector General's independence, as
			 appropriate.
							(d)ImprovementsThe Amtrak Inspector General and Amtrak
			 shall identify any funding needs and authority improvements necessary to
			 effectuate the policies, procedures, protocols, and firewalls under subsection
			 (c) and submit a report of the necessary funding and authority improvements as
			 part of their annual budget requests.
						(e)Technical AmendmentSection 101 of the Passenger Rail
			 Investment and Improvement Act of 2008 (122 Stat. 4907), is amended by striking
			 subsection (b) and inserting the following:
							
								(b)[Reserved].
								.
						(f)Clerical amendmentThe table of contents for chapter 243 is
			 amended by adding at the end the following:
							
								
									24317. Inspector
				General.
								
								.
						35207.Compensation for private-sector use of
			 Federally-funded assetsIf
			 capital assets that are owned by a public entity or Amtrak built or improved
			 with Federal funds authorized under subtitle V of title 49, United States Code,
			 are made available for exclusive use by a for-profit entity, except for an
			 entity owned or controlled by the Department of Transportation, for the purpose
			 of providing intercity passenger rail service, the Secretary may require, as
			 appropriate, that the for-profit entity provide adequate compensation, as
			 determined by the Secretary, to the United States for the use of the capital
			 assets in an amount that reflects the benefit of the Federal funding to the
			 for-profit entity.
					35208.On-time performanceWhere the on time performance of any
			 intercity passenger train averages less than 80 percent for any 2 consecutive
			 calendar quarters and the failure to meet such performance levels is solely the
			 responsibility of the host railroad, Amtrak shall not pay the host railroad any
			 incentive payments for on time performance of the subject intercity passenger
			 train during such calendar quarters.
					35209.Board of directorsSection 24302(a)(3) is amended by striking
			 5 the second place it appears and inserting
			 4.
					35210.AmtrakSection 24305(f) of title 49, United States
			 Code, is amended by adding at the end the following:
						
							(5)The requirements under this subsection
				shall apply to all contracts eligible for assistance under this chapter for a
				project carried out within the scope of the applicable finding, determination,
				or decision under the National Environmental Policy Act of 1969 (42 U.S.C. 4321
				et seq.), regardless of the funding source of such contracts, if at least 1
				contract for the project is funded with amounts made available to carry out
				this
				chapter.
							.
					CRail safety improvements
					35301.Positive train control
						(a)Review and ApprovalSection 20157(c) is amended to read as
			 follows:
							
								(c)Review and approval
									(1)ReviewNot later than 90 days after the Secretary
				receives a proposed plan, the Secretary shall review and approve or disapprove
				it. If a proposed plan is not approved, the Secretary shall notify the affected
				railroad carrier or other entity as to the specific deficiencies in the
				proposed plan. The railroad carrier or other entity shall correct the
				deficiencies not later than 30 days after receipt of the written notice.
									(2)AmendmentsThe Secretary shall review any amendments
				to a plan in the time frame required by section (1).
									(3)Annual reviewThe Secretary shall conduct an annual
				review to ensure that each railroad carrier and entity is complying with its
				plan, including a railroad carrier or entity that elects to fully implement a
				positive train control system prior to the required
				deadline.
									.
						(b)Report criteriaSection 20157(d) is amended to read as
			 follows:
							
								(d)ReportNot later than June 30, 2012, the Secretary
				shall submit a report to the Committee on Commerce, Science, and Transportation
				of the Senate and the Committee on Transportation and Infrastructure of the
				House of Representatives on the progress of the railroad carriers in
				implementing the positive train control systems, including—
									(1)the likelihood that each railroad will meet
				the December 31, 2015 deadline;
									(2)the obstacles to each railroad's successful
				implementation, including the obstacles identified in the General
				Accountability Office's report issued on December 15, 2010, and titled
				Rail Safety: Federal Railroad Administration Should Report on Risks to
				Successful Implementation of Mandated Safety Technology (GAO–11–133);
				and
									(3)the actions that Congress, railroads,
				relevant Federal entities, and other stakeholders can take to mitigate
				obstacles to successful
				implementation.
									.
						(c)Extension
			 authoritySection 20157 is amended—
							(1)by redesignating
			 subsections (h) and (i) as subsections (i) and (j), respectively; and
							(2)by inserting after
			 subsection (g) the following:
								
									(h)Extension
										(1)In
				generalAfter completing the report under subsection (d), the
				Secretary may extend in 1 year increments, upon application, the implementation
				deadline, if the Secretary—
											(A)determines
				that—
												(i)full
				implementation will likely be infeasible due to circumstances beyond the
				control of the applicant, including funding availability, spectrum acquisition,
				resource and technology availability, and interoperability standards;
												(ii)the applicant has
				demonstrated good faith in its positive train control implementation;
												(iii)the applicant
				has presented a revised positive train control implementation plan indicating
				how it will fully implement positive train control as soon as feasible, and not
				later than December 31, 2018; and
												(iv)such extension
				will not extend beyond December 31, 2018; and
												(B)takes into
				consideration—
												(i)whether the
				affected areas of track have been identified as areas of greater risk to the
				public and railroad employees in the applicant’s positive train control
				implementation plan under section 236.1011(a)(4) of title 49, Code of Federal
				Regulations; and
												(ii)the risk of
				operational failure to the affected service areas and the applicant.
												(2)Application
				reviewThe Secretary shall review an application submitted
				pursuant to paragraph (1) and approve or disapprove the application not later
				than 10 days after the application is
				received.
										.
							(d)ApplicabilitySection 20157 is amended by striking
			 transported; in subsection (a)(1)(B) and inserting
			 transported on or after December 31, 2015;.
						35302.Additional eligibility for railroad
			 rehabilitation and improvement financing
						(a)Positive train control
			 systemsSection 502(b)(1) of
			 the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C.
			 822(b)(1)), is amended—
							(1)in subparagraph (B) by striking
			 or;
							(2)in subparagraph (C) by striking
			 facilities. and inserting facilities; or;
			 and
							(3)by adding at the end the following:
								
									(D)implement a positive train control system,
				as required by section 20157 of title 49, United States
				Code.
									.
							(b)Positive train control
			 collateralSection 502(h)(2)
			 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C.
			 822(h)(2)), is amended by adding at the end the following:
							
								For purposes of making a finding under
				subsection (g)(4) for a loan for positive train control, the total cost of the
				labor and materials associated with installing positive train control shall be
				deemed to be equal to the collateral value of that
				asset.
								.
						35303.FCC study of spectrum availability
						(a)Spectrum needs assessmentNot later than 120 days after the date of
			 enactment of this Act, the Secretary of Transportation and the Chairman of the
			 Federal Communications Commission shall coordinate to assess spectrum needs and
			 availability for implementing positive train control systems, as defined in
			 section 20157 of title 49, United States Code. In conducting the spectrum needs
			 assessment, the Secretary and the Chairman shall—
							(1)evaluate the information provided in the
			 Federal Communications Commission WT–11–79 proceeding;
							(2)evaluate the positive train control
			 implementations plans and any subsequent amendments or waivers to those plans
			 provided to the Federal Railroad Administration; and
							(3)evaluate individual railroad spectrum
			 demand studies.
							(b)RecommendationsNot later than 90 days after the completion
			 of the spectrum needs assessment under subsection (a), the Secretary and the
			 Chairman shall submit a plan to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Transportation and
			 Infrastructure of the House of Representatives, for approximate resolution to
			 any issues that may prevent railroad carriers or entities from complying with
			 the December 31, 2015, positive train control implementation deadline.
						DFreight rail
					35401.Rail line relocationSection 20154 is amended—
						(1)in subsection (b)—
							(A)by striking either;
							(B)by striking or at the end of
			 paragraph (1);
							(C)by striking the period at the end of
			 paragraph (2) and inserting ; or; and
							(D)by adding at the end the following:
								
									(3)involves a lateral or vertical relocation
				of any portion of a
				road.
									;
							(2)in subsection (e)(1), by striking
			 10 and inserting 20; and
						(3)in subsection (h)(3), by inserting a
			 public agency, after of a State,.
						35402.Compilation of complaints
						(a)In GeneralSection 704 is amended—
							(1)by striking the section heading and
			 inserting the following:
								
									704.Reports
									;
							(2)by inserting (a)
			 Annual
			 Report.— before The Board; and
							(3)by adding at the end the following:
								
									(b)Complaints
										(1)In generalThe Board shall establish and maintain a
				database of complaints received by the Board.
										(2)Quarterly reportThe Board shall post a quarterly report of
				formal and informal service complaints received by the Board during the
				previous quarter that includes—
											(A)a list of the type of each
				complaint;
											(B)the geographic region of the complaint;
				and
											(C)the resolution of the complaint, if
				appropriate.
											(3)Written consentThe quarterly report may identify a
				complainant that submitted an informal complaint only upon the written consent
				of the complainant.
										(4)Website postingThe report shall be posted on the Board's
				public
				website.
										.
							(b)Conforming AmendmentThe table of contents for chapter 7 is
			 amended by striking the item relating to section 704 and inserting the
			 following:
							
								
									704.
				Reports.
								
								.
						35403.Maximum relief in certain rate
			 cases
						(a)In generalThe Surface Transportation Board shall
			 revise the maximum amount of rate relief available to railroad shippers in
			 cases brought pursuant to the method developed under section 10701(d)(3) of
			 title 49, United States Code, as that section existed as of the date of
			 enactment of this Act, to be as follows:
							(1)$1,500,000 in a rate case brought using the
			 Surface Transportation Board's three-benchmark procedure.
							(2)$10,000,000 in a rate case brought using
			 the Surface Transportation Board's simplified stand-alone cost
			 procedure.
							(b)Periodic reviewThe Board shall periodically review the
			 amounts established by subsection (a) and revise the amounts, as
			 appropriate.
						35404.Rate review timelinesIn stand-alone cost rate challenges, the
			 Surface Transportation Board shall comply with the following timelines unless
			 it extends them, after a request from any party or in the interest of due
			 process:
						(1)For discovery, 150 days after the date on
			 which the challenge is initiated.
						(2)For development of the evidentiary record,
			 155 days after that date.
						(3)For submission of parties' closing briefs,
			 60 days after that date.
						(4)For a final Board decision, 180 days after
			 the date on which the parties submit closing briefs.
						35405.Revenue adequacy study
						(a)Revenue adequacy study
							(1)In generalNot later than 180 days after the date of
			 enactment of this Act, the Surface Transportation Board shall initiate a study
			 to provide further guidance on how it will apply its revenue adequacy
			 constraint.
							(2)ConsiderationsIn conducting the study, the Surface
			 Transportation Board shall consider whether to apply the revenue adequacy
			 constrain using replacement costs to value the assets of rail facilities and
			 equipment.
							(b)Public NoticeIn conducting the study under subsection
			 (a), the Surface Transportation Board shall—
							(1)provide public notice;
							(2)an opportunity for comment; and
							(3)conduct 1 or more public hearings.
							(c)ReportNot later than 60 days after the study
			 under subsection (a) is complete, the Surface Transportation Board shall submit
			 the findings of the study to the Commerce, Science, and Transportation
			 Committee of the Senate and the Transportation and Infrastructure Committee of
			 the House of Representatives.
						35406.Quarterly reportsNot later than 60 days after the date of
			 enactment of this Act, the Surface Transportation Board shall provide quarterly
			 reports to the Commerce, Science, and Transportation Committee of the Senate
			 and the Transportation and Infrastructure Committee of the House of
			 Representatives on the Surface Transportation Board's progress toward
			 addressing issues raised in unfinished regulatory proceedings, regardless of
			 whether a proceeding is subject to a statutory or regulatory deadline.
					35407.Workforce review
						(a)In GeneralNot later than 180 days after the date of
			 enactment of this Act, the Chairman of the Surface Transportation Board, in
			 consultation with the Director of the Office of Personnel Management, shall
			 conduct a review of the Surface Transportation Board workforce to assist in the
			 development of a comprehensive, long-term human capital improvement
			 plan.
						(b)PlanNot later than 180 days after the review
			 under subsection (a) is complete, the Chairman shall develop a comprehensive,
			 long-term human capital improvement plan for Surface Transportation Board
			 personnel to identify—
							(1)the optimal workforce size of the Surface
			 Transportation Board to address its current and future program needs;
							(2)the hiring, training, managing, and
			 compensation needs to recruit and retain qualified personnel, including experts
			 to assess long-standing and emerging railroad industry trends;
							(3)the means for improving the current
			 organizational structure and workforce to most efficiently execute the Surface
			 Transportation Board’s mission; and
							(4)any recommendations for potential
			 coordination with colleges, universities, or other non-profit organizations for
			 training programs to support workforce development.
							(c)ReportThe Chairman shall submit the plan to the
			 Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Transportation and Infrastructure of the House of
			 Representatives.
						35408.Railroad rehabilitation and improvement
			 financing
						(a)Conditions of AssistanceSection 502(h)(2) of the Railroad
			 Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822(h)(2)), as
			 amended by section 36302 of this Act, is amended by adding at the end the
			 following:
							
								The Secretary shall accept, for the purpose
				of making a finding with regard to adequate collateral for a public entity, the
				net present value on a future stream of State or local subsidy income or a
				dedicated revenue as collateral offered to secure a
				loan.
								.
						(b)Eligible purposesSection 502(b)(1) of the Railroad
			 Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822(b)(1)), as
			 amended by section 36302 of this Act, is further amended—
							(1)by striking or at the end of
			 subparagraph (C);
							(2)by striking the period at the end of
			 subparagraph (D) and inserting ; or; and
							(3)by adding at the end the following:
								
									(E)conduct preliminary engineering,
				environmental review, permitting, or other pre-construction
				activities.
									.
							(c)StudyThe Secretary shall submit a report to the
			 Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 detailing recommendations for improving the Railroad Rehabilitation and
			 Improvement Financing program administration, including timely processing of
			 applications, expansion of eligibilities, and other issues that impede
			 passenger and rail carriers from utilizing the program.
						ETechnical corrections
					35501.Technical corrections
						(a)Rail Safety Improvement Act of
			 2008
							(1)The table of contents in section 1(b) of
			 the Rail Safety Improvement Act of 2008 (122 Stat. 4848) is amended—
								(A)by striking the item relating to section
			 201 and inserting the following:
									
										
											Sec. 201. Pedestrian safety at
				or near railroad passenger stations.
										
										;
				  and
								(B)by striking the item relating to section
			 403 and inserting the following:
									
										
											Sec. 403. Study and rulemaking
				on track inspection time; rulemaking on concrete
				crossties.
										
										.
								(2)Section 2(a)(1) of the Rail Safety
			 Improvement Act of 2008 (49 U.S.C. 20102 note), is amended by inserting a comma
			 after railroad tracks at grade.
							(3)Section 102(a) of the Rail Safety
			 Improvement Act of 2008 (49 U.S.C. 20101 note), is amended—
								(A)by striking , at a
			 minimum,;
								(B)in paragraph (1), by inserting a comma
			 after railroads; and
								(C)by amending paragraph (6) to read as
			 follows:
									
										(6)Improving the safety of railroad bridges,
				tunnels, and related infrastructure to prevent accidents, incidents, injuries,
				and fatalities caused by catastrophic and other failures of such
				infrastructure.
										.
								(4)Section 108(f)(1) of the Rail Safety
			 Improvement Act of 2008 (49 U.S.C. 21101 note), is amended by striking
			 requirements for recordkeeping and reporting for Hours of Service of
			 Railroad Employees and inserting requirements for record keeping
			 and reporting for hours of service of railroad employees.
							(5)Section 201 of the Rail Safety Improvement
			 Act of 2008 (49 U.S.C. 20134 note), is amended—
								(A)in the section heading, by striking
			 Pedestrian crossing
			 safety. and inserting Pedestrian safety at or near railroad passenger
			 stations.;
								(B)by striking strategies and methods
			 to prevent pedestrian accidents, incidents, injuries, and fatalities at or near
			 passenger stations, including and inserting strategies and
			 methods to prevent train-related accidents, incidents, injuries, and fatalities
			 that involve a pedestrian at or near a railroad passenger station,
			 including; and
								(C)in paragraph (1) by striking at
			 railroad passenger stations.
								(6)Section 206(a) of the Rail Safety
			 Improvement Act of 2008 (49 U.S.C. 22501 note), is amended by striking
			 Public Service Announcements and inserting public service
			 announcements.
							(7)Section 403 of the Rail Safety Improvement
			 Act of 2008 (49 U.S.C. 20142 note), is amended—
								(A)in the section heading, by striking
			 Track inspection time
			 study. and inserting Study and rulemaking on track inspection time;
			 rulemaking on concrete crossties.; and
								(B)in subsection (d)—
									(i)by striking Cross ties in the
			 subsection heading and inserting Crossties;
									(ii)by striking cross ties and
			 inserting crossties; and
									(iii)in paragraph (2), by striking cross
			 tie and inserting crosstie.
									(8)Section 405 of the Rail Safety Improvement
			 Act of 2008 (49 U.S.C. 20103 note), is amended—
								(A)in subsection (a), by striking cell
			 phones and inserting cellular telephones; and
								(B)in subsection (d)—
									(i)by striking of
			 Transportation; and
									(ii)by striking cell phones and
			 inserting cellular telephones.
									(9)Section 411(a) of the Rail Safety
			 Improvement Act of 2008 (49 U.S.C. 5103 note), is amended—
								(A)by striking “5101(a)” and inserting
			 5105(a); and
								(B)by striking 5101(b) and
			 inserting 5105(b).
								(10)Section 412 of the Rail Safety Improvement
			 Act of 2008 (49 U.S.C. 20140 note), is amended by striking of
			 Transportation.
							(11)Section 414(2) of the Rail Safety
			 Improvement Act of 2008 (49 U.S.C. 20103 note), is amended—
								(A)by striking parts and
			 inserting sections; and
								(B)by striking part and
			 inserting section.
								(12)Section 416 of the Rail Safety Improvement
			 Act of 2008 (49 U.S.C. 20107 note), is amended—
								(A)by striking of
			 Transportation;
								(B)in paragraphs (3) and (4), by striking
			 Federal Railroad Administration and inserting
			 Secretary; and
								(C)in paragraph (4), by striking
			 subsection and inserting section.
								(13)Section 417(c) of the Rail Safety
			 Improvement Act of 2008 (49 U.S.C. 20103 note), is amended by striking
			 each railroad and inserting each railroad
			 carrier.
							(14)Section 503 of the Rail Safety Improvement
			 Act of 2008 (49 U.S.C. 1139 note), is amended—
								(A)in subsection (a), by striking rail
			 accidents and inserting rail passenger accidents;
								(B)in subsection (b)—
									(i)by striking passenger rail
			 accidents and inserting rail passenger accidents;
			 and
									(ii)by striking passenger rail
			 accident each place it appears and inserting rail passenger
			 accidents; and
									(C)by adding at the end the following:
									
										(d)DefinitionsIn this section, the terms
				passenger, rail passenger accident, and rail
				passenger carrier have the meanings given the terms in section 1139 of
				title 49, United States Code.
										
									
										(e)FundingOut of the funds appropriated pursuant to
				section 20117(a)(1)(A) of title 49, United States Code, there shall be made
				available to the Secretary of Transportation $500,000 for fiscal year 2009 to
				carry out this section. Amounts made available pursuant to this subsection
				shall remain available until expended.
										.
				
								(b)Passenger Rail Investment and Improvement
			 Act of 2008
							(1)Section 206(a) of the Passenger Rail
			 Investment and Improvement Act of 2008 (49 U.S.C. 24101 note), is amended by
			 inserting of this division after 302.
							(2)Section 211 of the Passenger Rail
			 Investment and Improvement Act of 2008 (49 U.S.C. 24902 note), is
			 amended—
								(A)in subsection (d), by inserting of
			 this division after 101(c); and
								(B)in subsection (e), by inserting of
			 this division after 101(d).
								(c)Title 49 of the United States Code
							(1)Section 1139 is amended—
								(A)in subsection (a)(1), by striking
			 phone number and inserting telephone
			 number;
								(B)in subsection (a)(2), by striking
			 post trauma and inserting post-trauma;
								(C)in subsections (h)(1)(A) and
			 (h)(2)(A)—
									(i)by striking interstate;
			 and
									(ii)by striking such term
			 is;
									(D)in subsection (g)(1), by striking
			 board in the heading and inserting Board;
								(E)in subsections (h)(1)(B) and
			 (h)(2)(B)—
									(i)by striking interstate or
			 intrastate; and
									(ii)by striking such term
			 is;
									(F)in subsection (j)(1)—
									(i)by striking (other than subsection
			 (g)) and inserting (except for subsections (g) and (k));
			 and
									(ii)by striking railroad passenger
			 accident and inserting rail passenger accident;
			 and
									(G)in subsection (j)(2), by striking
			 railroad passenger accident and inserting rail passenger
			 accident.
								(2)Section 10909(b) is amended—
								(A)by striking Railroad and
			 inserting Railroads; and
								(B)in paragraph (2), by inserting a comma
			 after comment.
								(3)Section 20109 is amended—
								(A)in subsection (c)(1), by striking
			 the railroad shall promptly arrange and inserting the
			 railroad carrier shall promptly arrange;
								(B)in subsection (d)(2)(A)(i), by striking
			 (d) and inserting paragraph after
			 under;
								(C)in subsection (d)(2)(A)(iii), by inserting
			 section after set forth in; and
								(D)in subsection (d)(4)(i), by striking
			 must and inserting shall.
								(4)Section 20120(a) is amended—
								(A)by striking (a)
			 In
			 general and inserting Not;
								(B)in paragraph (2)(G), by inserting
			 and after the semicolon;
								(C)in paragraph (4), by striking
			 provide and inserting provides;
								(D)in paragraph (5)(B), by striking
			 Administrative Hearing Officer or Administrative Law Judge and
			 inserting administrative hearing officer or administrative law
			 judge; and
								(E)in paragraph (7), by striking
			 its and inserting the Secretary's or the Federal Railroad
			 Administrator's.
								(5)Section 20151(d)(1) is amended by striking
			 to drive around a grade crossing gate and inserting to
			 drive through, around, or under a grade crossing gate.
							(6)Section 20152(b) is amended by striking
			 rail carriers and inserting railroad
			 carriers.
							(7)Section 20156 is amended—
								(A)in subsection (c), by inserting a comma
			 after In developing its railroad safety risk reduction program;
			 and
								(B)in subsection (g)(1), by striking
			 non-profit and inserting nonprofit.
								(8)Section 20157(a)(1) is amended—
								(A)by striking Class I railroad
			 carrier and inserting Class I railroad; and
								(B)by striking parts and
			 inserting sections.
								(9)Section 20158(b)(3) is amended by striking
			 20156(e)(2) and inserting 20156(e).
							(10)Section 20159 is amended by inserting
			 of Transportation after the Secretary.
							(11)Section 20160 is amended—
								(A)in subsection (a)(1), by striking or
			 with respect to and inserting with respect to;
								(B)in subsection (b)(1), by striking On
			 a periodic basis beginning not and inserting Not;
			 and
								(C)in subsection (b)(1)(A), by striking
			 or with respect to and inserting with respect
			 to.
								(12)Section 20162(a)(3) is amended by striking
			 railroad compliance with Federal standards and inserting
			 railroad carrier compliance with Federal standards.
							(13)Section 20164(a) is amended by striking
			 Railroad Safety Enhancement Act of 2008 and inserting
			 Rail Safety Improvement Act of 2008.
							(14)Section 21102(c)(4) is amended by
			 redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C),
			 respectively.
							(15)Section 22106(b) is amended by striking
			 interest thereof and inserting interest
			 thereon.
							(16)Section 24101(b) is amended by striking
			 subsection (d) and inserting subsection
			 (c).
							(17)Section 24316 is amended by striking
			 subsection (g).
							(18)The item relating to section 24316 in the
			 table of contents for chapter 243 is amended by striking assist
			 and inserting address needs of.
							(19)Section 24702(a) is amended by striking
			 not included in the national rail passenger transportation
			 system.
							(20)Section 24706 is amended—
								(A)in subsection (a)(1), by striking a
			 discontinuance under section 24704 or or;
								(B)in subsection (a)(2), by striking
			 section 24704 or; and
								(C)in subsection (b), by striking
			 section 24704 or.
								(21)Section 24709 is amended by striking
			 The Secretary of the Treasury and the Attorney General, and
			 inserting The Secretary of Homeland Security,.
							35502.Condemnation authoritySection 24311(c) is amended—
						(1)in paragraph (1), by striking
			 Interstate Commerce Commission and inserting Surface
			 Transportation Board;
						(2)in paragraph (2), by striking
			 Commission's and inserting Board's; and
						(3)by striking Commission each
			 place it appears and inserting Board.
						FLicensing and insurance requirements for
			 passenger rail carriers
					35601.Certification of passenger rail
			 carriers
						(a)Section 10901 is amended by adding at the
			 end the following:
							
								(e)Not later than 2 years after the date of
				enactment of the National Rail System
				Preservation, Expansion, and Development Act of 2012, the Board
				shall establish a certification process to authorize a person to provide
				passenger rail transportation over a railroad line that is subject to the
				jurisdiction of the Board, except that such certification shall not be required
				for or apply to a freight railroad providing or hosting passenger rail
				transportation over its own railroad line.
								(f)After the certification process is
				established under subsection (e), no person may provide passenger rail
				transportation over a railroad line subject to the jurisdiction of the Board
				unless the person is granted a certificate under subsection (e).
								(g)The certification process under subsection
				(e) shall—
									(1)permit a person to initiate a proceeding
				for a certificate by filing an application with the Board; and
									(2)require the Board to provide reasonable
				public notice that a proceeding was initiated, including notice to the Governor
				of any affected State, not later than 30 days after receipt of the application
				under paragraph (1).
									(h)The Board may grant a certificate under
				subsection (e) if the Board determines after consultation with the Secretary of
				Transportation or the Secretary of Homeland Security, as appropriate, that the
				applicant—
									(1)has or will have in effect a voluntary
				agreement with the infrastructure owner over which the passenger rail
				transportation will be provided or contractual or statutory authority that
				provides for access to such infrastructure;
									(2)demonstrates sufficient financial capacity
				and operating experience to provide passenger rail transportation;
									(3)meets all applicable safety and security
				requirements under the law;
									(4)maintains a total minimum liability
				coverage for claims through insurance and self-insurance of not less than the
				amount required by section 28103(a)(2) per accident or incident; and
									(5)complies with any additional requirements
				the Board determines are appropriate, including reporting requirements to
				ensure continued compliance with this section.
									(i)A certificate granted under subsection (e)
				shall specify the person to provide or authorized to provide passenger rail
				transportation, if different from the applicant.
								(j)The Board may promulgate
				regulations—
									(1)for determining the adequacy of liability
				insurance coverage, including self-insurance; and
									(2)for suspending or canceling a certificate
				if the person to provide or authorized to provide passenger rail transportation
				fails to comply with subsection (h).
									(k)This section shall not apply to tourist,
				historical, or excursion passenger rail transportation or other rail carrier
				that has already obtained construction or operating authority from the
				Board.
								.
						(b)Section 24301(c) is amended by adding
			 10901(e), after sections in the first
			 sentence.
						(c)Section 10501(c)(3)(A) is amended—
							(1)in clause (ii), by striking
			 and;
							(2)in clause (iii), by striking the period at
			 the end and inserting  ; and; and
							(3)by adding at the end the following:
								
									(iv)section
				10901(e).
									.
							(d)Section 14901 is amended—
							(1)by redesignating subsections (f) and (g) as
			 subsections (g) and (h), respectively;
							(2)by inserting after subsection (e) the
			 following:
								
									(f)Certification RequiredA person shall be subject to a penalty of
				$300 for each passenger transported if the person—
										(1)provides passenger rail transportation
				subject to jurisdiction under section 10501(a); and
										(2)does not hold a certificate required under
				section 10901(e).
										;
				and
							(3)in subsection (g), as redesignated, by
			 striking through (e) and inserting through
			 (f).
							(e)Section 10502(g) is amended to read as
			 follows:
							
								(g)The Board may not exercise its authority
				under this section to relieve a rail carrier of its obligation to protect the
				interests of employees as required by this part, or of the requirements of
				section
				10901(g).
								.
						VISport Fish Restoration and Recreational
			 Boating Safety Act of 2012
				36001.Short titleThis title may be cited as the Sport
			 Fish Restoration and Recreational Boating Safety Act of 2012.
				36002.Amendment of Federal Aid in Sport Fish
			 Restoration ActSection 4 of
			 the Federal Aid in Fish Restoration Act (16 U.S.C. 777c) is amended—
					(1)in subsection (a), by striking of
			 fiscal years 2006 through 2011 and for the period beginning on October 1, 2011,
			 and ending on March 31, 2012, and inserting fiscal year through
			 2013,; and
					(2)in subsection (b)(1)(A), by striking
			 of fiscal years 2006 through 2011 and for the period beginning on
			 October 1, 2011, and ending on March 31, 2012, and inserting
			 fiscal year through 2013,.
					VIIMiscellaneous
				37001.Aircraft
			 noise abatement
					(a)In
			 generalSection 3(b)(2) of Public Law 100–91 (16 U.S.C. 1a–1
			 note) is amended by adding at the end the following: The plan shall not
			 apply to or otherwise affect the regulation of flights over the Grand Canyon at
			 altitudes above the Special Flight Rules Area for the Grand Canyon in effect as
			 of the date of the enactment of the MAP–21, or as subsequently modified by
			 mutual agreement of the Secretary and the Administrator..
					(b)Savings
			 provisions
						(1)Jurisdiction of
			 national airspaceNone of the recommendations required under
			 section 3(b)(1) of Public Law 100–91 (16 U.S.C. 1a–1 note), including
			 recommendations to raise the flight-free zone altitude ceilings, shall
			 adversely affect the national airspace system, as determined by the
			 Administrator of the Federal Aviation Administration. If the Administrator
			 determines that implementing the recommendations would adversely affect the
			 national airspace system, the Administrator shall consult with the Secretary of
			 the Interior to eliminate the adverse effects.
						(2)Effect of NEPA
			 determinationsNone of the environmental thresholds, analyses,
			 impact determinations, or conditions prepared or used by the Secretary to
			 develop recommendations regarding the substantial restoration of natural quiet
			 and experience for the Grand Canyon National Park required under section
			 3(b)(1) of Public Law 100–91 shall have broader application or be given
			 deference with respect to the Administrator’s compliance with the National
			 Environmental Policy Act for proposed aviation actions and decisions. Nothing
			 in this section may be construed to limit the ability of the National Park
			 Service to use its own methods of analysis and impact determinations for air
			 tour management planning within its purview under the National Parks Air Tour
			 Management Act of 2000 (title VIII of Public Law 106–181).
						(c)Conversion to
			 quiet technology aircraft
						(1)In
			 generalNot later than 15 years after the date of the enactment
			 of this Act, all commercial air tour aircraft operating in the Grand Canyon
			 National Park Special Flight Rules Area shall be required to fully convert to
			 quiet aircraft technology (as determined in accordance with regulations in
			 effect on the day before the date of the enactment of this Act).
						(2)Conversion
			 incentivesNot later than 60 days after the date of the enactment
			 of this Act, the Secretary and the Administrator of the Federal Aviation
			 Administration shall provide incentives for commercial air tour operators that
			 convert to quiet aircraft technology (as determined in accordance with the
			 regulations in effect on the day before the date of the enactment of this Act)
			 before the date specified in paragraph (1), such as increasing the flight
			 allocations for such operators on a net basis consistent with section 804(c) of
			 the National Park Air Tours Management Act of 2000 (title VIII of Public Law
			 106–181), provided that the cumulative impact of such operations does not
			 increase noise at Grand Canyon National Park.
						DFinance
			40001.Short titleThis division may be cited as the
			 Highway Investment, Job Creation, and
			 Economic Growth Act of 2012.
			IExtension of Highway Trust Fund Expenditure
			 Authority and Related Taxes
				40101.Extension of trust fund expenditure
			 authority
					(a)Highway Trust FundSection 9503 of the Internal Revenue Code
			 of 1986 is amended—
						(1)by striking April 1, 2012 in
			 subsections (b)(6)(B), (c)(1), and (e)(3) and inserting October 1,
			 2013; and
						(2)by striking Surface Transportation
			 Extension Act of 2011, Part II in subsections (c)(1) and (e)(3) and
			 inserting Moving Ahead for Progress in
			 the 21st Century Act.
						(b)Sport Fish Restoration and Boating Trust
			 FundSection 9504 of the
			 Internal Revenue Code of 1986 is amended—
						(1)by striking Surface Transportation
			 Extension Act of 2011, Part II each place it appears in subsection
			 (b)(2) and inserting Moving Ahead for
			 Progress in the 21st Century Act; and
						(2)by striking April 1, 2012 in
			 subsection (d)(2) and inserting October 1, 2013.
						(c)Leaking Underground Storage Tank Trust
			 FundParagraph (2) of section
			 9508(e) of the Internal Revenue Code of 1986 is amended by striking
			 April 1, 2012 and inserting October 1,
			 2013.
					(d)Establishment of solvency
			 accountSection 9503 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
						
							(g)Establishment of Solvency Account
								(1)Creation of accountThere is established in the Highway Trust
				Fund a separate account to be known as the Solvency Account
				consisting of such amounts as may be transferred or credited to the Solvency
				Account as provided in this section or section 9602(b).
								(2)Transfers to Solvency AccountThe Secretary of the Treasury shall
				transfer to the Solvency Account the excess of—
									(A)any amount appropriated to the Highway
				Trust Fund before October 1, 2013, by reason of the provisions of, and
				amendments made by, the Highway Investment,
				Job Creation, and Economic Growth Act of 2012, over
									(B)the amount necessary to meet the required
				expenditures from the Highway Trust Fund under subsection (c) for the period
				ending before October 1, 2013.
									(3)Expenditures from accountAmounts in the Solvency Account shall be
				available for transfers to the Highway Account (as defined in subsection
				(e)(5)(B)) and the Mass Transit Account in such amounts as determined necessary
				by the Secretary to ensure that each account has a surplus balance of
				$2,800,000,000 on September 30, 2013.
								(4)Termination of accountThe Solvency Account shall terminate on
				September 30, 2013, and the Secretary shall transfer any remaining balance in
				the Account on such date to the Highway Trust
				Fund.
								.
					(e)Effective
			 dateThe amendments made by
			 this section shall take effect on April 1, 2012.
					40102.Extension of highway-related taxes
					(a)In general
						(1)Each of the following provisions of the
			 Internal Revenue Code of 1986 is amended by striking March 31,
			 2012 and inserting September 30, 2015:
							(A)Section 4041(a)(1)(C)(iii)(I).
							(B)Section 4041(m)(1)(B).
							(C)Section 4081(d)(1).
							(2)Each of the following provisions of such
			 Code is amended by striking April 1, 2012 and inserting
			 October 1, 2015:
							(A)Section 4041(m)(1)(A).
							(B)Section 4051(c).
							(C)Section 4071(d).
							(D)Section 4081(d)(3).
							(b)Extension of tax, etc., on use of certain
			 heavy vehiclesEach of the
			 following provisions of the Internal Revenue Code of 1986 is amended by
			 striking 2012 and inserting 2015:
						(1)Section 4481(f).
						(2)Subsections (c)(4) and (d) of section
			 4482.
						(c)Floor stocks refundsSection 6412(a)(1) of the Internal Revenue
			 Code of 1986 is amended—
						(1)by striking April 1, 2012
			 each place it appears and inserting October 1, 2015;
						(2)by striking September 30,
			 2012 each place it appears and inserting March 31, 2016;
			 and
						(3)by striking July 1, 2012 and
			 inserting January 1, 2016.
						(d)Extension of certain
			 exemptionsSections 4221(a)
			 and 4483(i) of the Internal Revenue Code of 1986 are each amended by striking
			 April 1, 2012 and inserting October 1,
			 2015.
					(e)Extension of transfers of certain
			 taxes
						(1)In generalSection 9503 of the Internal Revenue Code
			 of 1986 is amended—
							(A)in subsection (b)—
								(i)by striking April 1, 2012
			 each place it appears in paragraphs (1) and (2) and inserting October 1,
			 2015;
								(ii)by striking April 1, 2012 in the
			 heading of paragraph (2) and inserting October 1, 2015;
								(iii)by striking March 31, 2012
			 in paragraph (2) and inserting September 30, 2015; and
								(iv)by striking January 1, 2013
			 in paragraph (2) and inserting July 1, 2016; and
								(B)in subsection (c)(2), by striking
			 January 1, 2013 and inserting July 1,
			 2016.
							(2)Motorboat and small-engine fuel tax
			 transfers
							(A)In generalParagraphs (3)(A)(i) and (4)(A) of section
			 9503(c) of such Code are each amended by striking April 1, 2012
			 and inserting October 1, 2015.
							(B)Conforming amendments to land and water
			 conservation fundSection
			 201(b) of the Land and Water Conservation Fund Act of 1965 (16 U.S.C.
			 460l–11(b)) is amended—
								(i)by striking April 1, 2013
			 each place it appears and inserting October 1, 2016; and
								(ii)by striking April 1, 2012
			 and inserting October 1, 2015.
								(f)Effective
			 dateThe amendments made by
			 this section shall take effect on April 1, 2012.
					IIOther provisions
				40201.Temporary
			 increase in small issuer exception to tax-exempt interest expense allocation
			 rules for financial institutions
					(a)In
			 generalSubparagraph (G) of
			 section 265(b)(3) of the Internal Revenue Code of 1986 is amended—
						(1)by striking 2009 or 2010
			 each place it appears in clauses (i), (ii), and (iii) and inserting
			 2009, 2010, or the period beginning after June 30, 2012, and before July
			 1, 2013, and
						(2)by striking
			 2009 and
			 2010 in the heading and inserting
			 2009, 2010, 2012, and
			 2013.
						(b)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after June 30, 2012.
					40202.Temporary modification of alternative
			 minimum tax limitations on tax-exempt bonds
					(a)Interest on private activity bonds not
			 treated as tax preference itemsClause (vi) of section 57(a)(5)(C) of the
			 Internal Revenue Code of 1986 is amended—
						(1)in subclause (I) by inserting , or
			 after the date of enactment of the Highway
			 Investment, Job Creation, and Economic Growth Act of 2012 and
			 before January 1, 2013 after January 1, 2011;
						(2)in subclause (III) by inserting
			 before January 1, 2011 after which is issued;
			 and
						(3)by striking and 2010 in the heading and
			 inserting , 2010, and
			 portions of 2012.
						(b)No adjustment to adjusted current
			 earningsClause (iv) of
			 section 56(g)(4)(B) of the Internal Revenue Code of 1986 is amended—
						(1)in subclause (I) by inserting , or
			 after the date of enactment of the Highway
			 Investment, Job Creation, and Economic Growth Act of 2012 and
			 before January 1, 2013 after January 1, 2011;
						(2)in subclause (III) by inserting
			 before January 1, 2011 after which is issued;
			 and
						(3)by striking and 2010 in the heading and
			 inserting , 2010, and
			 portions of  2012.
						(c)Effective
			 DateThe amendments made by
			 this section shall apply to obligations issued after the date of enactment of
			 this Act.
					40203.Issuance of TRIP bonds by State
			 infrastructure banksSection
			 610(d) of title 23, United States Code, is amended—
					(1)by redesignating paragraphs (4), (5), and
			 (6) as paragraphs (5), (6), and (7), respectively,
					(2)by inserting after paragraph (3) the
			 following new paragraph:
						
							(4)TRIP bond account
								(A)In generalA State, through a State infrastructure
				bank, may issue TRIP bonds and deposit proceeds from such issuance into the
				TRIP bond account of the bank.
								(B)TRIP bondFor purposes of this section, the term
				TRIP bond means any bond issued as part of an issue if—
									(i)100 percent of the available project
				proceeds of such issue are to be used for expenditures incurred after the date
				of the enactment of this paragraph for 1 or more qualified projects pursuant to
				an allocation of such proceeds to such project or projects by a State
				infrastructure bank,
									(ii)the bond is issued by a State
				infrastructure bank and is in registered form (within the meaning of section
				149(a) of the Internal Revenue Code of 1986),
									(iii)the State infrastructure bank designates
				such bond for purposes of this section, and
									(iv)the term of each bond which is part of such
				issue does not exceed 30 years.
									(C)Qualified projectFor purposes of this subparagraph, the term
				qualified project means the capital improvements to any
				transportation infrastructure project of any governmental unit or other person,
				including roads, bridges, rail and transit systems, ports, and inland waterways
				proposed and approved by a State infrastructure bank, but does not include
				costs of operations or maintenance with respect to such
				project.
								,
					(3)by adding at the end of paragraph (5), as
			 redesignated by paragraph (1), the following new subparagraph:
						
							(D)TRIP bond accountFunds deposited into the TRIP bond account
				shall constitute for purposes of this section a capitalization grant for the
				TRIP bond account of the bank.
							,
				and
					(4)by adding at the end the following new
			 paragraph:
						
							(8)Special rules for TRIP bond account
				funds
								(A)In generalThe State shall develop a transparent
				competitive process for the award of funds deposited into the TRIP bond account
				that considers the impact of qualified projects on the economy, the
				environment, state of good repair, and equity.
								(B)Applicability of federal lawThe requirements of any Federal law,
				including this title and titles 40 and 49, which would otherwise apply to
				projects to which the United States is a party or to funds made available under
				such law and projects assisted with those funds shall apply to—
									(i)funds made available under the TRIP bond
				account for similar qualified projects, and
									(ii)similar qualified projects assisted through
				the use of such
				funds.
									.
					40204.Extension of parity for exclusion from
			 income for employer-provided mass transit and parking benefits
					(a)In generalParagraph (2) of section 132(f) of the
			 Internal Revenue Code of 1986 is amended by striking January 1,
			 2012 and inserting January 1, 2013.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to months after December 31, 2011.
					40205.Exempt-facility bonds for sewage and water
			 supply facilities
					(a)Bonds for water and sewage facilities
			 temporarily exempt from volume cap on private activity bondsSubsection (g) of section 146 of the
			 Internal Revenue Code of 1986 is amended—
						(1)by striking and at the end
			 of paragraph (3),
						(2)by striking the period at the end of
			 paragraph (4) and inserting , and, and
						(3)by inserting after paragraph (4) the
			 following new paragraph:
							
								(5)any exempt facility bonds issued before
				January 1, 2018, as part of an issue described in paragraph (4) or (5) of
				section
				142(a).
								.
						(b)Conforming changeParagraphs (2) and (3)(B) of section 146(k)
			 of the Internal Revenue Code of 1986 are both amended by striking
			 paragraph (4), (5), (6), or (10) of section 142(a) and inserting
			 paragraph (4) or (5) of section 142(a) with respect to bonds issued
			 after December 31, 2017, or paragraph (6) or (10) of section
			 142(a).
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to obligations issued after the date of the enactment
			 of this Act.
					IIIRevenue provisions
				40301.Transfer from Leaking Underground Storage
			 Tank Trust Fund to Highway Trust Fund
					(a)In generalSubsection (c) of section 9508 of the
			 Internal Revenue Code of 1986 is amended—
						(1)by striking Amounts and
			 inserting:
							
								(1)In generalExcept as provided in paragraph (2),
				amounts
								,
				and
						(2)by adding at the end the following new
			 paragraph:
							
								(2)Transfer to highway trust
				fundOut of amounts in the
				Leaking Underground Storage Tank Trust Fund there is hereby appropriated
				$3,000,000,000 to be transferred under section 9503(f)(3) to the Highway Trust
				Fund.
								.
						(b)Transfer to Highway Trust Fund
						(1)In generalSubsection (f) of section 9503 of the
			 Internal Revenue Code of 1986 is amended by inserting after paragraph (2) the
			 following new paragraph:
							
								(3)Increase in fund balanceThere is hereby transferred to the Highway
				Trust Fund amounts appropriated from the Leaking Underground Storage Tank Trust
				Fund under section 9508(c)(2).
								.
				
						(2)Conforming amendmentsParagraph (4) of section 9503(f) of such
			 Code is amended—
							(A)by inserting or transferred
			 after appropriated, and
							(B)by striking appropriated in the
			 heading thereof.
							40302.Portion of Leaking Underground Storage Tank
			 Trust Fund financing rate transferred to Highway Trust Fund
					(a)In generalSubsection (b) of section 9503 of the
			 Internal Revenue Code of 1986 is amended by inserting after paragraph (2) the
			 following new paragraph:
						
							(3)Portion of Leaking Underground Storage Tank
				Trust Fund financing rateThere are hereby appropriated to the
				Highway Trust Fund amounts equivalent to one-third of the taxes received in the
				Treasury under—
								(A)section 4041(d) (relating to additional
				taxes on motor fuels),
								(B)section 4081 (relating to tax on gasoline,
				diesel fuel, and kerosene) to the extent attributable to the Leaking
				Underground Storage Tank Trust Fund financing rate under such section,
				and
								(C)section 4042 (relating to tax on fuel used
				in commercial transportation on inland waterways) to the extent attributable to
				the Leaking Underground Storage Tank Trust Fund financing rate under such
				section.
								For purposes of this paragraph, there
				shall not be taken into account the taxes imposed by sections 4041 and 4081 on
				diesel fuel sold for use or used as fuel in a diesel-powered
				boat..
					(b)Conforming amendments
						(1)Paragraphs (1), (2), and (3) of section
			 9508(b) of the Internal Revenue Code of 1986 are each amended by inserting
			 two-thirds of the before taxes.
						(2)Paragraph (4) of section 9503(b) of such
			 Code is amended by striking subparagraphs (A) and (B) and by redesignating
			 subparagraphs (C) and (D) as subparagraphs (A) and (B), respectively.
						(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxes received after the date of the enactment of
			 this Act.
					40303.Transfer of gas guzzler taxes to Highway
			 Trust Fund
					(a)In generalParagraph (1) of section 9503(b) of the
			 Internal Revenue Code of 1986 is amended by redesignating subparagraphs (C),
			 (D), and (E) as subparagraphs (D), (E), and (F), respectively, and by inserting
			 after subparagraph (B) the following new subparagraph:
						
							(B)section 4064 (relating to gas guzzler
				tax),
							.
					(b)Effective
			 dateThe amendments made by
			 this section shall apply to taxes received after the date of the enactment of
			 this Act.
					40304.Revocation or denial of passport in case of
			 certain unpaid taxes
					(a)In generalSubchapter D of chapter 75 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 section:
						
							7345.Revocation or denial of passport in case of
				certain tax delinquencies
								(a)In generalIf the Secretary receives certification by
				the Commissioner of Internal Revenue that any individual has a seriously
				delinquent tax debt in an amount in excess of $50,000, the Secretary shall
				transmit such certification to the Secretary of State for action with respect
				to denial, revocation, or limitation of a passport pursuant to section 4 of the
				Act entitled An Act to regulate the issue and validity of passports, and
				for other purposes, approved July 3, 1926 (22 U.S.C. 211a et seq.),
				commonly known as the Passport Act of 1926.
								(b)Seriously delinquent tax debtFor purposes of this section, the term
				seriously delinquent tax debt means an outstanding debt under this
				title for which a notice of lien has been filed in public records pursuant to
				section 6323 or a notice of levy has been filed pursuant to section 6331,
				except that such term does not include—
									(1)a debt that is being paid in a timely
				manner pursuant to an agreement under section 6159 or 7122, and
									(2)a debt with respect to which collection is
				suspended because a collection due process hearing under section 6330, or
				relief under subsection (b), (c), or (f) of section 6015, is requested or
				pending.
									(c)Adjustment for inflationIn the case of a calendar year beginning
				after 2012, the dollar amount in subsection (a) shall be increased by an amount
				equal to—
									(1)such dollar amount, multiplied by
									(2)the cost-of-living adjustment determined
				under section 1(f)(3) for the calendar year, determined by substituting
				calendar year 2011 for calendar year 1992 in
				subparagraph (B) thereof.
									If any amount as adjusted under the
				preceding sentence is not a multiple of $1,000, such amount shall be rounded to
				the next highest multiple of
				$1,000..
					(b)Clerical amendmentThe table of sections for subchapter D of
			 chapter 75 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new item:
						
							
								Sec. 7345. Revocation
				or denial of passport in case of certain tax
				delinquencies.
							
							.
					(c)Authority for information sharing
						(1)In generalSubsection (l) of section 6103 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
							
								(23)Disclosure of return information to
				Department of State for purposes of passport revocation under section
				7345
									(A)In generalThe Secretary shall, upon receiving a
				certification described in section 7345, disclose to the Secretary of State
				return information with respect to a taxpayer who has a seriously delinquent
				tax debt described in such section. Such return information shall be limited
				to—
										(i)the taxpayer identity information with
				respect to such taxpayer, and
										(ii)the amount of such seriously delinquent tax
				debt.
										(B)Restriction on disclosureReturn information disclosed under
				subparagraph (A) may be used by officers and employees of the Department of
				State for the purposes of, and to the extent necessary in, carrying out the
				requirements of section 4 of the Act entitled An Act to regulate the
				issue and validity of passports, and for other purposes, approved July
				3, 1926 (22 U.S.C. 211a et seq.), commonly known as the Passport Act of
				1926.
									.
						(2)Conforming amendmentParagraph (4) of section 6103(p) of such
			 Code is amended by striking or (22) each place it appears in
			 subparagraph (F)(ii) and in the matter preceding subparagraph (A) and inserting
			 (22), or (23).
						(d)Revocation authorizationThe Act entitled An Act to regulate
			 the issue and validity of passports, and for other purposes, approved
			 July 3, 1926 (22 U.S.C. 211a et seq.), commonly known as the Passport
			 Act of 1926, is amended by adding at the end the following:
						
							4.Authority to deny or revoke
				passport
								(a)Ineligibility
									(1)IssuanceExcept as provided under subsection (b),
				upon receiving a certification described in section 7345 of the Internal
				Revenue Code of 1986 from the Secretary of the Treasury, the Secretary of State
				may not issue a passport or passport card to any individual who has a seriously
				delinquent tax debt described in such section.
									(2)RevocationThe Secretary of State shall revoke a
				passport or passport card previously issued to any individual described in
				subparagraph (A).
									(b)Exceptions
									(1)Emergency and humanitarian
				situationsNotwithstanding
				subsection (a), the Secretary of State may issue a passport or passport card,
				in emergency circumstances or for humanitarian reasons, to an individual
				described in subsection (a)(1).
									(2)Limitation for return to united
				statesNotwithstanding
				subsection (a)(2), the Secretary of State, before revocation, may—
										(A)limit a previously issued passport or
				passport card only for return travel to the United States; or
										(B)issue a limited passport or passport card
				that only permits return travel to the United
				States.
										.
					(e)Effective
			 dateThe amendments made by
			 this section shall take effect on January 1, 2013.
					40305.100 percent continuous levy on payments to
			 Medicare providers and suppliers
					(a)In generalParagraph (3) of section 6331(h) of the
			 Internal Revenue Code of 1986 is amended by striking the period at the end and
			 inserting , or to a Medicare provider or supplier under title XVIII of
			 the Social Security Act..
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to payments made after the date of the enactment of
			 this Act.
					40306.Transfer of amounts attributable to certain
			 duties on imported vehicles into the Highway Trust FundSection 9503(b) of the Internal Revenue Code
			 of 1986, as amended by this Act, is amended by adding at the end the following
			 new paragraph:
					
						(8)Certain duties on imported
				vehiclesThere are hereby
				appropriated to the Highway Trust Fund amounts equivalent to the amounts
				received in the Treasury that are attributable to duties collected on or after
				October 1, 2011, and before October 1, 2016, on articles classified under
				subheading 8703.22.00 or 8703.24.00 of the Harmonized Tariff Schedule of the
				United
				States.
						.
				40307.Treatment of securities of a controlled
			 corporation exchanged for assets in certain reorganizations
					(a)In generalSection 361 of the Internal Revenue Code of
			 1986 is amended by adding at the end the following new subsection:
						
							(d)Special rules for transactions involving
				section 355 distributionsIn
				the case of a reorganization described in section 368(a)(1)(D) with respect to
				which stock or securities of the corporation to which the assets are
				transferred are distributed in a transaction which qualifies under section
				355—
								(1)this section shall be applied by
				substituting stock other than nonqualified preferred stock (as defined
				in section 351(g)(2)) for stock or securities in
				subsections (a) and (b)(1), and
								(2)the first sentence of subsection (b)(3)
				shall apply only to the extent that the sum of the money and the fair market
				value of the other property transferred to such creditors does not exceed the
				adjusted bases of such assets transferred (reduced by the amount of the
				liabilities assumed (within the meaning of section
				357(c))).
								.
					(b)Conforming amendmentParagraph (3) of section 361(b) is amended
			 by striking the last sentence.
					(c)Effective date
						(1)In generalExcept as provided in paragraph (2), the
			 amendments made by this section shall apply to exchanges after the date of the
			 enactment of this Act.
						(2)Transition ruleThe amendments made by this section shall
			 not apply to any exchange pursuant to a transaction which is—
							(A)made pursuant to a written agreement which
			 was binding on February 6, 2012, and at all times thereafter;
							(B)described in a ruling request submitted to
			 the Internal Revenue Service on or before February 6, 2012; or
							(C)described on or before February 6, 2012, in
			 a public announcement or in a filing with the Securities and Exchange
			 Commission.
							40308.Internal Revenue Service levies and Thrift
			 Savings Plan AccountsSection
			 8437(e)(3) of title 5, United States Code, is amended by inserting , the
			 enforcement of a Federal tax levy as provided in section 6331 of the Internal
			 Revenue Code of 1986, after (42 U.S.C. 659).
				40309.Depreciation and amortization rules for
			 highway and related property subject to long-term leases
					(a)Accelerated cost recovery
						(1)In generalSection 168(g)(1) of the Internal Revenue
			 Code of 1986 is amended by striking and at the end of
			 subparagraph (D), by redesignating subparagraph (E) as subparagraph (F), and by
			 inserting after subparagraph (D) the following new subparagraph:
							
								(E)any applicable leased highway
				property,
								.
						(2)Recovery periodThe table contained in subparagraph (C) of
			 section 168(g)(2) of such Code is amended by redesignating clause (iv) as
			 clause (v) and by inserting after clause (iii) the following new clause:
							
								
									
										
											(iv) Applicable leased highway
						property45 years.
											
										
									
								.
						(3)Applicable leased highway property
			 defined
							(A)In generalSection 168(g) of such Code is amended by
			 redesignating paragraph (7) as paragraph (8) and by inserting after paragraph
			 (6) the following new paragraph:
								
									(7)Applicable leased highway
				propertyFor purposes of
				paragraph (1)(E)—
										(A)In generalThe term applicable leased highway
				property means property to which this section otherwise applies
				which—
											(i)is subject to an applicable lease,
				and
											(ii)is placed in service before the date of
				such lease.
											(B)Applicable leaseThe term applicable lease
				means a lease or other arrangement—
											(i)which is between the taxpayer and a State
				or political subdivision thereof, or any agency or instrumentality of either,
				and
											(ii)under which the taxpayer—
												(I)leases a highway and associated
				improvements,
												(II)receives a right-of-way on the public lands
				underlying such highway and improvements, and
												(III)receives a grant of a franchise or other
				intangible right permitting the taxpayer to receive funds relating to the
				operation of such
				highway.
												.
							(B)Conforming amendmentSubparagraph (F) of section 168(g)(1) (as
			 redesignated by subsection (a)(1)) is amended by striking paragraph
			 (7) and inserting paragraph (8).
							(b)Amortization of intangiblesSection 197(f) of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new paragraph:
						
							(11)Intangibles relating to applicable leased
				highway propertyIn the case
				of any amortizable section 197 intangible property which is acquired in
				connection with an applicable lease (as defined in section 168(g)(7)(B)), the
				amortization period under this section shall not be less than the term of the
				applicable lease. For purposes of the preceding sentence, rules similar to the
				rules of section 168(i)(3)(A) shall apply in determining the term of the
				applicable
				lease.
							.
					(c)No private activity bond financing of
			 applicable leased highway propertySection 147(e) of the Internal Revenue Code
			 of 1986 is amended by inserting , or to finance any applicable leased
			 highway property (as defined in section 168(g)(7)(A)) after
			 premises.
					(d)Effective dates
						(1)In generalExcept as provided in paragraph (2), the
			 amendments made by this section shall apply to leases entered into after the
			 date of the enactment of this Act.
						(2)No private activity bond
			 financingThe amendment made
			 by subsection (c) shall apply to bonds issued after the date of the enactment
			 of this Act.
						40310.Extension for transfers of excess pension
			 assets to retiree health accounts
					(a)In generalParagraph (5) of section 420(b) of the
			 Internal Revenue Code of 1986 is amended by striking December 31,
			 2013 and inserting December 31, 2021.
					(b)Conforming ERISA amendments
						(1)Sections 101(e)(3), 403(c)(1), and
			 408(b)(13) of the Employee Retirement Income Security Act of 1974 are each
			 amended by striking Pension Protection Act of 2006 and inserting
			 Highway Investment, Job Creation, and
			 Economic Growth Act of 2012.
						(2)Section 408(b)(13) of such Act (29 U.S.C.
			 1108(b)(13)) is amended by striking January 1, 2014 and
			 inserting January 1, 2022.
						(c)Effective
			 dateThe amendments made by
			 this Act shall take effect on the date of the enactment of this Act.
					40311.Transfer of excess pension assets to
			 retiree group term life insurance accounts
					(a)In generalSubsection (a) of section 420 of the
			 Internal Revenue Code of 1986 is amended by inserting , or an applicable
			 life insurance account, after health benefits
			 account.
					(b)Applicable life insurance account
			 defined
						(1)In generalSubsection (e) of section 420 of the
			 Internal Revenue Code of 1986 is amended by redesignating paragraphs (4) and
			 (5) as paragraphs (5) and (6), respectively, and by inserting after paragraph
			 (3) the following new paragraph:
							
								(4)Applicable life insurance
				accountThe term
				applicable life insurance account means a separate account
				established and maintained for amounts transferred under this section for
				qualified current retiree liabilities based on premiums for applicable life
				insurance
				benefits.
								.
						(2)Applicable life insurance benefits
			 definedParagraph (1) of
			 section 420(e) of such Code is amended by redesignating subparagraph (D) as
			 subparagraph (E) and by inserting after subparagraph (C) the following new
			 subparagraph:
							
								(D)Applicable life insurance
				benefitsThe term
				applicable life insurance benefits means group-term life insurance
				coverage provided to retired employees who, immediately before the qualified
				transfer, are entitled to receive such coverage by reason of retirement and who
				are entitled to pension benefits under the plan, but only to the extent that
				such coverage is provided under a policy for retired employees and the cost of
				such coverage is excludable from the retired employee’s gross income under
				section
				79.
								.
						(3)Collectively bargained life insurance
			 benefits defined
							(A)In generalParagraph (6) of section 420(f) of such
			 Code is amended by redesignating subparagraph (D) as subparagraph (E) and by
			 inserting after subparagraph (C) the following new subparagraph:
								
									(D)Collectively bargained life insurance
				benefitsThe term
				collectively bargained life insurance benefits means, with respect
				to any collectively bargained transfer—
										(i)applicable life insurance benefits which
				are provided to retired employees who, immediately before the transfer, are
				entitled to receive such benefits by reason of retirement, and
										(ii)if specified by the provisions of the
				collective bargaining agreement governing the transfer, applicable life
				insurance benefits which will be provided at retirement to employees who are
				not retired employees at the time of the
				transfer.
										.
							(B)Conforming amendments
								(i)Clause (i) of section 420(e)(1)(C) of such
			 Code is amended by striking upon retirement and inserting
			 by reason of retirement.
								(ii)Subparagraph (C) of section 420(f)(6) of
			 such Code is amended—
									(I)by striking which are provided
			 to in the matter preceding clause (i),
									(II)by inserting which are provided
			 to before retired employees in clause (i),
									(III)by striking upon retirement
			 in clause (i) and inserting by reason of retirement, and
									(IV)by striking active employees who,
			 following their retirement, and inserting which will be provided
			 at retirement to employees who are not retired employees at the time of the
			 transfer and who.
									(c)Maintenance of effort
						(1)In generalSubparagraph (A) of section 420(c)(3) of
			 the Internal Revenue Code of 1986 is amended by inserting , and each
			 group-term life insurance plan under which applicable life insurance benefits
			 are provided, after health benefits are provided.
						(2)Conforming amendments
							(A)Subparagraph (B) of section 420(c)(3) of
			 such Code is amended—
								(i)by redesignating subclauses (I) and (II) of
			 clause (i) as subclauses (II) and (III) of such clause, respectively, and by
			 inserting before subclause (II) of such clause, as so redesignated, the
			 following new subclause:
									
										(I)separately with respect to applicable
				health benefits and applicable life insurance
				benefits,
										,
				and
								(ii)by striking for applicable health
			 benefits and all that follows in clause (ii) and inserting was
			 provided during such taxable year for the benefits with respect to which the
			 determination under clause (i) is made..
								(B)Subparagraph (C) of section 420(c)(3) of
			 such Code is amended—
								(i)by inserting for applicable health
			 benefits after applied separately, and
								(ii)by inserting , and separately for
			 applicable life insurance benefits with respect to individuals age 65 or older
			 at any time during the taxable year and with respect to individuals under age
			 65 during the taxable year before the period.
								(C)Subparagraph (E) of section 420(c)(3) of
			 such Code is amended—
								(i)in clause (i), by inserting or
			 retiree life insurance coverage, as the case may be, after
			 retiree health coverage, and
								(ii)in clause (ii), by inserting
			 for retiree health
			 coverage after cost reductions in the heading thereof,
			 and
								(iii)in clause (ii)(II), by inserting
			 with respect to applicable health benefits after
			 liabilities of the employer.
								(D)Paragraph (2) of section 420(f) of such
			 Code is amended by striking collectively bargained retiree health
			 liabilities each place it occurs and inserting collectively
			 bargained retiree liabilities.
							(E)Clause (i) of section 420(f)(2)(D) of such
			 Code is amended—
								(i)by inserting , and each group-term
			 life insurance plan or arrangement under which applicable life insurance
			 benefits are provided, in subclause (I) after applicable health
			 benefits are provided,
								(ii)by inserting or applicable life
			 insurance benefits, as the case may be, in subclause (I) after
			 provides applicable health benefits,
								(iii)by striking group health in
			 subclause (II), and
								(iv)by inserting or collectively
			 bargained life insurance benefits in subclause (II) after
			 collectively bargained health benefits.
								(F)Clause (ii) of section 420(f)(2)(D) of such
			 Code is amended—
								(i)by inserting with respect to
			 applicable health benefits or applicable life insurance benefits after
			 requirements of subsection (c)(3), and
								(ii)by adding at the end the following:
			 Such election may be made separately with respect to applicable health
			 benefits and applicable life insurance benefits. In the case of an election
			 with respect to applicable life insurance benefits, the first sentence of this
			 clause shall be applied as if subsection (c)(3) as in effect before the
			 amendments made by such Act applied to such benefits.
								(G)Clause (iii) of section 420(f)(2)(D) of
			 such Code is amended—
								(i)by striking retiree each
			 place it occurs, and
								(ii)by inserting , collectively
			 bargained life insurance benefits, or both, as the case may be, after
			 health benefits each place it occurs.
								(d)Coordination with section
			 79Section 79 of the Internal Revenue Code of
			 1986 is amended by adding at the end the following new subsection:
						
							(f)Exception for life insurance purchased in
				connection with qualified transfer of excess pension assetsSubsection (b)(3) and section 72(m)(3)
				shall not apply in the case of any cost paid (whether directly or indirectly)
				with assets held in an applicable life insurance account (as defined in section
				420(e)(4)) under a defined benefit
				plan.
							.
					(e)Conforming amendments
						(1)Section 420 of the Internal Revenue Code of
			 1986 is amended by striking qualified current retiree health
			 liabilities each place it appears and inserting qualified
			 current retiree liabilities.
						(2)Section 420 of such Code is amended by
			 inserting , or an applicable life insurance account, after
			 a health benefits account each place it appears in subsection
			 (b)(1)(A), subparagraphs (A), (B)(i), and (C) of subsection (c)(1), subsection
			 (d)(1)(A), and subsection (f)(2)(E)(ii).
						(3)Section 420(b) of such Code is
			 amended—
							(A)by adding the following at the end of
			 paragraph (2)(A): If there is a transfer from a defined benefit plan to
			 both a health benefits account and an applicable life insurance account during
			 any taxable year, such transfers shall be treated as 1 transfer for purposes of
			 this paragraph., and
							(B)by inserting to an account
			 after may be transferred in paragraph (3).
							(4)The heading for section 420(c)(1)(B) of
			 such Code is amended by inserting or life insurance after
			 health
			 benefits.
						(5)Paragraph (1) of section 420(e) of such
			 Code is amended—
							(A)by inserting and applicable life
			 insurance benefits in subparagraph (A) after applicable health
			 benefits, and
							(B)by striking health in the heading
			 thereof.
							(6)Subparagraph (B) of section 420(e)(1) of
			 such Code is amended—
							(A)in the matter preceding clause (i), by
			 inserting (determined separately for applicable health benefits and
			 applicable life insurance benefits) after shall be reduced by
			 the amount,
							(B)in clause (i), by inserting or
			 applicable life insurance accounts after health benefit
			 accounts, and
							(C)in clause (i), by striking qualified
			 current retiree health liability and inserting qualified current
			 retiree liability.
							(7)The heading for subsection (f) of section
			 420 of such Code is amended by striking health each place it
			 occurs.
						(8)Subclause (II) of section 420(f)(2)(B)(ii)
			 of such Code is amended by inserting or applicable life insurance
			 account, as the case may be, after health benefits
			 account.
						(9)Subclause (III) of section 420(f)(2)(E)(i)
			 of such Code is amended—
							(A)by inserting defined benefit
			 before plan maintained by an employer, and
							(B)by inserting health before
			 benefit plans maintained by the employer.
							(10)Paragraphs (4) and (6) of section 420(f) of
			 such Code are each amended by striking collectively bargained retiree
			 health liabilities each place it occurs and inserting
			 collectively bargained retiree liabilities.
						(11)Subparagraph (A) of section 420(f)(6) of
			 such Code is amended—
							(A)in clauses (i) and (ii), by inserting
			 , in the case of a transfer to a health benefits account, before
			 his covered spouse and dependents, and
							(B)in clause (ii), by striking health
			 plan and inserting plan.
							(12)Subparagraph (B) of section 420(f)(6) of
			 such Code is amended—
							(A)in clause (i), by inserting , and
			 collectively bargained life insurance benefits, after
			 collectively bargained health benefits,
							(B)in clause (ii)—
								(i)by adding at the end the following:
			 The preceding sentence shall be applied separately for collectively
			 bargained health benefits and collectively bargained life insurance
			 benefits., and
								(ii)by inserting , applicable life
			 insurance accounts, after health benefit accounts,
			 and
								(C)by striking health in the heading
			 thereof.
							(13)Subparagraph (E) of section 420(f)(6) of
			 such Code, as redesignated by subsection (b), is amended—
							(A)by striking bargained health
			 and inserting bargained,
							(B)by inserting , or a group-term life
			 insurance plan or arrangement for retired employees, after
			 dependents, and
							(C)by striking health in the heading
			 thereof.
							(14)Section 101(e) of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1021(e)) is amended—
							(A)in paragraphs (1) and (2), by inserting
			 or applicable life insurance account after health
			 benefits account each place it appears, and
							(B)in paragraph (1), by inserting or
			 applicable life insurance benefit liabilities after health
			 benefits liabilities.
							(f)Technical correctionClause (iii) of section 420(f)(6)(B) is
			 amended by striking 416(I)(1) and inserting
			 416(i)(1).
					(g)Repeal of deadwood
						(1)Subparagraph (A) of section 420(b)(1) of
			 the Internal Revenue Code of 1986 is amended by striking in a taxable
			 year beginning after December 31, 1990.
						(2)Subsection (b) of section 420 of such Code
			 is amended by striking paragraph (4) and by redesignating paragraph (5), as
			 amended by this Act, as paragraph (4).
						(3)Paragraph (2) of section 420(b) of such
			 Code, as amended by this section, is amended—
							(A)by striking subparagraph (B), and
							(B)by striking per year.— and all that
			 follows through No more than and inserting
			 per
			 year.—No more than.
							(4)Paragraph (2) of section 420(c) of such
			 Code is amended—
							(A)by striking subparagraph (B),
							(B)by moving subparagraph (A) two ems to the
			 left, and
							(C)by striking before transfer.— and
			 all that follows through The requirements of this paragraph and
			 inserting the following: before transfer.—The requirements of this
			 paragraph.
							(5)Paragraph (2) of section 420(d) of such
			 Code is amended by striking after December 31, 1990.
						(h)Effective date
						(1)In generalThe amendments made by this section shall
			 apply to transfers made after the date of the enactment of this Act.
						(2)Conforming amendments relating to Pension
			 Protection ActThe amendments
			 made by subsections (b)(3)(B) and (f) shall take effect as if included in the
			 amendments made by section 841(a) of the Pension Protection Act of 2006.
						40312.Pension
			 funding stabilization
					(a)Amendments to
			 Internal Revenue Code of 1986
						(1)In
			 generalSubparagraph (C) of section 430(h)(2) of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 clause:
							
								(iv)Segment rate
				stabilization
									(I)In
				generalIf a segment rate described in clause (i), (ii), or (iii)
				with respect to any applicable month (determined without regard to this clause)
				is less than the applicable minimum percentage, or more than the applicable
				maximum percentage, of the average of the segment rates described in such
				clause for years in the 25-year period ending with September 30 of the calendar
				year preceding the calendar year in which the plan year begins, then the
				segment rate described in such clause with respect to the applicable month
				shall be equal to the applicable minimum percentage or the applicable maximum
				percentage of such average, whichever is closest. The Secretary shall determine
				such average on an annual basis and may prescribe equivalent rates for years in
				any such 25-year period for which the rates described in any such clause are
				not available.
									(II)Applicable
				minimum percentage; applicable maximum percentageFor purposes of
				subclause (I), the applicable minimum percentage and the applicable maximum
				percentage for a plan year beginning in a calendar year shall be determined in
				accordance with the following table:
										
											
												
													If the calendar year is:The
						applicable minimum percentage is:The applicable
						maximum percentage is:
													
												
												
													201290%110%
													
													201385%115%
													
													201480%120%
													
													201575%125%
													
													After 201570%130%.
													
												
											
									.
						(2)Conforming
			 amendments
							(A)Paragraph (6) of
			 section 404(o) of such Code is amended by inserting (determined by not
			 taking into account any adjustment under clause (iv) of subsection (h)(2)(C)
			 thereof) before the period.
							(B)Subparagraph (F)
			 of section 430(h)(2) of such Code is amended by inserting and the
			 averages determined under subparagraph (C)(iv) after
			 subparagraph (C).
							(C)Subparagraphs (C)
			 and (D) of section 417(e)(3) of such Code are each amended by striking
			 section 430(h)(2)(C) and inserting section 430(h)(2)(C)
			 (determined by not taking into account any adjustment under clause (iv)
			 thereof).
							(b)Amendments to
			 Employee Retirement Income Security Act of 1974
						(1)In
			 generalSubparagraph (C) of section 303(h)(2) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1083(h)(2)) is amended by
			 adding at the end the following new clause:
							
								(iv)Segment rate
				stabilization
									(I)In
				generalIf a segment rate described in clause (i), (ii), or (iii)
				with respect to any applicable month (determined without regard to this clause)
				is less than the applicable minimum percentage, or more than the applicable
				maximum percentage, of the average of the segment rates described in such
				clause for years in the 25-year period ending with September 30 of the calendar
				year preceding the calendar year in which the plan year begins, then the
				segment rate described in such clause with respect to the applicable month
				shall be equal to the applicable minimum percentage or the applicable maximum
				percentage of such average, whichever is closest. The Secretary of the Treasury
				shall determine such average on an annual basis and may prescribe equivalent
				rates for years in any such 25-year period for which the rates described in any
				such clause are not available.
									(II)Applicable
				minimum percentage; applicable maximum percentageFor purposes of
				subclause (I), the applicable minimum percentage and the applicable maximum
				percentage for a plan year beginning in a calendar year shall be determined in
				accordance with the following table:
										
											
												
													If the calendar year is:The
						applicable minimum percentage is:The applicable
						maximum percentage is:
													
												
												
													201290%110%
													
													201385%115%
													
													201480%120%
													
													201575%125%
													
													After 201570%130%.
													
												
											
									.
						(2)Conforming
			 amendments
							(A)Subparagraph (F)
			 of section 303(h)(2) of such Act (29 U.S.C. 1083(h)(2)) is amended by inserting
			 and the averages determined under subparagraph (C)(iv) after
			 subparagraph (C).
							(B)Clauses (ii) and
			 (iii) of section 205(g)(3)(B) of such Act (29 U.S.C. 1055(g)(3)(B)) are each
			 amended by striking section 303(h)(2)(C) and inserting
			 section 303(h)(2)(C) (determined by not taking into account any
			 adjustment under clause (iv) thereof).
							(C)Clause (iv) of
			 section 4006(a)(3)(E) of such Act (29 U.S.C. 1306(a)(3)(E)) is amended by
			 striking section 303(h)(2)(C) and inserting section
			 303(h)(2)(C) (notwithstanding any regulations issued by the corporation,
			 determined by not taking into account any adjustment under clause (iv)
			 thereof).
							(c)Effective
			 date
						(1)In
			 generalThe amendments made by this section shall apply with
			 respect to plan years beginning after December 31, 2011.
						(2)ExceptionA
			 plan sponsor may elect not to have the amendments made by this section apply to
			 any plan year beginning on or before the date of the enactment of this Act
			 solely for purposes of determining the adjusted funding target attainment
			 percentage under sections 436 of the Internal Revenue Code of 1986 and 206(g)
			 of the Employee Retirement Income Security Act of 1974 for such plan year. A
			 plan shall not be treated as failing to meet the requirements of sections
			 411(d)(6) of such Code and 204(g) of such Act solely by reason of an election
			 under this paragraph.
						40313.Additional transfers to Highway Trust
			 FundSubsection (f) of section
			 9503 of the Internal Revenue Code of 1986, as amended by this Act, is amended
			 by redesignating paragraph (4) as paragraph (5) and by inserting after
			 paragraph (3) the following new paragraph:
					
						(4)Additional
				appropriations to trust fundOut of money in the Treasury not
				otherwise appropriated, there is hereby appropriated to the Highway Trust
				Fund—
							(A)for fiscal year
				2012, $2,183,000,000,
							(B)for fiscal year
				2013, $2,277,000,000, and
							(C)for fiscal year
				2014, $510,000,000.
							.
				
				40314.Transfers to
			 Federal Old-Age and Survivors Insurance Trust Fund and Federal Disability
			 Insurance Trust FundOut of
			 money in the Treasury not otherwise appropriated, there is hereby
			 appropriated—
					(1)for fiscal year 2012, $27,000,000,
			 and
					(2)for fiscal year 2014, $82,000,000,
					to the Federal
			 Old-Age and Survivors Trust Fund and the Federal Disability Insurance Trust
			 Fund established under section 201 of the Social Security Act (42 U.S.C. 401).
			 The Secretary of the Treasury shall allocate such amounts between such Trust
			 Funds in the ratio in which amounts are appropriated to such Trust Funds under
			 clause (3) of section 201(a) and clause (1) of section 201(b) of such
			 Act.EResearch and
			 education
			50001.Short
			 titleThis division may be
			 cited as the Transportation Research
			 and Innovative Technology Act of 2012.
			IFunding
				51001.Authorization
			 of appropriations
					(a)In
			 generalThe following amounts are authorized to be appropriated
			 out of the Highway Trust Fund (other than the Mass Transit Account):
						(1)Highway research
			 and development programTo carry out sections 503(b), 503(d), and
			 509 of title 23, United States Code, $90,000,000 for each of fiscal years 2012
			 and 2013.
						(2)Technology and
			 innovation deployment programTo carry out section 503(c) of
			 title 23, United States Code, $90,000,000 for each of fiscal years 2012 and
			 2013.
						(3)Training and
			 educationTo carry out section 504 of title 23, United States
			 Code, $24,000,000 for each of fiscal years 2012 and 2013.
						(4)Intelligent
			 transportation systems programTo carry out sections 512 through
			 518 of title 23, United States Code, $100,000,000 for each of fiscal years 2012
			 and 2013.
						(5)University
			 transportation centers programTo carry out section 5505 of title
			 49, United States Code, $70,000,000 for each of fiscal years 2012 and
			 2013.
						(6)Bureau of
			 transportation statisticsTo carry out chapter 65 of title 49,
			 United States Code, $26,000,000 for each of fiscal years 2012 and 2013.
						(b)Applicability of
			 title 23, united states codeFunds authorized to be appropriated
			 by subsection (a) shall—
						(1)be available for
			 obligation in the same manner as if those funds were apportioned under chapter
			 1 of title 23, United States Code, except that the Federal share of the cost of
			 a project or activity carried out using those funds shall be 80 percent, unless
			 otherwise expressly provided by this Act (including the amendments by this Act)
			 or otherwise determined by the Secretary; and
						(2)remain available
			 until expended and not be transferable.
						IIResearch,
			 technology, and education
				52001.Research,
			 technology, and educationSection 501 of title 23, United States Code,
			 is amended—
					(1)by redesignating
			 paragraph (2) as paragraph (8);
					(2)by inserting after
			 paragraph (1) the following:
						
							(2)IncidentThe
				term incident means a crash, natural disaster, workzone activity,
				special event, or other emergency road user occurrence that adversely affects
				or impedes the normal flow of traffic.
							(3)Innovation
				lifecycleThe term innovation lifecycle means the
				process of innovating through—
								(A)the identification
				of a need;
								(B)the establishment
				of the scope of research to address that need;
								(C)setting an
				agenda;
								(D)carrying out
				research, development, deployment, and testing of the resulting technology or
				innovation; and
								(E)carrying out an
				evaluation of the impact of the resulting technology or innovation.
								(4)Intelligent
				transportation infrastructureThe term intelligent
				transportation infrastructure means fully integrated public sector
				intelligent transportation system components, as defined by the
				Secretary.
							(5)Intelligent
				transportation systemThe terms intelligent transportation
				system and ITS mean electronics, photonics,
				communications, or information processing used singly or in combination to
				improve the efficiency or safety of a surface transportation system.
							(6)National
				architectureFor purposes of this chapter, the term
				national architecture means the common framework for
				interoperability that defines—
								(A)the functions
				associated with intelligent transportation system user services;
								(B)the physical
				entities or subsystems within which the functions reside;
								(C)the data
				interfaces and information flows between physical subsystems; and
								(D)the communications
				requirements associated with the information flows.
								(7)ProjectThe
				term project means an undertaking to research, develop, or
				operationally test intelligent transportation systems or any other undertaking
				eligible for assistance under this
				chapter.
							;
				and
					(3)by inserting after
			 paragraph (8) (as so redesignated) the following:
						
							(9)StandardThe
				term standard means a document that—
								(A)contains technical
				specifications or other precise criteria for intelligent transportation systems
				that are to be used consistently as rules, guidelines, or definitions of
				characteristics so as to ensure that materials, products, processes, and
				services are fit for the intended purposes of the materials, products,
				processes, and services; and
								(B)may support the
				national architecture and promote—
									(i)the widespread use
				and adoption of intelligent transportation system technology as a component of
				the surface transportation systems of the United States; and
									(ii)interoperability
				among intelligent transportation system technologies implemented throughout the
				States.
									.
					52002.Surface
			 transportation research, development, and technology
					(a)Surface
			 transportation research, development, and technologySection 502
			 of title 23, United States Code, is amended—
						(1)in the section
			 heading by inserting , development, and technology after
			 surface transportation research;
						(2)in subsection
			 (a)—
							(A)by redesignating
			 paragraphs (1) through (8) as paragraphs (2) through (9), respectively;
							(B)by inserting
			 before paragraph (2) (as redesignated by subparagraph (A)) the
			 following:
								
									(1)ApplicabilityThe
				research, development, and technology provisions of this section shall apply
				throughout this
				chapter.
									;
							(C)in paragraph (2)
			 (as redesignated by subparagraph (A))—
								(i)by
			 inserting within the innovation lifecycle after
			 activities; and
								(ii)by
			 inserting marketing and communications, impact analysis, after
			 training,;
								(D)in paragraph (3)
			 (as redesignated by subparagraph (A))—
								(i)in
			 subparagraph (B) by striking supports research in which there is a clear
			 public benefit and and inserting delivers a clear public benefit
			 and occurs where;
								(ii)in
			 subparagraph (C) by striking or after the semicolon;
								(iii)by
			 redesignating subparagraph (D) as subparagraph (H); and
								(iv)by
			 inserting after subparagraph (C) the following:
									
										(D)meets and
				addresses current or emerging needs;
										(E)presents the best
				means to align resources with multiyear plans and priorities;
										(F)ensures the
				coordination of highway research and technology transfer activities, including
				through activities performed by university transportation centers;
										(G)educates current
				and future transportation professionals;
				or
										;
								(E)in paragraph (4)
			 (as redesignated by subparagraph (A)) by striking subparagraphs (B) through (D)
			 and inserting the following:
								
									(B)partner with State
				highway agencies and other stakeholders as appropriate, including international
				entities, to facilitate research and technology transfer activities;
									(C)communicate the
				results of ongoing and completed research;
									(D)lead efforts to
				coordinate national emphasis areas of highway research, technology, and
				innovation deployment;
									(E)leverage
				partnerships with industry, academia, and international entities; and
									(F)conduct,
				facilitate, and support training and education of current and future
				transportation
				professionals.
									;
							(F)in paragraph
			 (5)(C) (as redesignated by subparagraph (A)) by striking policy and
			 planning and inserting all highway objectives seeking to improve
			 the performance of the transportation system;
							(G)in paragraph (6)
			 (as redesignated by subparagraph (A)) in the second sentence, by inserting
			 tribal governments, after local governments,;
			 and
							(H)in paragraph (8)
			 (as redesignated by subparagraph (A))—
								(i)in
			 the first sentence, by striking To the maximum and inserting the
			 following:
									
										(A)In
				generalTo the
				maximum
										;
								(ii)in
			 the second sentence, by striking Performance measures and
			 inserting the following:
									
										(B)Performance
				measuresPerformance
				measures
										;
								(iii)in
			 the third sentence, by striking All evaluations and inserting
			 the following:
									
										(D)Availability of
				evaluationsAll evaluations under this
				paragraph
										;
				and
								(iv)by
			 inserting after subparagraph (B) the following:
									
										(C)Program
				planTo the maximum extent practicable, each program pursued
				under this chapter shall be part of a data-driven, outcome-oriented program
				plan.
										;
								(3)in subsection
			 (b)—
							(A)in paragraph (4)
			 by striking surface transportation research and technology development
			 strategic plan developed under section 508 and inserting the
			 transportation research and development strategic plan of the
			 Secretary;
							(B)in paragraph (5)
			 by striking section each place it appears and inserting
			 chapter;
							(C)in paragraph (6)
			 by adding at the end the following:
								
									(C)Transfer of
				amounts among states or to federal highway administrationThe
				Secretary may, at the request of a State, transfer amounts apportioned or
				allocated to that State under this chapter to another State or the Federal
				Highway Administration to fund research, development, and technology transfer
				activities of mutual interest on a pooled funds basis.
									(D)Transfer of
				obligation authorityObligation authority for amounts transferred
				under this subsection shall be disbursed in the same manner and for the same
				amount as provided for the project being
				transferred.
									;
				and
							(D)by adding at the
			 end the following:
								
									(7)Prize
				competitions
										(A)In
				generalThe Secretary may carry out prize competitions to award
				competitive prizes for surface transportation innovations that have the
				potential for application to the research and technology objectives and
				activities of the Federal Highway Administration to improve system
				performance.
										(B)Requirements
											(i)In
				generalThe Secretary shall use a competitive process for the
				selection of prize recipients and shall widely advertise and solicit
				participation in prize competitions under this paragraph.
											(ii)Registration
				requiredNo individual or entity shall participate in a prize
				competition under this paragraph unless the individual or entity has registered
				with the Secretary in accordance with the eligibility requirements established
				by the Secretary under clause (iii).
											(iii)Minimum
				requirementsThe Secretary shall establish eligibility
				requirements for participation in each prize competition under this paragraph,
				which, at a minimum, shall—
												(I)limit
				participation in the prize competition to—
													(aa)individuals who
				are citizens of the United States;
													(bb)entities
				organized or existing under the laws of the United States or of a State;
				and
													(cc)entities
				organized or existing under the laws of a foreign country, if the controlling
				interest, as defined by the Secretary, is held by an individual or entity
				described in item (aa) or (bb);
													(II)require any
				individual or entity that registers for a prize competition—
													(aa)to
				assume all risks arising from participation in the competition; and
													(bb)to
				waive all claims against the Federal Government for any damages arising out of
				participation in the competition, including all claims, whether through
				negligence or otherwise, except in the case of willful misconduct, for—
														(AA)injury, death,
				damage, or loss of property; or
														(BB)loss of revenue
				or profits, whether direct, indirect, or consequential; and
														(III)require any
				individual or entity that registers for a prize competition to waive all claims
				against any non-Federal entity operating or managing the prize competition,
				such as a private contractor managing competition activities, to the extent
				that the Secretary believes is necessary to protect the interests of the
				Federal Government.
												(C)Relationship to
				other authorityThe Secretary may exercise the authority in this
				section in conjunction with, or in addition to, any other authority of the
				Secretary to acquire, support, or stimulate innovations with the potential for
				application to the Federal highway research technology and education
				program.
										;
							(4)in subsection
			 (c)—
							(A)in paragraph
			 (3)(A)—
								(i)by
			 striking subsection and inserting chapter;
			 and
								(ii)by
			 striking 50 and inserting 80; and
								(B)in paragraph (4)
			 by striking subsection and inserting chapter;
			 and
							(5)by striking
			 subsections (d) through (j).
						(b)Conforming
			 amendmentThe analysis for chapter 5 of title 23, United States
			 Code, is amended by striking the item relating to section 502 and inserting the
			 following:
						
							
								502. Surface transportation
				research, development, and
				technology.
							
							.
					52003.Research and
			 technology development and deployment
					(a)In
			 generalSection 503 of title 23, United States Code, is amended
			 to read as follows:
						
							503.Research and
				technology development and deployment
								(a)In
				generalThe Secretary shall—
									(1)carry out
				research, development, and deployment activities that encompass the entire
				innovation lifecycle; and
									(2)ensure that all
				research carried out under this section aligns with the transportation research
				and development strategic plan of the Secretary.
									(b)Highway research
				and development program
									(1)ObjectivesIn
				carrying out the highway research and development program, the Secretary, to
				address current and emerging highway transportation needs, shall—
										(A)identify research
				topics;
										(B)coordinate
				domestic and international research and development activities;
										(C)carry out
				research, testing, and evaluation activities; and
										(D)provide technology
				transfer and technical assistance.
										(2)ContentsResearch
				and development activities carried out under this section may include any of
				the following activities:
										(A)Improving
				highway safety
											(i)In
				generalThe Secretary shall carry out research and development
				activities from an integrated perspective to establish and implement systematic
				measures to improve highway safety.
											(ii)ObjectivesIn
				carrying out this subparagraph the Secretary shall carry out research and
				development activities—
												(I)to achieve greater
				long-term safety gains;
												(II)to reduce the
				number of fatalities and serious injuries on public roads;
												(III)to fill
				knowledge gaps that limit the effectiveness of research;
												(IV)to support the
				development and implementation of State strategic highway safety plans;
												(V)to advance
				improvements in, and use of, performance prediction analysis for
				decisionmaking; and
												(VI)to expand
				technology transfer to partners and stakeholders.
												(iii)ContentsResearch
				and technology activities carried out under this subparagraph may
				include—
												(I)safety assessments
				and decisionmaking tools;
												(II)data collection
				and analysis;
												(III)crash reduction
				projections;
												(IV)low-cost safety
				countermeasures;
												(V)innovative
				operational improvements and designs of roadway and roadside features;
												(VI)evaluation of
				countermeasure costs and benefits;
												(VII)development of
				tools for projecting impacts of safety countermeasures;
												(VIII)rural road
				safety measures;
												(IX)safety measures
				for vulnerable road users, including bicyclists and pedestrians;
												(X)safety policy
				studies;
												(XI)human factors
				studies and measures;
												(XII)safety
				technology deployment;
												(XIII)safety
				workforce professional capacity building initiatives;
												(XIV)safety program
				and process improvements; and
												(XV)tools and methods
				to enhance safety performance, including achievement of statewide safety
				performance targets.
												(B)Improving
				infrastructure integrity
											(i)In
				generalThe Secretary shall carry out and facilitate highway and
				bridge infrastructure research and development activities—
												(I)to maintain
				infrastructure integrity;
												(II)to meet user
				needs; and
												(III)to link Federal
				transportation investments to improvements in system performance.
												(ii)ObjectivesIn
				carrying out this subparagraph, the Secretary shall carry out research and
				development activities—
												(I)to reduce the
				number of fatalities attributable to infrastructure design characteristics and
				work zones;
												(II)to improve the
				safety and security of highway infrastructure;
												(III)to increase the
				reliability of lifecycle performance predictions used in infrastructure design,
				construction, and management;
												(IV)to improve the
				ability of transportation agencies to deliver projects that meet expectations
				for timeliness, quality, and cost;
												(V)to reduce user
				delay attributable to infrastructure system performance, maintenance,
				rehabilitation, and construction;
												(VI)to improve
				highway condition and performance through increased use of design, materials,
				construction, and maintenance innovations;
												(VII)to reduce the
				lifecycle environmental impacts of highway infrastructure through innovations
				in design, construction, operation, preservation, and maintenance; and
												(VIII)to study
				vulnerabilities of the transportation system to seismic activities and extreme
				events and methods to reduce those vulnerabilities.
												(iii)ContentsResearch
				and technology activities carried out under this subparagraph may
				include—
												(I)long-term
				infrastructure performance programs addressing pavements, bridges, tunnels, and
				other structures;
												(II)short-term and
				accelerated studies of infrastructure performance;
												(III)research to
				develop more durable infrastructure materials and systems;
												(IV)advanced
				infrastructure design methods;
												(V)accelerated
				highway and bridge construction;
												(VI)performance-based
				specifications;
												(VII)construction and
				materials quality assurance;
												(VIII)comprehensive
				and integrated infrastructure asset management;
												(IX)infrastructure
				safety assurance;
												(X)highway
				infrastructure security;
												(XI)sustainable
				infrastructure design and construction;
												(XII)infrastructure
				rehabilitation and preservation techniques, including techniques to
				rehabilitate and preserve historic infrastructure;
												(XIII)hydraulic,
				geotechnical, and aerodynamic aspects of infrastructure;
												(XIV)improved highway
				construction technologies and practices;
												(XV)improved tools,
				technologies, and models for infrastructure management, including assessment
				and monitoring of infrastructure condition;
												(XVI)studies to
				improve flexibility and resiliency of infrastructure systems to withstand
				climate variability;
												(XVII)studies on the
				effectiveness of fiber-based additives to improve the durability of surface
				transportation materials in various geographic regions;
												(XVIII)studies of
				infrastructure resilience and other adaptation measures;
												(XIX)maintenance of
				seismic research activities, including research carried out in conjunction with
				other Federal agencies to study the vulnerability of the transportation system
				to seismic activity and methods to reduce that vulnerability; and
												(XX)technology
				transfer and adoption of permeable, pervious, or porous paving materials,
				practices, and systems that are designed to minimize environmental impacts,
				stormwater runoff, and flooding and to treat or remove pollutants by allowing
				stormwater to infiltrate through the pavement in a manner similar to
				predevelopment hydrologic conditions.
												(iv)Lifecycle costs
				analysis study
												(I)In
				generalIn this clause, the term lifecycle costs
				analysis means a process for evaluating the total economic worth of a
				usable project segment by analyzing initial costs and discounted future costs,
				such as maintenance, user, reconstruction, rehabilitation, restoring, and
				resurfacing costs, over the life of the project segment.
												(II)StudyThe
				Comptroller General shall conduct a study of the best practices for calculating
				lifecycle costs for federally funded highway projects. At a minimum, this study
				shall include a thorough literature review and a survey of current lifecycle
				cost practices of State departments of transportation.
												(III)ConsultationIn
				carrying out this study, the Comptroller shall consult with, at a
				minimum—
													(aa)the
				American Association of State Highway and Transportation Officials;
													(bb)appropriate
				experts in the field of lifecycle cost analysis; and
													(cc)appropriate
				industry experts and research centers.
													(IV)ReportNot
				later than 1 year after the date of enactment of the Transportation Research
				and Innovative Technology Act of 2012, the Comptroller General shall submit to
				the Committee on Environment and Public Works of the Senate and the Committee
				on Transportation and Infrastructure of the House of Representatives a report
				on the results of the study which shall include, but is not limited to—
													(aa)a
				summary of the latest research on lifecycle cost analysis; and
													(bb)recommendations
				on the appropriate—
														(AA)period of
				analysis;
														(BB)design
				period;
														(CC)discount rates;
				and
														(DD)use of actual
				material life and maintenance cost data.
														(C)Strengthening
				transportation planning and environmental decisionmaking
											(i)In
				generalThe Secretary shall carry out research—
												(I)to improve
				transportation planning and environmental decisionmaking processes; and
												(II)to minimize the
				impact of surface transportation on the environment and quality of life.
												(ii)ObjectivesIn
				carrying out this subparagraph the Secretary shall carry out research and
				development activities—
												(I)to reduce the
				impact of highway infrastructure and operations on the natural and human
				environment;
												(II)to advance
				improvements in environmental analyses and processes and context sensitive
				solutions for transportation decisionmaking;
												(III)to improve
				construction techniques;
												(IV)to accelerate
				construction to reduce congestion and related emissions;
												(V)to reduce the
				impact of highway runoff on the environment;
												(VI)to maintain
				sustainability of biological communities and ecosystems adjacent to highway
				corridors;
												(VII)to improve
				understanding and modeling of the factors that contribute to the demand for
				transportation;
												(VIII)to improve
				transportation planning decisionmaking and coordination; and
												(IX)to reduce the
				environmental impacts of freight movement.
												(iii)ContentsResearch
				and technology activities carried out under this subparagraph may
				include—
												(I)creation of models
				and tools for evaluating transportation measures and transportation system
				designs;
												(II)congestion
				reduction efforts;
												(III)transportation
				and economic development planning in rural areas and small communities;
												(IV)improvement of
				State, local, and tribal capabilities relating to surface transportation
				planning and the environment;
												(V)environmental
				stewardship and sustainability activities;
												(VI)streamlining of
				project delivery processes;
												(VII)development of
				effective strategies and techniques to analyze and minimize impacts to the
				natural and human environment and provide environmentally beneficial
				mitigation;
												(VIII)comprehensive
				multinational planning;
												(IX)multistate
				transportation corridor planning;
												(X)improvement of
				transportation choices, including walking, bicycling, and linkages to public
				transportation;
												(XI)ecosystem
				sustainability;
												(XII)wildlife and
				plant population connectivity and interaction across and along highway
				corridors;
												(XIII)analysis,
				measurement, and reduction of air pollution from transportation sources;
												(XIV)advancement in
				the understanding of health impact analyses in transportation planning and
				project development;
												(XV)transportation
				planning professional development;
												(XVI)research on
				improving the cooperation and integration of transportation planning with other
				regional plans, including land use, energy, water infrastructure, economic
				development, and housing plans;
												(XVII)reducing the
				environmental impacts of freight movement; and
												(XVIII)alternative
				transportation fuels research.
												(D)Reducing
				congestion, improving highway operations, and enhancing freight
				productivity
											(i)In
				generalThe Secretary shall carry out research under this
				subparagraph with the goals of—
												(I)addressing
				congestion problems;
												(II)reducing the
				costs of congestion;
												(III)improving
				freight movement;
												(IV)increasing
				productivity; and
												(V)improving the
				economic competitiveness of the United States.
												(ii)ObjectivesIn
				carrying out this subparagraph, the Secretary shall carry out research and
				development activities to identify, develop, and assess innovations that have
				the potential—
												(I)to reduce traffic
				congestion;
												(II)to improve
				freight movement; and
												(III)to reduce
				freight-related congestion throughout the transportation network.
												(iii)ContentsResearch
				and technology activities carried out under this subparagraph may
				include—
												(I)active traffic and
				demand management;
												(II)acceleration of
				the implementation of Intelligent Transportation Systems technology;
												(III)advanced
				transportation concepts and analysis;
												(IV)arterial
				management and traffic signal operation;
												(V)congestion
				pricing;
												(VI)corridor
				management;
												(VII)emergency
				operations;
												(VIII)research
				relating to enabling technologies and applications;
												(IX)freeway
				management;
												(X)evaluation of
				enabling technologies;
												(XI)freight industry
				professional development;
												(XII)impacts of
				vehicle size and weight on congestion;
												(XIII)freight
				operations and technology;
												(XIV)operations and
				freight performance measurement and management;
												(XV)organization and
				planning for operations;
												(XVI)planned special
				events management;
												(XVII)real-time
				transportation information;
												(XVIII)road weather
				management;
												(XIX)traffic and
				freight data and analysis tools;
												(XX)traffic control
				devices;
												(XXI)traffic incident
				management;
												(XXII)work zone
				management;
												(XXIII)communication
				of travel, roadway, and emergency information to persons with disabilities;
				and
												(XXIV)research on
				enhanced mode choice and intermodal connectivity.
												(E)Assessing policy
				and system financing alternatives
											(i)In
				generalThe Secretary shall carry out research and technology on
				emerging issues in the domestic and international transportation community from
				a policy perspective.
											(ii)ObjectivesResearch
				and technology activities carried out under this subparagraph shall provide
				information to policy and decisionmakers on current and emerging transportation
				issues.
											(iii)Research
				activitiesActivities carried out under this subparagraph shall
				include—
												(I)the planning and
				integration of a coordinated program related to the possible design,
				interoperability, and institutional roles of future sustainable transportation
				revenue mechanisms;
												(II)field trials to
				research potential alternative revenue mechanisms, and the Secretary may
				partner with individual States, groups of States, or other entities to
				implement such trials; and
												(III)other activities
				to study new methods which preserve a user-fee structure to maintain the
				long-term solvency of the Highway Trust Fund.
												(iv)ContentsResearch
				and technology activities carried out under this subparagraph may
				include—
												(I)highway needs and
				investment analysis;
												(II)a motor fuel tax
				evasion program;
												(III)advancing
				innovations in revenue generation, financing, and procurement for project
				delivery;
												(IV)improving the
				accuracy of project cost analyses;
												(V)highway
				performance measurement;
												(VI)travel demand
				performance measurement;
												(VII)highway finance
				performance measurement;
												(VIII)international
				technology exchange initiatives;
												(IX)infrastructure
				investment needs reports;
												(X)promotion of the
				technologies, products, and best practices of the United States; and
												(XI)establishment of
				partnerships among the United States, foreign agencies, and transportation
				experts.
												(v)FundingOf
				the funds authorized to carry out this subsection, no less than 50 percent
				shall be used to carry out clause (iii).
											(F)Infrastructure
				investment needs report
											(i)In
				generalNot later than July 31, 2012, and July 31 of every second
				year thereafter, the Secretary shall submit to the Committee on Transportation
				and Infrastructure of the House of Representatives and the Committee on
				Environment and Public Works of the Senate a report that describes estimates of
				the future highway and bridge needs of the United States and the backlog of
				current highway and bridge needs.
											(ii)ComparisonsEach
				report under clause (i) shall include all information necessary to relate and
				compare the conditions and service measures used in the previous biennial
				reports to conditions and service measures used in the current report.
											(iii)InclusionsEach
				report under clause (i) shall provide recommendations to Congress on changes to
				the Highway Performance Monitoring System that address—
												(I)improvements to
				the quality and standardization of data collection on all functional
				classifications of Federal-aid highways for accurate system length, lane
				length, and vehicle-mile of travel; and
												(II)changes to the
				reporting requirements authorized under section 315, to reflect recommendations
				under this paragraph for collection, storage, analysis, reporting, and display
				of data for Federal-aid highways and, to the maximum extent practical, all
				public roads.
												(G)Exploring next
				generation solutions and capitalizing on the highway research center
											(i)In
				generalThe Secretary shall carry out research and development
				activities relating to exploratory advanced research—
												(I)to leverage the
				targeted capabilities of the Turner-Fairbank Highway Research Center to develop
				technologies and innovations of national importance; and
												(II)to develop
				potentially transformational solutions to improve the durability, efficiency,
				environmental impact, productivity, and safety aspects of highway and
				intermodal transportation systems.
												(ii)ContentsResearch
				and technology activities carried out under this subparagraph may
				include—
												(I)long-term,
				high-risk research to improve the materials used in highway
				infrastructure;
												(II)exploratory
				research to assess the effects of transportation decisions on human
				health;
												(III)advanced
				development of surrogate measures for highway safety;
												(IV)transformational
				research to affect complex environmental and highway system
				relationships;
												(V)development of
				economical and environmentally sensitive designs, efficient and
				quality-controlled construction practices, and durable materials;
												(VI)development of
				advanced data acquisition techniques for system condition and performance
				monitoring;
												(VII)inclusive
				research for hour-to-hour operational decisionmaking and simulation
				forecasting;
												(VIII)understanding
				current and emerging phenomena to inform next generation transportation policy
				decisionmaking; and
												(IX)continued
				improvement and advancement of the Turner-Fairbank Highway Research
				Center.
												(H)Aligning
				national challenges and disseminating information
											(i)In
				generalThe Secretary shall conduct research and development
				activities—
												(I)to establish a
				nationally coordinated highway research agenda that—
													(aa)focuses on topics
				of national significance;
													(bb)addresses current
				gaps in research;
													(cc)encourages
				collaboration;
													(dd)reduces
				unnecessary duplication of effort; and
													(ee)accelerates
				innovation delivery; and
													(II)to provide
				relevant information to researchers and highway and transportation
				practitioners to improve the performance of the transportation system.
												(ii)ContentsResearch
				and technology activities carried out under this subparagraph may
				include—
												(I)coordination,
				development, and implementation of a national highway research agenda;
												(II)collaboration on
				national emphasis areas of highway research and coordination among
				international, Federal, State, and university research programs;
												(III)development and
				delivery of research reports and innovation delivery messages;
												(IV)identification of
				market-ready technologies and innovations; and
												(V)provision of
				access to data developed under this subparagraph to the public, including
				researchers, stakeholders, and customers, through a publicly accessible
				Internet site.
												(c)Technology and
				innovation deployment program
									(1)In
				generalThe Secretary shall carry out a technology and innovation
				deployment program relating to all aspects of highway transportation, including
				planning, financing, operation, structures, materials, pavements, environment,
				construction, and the duration of time between project planning and project
				delivery, with the goals of—
										(A)significantly
				accelerating the adoption of innovative technologies by the surface
				transportation community;
										(B)providing
				leadership and incentives to demonstrate and promote state-of-the-art
				technologies, elevated performance standards, and new business practices in
				highway construction processes that result in improved safety, faster
				construction, reduced congestion from construction, and improved quality and
				user satisfaction;
										(C)constructing
				longer-lasting highways through the use of innovative technologies and
				practices that lead to faster construction of efficient and safe highways and
				bridges;
										(D)improving highway
				efficiency, safety, mobility, reliability, service life, environmental
				protection, and sustainability; and
										(E)developing and
				deploying new tools, techniques, and practices to accelerate the adoption of
				innovation in all aspects of highway transportation.
										(2)Implementation
										(A)In
				generalThe Secretary shall promote, facilitate, and carry out
				the program established under paragraph (1) to distribute the products,
				technologies, tools, methods, or other findings that result from highway
				research and development activities, including research and development
				activities carried out under this chapter.
										(B)Accelerated
				innovation deploymentIn carrying out the program established
				under paragraph (1), the Secretary shall—
											(i)establish and
				carry out demonstration programs;
											(ii)provide
				incentives, technical assistance, and training to researchers and developers;
				and
											(iii)develop improved
				tools and methods to accelerate the adoption of proven innovative practices and
				technologies as standard practices.
											(C)Implementation
				of future strategic highway research program findings and results
											(i)In
				generalThe Secretary, in consultation with the American
				Association of State Highway and Transportation Officials and the
				Transportation Research Board of the National Academy of Sciences, shall
				implement the findings and recommendations developed under the future strategic
				highway research program established under section 510.
											(ii)Basis for
				findingsThe activities carried out under this subparagraph shall
				be based on the report submitted to Congress by the Transportation Research
				Board of the National Academy of Sciences under section 510(e).
											(iii)PersonnelThe
				Secretary may use funds made available to carry out this subsection for
				administrative costs under this subparagraph, which funds shall be used in
				addition to any other funds made available for that purpose.
											(iv)Fees
												(I)In
				generalThe Secretary may impose and collect fees to recover
				costs associated with special data or analysis requests relating to safety
				naturalistic driving databases developed under the future of strategic highway
				research program.
												(II)Use of fee
				amounts
													(aa)In
				generalAny fees collected under this clause shall be made
				available to the Secretary to carry out this section and shall remain available
				for expenditure until expended.
													(bb)Supplement, not
				supplantAny fee amounts collected under this clause shall
				supplement, but not supplant, amounts made available to the Secretary to carry
				out this title.
													(3)Accelerated
				implementation and deployment of pavement technologies
										(A)In
				generalThe Secretary shall establish and implement a program
				under the technology and innovation deployment program to promote, implement,
				deploy, demonstrate, showcase, support, and document the application of
				innovative pavement technologies, practices, performance, and benefits.
										(B)GoalsThe
				goals of the accelerated implementation and deployment of pavement technologies
				program shall include—
											(i)the deployment of
				new, cost-effective designs, materials, recycled materials, and practices to
				extend the pavement life and performance and to improve user
				satisfaction;
											(ii)the reduction of
				initial costs and lifecycle costs of pavements, including the costs of new
				construction, replacement, maintenance, and rehabilitation;
											(iii)the deployment
				of accelerated construction techniques to increase safety and reduce
				construction time and traffic disruption and congestion;
											(iv)the deployment of
				engineering design criteria and specifications for new and efficient practices,
				products, and materials for use in highway pavements;
											(v)the deployment of
				new nondestructive and real-time pavement evaluation technologies and
				construction techniques; and
											(vi)effective
				technology transfer and information dissemination to accelerate implementation
				of new technologies and to improve life, performance, cost effectiveness,
				safety, and user satisfaction.
											(C)FundingThe
				Secretary shall obligate for each of fiscal years 2012 through 2013 from funds
				made available to carry out this subsection—
											(i)$6,000,000 to
				accelerate the deployment and implementation of asphalt pavement technology;
				and
											(ii)$6,000,000 to
				accelerate the deployment and implementation of concrete pavement technology
				used in highways on the national highway system.
											(D)Administration
											(i)In
				generalThe implementation and deployment activities to be
				carried out under this paragraph shall be identified and conducted in
				collaboration with industry, State departments of transportation, the Federal
				Highway Administration, the National Academy of Sciences, and other appropriate
				entities, using the respective road maps (the Concrete Pavement Road Map and
				National Asphalt Roadmap) as a guide.
											(ii)CollaborationThe
				Federal Highway Administration shall collaborate with organizations that have a
				proven track record of effective technology deployment on a national scale,
				stakeholder involvement, and leveraging of public sector investment.
											(iii)Advisory
				committeeA pavement technology implementation advisory committee
				comprised of key stakeholders, including the Federal Highway Administration,
				State departments of transportation, and the pavement industry, shall be
				established to oversee and advise the program efforts.
											(iv)ReportThe
				Secretary shall annually submit to the Committee on Environment and Public
				Works of the Senate and the Committee on Transportation and Infrastructure of
				the House of Representatives a report that details the progress and results of
				the activities carried out under this paragraph.
											(d)Air quality and
				congestion mitigation measure outcomes assessment research
									(1)In
				generalThe Secretary, in consultation with the Administrator of
				the Environmental Protection Agency, shall carry out a research program to
				examine the outcomes of actions funded under the congestion mitigation and air
				quality improvement program since the enactment of the SAFETEA–LU (Public Law
				109–59).
									(2)GoalsThe
				goals of the program shall include—
										(A)the assessment and
				documentation, through outcomes research conducted on a representative sample
				of cases, of—
											(i)the emission
				reductions achieved by federally supported surface transportation actions
				intended to reduce emissions or lessen traffic congestion; and
											(ii)the air quality
				and human health impacts of those actions, including potential unrecognized or
				indirect consequences, attributable to those actions;
											(B)an expanded base
				of empirical evidence on the air quality and human health impacts of actions
				described in paragraph (1); and
										(C)an increase in
				knowledge of—
											(i)the factors
				determining the air quality and human health changes associated with
				transportation emission reduction actions; and
											(ii)other information
				to more accurately understand the validity of current estimation and modeling
				routines and ways to improve those routines.
											(3)Administrative
				elementsTo carry out this subsection, the Secretary
				shall—
										(A)make a grant for
				the coordination, selection, management, and reporting of component studies to
				an independent scientific research organization with the necessary experience
				in successfully conducting accountability and other studies on mobile source
				air pollutants and associated health effects;
										(B)ensure that case
				studies are identified and conducted by teams selected through a competitive
				solicitation overseen by an independent committee of unbiased experts;
				and
										(C)ensure that all
				findings and reports are peer-reviewed and published in a form that presents
				the findings together with reviewer comments.
										(4)ReportThe
				Secretary shall submit to the Committee on Environment and Public Works of the
				Senate and the Committee on Transportation and Infrastructure of the House of
				Representatives—
										(A)not later than 1
				year after the date of enactment of the MAP–21, and for the following year, a
				report providing an initial scoping and plan, and status updates, respectively,
				for the program under this subsection; and
										(B)not later than 2
				years after the date of enactment of the MAP–21, a final report that describes
				the findings of, and recommendations resulting from, the program under this
				subsection.
										(5)FundingOf
				the amounts made available to carry out this section, the Secretary shall make
				available to carry out this subsection not more than $1,000,000 for each fiscal
				year.
									.
					(b)Conforming
			 amendmentThe analysis for chapter 5 of title 23, United States
			 Code, is amended by striking the item relating to section 503 and inserting the
			 following:
						
							
								503. Research and technology
				development and
				deployment.
							
							.
					52004.Training and
			 educationSection 504 of title
			 23, United States Code, is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph
			 (2)(A) by inserting and the employees of any other applicable Federal
			 agency before the semicolon at the end;
						(B)in paragraph
			 (3)(A)(ii)(V) by striking expediting and inserting
			 reducing the amount of time required for;
						(C)by striking
			 paragraph (4);
						(D)by redesignating
			 paragraphs (5) through (8) as paragraphs (4) through (7), respectively;
			 and
						(E)in paragraph (7)
			 (as redesignated by subparagraph (D)) by striking paragraph (7)
			 and inserting paragraph (6);
						(2)in subsection (b)
			 by striking paragraph (3) and inserting the following:
						
							(3)Federal
				share
								(A)Local technical
				assistance centers
									(i)In
				generalSubject to subparagraph (B), the Federal share of the
				cost of an activity carried out by a local technical assistance center under
				paragraphs (1) and (2) shall be 50 percent.
									(ii)Non-federal
				shareThe non-Federal share of the cost of an activity described
				in clause (i) may consist of amounts provided to a recipient under subsection
				(e) or section 505, up to 100 percent of the non-Federal share.
									(B)Tribal technical
				assistance centersThe Federal share of the cost of an activity
				carried out by a tribal technical assistance center under paragraph (2)(D)(ii)
				shall be 100
				percent.
								;
					(3)in subsection
			 (c)(2)—
						(A)by striking
			 The Secretary and inserting the following:
							
								(A)In
				generalThe
				Secretary
								;
						(B)in subparagraph
			 (A) (as designated by subparagraph (A)) by striking . The
			 program and inserting , which program; and
						(C)by adding at the
			 end the following:
							
								(B)Use of
				amountsAmounts provided to institutions of higher education to
				carry out this paragraph shall be used to provide direct support of student
				expenses.
								;
						(4)in subsection
			 (e)(1)—
						(A)in the matter
			 preceding subparagraph (A) by striking sections 104(b)(1), 104(b)(2),
			 104(b)(3), 104(b)(4), and 144(e) and inserting paragraphs (1)
			 through (4) of section 104(b);
						(B)in subparagraph
			 (D) by striking and at the end;
						(C)in subparagraph
			 (E) by striking the period and inserting a semicolon; and
						(D)by adding at the
			 end the following:
							
								(F)meetings of
				transportation professionals that include education and professional
				development activities;
								(G)activities carried
				out by the National Highway Institute under subsection (a); and
								(H)local technical
				assistance programs under subsection
				(b).
								;
						(5)in subsection (f)
			 in the heading, by striking pilot;
					(6)in subsection
			 (g)(4)(F) by striking excellence and inserting
			 stewardship; and
					(7)by adding at the
			 end the following:
						
							(h)Centers for
				surface transportation excellence
								(1)In
				generalThe Secretary may make grants under this section to
				establish and maintain centers for surface transportation excellence.
								(2)GoalsThe
				goals of a center referred to in paragraph (1) shall be to promote and support
				strategic national surface transportation programs and activities relating to
				the work of State departments of transportation in the areas of environment,
				surface transportation safety, rural safety, and project
				finance.
								.
					52005.State
			 planning and researchSection
			 505 of title 23, United States Code, is amended—
					(1)in subsection
			 (a)—
						(A)in the matter
			 preceding paragraph (1) by striking section 104 (other than sections
			 104(f) and 104(h)) and under section 144 and inserting
			 paragraphs (1) through (5) of section 104(b); and
						(B)in paragraph (3)
			 by striking under section 303 and inserting , plans, and
			 processes under sections 119, 148, 149, and 167;
						(2)in subsection
			 (b)—
						(A)in paragraph (1)
			 by striking 25 and inserting 24; and
						(B)in paragraph (2)
			 by striking 75 percent of the funds described in paragraph (1)
			 and inserting 70 percent of the funds described in subsection
			 (a);
						(3)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively;
					(4)by inserting after
			 subsection (b) the following:
						
							(c)Implementation
				of future strategic highway research program findings and results
								(1)FundsNot
				less than 6 percent of the funds subject to subsection (a) that are apportioned
				to a State for a fiscal year shall be made available to the Secretary to carry
				out section 503(c)(2)(C).
								(2)Treatment of
				fundsFunds expended under paragraph (1) shall not be considered
				to be part of the extramural budget of the agency for the purpose of section 9
				of the Small Business Act (15 U.S.C.
				638).
								;
				and
					(5)in paragraph (e)
			 (as so redesignated) by striking section 118(b)(2) and inserting
			 section 118(b).
					52006.International
			 highway transportation programSection 506 of title 23, United States Code,
			 is repealed.
				52007.Surface
			 transportation environmental cooperative research programSection 507 of title 23, United States Code,
			 is repealed.
				52008.National
			 cooperative freight researchSection 509(d) of title 23, United States
			 Code, is amended by adding at the end the following:
					
						(6)Coordination of
				cooperative researchThe National Academy of Sciences shall
				coordinate research agendas, research project selections, and competitions
				across all transportation-related cooperative research programs carried out by
				the National Academy of Sciences to ensure program efficiency, effectiveness,
				and the dissemination of research
				findings.
						.
				52009.Prize
			 authority
					(a)In
			 generalChapter 3 of title 49, United States Code, is amended by
			 inserting before section 336 the following:
						
							335.Prize
				authority
								(a)In
				generalThe Secretary of Transportation may carry out a program,
				in accordance with this section, to competitively award cash prizes to
				stimulate innovation in basic and applied research, technology development, and
				prototype demonstration that have the potential for application to the national
				transportation system.
								(b)TopicsIn
				selecting topics for prize competitions under this section, the Secretary
				shall—
									(1)consult with a
				wide variety of Government and nongovernment representatives; and
									(2)give consideration
				to prize goals that demonstrate innovative approaches and strategies to improve
				the safety, efficiency, and sustainability of the national transportation
				system.
									(c)AdvertisingThe
				Secretary shall encourage participation in the prize competitions through
				extensive advertising.
								(d)Requirements and
				registrationFor each prize competition, the Secretary shall
				publish a notice on a public website that describes—
									(1)the subject of the
				competition;
									(2)the eligibility
				rules for participation in the competition;
									(3)the amount of the
				prize; and
									(4)the basis on which
				a winner will be selected.
									(e)EligibilityAn
				individual or entity may not receive a prize under this section unless the
				individual or entity—
									(1)has registered to
				participate in the competition pursuant to any rules promulgated by the
				Secretary under this section;
									(2)has complied with
				all the requirements under this section;
									(3)(A)in the case of a private
				entity, is incorporated in, and maintains a primary place of business in, the
				United States; or
										(B)in the case of an
				individual, whether participating singly or in a group, is a citizen or
				permanent resident of the United States; and
										(4)is not a Federal
				entity or Federal employee acting within the scope of his or her
				employment.
									(f)Liability
									(1)Assumption of
				risk
										(A)In
				generalA registered participant shall agree to assume any and
				all risks and waive claims against the Federal Government and its related
				entities, except in the case of willful misconduct, for any injury, death,
				damage, or loss of property, revenue, or profits, whether direct, indirect, or
				consequential, arising from participation in a competition, whether such
				injury, death, damage, or loss arises through negligence or otherwise.
										(B)Related
				entityIn this paragraph, the term related entity
				means a contractor, subcontractor (at any tier), supplier, user, customer,
				cooperating party, grantee, investigator, or detailee.
										(2)Financial
				responsibilityA participant shall obtain liability insurance or
				demonstrate financial responsibility, in amounts determined by the Secretary,
				for claims by—
										(A)a third party for
				death, bodily injury, or property damage, or loss resulting from an activity
				carried out in connection with participation in a competition, with the Federal
				Government named as an additional insured under the registered participant’s
				insurance policy and registered participants agreeing to indemnify the Federal
				Government against third party claims for damages arising from or related to
				competition activities; and
										(B)the Federal
				Government for damage or loss to Government property resulting from such an
				activity.
										(g)Judges
									(1)SelectionFor
				each prize competition, the Secretary, either directly or through an agreement
				under subsection (h), shall assemble a panel of qualified judges to select the
				winner or winners of the prize competition on the basis described in subsection
				(d). Judges for each competition shall include individuals from outside the
				Administration, including the private sector.
									(2)LimitationsA
				judge selected under this subsection may not—
										(A)have personal or
				financial interests in, or be an employee, officer, director, or agent of, any
				entity that is a registered participant in a prize competition under this
				section; or
										(B)have a familial or
				financial relationship with an individual who is a registered
				participant.
										(h)Administering
				the competitionThe Secretary may enter into an agreement with a
				private, nonprofit entity to administer the prize competition, subject to the
				provisions of this section.
								(i)Funding
									(1)Private sector
				fundingA cash prize under this section may consist of funds
				appropriated by the Federal Government and funds provided by the private
				sector. The Secretary may accept funds from other Federal agencies, State and
				local governments, and metropolitan planning organizations for the cash prizes.
				The Secretary may not give any special consideration to any private sector
				entity in return for a donation under this paragraph.
									(2)Availability of
				fundsNotwithstanding any other provision of law, amounts
				appropriated for prize awards under this section—
										(A)shall remain
				available until expended; and
										(B)may not be
				transferred, reprogrammed, or expended for other purposes until after the
				expiration of the 10-year period beginning on the last day of the fiscal year
				for which the funds were originally appropriated.
										(3)Savings
				provisionNothing in this subsection may be construed to permit
				the obligation or payment of funds in violation of the Anti-Deficiency Act (31
				U.S.C. 1341).
									(4)Prize
				announcementA prize may not be announced under this section
				until all the funds needed to pay out the announced amount of the prize have
				been appropriated or committed in writing by a private source.
									(5)Prize
				increasesThe Secretary may increase the amount of a prize after
				the initial announcement of the prize under this section if—
										(A)notice of the
				increase is provided in the same manner as the initial notice of the prize;
				and
										(B)the funds needed
				to pay out the announced amount of the increase have been appropriated or
				committed in writing by a private source.
										(6)Congressional
				notificationA prize competition under this section may offer a
				prize in an amount greater than $1,000,000 only after 30 days have elapsed
				after written notice has been transmitted to the Committee on Commerce,
				Science, and Transportation of the Senate and the Committee on Science, Space,
				and Technology of the House of Representatives.
									(7)Award
				limitA prize competition under this section may not result in
				the award of more than $25,000 in cash prizes without the approval of the
				Secretary.
									(j)Use of
				department name and insigniaA registered participant in a prize
				competition under this section may use the Department’s name, initials, or
				insignia only after prior review and written approval by the Secretary.
								(k)Compliance with
				existing lawThe Federal Government shall not, by virtue of
				offering or providing a prize under this section, be responsible for compliance
				by registered participants in a prize competition with Federal law, including
				licensing, export control, and non-proliferation laws, and related
				regulations.
								.
					(b)Conforming
			 amendmentThe analysis for chapter 3 of title 49, United States
			 Code, is amended by inserting before the item relating to section 336 the
			 following:
						
							
								335. Prize
				authority
							
							.
					52010.University
			 transportation centers program
					(a)In
			 generalSection 5505 of title 49, United States Code, is amended
			 to read as follows:
						
							5505.University
				transportation centers program
								(a)University
				transportation centers program
									(1)Establishment
				and operationThe Secretary shall make grants under this section
				to eligible nonprofit institutions of higher education to establish and operate
				university transportation centers.
									(2)Role of
				centersThe role of each university transportation center
				referred to in paragraph (1) shall be—
										(A)to advance
				transportation expertise and technology in the varied disciplines that comprise
				the field of transportation through education, research, and technology
				transfer activities;
										(B)to provide for a
				critical transportation knowledge base outside of the Department of
				Transportation; and
										(C)to address
				critical workforce needs and educate the next generation of transportation
				leaders.
										(b)Competitive
				selection process
									(1)ApplicationsTo
				receive a grant under this section, a nonprofit institution of higher education
				shall submit to the Secretary an application that is in such form and contains
				such information as the Secretary may require.
									(2)RestrictionInstitutions
				may not apply for both a national transportation center and a regional
				transportation center.
									(3)General
				selection criteria
										(A)In
				generalExcept as otherwise provided by this section, the
				Secretary shall award grants under this section in nonexclusive candidate topic
				areas established by the Secretary that address the research priorities
				identified in section 503 of title 23.
										(B)CriteriaThe
				Secretary, in conjunction with the Administrators of the Federal Highway
				Administration and the Federal Transit Administration, shall select each
				recipient of a grant under this section through a competitive process based on
				the assessment of the Secretary relating to—
											(i)the demonstrated
				ability of the recipient to address each specific topic area described in the
				research and strategic plans of the recipient;
											(ii)the demonstrated
				research, technology transfer, and education resources available to the
				recipient to carry out this section;
											(iii)the ability of
				the recipient to provide leadership in solving immediate and long-range
				national and regional transportation problems;
											(iv)the ability of
				the recipient to carry out research, education, and technology transfer
				activities that are multimodal and multidisciplinary in scope;
											(v)the demonstrated
				commitment of the recipient to carry out transportation workforce development
				programs through—
												(I)degree-granting
				programs;
												(II)training seminars
				for practicing professionals;
												(III)outreach
				activities to attract new entrants into the transportation field, including
				women, minorities, and persons from disadvantaged communities; and
												(IV)primary and
				secondary school transportation workforce outreach;
												(vi)the demonstrated
				ability of the recipient to disseminate results and spur the implementation of
				transportation research and education programs through national or statewide
				continuing education programs;
											(vii)the demonstrated
				commitment of the recipient to the use of peer review principles and other
				research best practices in the selection, management, and dissemination of
				research projects;
											(viii)the strategic
				plan submitted by the recipient describing the proposed research to be carried
				out by the recipient and the performance metrics to be used in assessing the
				performance of the recipient in meeting the stated research, technology
				transfer, education, and outreach goals; and
											(ix)the ability of
				the recipient to implement the proposed program in a cost-efficient manner,
				such as through cost sharing and overall reduced overhead, facilities, and
				administrative costs.
											(c)Grants
									(1)In
				generalNot later than 1 year after the date of enactment of the
				Transportation Research and Innovative Technology Act of 2012, the Secretary,
				in conjunction with the Administrators of the Federal Highway Administration
				and the Federal Transit Administration, shall select grant recipients under
				subsection (b) and make grant amounts available to the selected
				recipients.
									(2)National
				transportation centers
										(A)In
				generalFor each of fiscal years 2012 and 2013, and subject to
				subparagraph (B), the Secretary shall provide grants to 5 recipients that the
				Secretary determines best meet the criteria described in subsection
				(b)(3).
										(B)Restrictions
											(i)In
				generalFor each fiscal year, a grant made available under this
				paragraph shall not exceed $3,250,000 per recipient.
											(ii)Focused
				researchThe grant recipients under this paragraph shall focus
				research on national transportation issues, as determined by the
				Secretary.
											(C)Matching
				requirement
											(i)In
				generalAs a condition of receiving a grant under this paragraph,
				a grant recipient shall match 100 percent of the amounts made available under
				the grant.
											(ii)SourcesThe
				matching amounts referred to in clause (i) may include amounts made available
				to the recipient under—
												(I)section 504(b) or
				505 of title 23; and
												(II)a
				transportation-related grant from the National Science Foundation subject to
				prior approval by the Secretary.
												(3)Regional
				university transportation centers
										(A)Location of
				regional centersOne regional university transportation center
				shall be located in each of the 10 Federal regions that comprise the Standard
				Federal Regions established by the Office of Management and Budget in the
				document entitled Standard Federal Regions and dated April, 1974
				(circular A–105).
										(B)Selection
				criteriaIn conducting a competition under subsection (b), the
				Secretary shall provide grants to 10 recipients on the basis of—
											(i)the criteria
				described in subsection (b)(3);
											(ii)the location of
				the center within the Federal region to be served; and
											(iii)whether the
				institution (or, in the case of consortium of institutions, the lead
				institution) demonstrates that the institution has a well-established,
				nationally recognized program in transportation research and education, as
				evidenced by—
												(I)recent
				expenditures by the institution in highway or public transportation
				research;
												(II)a historical
				track record of awarding graduate degrees in professional fields closely
				related to highways and public transportation; and
												(III)an experienced
				faculty who specialize in professional fields closely related to highways and
				public transportation.
												(C)RestrictionsFor
				each fiscal year, a grant made available under this paragraph shall not exceed
				$2,750,000 for each recipient.
										(D)Matching
				requirements
											(i)In
				generalAs a condition of receiving a grant under this paragraph,
				a grant recipient shall match 100 percent of the amounts made available under
				the grant.
											(ii)SourcesThe
				matching amounts referred to in the clause (i) may include amounts made
				available to the recipient under—
												(I)section 504(b) or
				505 of title 23; and
												(II)a
				transportation-related grant from the National Science Foundation subject to
				prior approval by the Secretary.
												(4)Tier 1
				university transportation centers
										(A)In
				generalFor each of fiscal years 2012 and 2013, the Secretary
				shall provide grants of not more than $1,500,000 each to not more than 20
				recipients to carry out this section.
										(B)RestrictionA
				grant recipient under paragraph (2) or (3) shall not be eligible to receive a
				grant under this paragraph.
										(C)Matching
				requirement
											(i)In
				generalSubject to clause (iii), as a condition of receiving a
				grant under this paragraph, a grant recipient shall match 50 percent of the
				amounts made available under the grant.
											(ii)SourcesThe
				matching amounts referred to in clause (i) may include amounts made available
				to the recipient under—
												(I)section 504(b) or
				505 of title 23; and
												(II)a
				transportation-related grant from the National Science Foundation subject to
				prior approval by the Secretary.
												(iii)ExemptionThis
				subparagraph shall not apply on a demonstration of financial hardship by the
				applicant institution.
											(D)Focused
				research
											(i)In
				generalIn awarding grants under this paragraph, consideration
				shall be given to minority institutions, as defined by section 365 of the
				Higher Education Act of 1965 (20 U.S.C. 1067k), or consortia that include such
				institutions that have demonstrated an ability in transportation-related
				research.
											(ii)Public
				transportation issuesAt least 2 of the recipients awarded a
				grant under this paragraph shall have expertise in, and focus research on,
				public transportation issues.
											(d)Program
				coordination
									(1)In
				generalThe Secretary shall—
										(A)coordinate the
				research, education, and technology transfer activities carried out by grant
				recipients under this section; and
										(B)disseminate the
				results of that research through the establishment and operation of an
				information clearinghouse.
										(2)Annual review
				and evaluationNot less frequently than annually, and consistent
				with the plan developed under section 508 of title 23, the Secretary shall
				review and evaluate the programs carried out under this section by grant
				recipients.
									(3)Program
				evaluation and oversightFor each of fiscal years 2012 and 2013,
				the Secretary shall expend not more than 11/2 percent of
				the amounts made available to the Secretary to carry out this section for any
				coordination, evaluation, and oversight activities of the Secretary under this
				section and section 5506.
									(e)Limitation on
				availability of amountsAmounts made available to the Secretary
				to carry out this section shall remain available for obligation by the
				Secretary for a period of 3 years after the last day of the fiscal year for
				which the amounts are appropriated.
								(f)Information
				collectionAny survey, questionnaire, or interview that the
				Secretary determines to be necessary to carry out reporting requirements
				relating to any program assessment or evaluation activity under this section,
				including customer satisfaction assessments, shall not be subject to chapter 35
				of title
				44.
								.
					(b)Conforming
			 amendmentThe analysis for chapter 55 of title 49, United States
			 Code, is amended by striking the item relating to section 5505 and inserting
			 the following:
						
							
								Sec. 5505. University
				transportation centers
				program.
							
							.
					52011.Bureau of
			 transportation statistics
					(a)In
			 generalSubtitle III of title 49, United States Code, is amended
			 by adding at the end the following:
						
							63Bureau of
				transportation statistics
								
									Sec. 
									6301. Definitions.
									6302. Bureau of Transportation Statistics.
									6303. Intermodal transportation database.
									6305. Advisory council on transportation
				  statistics.
									6306. Transportation statistical collection, analysis, and
				  dissemination.
									6307. Furnishing of information, data, or reports by Federal
				  agencies.
									6308. Proceeds of data product sales.
									6309. Information collection.
									6310. National transportation atlas database.
									6311. Limitations on statutory construction.
									6312. Research and development grants.
									6313. Transportation statistics annual report.
									6314. Mandatory response authority for freight data
				  collection.
								
								6301.DefinitionsIn this chapter, the following definitions
				apply:
									(1)BureauThe
				term Bureau means the Bureau of Transportation Statistics
				established by section 6302(a).
									(2)DepartmentThe
				term Department means the Department of Transportation.
									(3)DirectorThe
				term Director means the Director of the Bureau.
									(4)LibraryThe
				term Library means the National Transportation Library established
				by section 6304(a).
									(5)SecretaryThe
				term Secretary means the Secretary of Transportation.
									6302.Bureau of
				Transportation Statistics
									(a)EstablishmentThere
				is established in the Research and Innovative Technology Administration the
				Bureau of Transportation Statistics.
									(b)Director
										(1)AppointmentThe
				Bureau shall be headed by a Director, who shall be appointed in the competitive
				service by the Secretary.
										(2)QualificationsThe
				Director shall be appointed from among individuals who are qualified to serve
				as the Director by virtue of their training and experience in the collection,
				analysis, and use of transportation statistics.
										(3)Duties
											(A)In
				generalThe Director shall—
												(i)serve as the
				senior advisor to the Secretary on data and statistics; and
												(ii)be responsible
				for carrying out the duties described in subparagraph (B).
												(B)DutiesThe
				Director shall—
												(i)ensure that the
				statistics compiled under clause (vi) are designed to support transportation
				decisionmaking by—
													(I)the Federal
				Government;
													(II)State and local
				governments;
													(III)metropolitan
				planning organizations;
													(IV)transportation-related
				associations;
													(V)the private
				sector, including the freight community; and
													(VI)the
				public;
													(ii)establish on
				behalf of the Secretary a program—
													(I)to effectively
				integrate safety data across modes; and
													(II)to address gaps
				in existing safety data programs of the Department;
													(iii)work with the
				operating administrations of the Department—
													(I)to establish and
				implement the data programs of the Bureau; and
													(II)to improve the
				coordination of information collection efforts with other Federal
				agencies;
													(iv)continually
				improve surveys and data collection methods of the Department to improve the
				accuracy and utility of transportation statistics;
												(v)encourage the
				standardization of data, data collection methods, and data management and
				storage technologies for data collected by—
													(I)the Bureau;
													(II)the operating
				administrations of the Department;
													(III)State and local
				governments;
													(IV)metropolitan
				planning organizations; and
													(V)private sector
				entities;
													(vi)collect, compile,
				analyze, and publish a comprehensive set of transportation statistics on the
				performance and impacts of the national transportation system, including
				statistics on—
													(I)transportation
				safety across all modes and intermodally;
													(II)the state of good
				repair of United States transportation infrastructure;
													(III)the extent,
				connectivity, and condition of the transportation system, building on the
				national transportation atlas database developed under section 6310;
													(IV)economic
				efficiency across the entire transportation sector;
													(V)the effects of the
				transportation system on global and domestic economic competitiveness;
													(VI)demographic,
				economic, and other variables influencing travel behavior, including choice of
				transportation mode and goods movement;
													(VII)transportation-related
				variables that influence the domestic economy and global
				competitiveness;
													(VIII)economic costs
				and impacts for passenger travel and freight movement;
													(IX)intermodal and
				multimodal passenger movement;
													(X)intermodal and
				multimodal freight movement; and
													(XI)consequences of
				transportation for the human and natural environment;
													(vii)build and
				disseminate the transportation layer of the National Spatial Data
				Infrastructure developed under Executive Order 12906 (59 Fed. Reg. 17671) (or a
				successor Executive Order), including by coordinating the development of
				transportation geospatial data standards, compiling intermodal geospatial data,
				and collecting geospatial data that is not being collected by other
				entities;
												(viii)issue
				guidelines for the collection of information by the Department that the
				Director determines necessary to develop transportation statistics and carry
				out modeling, economic assessment, and program assessment activities to ensure
				that such information is accurate, reliable, relevant, uniform, and in a form
				that permits systematic analysis by the Department;
												(ix)review and report
				to the Secretary on the sources and reliability of—
													(I)the statistics
				proposed by the heads of the operating administrations of the Department to
				measure outputs and outcomes as required by the Government Performance and
				Results Act of 1993 (Public Law 103–62;107 Stat. 285); and
													(II)at the request of
				the Secretary, any other data collected or statistical information published by
				the heads of the operating administrations of the Department; and
													(x)ensure that the
				statistics published under this section are readily accessible to the public,
				consistent with applicable security constraints and confidentiality
				interests.
												(c)Access to
				federal dataIn carrying out subsection (b)(3)(B)(ii), the
				Director shall be given access to all safety data that the Director determines
				necessary to carry out that subsection that is held by the Department or any
				other Federal agency upon written request and subject to any statutory or
				regulatory restrictions.
									6303.Intermodal
				transportation database
									(a)In
				generalIn consultation with the Under Secretary Transportation
				for Policy, the Assistant Secretaries of the Department, and the heads of the
				operating administrations of the Department, the Director shall establish and
				maintain a transportation database for all modes of transportation.
									(b)UseThe
				database established under this section shall be suitable for analyses carried
				out by the Federal Government, the States, and metropolitan planning
				organizations.
									(c)ContentsThe
				database established under this section shall include—
										(1)information on the
				volumes and patterns of movement of goods, including local, interregional, and
				international movement, by all modes of transportation, intermodal
				combinations, and relevant classification;
										(2)information on the
				volumes and patterns of movement of people, including local, interregional, and
				international movements, by all modes of transportation (including bicycle and
				pedestrian modes), intermodal combinations, and relevant classification;
										(3)information on the
				location and connectivity of transportation facilities and services; and
										(4)a national
				accounting of expenditures and capital stocks on each mode of transportation
				and intermodal combination.
										6304.National
				transportation library
									(a)Purpose and
				establishmentTo support the information management and
				decisionmaking needs of transportation officials at the Federal, State, and
				local levels, there is established in the Bureau a National Transportation
				Library which shall—
										(1)be headed by an
				individual who is highly qualified in library and information science;
										(2)acquire, preserve,
				and manage transportation information and information products and services for
				use by the Department, other Federal agencies, and the general public;
										(3)provide reference
				and research assistance;
										(4)serve as a central
				depository for research results and technical publications of the
				Department;
										(5)provide a central
				clearinghouse for transportation data and information of the Federal
				Government;
										(6)serve as
				coordinator and policy lead for transportation information access;
										(7)provide
				transportation information and information products and services to—
											(A)the
				Department;
											(B)other Federal
				agencies;
											(C)public and private
				organizations; and
											(D)individuals,
				within the United States and internationally;
											(8)coordinate efforts
				among, and cooperate with, transportation libraries, information providers, and
				technical assistance centers, in conjunction with private industry and other
				transportation library and information centers, with the goal of developing a
				comprehensive transportation information and knowledge network that supports
				the activities described in section 6302(b)(3)(B)(vi); and
										(9)engage in such
				other activities as the Director determines to be necessary and as the
				resources of the Library permit.
										(b)AccessThe
				Director shall publicize, facilitate, and promote access to the information
				products and services described in subsection (a), to improve the ability of
				the transportation community to share information and the ability of the
				Director to make statistics and other information readily accessible as
				required under section 6302(b)(3)(B)(x).
									(c)Agreements
										(1)In
				generalTo carry out this section, the Director may enter into
				agreements with, award grants to, and receive amounts from, any—
											(A)State or local
				government;
											(B)organization;
											(C)business;
				or
											(D)individual.
											(2)Contracts,
				grants, and agreementsThe Library may initiate and support
				specific information and data management, access, and exchange activities in
				connection with matters relating to the Department’s strategic goals, knowledge
				networking, and national and international cooperation, by entering into
				contracts or other agreements or awarding grants for the conduct of such
				activities.
										(3)AmountsAny
				amounts received by the Library as payment for library products and services or
				other activities shall be made available to the Director to carry out this
				section, deposited in the Research and Innovative Technology Administration’s
				general fund account, and remain available until expended.
										6305.Advisory
				council on transportation statistics
									(a)In
				generalThe Director shall establish and consult with an advisory
				council on transportation statistics.
									(b)FunctionThe
				advisory council established under this section shall advise the Director
				on—
										(1)the quality,
				reliability, consistency, objectivity, and relevance of transportation
				statistics and analyses collected, supported, or disseminated by the Bureau and
				the Department; and
										(2)methods to
				encourage cooperation and interoperability of transportation data collected by
				the Bureau, the operating administrations of the Department, States, local
				governments, metropolitan planning organizations, and private sector
				entities.
										(c)Membership
										(1)In
				generalThe advisory council shall be composed of not fewer than
				9 and not more than 11 members appointed by the Director.
										(2)SelectionIn
				selecting members for the advisory council, the Director shall appoint
				individuals who—
											(A)are not officers
				or employees of the United States;
											(B)possess expertise
				in—
												(i)transportation
				data collection, analysis, or application;
												(ii)economics;
				or
												(iii)transportation
				safety; and
												(C)represent a cross
				section of transportation stakeholders, to the greatest extent possible.
											(d)Terms of
				appointment
										(1)In
				generalExcept as provided in paragraph (2), members of the
				advisory council shall be appointed to staggered terms not to exceed 3
				years.
										(2)Additional
				termsA member may be renominated for 1 additional 3-year
				term.
										(3)Current
				membersA member serving on an advisory council on transportation
				statistics on the day before the date of enactment of the Transportation
				Research and Innovative Technology Act of 2012 shall serve until the end of the
				appointed term of the member.
										(e)Applicability of
				federal advisory committee actThe Federal Advisory Committee Act
				(5 U.S.C. App.) shall apply to the advisory council established under this
				section, except that section 14 of that Act shall not apply.
									6306.Transportation
				statistical collection, analysis, and disseminationTo ensure that all transportation
				statistical collection, analysis, and dissemination is carried out in a
				coordinated manner, the Director may—
									(1)use the services,
				equipment, records, personnel, information, and facilities of other Federal
				agencies, or State, local, and private agencies and instrumentalities, subject
				to the conditions that the applicable agency or instrumentality consents to
				that use and with or without reimbursement for such use;
									(2)enter into
				agreements with the agencies and instrumentalities described in paragraph (1)
				for purposes of data collection and analysis;
									(3)confer and
				cooperate with foreign governments, international organizations, and State,
				municipal, and other local agencies;
									(4)request such
				information, data, and reports from any Federal agency as the Director
				determines necessary to carry out this chapter;
									(5)encourage
				replication, coordination, and sharing of information among transportation
				agencies regarding information systems, information policy, and data;
				and
									(6)confer and
				cooperate with Federal statistical agencies as the Director determines
				necessary to carry out this chapter, including by entering into cooperative
				data sharing agreements in conformity with all laws and regulations applicable
				to the disclosure and use of data.
									6307.Furnishing of
				information, data, or reports by Federal agencies
									(a)In
				generalExcept as provided in subsection (b), a Federal agency
				requested to furnish information, data, or reports by the Director under
				section 6302(b)(3)(B) shall provide the information to the Director.
									(b)Prohibition on
				certain disclosures
										(1)In
				generalAn officer, employee, or contractor of the Bureau may
				not—
											(A)make any
				disclosure in which the data provided by an individual or organization under
				section 6302(b)(3)(B) can be identified;
											(B)use the
				information provided under section 6302(b)(3)(B) for a nonstatistical purpose;
				or
											(C)permit anyone
				other than an individual authorized by the Director to examine any individual
				report provided under section 6302(b)(3)(B).
											(2)Copies of
				reports
											(A)In
				generalNo department, bureau, agency, officer, or employee of
				the United States (except the Director in carrying out this chapter) may
				require, for any reason, a copy of any report that has been filed under section
				6302(b)(3)(B) with the Bureau or retained by an individual respondent.
											(B)Limitation on
				judicial proceedingsA copy of a report described in subparagraph
				(A) that has been retained by an individual respondent or filed with the Bureau
				or any of the employees, contractors, or agents of the Bureau—
												(i)shall be immune
				from legal process; and
												(ii)shall not,
				without the consent of the individual concerned, be admitted as evidence or
				used for any purpose in any action, suit, or other judicial or administrative
				proceedings.
												(C)ApplicabilityThis
				paragraph shall apply only to reports that permit information concerning an
				individual or organization to be reasonably determined by direct or indirect
				means.
											(3)Informing
				respondent of use of dataIf the Bureau is authorized by statute
				to collect data or information for a nonstatistical purpose, the Director shall
				clearly distinguish the collection of the data or information, by rule and on
				the collection instrument, in a manner that informs the respondent who is
				requested or required to supply the data or information of the nonstatistical
				purpose.
										(c)Transportation
				and transportation-related data accessThe Director shall be
				provided access to any transportation and transportation-related information in
				the possession of any Federal agency, except—
										(1)information that
				is expressly prohibited by law from being disclosed to another Federal agency;
				or
										(2)information that
				the agency possessing the information determines could not be disclosed without
				significantly impairing the discharge of authorities and responsibilities which
				have been delegated to, or vested by law, in such agency.
										6308.Proceeds of
				data product salesNotwithstanding section 3302 of title 31,
				amounts received by the Bureau from the sale of data products for necessary
				expenses incurred may be credited to the Highway Trust Fund (other than the
				Mass Transit Account) for the purpose of reimbursing the Bureau for those
				expenses.
								6309.Information
				collectionAs the head of an
				independent Federal statistical agency, the Director may consult directly with
				the Office of Management and Budget concerning any survey, questionnaire, or
				interview that the Director considers necessary to carry out the statistical
				responsibilities of this chapter.
								6310.National
				transportation atlas database
									(a)In
				generalThe Director shall develop and maintain a national
				transportation atlas database that is comprised of geospatial databases that
				depict—
										(1)transportation
				networks;
										(2)flows of people,
				goods, vehicles, and craft over the transportation networks; and
										(3)social, economic,
				and environmental conditions that affect or are affected by the transportation
				networks.
										(b)Intermodal
				network analysisThe databases referred to in subsection (a)
				shall be capable of supporting intermodal network analysis.
									6311.Limitations on
				statutory constructionNothing
				in this chapter—
									(1)authorizes the
				Bureau to require any other Federal agency to collect data; or
									(2)alters or
				diminishes the authority of any other officer of the Department to collect and
				disseminate data independently.
									6312.Research and
				development grantsThe
				Secretary may make grants to, or enter into cooperative agreements or contracts
				with, public and nonprofit private entities (including State transportation
				departments, metropolitan planning organizations, and institutions of higher
				education) for—
									(1)investigation of
				the subjects described in section 6302(b)(3)(B)(vi);
									(2)research and
				development of new methods of data collection, standardization, management,
				integration, dissemination, interpretation, and analysis;
									(3)demonstration
				programs by States, local governments, and metropolitan planning organizations
				to coordinate data collection, reporting, management, storage, and archiving to
				simplify data comparisons across jurisdictions;
									(4)development of
				electronic clearinghouses of transportation data and related information, as
				part of the Library; and
									(5)development and
				improvement of methods for sharing geographic data, in support of the database
				under section 6310 and the National Spatial Data Infrastructure developed under
				Executive Order 12906 (59 Fed. Reg. 17671) (or a successor Executive
				Order).
									6313.Transportation
				statistics annual reportThe
				Director shall submit to the President and Congress a transportation statistics
				annual report, which shall include—
									(1)information on the
				progress of the Director in carrying out the duties described in section
				6302(b)(3)(B);
									(2)documentation of
				the methods used to obtain and ensure the quality of the statistics presented
				in the report; and
									(3)any
				recommendations of the Director for improving transportation statistical
				information.
									6314.Mandatory
				response authority for freight data collection
									(a)Freight data
				collection
										(1)In
				generalAn owner, official, agent, person in charge, or assistant
				to the person in charge of a freight corporation, company, business,
				institution, establishment, or organization described in paragraph (2) shall be
				fined in accordance with subsection (b) if that individual neglects or refuses,
				when requested by the Director or other authorized officer, employee, or
				contractor of the Bureau to submit data under section 6302(b)(3)(B)—
											(A)to answer
				completely and correctly to the best knowledge of that individual all questions
				relating to the corporation, company, business, institution, establishment, or
				other organization; or
											(B)to make available
				records or statistics in the official custody of the individual.
											(2)Description of
				entitiesA freight corporation, company, business, institution,
				establishment, or organization referred to in paragraph (1) is a corporation,
				company, business, institution, establishment, or organization that—
											(A)receives Federal
				funds relating to the freight program; and
											(B)has consented to
				be subject to a fine under this subsection on—
												(i)refusal to supply
				any data requested; or
												(ii)failure to
				respond to a written request.
												(b)Fines
										(1)In
				generalSubject to paragraph (2), an individual described in
				subsection (a) shall be fined not more than $500.
										(2)Willful
				actionsIf an individual willfully gives a false answer to a
				question described in subsection (a)(1), the individual shall be fined not more
				than
				$10,000.
										.
					(b)Rules of
			 constructionIf the provisions of section 111 of title 49, United
			 States Code, are transferred to chapter 63 of that title, the following rules
			 of construction apply:
						(1)For purposes of
			 determining whether 1 provision of law supersedes another based on enactment
			 later in time, a chapter 63 provision is deemed to have been enacted on the
			 date of enactment of the corresponding section 111 provision.
						(2)A
			 reference to a section 111 provision, including a reference in a regulation,
			 order, or other law, is deemed to refer to the corresponding chapter 63
			 provision.
						(3)A
			 regulation, order, or other administrative action in effect under a section 111
			 provision continues in effect under the corresponding chapter 63
			 provision.
						(4)An action taken or
			 an offense committed under a section 111 provision is deemed to have been taken
			 or committed under the corresponding chapter 63 provision.
						(c)Conforming
			 amendments
						(1)RepealSection
			 111 of title 49, United States Code, is repealed, and the item relating to
			 section 111 in the analysis for chapter 1 of that title is deleted.
						(2)analysis for
			 subtitle iiiThe analysis for subtitle III of title 49, United
			 States Code, is amended by inserting after the items for chapter 61 the
			 following:
							
								
									Chapter 63. Bureau of
				Transportation
				Statistics.
								
								.
						52012.Administrative
			 authoritySection 112 of title
			 49, United States Code, is amended by adding at the end the following:
					
						(f)Promotional
				authorityAmounts authorized to be appropriated for the
				administration and operation of the Research and Innovative Technology
				Administration may be used to purchase promotional items of nominal value for
				use by the Administrator of the Research and Innovative Technology
				Administration in the recruitment of individuals and promotion of the programs
				of the Administration.
						(g)Program
				evaluation and oversightFor each of fiscal years 2012 and 2013,
				the Administrator is authorized to expend not more than 1
				1/2 percent of the amounts authorized to be appropriated
				for necessary expenses for administration and operations of the Research and
				Innovative Technology Administration for the coordination, evaluation, and
				oversight of the programs administered by the Administration.
						(h)Collaborative
				research and development
							(1)In
				generalTo encourage innovative solutions to multimodal
				transportation problems and stimulate the deployment of new technology, the
				Administrator may carry out, on a cost-shared basis, collaborative research and
				development with—
								(A)non-Federal
				entities, including State and local governments, foreign governments,
				institutions of higher education, corporations, institutions, partnerships,
				sole proprietorships, and trade associations that are incorporated or
				established under the laws of any State;
								(B)Federal
				laboratories; and
								(C)other Federal
				agencies.
								(2)Cooperation,
				grants, contracts, and agreementsNotwithstanding any other
				provision of law, the Administrator may directly initiate contracts, grants,
				cooperative research and development agreements (as defined in section 12 of
				the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a)), and
				other agreements to fund, and accept funds from, the Transportation Research
				Board of the National Research Council of the National Academy of Sciences,
				State departments of transportation, cities, counties, institutions of higher
				education, associations, and the agents of those entities to carry out joint
				transportation research and technology efforts.
							(3)Federal
				share
								(A)In
				generalSubject to subparagraph (B), the Federal share of the
				cost of an activity carried out under paragraph (2) shall not exceed 50
				percent.
								(B)ExceptionIf
				the Secretary determines that the activity is of substantial public interest or
				benefit, the Secretary may approve a greater Federal share.
								(C)Non-federal
				shareAll costs directly incurred by the non-Federal partners,
				including personnel, travel, facility, and hardware development costs, shall be
				credited toward the non-Federal share of the cost of an activity described in
				subparagraph (A).
								(4)Use of
				technologyThe research, development, or use of a technology
				under a contract, grant, cooperative research and development agreement, or
				other agreement entered into under this subsection, including the terms under
				which the technology may be licensed and the resulting royalties may be
				distributed, shall be subject to the Stevenson-Wydler Technology Innovation Act
				of 1980 (15 U.S.C. 3701 et seq.).
							(5)Waiver of
				advertising requirementsSection 6101 of title 41, United States
				Code shall not apply to a contract, grant, or other agreement entered into
				under this
				section.
							.
				52013.Transportation
			 research and development strategic planningSection 508(a) of title 23, United States
			 Code, is amended—
					(1)in paragraph (1),
			 by striking SAFETEA–LU and inserting Transportation
			 Research and Innovative Technology Act of 2012; and
					(2)in paragraph (2),
			 by striking subparagraph (A) and inserting the following:
						
							(A)describe the
				primary purposes of the transportation research and development program, which
				shall include, at a minimum—
								(i)promoting
				safety;
								(ii)reducing
				congestion and improving mobility;
								(iii)protecting and
				enhancing the environment;
								(iv)preserving the
				existing transportation system;
								(v)improving the
				durability and extending the life of transportation infrastructure; and
								(vi)improving goods
				movement;
								.
					IIIIntelligent
			 transportation systems research
				53001.Use of funds
			 for its activitiesSection 513
			 of title 23, United States Code, is amended to read as follows:
					
						513.Use of funds
				for ITS activities
							(a)DefinitionsIn
				this section, the following definitions apply:
								(1)Eligible
				entityThe term eligible entity means a State or
				local government, tribal government, transit agency, public toll authority,
				metropolitan planning organization, other political subdivision of a State or
				local government, or a multistate or multijurisdictional group applying through
				a single lead applicant.
								(2)Multijurisdictional
				groupThe term multijurisdictional group means a
				combination of State governments, local governments, metropolitan planning
				agencies, transit agencies, or other political subdivisions of a State
				that—
									(A)have signed a
				written agreement to implement an activity that meets the grant criteria under
				this section; and
									(B)is comprised of at
				least 2 members, each of whom is an eligible entity.
									(b)PurposeThe
				purpose of this section is to develop, administer, communicate, and promote the
				use of products of research, technology, and technology transfer
				programs.
							(c)ITS deployment
				incentives
								(1)In
				generalThe Secretary may—
									(A)develop and
				implement incentives to accelerate the deployment of ITS technologies and
				services within all funding programs authorized by the Transportation Research
				and Innovative Technology Act of 2012; and
									(B)for each fiscal
				year, use amounts made available to the Secretary to carry out intelligent
				transportation systems outreach, including through the use of websites, public
				relations, displays, tours, and brochures.
									(2)Comprehensive
				planTo carry out this section, the Secretary shall develop a
				detailed and comprehensive plan that addresses the manner in which incentives
				may be adopted, as appropriate, through the existing deployment activities
				carried out by surface transportation modal administrations.
								(d)System
				operations and ITS deployment grant program
								(1)EstablishmentThe
				Secretary shall establish a competitive grant program to accelerate the
				deployment, operation, systems management, intermodal integration, and
				interoperability of the ITS program and ITS-enabled operational
				strategies—
									(A)to measure and
				improve the performance of the surface transportation system;
									(B)to reduce traffic
				congestion and the economic and environmental impacts of traffic
				congestion;
									(C)to minimize
				fatalities and injuries;
									(D)to enhance
				mobility of people and goods;
									(E)to improve
				traveler information and services; and
									(F)to optimize
				existing roadway capacity.
									(2)ApplicationTo
				be considered for a grant under this subsection, an eligible entity shall
				submit an application to the Secretary that includes—
									(A)a plan to deploy
				and provide for the long-term operation and maintenance of intelligent
				transportation systems to improve safety, efficiency, system performance, and
				return on investment, such as—
										(i)real-time
				integrated traffic, transit, and multimodal transportation information;
										(ii)advanced traffic,
				freight, parking, and incident management systems;
										(iii)advanced
				technologies to improve transit and commercial vehicle operations;
										(iv)synchronized,
				adaptive, and transit preferential traffic signals;
										(v)advanced
				infrastructure condition assessment technologies; and
										(vi)other
				technologies to improve system operations, including ITS applications necessary
				for multimodal systems integration and for achieving performance goals;
										(B)quantifiable
				system performance improvements, including—
										(i)reductions in
				traffic-related crashes, congestion, and costs;
										(ii)optimization of
				system efficiency; and
										(iii)improvement of
				access to transportation services;
										(C)quantifiable
				safety, mobility, and environmental benefit projections, including data driven
				estimates of the manner in which the project will improve the transportation
				system efficiency and reduce traffic congestion in the region;
									(D)a plan for
				partnering with the private sector, including telecommunications industries and
				public service utilities, public agencies (including multimodal and
				multijurisdictional entities), research institutions, organizations
				representing transportation and technology leaders, and other transportation
				stakeholders;
									(E)a plan to leverage
				and optimize existing local and regional ITS investments; and
									(F)a plan to ensure
				interoperability of deployed technologies with other tolling, traffic
				management, and intelligent transportation systems.
									(3)Selection
									(A)In
				generalNot later than 1 year after the date of enactment of the
				Transportation Research and Innovative Technology Act of 2012, the Secretary
				may provide grants to eligible entities under this section.
									(B)Geographic
				diversityIn awarding a grant under this section, the Secretary
				shall ensure, to the maximum extent practicable, that grant recipients
				represent diverse geographical areas of the United States, including urban,
				suburban, and rural areas.
									(C)Non-federal
				shareIn awarding a grant under the section, the Secretary shall
				give priority to grant recipients that demonstrate an ability to contribute a
				significant non-Federal share to the cost of carrying out the project for which
				the grant is received.
									(4)Eligible
				usesProjects for which grants awarded under this section may be
				used include—
									(A)the establishment
				and implementation of ITS and ITS-enabled operations strategies that improve
				performance in the areas of—
										(i)traffic
				operations;
										(ii)emergency
				response to surface transportation incidents;
										(iii)incident
				management;
										(iv)transit and
				commercial vehicle operations improvements;
										(v)weather event
				response management by State and local authorities;
										(vi)surface
				transportation network and facility management;
										(vii)construction and
				work zone management;
										(viii)traffic flow
				information;
										(ix)freight
				management; and
										(x)congestion
				management;
										(B)carrying out
				activities that support the creation of networks that link metropolitan and
				rural surface transportation systems into an integrated data network, capable
				of collecting, sharing, and archiving transportation system traffic condition
				and performance information;
									(C)the implementation
				of intelligent transportation systems and technologies that improve highway
				safety through information and communications systems linking vehicles,
				infrastructure, mobile devices, transportation users, and emergency
				responders;
									(D)the provision of
				services necessary to ensure the efficient operation and management of ITS
				infrastructure, including costs associated with communications, utilities,
				rent, hardware, software, labor, administrative costs, training, and technical
				services;
									(E)the provision of
				support for the establishment and maintenance of institutional relationships
				between transportation agencies, police, emergency medical services, private
				emergency operators, freight operators, shippers, public service utilities, and
				telecommunications providers;
									(F)carrying out
				multimodal and crossjurisdictional planning and deployment of regional
				transportation systems operations and management approaches; and
									(G)performing project
				evaluations to determine the costs, benefits, lessons learned, and future
				deployment strategies associated with the deployment of intelligent
				transportation systems.
									(5)Report to
				secretaryFor each fiscal year that an eligible entity receives a
				grant under this section, not later than 1 year after receiving that grant,
				each recipient shall submit a report to the Secretary that describes how the
				project has met the expectations projected in the deployment plan submitted
				with the application, including—
									(A)data on how the
				program has helped reduce traffic crashes, congestion, costs, and other
				benefits of the deployed systems;
									(B)data on the effect
				of measuring and improving transportation system performance through the
				deployment of advanced technologies;
									(C)the effectiveness
				of providing real-time integrated traffic, transit, and multimodal
				transportation information to the public that allows the public to make
				informed travel decisions; and
									(D)lessons learned
				and recommendations for future deployment strategies to optimize transportation
				efficiency and multimodal system performance.
									(6)Report to
				congressNot later than 2 years after date on which the first
				grant is awarded under this section and annually thereafter for each fiscal
				year for which grants are awarded under this section, the Secretary shall
				submit to Congress a report that describes the effectiveness of the grant
				recipients in meeting the projected deployment plan goals, including data on
				how the grant program has—
									(A)reduced
				traffic-related fatalities and injuries;
									(B)reduced traffic
				congestion and improved travel time reliability;
									(C)reduced
				transportation-related emissions;
									(D)optimized
				multimodal system performance;
									(E)improved access to
				transportation alternatives;
									(F)provided the
				public with access to real-time integrated traffic, transit, and multimodal
				transportation information to make informed travel decisions;
									(G)provided cost
				savings to transportation agencies, businesses, and the traveling public;
				and
									(H)provided other
				benefits to transportation users and the general public.
									(7)Additional
				grantsIf the Secretary determines, based on a report submitted
				under paragraph (5), that a grant recipient is not complying with the
				established grant criteria, the Secretary may—
									(A)cease payment to
				the recipient of any remaining grant amounts; and
									(B)redistribute any
				remaining amounts to other eligible entities under this section.
									(8)Non-federal
				shareThe Federal share of a grant under this section shall not
				exceed 50 percent of the cost of the project.
								(9)Grant
				limitationThe Secretary may not award more than 10 percent of
				the amounts provided under this section to a single grant recipient in any
				fiscal year.
								(10)Multiyear
				grantsSubject to availability of amounts, the Secretary may
				provide an eligible entity with grant amounts for a period of multiple fiscal
				years.
								(11)FundingOf
				the funds authorized to be appropriated to carry out the intelligent
				transportation system program under sections 512 through 518, not less than 50
				percent of such funds shall be used to carry out this
				subsection.
								.
				53002.Goals and
			 purposes
					(a)In
			 generalChapter 5 of title 23, United States Code, is amended by
			 adding after section 513 the following:
						
							514.Goals and
				purposes
								(a)GoalsThe
				goals of the intelligent transportation system program include—
									(1)enhancement of
				surface transportation efficiency and facilitation of intermodalism and
				international trade to enable existing facilities to meet a significant portion
				of future transportation needs, including public access to employment, goods,
				and services and to reduce regulatory, financial, and other transaction costs
				to public agencies and system users;
									(2)achievement of
				national transportation safety goals, including enhancement of safe operation
				of motor vehicles and nonmotorized vehicles and improved emergency response to
				collisions, with particular emphasis on decreasing the number and severity of
				collisions;
									(3)protection and
				enhancement of the natural environment and communities affected by surface
				transportation, with particular emphasis on assisting State and local
				governments to achieve national environmental goals;
									(4)accommodation of
				the needs of all users of surface transportation systems, including operators
				of commercial motor vehicles, passenger motor vehicles, motorcycles, bicycles,
				and pedestrians (including individuals with disabilities); and
									(5)enhancement of
				national defense mobility and improvement of the ability of the United States
				to respond to security-related or other manmade emergencies and natural
				disasters.
									(b)PurposesThe
				Secretary shall implement activities under the intelligent transportation
				system program, at a minimum—
									(1)to expedite, in
				both metropolitan and rural areas, deployment and integration of intelligent
				transportation systems for consumers of passenger and freight
				transportation;
									(2)to ensure that
				Federal, State, and local transportation officials have adequate knowledge of
				intelligent transportation systems for consideration in the transportation
				planning process;
									(3)to improve
				regional cooperation and operations planning for effective intelligent
				transportation system deployment;
									(4)to promote the
				innovative use of private resources in support of intelligent transportation
				system development;
									(5)to facilitate, in
				cooperation with the motor vehicle industry, the introduction of vehicle-based
				safety enhancing systems;
									(6)to support the
				application of intelligent transportation systems that increase the safety and
				efficiency of commercial motor vehicle operations;
									(7)to develop a
				workforce capable of developing, operating, and maintaining intelligent
				transportation systems;
									(8)to provide
				continuing support for operations and maintenance of intelligent transportation
				systems; and
									(9)to ensure a
				systems approach that includes cooperation among vehicles, infrastructure, and
				users.
									.
					(b)Conforming
			 amendmentThe analysis for chapter 5 of title 23, United States
			 Code, is amended by adding after the item relating to section 513 the
			 following:
						
							
								514. Goals and
				purposes.
							
							.
					53003.General
			 authorities and requirements
					(a)In
			 generalChapter 5 of title 23, United States Code, is amended by
			 adding after section 514 (as added by section 53002) the following:
						
							515.General
				authorities and requirements
								(a)ScopeSubject
				to the provisions of this chapter, the Secretary shall conduct an ongoing
				intelligent transportation system program—
									(1)to research,
				develop, and operationally test intelligent transportation systems; and
									(2)to provide
				technical assistance in the nationwide application of those systems as a
				component of the surface transportation systems of the United States.
									(b)PolicyIntelligent
				transportation system research projects and operational tests funded pursuant
				to this chapter shall encourage and not displace public-private partnerships or
				private sector investment in those tests and projects.
								(c)Cooperation with
				governmental, private, and educational entitiesThe Secretary
				shall carry out the intelligent transportation system program in cooperation
				with State and local governments and other public entities, the private sector
				firms of the United States, the Federal laboratories, and institutions of
				higher education, including historically Black colleges and universities and
				other minority institutions of higher education.
								(d)Consultation
				with federal officialsIn carrying out the intelligent
				transportation system program, the Secretary shall consult with the heads of
				other Federal agencies, as appropriate.
								(e)Technical
				assistance, training, and informationThe Secretary may provide
				technical assistance, training, and information to State and local governments
				seeking to implement, operate, maintain, or evaluate intelligent transportation
				system technologies and services.
								(f)Transportation
				planningThe Secretary may provide funding to support adequate
				consideration of transportation systems management and operations, including
				intelligent transportation systems, within metropolitan and statewide
				transportation planning processes.
								(g)Information
				clearinghouse
									(1)In
				generalThe Secretary shall—
										(A)maintain a
				repository for technical and safety data collected as a result of federally
				sponsored projects carried out under this chapter; and
										(B)make, on request,
				that information (except for proprietary information and data) readily
				available to all users of the repository at an appropriate cost.
										(2)Agreement
										(A)In
				generalThe Secretary may enter into an agreement with a third
				party for the maintenance of the repository for technical and safety data under
				paragraph (1)(A).
										(B)Federal
				financial assistanceIf the Secretary enters into an agreement
				with an entity for the maintenance of the repository, the entity shall be
				eligible for Federal financial assistance under this section.
										(3)Availability of
				informationInformation in the repository shall not be subject to
				sections 552 and 555 of title 5, United States Code.
									(h)Advisory
				committee
									(1)In
				generalThe Secretary shall establish an Advisory Committee to
				advise the Secretary on carrying out this chapter.
									(2)MembershipThe
				Advisory Committee shall have no more than 20 members, be balanced between
				metropolitan and rural interests, and include, at a minimum—
										(A)a representative
				from a State highway department;
										(B)a representative
				from a local highway department who is not from a metropolitan planning
				organization;
										(C)a representative
				from a State, local, or regional transit agency;
										(D)a representative
				from a metropolitan planning organization;
										(E)a private sector
				user of intelligent transportation system technologies;
										(F)an academic
				researcher with expertise in computer science or another information science
				field related to intelligent transportation systems, and who is not an expert
				on transportation issues;
										(G)an academic
				researcher who is a civil engineer;
										(H)an academic
				researcher who is a social scientist with expertise in transportation
				issues;
										(I)a representative
				from a nonprofit group representing the intelligent transportation system
				industry;
										(J)a representative
				from a public interest group concerned with safety;
										(K)a representative
				from a public interest group concerned with the impact of the transportation
				system on land use and residential patterns; and
										(L)members with
				expertise in planning, safety, telecommunications, utilities, and
				operations.
										(3)DutiesThe
				Advisory Committee shall, at a minimum, perform the following duties:
										(A)Provide input into
				the development of the intelligent transportation system aspects of the
				strategic plan under section 508.
										(B)Review, at least
				annually, areas of intelligent transportation systems research being considered
				for funding by the Department, to determine—
											(i)whether these
				activities are likely to advance either the state-of-the-practice or
				state-of-the-art in intelligent transportation systems;
											(ii)whether the
				intelligent transportation system technologies are likely to be deployed by
				users, and if not, to determine the barriers to deployment; and
											(iii)the appropriate
				roles for government and the private sector in investing in the research and
				technologies being considered.
											(4)ReportNot
				later than February 1 of each year after the date of enactment of the
				Transportation Research and Innovative Technology Act of 2012, the Secretary
				shall submit to Congress a report that includes—
										(A)all
				recommendations made by the Advisory Committee during the preceding calendar
				year;
										(B)an explanation of
				the manner in which the Secretary has implemented those recommendations;
				and
										(C)for
				recommendations not implemented, the reasons for rejecting the
				recommendations.
										(5)Applicability of
				federal advisory committee actThe Advisory Committee shall be
				subject to the Federal Advisory Committee Act (5 U.S.C. App.).
									(i)Reporting
									(1)Guidelines and
				requirements
										(A)In
				generalThe Secretary shall issue guidelines and requirements for
				the reporting and evaluation of operational tests and deployment projects
				carried out under this chapter.
										(B)Objectivity and
				independenceThe guidelines and requirements issued under
				subparagraph (A) shall include provisions to ensure the objectivity and
				independence of the reporting entity so as to avoid any real or apparent
				conflict of interest or potential influence on the outcome by parties to any
				such test or deployment project or by any other formal evaluation carried out
				under this chapter.
										(C)FundingThe
				guidelines and requirements issued under subparagraph (A) shall establish
				reporting funding levels based on the size and scope of each test or project
				that ensure adequate reporting of the results of the test or project.
										(2)Special
				ruleAny survey, questionnaire, or interview that the Secretary
				considers necessary to carry out the reporting of any test, deployment project,
				or program assessment activity under this chapter shall not be subject to
				chapter 35 of title 44, United States
				Code.
									.
					(b)Conforming
			 amendmentThe analysis for chapter 5 of title 23, United States
			 Code, is amended by adding after the item relating to section 514 (as added by
			 section 53002) the following:
						
							
								515. General authorities and
				requirements.
							
							.
					53004.Research and
			 development
					(a)In
			 generalChapter 5 of title 23, United States Code, is amended by
			 adding after section 515 (as added by section 53003) the following:
						
							516.Research and
				development
								(a)In
				generalThe Secretary shall carry out a comprehensive program of
				intelligent transportation system research and development, and operational
				tests of intelligent vehicles, intelligent infrastructure systems, and other
				similar activities that are necessary to carry out this chapter.
								(b)Priority
				areasUnder the program, the Secretary shall give higher priority
				to funding projects that—
									(1)enhance mobility
				and productivity through improved traffic management, incident management,
				transit management, freight management, road weather management, toll
				collection, traveler information, or highway operations systems and remote
				sensing products;
									(2)use
				interdisciplinary approaches to develop traffic management strategies and tools
				to address multiple impacts of congestion concurrently;
									(3)address traffic
				management, incident management, transit management, toll collection traveler
				information, or highway operations systems;
									(4)incorporate
				research on the impact of environmental, weather, and natural conditions on
				intelligent transportation systems, including the effects of cold
				climates;
									(5)enhance intermodal
				use of intelligent transportation systems for diverse groups, including for
				emergency and health-related services;
									(6)enhance safety
				through improved crash avoidance and protection, crash and other notification,
				commercial motor vehicle operations, and infrastructure-based or cooperative
				safety systems; or
									(7)facilitate the
				integration of intelligent infrastructure, vehicle, and control
				technologies.
									(c)Federal
				shareThe Federal share payable on account of any project or
				activity carried out under subsection (a) shall not exceed 80
				percent.
								.
					(b)Conforming
			 amendmentThe analysis for chapter 5 of title 23, United States
			 Code, is amended by adding after the item relating to section 515 (as added by
			 section 53004) the following:
						
							
								516. Research and
				development.
							
							.
					53005.National
			 architecture and standards
					(a)In
			 generalChapter 5 of title 23, United States Code, is amended by
			 adding after section 516 (as added by section 53004) the following:
						
							517.National
				architecture and standards
								(a)In
				general
									(1)Development,
				implementation, and maintenanceIn accordance with section 12(d)
				of the National Technology Transfer and Advancement Act of 1995 (15 U.S.C. 272
				note; 110 Stat. 783; 115 Stat. 1241), the Secretary shall develop and maintain
				a national ITS architecture and supporting ITS standards and protocols to
				promote the use of systems engineering methods in the widespread deployment and
				evaluation of intelligent transportation systems as a component of the surface
				transportation systems of the United States.
									(2)Interoperability
				and efficiencyTo the maximum extent practicable, the national
				ITS architecture and supporting ITS standards and protocols shall promote
				interoperability among, and efficiency of, intelligent transportation systems
				and technologies implemented throughout the United States.
									(3)Use of standards
				development organizationsIn carrying out this section, the
				Secretary shall support the development and maintenance of standards and
				protocols using the services of such standards development organizations as the
				Secretary determines to be necessary and whose memberships are comprised of,
				and represent, the surface transportation and intelligent transportation
				systems industries.
									(b)Standards for
				national policy implementationIf the Secretary finds that a
				standard is necessary for implementation of a nationwide policy relating to
				user fee collection or other capability requiring nationwide uniformity, the
				Secretary, after consultation with stakeholders, may establish and require the
				use of that standard.
								(c)Provisional
				standards
									(1)In
				generalIf the Secretary finds that the development or balloting
				of an intelligent transportation system standard jeopardizes the timely
				achievement of the objectives described in subsection (a), the Secretary may
				establish a provisional standard, after consultation with affected parties,
				using, to the maximum extent practicable, the work product of appropriate
				standards development organizations.
									(2)Period of
				effectivenessA provisional standard established under paragraph
				(1) shall be published in the Federal Register and remain in effect until the
				appropriate standards development organization adopts and publishes a
				standard.
									(d)Conformity with
				national architecture
									(1)In
				generalExcept as provided in paragraph (2), the Secretary shall
				ensure that intelligent transportation system projects carried out using
				amounts made available from the Highway Trust Fund, including amounts made
				available to deploy intelligent transportation systems, conform to the
				appropriate regional ITS architecture, applicable standards, and protocols
				developed under subsection (a) or (c).
									(2)Discretion of
				the secretaryThe Secretary, at the discretion of the Secretary,
				may offer an exemption from paragraph (1) for projects designed to achieve
				specific research objectives outlined in the national intelligent
				transportation system program plan or the surface transportation research and
				development strategic plan developed under section
				508.
									.
					(b)Conforming
			 amendmentThe analysis for chapter 5 of title 23, United States
			 Code, is amended by adding after the item relating to section 516 (as added by
			 section 53004) the following:
						
							
								517. National architecture and
				standards.
							
							.
					53006.Vehicle-to-vehicle
			 and vehicle-to-infrastructure communications systems deployment
					(a)In
			 generalChapter 5 of title 23, United States Code, is amended by
			 adding after section 517 (as added by section 53005) the following:
						
							518.Vehicle-to-vehicle
				and vehicle-to-infrastructure communications systems deployment
								(a)In
				generalNot later than 3 years after the date of enactment of
				this section, the Secretary shall submit a report to the Committee on Commerce,
				Science, and Transportation of the Senate, the Committee on Environment and
				Public Works of the Senate, the Committee on Transportation and Infrastructure
				of the House of Representatives, and the Committee on Energy and Commerce of
				the House of Representatives that—
									(1)defines a
				recommended implementation path for dedicated short-range communications
				technology and applications;
									(2)includes guidance
				on the relationship of the proposed deployment of dedicated short-range
				communications to the National ITS Architecture and ITS Standards; and
									(3)ensures
				competition by not preferencing the use of any particular frequency for vehicle
				to infrastructure operations.
									(b)Report
				reviewThe Secretary shall enter into agreements with the
				National Research Council and an independent third party with subject matter
				expertise for the review of the report described in subsection
				(a).
								.
					(b)Conforming
			 amendmentThe analysis for chapter 5 of title 23, United States
			 Code, is amended by adding after section 517 (as added by section 53005) the
			 following:
						
							
								518. Vehicle-to-vehicle and
				vehicle-to-infrastructure communications systems
				deployment.
							
							.
					FMiscellaneous
			IReauthorization of
			 certain programs
				ASecure rural
			 schools and community self-determination program
					100101.Secure Rural
			 Schools and Community Self-Determination Program
						(a)AmendmentsThe Secure Rural Schools and Community
			 Self-Determination Act of 2000 (16 U.S.C. 7101 et seq.) is amended—
							(1)in section
			 3(11)—
								(A)in subparagraph
			 (A), by striking and after the semicolon at the end;
								(B)in subparagraph
			 (B)—
									(i)by
			 striking fiscal year 2009 and each fiscal year thereafter and
			 inserting each of fiscal years 2009 through 2011; and
									(ii)by
			 striking the period at the end and inserting ; and; and
									(C)by adding at the
			 end the following:
									
										(C)for fiscal year
				2012 and each fiscal year thereafter, the amount that is equal to 95 percent of
				the full funding amount for the preceding fiscal
				year.
										;
								(2)in sections 101,
			 102, 203, 207, 208, 304, and 402, by striking 2011 each place it
			 appears and inserting 2012;
							(3)in section
			 102—
								(A)by striking
			 2008 each place it appears and inserting
			 2012;
								(B)in subsection
			 (b)(2)(B), by inserting in 2012 before , the
			 election; and
								(C)in subsection
			 (d)—
									(i)in
			 paragraph (1)(A), by striking paragraph (3)(B) and inserting
			 subparagraph (D); and
									(ii)in
			 paragraph (3)—
										(I)by striking
			 subparagraph (A) and inserting the following:
											
												(A)NotificationThe
				Governor of each eligible State shall notify the Secretary concerned of an
				election by an eligible county under this subsection not later than September
				30, 2012, and each September 30 thereafter for each succeeding fiscal
				year.
												; 
										(II)by redesignating
			 subparagraph (B) as subparagraph (D) and moving the subparagraph so as to
			 appear at the end of paragraph (1) of subsection (d); and
										(III)by inserting
			 after subparagraph (A) the following:
											
												(B)Failure to
				electIf the Governor of an eligible State fails to notify the
				Secretary concerned of the election for an eligible county by the date
				specified in subparagraph (A)—
													(i)the eligible
				county shall be considered to have elected to expend 80 percent of the funds in
				accordance with paragraph (1)(A); and
													(ii)the remainder
				shall be available to the Secretary concerned to carry out projects in the
				eligible county to further the purpose described in section
				202(b).
													;
										(4)in section
			 103(d)(2), by striking “fiscal year 2011” and inserting “each of fiscal years
			 2011 and 2012”;
							(5)in section 202, by
			 adding at the end the following:
								
									(c)Administrative
				expensesA resource advisory committee may, in accordance with
				section 203, propose to use not more than 10 percent of the project funds of an
				eligible county for any fiscal year for administrative expenses associated with
				operating the resource advisory committee under this
				title.
									;
							(6)in section
			 204(e)(3)(B)(iii), by striking and 2011 and inserting
			 through 2012;
							(7)in section
			 205(a)(4), by striking 2006 each place it appears and inserting
			 2011;
							(8)in section 208(b),
			 by striking 2012 and inserting 2013;
							(9)in section
			 302(a)(2)(A), by inserting and after the semicolon; and
							(10)in section
			 304(b), by striking 2012 and inserting
			 2013.
							(b)Failure To make
			 electionFor each county that failed to make an election for
			 fiscal year 2011 in accordance with section 102(d)(3)(A) of the Secure Rural
			 Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7112(d)(3)(A)),
			 there shall be available to the Secretary of Agriculture to carry out projects
			 to further the purpose described in section 202(b) of that Act (16 U.S.C.
			 7122(b)), from amounts in the Treasury not otherwise appropriated, the amount
			 that is equal to 15 percent of the total share of the State payment that
			 otherwise would have been made to the county under that Act for fiscal year
			 2011.
						BPayment in lieu of
			 taxes program
					100111.Payments in lieu
			 of taxesSection 6906 of title
			 31, United States Code, is amended by striking 2012 and
			 inserting 2013.
					COffsets
					100112.Tax reporting for
			 life settlement transactions
						(a)In
			 generalSubpart B of part III
			 of subchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new section:
							
								6050X.Returns
				relating to certain life insurance contract transactions
									(a)Requirement of
				reporting of certain payments
										(1)In
				generalEvery person who acquires a life insurance contract or
				any interest in a life insurance contract in a reportable policy sale during
				any taxable year shall make a return for such taxable year (at such time and in
				such manner as the Secretary shall prescribe) setting forth—
											(A)the name, address,
				and TIN of such person,
											(B)the name, address,
				and TIN of each recipient of payment in the reportable policy sale,
											(C)the date of such
				sale,
											(D)the name of the
				issuer of the life insurance contract sold and the policy number of such
				contract, and
											(E)the amount of each
				payment.
											(2)Statement to be
				furnished to persons with respect to whom information is
				requiredEvery person required to make a return under this
				subsection shall furnish to each person whose name is required to be set forth
				in such return a written statement showing—
											(A)the name, address,
				and phone number of the information contact of the person required to make such
				return, and
											(B)the information
				required to be shown on such return with respect to such person, except that in
				the case of an issuer of a life insurance contract, such statement is not
				required to include the information specified in paragraph (1)(E).
											(b)Requirement of
				reporting of seller's basis in life insurance contracts
										(1)In
				generalUpon receipt of the statement required under subsection
				(a)(2) or upon notice of a transfer of a life insurance contract to a foreign
				person, each issuer of a life insurance contract shall make a return (at such
				time and in such manner as the Secretary shall prescribe) setting forth—
											(A)the name, address,
				and TIN of the seller who transfers any interest in such contract in such
				sale,
											(B)the investment in
				the contract (as defined in section 72(e)(6)) with respect to such seller,
				and
											(C)the policy number
				of such contract.
											(2)Statement to be
				furnished to persons with respect to whom information is
				requiredEvery person required to make a return under this
				subsection shall furnish to each person whose name is required to be set forth
				in such return a written statement showing—
											(A)the name, address,
				and phone number of the information contact of the person required to make such
				return, and
											(B)the information
				required to be shown on such return with respect to each seller whose name is
				required to be set forth in such return.
											(c)Requirement of
				reporting with respect to reportable death benefits
										(1)In
				generalEvery person who makes a payment of reportable death
				benefits during any taxable year shall make a return for such taxable year (at
				such time and in such manner as the Secretary shall prescribe) setting
				forth—
											(A)the name, address,
				and TIN of the person making such payment,
											(B)the name, address,
				and TIN of each recipient of such payment,
											(C)the date of each
				such payment, and
											(D)the amount of each
				such payment.
											(2)Statement to be
				furnished to persons with respect to whom information is
				requiredEvery person required to make a return under this
				subsection shall furnish to each person whose name is required to be set forth
				in such return a written statement showing—
											(A)the name, address,
				and phone number of the information contact of the person required to make such
				return, and
											(B)the information
				required to be shown on such return with respect to each recipient of payment
				whose name is required to be set forth in such return.
											(d)DefinitionsFor
				purposes of this section:
										(1)PaymentThe
				term payment means the amount of cash and the fair market value of
				any consideration transferred in a reportable policy sale.
										(2)Reportable
				policy saleThe term reportable policy sale has the
				meaning given such term in section 101(a)(3)(B).
										(3)IssuerThe
				term issuer means any life insurance company that bears the risk
				with respect to a life insurance contract on the date any return or statement
				is required to be made under this section.
										(4)Reportable death
				benefitsThe term reportable death benefits means
				amounts paid by reason of the death of the insured under a life insurance
				contract that has been transferred in a reportable policy
				sale.
										.
						(b)Clerical
			 amendmentThe table of sections for subpart B of part III of
			 subchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 6050W the following new
			 item:
							
								
									Sec. 6050X. Returns relating to
				certain life insurance contract
				transactions.
								
								.
						(c)Conforming
			 amendments
							(1)Subsection (d) of
			 section 6724 of the Internal Revenue Code of 1986 is amended—
								(A)by striking
			 or at the end of clause (xxiv) of paragraph (1)(B), by striking
			 and at the end of clause (xxv) of such paragraph and inserting
			 or, and by inserting after such clause (xxv) the following new
			 clause:
									
										(xxvi)section 6050X
				(relating to returns relating to certain life insurance contract transactions),
				and
										,
				and
								(B)by striking
			 or at the end of subparagraph (GG) of paragraph (2), by striking
			 the period at the end of subparagraph (HH) of such paragraph and inserting
			 , or, and by inserting after such subparagraph (HH) the
			 following new subparagraph:
									
										(II)subsection
				(a)(2), (b)(2), or (c)(2) of section 6050X (relating to returns relating to
				certain life insurance contract
				transactions).
										.
								(2)Section 6047 of
			 such Code is amended—
								(A)by redesignating
			 subsection (g) as subsection (h),
								(B)by inserting after
			 subsection (f) the following new subsection:
									
										(g)Information
				relating to life insurance contract transactionsThis section
				shall not apply to any information which is required to be reported under
				section 6050X.
										,
				and
								(C)by adding at the
			 end of subsection (h), as so redesignated, the following new paragraph:
									
										(4)For provisions
				requiring reporting of information relating to certain life insurance contract
				transactions, see section
				6050X.
										.
								(d)Effective
			 dateThe amendments made by this section shall apply to—
							(1)reportable policy
			 sales after December 31, 2012, and
							(2)reportable death
			 benefits paid after December 31, 2012.
							100113.Clarification
			 of tax basis of life insurance contracts
						(a)Clarification
			 with respect to adjustmentsParagraph (1) of section 1016(a) of
			 the Internal Revenue Code of 1986 is amended by striking subparagraph (A) and
			 all that follows and inserting the following:
							
								(A)for—
									(i)taxes or other
				carrying charges described in section 266; or
									(ii)expenditures
				described in section 173 (relating to circulation expenditures),
									for
				which deductions have been taken by the taxpayer in determining taxable income
				for the taxable year or prior taxable years; or(B)for mortality,
				expense, or other reasonable charges incurred under an annuity or life
				insurance
				contract;
								.
						(b)Effective
			 dateThe amendment made by this section shall apply to
			 transactions entered into after August 25, 2009.
						100114.Exception to
			 transfer for valuable consideration rules
						(a)In
			 generalSubsection (a) of section 101 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
							
								(3)Exception to
				valuable consideration rules for commercial transfers
									(A)In
				generalThe second sentence of paragraph (2) shall not apply in
				the case of a transfer of a life insurance contract, or any interest therein,
				which is a reportable policy sale.
									(B)Reportable
				policy saleFor purposes of this paragraph, the term
				reportable policy sale means the acquisition of an interest in a
				life insurance contract, directly or indirectly, if the acquirer has no
				substantial family, business, or financial relationship with the insured apart
				from the acquirer's interest in such life insurance contract. For purposes of
				the preceding sentence, the term indirectly applies to the
				acquisition of an interest in a partnership, trust, or other entity that holds
				an interest in the life insurance
				contract.
									.
						(b)Conforming
			 amendmentParagraph (1) of section 101(a) of the Internal Revenue
			 Code of 1986 is amended by striking paragraph (2) and inserting
			 paragraphs (2) and (3).
						(c)Effective
			 dateThe amendments made by this section shall apply to transfers
			 after December 31, 2012.
						100115.Phased
			 retirement authority
						(a)CSRSChapter
			 83 of title 5, United States Code, is amended—
							(1)in section
			 8331—
								(A)in paragraph (30)
			 by striking and at the end;
								(B)in paragraph (31)
			 by striking the period at the end and inserting ; and;
			 and
								(C)by adding at the
			 end the following:
									
										(32)Director
				means the Director of the Office of Personnel
				Management.
										;
								(2)by inserting after
			 section 8336 the following:
								
									8336a.Phased
				retirement
										(a)For the purposes
				of this section—
											(1)the term
				composite retirement annuity means the annuity computed when a
				phased retiree attains full retirement status;
											(2)the term
				full retirement status means that a phased retiree has ceased
				employment and is entitled, upon application, to a composite retirement
				annuity;
											(3)the term
				phased employment means the less-than-full-time employment of a
				phased retiree;
											(4)the term
				phased retiree means a retirement-eligible employee who—
												(A)makes an election
				under subsection (b); and
												(B)has not entered
				full retirement status;
												(5)the term
				phased retirement annuity means the annuity payable under this
				section before full retirement;
											(6)the term
				phased retirement percentage means the percentage which, when
				added to the working percentage for a phased retiree, produces a sum of 100
				percent;
											(7)the term
				phased retirement period means the period beginning on the date
				on which an individual becomes entitled to receive a phased retirement annuity
				and ending on the date on which the individual dies or separates from phased
				employment;
											(8)the term
				phased retirement status means that a phased retiree is
				concurrently employed in phased employment and eligible to receive a phased
				retirement annuity;
											(9)the term
				retirement-eligible employee—
												(A)means an
				individual who, if the individual separated from the service, would meet the
				requirements for retirement under subsection (a) or (b) of section 8336;
				and
												(B)does not
				include—
													(i)an
				individual who, if the individual separated from the service, would meet the
				requirements for retirement under subsection (c), (e), (m), or (n) of section
				8336; or
													(ii)a
				law enforcement officer, firefighter, nuclear materials courier, air traffic
				controller, customs and border protection officer, or member of the Capitol
				Police or Supreme Court Police; and
													(10)the term
				working percentage means the percentage of full-time employment
				equal the quotient obtained by dividing—
												(A)the number of
				hours per pay period to be worked by a phased retiree as scheduled in
				accordance with subsection (b)(2); by
												(B)the number of
				hours per pay period to be worked by an employee serving in a comparable
				position on a full-time basis.
												(b)(1)With the concurrence of
				the head of the employing agency, and under regulations promulgated by the
				Director, a retirement-eligible employee who has been employed on a full time
				basis for not less than the 3-year period ending on the date on which the
				retirement-eligible employee makes an election under this subsection may elect
				to enter phased retirement status.
											(2)(A)Subject to subparagraph
				(B), at the time of entering phased retirement status, a phased retiree shall
				be appointed to a position for which the working percentage is 50
				percent.
												(B)The Director may, by regulation,
				provide for working percentages different from the percentage specified under
				subparagraph (A), which shall be not less than 20 percent and not more than 80
				percent.
												(C)The working percentage for a phased
				retiree may not be changed during the phased retiree’s phased retirement
				period.
												(D)(i)Not less than 20 percent
				of the hours to be worked by a phased retiree shall consist of
				mentoring.
													(ii)The Director may, by regulation,
				provide for exceptions to the requirement under clause (i).
													(3)A phased retiree—
												(A)may not be employed in more than one
				position at any time; and
												(B)may transfer to another position in
				the same or a different agency, if the transfer does not result in a change in
				the working percentage.
												(4)A retirement-eligible employee may
				make only one election under this subsection during the retirement-eligible
				employee's lifetime.
											(5)A retirement-eligible employee who
				makes an election under this subsection may not make an election under section
				8343a.
											(c)(1)Except as otherwise
				provided under this subsection, the phased retirement annuity for a phased
				retiree is the product obtained by multiplying—
												(A)the amount of an annuity computed
				under section 8339 that would have been payable to the phased retiree if, on
				the date on which the phased retiree enters phased retirement status, the
				phased retiree had separated from service and retired under section 8336(a) or
				(b); by
												(B)the phased retirement percentage for
				the phased retiree.
												(2)A phased retirement annuity shall be
				paid in addition to the basic pay for the position to which a phased retiree is
				appointed during phased employment.
											(3)A phased retirement annuity shall be
				adjusted in accordance with section 8340.
											(4)(A)A phased retirement
				annuity shall not be subject to reduction for any form of survivor annuity,
				shall not serve as the basis of the computation of any survivor annuity, and
				shall not be subject to any court order requiring a survivor annuity to be
				provided to any individual.
												(B)A phased retirement annuity shall be
				subject to a court order providing for division, allotment, assignment,
				execution, levy, attachment, garnishment, or other legal process on the same
				basis as other annuities.
												(5)Any reduction of a phased retirement
				annuity based on an election under section 8334(d)(2) shall be applied to the
				phased retirement annuity after computation under paragraph (1).
											(6)(A)Any deposit, or election
				of an actuarial annuity reduction in lieu of a deposit, for military service or
				for creditable civilian service for which retirement deductions were not made
				or refunded shall be made by a retirement-eligible employee at or before the
				time the retirement-eligible employee enters phased retirement status. No such
				deposit may be made, or actuarial adjustment in lieu thereof elected, at the
				time a phased retiree enters full retirement status.
												(B)Notwithstanding subparagraph (A), if
				a phased retiree does not make such a deposit and dies in service as a phased
				retiree, a survivor of the phased retiree shall have the same right to make
				such deposit as would have been available had the employee not entered phased
				retirement status and died in service.
												(C)If a phased retiree makes an election
				for an actuarial annuity reduction under section 8334(d)(2) and dies in service
				as a phased retiree, the amount of any deposit upon which such actuarial
				reduction shall have been based shall be deemed to have been fully paid.
												(7)A phased retirement annuity shall
				commence on the date on which a phased retiree enters phased employment.
											(8)No unused sick leave credit may be
				used in the computation of the phased retirement annuity.
											(d)All basic pay not
				in excess of the full-time rate of pay for the position to which a phased
				retiree is appointed shall be deemed to be basic pay for purposes of section
				8334.
										(e)Under such
				procedures as the Director may prescribe, a phased retiree may elect to enter
				full retirement status at any time. Upon making such an election, a phased
				retiree shall be entitled to a composite retirement annuity.
										(f)(1)Except as provided
				otherwise under this subsection, a composite retirement annuity is a single
				annuity computed under regulations prescribed by the Director, equal to the sum
				of—
												(A)the amount of the phased retirement
				annuity as of the date of full retirement, before any reduction based on an
				election under section 8334(d)(2), and including any adjustments made under
				section 8340; and
												(B)the product obtained by
				multiplying—
													(i)the amount of an annuity computed
				under section 8339 that would have been payable at the time of full retirement
				if the individual had not elected a phased retirement and as if the individual
				was employed on a full-time basis in the position occupied during the phased
				retirement period and before any reduction for survivor annuity or reduction
				based on an election under section 8334(d)(2); by
													(ii)the working percentage.
													(2)After computing a composite
				retirement annuity under paragraph (1), the Director shall adjust the amount of
				the annuity for any applicable reductions for a survivor annuity and any
				previously elected actuarial reduction under section 8334(d)(2).
											(3)A composite retirement annuity shall
				be adjusted in accordance with section 8340, except that subsection (c)(1) of
				that section shall not apply.
											(4)In computing a composite retirement
				annuity under paragraph (1)(B)(i), the unused sick leave to the credit of a
				phased retiree at the time of entry into full retirement status shall be
				adjusted by dividing the number of hours of unused sick leave by the working
				percentage.
											(g)(1)Under such procedures
				and conditions as the Director may provide, and with the concurrence of the
				head of the employing agency, a phased retiree may elect to terminate phased
				retirement status and return to a full-time work schedule.
											(2)Upon entering a full-time work
				schedule based upon an election under paragraph (1), the phased retirement
				annuity of a phased retiree shall terminate.
											(3)After the termination of a phased
				retirement annuity under this subsection, the individual’s rights under this
				subchapter shall be determined based on the law in effect at the time of any
				subsequent separation from service. For purposes of this subchapter or chapter
				84, at time of the subsequent separation from service, the phased retirement
				period shall be treated as if it had been a period of part-time employment with
				the work schedule described in subsection (b)(2).
											(h)For purposes of
				section 8341—
											(1)the death of a
				phased retiree shall be deemed to be the death in service of an employee;
				and
											(2)the phased
				retirement period shall be deemed to have been a period of part-time employment
				with the work schedule described in subsection (b)(2).
											(i)Employment of a
				phased retiree shall not be deemed to be part-time career employment, as
				defined in section 3401(2).
										(j)A phased retiree
				is not eligible to apply for an annuity under section 8337.
										(k)For purposes of
				section 8341(h)(4), retirement shall be deemed to occur on the date on which a
				phased retiree enters into full retirement status.
										(l)For purposes of
				sections 8343 and 8351, and subchapter III of chapter 84, a phased retiree
				shall be deemed to be an employee.
										(m)A phased retiree
				is not subject to section 8344.
										(n)For purposes of
				chapter 87, a phased retiree shall be deemed to be receiving basic pay at the
				rate of a full-time employee in the position to which the phased retiree is
				appointed.
										;
				and
							(3)in the table of
			 sections by inserting after the item relating to section 8336 the
			 following:
								
									8336a. Phased
				retirement.. 
								
							(b)FERSChapter
			 84 of title 5, United States Code, is amended—
							(1)by inserting after
			 section 8412 the following new section:
								
									8412a.Phased
				retirement
										(a)For the purposes
				of this section—
											(1)the term
				composite retirement annuity means the annuity computed when a
				phased retiree attains full retirement status;
											(2)the term
				full retirement status means that a phased retiree has ceased
				employment and is entitled, upon application, to a composite retirement
				annuity;
											(3)the term
				phased employment means the less-than-full-time employment of a
				phased retiree;
											(4)the term
				phased retiree means a retirement-eligible employee who—
												(A)makes an election
				under subsection (b); and
												(B)has not entered
				full retirement status;
												(5)the term
				phased retirement annuity means the annuity payable under this
				section before full retirement;
											(6)the term
				phased retirement percentage means the percentage which, when
				added to the working percentage for a phased retiree, produces a sum of 100
				percent;
											(7)the term
				phased retirement period means the period beginning on the date
				on which an individual becomes entitled to receive a phased retirement annuity
				and ending on the date on which the individual dies or separates from phased
				employment;
											(8)the term
				phased retirement status means that a phased retiree is
				concurrently employed in phased employment and eligible to receive a phased
				retirement annuity;
											(9)the term
				retirement-eligible employee—
												(A)means an
				individual who, if the individual separated from the service, would meet the
				requirements for retirement under subsection (a) or (b) of section 8412;
				and
												(B)does not
				include—
													(i)an
				individual who, if the individual separated from the service, would meet the
				requirements for retirement under subsection (d) or (e) of section 8412;
				or
													(ii)a
				law enforcement officer, firefighter, nuclear materials courier, air traffic
				controller, customs and border protection officer, or member of the Capitol
				Police or Supreme Court Police; and
													(10)the term
				working percentage means the percentage of full-time employment
				equal to the quotient obtained by dividing—
												(A)the number of
				hours per pay period to be worked by a phased retiree as scheduled in
				accordance with subsection (b)(2); by
												(B)the number of
				hours per pay period to be worked by an employee serving in a comparable
				position on a full-time basis.
												(b)(1)With the concurrence of
				the head of the employing agency, and under regulations promulgated by the
				Director, a retirement-eligible employee who has been employed on a full time
				basis for not less than the 3-year period ending on the date on which the
				retirement-eligible employee makes an election under this subsection may elect
				to enter phased retirement status.
											(2)(A)Subject to subparagraph
				(B), at the time of entering phased retirement status, a phased retiree shall
				be appointed to a position for which the working percentage is 50
				percent.
												(B)The Director may, by regulation,
				provide for working percentages different from the percentage specified under
				subparagraph (A), which shall be not less than 20 percent and not more than 80
				percent.
												(C)The working percentage for a phased
				retiree may not be changed during the phased retiree’s phased retirement
				period.
												(D)(i)Not less than 20 percent
				of the hours to be worked by a phased retiree shall consist of
				mentoring.
													(ii)The Director may, by regulation,
				provide for exceptions to the requirement under clause (i).
													(3)A phased retiree—
												(A)may not be employed in more than one
				position at any time; and
												(B)may transfer to another position in
				the same or a different agency, if the transfer does not result in a change in
				the working percentage.
												(4)A retirement-eligible employee may
				make only one election under this subsection during the retirement-eligible
				employee's lifetime.
											(5)A retirement-eligible employee who
				makes an election under this subsection may not make an election under section
				8420a.
											(c)(1)Except as otherwise
				provided under this subsection, the phased retirement annuity for a phased
				retiree is the product obtained by multiplying—
												(A)the amount of an annuity computed
				under section 8415 that would have been payable to the phased retiree if, on
				the date on which the phased retiree enters phased retirement status, the
				phased retiree had separated from service and retired under section 8412 (a) or
				(b); by
												(B)the phased retirement percentage for
				the phased retiree.
												(2)A phased retirement annuity shall be
				paid in addition to the basic pay for the position to which a phased retiree is
				appointed during the phased employment.
											(3)A phased retirement annuity shall be
				adjusted in accordance with section 8462.
											(4)(A)A phased retirement
				annuity shall not be subject to reduction for any form of survivor annuity,
				shall not serve as the basis of the computation of any survivor annuity, and
				shall not be subject to any court order requiring a survivor annuity to be
				provided to any individual.
												(B)A phased retirement annuity shall be
				subject to a court order providing for division, allotment, assignment,
				execution, levy, attachment, garnishment, or other legal process on the same
				basis as other annuities.
												(5)(A)Any deposit, or election
				of an actuarial annuity reduction in lieu of a deposit, for military service or
				for creditable civilian service for which retirement deductions were not made
				or refunded, shall be made by a retirement-eligible employee at or before the
				time the retirement-eligible employee enters phased retirement status. No such
				deposit may be made, or actuarial adjustment in lieu thereof elected, at the
				time a phased retiree enters full retirement status.
												(B)Notwithstanding subparagraph (A), if
				a phased retiree does not make such a deposit and dies in service as a phased
				retiree, a survivor of the phased retiree shall have the same right to make
				such deposit as would have been available had the employee not entered phased
				retirement status and died in service.
												(6)A phased retirement annuity shall
				commence on the date on which a phased retiree enters phased employment.
											(7)No unused sick leave credit may be
				used in the computation of the phased retirement annuity.
											(d)All basic pay not
				in excess of the full-time rate of pay for the position to which a phased
				retiree is appointed shall be deemed to be basic pay for purposes of section
				8422 and 8423.
										(e)Under such
				procedures as the Director may prescribe, a phased retiree may elect to enter
				full retirement status at any time. Upon making such an election, a phased
				retiree shall be entitled to a composite retirement annuity.
										(f)(1)Except as provided
				otherwise under this subsection, a composite retirement annuity is a single
				annuity computed under regulations prescribed by the Director, equal to the sum
				of—
												(A)the amount of the phased retirement
				annuity as of the date of full retirement, including any adjustments made under
				section 8462; and
												(B)the product obtained by
				multiplying—
													(i)the amount of an annuity computed
				under section 8412 that would have been payable at the time of full retirement
				if the individual had not elected a phased retirement and as if the individual
				was employed on a full-time basis in the position occupied during the phased
				retirement period and before any adjustment to provide for a survivor annuity;
				by
													(ii)the working percentage;
													(2)After computing a composite
				retirement annuity under paragraph (1), the Director shall adjust the amount of
				the annuity for any applicable reductions for a survivor annuity.
											(3)A composite retirement annuity shall
				be adjusted in accordance with section 8462, except that subsection (c)(1) of
				that section shall not apply.
											(4)In computing a composite retirement
				annuity under paragraph (1)(B)(i), the unused sick leave to the credit of a
				phased retiree at the time of entry into full retirement status shall be
				adjusted by dividing the number of hours of unused sick leave by the working
				percentage.
											(g)(1)Under such procedures
				and conditions as the Director may provide, and with the concurrence of the
				head of employing agency, a phased retiree may elect to terminate phased
				retirement status and return to a full-time work schedule.
											(2)Upon entering a full-time work
				schedule based on an election under paragraph (1), the phased retirement
				annuity of a phased retiree shall terminate.
											(3)After termination of the phased
				retirement annuity under this subsection, the individual’s rights under this
				chapter shall be determined based on the law in effect at the time of any
				subsequent separation from service. For purposes of this chapter, at the time
				of the subsequent separation from service, the phased retirement period shall
				be treated as if it had been a period of part-time employment with the work
				schedule described in subsection (b)(2).
											(h)For purposes of
				subchapter IV—
											(1)the death of a
				phased retiree shall be deemed to be the death in service of an
				employee;
											(2)except for
				purposes of section 8442(b)(1)(A)(i), the phased retirement period shall be
				deemed to have been a period of part-time employment with the work schedule
				described in subsection (b)(2) of this section; and
											(3)for purposes of
				section 8442(b)(1)(A)(i), the phased retiree shall be deemed to have been at
				the full-time rate of pay for the position occupied.
											(i)Employment of a
				phased retiree shall not be deemed to be part-time career employment, as
				defined in section 3401(2).
										(j)A phased retiree
				is not eligible to receive an annuity supplement under section 8421.
										(k)For purposes of
				subchapter III, a phased retiree shall be deemed to be an employee.
										(l)For purposes of
				section 8445(d), retirement shall be deemed to occur on the date on which a
				phased retiree enters into full retirement status.
										(m)A phased retiree
				is not eligible to apply for an annuity under subchapter V.
										(n)A phased retiree
				is not subject to section 8468.
										(o)For purposes of
				chapter 87, a phased retiree shall be deemed to be receiving basic pay at the
				rate of a full-time employee in the position to which the phased retiree is
				appointed.
										;
				and
							(2)in the table of
			 sections by inserting after the item relating to section 8412 the
			 following:
								
									8412a. Phased
				retirement.. 
								
							(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 effective date of the implementing regulations issued by the Director of the
			 Office of Personnel Management.
						100116.Roll-your-own
			 cigarette machines
						(a)In
			 generalSubsection (d) of section 5702 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new flush
			 sentence:
							
								Such term
				shall include any person who for commercial purposes makes available for
				consumer use (including such consumer’s personal consumption or use under
				paragraph (1)) a machine capable of making cigarettes, cigars, or other tobacco
				products. A person making such a machine available for consumer use shall be
				deemed the person making the removal as defined by subsection (j) with respect
				to any tobacco products manufactured by such
				machine..
						(b)Effective
			 dateThe amendment made by this section shall apply to articles
			 removed after the date of the enactment of this Act.
						IIStop
			 tax haven abuse
				100201.Authorizing
			 special measures against foreign jurisdictions, financial institutions, and
			 others that significantly impede United States tax enforcementSection 5318A of title 31, United States
			 Code, is amended—
					(1)by striking the
			 section heading and inserting the following:
						
							5318A.Special
				measures for jurisdictions, financial institutions, or international
				transactions that are of primary money laundering concern or significantly
				impede United States tax
				enforcement
							;
					(2)in subsection (a),
			 by striking the subsection heading and inserting the following:
						
							(a)Special measures
				To counter money laundering and efforts to significantly impede United States
				tax
				enforcement
							;
					(3)in subsection
			 (c)—
						(A)by striking the
			 subsection heading and inserting the following:
							
								(c)Consultations
				and information To be considered in finding jurisdictions, institutions, types
				of accounts, or transactions To be of primary money laundering concern or To be
				significantly impeding United States tax
				enforcement
								;
				and
						(B)by inserting at
			 the end of paragraph (2) thereof the following new subparagraph:
							
								(C)Other
				considerationsThe fact that a jurisdiction or financial
				institution is cooperating with the United States on implementing the
				requirements specified in chapter 4 of the Internal Revenue Code of 1986 may be
				favorably considered in evaluating whether such jurisdiction or financial
				institution is significantly impeding United States tax
				enforcement.
								;
						(4)in subsection
			 (a)(1), by inserting or is significantly impeding United States tax
			 enforcement after primary money laundering
			 concern;
					(5)in subsection
			 (a)(4)—
						(A)in subparagraph
			 (A)—
							(i)by
			 inserting in matters involving money laundering, before
			 shall consult; and
							(ii)by
			 striking and at the end;
							(B)by redesignating
			 subparagraph (B) as subparagraph (C); and
						(C)by inserting after
			 subparagraph (A) the following:
							
								(B)in matters
				involving United States tax enforcement, shall consult with the Commissioner of
				the Internal Revenue, the Secretary of State, the Attorney General of the
				United States, and in the sole discretion of the Secretary, such other agencies
				and interested parties as the Secretary may find to be appropriate;
				and
								;
						(6)in each of
			 paragraphs (1)(A), (2), (3), and (4) of subsection (b), by inserting or
			 to be significantly impeding United States tax enforcement after
			 primary money laundering concern each place that term
			 appears;
					(7)in subsection (b),
			 by striking paragraph (5) and inserting the following:
						
							(5)Prohibitions or
				conditions on opening or maintaining certain correspondent or payable-through
				accounts or authorizing certain payment cardsIf the Secretary
				finds a jurisdiction outside of the United States, 1 or more financial
				institutions operating outside of the United States, or 1 or more classes of
				transactions within or involving a jurisdiction outside of the United States to
				be of primary money laundering concern or to be significantly impeding United
				States tax enforcement, the Secretary, in consultation with the Secretary of
				State, the Attorney General of the United States, and the Chairman of the Board
				of Governors of the Federal Reserve System, may prohibit, or impose conditions
				upon—
								(A)the opening or
				maintaining in the United States of a correspondent account or payable-through
				account; or
								(B)the authorization,
				approval, or use in the United States of a credit card, charge card, debit
				card, or similar credit or debit financial instrument by any domestic financial
				institution, financial agency, or credit card company or association, for or on
				behalf of a foreign banking institution, if such correspondent account,
				payable-through account, credit card, charge card, debit card, or similar
				credit or debit financial instrument, involves any such jurisdiction or
				institution, or if any such transaction may be conducted through such
				correspondent account, payable-through account, credit card, charge card, debit
				card, or similar credit or debit financial
				instrument.
								;
				and
					(8)in subsection
			 (c)(1), by inserting or is significantly impeding United States tax
			 enforcement after primary money laundering
			 concern;
					(9)in subsection
			 (c)(2)(A)—
						(A)in clause (ii), by
			 striking bank secrecy or special regulatory advantages and
			 inserting bank, tax, corporate, trust, or financial secrecy or
			 regulatory advantages;
						(B)in clause (iii),
			 by striking supervisory and counter-money and inserting
			 supervisory, international tax enforcement, and
			 counter-money;
						(C)in clause (v), by
			 striking banking or secrecy and inserting banking, tax,
			 or secrecy; and
						(D)in clause (vi), by
			 inserting , tax treaty, or tax information exchange agreement
			 after treaty;
						(10)in subsection
			 (c)(2)(B)—
						(A)in clause (i), by
			 inserting or tax evasion after money laundering;
			 and
						(B)in clause (iii),
			 by inserting , tax evasion, after money
			 laundering; and
						(11)in subsection
			 (d), by inserting involving money laundering, and shall notify, in
			 writing, the Committee on Finance of the Senate and the Committee on Ways and
			 Means of the House of Representatives of any such action involving United
			 States tax enforcement after such action.
					GAir
			 transportation
			100301.Technical
			 corrections relating to overflights of National Parks
				(a)In
			 generalSection 40128 of title 49, United States Code, is amended
			 to read as follows:
					
						40128.Overflights
				of national parks
							(a)In
				general
								(1)General
				delineation of responsibilities
									(A)Authority of
				DirectorThe Director has the authority to establish air tour
				management plans, issue air tour permits for commercial air tour operations
				conducted in accordance with an air tour management plan, enter into a
				voluntary agreement with a commercial air tour operator, and issue interim
				operating permits under subsection (c).
									(B)Authority of
				AdministratorThe Administrator has the authority to ensure that
				any action taken under this section does not adversely affect aviation safety
				or the management of the national airspace system.
									(2)General
				requirementsA commercial air tour operator may not conduct
				commercial air tour operations over a national park or tribal lands, as defined
				by this section, except—
									(A)in accordance with
				this section;
									(B)in accordance with
				conditions and limitations prescribed for that operator; and
									(C)in accordance with
				any applicable air tour management plan or voluntary agreement developed under
				subsection (b) for the park or tribal lands.
									(3)Application for
				operating authority
									(A)Application
				requiredBefore commencing commercial air tour operations over a
				national park or tribal lands, a commercial air tour operator shall apply to
				the Director for authority to conduct the operations over the park or tribal
				lands.
									(B)Number of
				operations authorizedIn determining the number of authorizations
				to issue to provide commercial air tour operations over a national park, the
				Director shall take into consideration the provisions of the air tour
				management plan, the number of existing commercial air tour operators and
				current level of service and equipment provided by any such operators, and the
				financial viability of each commercial air tour operation.
									(C)Consultation
				with FAABefore granting an application under this paragraph, the
				Director, in consultation with the Administrator, shall develop an air tour
				management plan in accordance with subsection (b) and implement such
				plan.
									(D)Time limit on
				response to ATMP applicationsThe Director shall make every
				effort to act on any application under this paragraph and issue a decision on
				the application not later than 24 months after it is received or
				amended.
									(E)PriorityIn
				acting on applications under this paragraph to provide commercial air tour
				operations over a national park, the Director shall give priority to an
				application under this paragraph in any case in which a new entrant commercial
				air tour operator is seeking operating authority with respect to that national
				park.
									(4)ExceptionNotwithstanding
				paragraph (2), commercial air tour operators may conduct commercial air tour
				operations over a national park under part 91 of the title 14, Code of Federal
				Regulations, if—
									(A)such activity is
				permitted under part 119 of such title;
									(B)the total number
				of operations under this exception is limited to not more than five flights in
				any 30-day period over a particular park; and
									(C)the operator
				complies with the conditions under which the operations will be conducted as
				established by the Director, in consultation with the Administrator.
									(5)Special rule for
				safety requirementsBefore receiving a permit issued under this
				section, a commercial air tour operator shall have obtained the appropriate
				operating authority as required by the Administrator under part 119, 121, or
				135 of title 14, Code of Federal Regulations, to conduct operations under this
				section.
								(6)Exemption for
				national parks with 50 or fewer flights each year
									(A)In
				generalA national park that has 50 or fewer commercial air tour
				operations over the park each year shall be exempt from the requirements of
				this section, except as provided in subparagraph (B).
									(B)Withdrawal of
				exemptionIf the Director determines that an air tour management
				plan or voluntary agreement is necessary to protect park resources and values
				or park visitor use and enjoyment, the Director shall withdraw the exemption of
				a park under subparagraph (A).
									(C)List of
				parksThe Director shall maintain a list each year of national
				parks that are covered by the exemption provided under this paragraph.
									(b)Air tour
				management plans
								(1)Establishment
									(A)In
				generalThe Director, in consultation with the Administrator,
				shall establish an air tour management plan for any national park or tribal
				land for which such a plan is not in effect whenever a person applies for
				authority to conduct a commercial air tour operation over the park. The air
				tour management plan shall be developed by means of a public process in
				accordance with paragraph (4).
									(B)ObjectiveThe
				objective of any air tour management plan shall be to develop acceptable and
				effective measures to mitigate or prevent the significant adverse impacts, if
				any, of commercial air tour operations upon the natural and cultural resources,
				visitor experiences, and tribal lands.
									(C)ExceptionAn
				application to begin commercial air tour operations at Crater Lake National
				Park may be denied without the establishment of an air tour management plan by
				the Director of the National Park Service if the Director determines that such
				operations would adversely affect park resources or visitor experiences.
									(2)Environmental
				determinationIn establishing an air tour management plan and
				issuing a permit for a commercial air tour operator under this section, the
				Director shall comply with the National Environmental Policy Act of 1969 (42
				U.S.C. 4321 et seq.). Any environmental thresholds, analyses, impact
				determinations, and conditions prepared or used by the Director to establish an
				air tour management plan or issue a permit under this section shall have no
				broader application or be given deference beyond this section.
								(3)ContentsAn
				air tour management plan for a national park—
									(A)may prohibit
				commercial air tour operations over a national park in whole or in part;
									(B)may establish
				conditions for the conduct of commercial air tour operations over a national
				park, including commercial air tour routes, maximum or minimum altitudes,
				time-of-day restrictions, restrictions for particular events, maximum number of
				flights per unit of time, intrusions on privacy on tribal lands, and mitigation
				of noise, visual, or other impacts;
									(C)shall apply to all
				commercial air tour operations over a national park that are also within
				1/2 mile outside the boundary of a national park;
									(D)shall include
				incentives (such as preferred commercial air tour routes and altitudes, relief
				from caps and curfews) for the adoption of quiet aircraft technology by
				commercial air tour operators conducting commercial air tour operations over a
				national park when practicable;
									(E)shall provide for
				the initial allocation of opportunities to conduct commercial air tour
				operations over a national park if the plan includes a limitation on the number
				of commercial air tour operations for any time period;
									(F)may not have been
				found to have adverse effects on aviation safety or the management of the
				national airspace system by the Administrator; and
									(G)shall justify and
				document the need for measures taken pursuant to subparagraphs (A) through
				(F).
									(4)ProcedureIn
				establishing an air tour management plan for a national park or tribal lands,
				the Director shall—
									(A)hold at least one
				public meeting with interested parties to develop the air tour management
				plan;
									(B)publish a notice
				of availability of the proposed plan in the Federal Register for notice and
				comment and make copies of the proposed plan available to the public;
									(C)comply with the
				regulations set forth in parts 1500 through 1508 of title 40, Code of Federal
				Regulations;
									(D)solicit the
				participation of any Indian tribe whose tribal lands are, or may be, overflown
				by aircraft involved in a commercial air tour operation over the park or tribal
				lands to which the plan applies, as a cooperating agency under the regulations
				referred to in subparagraph (C); and
									(E)consult with the
				Administrator with respect to effects on aviation safety and the management of
				the national airspace system.
									(5)Judicial
				reviewAn air tour management plan developed under this
				subsection shall be subject to judicial review pursuant to chapter 7 of title
				5, United States Code.
								(6)Amendments and
				revocationsThe Director may make amendments to an air tour
				management plan and any permits issued pursuant to an air tour management plan,
				and may revoke permits. The Director shall consult with the Administrator to
				ensure that any such amendments or revocations will not adversely affect
				aviation safety or the management of the national airspace system. Any such
				amendments and revocations shall be published in the Federal Register for
				notice and comment. A request for amendment of an air tour management plan or
				permit shall be made in such form and manner as the Director may
				prescribe.
								(7)Voluntary
				agreements
									(A)In
				generalAs an alternative to an air tour management plan, the
				Director may enter into a voluntary agreement with a commercial air tour
				operator (including a new entrant commercial air tour operator and an operator
				that has an interim operating permit) that has applied to conduct commercial
				air tour operations over a national park to manage commercial air tour
				operations over such national park.
									(B)Park
				protectionA voluntary agreement entered into under subparagraph
				(A) shall protect the national park resources, values, and visitor experience
				without compromising aviation safety or the management of the national airspace
				system and may—
										(i)include provisions
				such as those included in the content of an air tour management plan;
										(ii)include
				provisions to ensure the stability of, and compliance with, the voluntary
				agreement; and
										(iii)provide for fees
				for such operations.
										(C)Public
				reviewThe Director shall provide an opportunity for public
				review of a proposed voluntary agreement under this paragraph and shall consult
				with any Indian tribe whose tribal lands are, or may be, flown over by a
				commercial air tour operator under a voluntary agreement under this paragraph.
				After such opportunity for public review and consultation, the voluntary
				agreement may be implemented without further administrative or environmental
				process beyond that described in this subsection.
									(D)Termination
										(i)In
				generalA voluntary agreement under this paragraph may be
				terminated at any time at the discretion of—
											(I)the Director, if
				the Director determines that the agreement is not adequately protecting park
				resources or visitor experiences; or
											(II)the
				Administrator, if the Administrator determines that the agreement is adversely
				affecting aviation safety or the national airspace system.
											(ii)Effect of
				terminationIf a voluntary agreement with respect to a national
				park is terminated under this subparagraph, the operators shall conform to the
				requirements for an interim operating permit under subsection (c) until an air
				tour management plan for the park is in effect.
										(c)Interim
				operating authority
								(1)In
				generalInterim operating authority granted by the Administrator
				under this subsection, as in effect on the day before the date of the enactment
				of the Moving Ahead for Progress in the 21st Century Act, shall, on and after
				such date of enactment, be known as an interim operating permit and be
				administered by the Director in accordance with the conditions of this
				subsection.
								(2)Requirements and
				limitationsAn interim operating permit—
									(A)shall maintain the
				same annual authorizations as provided for interim operating authority under
				this subsection, as in effect on the day before the date of the enactment of
				the Moving Ahead for Progress in the 21st Century Act; and
									(B)may not provide
				for an increase in the number of commercial air tour operations over a national
				park conducted during any time period by the commercial air tour operator above
				the number that the air tour operator was granted unless such an increase is
				approved by the Director in consultation with the Administrator;
									(C)may be revoked by
				the Director for cause;
									(D)shall terminate
				180 days after the date on which an air tour management plan is established for
				the park or tribal lands;
									(E)shall promote
				protection of national park resources, visitor experiences, and tribal
				lands;
									(F)shall promote safe
				commercial air tour operations;
									(G)shall promote the
				adoption of quiet technology, as appropriate; and
									(H)may allow for
				modifications of the interim operating permit without further environmental
				review beyond that described in this subsection, if—
										(i)adequate
				information regarding the existing and proposed operations of the operator
				under the interim operating permit is provided to the Director;
										(ii)the Director
				agrees with the modification, based on the professional expertise of the
				Director regarding the protection of the resources, values, and visitor use and
				enjoyment of the park; and
										(iii)the Director
				receives advice in writing from the Administrator that there would be no
				adverse impact on aviation safety or the national airspace system.
										(3)Modifications
				and revocationsAny modification or revocation of an interim
				operating permit shall be published in the Federal Register to provide notice
				and opportunity for comment.
								(4)New entrant air
				tour operators
									(A)In
				generalThe Director, in consultation with the Administrator, may
				grant an interim operating permit under this paragraph to an air tour operator
				for a national park or tribal lands for which that operator is a new entrant
				air tour operator without further environmental process beyond that described
				in this paragraph, if—
										(i)adequate
				information on the proposed operations of the operator is provided to the
				Director by the operator making the request;
										(ii)the Director
				agrees, based on the Director's professional expertise regarding the protection
				of park resources and values and visitor use and enjoyment; and
										(iii)the Director
				receives advice in writing from the Administrator that there would be no
				adverse impact on aviation safety or the national airspace system.
										(B)Safety
				limitationThe Director may not grant an interim operating permit
				under subparagraph (A) if the Administrator determines that it would create a
				safety problem at the park or on the tribal lands, or the Director determines
				that it would create a noise problem at the park or on the tribal lands.
									(d)Commercial air
				tour operator reports
								(1)ReportEach
				commercial air tour operator conducting a commercial air tour operation over a
				national park under an interim operating permit granted under subsection (c) or
				in accordance with an air tour management plan or voluntary agreement under
				subsection (b) shall submit to the Director a report regarding the number of
				commercial air tour operations over each national park that are conducted by
				the operator and such other information as the Director may request in order to
				facilitate administering the provisions of this section.
								(2)Report
				submissionThe Director shall issue a request for reports under
				this subsection. The reports shall be submitted to the Director with a
				frequency and in a format prescribed by the Director.
								(e)Collection of
				fees from air tour operations
								(1)In
				generalThe Director shall determine and assess a fee under
				paragraph (2) on a commercial air tour operator conducting commercial air tour
				operations over a national park, including the Grand Canyon National
				Park.
								(2)Amount of
				feeIn determining the amount of the fee assessed under paragraph
				(1), the Director shall collect sufficient revenue, in the aggregate, to pay
				for the expenses incurred by the Federal Government to develop and enforce air
				tour management plans for national parks.
								(3)Effect of
				failure to pay feeThe Director may assess a civil penalty
				against or revoke the interim operating permit or air tour permit, whichever is
				applicable, of a commercial air tour operator conducting commercial air tour
				operations over any national park, including the Grand Canyon National Park,
				that has not paid the fee assessed by the Director under paragraph (1) by the
				date that is 180 days after the date on which the Director determines the fee
				shall be paid.
								(4)Funding for air
				tour management plansThe Director shall use the amounts
				collected to develop and enforce air tour management plans for the national
				parks the Director determines would most benefit from such a plan.
								(f)Civil
				penalties
								(1)In
				generalAny person who violates any provision of this section or
				any regulation or permit issued under this section may be assessed a civil
				penalty by the Director of not more than $25,000 for each such
				violation.
								(2)Knowing
				violationsAny person who knowingly violates any provision of
				this section or any regulation or permit issued under this section may be
				assessed a civil penalty by the Director of not more than $50,000 for each
				violation.
								(3)ProceduresA
				penalty may not be assessed under this subsection on a person unless the person
				is given notice and opportunity for a hearing with respect to the violation for
				which the penalty is assessed. Each violation of this section or a regulation
				or permit issued under this section shall be a separate offense. Any civil
				penalty assessed under this subsection may be remitted or mitigated by the
				Director. Upon any failure by a person to pay a penalty assessed under this
				subsection, the Director may request the Attorney General to institute a civil
				action in a district court of the United States for any district in which the
				person is found, resides, or transacts business to collect the penalty and such
				court shall have jurisdiction to hear and decide any such action. The court
				shall hear such action on the record made before the Director and shall sustain
				his action if it is supported by substantial evidence on the record considered
				as a whole.
								(4)Administrative
				proceedingsHearings held during proceedings for the assessment
				of civil penalties under this subsection shall be conducted in accordance with
				section 554 of title 5, United States Code. The Director may issue subpoenas
				for the attendance and testimony of witnesses and the production of relevant
				papers, books, and documents, and administer oaths. Witnesses summoned shall be
				paid the same fees and mileage that are paid to witnesses in the courts of the
				United States. In case of contumacy or refusal to obey a subpoena served upon
				any person pursuant to this paragraph, the district court of the United States
				for any district in which such person is found or resides or transacts
				business, upon application by the United States and after notice to the person,
				shall have jurisdiction to issue an order requiring the person to appear and
				give testimony before the Director or to appear and produce documents before
				the Director, or both, and any failure to obey the order of the court may be
				punished by such court as a contempt thereof.
								(g)EnforcementThe
				provisions of this section and any regulations or permits issued under this
				section may be enforced by the Director or the Administrator, as appropriate.
				The Director may utilize by agreement, with or without reimbursement, the
				personnel, services, and facilities of any other Federal agency or any State
				agency for purposes of enforcing this section. The decisions of the Director
				under this subsection shall not have broader application or be given deference
				beyond this section. The Administrator shall retain enforcement authority over
				matters involving the safety and efficiency of the national airspace
				system.
							(h)ExemptionsThis
				section shall not apply to—
								(1)the Grand Canyon
				National Park; or
								(2)tribal lands
				within or abutting the Grand Canyon National Park.
								(i)Lake
				meadThis section shall not apply to any air tour operator while
				flying over or near the Lake Mead National Recreation Area, solely as a
				transportation route, to conduct an air tour over the Grand Canyon National
				Park. For purposes of this subsection, an air tour operator flying over the
				Hoover Dam in the Lake Mead National Recreation Area en route to the Grand
				Canyon National Park shall be deemed to be flying solely as a transportation
				route.
							(j)Severable
				services contracts for periods crossing fiscal years
								(1)In
				generalFor purposes of this section, the Director may enter into
				a contract for procurement of severable services for a period that begins
				during one fiscal year and ends in the next fiscal year if (without regard to
				any option to extend the period of the contract) the period of the contract
				does not exceed 1 year.
								(2)Obligation of
				fundsFunds made available for a fiscal year may be obligated for
				the total amount of a contract entered into under the authority of paragraph
				(1).
								(k)Responsibilities
				and authorities of Administrator
								(1)In
				generalThe Administrator shall advise the Director in writing of
				any adverse effects on aviation safety and or management of the national
				airspace system for any proposed action taken under this section.
								(2)Amendments to
				authorization for commercial air tour operatorsThe
				Administrator, in consultation with the Director, may amend any authorization
				for a commercial air tour operator to include conditions set forth in any
				permit issued under this section or to address any adverse effect on aviation
				safety.
								(3)Rule of
				constructionNothing in this section shall be construed to limit
				or abrogate the Administrator’s authority to ensure the safety and efficiency
				of the national airspace system.
								(l)DefinitionsIn
				this section, the following definitions apply:
								(1)Commercial air
				tour operatorThe term commercial air tour operator
				means any person who conducts a commercial air tour operation over a national
				park.
								(2)Existing
				commercial air tour operatorThe term existing commercial
				air tour operator means a commercial air tour operator that was actively
				engaged in the business of providing commercial air tour operations over a
				national park at any time during the 12-month period ending on the date of the
				enactment of this section.
								(3)New entrant
				commercial air tour operatorThe term new entrant
				commercial air tour operator means a commercial air tour operator
				that—
									(A)applies for an
				interim operating permit or air tour permit as a commercial air tour operator
				for a national park or tribal lands; and
									(B)has not engaged in
				the business of providing commercial air tour operations over the national park
				or tribal lands in the 12-month period preceding the application.
									(4)Commercial air
				tour operation over a national park
									(A)In
				generalThe term commercial air tour operation over a
				national park means any flight, conducted for compensation or hire in a
				powered aircraft where a purpose of the flight is sightseeing over a national
				park, within 1/2 mile outside the boundary of any national
				park (except the Grand Canyon National Park), or over tribal lands (except
				those within or abutting the Grand Canyon National Park), during which the
				aircraft flies—
										(i)below a minimum
				altitude, determined by the Administrator in cooperation with the Director,
				above ground level (except solely for purposes of takeoff or landing, or
				necessary for safe operation of an aircraft as determined under the rules and
				regulations of the Federal Aviation Administration requiring the
				pilot-in-command to take action to ensure the safe operation of the aircraft);
				or
										(ii)less than 1 mile
				laterally from any geographic feature within the park (unless more than
				1/2 mile outside the boundary).
										(B)Factors to
				considerIn making a determination of whether a flight is a
				commercial air tour operation over a national park for purposes of this
				section, the Administrator may consider—
										(i)whether there was
				a holding out to the public of willingness to conduct a sightseeing flight for
				compensation or hire;
										(ii)whether a
				narrative that referred to areas or points of interest on the surface below the
				route of the flight was provided by the person offering the flight;
										(iii)the area of
				operation;
										(iv)the frequency of
				flights conducted by the person offering the flight;
										(v)the route of
				flight;
										(vi)the inclusion of
				sightseeing flights as part of any travel arrangement package offered by the
				person offering the flight;
										(vii)whether the
				flight would have been canceled based on poor visibility of the surface below
				the route of the flight; and
										(viii)any other
				factors that the Administrator and the Director consider appropriate.
										(5)National
				parkThe term national park means any unit of the
				National Park System.
								(6)Tribal
				lands
									(A)In
				generalThe term tribal lands means Indian country
				(as that term is defined in section 1151 of title 18) that is within or
				abutting a national park.
									(B)AbuttingFor
				purposes of subparagraph (A), the term abutting means lands within
				1/2 mile outside the boundary of a national park.
									(7)AdministratorThe
				term Administrator means the Administrator of the Federal Aviation
				Administration.
								(8)DirectorThe
				term Director means the Director of the National Park
				Service.
								(9)Air tour
				permitThe term air tour permit means a permit
				issued by the Director, in accordance with this section, to a commercial
				operator to conduct commercial air tour operations over a national park or
				tribal
				lands.
								.
				(b)Amendments to
			 National Parks Air Tour Management Act of 2000
					(1)Advisory
			 groupSection 805 of the National Parks Air Tour Management Act
			 of 2000 (49 U.S.C. 40128 note) is amended—
						(A)by striking
			 subsection (a) and inserting the following:
							
								(a)In
				generalThe Director of the National Park Service may retain the
				advisory group established pursuant to this section, as in effect on the day
				before the date of the enactment of the Moving Ahead for Progress in the 21st
				Century Act, to provide continuing advice and counsel with respect to
				commercial air tour operations over and near national
				parks.
								;
						(B)in subsection
			 (b)—
							(i)in
			 paragraph (1)(A)(iv), by inserting or Native Hawaiians after
			 Indian tribes; and
							(ii)by
			 striking paragraph (3) and inserting the following:
								
									(3)ChairpersonThe
				representative of the National Park Service shall serve as chairperson of the
				advisory group.
									;
				and
							(C)in subsection
			 (d)(2), by striking The Federal Aviation Administration and the National
			 Park Service shall jointly and inserting The National Park
			 Service shall.
						(2)ReportsSection
			 807 of the National Parks Air Tour Management Act of 2000 (49 U.S.C. 40128
			 note) is repealed.
					(3)Methodologies
			 used to assess air tour noiseSection 808 of the National Parks
			 Air Tour Management Act of 2000 (49 U.S.C. 40128 note) is amended by striking
			 a Federal agency and inserting the Director of the
			 National Park Service.
					HBudgetary
			 effects
			100401.Budgetary
			 effects
				(a)PAYGO
			 scorecardThe budgetary effects of this Act shall not be entered
			 on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory
			 Pay-As-You-Go Act of 2010.
				(b)Senate PAYGO
			 scorecardThe budgetary effects of this Act shall not be recorded
			 on any PAYGO scorecard maintained for purposes of section 201 of S. Con. Res.
			 21 (110th Congress).
				
